CHAPTER 1. THE STATE AND ITS SUBDIVISIONS.

ARTICLE 1. LIMITS AND JURISDICTION.

§1-1-1. Counties comprising state of West Virginia.

The state of West Virginia includes all the territory formerly belonging to the state of Virginia and now comprising the following counties, to wit: Barbour, Berkeley, Boone, Braxton, Brooke, Cabell, Calhoun, Clay, Doddridge, Fayette, Gilmer, Grant, Greenbrier, Hampshire, Hancock, Hardy, Harrison, Jackson, Jefferson, Kanawha, Lewis, Lincoln, Logan, Marion, Marshall, Mason, McDowell, Mercer, Mineral, Mingo, Monongalia, Monroe, Morgan, Nicholas, Ohio, Pendleton, Pleasants, Pocahontas, Preston, Putnam, Raleigh, Randolph, Ritchie, Roane, Summers, Taylor, Tucker, Tyler, Upshur, Wayne, Webster, Wetzel, Wirt, Wood and Wyoming.



§1-1-2. Jurisdiction over rivers.

The jurisdiction of this state also extends over all the rivers which are boundary lines between this and any other state, to the opposite shore, where there is no statute or compact to the contrary.



§1-1-3. Acquisition of lands by United States; jurisdiction.

The consent of this state is hereby given to the acquisition by the United States, or under its authority, by purchase, lease, condemnation, or otherwise, of any land acquired, or to be acquired in this state by the United States, from any individual, body politic or corporate, for sites for lighthouses, beacons, signal stations, post offices, customhouses, courthouses, arsenals, soldiers' homes, cemeteries, locks, dams, armor plate manufacturing plants, projectile factories or factories of any kind or character, or any needful buildings or structures or proving grounds, or works for the improvement of the navigation of any watercourse, or work of public improvement whatever, or for the conservation of the forests, or for any other purpose for which the same may be needed or required by the government of the United States. The evidence of title to such land shall be recorded as in other cases.

Any county, magisterial district or municipality, whether incorporated under general law or special act of the Legislature, shall have power to pay for any such tract or parcel of land and present the same to the government of the United States free of cost, for any of the purposes aforesaid, and to issue bonds and levy taxes for the purpose of paying for the same; and, in the case of a municipal corporation, the land so purchased and presented may be within the corporate limits of such municipality or within five miles thereof: Provided, however, That no such county, magisterial district or municipality shall, by the issue and sale of such bonds, cause the aggregate of its debt to exceed the limit fixed by the Constitution of this state: Provided further, That the provisions of the Constitution and statutes of this state, or of the special act creating any municipality, relating to submitting the question of the issuing of bonds and all questions connected with the same to a vote of the people, shall, in all respects, be observed and complied with.

Concurrent jurisdiction with this state in and over any land so acquired by the United States shall be, and the same is hereby, ceded to the United States for all purposes; but the jurisdiction so ceded shall continue no longer than the United States shall be the owner of such lands, and if the purposes of any grant to the United States shall cease, or the United States shall for five consecutive years fail to use any such land for the purposes of the grant, the jurisdiction hereby ceded over the same shall cease and determine, and the right and title thereto shall reinvest in this state. The jurisdiction ceded shall not vest until the United States shall acquire title of record to such land. Jurisdiction heretofore ceded to the United States over any land within this state by any previous acts of the Legislature shall continue according to the terms of the respective cessions.



§1-1-4. Execution of process and other jurisdiction as to land acquired by United States.

The state of West Virginia reserves the right to execute process, civil or criminal, within the limits of any lot or parcel of land heretofore or hereafter acquired by the United States as aforesaid, and such other jurisdiction and authority over the same as is not inconsistent with the jurisdiction ceded to the United States by virtue of such acquisition.



§1-1-5. West Virginia coordinate systems; definition; plane coordinates, limitations of use; conversion factor for meters to feet.

(a) The systems of plane coordinates which have been established by the National Ocean Service/National Geodetic Survey (formerly the United States Coast and Geodetic Survey) or its successors for defining and stating the geographic position or locations of points on the surface of the earth within West Virginia are to be known and designated as the West Virginia Coordinate System of 1927 and the West Virginia Coordinate System of 1983.

(b) For the purpose of the use of this system the state is divided into a North Zone and a South Zone.

The area now included in the following counties is the North Zone: Barbour, Berkeley, Brooke, Doddridge, Grant, Hampshire, Hancock, Hardy, Harrison, Jefferson, Marion, Marshall, Mineral, Monongalia, Morgan, Ohio, Pleasants, Preston, Ritchie, Taylor, Tucker, Tyler, Wetzel, Wirt and Wood.

The area now included in the following counties is the South Zone: Boone, Braxton, Cabell, Calhoun, Clay, Fayette, Gilmer, Greenbrier, Jackson, Kanawha, Lewis, Lincoln, Logan, McDowell, Mason, Mercer, Mingo, Monroe, Nicholas, Pendleton, Pocahontas, Putnam, Raleigh, Randolph, Roane, Summers, Upshur, Wayne, Webster and Wyoming.

(c) As established for use in the North Zone, the West Virginia Coordinate System of 1927 or the West Virginia Coordinate System of 1983 shall be named and in any land description in which it is used it shall be designated the West Virginia Coordinate System of 1927 North Zone or West Virginia Coordinate System of 1983 North Zone.

As established for use in the South Zone, the West Virginia Coordinate System of 1927 or the West Virginia Coordinate System of 1983 shall be named and in any land description in which it is used it shall be designated the West Virginia Coordinate System of 1927 South Zone or West Virginia Coordinate System of 1983 South Zone.

(d) The plane coordinate values for a point on the earth's surface, used to express the geographic position or location of the point in the appropriate zone of this system, shall consist of two distances, expressed in U.S. Survey feet and decimals of a foot when using the West Virginia Coordinate System of 1927 and determined in meters and decimals when using the West Virginia Coordinate System of 1983, but which may be converted to and expressed in feet and decimals of a foot. One of these distances, to be known as the x-coordinate, shall give the position in an east-and-west direction. The other, to be known as the y-coordinate, shall give the position in a north-and-south direction.

These coordinates shall be made to depend upon and conform to plane rectangular coordinate values for the monumented points of the North American Horizontal Geodetic Control Network as published by the National Ocean Service/National Geodetic Survey (formerly the United States Coast and Geodetic Survey) or its successors and whose plane coordinates have been computed on the system defined by this section. Any such station may be used for establishing a survey connection to either West Virginia Coordinate System.

(e) For purposes of describing the location of any survey station or land boundary corner in the State of West Virginia, it shall be considered a complete, legal and satisfactory description of the location to give the position of the survey station or land boundary corner on the system of plane coordinates defined in this section. Nothing contained in this section requires a purchaser or mortgagee of real property to rely wholly on a land description, any part of which depends exclusively upon either West Virginia Coordinate System.

(f) When any tract of land to be defined by a single description extends from one into the other of the coordinate zones specified in this section, the position of all points on its boundaries may refer to either of the two zones. The zone which is being used specifically shall be named in the description.

(g)(1) For purposes of more precisely defining the West Virginia Coordinate System of 1927, the following definition by the United States Coast and Geodetic Survey (now National Ocean Service/National Geodetic Survey) is adopted:

The West Virginia Coordinate System of 1927 North Zone is a Lambert conformal conic projection of the Clarke Spheriod of 1866, having standard parallels at north latitudes 39 degrees and 00 minutes and 40 degrees and 15 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 79 degrees 30 minutes west of Greenwich and the parallel 38 degrees 30 minutes north latitude. This origin is given the coordinates: x = 2,000,000 feet and y = 0 feet.

The West Virginia Coordinate System of 1927 South Zone is a Lambert conformal conic projection of the Clarke Spheriod of 1866, having standard parallels at north latitudes 37 degrees 29 minutes and 38 degrees 53 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 81 degrees 00 minutes west of Greenwich and the parallel 37 degrees 00 minutes north latitude. This origin is given the coordinates: x = 2,000,000 feet and y = 0 feet.

(2) For purposes of more precisely defining the West Virginia Coordinate System of 1983, the following definition by the National Ocean Service/National Geodetic Survey is adopted:

The West Virginia Coordinate System of 1983 North Zone is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 39 degrees and 00 minutes and 40 degrees and 15 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 79 degrees 30 minutes west of Greenwich and the parallel 38 degrees 30 minutes north latitude. This origin is given the coordinates: x = 600,000 meters and y = 0 meters.

The West Virginia Coordinate System of 1983 South Zone is a Lambert conformal conic projection of the North American Datum of 1983, having standard parallels at north latitudes 37 degrees 29 minutes and 38 degrees 53 minutes, along which parallels the scale shall be exact. The origin of coordinates is at the intersection of the meridian 81 degrees 00 minutes west of Greenwich and the parallel 37 degrees 00 minutes north latitude. This origin is given the coordinates: x = 600,000 meters and y = 0 meters.

(h) No coordinates based on the West Virginia Coordinate System, purporting to define the position of a point on a land boundary, may be presented to be recorded in any public records or deed records unless the point is based on a public or private monumented horizontal control station established in conformity with the standards of accuracy and specifications for first order or better geodetic surveying as prepared and published by the Federal Geodetic Control Committee of the United States Department of Commerce. Standards and specifications of the Federal Geodetic Control Committee or its successor in force on the date of the survey apply. The publishing of the existing control stations, or the acceptance with intent to publish the newly established control stations, by the National Ocean Service/National Geodetic Survey is evidence of adherence to the Federal Geodetic Control Committee specifications. The limitations specified in this section may be modified by a duly authorized state agency to meet local conditions.

(i) The use of the term “West Virginia Coordinate System of 1927 North or South Zone” or “West Virginia Coordinate System of 1983 North or South Zone” on any map, report or survey or other document shall be limited to coordinates based on the West Virginia Coordinate System as defined in this section.

(j) A plat and a description of survey must show the basis of control identified by the following:

(1) The monument name or the point identifier on which the survey is based;

(2) The order of accuracy of the base monument; and

(3) The coordinate values used to compute the corner positions.

(k) Nothing in this section prevents the recordation in any public record of any deed, map, plat, survey, description or of any other document or writing of whatever nature which would otherwise constitute a recordable instrument or document even though the same is not based upon or done in conformity with the West Virginia Coordinate System established by this section, nor does nonconformity with the system invalidate any deed, map, plat, survey, description or other document which is otherwise proper.

(l) For purpose of this section a foot equals a United States Survey foot. The associated factor of one meter equals 39.37/12 feet shall be used in any conversion necessitated by changing values from meters to feet.






ARTICLE 2. APPORTIONMENT OF REPRESENTATION.

§1-2-1. Senatorial districts.

(a) This section shall be known and may be cited as the Senate Redistricting Act of 2011.

(b) As used in this section:

(1) “County” means the territory comprising a county of this state as such county existed on January 1, 2010, notwithstanding any boundary changes thereof made subsequent thereto;

(2) “Block” and “voting district” mean those geographic areas as defined by the Bureau of the Census of the United States Department of Commerce for the taking of the 2010 census of population and described on census maps prepared by the Bureau of the Census. Such maps are, at the time of this enactment, maintained by the Bureau of the Census and filed in the Redistricting Office of the Joint Committee on Government and Finance;

(3) “Incumbent senator” means a senator elected at the general election held in the year 2010 or at any general election thereafter, with an unexpired term of at least two years in duration.

(c) The Legislature recognizes that in dividing the state into senatorial districts, the Legislature is bound not only by the United States Constitution but also by the West Virginia Constitution; that in any instance where the West Virginia Constitution conflicts with the United States Constitution, the United States Constitution must govern and control, as recognized in section one, article I of the West Virginia Constitution; that the United States Constitution, as interpreted by the United States Supreme Court and other federal courts, requires state legislatures to be apportioned so as to achieve equality of population as near as is practicable, population disparities being permissible where justified by rational state policies; and that the West Virginia Constitution requires two senators to be elected from each senatorial district for terms of four years each, one such senator being elected every two years, with one half of the senators being elected biennially, and requires senatorial districts to be compact, formed of contiguous territory and bounded by county lines. The Legislature finds and declares that it is not possible to divide the state into senatorial districts so as to achieve equality of population as near as is practicable as required by the United States Supreme Court and other federal courts and at the same time adhere to all of these provisions of the West Virginia Constitution; but that, in an effort to adhere as closely as possible to all of these provisions of the West Virginia Constitution, the Legislature, in dividing the state into senatorial districts, as described and constituted in subsection (d) of this section, has:

(1) Adhered to the equality of population concept, while at the same time recognizing that from the formation of this state in the year 1863, each Constitution of West Virginia and the statutes enacted by the Legislature have recognized political subdivision lines and many functions, policies and programs of government have been implemented along political subdivision lines;

(2) Made the senatorial districts as compact as possible, consistent with the equality of population concept;

(3) Formed the senatorial districts of “contiguous territory” as that term has been construed and applied by the West Virginia Supreme Court of Appeals;

(4) Deviated from the long-established state policy, recognized in subdivision (1) above, by crossing county lines only when necessary to ensure that all senatorial districts were formed of contiguous territory or when adherence to county lines produced unacceptable population inequalities and only to the extent necessary in order to maintain contiguity of territory and to achieve acceptable equality of population; and

(5) Also taken into account in crossing county lines, to the extent feasible, the community of interests of the people involved.

(d) The Senate shall be composed of thirty-four senators, one senator to be elected at the general election to be held in the year 2012, and biennially thereafter for a four-year term from each of the senatorial districts hereinafter in this subsection described and constituted as follows:

(1) The first senatorial district consists of:

Brooke County

Hancock County

The following areas of Marshall County:

Voting district: 35

Voting district: 36

Voting district: 38

Voting district: 39

The following blocks of voting district 48:

Block: 540510208005028

Block: 540510208005032

Block: 540510208005033

Block: 540510208005034

Block: 540510208005036

Block: 540510208005037

Block: 540510208005038

Block: 540510208005039

Block: 540510208005040

Block: 540510208005041

Block: 540510208005044

Block: 540510208005052

Voting district: 56

Voting district: 58

Voting district: 61

Ohio County

(2) The second senatorial district consists of:

Calhoun County

Doddridge County

The following areas of Gilmer County:

Voting district: 1

Voting district: 12

Voting district: 13

The following blocks of voting district 24:

Block: 540219677002112

Block: 540219677002113

Block: 540219677002114

Block: 540219677002115

Block: 540219677002116

Block: 540219677002117

Block: 540219677002118

Block: 540219677002120

Block: 540219677002131

Block: 540219677002147

Block: 540219677002148

Block: 540219677002149

Block: 540219677002150

Block: 540219677002151

Block: 540219677002152

Block: 540219677002155

Block: 540219677002156

Block: 540219677002157

Block: 540219677002202

Block: 540219677002203

Block: 540219677002204

Block: 540219677002205

Block: 540219677002206

Block: 540219677004019

Block: 540219677004032

Block: 540219678001011

Block: 540219678001012

Block: 540219678001016

Block: 540219678001017

Block: 540219678001018

Block: 540219678001019

Block: 540219678001020

Block: 540219678001021

Block: 540219678001022

Block: 540219678001023

Block: 540219678001024

Block: 540219678001025

Block: 540219678001026

Block: 540219678001027

Block: 540219678001028

Block: 540219678001029

Block: 540219678001055

Block: 540219678002008

Block: 540219678002015

Block: 540219678002016

Block: 540219678002018

Block: 540219678002019

Block: 540219678002020

Block: 540219678002021

Block: 540219678002022

Block: 540219678002023

Block: 540219678002024

Block: 540219678002029

Block: 540219678002030

Block: 540219678002031

Block: 540219678002034

Block: 540219678002035

Block: 540219678002037

Block: 540219678002038

Block: 540219678002039

Block: 540219678002086

Block: 540219678003000

Block: 540219678003022

Block: 540219678003036

Block: 540219678003041

Block: 540219678003042

Block: 540219678003043

Block: 540219678003049

Block: 540219678003050

Block: 540219678003051

Voting district: 27

Voting district: 31

Voting district: 5

Voting district: 6

The following areas of Marion County:

Voting district: 53

The following blocks of voting district 56:

Block: 540490213002007

Block: 540490213002008

Block: 540490213002079

Block: 540490213002080

Block: 540490216001070

Block: 540490216001071

Block: 540490216001073

Block: 540490216001074

Block: 540490216001079

Block: 540490216003073

Block: 540490216003078

Block: 540490216003079

Block: 540490216003080

Block: 540490216004009

Block: 540490216004010

Block: 540490216004011

Block: 540490216004018

Block: 540490216004019

Block: 540490216004050

Block: 540490216004051

Block: 540490216004052

Block: 540490216004053

Voting district: 58

Voting district: 59

Voting district: 61

Voting district: 62

Voting district: 66

Voting district: 67

Voting district: 68

Voting district: 69

Voting district: 70

Voting district: 72

Voting district: 74

Voting district: 78

Voting district: 86

Voting district: 87

Voting district: 88

Voting district: 89

Voting district: 90

The following areas of Marshall County:

Voting district: 1

Voting district: 10

Voting district: 11

Voting district: 12

Voting district: 13

Voting district: 14

Voting district: 15A

Voting district: 16

Voting district: 17

Voting district: 17A

Voting district: 18

Voting district: 19

Voting district: 20

Voting district: 21

Voting district: 23

Voting district: 24

Voting district: 25

Voting district: 26

Voting district: 28

Voting district: 29

Voting district: 30

Voting district: 33

Voting district: 34

Voting district: 4

Voting district: 40

Voting district: 41

Voting district: 43

Voting district: 44

Voting district: 45

Voting district: 46

The following blocks of voting district 48:

Block: 540510208003094

Block: 540510208003100

Block: 540510208003101

Block: 540510208003102

Block: 540510208003103

Block: 540510208005042

Block: 540510208005043

Block: 540510208005045

Block: 540510208005046

Block: 540510208005047

Block: 540510208005048

Block: 540510208005049

Block: 540510208005050

Block: 540510208005051

Block: 540510208005053

Block: 540510208005054

Block: 540510208005055

Block: 540510208005056

Block: 540510208005057

Block: 540510208005058

Block: 540510208005059

Block: 540510208005060

Block: 540510208005061

Block: 540510208005062

Block: 540510208005063

Block: 540510208005064

Block: 540510208005067

Block: 540510208005068

Block: 540510208005069

Block: 540510208005072

Block: 540510208005073

Block: 540510208005074

Block: 540510208005075

Block: 540510208005076

Block: 540510208006042

Block: 540510208006044

Block: 540510208006046

Block: 540510208006047

Block: 540510208006048

Block: 540510208006049

Block: 540510208006050

Block: 540510208006051

Block: 540510208006052

Block: 540510208006053

Block: 540510208006054

Block: 540510208006055

Block: 540510208006056

Block: 540510208006057

Block: 540510208006058

Block: 540510208006059

Block: 540510208006060

Block: 540510208006061

Block: 540510208006062

Block: 540510208006065

Block: 540510208006066

Block: 540510208006067

Block: 540510208006068

Block: 540510208006069

Block: 540510208006070

Block: 540510208006073

Block: 540510208006074

Block: 540510208006075

Block: 540510208006084

Voting district: 52

Voting district: 6

Voting district: 60

Voting district: 7

Voting district: 9

Voting district: 9A

The following areas of Monongalia County:

Voting district: 40

Voting district: 41

Voting district: 42

Voting district: 44

Voting district: 46

Voting district: 47

Voting district: 49

Voting district: 51

Voting district: 52

Voting district: 53

Voting district: 54

Voting district: 55

Voting district: 56

Voting district: 58

The following blocks of voting district 79:

Block: 540610117001000

Block: 540610117001001

Block: 540610117001002

Block: 540610117001003

Block: 540610117001004

Block: 540610117001005

Block: 540610117001006

Block: 540610117001007

Block: 540610117001008

Block: 540610117001009

Block: 540610117001010

Block: 540610117001012

Block: 540610117001027

Block: 540610117002001

Block: 540610117002004

Block: 540610117002005

Block: 540610117002006

Block: 540610117002007

Block: 540610117002008

Block: 540610117002009

Block: 540610117002011

Block: 540610117002016

Block: 540610117002017

Block: 540610117002018

Block: 540610117002019

Block: 540610117002020

Block: 540610117002021

Block: 540610117002022

Block: 540610117002024

Block: 540610117003003

Block: 540610117004057

Block: 540610117004058

Block: 540610117004059

Voting district: 81

The following blocks of voting district 82:

Block: 540610117002000

Block: 540610117004005

Block: 540610117004006

Block: 540610117004007

Block: 540610117004008

Block: 540610117004009

Block: 540610117004010

Block: 540610117004011

Block: 540610117004012

Block: 540610117004013

Block: 540610117004014

Block: 540610117004015

Block: 540610117004016

Block: 540610117004017

Block: 540610117004018

Block: 540610117004019

Block: 540610117004020

Block: 540610117004021

Block: 540610117004022

Block: 540610117004023

Block: 540610117004028

Block: 540610117004029

Block: 540610117004030

Block: 540610117004031

Block: 540610117004032

Block: 540610117004033

Block: 540610117004034

Block: 540610117004035

Block: 540610117004036

Block: 540610117004037

Block: 540610117004038

Block: 540610117004039

Block: 540610117004047

Block: 540610117004048

Block: 540610117004049

Block: 540610117004050

Block: 540610117004051

Block: 540610117004052

Block: 540610117004053

Block: 540610117004054

Block: 540610117004055

Block: 540610117004056

Block: 540610117004060

Block: 540610117004085

Block: 540610117004097

The following blocks of voting district 84:

Block: 540610106003003

Block: 540610116002015

Block: 540610116002025

Block: 540610116002033

Block: 540610116002035

Block: 540610116002036

Block: 540610116002037

Block: 540610116002038

Block: 540610116002039

Block: 540610116003010

Block: 540610116003014

Block: 540610116003015

Block: 540610116003016

Block: 540610116003017

Block: 540610116003019

Block: 540610116003020

Block: 540610120003000

Voting district: 91

Ritchie County

Tyler County

Wetzel County

(3) The third senatorial district consists of:

Pleasants County

The following areas of Roane County:

Voting district: 15

Voting district: 16

The following blocks of voting district 25:

Block: 540879628002000

Block: 540879628002001

Block: 540879628002002

Block: 540879628002003

Block: 540879628002004

Block: 540879628002005

Block: 540879628002006

Block: 540879628002007

Block: 540879628002008

Block: 540879628002009

Block: 540879628002010

Block: 540879628002011

Block: 540879628002012

Block: 540879628002013

Block: 540879628002014

Block: 540879628002015

Block: 540879628002016

Block: 540879628002017

Block: 540879628002018

Block: 540879628002019

Block: 540879628002020

Block: 540879628002021

Block: 540879628002022

Block: 540879628002023

Block: 540879628002024

Block: 540879628002025

Block: 540879628002026

Block: 540879628002027

Block: 540879628002028

Block: 540879628002029

Block: 540879628002036

Block: 540879628002037

Block: 540879628002038

Block: 540879628002039

Block: 540879628002040

Block: 540879628002041

Block: 540879628002042

Block: 540879628002043

Block: 540879628002047

Block: 540879628002048

Block: 540879628002049

Block: 540879628002050

Block: 540879628002051

Block: 540879628002052

Block: 540879628002055

Block: 540879628002056

Block: 540879628002057

Block: 540879628002059

Block: 540879628002060

Block: 540879628002061

Block: 540879628002062

Block: 540879628002063

Block: 540879628002064

Block: 540879628002065

Block: 540879628002066

Block: 540879628002067

Block: 540879628002068

Block: 540879628002069

Block: 540879628002070

Block: 540879628002071

Block: 540879628002072

Block: 540879628002073

Block: 540879628002075

Block: 540879628003000

Block: 540879628003001

Block: 540879628003014

Block: 540879628003015

Block: 540879628003030

Block: 540879628003031

Block: 540879628003032

Block: 540879628003033

Block: 540879628003034

Block: 540879628003035

Block: 540879628003036

Block: 540879628003037

Block: 540879628003038

Block: 540879628003039

Block: 540879628003040

Block: 540879628003041

Block: 540879628003051

Block: 540879628003052

Block: 540879628003054

Block: 540879628003055

Block: 540879630001005

Block: 540879630001011

Block: 540879630001012

Block: 540879630001013

Block: 540879630001014

Block: 540879630001015

Block: 540879630001016

Block: 540879630001017

Block: 540879630001018

Block: 540879630001040

Block: 540879630001041

Block: 540879630002000

Block: 540879630002001

Block: 540879630002002

Block: 540879630004009

Voting district: 28

Voting district: 4

Voting district: 5

Voting district: 7

Wirt County

Wood County

(4) The fourth senatorial district consists of:

Jackson County

Mason County

The following areas of Putnam County:

Voting district: 10

Voting district: 13

Voting district: 24

Voting district: 25

Voting district: 26

Voting district: 27

Voting district: 28

Voting district: 29

Voting district: 30

Voting district: 31

Voting district: 32

Voting district: 33

Voting district: 41

Voting district: 42

Voting district: 43

Voting district: 47

Voting district: 48

Voting district: 6

Voting district: 7

Voting district: 8

Voting district: 9

The following areas of Roane County:

Voting district: 1

Voting district: 10

Voting district: 11

Voting district: 12

Voting district: 18

Voting district: 19

Voting district: 20

Voting district: 21

Voting district: 22

Voting district: 23

The following blocks of voting district 25:

Block: 540879628002053

Block: 540879628002054

Block: 540879628002058

Block: 540879630001000

Block: 540879630001001

Block: 540879630001002

Block: 540879630001009

Block: 540879630001023

Block: 540879630002014

Block: 540879630002028

Voting district: 29

Voting district: 30

Voting district: 32

(5) The fifth senatorial district consists of:

Cabell County

The following areas of Wayne County:

Voting district: 11

Voting district: 12

Voting district: 13

Voting district: 14

Voting district: 16

Voting district: 17

Voting district: 20

Voting district: 21

Voting district: 56

Voting district: 57

Voting district: 59

Voting district: 60

Voting district: 61

Voting district: 62

Voting district: 63

(6) The sixth senatorial district consists of:

The following areas of McDowell County:

Voting district: 1

Voting district: 100

Voting district: 102

Voting district: 103

Voting district: 104

Voting district: 105

Voting district: 106

Voting district: 107

Voting district: 109

Voting district: 11

Voting district: 111

Voting district: 112

Voting district: 113

Voting district: 114

Voting district: 116

Voting district: 14

Voting district: 17

Voting district: 20

Voting district: 21

Voting district: 28

The following blocks of voting district 32:

Block: 540479538004093

Block: 540479538004096

Block: 540479538004098

Block: 540479545041002

Block: 540479545041003

Block: 540479545041004

Block: 540479545041005

Block: 540479545041006

Block: 540479545041007

Block: 540479545041008

Block: 540479545041009

Block: 540479545041010

Block: 540479545041011

Block: 540479545041012

Block: 540479545041013

Block: 540479545041034

Block: 540479545041037

Block: 540479545041039

Block: 540479545041040

Block: 540479545041041

Block: 540479545041149

Block: 540479545045007

Block: 540479545045008

Block: 540479545045010

Voting district: 34

Voting district: 50

The following blocks of voting district 58:

Block: 540479545031063

Block: 540479545031066

Block: 540479545031067

Block: 540479545031077

Block: 540479545031078

Block: 540479545031079

Block: 540479545031081

Block: 540479545031082

Block: 540479545031083

Block: 540479545031086

Block: 540479545031089

Block: 540479545031090

Block: 540479545031091

Block: 540479545031092

Block: 540479545031101

Block: 540479545031102

Block: 540479545032039

Block: 540479545032040

Block: 540479545032063

Block: 540479545045013

Block: 540479545045016

Block: 540479545045023

Block: 540479545045026

Block: 540479545045027

Block: 540479545045034

Block: 540479545045035

Block: 540479545045036

Block: 540479545045037

Block: 540479545045040

Block: 540479545045056

Voting district: 6

Voting district: 60

The following blocks of voting district 63:

Block: 540479545011021

Block: 540479545011022

Block: 540479545011023

Block: 540479545011024

Block: 540479545011025

Block: 540479545011026

Block: 540479545011027

Block: 540479545011028

Block: 540479545011029

Block: 540479545011039

Block: 540479545011047

Block: 540479545011048

Block: 540479545011082

Block: 540479545011083

Block: 540479545011084

Block: 540479545011112

Block: 540479545011113

Block: 540479545011114

Block: 540479545011119

Block: 540479545011134

Block: 540479545011135

Block: 540479545031062

Block: 540479545031065

Block: 540479545031080

Block: 540479545031116

Block: 540479545031129

Block: 540479545032002

Block: 540479545032003

Block: 540479545032004

Block: 540479545032005

Block: 540479545032006

Block: 540479545032007

Block: 540479545032008

Block: 540479545032010

Block: 540479545032012

Block: 540479545032013

Block: 540479545032014

Block: 540479545032015

Block: 540479545032017

Block: 540479545032018

Block: 540479545032019

Block: 540479545032020

Block: 540479545032073

Block: 540479545032074

Block: 540479545032075

Block: 540479545032076

Block: 540479545032078

Block: 540479545032079

Block: 540479545032080

Block: 540479545032081

Block: 540479545032082

Block: 540479545032084

Block: 540479545032085

Block: 540479545032086

Block: 540479545032087

Block: 540479545032088

Block: 540479545032089

Block: 540479545032090

Block: 540479545032091

Block: 540479545032092

Block: 540479545032099

Block: 540479545032100

Block: 540479545032103

Block: 540479545032112

Block: 540479545032113

Voting district: 66

Voting district: 72

Voting district: 73

Voting district: 76

Voting district: 78

Voting district: 81

Voting district: 84

Voting district: 85

Voting district: 86

Voting district: 87

Voting district: 91

Voting district: 93

Voting district: 98

Mercer County

The following areas of Mingo County:

Voting district: 1

Voting district: 22

Voting district: 23

Voting district: 26

Voting district: 27

The following blocks of voting district 28:

Block: 540599572003043

Block: 540599572003046

Block: 540599572003048

Block: 540599572003049

Block: 540599572003051

Block: 540599572003052

Block: 540599572003054

Block: 540599572003056

Block: 540599572003057

Block: 540599572003058

Block: 540599572003059

Block: 540599572003071

Block: 540599573001004

Block: 540599573001007

Block: 540599573001016

Block: 540599573001075

Block: 540599573001076

Block: 540599573001077

Block: 540599573001078

Block: 540599573001079

Block: 540599573002021

Block: 540599573002023

Block: 540599573002025

Block: 540599573002026

Block: 540599573002027

Block: 540599573002030

Block: 540599573002031

Block: 540599573002034

Block: 540599573002041

Block: 540599573002042

Block: 540599573002043

Block: 540599573002044

Block: 540599573002045

Block: 540599573002046

Block: 540599573002047

Block: 540599573002048

Block: 540599573002055

Block: 540599573002056

Block: 540599573002057

Block: 540599573002058

Block: 540599573002059

Voting district: 3

The following blocks of voting district 30:

Block: 540599573003000

Block: 540599573003001

Block: 540599573003002

Block: 540599573003003

Block: 540599573003004

Block: 540599573003008

Block: 540599573003009

Block: 540599573003010

Block: 540599573003011

Block: 540599573003012

Block: 540599573003013

Block: 540599573003014

Block: 540599573003015

Block: 540599573003016

Block: 540599573003017

Block: 540599573003018

Block: 540599573003019

Block: 540599573003020

Block: 540599573003021

Block: 540599573003022

Block: 540599573003023

Block: 540599573003024

Block: 540599573003025

Block: 540599573003026

Block: 540599573003027

Block: 540599573003028

Block: 540599573003029

Block: 540599573003030

Block: 540599573003031

Block: 540599573003032

Block: 540599573003033

Block: 540599573003048

Block: 540599573003049

Block: 540599573003050

Block: 540599573003051

Block: 540599575003001

Block: 540599575003002

Block: 540599575003003

Block: 540599575003004

Block: 540599575003005

Block: 540599575003006

Block: 540599575003007

Block: 540599575003024

Block: 540599575003025

Voting district: 41

Voting district: 43

Voting district: 44

The following blocks of voting district 45:

Block: 540599571001008

Block: 540599571001009

Block: 540599571001011

Block: 540599571001013

Block: 540599571001014

Block: 540599571001015

Block: 540599571001016

Block: 540599571001020

Block: 540599571001022

Block: 540599571001023

Block: 540599571001024

Block: 540599571002000

Block: 540599571002001

Block: 540599571002002

Block: 540599571002003

Block: 540599571002004

Block: 540599571002005

Block: 540599571002006

Block: 540599571002007

Block: 540599571002008

Block: 540599571002009

Block: 540599571002010

Block: 540599571002011

Block: 540599571002012

Block: 540599571002019

Block: 540599571002020

Block: 540599571002021

Block: 540599571002022

The following blocks of voting district 46:

Block: 540599571002028

Block: 540599571002054

Block: 540599571002055

Block: 540599571002056

Block: 540599571002057

Block: 540599572001020

Block: 540599572001021

Block: 540599572001026

Block: 540599572001027

Block: 540599572001036

Block: 540599572001037

Block: 540599572001038

Block: 540599572001039

Block: 540599572001040

Block: 540599572001041

Block: 540599572001042

Block: 540599572001043

Block: 540599572001044

Block: 540599572001045

Block: 540599572001046

Block: 540599572001048

Block: 540599572001049

Block: 540599572001051

Block: 540599572001052

Block: 540599572001053

Block: 540599572001080

Block: 540599572001112

Voting district: 47

Voting district: 5

Voting district: 50

Voting district: 51

Voting district: 54

Voting district: 55

Voting district: 56

Voting district: 57

The following blocks of voting district 59:

Block: 540599573003039

Block: 540599573003040

Block: 540599573003041

Block: 540599573003042

Block: 540599573003043

Block: 540599573003044

Block: 540599573003045

Block: 540599573003046

Block: 540599573003047

Block: 540599573003052

Block: 540599575001048

Block: 540599575001064

Block: 540599575001065

Block: 540599575002028

Block: 540599575002029

Block: 540599575002038

Block: 540599575002039

Block: 540599575002040

Block: 540599575002041

Block: 540599575002042

Block: 540599575002043

Block: 540599575002094

Voting district: 6

Voting district: 7

Voting district: 72

Voting district: 73

Voting district: 74

Voting district: 9

The following areas of Wayne County:

Voting district: 1

Voting district: 18

Voting district: 3

Voting district: 30

Voting district: 31

Voting district: 34

Voting district: 36

Voting district: 37

Voting district: 38

Voting district: 5

Voting district: 6

(7) The seventh senatorial district consists of:

Boone County

Lincoln County

Logan County

The following areas of Mingo County:

The following blocks of voting district 28:

Block: 540599572003017

Block: 540599572003018

Block: 540599572003019

Block: 540599572003020

Block: 540599572003021

Block: 540599572003042

Block: 540599572003044

Block: 540599572003045

Block: 540599572003047

Block: 540599572003050

Block: 540599572003053

Block: 540599573002000

Block: 540599573002001

Block: 540599573002002

Block: 540599573002010

Block: 540599573002011

Block: 540599573002012

Block: 540599573002013

Block: 540599573002014

Block: 540599573002015

Block: 540599573002016

Block: 540599573002017

Block: 540599573002018

Block: 540599573002019

Block: 540599573002020

Block: 540599573002022

Block: 540599573002028

Block: 540599573002029

Block: 540599573002032

Block: 540599573002033

Block: 540599573002035

Block: 540599573002036

Block: 540599573002037

Block: 540599573002038

The following blocks of voting district 30:

Block: 540599573002003

Block: 540599573002004

Block: 540599573002005

Block: 540599573002006

Block: 540599573002007

Block: 540599573002008

Block: 540599573002009

Block: 540599573002039

Block: 540599573002049

Block: 540599573003005

Block: 540599573003006

Block: 540599573003007

Block: 540599575001000

Block: 540599575001001

Block: 540599575001002

Block: 540599575001003

Block: 540599575001004

Block: 540599575001005

Block: 540599575001006

Block: 540599575001007

Block: 540599575001008

Block: 540599575001009

Block: 540599575001010

Block: 540599575001011

Block: 540599575001013

Block: 540599575001014

Block: 540599575001015

Block: 540599575001017

Block: 540599575001025

Block: 540599575001067

Block: 540599575001068

The following blocks of voting district 45:

Block: 540599571001000

Block: 540599571001001

Block: 540599571001002

Block: 540599571001003

Block: 540599571001004

Block: 540599571001005

Block: 540599571001006

Block: 540599571001007

Block: 540599571001010

Block: 540599571001012

Block: 540599571001017

Block: 540599571001018

Block: 540599571001019

Block: 540599571001021

Block: 540599571001025

Block: 540599571001026

Block: 540599571001027

Block: 540599571001028

Block: 540599571001029

Block: 540599571001030

Block: 540599571001031

Block: 540599571001032

Block: 540599571001033

Block: 540599571001035

Block: 540599571001037

Block: 540599571001038

Block: 540599571001054

The following blocks of voting district 46:

Block: 540599571001034

Block: 540599571001036

Block: 540599571001039

Block: 540599571001040

Block: 540599571001041

Block: 540599571001042

Block: 540599571001043

Block: 540599571001044

Block: 540599571001045

Block: 540599571001046

Block: 540599571001047

Block: 540599571001048

Block: 540599571001049

Block: 540599571001050

Block: 540599571001051

Block: 540599571001052

Block: 540599571001053

Block: 540599571001055

Block: 540599571001056

Block: 540599571002023

Block: 540599571002024

Block: 540599571002025

Block: 540599571002026

Block: 540599571002027

Block: 540599571002029

Block: 540599571002030

Block: 540599571002031

Block: 540599571002032

Block: 540599572001000

Block: 540599572001001

Block: 540599572001002

Block: 540599572001003

Block: 540599572001004

Block: 540599572001005

Block: 540599572001006

Block: 540599572001007

Block: 540599572001008

Block: 540599572001009

Block: 540599572001010

Block: 540599572001011

Block: 540599572001012

Block: 540599572001013

Block: 540599572001014

Block: 540599572001015

Block: 540599572001016

Block: 540599572001017

Block: 540599572001018

Block: 540599572001019

Block: 540599572001022

Block: 540599572001023

Block: 540599572001024

Block: 540599572001025

Block: 540599572001028

Block: 540599572001029

Block: 540599572001030

Block: 540599572001031

Block: 540599572001032

Block: 540599572001033

Block: 540599572001034

Block: 540599572001054

Block: 540599572001057

Block: 540599572001064

Block: 540599572001068

Block: 540599572001075

Block: 540599572001107

Voting district: 48

The following blocks of voting district 59:

Block: 540599575001012

Block: 540599575001016

Block: 540599575001018

Block: 540599575001036

Block: 540599575001053

Block: 540599575001058

Block: 540599575001063

Voting district: 75

Voting district: 76

Voting district: 77

The following areas of Wayne County:

Voting district: 19

Voting district: 22

Voting district: 41

Voting district: 42

Voting district: 45

Voting district: 48

Voting district: 49

Voting district: 50

Voting district: 51

Voting district: 52

Voting district: 53

Voting district: 54

(8) The eighth senatorial district consists of:

The following areas of Kanawha County:

Voting district: 115

Voting district: 116

Voting district: 123

The following blocks of voting district 160:

Block: 540390114013043

Block: 540390114013045

Block: 540390114013047

Block: 540390114013048

Block: 540390114013049

The following blocks of voting district 163:

Block: 540390114013052

Block: 540390114013053

Block: 540390114013054

Block: 540390114013055

Block: 540390114013056

Block: 540390114013058

Block: 540390114013071

Block: 540390115002007

Block: 540390115002008

Block: 540390115002009

Voting district: 166

Voting district: 167

Voting district: 168

Voting district: 169

Voting district: 170

Voting district: 172

Voting district: 174

Voting district: 175

Voting district: 177

Voting district: 178

Voting district: 179

Voting district: 289

Voting district: 290

Voting district: 291

Voting district: 292

Voting district: 293

Voting district: 294

Voting district: 295

Voting district: 296

Voting district: 297

Voting district: 298

Voting district: 349

Voting district: 350

Voting district: 351

Voting district: 352

Voting district: 353

Voting district: 354

Voting district: 355

Voting district: 357

Voting district: 358

Voting district: 359

Voting district: 360

Voting district: 361

Voting district: 362

Voting district: 364

Voting district: 365

Voting district: 366

Voting district: 368

Voting district: 370

Voting district: 371

Voting district: 373

Voting district: 374

Voting district: 401

Voting district: 402

Voting district: 403

Voting district: 404

Voting district: 406

Voting district: 407

Voting district: 408

Voting district: 410

Voting district: 411

Voting district: 412

Voting district: 413

Voting district: 414

Voting district: 415

Voting district: 416

Voting district: 417

The following blocks of voting district 418:

Block: 540390112002000

Block: 540390112002001

Block: 540390112002002

Block: 540390112002003

Block: 540390112002004

Block: 540390112002005

Block: 540390112002006

Block: 540390112002081

Block: 540390112002082

Block: 540390112002084

Block: 540390112002087

Block: 540390112002088

Block: 540390112002089

Block: 540390112002234

Block: 540390112002235

Block: 540390112002236

Block: 540390112002237

Block: 540390112002241

Block: 540390112002242

Block: 540390112003000

Block: 540390112003001

Block: 540390112003002

Block: 540390112003003

Block: 540390112003004

Block: 540390112003005

Block: 540390112003006

Block: 540390112003007

Block: 540390112003008

Block: 540390112003009

Block: 540390112003010

Block: 540390112003011

Block: 540390112003012

Block: 540390112003013

Block: 540390112003014

Block: 540390112003015

Block: 540390112003016

Block: 540390112003017

Block: 540390112003018

Block: 540390112003019

Block: 540390112003020

Block: 540390112003021

Block: 540390112003022

Block: 540390112003023

Block: 540390112003024

Block: 540390112003025

Block: 540390112003026

Block: 540390112003027

Block: 540390112003028

Block: 540390112003029

Block: 540390112003030

Block: 540390112003031

Block: 540390112003032

Block: 540390112003033

Block: 540390112003034

Block: 540390112003054

Block: 540390112003064

Block: 540390112003065

Block: 540390112003066

Block: 540390112003067

Block: 540390112003068

Block: 540390112003069

Block: 540390112003070

Block: 540390112003071

Block: 540390112003072

Block: 540390112003073

Block: 540390112003074

Block: 540390112003075

Block: 540390112003076

Block: 540390112003077

Block: 540390112003078

Block: 540390112003079

Block: 540390112003080

Block: 540390112003081

Block: 540390112003082

Block: 540390112003083

Block: 540390112003084

Block: 540390112003085

Block: 540390112003086

Block: 540390112003087

Block: 540390112003088

Block: 540390112003089

Block: 540390112003090

Block: 540390112003091

Block: 540390112003092

Block: 540390112003093

Block: 540390112003094

Block: 540390112003095

Block: 540390112003096

Block: 540390112003097

Block: 540390112003098

Block: 540390112003099

Block: 540390112003100

Block: 540390112003101

Block: 540390112003104

Block: 540390112003105

Block: 540390112003106

Block: 540390112003107

Block: 540390112003108

Block: 540390112003109

Block: 540390112003110

Block: 540390112003111

Block: 540390112003112

Block: 540390112003113

Block: 540390112003114

Voting district: 419

Voting district: 420

Voting district: 421

Voting district: 422

Voting district: 423

Voting district: 424

Voting district: 425

Voting district: 426

Voting district: 427

Voting district: 428

Voting district: 429

Voting district: 431

Voting district: 432

Voting district: 433

Voting district: 434

Voting district: 435

The following areas of Putnam County:

Voting district: 1

Voting district: 15

Voting district: 16

Voting district: 17

Voting district: 18

Voting district: 19

Voting district: 2

Voting district: 21

Voting district: 22

Voting district: 23

Voting district: 34

Voting district: 35

Voting district: 36

Voting district: 37

Voting district: 38

Voting district: 4

Voting district: 40

(9) The ninth senatorial district consists of:

The following areas of McDowell County:

Voting district: 23

Voting district: 26

The following blocks of voting district 32:

Block: 540479538004072

Block: 540479538004086

Block: 540479538004087

Block: 540479538004089

Block: 540479538004090

Block: 540479538004092

Block: 540479545031085

Block: 540479545031088

Block: 540479545041000

Block: 540479545041001

Block: 540479545045001

Block: 540479545045002

Block: 540479545045003

Block: 540479545045004

Block: 540479545045005

Block: 540479545045006

Voting district: 40

The following block of voting district 58:

Block: 540479545045017

The following blocks of voting district 63:

Block: 540479545031015

Block: 540479545031093

Block: 540479545031095

Block: 540479545031098

Block: 540479545031099

Raleigh County

Wyoming County

(10) The tenth senatorial district consists of:

Fayette County

Greenbrier County

Monroe County

Summers County

(11) The eleventh senatorial district consists of:

The following areas of Grant County:

Voting district: 1

The following blocks of voting district 11:

Block: 540239695001005

Block: 540239695001006

Block: 540239695001010

Block: 540239695001011

Block: 540239695001012

Block: 540239695001013

Block: 540239695001014

Block: 540239695001015

Block: 540239695001016

Block: 540239695001017

Block: 540239695001018

Block: 540239695001019

Block: 540239695001020

Block: 540239695001026

Block: 540239695001027

Block: 540239695001028

Block: 540239695001029

Block: 540239695001030

Block: 540239695001031

Block: 540239695001032

Block: 540239695001033

Block: 540239695001034

Block: 540239695001041

Block: 540239695001045

Block: 540239695001060

Block: 540239695001061

Block: 540239695001062

Block: 540239695001068

Block: 540239695001070

Block: 540239695001071

Block: 540239695001072

Block: 540239695001073

Block: 540239695001074

Block: 540239695001075

Block: 540239695001076

Block: 540239695001077

Block: 540239695001078

Block: 540239695001079

Block: 540239695001080

Block: 540239695001081

Block: 540239695001082

Block: 540239695001083

Block: 540239695001084

Block: 540239695001085

Block: 540239695001086

Block: 540239695001087

Block: 540239695001088

Block: 540239695001089

Block: 540239695001090

Block: 540239695001091

Block: 540239695001092

Block: 540239695001094

Block: 540239695001109

Block: 540239695001110

Block: 540239695001113

Block: 540239695001114

Block: 540239695001115

Voting district: 12

Voting district: 2

Voting district: 3

Voting district: 4

Voting district: 5

Voting district: 6

Voting district: 7

Voting district: 8

Nicholas County

Pendleton County

Pocahontas County

Randolph County

Upshur County

Webster County

(12) The twelfth senatorial district consists of:

Braxton County

Clay County

The following areas of Gilmer County:

Voting district: 16

Voting district: 17

Voting district: 18

Voting district: 20

The following blocks of voting district 24:

Block: 540219678002017

Block: 540219678002025

Block: 540219678002026

Block: 540219678002027

Block: 540219678002028

Block: 540219678002032

Block: 540219678002040

Block: 540219678002041

Block: 540219678002042

Block: 540219678002043

Block: 540219678002045

Harrison County

Lewis County

(13) The thirteenth senatorial district consists of:

The following areas of Marion County:

Voting district: 1

Voting district: 100

Voting district: 101

Voting district: 102

Voting district: 104

Voting district: 111

Voting district: 112

Voting district: 113

Voting district: 114

Voting district: 115

Voting district: 116

Voting district: 117

Voting district: 118

Voting district: 119

Voting district: 120

Voting district: 121

Voting district: 122

Voting district: 123

Voting district: 124

Voting district: 125

Voting district: 13

Voting district: 16

Voting district: 18

Voting district: 2

Voting district: 20

Voting district: 27

Voting district: 28

Voting district: 29

Voting district: 30

Voting district: 31

Voting district: 32

Voting district: 33

Voting district: 34

Voting district: 35

Voting district: 36

Voting district: 38

Voting district: 39

Voting district: 40

Voting district: 41

Voting district: 42

Voting district: 43

Voting district: 44

Voting district: 45

Voting district: 47

Voting district: 48

Voting district: 5

Voting district: 50

Voting district: 51

Voting district: 52

Voting district: 55

The following blocks of voting district 56:

Block: 540490204001017

Block: 540490204001018

Block: 540490204001019

Block: 540490204001051

Block: 540490213002000

Block: 540490213002002

Block: 540490213002003

Block: 540490213002004

Block: 540490213002005

Block: 540490213002006

Block: 540490213002009

Block: 540490213002010

Block: 540490213002023

Block: 540490214002002

Block: 540490214002003

Block: 540490214002004

Block: 540490214002008

Block: 540490214002009

Block: 540490214002010

Block: 540490214002012

Block: 540490214002030

Block: 540490214002031

Block: 540490214002035

Block: 540490214002036

Block: 540490214002038

Block: 540490214002041

Block: 540490214002042

Block: 540490214002043

Block: 540490214002044

Block: 540490214002045

Block: 540490214002046

Block: 540490214002047

Block: 540490216001069

Block: 540490216001072

Block: 540490216004026

Block: 540490216004027

Block: 540490216004028

Block: 540490216004036

Block: 540490216004049

Block: 540490216004054

Block: 540490216004055

Voting district: 57

Voting district: 6

Voting district: 7

Voting district: 82

Voting district: 83

Voting district: 92

Voting district: 96

Voting district: 98

The following areas of Monongalia County:

Voting district: 1

Voting district: 10

Voting district: 12

Voting district: 13

Voting district: 14

Voting district: 15

Voting district: 16

Voting district: 17

Voting district: 18

Voting district: 2

Voting district: 20

Voting district: 21

Voting district: 22

Voting district: 23

Voting district: 24

Voting district: 25

Voting district: 26

Voting district: 27

Voting district: 28

Voting district: 29

Voting district: 3

Voting district: 30

Voting district: 31

Voting district: 32

Voting district: 35

Voting district: 36A

Voting district: 36B

The following block of voting district 38:

Block: 540610118062023

Voting district: 39

Voting district: 4

Voting district: 48

Voting district: 5

Voting district: 59

Voting district: 6

The following blocks of voting district 60:

Block: 540610110003031

Block: 540610110003114

Block: 540610110003115

Block: 540610110003116

Block: 540610110003121

Block: 540610110003122

Block: 540610111001089

Block: 540610113001062

Block: 540610113001063

Block: 540610113002014

Block: 540610113002026

Block: 540610113002035

Block: 540610119003000

Block: 540610119003001

Block: 540610119003002

Block: 540610119003003

Block: 540610119003004

Block: 540610119003005

Block: 540610119003006

Block: 540610119003007

Block: 540610119003008

Block: 540610119003010

Block: 540610119003012

Block: 540610119003013

Block: 540610119003070

Block: 540610119003071

Block: 540610119003072

Block: 540610119003073

Block: 540610119003074

Block: 540610119003075

Block: 540610119003078

Block: 540610119003085

Block: 540610119003086

Block: 540610119003087

The following blocks of voting district 63:

Block: 540610110003117

Block: 540610110003118

Block: 540610118042000

Block: 540610118042001

Block: 540610118042029

Block: 540610118042030

Block: 540610118042031

Voting district: 64

Voting district: 67

Voting district: 68

Voting district: 69

Voting district: 7

Voting district: 70

Voting district: 71

Voting district: 72

Voting district: 73

Voting district: 74

Voting district: 75

Voting district: 76

Voting district: 77

Voting district: 78

The following blocks of voting district 79:

Block: 540610117001011

Block: 540610117001013

Block: 540610117001014

Block: 540610117001015

Block: 540610117001016

Block: 540610117001017

Block: 540610117001018

Block: 540610117001019

Block: 540610117001021

Block: 540610117001022

Block: 540610117001023

Block: 540610117003000

Block: 540610117003001

Block: 540610117003002

Block: 540610117003004

Block: 540610117003005

Block: 540610117003006

Block: 540610117003007

Block: 540610117003008

Block: 540610117003009

Block: 540610117003010

Block: 540610117003011

Block: 540610117003012

Block: 540610117003013

Block: 540610117003014

Block: 540610117003015

Block: 540610117003016

Block: 540610117003017

Block: 540610117003018

Block: 540610117003019

Block: 540610117003020

Block: 540610117003021

Block: 540610117003022

Block: 540610117003023

Block: 540610117003024

Block: 540610117003025

Block: 540610117003026

Block: 540610117003027

Block: 540610117003028

Block: 540610117003029

Block: 540610117003030

Block: 540610117003031

Block: 540610117004067

Block: 540610117004068

Block: 540610117004069

Block: 540610117004070

Block: 540610117004071

Block: 540610117004072

Block: 540610117004073

Block: 540610117004074

Block: 540610117004075

Block: 540610117004076

Block: 540610117004077

Block: 540610117004078

Block: 540610117004079

Block: 540610117004080

Block: 540610117004081

Block: 540610117004086

Block: 540610117004087

Block: 540610117004088

Block: 540610117004089

Block: 540610117004090

Block: 540610117004094

Block: 540610117004095

Block: 540610117004096

Block: 540610117004098

Voting district: 8

Voting district: 80

The following blocks of voting district 82:

Block: 540610117004000

Block: 540610117004001

Block: 540610117004002

Block: 540610117004003

Block: 540610117004004

Block: 540610117004040

Block: 540610117004041

Block: 540610117004042

Block: 540610117004043

Block: 540610117004044

Block: 540610117004045

Block: 540610117004046

Block: 540610117004061

Block: 540610117004062

Block: 540610117004063

Block: 540610117004064

Block: 540610117004065

Block: 540610117004066

Voting district: 83

The following blocks of voting district 84:

Block: 540610106003000

Block: 540610106003001

Block: 540610106003002

Block: 540610106003006

Block: 540610106004003

Block: 540610106004004

Block: 540610106004005

Block: 540610106004007

Block: 540610106004020

Block: 540610106004042

Block: 540610116002017

Block: 540610116002018

Block: 540610116002019

Block: 540610116002020

Block: 540610116002021

Block: 540610116002022

Block: 540610116002023

Block: 540610116002024

Block: 540610116002026

Block: 540610116002027

Block: 540610116002028

Block: 540610116002029

Block: 540610116002030

Block: 540610116002031

Block: 540610116002032

Block: 540610116002040

Block: 540610116002041

Block: 540610116002042

Block: 540610116002043

Block: 540610116002044

Block: 540610116002045

Block: 540610116002046

Block: 540610116002047

Block: 540610116002048

Block: 540610116002049

Voting district: 85

Voting district: 86

Voting district: 87

Voting district: 88

Voting district: 9

Voting district: 90

Voting district: 92

(14) The fourteenth senatorial district consists of:

Barbour County

The following areas of Grant County:

Voting district: 10

The following blocks of voting district 11:

Block: 540239694001064

Block: 540239694001067

Block: 540239694001068

Block: 540239694001072

Block: 540239694001073

Block: 540239694001074

Block: 540239694001075

Block: 540239694001076

Block: 540239694001077

Block: 540239694001078

Block: 540239694001095

Block: 540239694001108

Block: 540239694001109

Block: 540239694001110

Block: 540239694001111

Block: 540239694001114

Block: 540239694001115

Block: 540239694001116

Block: 540239694001117

Block: 540239694001118

Block: 540239694001119

Block: 540239694001120

Block: 540239694001121

Block: 540239694001126

Block: 540239694001127

Block: 540239694001128

Block: 540239694001129

Block: 540239694001130

Block: 540239694001131

Block: 540239694001133

Block: 540239694001135

Block: 540239695001000

Block: 540239695001001

Block: 540239695001002

Block: 540239695001003

Block: 540239695001004

Block: 540239695001007

Block: 540239695001035

Block: 540239695001036

Block: 540239695001037

Block: 540239695001038

Block: 540239695001039

Block: 540239695001040

Voting district: 13

Voting district: 14

Voting district: 15

Voting district: 9

Hardy County

The following areas of Mineral County:

Voting district: 16

Voting district: 17

Voting district: 18

Voting district: 19

Voting district: 20

Voting district: 21

Voting district: 22

Voting district: 23

Voting district: 24

Voting district: 25

The following blocks of voting district 26:

Block: 540570105001015

Block: 540570105001019

Block: 540570105002075

Block: 540570105003000

Block: 540570105003007

Block: 540570105003008

Block: 540570105003009

Block: 540570105003010

Block: 540570105003011

Block: 540570105003012

Block: 540570105003013

Block: 540570105003014

Block: 540570105003015

Block: 540570105003016

Block: 540570105003041

Block: 540570105003043

Block: 540570105003090

Block: 540570105003092

The following block of voting district 27:

Block: 540570105004006

The following blocks of voting district 28:

Block: 540570105004015

Block: 540570105004048

Block: 540570105004077

Block: 540570105004078

Block: 540570105004081

Voting district: 29

Voting district: 3

Voting district: 30

Voting district: 33

Voting district: 6

Voting district: 8

The following areas of Monongalia County:

Voting district: 33

Voting district: 34

Voting district: 37

The following blocks of voting district 38:

Block: 540610118033011

Block: 540610118033012

Block: 540610118052000

Block: 540610118052001

Block: 540610118052002

Block: 540610118052003

Block: 540610118052004

Block: 540610118052005

Block: 540610118052006

Block: 540610118052007

Block: 540610118052008

Block: 540610118052009

Block: 540610118052010

Block: 540610118052011

Block: 540610118052012

Block: 540610118052018

Block: 540610118052019

Block: 540610118052020

Block: 540610118052021

Block: 540610118052022

Block: 540610118052023

Block: 540610118052024

Block: 540610118052025

Block: 540610118052026

Block: 540610118052027

Block: 540610118052028

Block: 540610118052029

Block: 540610118052030

Block: 540610118052031

Block: 540610118052032

Block: 540610118052033

Block: 540610118052034

Block: 540610118052035

Block: 540610118052036

Block: 540610118052037

Block: 540610118052038

Block: 540610118052039

Block: 540610118052040

Block: 540610118052041

Block: 540610118052042

Block: 540610118052043

Block: 540610118052044

Block: 540610118052045

Block: 540610118052046

Block: 540610118052048

Block: 540610118053000

Block: 540610118053001

Block: 540610118053002

Block: 540610118053003

Block: 540610118053004

Block: 540610118053005

Block: 540610118053006

Block: 540610118053007

Block: 540610118054000

Block: 540610118054001

Block: 540610118054002

Block: 540610118054003

Block: 540610118054004

Block: 540610118054005

Block: 540610118054006

Block: 540610118054007

Block: 540610118054008

Block: 540610118054011

Block: 540610118054015

Block: 540610118054016

Block: 540610118054017

Block: 540610118054018

Block: 540610118054019

Block: 540610118054020

Block: 540610118054027

Block: 540610118054028

Block: 540610118054029

Block: 540610118054030

Block: 540610118054031

The following blocks of voting district 60:

Block: 540610110003032

Block: 540610110003033

Block: 540610110003094

Block: 540610110003095

Block: 540610110003096

Block: 540610110003097

Block: 540610110003098

Block: 540610110003099

Block: 540610110003100

Block: 540610110003101

Block: 540610110003102

Block: 540610110003108

Block: 540610110003109

Block: 540610110003111

Block: 540610110003112

Block: 540610110003113

Block: 540610110003124

Block: 540610110003125

Block: 540610118041008

Block: 540610118041009

Block: 540610118041010

Block: 540610118041015

Block: 540610118041019

Block: 540610118041021

Block: 540610118041022

Block: 540610118041023

Block: 540610118042007

Block: 540610118042008

Block: 540610118042009

Block: 540610118042011

Block: 540610119003009

Block: 540610119003068

Block: 540610119003069

Block: 540610119003076

Block: 540610119003077

Block: 540610119003079

Voting district: 61

Voting district: 62

The following blocks of voting district 63:

Block: 540610118042032

Block: 540610118042033

Block: 540610118042034

Block: 540610118042035

Block: 540610118042036

Block: 540610118042037

Block: 540610118042038

Block: 540610118042039

Block: 540610118042040

Block: 540610118042041

Block: 540610118044000

Block: 540610118044001

Block: 540610118044002

Block: 540610118044003

Block: 540610118044004

Block: 540610118044005

Block: 540610118044007

Block: 540610118044008

Block: 540610118044009

Block: 540610118044012

Block: 540610118044015

Block: 540610118044016

Block: 540610118044017

Block: 540610118044018

Block: 540610118044019

Block: 540610118044020

Block: 540610118044021

Block: 540610118044022

Block: 540610118044023

Preston County

Taylor County

Tucker County

(15) The fifteenth senatorial district consists of:

The following areas of Berkeley County:

Voting district: 19

Voting district: 20

The following blocks of voting district 21:

Block: 540039711023000

Block: 540039711023001

Block: 540039711023002

Block: 540039711023003

Block: 540039711023004

Block: 540039711023005

Block: 540039711023006

Block: 540039711023007

Block: 540039711023008

Block: 540039711023009

Block: 540039711023010

Block: 540039711023011

Block: 540039711023012

Block: 540039711023013

Block: 540039711023014

Block: 540039711023015

Block: 540039711023016

Block: 540039711023017

Block: 540039711023018

Block: 540039711023019

Block: 540039711023020

Block: 540039711023021

Block: 540039711023022

Block: 540039711023024

Block: 540039711024000

Block: 540039711024001

Block: 540039711024002

Block: 540039711024003

Block: 540039711024004

Block: 540039711024005

Block: 540039711024006

Block: 540039711024007

Block: 540039711024008

Block: 540039711024009

Block: 540039711024010

Block: 540039711024011

Block: 540039711024012

Block: 540039711024013

Block: 540039711024014

Block: 540039711024015

Block: 540039711024016

Block: 540039711024017

Block: 540039711024018

Block: 540039711024019

Block: 540039711024020

Block: 540039711024021

Block: 540039711024022

Block: 540039711024023

Block: 540039711024024

Block: 540039711025000

Block: 540039711025001

Block: 540039711025002

Block: 540039711025003

Block: 540039711025004

Block: 540039711025005

Block: 540039711025006

Block: 540039711025007

Block: 540039711025008

Block: 540039711025009

Block: 540039711025010

Block: 540039711025011

Block: 540039711025012

Block: 540039711025013

Block: 540039711025014

Block: 540039711025015

Block: 540039711025016

Block: 540039711025017

Block: 540039711025018

Block: 540039711025019

Block: 540039711025020

Block: 540039711025021

Block: 540039711025023

Block: 540039711025024

The following blocks of voting district 22:

Block: 540039712015016

Block: 540039712015018

Block: 540039712015025

Block: 540039719002036

Block: 540039719002037

Block: 540039719002038

The following blocks of voting district 23:

Block: 540039711011018

Block: 540039711011019

Block: 540039711011020

Block: 540039711011021

Block: 540039711011022

Block: 540039711011023

Block: 540039711011024

Block: 540039711011025

Block: 540039711011026

Block: 540039711011027

Block: 540039711011028

Block: 540039711011029

Block: 540039711011030

Block: 540039711011038

Block: 540039711011039

Block: 540039711011040

Block: 540039711011041

Block: 540039711011050

Block: 540039711011051

Block: 540039711011052

Block: 540039711011053

Block: 540039711011054

Block: 540039711011055

Block: 540039711011056

Block: 540039711011057

Block: 540039711011058

Block: 540039711011059

Block: 540039711011060

Block: 540039711012000

Block: 540039711012001

Block: 540039711012002

Block: 540039711012003

Block: 540039711012004

Block: 540039711012005

Block: 540039711012006

Block: 540039711012007

Block: 540039711012008

Block: 540039711012009

Block: 540039711012010

Block: 540039711012011

Block: 540039711012012

Block: 540039711012013

Block: 540039711012014

Block: 540039711012015

Block: 540039711012016

Block: 540039711012017

Block: 540039711012018

Block: 540039711012019

Block: 540039711012020

Block: 540039711012021

Block: 540039711012022

Block: 540039711012023

Block: 540039711012024

Block: 540039711012025

Block: 540039711012026

Block: 540039711012027

Block: 540039711012028

Block: 540039711012029

Block: 540039711012030

Block: 540039711012031

Block: 540039711012032

Block: 540039711012033

Block: 540039711012034

Block: 540039711012035

Block: 540039711012036

Block: 540039711012037

Block: 540039711012038

Block: 540039711012039

Block: 540039711012040

Block: 540039711012041

Block: 540039711012042

Block: 540039711012043

Block: 540039711012044

Block: 540039711012045

Block: 540039711012046

Block: 540039711012047

Block: 540039711012048

Block: 540039711012049

Block: 540039711012050

Block: 540039711012051

Block: 540039711012052

Block: 540039711012053

Block: 540039711012054

Block: 540039711012055

Block: 540039711012056

Block: 540039711012057

Block: 540039711012058

Block: 540039711012059

Block: 540039711012060

Block: 540039711012061

Block: 540039711012062

Block: 540039711012063

Block: 540039711012064

Block: 540039711012065

Block: 540039711012066

Block: 540039711012067

Block: 540039711012068

Block: 540039711012069

Block: 540039711012070

Block: 540039711012071

Block: 540039711012072

Block: 540039711012073

Block: 540039711012074

Block: 540039711012075

Block: 540039711012076

Block: 540039711012077

Block: 540039711012078

Block: 540039711012079

Block: 540039711012080

Block: 540039711012081

Block: 540039711012082

Block: 540039711012083

Block: 540039713002001

Block: 540039713002002

The following blocks of voting district 26:

Block: 540039713002000

Block: 540039713002003

Block: 540039713002004

Block: 540039713002005

Block: 540039713002032

Block: 540039713002033

The following blocks of voting district 31:

Block: 540039719001000

Block: 540039719001001

Block: 540039719001002

Block: 540039719001003

Block: 540039719001004

Block: 540039719001005

Block: 540039719001007

Block: 540039719001008

Block: 540039719001009

Block: 540039719001021

Block: 540039719001022

Block: 540039719001023

Block: 540039719001026

Block: 540039719001027

Block: 540039719001028

Block: 540039719001030

Block: 540039719004006

Block: 540039719004011

Block: 540039719004012

Block: 540039719004013

Block: 540039719004014

Block: 540039719004015

Block: 540039719004016

Block: 540039719004017

Block: 540039720002016

Block: 540039720002018

Block: 540039720002019

Block: 540039720002021

Block: 540039720002022

Block: 540039720002036

Voting district: 32

Voting district: 33

Voting district: 34

The following blocks of voting district 35:

Block: 540039720002017

Block: 540039720002033

Block: 540039720002039

Block: 540039720002040

Block: 540039720002041

Block: 540039720002042

Block: 540039720002043

Block: 540039720002044

Block: 540039720002045

Block: 540039720002046

Block: 540039720002047

The following blocks of voting district 36:

Block: 540039721012000

Block: 540039721012001

Block: 540039721012014

Block: 540039721012016

Block: 540039721012017

Block: 540039721012018

Block: 540039721012019

Block: 540039721012020

Block: 540039721012021

Block: 540039721012022

Block: 540039721012023

Block: 540039721012024

Block: 540039721012025

Block: 540039721012028

Block: 540039721012029

Block: 540039721012030

Block: 540039721012032

Block: 540039721012037

Block: 540039721012038

Block: 540039721021000

Block: 540039721021001

Block: 540039721021002

Block: 540039721021003

Block: 540039721021004

Block: 540039721021005

Block: 540039721021006

Block: 540039721021007

Block: 540039721021008

Block: 540039721021009

Block: 540039721021010

Block: 540039721021011

Block: 540039721021012

Block: 540039721021013

Block: 540039721021014

Block: 540039721021015

Block: 540039721021016

Block: 540039721021017

Block: 540039721021018

Block: 540039721021019

Block: 540039721021020

Block: 540039721021021

Block: 540039721021022

Block: 540039721023000

Block: 540039721023003

Block: 540039721023004

Block: 540039721023006

Block: 540039721023007

Block: 540039721023008

Block: 540039721023023

Block: 540039721023026

Block: 540039721023031

Block: 540039721023032

Block: 540039721023035

Block: 540039721023037

Block: 540039721023038

Block: 540039721026009

Block: 540039721026016

Block: 540039721026042

Block: 540039721026043

Block: 540039721026044

Block: 540039721026045

Block: 540039721026046

Block: 540039721026047

Block: 540039721026048

Block: 540039721026049

Block: 540039721026050

Block: 540039721026051

Block: 540039721026052

Block: 540039721026053

Block: 540039721026054

Block: 540039721026057

The following blocks of voting district 37:

Block: 540039719004007

Block: 540039719004010

Block: 540039721022010

Block: 540039721022011

Block: 540039721022012

Block: 540039721022013

Block: 540039721022014

Block: 540039721022015

Block: 540039721022016

Block: 540039721022017

Block: 540039721022018

Block: 540039721022019

Block: 540039721022020

Block: 540039721022021

Block: 540039721022022

Block: 540039721022023

Block: 540039721022024

Block: 540039721022025

Block: 540039721022033

Block: 540039721022034

Block: 540039721022035

Block: 540039721022036

Block: 540039721025005

Block: 540039721026001

Block: 540039721026002

Block: 540039721026003

Block: 540039721026004

Block: 540039721026005

Block: 540039721026006

Block: 540039721026007

Block: 540039721026008

Block: 540039721026010

Block: 540039721026011

Block: 540039721026012

Block: 540039721026013

Block: 540039721026014

Block: 540039721026015

Block: 540039721026017

Block: 540039721026018

Block: 540039721026019

Block: 540039721026020

Block: 540039721026021

Block: 540039721026022

Block: 540039721026023

Block: 540039721026024

Block: 540039721026025

Block: 540039721026026

Block: 540039721026027

Block: 540039721026028

Block: 540039721026029

Block: 540039721026030

Block: 540039721026031

Block: 540039721026032

Block: 540039721026033

Block: 540039721026041

The following blocks of voting district 38:

Block: 540039712013016

Block: 540039712015000

Block: 540039712015001

Block: 540039712015002

Block: 540039712015003

Block: 540039712015004

Block: 540039712015008

Block: 540039712015015

Block: 540039712015019

Block: 540039712015020

Block: 540039712015021

Block: 540039712015028

Block: 540039718001042

Block: 540039718001057

Block: 540039718001066

Block: 540039718001068

Block: 540039719002013

The following blocks of voting district 39:

Block: 540039712012003

Block: 540039712012004

Block: 540039712012005

Block: 540039712012006

Block: 540039712012008

Block: 540039712012009

Block: 540039712012010

Block: 540039712012011

Block: 540039712012012

Block: 540039712012013

Block: 540039712012014

Block: 540039712012015

Block: 540039712012016

Block: 540039712012017

Block: 540039712012018

Block: 540039712012021

Block: 540039712012022

Block: 540039712012025

Block: 540039712012030

Block: 540039712012031

Block: 540039712012037

Block: 540039712013000

Block: 540039712013001

Block: 540039712013002

Block: 540039712013003

Block: 540039712013004

Block: 540039712013005

Block: 540039712013006

Block: 540039712013007

Block: 540039712013008

Block: 540039712013012

Block: 540039712013013

Block: 540039712013014

Block: 540039712013015

Block: 540039712013017

Block: 540039712013018

Block: 540039712013019

Block: 540039712013020

Block: 540039712013022

Block: 540039712013023

Block: 540039712013024

Block: 540039712013025

Block: 540039712013045

Block: 540039712013046

Block: 540039712013047

Voting district: 40

Voting district: 41

Voting district: 42

Voting district: 43

Voting district: 44

Voting district: 45

The following blocks of voting district 46:

Block: 540039712015007

Block: 540039712015026

Block: 540039712015027

Block: 540039718001043

Block: 540039718001044

Block: 540039718001045

Block: 540039718001046

Block: 540039718001047

Block: 540039718001048

Block: 540039718001049

Block: 540039718001050

Block: 540039718001051

Block: 540039718001052

Block: 540039718001053

Block: 540039718001054

Block: 540039718001055

Block: 540039718001056

Block: 540039718001060

Block: 540039718001061

Block: 540039718001062

Block: 540039718001063

Block: 540039718001064

Block: 540039718001067

Block: 540039718001069

Block: 540039718001070

Block: 540039718001071

Block: 540039718001072

Block: 540039718001073

Block: 540039718001074

Block: 540039718001075

Block: 540039718001076

Block: 540039718001077

Block: 540039718001078

Block: 540039718001079

Block: 540039718001080

Block: 540039718001081

Block: 540039718001087

Block: 540039718001088

Block: 540039718001089

Block: 540039718001090

Block: 540039718001091

Block: 540039718001092

Block: 540039718001093

Block: 540039718003001

Block: 540039718003002

Block: 540039718003003

Block: 540039718003005

Block: 540039718003007

Block: 540039718003015

Block: 540039718003044

Block: 540039718003045

Block: 540039718003046

Voting district: 47

Voting district: 48

The following blocks of voting district 49:

Block: 540039714001000

Block: 540039714001001

Block: 540039714001002

Block: 540039714001003

Block: 540039714001004

Block: 540039714001005

Block: 540039714001006

Block: 540039714001007

Block: 540039714001008

Block: 540039714001009

Block: 540039714001010

Block: 540039714001011

Block: 540039714001012

Block: 540039714001013

Block: 540039714001026

Block: 540039714001027

Block: 540039714001028

Block: 540039714001029

Block: 540039714001030

Block: 540039714001031

Block: 540039714001032

Voting district: 51

Hampshire County

The following areas of Mineral County:

Voting district: 1

Voting district: 10

Voting district: 11

Voting district: 12

Voting district: 13

Voting district: 14

Voting district: 15

Voting district: 2

The following blocks of voting district 26:

Block: 540570105001001

Block: 540570105001002

Block: 540570105001003

Block: 540570105001004

Block: 540570105001005

Block: 540570105001006

Block: 540570105001007

Block: 540570105001008

Block: 540570105001009

Block: 540570105001010

Block: 540570105001011

Block: 540570105001012

Block: 540570105001013

Block: 540570105001014

Block: 540570105001016

Block: 540570105001017

Block: 540570105001018

Block: 540570105001021

Block: 540570105001048

Block: 540570105001049

Block: 540570105001050

Block: 540570105001051

Block: 540570105003001

Block: 540570105003006

Block: 540570105003023

Block: 540570105003024

Block: 540570105003025

Block: 540570105003026

Block: 540570105003027

Block: 540570105003028

Block: 540570105003029

Block: 540570105003030

Block: 540570105003031

Block: 540570105003032

Block: 540570105003033

Block: 540570105003034

Block: 540570105003035

Block: 540570105003036

Block: 540570105003037

Block: 540570105003038

Block: 540570105003039

Block: 540570105003040

Block: 540570105003042

Block: 540570105003044

Block: 540570105003045

Block: 540570105003046

Block: 540570105003047

Block: 540570105003048

Block: 540570105003049

Block: 540570105003050

Block: 540570105003051

Block: 540570105003052

Block: 540570105003053

Block: 540570105003054

Block: 540570105003055

Block: 540570105003056

Block: 540570105003057

Block: 540570105003058

Block: 540570105003059

Block: 540570105003060

Block: 540570105003061

Block: 540570105003062

Block: 540570105003063

Block: 540570105003064

Block: 540570105003065

Block: 540570105003066

Block: 540570105003067

Block: 540570105003084

Block: 540570105003085

Block: 540570105003086

Block: 540570105003089

Block: 540570106001010

The following blocks of voting district 27:

Block: 540570105003068

Block: 540570105003069

Block: 540570105003070

Block: 540570105003071

Block: 540570105003072

Block: 540570105003073

Block: 540570105003074

Block: 540570105003075

Block: 540570105003076

Block: 540570105003077

Block: 540570105003078

Block: 540570105003079

Block: 540570105003080

Block: 540570105003081

Block: 540570105003082

Block: 540570105003083

Block: 540570105003088

Block: 540570105003091

Block: 540570105004000

Block: 540570105004001

Block: 540570105004002

Block: 540570105004003

Block: 540570105004004

Block: 540570105004005

Block: 540570105004007

Block: 540570105004008

Block: 540570105004009

Block: 540570105004010

Block: 540570105004011

Block: 540570105004012

Block: 540570105004013

Block: 540570105004014

Block: 540570105004016

Block: 540570105004017

Block: 540570105004018

Block: 540570105004019

Block: 540570105004020

Block: 540570105004021

Block: 540570105004022

Block: 540570105004023

Block: 540570105004024

Block: 540570105004025

Block: 540570105004026

Block: 540570105004027

Block: 540570105004028

Block: 540570105004029

Block: 540570105004030

Block: 540570105004031

Block: 540570105004032

Block: 540570105004033

Block: 540570105004034

Block: 540570105004035

Block: 540570105004036

Block: 540570105004037

Block: 540570105004038

Block: 540570105004039

Block: 540570105004040

Block: 540570105004042

Block: 540570105004045

Block: 540570105004049

Block: 540570105004050

The following blocks of voting district 28:

Block: 540570105004041

Block: 540570105004043

Block: 540570105004044

Block: 540570105004046

Block: 540570105004047

Block: 540570105004051

Block: 540570105004052

Block: 540570105004053

Block: 540570105004054

Block: 540570105004055

Block: 540570105004056

Block: 540570105004057

Block: 540570105004058

Block: 540570105004059

Block: 540570105004060

Block: 540570105004061

Block: 540570105004062

Block: 540570105004063

Block: 540570105004064

Block: 540570105004065

Block: 540570105004066

Block: 540570105004067

Block: 540570105004068

Block: 540570105004069

Block: 540570105004070

Block: 540570105004071

Block: 540570105004072

Block: 540570105004073

Block: 540570105004074

Block: 540570105004075

Block: 540570105004076

Block: 540570105004079

Block: 540570105004080

Block: 540570105004082

Block: 540570105004083

Block: 540570105004084

Block: 540570105004085

Block: 540570105004086

Block: 540570105004087

Block: 540570105004088

Block: 540570105004089

Block: 540570105004090

Block: 540570105004091

Block: 540570105004092

Block: 540570105004093

Block: 540570105004094

Block: 540570105004095

Block: 540570105004096

Block: 540570105004097

Block: 540570105004098

Block: 540570105004099

Block: 540570105004100

Block: 540570105004101

Block: 540570105004102

Block: 540570105004103

Block: 540570105004104

Block: 540570105004106

Block: 540570105004107

Block: 540570105004111

Block: 540570105004112

Voting district: 31

Voting district: 32

Voting district: 34

Voting district: 35

Voting district: 4

Voting district: 5

Voting district: 7

Voting district: 9

Morgan County

(16) The sixteenth senatorial district consists of:

The following areas of Berkeley County:

Voting district: 1

Voting district: 10

Voting district: 11

Voting district: 14

Voting district: 15

Voting district: 15A

Voting district: 16

Voting district: 17

Voting district: 18

Voting district: 2

The following blocks of voting district 21:

Block: 540039711025022

Block: 540039713004000

Block: 540039713004001

Block: 540039713004024

Block: 540039713004025

The following blocks of voting district 22:

Block: 540039712015017

Block: 540039712015023

Block: 540039712015024

Block: 540039716003009

Block: 540039716003010

Block: 540039717004000

Block: 540039717004004

Block: 540039717004006

Block: 540039719002000

Block: 540039719002001

Block: 540039719002002

Block: 540039719002003

Block: 540039719002004

Block: 540039719002005

Block: 540039719002006

Block: 540039719002007

Block: 540039719002008

Block: 540039719002009

Block: 540039719002010

Block: 540039719002011

Block: 540039719002012

Block: 540039719002014

Block: 540039719002015

Block: 540039719002016

Block: 540039719002017

Block: 540039719002018

Block: 540039719002019

Block: 540039719002020

Block: 540039719002021

Block: 540039719002023

Block: 540039719002024

Block: 540039719002025

Block: 540039719002026

Block: 540039719002027

Block: 540039719002028

Block: 540039719002029

Block: 540039719002030

Block: 540039719002031

Block: 540039719002032

Block: 540039719002033

Block: 540039719002034

Block: 540039719002035

Block: 540039719002039

Block: 540039719002040

Block: 540039719002041

Block: 540039719002042

Block: 540039719002043

Block: 540039719002044

Block: 540039719002045

Block: 540039719002047

Block: 540039719002048

Block: 540039719002049

Block: 540039719002050

Block: 540039719002051

Block: 540039719002052

Block: 540039719003000

Block: 540039719003001

Block: 540039719003002

Block: 540039719005019

Block: 540039719005021

Block: 540039719005022

Block: 540039719005023

Block: 540039719005024

Block: 540039719005025

Block: 540039719005026

Block: 540039719005027

Block: 540039719005028

Block: 540039719005031

Block: 540039719005032

Block: 540039719005033

Block: 540039719005034

Block: 540039719005036

The following blocks of voting district 23:

Block: 540039713002010

Block: 540039713002011

Block: 540039713002012

Voting district: 24

Voting district: 25

Voting district: 25A

The following blocks of voting district 26:

Block: 540039713001000

Block: 540039713001001

Block: 540039713001002

Block: 540039713001003

Block: 540039713001004

Block: 540039713001005

Block: 540039713001006

Block: 540039713001007

Block: 540039713001008

Block: 540039713001009

Block: 540039713001010

Block: 540039713001013

Block: 540039713001035

Block: 540039713001036

Block: 540039713001037

Block: 540039713002006

Block: 540039713002018

Block: 540039713002019

Block: 540039713002020

Block: 540039713002021

Block: 540039713002022

Block: 540039713002023

Block: 540039713002024

Block: 540039713002025

Block: 540039713002026

Block: 540039713002027

Block: 540039713002028

Block: 540039713002029

Block: 540039713002030

Block: 540039713002031

Block: 540039713002034

Block: 540039713002035

Block: 540039713002036

Block: 540039713002037

Voting district: 27

Voting district: 28

Voting district: 29

The following blocks of voting district 31:

Block: 540039719001024

Block: 540039719001025

Block: 540039719001029

Block: 540039719004018

Block: 540039719004019

Block: 540039719004020

Block: 540039719004021

Block: 540039720002005

Block: 540039720002006

Block: 540039720002007

Block: 540039720002008

Block: 540039720002009

Block: 540039720002010

Block: 540039720002011

Block: 540039720002012

Block: 540039720002013

Block: 540039720002014

Block: 540039720002015

Block: 540039720002020

Block: 540039720002023

Block: 540039720002024

Block: 540039720002028

Block: 540039720002029

Block: 540039720002030

Block: 540039720002031

Block: 540039720002048

The following blocks of voting district 35:

Block: 540039720002000

Block: 540039720002001

Block: 540039720002002

Block: 540039720002003

Block: 540039720002004

Block: 540039720002025

Block: 540039720002026

Block: 540039720002027

Block: 540039720002032

Block: 540039720002034

Block: 540039720002035

Block: 540039720002037

Block: 540039720002038

Block: 540039720004000

Block: 540039720004001

Block: 540039720004002

Block: 540039720004003

Block: 540039720004004

Block: 540039720004005

Block: 540039720004006

Block: 540039720004007

Block: 540039720004008

Block: 540039720004009

Block: 540039720004010

Block: 540039720004011

Block: 540039720004012

Block: 540039720004013

Block: 540039720004014

Block: 540039720004015

Block: 540039720004016

Block: 540039720004017

Block: 540039720004018

Block: 540039720004019

Block: 540039720004020

Block: 540039720004021

Block: 540039720004022

Block: 540039720004023

Block: 540039720004024

Block: 540039720004025

The following blocks of voting district 36:

Block: 540039721026037

Block: 540039721026038

Block: 540039721026055

The following blocks of voting district 37:

Block: 540039721025000

Block: 540039721025001

Block: 540039721025002

Block: 540039721025003

Block: 540039721025004

Block: 540039721025006

Block: 540039721025007

Block: 540039721025008

Block: 540039721025009

Block: 540039721025010

Block: 540039721025011

Block: 540039721025012

Block: 540039721025013

Block: 540039721025014

Block: 540039721025015

Block: 540039721025016

Block: 540039721025017

Block: 540039721025018

Block: 540039721026000

Block: 540039721026034

Block: 540039721026035

Block: 540039721026036

Block: 540039721026039

Block: 540039721026040

Block: 540039721026056

The following blocks of voting district 38:

Block: 540039712015009

Block: 540039712015010

Block: 540039712015011

Block: 540039712015012

Block: 540039712015013

Block: 540039712015014

Block: 540039712015022

Block: 540039713003001

Block: 540039713003002

Block: 540039713003003

Block: 540039713003004

Block: 540039713003005

Block: 540039713003006

Block: 540039713003010

Block: 540039713003011

Block: 540039713003012

Block: 540039713003014

Block: 540039713003019

Block: 540039713003027

Block: 540039713003029

Block: 540039713003030

Block: 540039713003050

Block: 540039713003051

Block: 540039713003052

Block: 540039713003057

Block: 540039716002000

Block: 540039716002001

Block: 540039716002002

The following blocks of voting district 39:

Block: 540039712013009

Block: 540039712013010

Block: 540039712013011

Block: 540039712013021

Block: 540039712013026

Block: 540039712013027

Block: 540039712013028

Block: 540039712013029

Block: 540039712013030

Block: 540039712013031

Block: 540039712013032

Block: 540039712013033

Block: 540039712013034

Block: 540039712013035

Block: 540039712013036

Block: 540039712013037

Block: 540039712013038

Block: 540039712013039

Block: 540039712013040

Block: 540039712013041

Block: 540039712013042

Block: 540039712013043

Block: 540039712013044

Block: 540039712013048

Block: 540039712013049

Block: 540039712013050

Block: 540039712013051

Block: 540039712013052

Block: 540039713004020

Block: 540039713004071

Block: 540039713004072

The following blocks of voting district 46:

Block: 540039718001082

Block: 540039718001083

The following blocks of voting district 49:

Block: 540039714001014

Block: 540039714001015

Block: 540039714001016

Block: 540039714001017

Block: 540039714001018

Block: 540039714001019

Block: 540039714001020

Block: 540039714001021

Block: 540039714001022

Block: 540039714001023

Block: 540039714001024

Block: 540039714001025

Block: 540039714001033

Block: 540039714001034

Block: 540039714001035

Block: 540039714001036

Block: 540039714001037

Block: 540039714001038

Block: 540039714001039

Block: 540039714001040

Block: 540039714001041

Block: 540039714001042

Block: 540039714001043

Block: 540039714001044

Block: 540039714001045

Block: 540039714001046

Voting district: 5

Voting district: 50

Voting district: 6

Voting district: 7

Voting district: 8

Voting district: 9

Jefferson County

(17) The seventeenth senatorial district consists of:

The following areas of Kanawha County:

Voting district: 103

Voting district: 105

Voting district: 106

Voting district: 108

Voting district: 110

Voting district: 111

Voting district: 112

Voting district: 113

Voting district: 114

Voting district: 117

Voting district: 118

Voting district: 119

Voting district: 120

Voting district: 131

Voting district: 133

Voting district: 134

Voting district: 136

Voting district: 138

Voting district: 140

Voting district: 142

Voting district: 145

Voting district: 147

Voting district: 148

Voting district: 149

Voting district: 150

Voting district: 151

Voting district: 152

Voting district: 153

Voting district: 154

Voting district: 158

The following blocks of voting district 160:

Block: 540390015001000

Block: 540390015001001

Block: 540390015001002

Block: 540390015001003

Block: 540390015001004

Block: 540390015001005

Block: 540390015001006

Block: 540390015001007

Block: 540390015001008

Block: 540390015001009

Block: 540390015001010

Block: 540390015001011

Block: 540390015001012

Block: 540390015001013

Block: 540390015001014

Block: 540390015001015

Block: 540390015001016

Block: 540390015001017

Block: 540390015001018

Block: 540390015001019

Block: 540390015001020

Block: 540390015001021

Block: 540390015001022

Block: 540390015001023

Block: 540390015001024

Block: 540390015001025

Block: 540390015001026

Block: 540390015001027

Block: 540390015001028

Block: 540390015001029

Block: 540390015001030

Block: 540390015001031

Block: 540390015001032

Block: 540390015001033

Block: 540390015001034

Block: 540390015001036

Block: 540390015001037

Block: 540390015001038

Block: 540390015001041

Block: 540390015001042

Block: 540390015001043

Block: 540390015001044

Block: 540390015001045

Block: 540390015001046

Block: 540390015001047

Block: 540390015001048

Block: 540390015001049

Block: 540390015001050

Block: 540390015001058

Block: 540390015001059

Block: 540390015002002

Block: 540390015002004

Block: 540390015002005

Block: 540390015002006

Block: 540390015002007

Block: 540390015002008

Block: 540390015002014

Block: 540390015002027

Block: 540390015002028

Block: 540390015002029

Block: 540390015002030

Block: 540390015002031

Block: 540390015002032

Block: 540390015004001

Block: 540390015004011

Block: 540390015004012

Block: 540390015004028

Block: 540390015004029

Block: 540390015004030

Block: 540390015004034

Block: 540390015004035

Block: 540390015004036

Block: 540390015004037

Block: 540390015004038

Block: 540390015004039

Block: 540390015004040

Block: 540390015004041

Block: 540390015004042

Block: 540390015004043

Block: 540390015004044

Block: 540390015004045

Block: 540390015004046

Block: 540390015004047

Block: 540390015004048

Block: 540390015004049

Block: 540390015004050

Block: 540390015004051

Block: 540390015004052

Block: 540390015004053

Block: 540390015004054

Block: 540390015004055

Block: 540390015004056

Block: 540390015004057

Block: 540390015004058

Block: 540390015004059

Block: 540390015004060

Block: 540390015004061

Block: 540390015004062

Block: 540390015004063

Block: 540390015004064

Block: 540390015004065

Block: 540390015004081

Block: 540390015004082

Block: 540390015004083

Block: 540390015004084

Block: 540390015004085

Block: 540390015004086

Block: 540390015004087

Block: 540390015004090

Block: 540390015004095

Block: 540390015004096

Block: 540390015004097

Block: 540390015004099

Block: 540390015004100

Voting district: 161

The following blocks of voting district 163:

Block: 540390015002000

Block: 540390015002001

Block: 540390015002003

Block: 540390015002009

Block: 540390015002010

Block: 540390015002011

Block: 540390015002012

Block: 540390015002013

Block: 540390015002015

Block: 540390015002016

Block: 540390015002017

Block: 540390015002018

Block: 540390015002019

Block: 540390015002020

Block: 540390015002021

Block: 540390015002022

Block: 540390015002023

Block: 540390015002024

Block: 540390015002025

Block: 540390015002026

Block: 540390015002033

Block: 540390015002034

Block: 540390015002035

Block: 540390015002036

Block: 540390015002037

Block: 540390015002038

Block: 540390015002039

Block: 540390015002040

Block: 540390015002041

Block: 540390015002042

Block: 540390015002043

Block: 540390015002044

Block: 540390015002045

Block: 540390015002046

Block: 540390015002047

Block: 540390015002048

Block: 540390015002049

Block: 540390015002050

Block: 540390015002051

Block: 540390015002052

Block: 540390015002053

Block: 540390015002054

Block: 540390015002055

Block: 540390015002056

Block: 540390015002057

Block: 540390015002058

Block: 540390015002059

Block: 540390015002060

Block: 540390015002061

Block: 540390015002062

Block: 540390015003000

Block: 540390015003001

Block: 540390015003002

Block: 540390015003003

Block: 540390015003004

Block: 540390015003005

Block: 540390015003006

Block: 540390015003007

Block: 540390015003008

Block: 540390015003009

Block: 540390015003010

Block: 540390015003011

Block: 540390015003012

Block: 540390015003013

Block: 540390015003014

Block: 540390015003015

Block: 540390015003016

Block: 540390015003017

Block: 540390015003018

Block: 540390015003019

Block: 540390015003020

Block: 540390015003021

Block: 540390015003022

Block: 540390015003023

Block: 540390015003024

Block: 540390015003025

Block: 540390015003026

Block: 540390015003027

Block: 540390015003028

Block: 540390015003029

Block: 540390015003030

Block: 540390015003031

Block: 540390015003032

Block: 540390015003033

Block: 540390015003034

Block: 540390015003035

Block: 540390015003036

Block: 540390015003037

Block: 540390015003038

Block: 540390015003039

Block: 540390015003040

Block: 540390015003041

Block: 540390017001000

Block: 540390017001001

Block: 540390017001002

Block: 540390017001003

Block: 540390017001004

Block: 540390017001005

Block: 540390017001006

Block: 540390017001037

Block: 540390017001038

Voting district: 164

Voting district: 165

Voting district: 202

Voting district: 205

Voting district: 208

Voting district: 209

Voting district: 213

Voting district: 217

Voting district: 223

Voting district: 224

Voting district: 226

Voting district: 227

Voting district: 228

Voting district: 233

Voting district: 234

Voting district: 238

Voting district: 239

Voting district: 240

Voting district: 241

Voting district: 244

Voting district: 246

Voting district: 247

Voting district: 250

Voting district: 253

Voting district: 254

Voting district: 258

Voting district: 260

Voting district: 275

Voting district: 276

Voting district: 277

Voting district: 278

Voting district: 279

Voting district: 280

Voting district: 281

Voting district: 282

Voting district: 283

Voting district: 284

Voting district: 285

Voting district: 286

Voting district: 287

Voting district: 288

Voting district: 302

Voting district: 304

Voting district: 305

Voting district: 307

Voting district: 308

Voting district: 309

Voting district: 310

Voting district: 311

Voting district: 317

Voting district: 321

Voting district: 326

Voting district: 329

Voting district: 332

Voting district: 333

Voting district: 337

Voting district: 340

Voting district: 347

Voting district: 375

Voting district: 376

Voting district: 378

Voting district: 379

The following blocks of voting district 418:

Block: 540390112002055

Block: 540390112002056

Block: 540390112002057

Block: 540390112002059

Block: 540390112002060

Block: 540390112002061

Block: 540390112002063

Block: 540390112002066

Block: 540390112002067

Block: 540390112002068

Block: 540390112002069

Block: 540390112002071

Block: 540390112002072

Block: 540390112002073

Block: 540390112002074

Block: 540390112002075

Block: 540390112002076

Block: 540390112002078

Block: 540390112002080

Block: 540390112002085

Block: 540390112002090

Block: 540390112002091

Block: 540390112002092

Block: 540390112002093

Block: 540390112002094

Block: 540390112002095

Block: 540390112002096

Block: 540390112002097

Block: 540390112002098

Block: 540390112002099

Block: 540390112002100

Block: 540390112002101

Block: 540390112002102

Block: 540390112002103

Block: 540390112002104

Block: 540390112002109

Block: 540390112002110

Block: 540390112002123

Block: 540390112002124

Block: 540390112002125

Block: 540390112002126

Block: 540390112002129

Block: 540390112002131

Block: 540390112002132

Block: 540390112002134

Block: 540390112002135

Block: 540390112002136

Block: 540390112002137

Block: 540390112002138

Block: 540390112002139

Block: 540390112002140

Block: 540390112002141

Block: 540390112002142

Block: 540390112002143

Block: 540390112002144

Block: 540390112002151

Block: 540390112002152

Block: 540390112002153

Block: 540390112002154

Block: 540390112002155

Block: 540390112002156

Block: 540390112002157

Block: 540390112002158

Block: 540390112002159

Block: 540390112002160

Block: 540390112002161

Block: 540390112002162

Block: 540390112002163

Block: 540390112002164

Block: 540390112002165

Block: 540390112002166

Block: 540390112002167

Block: 540390112002168

Block: 540390112002169

Block: 540390112002170

Block: 540390112002171

Block: 540390112002172

Block: 540390112002173

Block: 540390112002175

Block: 540390112002176

Block: 540390112002177

Block: 540390112002178

Block: 540390112002179

Block: 540390112002180

Block: 540390112002181

Block: 540390112002182

Block: 540390112002183

Block: 540390112002184

Block: 540390112002185

Block: 540390112002186

Block: 540390112002187

Block: 540390112002188

Block: 540390112002189

Block: 540390112002190

Block: 540390112002191

Block: 540390112002192

Block: 540390112002193

Block: 540390112002194

Block: 540390112002195

Block: 540390112002196

Block: 540390112002197

Block: 540390112002200

Block: 540390112002201

Block: 540390112002202

Block: 540390112002203

Block: 540390112002204

Block: 540390112002205

Block: 540390112002206

Block: 540390112002207

Block: 540390112002212

Block: 540390112002213

Block: 540390112002217

Block: 540390112002219

Block: 540390112002220

Block: 540390112002227

Block: 540390112002233

Block: 540390112002239

Block: 540390112004045

Block: 540390112004046

Block: 540390112004047

Block: 540390112004048

Block: 540390112004050

Block: 540390113021000

Block: 540390113021001

Block: 540390113021002

Block: 540390113021003

Block: 540390113021004

Block: 540390113021005

Block: 540390113021006

Block: 540390113021007

Block: 540390113021008

Block: 540390113021009

Block: 540390113021014

Block: 540390113021025

Block: 540390113021026

Block: 540390113021027

Block: 540390113021028

Block: 540390113021032

Block: 540390113021093

Block: 540390113021094

Block: 540390113021095

Block: 540390113021096

Block: 540390113021097

Block: 540390113021098

Block: 540390113021099

Block: 540390113021100

Block: 540390113021139

Block: 540390113021140

Voting district: 436

Voting district: 437

Voting district: 438

Voting district: 439

Voting district: 440

Voting district: 441

(e) The West Virginia Constitution further provides, in section four, article VI thereof, that where a senatorial district is composed of more than one county, both senators for such district shall not be chosen from the same county, a residency dispersal provision which is clear with respect to senatorial districts which follow county lines, as required by such Constitution, but which is not clear in application with respect to senatorial districts which cross county lines. However, in an effort to adhere as closely as possible to the West Virginia Constitution in this regard, the following additional provisions, in furtherance of the rationale of such residency dispersal provision and to give meaning and effect thereto, are hereby established:

(1) With respect to a senatorial district which is composed of one or more whole counties and one or more parts of another county or counties, no more than one senator shall be chosen from the same county or part of a county to represent such senatorial district;

(2) With respect to a senatorial district which does not contain any whole county but only parts of two or more counties, no more than one senator shall be chosen from the same part to represent such senatorial district; and

(3) With respect to superimposed senatorial districts which contain only one whole county, all senators shall be chosen from such county to represent such senatorial districts.

(f) Candidates for the Senate shall be nominated as provided in section four, article five, chapter three of this code, except that such candidates shall be nominated in accordance with the residency dispersal provisions specified in section four, article VI of the West Virginia Constitution and the additional residency dispersal provisions specified in subsection (e) of this section. Candidates for the Senate shall also be elected in accordance with the residency dispersal provisions specified in said section and the additional residency dispersal provisions specified in subsection (e) of this section. In furtherance of the foregoing provisions of this subsection, no person may file a certificate of candidacy for election from a senatorial district described and constituted in subsection (d) of this section if he or she resides in the same county and the same such senatorial district wherein also resides an incumbent senator, whether the senatorial district wherein such incumbent senator resides was described and constituted by chapter ten, Acts of the Legislature, Fifth Extraordinary Session 2001, or was described and constituted in subsection (d) of this section or its immediately prior enactment. Any vacancy in a nomination shall be filled, any appointment to fill a vacancy in the Senate shall be made and any candidates in an election to fill a vacancy in the Senate shall be chosen so as to be consistent with the residency dispersal provisions specified in section four, article VI of the West Virginia Constitution and the additional residency dispersal provisions specified in subsection (e) of this section.

(g) Regardless of the changes in senatorial district boundaries made by the provisions of subsection (d) of this section, all senators elected at the general election held in the year 2008 and at the general election held in the year 2010 shall continue to hold their seats as members of the Senate for the term, and as representatives of the senatorial district, for which each thereof, respectively, was elected. Any appointment made or election held to fill a vacancy in the Senate shall be for the remainder of the term and as a representative of the senatorial district, for which the vacating senator was elected or appointed, and any such election shall be held in the district as the same was described and constituted at the time the vacating senator was elected or appointed.

(h) The Secretary of State may promulgate rules and regulations to implement the provisions of this section, including emergency rules and regulations promulgated pursuant to the provisions of section five, article three, chapter twenty-nine-a of this code.



§1-2-2. Apportionment of membership of House of Delegates.

(a) As used in this section:

(1) "County" means the territory comprising a county of this state as it existed on January 1, 2010, notwithstanding any boundary changes made subsequent thereto;

(2) "Block" and "VTD" (voting district) mean those geographic areas as defined by the Bureau of the Census of the United States Department of Commerce for the taking of the 2010 census of population and described on census maps prepared by the Bureau of the Census. The maps are, at the time of the reenactment of this section in the year 2011, maintained by the Bureau of the Census and filed in Redistricting Office of the Joint Committee on Government and Finance.

(b) The House of Delegates is composed of one hundred members elected from the delegate districts as described in subsection (c) of this section. Each delegate district is entitled to representation as described in this subsection:

(1) District one is entitled to two delegates;

(2) District two is entitled to one delegate;

(3) District three is entitled to two delegates;

(4) District four is entitled to two delegates;

(5) District five is entitled to one delegate;

(6) District six is entitled to one delegate;

(7) District seven is entitled to one delegate;

(8) District eight is entitled to one delegate;

(9) District nine is entitled to one delegate;

(10) District ten is entitled to three delegates;

(11) District eleven is entitled to one delegate;

(12) District twelve is entitled to one delegate;

(13) District thirteen is entitled to two delegates;

(14) District fourteen is entitled to one delegate;

(15) District fifteen is entitled to one delegate;

(16) District sixteen is entitled to three delegates;

(17) District seventeen is entitled to two delegates;

(18) District eighteen is entitled to one delegate;

(19) District nineteen is entitled to two delegates;

(20) District twenty is entitled to one delegate;

(21) District twenty-one is entitled to one delegate;

(22) District twenty-two is entitled to two delegates;

(23) District twenty-three is entitled to one delegate;

(24) District twenty-four is entitled to two delegates;

(25) District twenty-five is entitled to one delegate;

(26) District twenty-six is entitled to one delegate;

(27) District twenty-seven is entitled to three delegates;

(28) District twenty-eight is entitled to two delegates; not more than one delegate may be nominated, elected or appointed who is a resident of any single county within the district;

(29) District twenty-nine is entitled to one delegate;

(30) District thirty is entitled to one delegate;

(31) District thirty-one is entitled to one delegate;

(32) District thirty-two is entitled to three delegates;

(33) District thirty-three is entitled to one delegate;

(34) District thirty-four is entitled to one delegate;

(35) District thirty-five is entitled to four delegates;

(36) District thirty-six is entitled to three delegates;

(37) District thirty-seven is entitled to one delegate;

(38) District thirty-eight is entitled to one delegate;

(39) District thirty-nine is entitled to one delegate;

(40) District forty is entitled to one delegate;

(41) District forty-one is entitled to one delegate;

(42) District forty-two is entitled to two delegates;

(43) District forty-three is entitled to two delegates;

(44) District forty-four is entitled to one delegate;

(45) District forty-five is entitled to one delegate;

(46) District forty-six is entitled to one delegate;

(47) District forty-seven is entitled to one delegate;

(48) District forty-eight is entitled to four delegates;

(49) District forty-nine is entitled to one delegate;

(50) District fifty is entitled to three delegates;

(51) District fifty-one is entitled to five delegates;

(52) District fifty-two is entitled to one delegate;

(53) District fifty-three is entitled to one delegate;

(54) District fifty-four is entitled to one delegate;

(55) District fifty-five is entitled to one delegate;

(56) District fifty-six is entitled to one delegate;

(57) District fifty-seven is entitled to one delegate;

(58) District fifty-eight is entitled to one delegate;

(59) District fifty-nine is entitled to one delegate;

(60) District sixty is entitled to one delegate;

(61) District sixty-one is entitled to one delegate;

(62) District sixty-two is entitled to one delegate;

(63) District sixty-three is entitled to one delegate;

(64) District sixty-four is entitled to one delegate;

(65) District sixty-five is entitled to one delegate;

(66) District sixty-six is entitled to one delegate; and

(67) District sixty-seven is entitled to one delegate.

(c) The delegate districts consist of the following areas:

2010 CENSUS POPULATION

District 1

Brooke WV County

VTD: 24

1,568

VTD: 25

570

VTD: 26

1,020

VTD: 32B

412

VTD: 33

834

VTD: 34

1,091

VTD: 35A

663

VTD: 36

768

Brooke WV County Subtotal

6,926

Hancock WV County

30,676

District 1 Subtotal

37,602

District 2

Brooke WV County

VTD: 1

608

VTD: 11

456

VTD: 13

478

VTD: 14

1,398

VTD: 15

1,173

VTD: 16

618

VTD: 17

1,165

VTD: 20A

184

VTD: 20B

1,158

VTD: 21A

429

VTD: 21B

1,376

VTD: 23A

523

VTD: 23B

381

VTD: 23C

701

VTD: 23D

1,150

VTD: 28

456

VTD: 31

715

VTD: 32A

1,027

VTD: 35B

950

VTD: 4

660

VTD: 5

583

VTD: 6

954

Brooke WV County Subtotal

17,143

Ohio WV County

VTD: 12

Block: 540690020002000

0

Block: 540690020002001

95

Block: 540690020002002

0

Block: 540690020002003

0

Block: 540690020002004

0

Block: 540690020002005

2

Block: 540690020002006

3

Block: 540690020002007

0

Block: 540690020002009

0

Block: 540690020002010

0

Block: 540690020002011

3

Block: 540690020002014

0

Block: 540690020002015

8

Block: 540690020002022

0

Block: 540690020002079

49

Block: 540690020002080

10

Block: 540690020002081

0

Block: 540690020002085

0

Block: 540690020004002

8

Block: 540690020004009

7

Block: 540690021002017

0

Block: 540690021002018

44

Block: 540690021002020

0

Block: 540690021002021

0

Block: 540690021002022

0

VTD 12 Subtotal

229

VTD: 158

Block: 540690020004000

6

Block: 540690020004001

12

Block: 540690021001019

6

Block: 540690021002007

0

Block: 540690021002008

1

Block: 540690021002009

5

Block: 540690021002010

9

Block: 540690021002011

2

Block: 540690021002012

26

Block: 540690021002013

31

Block: 540690021002014

2

Block: 540690021002015

9

Block: 540690021002016

0

Block: 540690021002019

1

Block: 540690021002023

5

Block: 540690021002024

0

Block: 540690021002025

0

Block: 540690021002026

113

Block: 540690021002027

0

Block: 540690021002028

0

Block: 540690021002029

0

Block: 540690021002030

273

Block: 540690021002031

7

Block: 540690021002032

90

Block: 540690021002033

44

Block: 540690021002034

15

Block: 540690021002035

145

Block: 540690021002036

192

Block: 540690021002037

0

Block: 540690021002038

4

Block: 540690021002039

0

Block: 540690021002040

8

Block: 540690021002041

0

Block: 540690021002042

0

Block: 540690021002043

0

Block: 540690021002044

23

Block: 540690021002045

488

Block: 540690021002046

0

Block: 540690021002047

4

Block: 540690021002048

14

Block: 540690021002049

0

Block: 540690021002050

49

Block: 540690021002051

0

Block: 540690021002052

5

Block: 540690021002053

24

Block: 540690021002054

11

Block: 540690021002055

3

Block: 540690021002056

0

Block: 540690021002057

200

Block: 540690021002058

0

Block: 540690021002059

3

Block: 540690021002060

43

Block: 540690021002061

15

Block: 540690021002062

27

Block: 540690021002063

0

Block: 540690021002064

0

Block: 540690021002071

0

Block: 540690021002072

2

Block: 540690021002073

0

Block: 540690021002074

0

Block: 540690021002089

0

VTD 158 Subtotal

1,917

Ohio WV County Subtotal

2,146

District 2 Subtotal

19,289

District 3

Ohio WV County

VTD: 1

1,045

VTD: 10

629

VTD: 100

Block: 540690006001051

0

Block: 540690026001008

11

Block: 540690026001017

0

Block: 540690026001018

0

Block: 540690026001019

2

Block: 540690026001046

6

Block: 540690026001047

16

Block: 540690026001048

10

Block: 540690026001050

14

Block: 540690026001051

14

Block: 540690026001052

24

Block: 540690026001053

15

Block: 540690026001054

0

Block: 540690026001055

2

Block: 540690026001056

13

Block: 540690026001057

5

Block: 540690026001061

5

Block: 540690026002021

0

Block: 540690026002022

0

Block: 540690026002023

0

Block: 540690026002024

0

Block: 540690026002046

0

Block: 540690026002047

5

Block: 540690026002052

0

Block: 540690026002053

24

Block: 540690026002054

4

Block: 540690026002055

6

Block: 540690026002056

10

Block: 540690026002057

6

Block: 540690026002058

13

Block: 540690026002059

0

Block: 540690026002060

0

Block: 540690026002068

0

Block: 540690026004064

0

Block: 540690026004065

0

VTD 100 Subtotal

205

VTD: 104

1,696

VTD: 107

1,087

VTD: 108

1,387

VTD: 11

1,243

VTD: 113

600

VTD: 115

665

VTD: 116

705

VTD: 119

624

VTD: 12

Block: 540690020004003

207

Block: 540690020004004

19

Block: 540690020004005

1

Block: 540690020004006

0

Block: 540690020004007

8

Block: 540690020004008

159

Block: 540690020004010

0

Block: 540690020004011

0

Block: 540690020004012

2

Block: 540690020004013

2

Block: 540690020004014

1

Block: 540690020004015

0

Block: 540690020004017

2

Block: 540690020004022

25

VTD 12 Subtotal

426

VTD: 120

891

VTD: 122

411

VTD: 124

772

VTD: 125

1,384

VTD: 127

1,625

VTD: 128

513

VTD: 129

1,025

VTD: 13

1,035

VTD: 130

942

VTD: 131

837

VTD: 135

1,469

VTD: 137

Block: 540690018002005

0

Block: 540690018002021

0

Block: 540690018002022

80

Block: 540690018002023

1

Block: 540690018003004

8

Block: 540690018003010

48

Block: 540690018003014

6

Block: 540690018005022

67

Block: 540690018005039

20

Block: 540690018006012

0

Block: 540690018006013

4

Block: 540690018006014

43

Block: 540690018006015

9

Block: 540690018006016

56

Block: 540690018006017

0

Block: 540690018006018

4

Block: 540690018006019

0

Block: 540690018006025

28

Block: 540690018006026

28

Block: 540690018006027

0

VTD 137 Subtotal

402

VTD: 14

306

VTD: 141

617

VTD: 143

696

VTD: 146

Block: 540690018001063

0

Block: 540690018001064

0

Block: 540690018001068

0

Block: 540690018001069

0

Block: 540690018001070

48

Block: 540690018001071

0

Block: 540690018001072

2

Block: 540690018001079

0

Block: 540690018001080

13

Block: 540690018001081

0

Block: 540690018001082

1

Block: 540690018002000

0

Block: 540690022001018

108

Block: 540690022001019

10

Block: 540690022001020

0

Block: 540690022001021

66

Block: 540690022001031

40

Block: 540690022001032

69

Block: 540690022001033

2

Block: 540690022001034

0

Block: 540690022001035

19

Block: 540690022001036

46

Block: 540690022001037

15

Block: 540690022001038

0

Block: 540690022001039

0

Block: 540690022001040

0

Block: 540690022001041

0

Block: 540690022001042

41

Block: 540690022001043

6

Block: 540690022001044

0

Block: 540690022001045

36

Block: 540690022001046

14

Block: 540690022001047

36

Block: 540690022001048

2

Block: 540690022001049

75

Block: 540690022001050

16

Block: 540690022001051

2

Block: 540690022001052

0

Block: 540690022001053

33

Block: 540690022001054

9

Block: 540690022001055

0

Block: 540690022001056

12

Block: 540690022001057

26

Block: 540690022001060

0

Block: 540690022001061

0

Block: 540690022001062

67

Block: 540690022001063

4

Block: 540690022001064

0

Block: 540690022001065

0

Block: 540690022001067

17

Block: 540690022001068

10

Block: 540690022002075

0

Block: 540690022002076

0

Block: 540690022002077

0

VTD 146 Subtotal

845

VTD: 148

904

VTD: 158

Block: 540690021001015

91

Block: 540690021001016

13

Block: 540690021001017

14

Block: 540690021001028

0

Block: 540690021001044

4

Block: 540690021001045

14

Block: 540690021002078

110

Block: 540690021002079

0

VTD 158 Subtotal

246

VTD: 16

1,087

VTD: 161

2,194

VTD: 20

981

VTD: 23

370

VTD: 24

570

VTD: 28

210

VTD: 29

1,047

VTD: 31

527

VTD: 36

585

VTD: 4

1,106

VTD: 49

587

VTD: 5

1,268

VTD: 60

1,113

VTD: 64

559

VTD: 69

844

VTD: 77

602

Ohio WV County Subtotal

38,882

District 3 Subtotal

38,882

District 4

Marshall WV County

33,107

Ohio WV County

VTD: 100

Block: 540690026001016

0

Block: 540690026001058

0

Block: 540690026001059

0

Block: 540690026001060

0

Block: 540690026002061

0

Block: 540690026003000

5

Block: 540690026003001

7

Block: 540690026003002

11

Block: 540690026003003

22

Block: 540690026003004

14

Block: 540690026003005

2

Block: 540690026003006

23

Block: 540690026003007

8

Block: 540690026003008

0

Block: 540690026003009

0

Block: 540690026003013

9

Block: 540690026003014

20

Block: 540690026003015

0

Block: 540690026003016

21

Block: 540690026003017

11

Block: 540690026003018

1

Block: 540690026003019

37

Block: 540690026003020

5

Block: 540690026003021

10

Block: 540690026003022

10

Block: 540690026003023

2

Block: 540690026003024

17

Block: 540690026003025

5

Block: 540690026003026

22

Block: 540690026003027

20

Block: 540690026003046

0

VTD 100 Subtotal

282

VTD: 102

210

VTD: 103

650

VTD: 137

Block: 540690018003000

91

Block: 540690018003001

290

Block: 540690018003002

45

Block: 540690018003003

17

Block: 540690018003012

46

Block: 540690018006000

99

Block: 540690018006001

5

Block: 540690018006009

22

Block: 540690018006010

11

Block: 540690018006011

0

Block: 540690018006020

0

Block: 540690018006021

22

Block: 540690018006022

21

Block: 540690018006023

27

Block: 540690018006024

39

VTD 137 Subtotal

735

VTD: 146

Block: 540690018002001

0

Block: 540690018002003

0

Block: 540690018002024

38

Block: 540690018002025

0

Block: 540690018002026

5

Block: 540690022002000

0

Block: 540690022002001

21

Block: 540690022002002

30

Block: 540690022002003

0

Block: 540690022002004

6

Block: 540690022002005

0

Block: 540690022002006

46

Block: 540690022002007

0

Block: 540690022002008

15

Block: 540690022002009

0

Block: 540690022002010

0

Block: 540690022002011

7

Block: 540690022002012

59

Block: 540690022002013

0

Block: 540690022002014

0

Block: 540690022002015

0

Block: 540690022002016

1

Block: 540690022002017

0

Block: 540690022002018

7

Block: 540690022002019

0

Block: 540690022002020

0

Block: 540690022002021

0

Block: 540690022002022

12

Block: 540690022002023

0

Block: 540690022002024

0

Block: 540690022002025

0

Block: 540690022002026

239

Block: 540690022002027

0

Block: 540690022002028

0

Block: 540690022002029

18

Block: 540690022002030

3

Block: 540690022002031

0

Block: 540690022002032

0

Block: 540690022002033

0

Block: 540690022002034

0

Block: 540690022002035

4

Block: 540690022002036

0

Block: 540690022002037

45

Block: 540690022002038

0

Block: 540690022002039

169

Block: 540690022002040

6

Block: 540690022002041

3

Block: 540690022002042

0

Block: 540690022002043

0

Block: 540690022002044

59

Block: 540690022002045

1

Block: 540690022002046

0

Block: 540690022002047

20

Block: 540690022002048

0

Block: 540690022002049

0

Block: 540690022002050

8

Block: 540690022002051

0

Block: 540690022002052

83

Block: 540690022002053

11

Block: 540690022002054

0

Block: 540690022002055

7

Block: 540690022002056

4

Block: 540690022002057

0

Block: 540690022002058

3

Block: 540690022002059

2

Block: 540690022002060

43

Block: 540690022002061

0

Block: 540690022002062

8

Block: 540690022002063

0

Block: 540690022002064

6

Block: 540690022002065

86

Block: 540690022002066

44

Block: 540690022002067

18

Block: 540690022002068

0

Block: 540690022002069

12

Block: 540690022002070

0

Block: 540690022002071

58

Block: 540690022002072

0

Block: 540690022002073

0

Block: 540690022002074

23

Block: 540690022002078

0

Block: 540690022002079

0

Block: 540690022002080

0

Block: 540690022002081

51

Block: 540690022002082

2

Block: 540690022002083

8

Block: 540690022002084

38

Block: 540690022002085

16

Block: 540690022002086

21

Block: 540690022002087

8

Block: 540690022002088

10

Block: 540690022002089

20

Block: 540690022002090

0

Block: 540690022002091

89

Block: 540690022002092

0

Block: 540690022002093

1

Block: 540690022002094

2

Block: 540690022002095

22

Block: 540690022002096

0

Block: 540690022002097

4

Block: 540690022002098

0

Block: 540690022002099

16

VTD 146 Subtotal

1,538

Ohio WV County Subtotal

3,415

District 4 Subtotal

36,522

District 5

Monongalia WV County

VTD: 40

466

VTD: 42

567

Monongalia WV County Subtotal

1,033

Wetzel WV County

16,583

District 5 Subtotal

17,616

District 6

Doddridge WV County

8,202

Pleasants WV County

VTD: 7 Arvilla

318

Pleasants WV County Subtotal

318

Tyler WV County

9,208

District 6 Subtotal

17,728

District 7

Pleasants WV County

VTD: 1 Eureka

827

VTD: 10 High School

548

VTD: 11 Pioneer

525

VTD: 2 Belmont

903

VTD: 3 Schultz

328

VTD: 4 Hebron

435

VTD: 5 Ninemile

655

VTD: 6 PRT

1,589

VTD: 8 Calcutta

374

VTD: 9 Grade School

1,103

Pleasants WV County Subtotal

7,287

Ritchie WV County

10,449

District 7 Subtotal

17,736

District 8

Wood WV County

VTD: 34A

Block: 541070001001029

2

Block: 541070105022030

0

Block: 541070105022032

0

Block: 541070105022035

0

Block: 541070105022073

0

Block: 541070105022074

0

Block: 541070105022075

0

Block: 541070105022076

0

Block: 541070105022077

0

Block: 541070105022078

0

Block: 541070105023035

0

Block: 541070105023036

0

Block: 541070105023043

0

Block: 541070105023046

2

VTD 34A Subtotal

4

VTD: 36B

Block: 541070001002009

0

Block: 541070001002013

0

VTD 36B Subtotal

0

VTD: 38

Block: 541070106021070

0

VTD 38 Subtotal

0

VTD: 40

936

VTD: 40A

Block: 541070001001000

4

Block: 541070001001001

30

Block: 541070001001002

3

Block: 541070001001003

0

Block: 541070001001005

0

Block: 541070001001006

0

Block: 541070001001007

4

Block: 541070001001008

22

Block: 541070001001027

97

Block: 541070001001028

0

Block: 541070001001030

11

Block: 541070001001031

112

Block: 541070001001032

0

Block: 541070001001033

0

Block: 541070001001035

0

Block: 541070001001036

26

Block: 541070001001038

40

Block: 541070001001039

14

Block: 541070001001040

5

Block: 541070001001041

5

Block: 541070001001047

11

Block: 541070001001048

13

Block: 541070001001081

0

Block: 541070101021020

0

Block: 541070101022016

315

Block: 541070101022020

3

Block: 541070101022021

3

Block: 541070101022022

0

Block: 541070101022023

4

Block: 541070101022024

17

Block: 541070101022025

0

Block: 541070101022026

0

Block: 541070101022027

0

Block: 541070101022034

8

Block: 541070101022035

0

Block: 541070101022036

44

Block: 541070101022037

48

Block: 541070101022038

228

Block: 541070101022041

13

Block: 541070101022044

0

Block: 541070101022045

30

Block: 541070105021009

0

Block: 541070105021012

0

Block: 541070105021045

3

Block: 541070105022021

29

Block: 541070105022023

32

Block: 541070105022025

27

Block: 541070105022033

0

Block: 541070105022034

15

Block: 541070105022036

79

Block: 541070105022068

21

Block: 541070105022069

51

Block: 541070105022070

4

Block: 541070105022071

78

Block: 541070105022079

0

Block: 541070105022083

0

Block: 541070105022084

3

Block: 541070105023004

2

Block: 541070105023007

10

Block: 541070105023027

47

Block: 541070105023028

0

Block: 541070105023044

81

Block: 541070105023045

53

Block: 541070105023047

10

VTD 40A Subtotal

1,655

VTD: 46B

Block: 541070101011065

6

VTD 46B Subtotal

6

VTD: 47

Block: 541070101011022

0

Block: 541070101011040

6

Block: 541070101011041

0

Block: 541070101011042

0

Block: 541070101011043

0

Block: 541070101011044

131

Block: 541070101011045

0

Block: 541070101011046

2

Block: 541070101011047

0

Block: 541070101011048

0

Block: 541070101011049

4

Block: 541070101011050

0

Block: 541070101011051

8

Block: 541070101011052

0

Block: 541070101011053

0

Block: 541070101011054

0

Block: 541070101011055

18

Block: 541070101011058

129

Block: 541070101011059

2

Block: 541070101011060

4

Block: 541070101011061

3

Block: 541070101011062

0

Block: 541070101011063

1

Block: 541070101011064

6

Block: 541070101011066

3

Block: 541070101011075

3

Block: 541070101011076

0

Block: 541070101011077

0

Block: 541070101011078

4

Block: 541070101011079

6

Block: 541070101011080

0

Block: 541070103001000

37

Block: 541070103001002

5

Block: 541070103001003

0

Block: 541070103001004

0

Block: 541070103001005

0

Block: 541070103001009

28

Block: 541070103001010

0

Block: 541070103001011

0

Block: 541070103001012

0

Block: 541070103001031

0

Block: 541070103001051

53

Block: 541070103001057

65

Block: 541070103001058

8

Block: 541070103001059

3

Block: 541070103001060

0

Block: 541070103001061

0

Block: 541070103001062

0

Block: 541070103001063

2

Block: 541070103001064

2

Block: 541070103001070

23

Block: 541070103002000

25

Block: 541070103002001

18

Block: 541070103002012

12

Block: 541070103002013

6

Block: 541070103002036

0

Block: 541070103002037

9

Block: 541070103002038

3

Block: 541070103002039

7

Block: 541070103002049

17

Block: 541070103002050

30

Block: 541070104001000

0

Block: 541070104001001

0

Block: 541070104001003

0

Block: 541070104001004

1

Block: 541070104001005

0

Block: 541070104001006

6

Block: 541070104001007

0

Block: 541070104001008

0

Block: 541070104001009

0

Block: 541070104001010

0

Block: 541070104001011

0

Block: 541070104001012

0

Block: 541070104001024

0

Block: 541070104001025

0

Block: 541070104001026

36

Block: 541070104001044

16

Block: 541070104001053

0

Block: 541070104001055

2

Block: 541070104001056

0

Block: 541070104001057

0

Block: 541070104001058

0

Block: 541070104001059

1

Block: 541070105021000

0

Block: 541070105021001

2

Block: 541070105021008

0

VTD 47 Subtotal

747

VTD: 48

1,416

VTD: 49

1,601

VTD: 49A

932

VTD: 50

642

VTD: 51

1,910

VTD: 52

998

VTD: 53

1,014

VTD: 53A

919

VTD: 54

896

VTD: 54A

1,026

VTD: 56

658

VTD: 56A

1,121

VTD: 60

666

VTD: 61

1,281

Wood WV County Subtotal

18,428

District 8 Subtotal

18,428

District 9

Wirt WV County

5,717

Wood WV County

VTD: 38

Block: 541070008011000

0

Block: 541070008021000

0

Block: 541070106021034

0

Block: 541070106021042

0

Block: 541070106021055

0

Block: 541070106021056

37

Block: 541070106021057

7

Block: 541070106021058

0

Block: 541070106021059

10

Block: 541070106021060

4

Block: 541070106021061

0

Block: 541070106021062

0

Block: 541070106021063

0

Block: 541070106021064

0

Block: 541070106021065

0

Block: 541070106021066

0

Block: 541070106021067

0

Block: 541070106021068

0

Block: 541070106021071

0

Block: 541070106021072

0

Block: 541070106021073

0

Block: 541070106021074

22

Block: 541070106021075

47

Block: 541070106021076

6

Block: 541070106021077

0

Block: 541070106021078

0

Block: 541070106021079

0

Block: 541070106021080

0

Block: 541070106021081

0

Block: 541070107011000

40

Block: 541070107011001

1

Block: 541070107011002

0

Block: 541070107011010

53

Block: 541070107011011

22

Block: 541070107011012

2

Block: 541070107011013

0

Block: 541070107011014

0

Block: 541070107011015

0

Block: 541070107011016

0

Block: 541070107011017

0

Block: 541070107011018

0

Block: 541070107011019

0

Block: 541070107011020

4

Block: 541070107011021

0

Block: 541070107011022

0

Block: 541070107011023

0

Block: 541070107011024

0

Block: 541070107011025

0

Block: 541070107011026

0

Block: 541070107011027

0

Block: 541070107011028

0

Block: 541070107011029

0

Block: 541070107011030

0

Block: 541070107011031

44

Block: 541070107011032

0

Block: 541070107011033

0

Block: 541070107011034

0

Block: 541070107011035

0

Block: 541070107011036

12

Block: 541070107011037

0

Block: 541070107011038

0

Block: 541070107011039

0

Block: 541070107011040

0

Block: 541070107011042

0

Block: 541070107011043

0

Block: 541070107011044

0

Block: 541070107011045

0

Block: 541070107011046

0

Block: 541070107011047

0

Block: 541070107011048

0

Block: 541070107011049

11

Block: 541070107011050

0

Block: 541070107011051

0

Block: 541070107011055

3

Block: 541070107011056

0

Block: 541070107011057

0

Block: 541070107011064

0

Block: 541070107011065

0

Block: 541070107012004

0

Block: 541070107012005

0

Block: 541070107012006

0

Block: 541070107012007

0

Block: 541070107012008

0

Block: 541070107012009

1

Block: 541070107012010

1

Block: 541070107012011

0

Block: 541070107012012

0

Block: 541070107012015

0

VTD 38 Subtotal

327

VTD: 57

959

VTD: 57A

Block: 541070107011052

0

Block: 541070107011062

0

Block: 541070107011063

0

Block: 541070107011066

18

Block: 541070107011067

0

Block: 541070107011068

96

Block: 541070107011069

10

Block: 541070107011070

0

Block: 541070107011071

4

Block: 541070107011072

0

Block: 541070107011073

0

Block: 541070107011074

8

Block: 541070107011075

34

Block: 541070107011076

16

Block: 541070107011077

5

Block: 541070107011078

9

Block: 541070107011079

81

Block: 541070107011080

0

Block: 541070107011081

0

Block: 541070107011082

11

Block: 541070107011083

0

Block: 541070107011084

0

Block: 541070107011085

97

Block: 541070107011086

24

Block: 541070107011087

3

Block: 541070107011088

0

Block: 541070107011089

0

Block: 541070107011090

0

Block: 541070107011091

206

Block: 541070107011092

0

Block: 541070107011094

0

Block: 541070107011095

0

Block: 541070107011098

0

Block: 541070107011099

1

Block: 541070107011100

6

Block: 541070107011102

64

Block: 541070107011103

4

Block: 541070107011104

0

Block: 541070107011105

0

Block: 541070107011106

0

Block: 541070107011107

16

Block: 541070107011108

0

Block: 541070107011109

15

Block: 541070107011110

0

Block: 541070107011111

20

Block: 541070107011112

0

Block: 541070107011113

0

Block: 541070107011114

0

Block: 541070107011115

8

Block: 541070107011116

0

Block: 541070107012047

0

Block: 541070107012067

0

Block: 541070107012068

154

Block: 541070107012069

0

Block: 541070107012070

41

Block: 541070107012071

0

Block: 541070107012072

2

Block: 541070107012073

227

Block: 541070107012074

1

Block: 541070107012076

0

Block: 541070107012077

3

Block: 541070107012078

0

Block: 541070107012079

0

Block: 541070107012080

0

Block: 541070107012081

4

Block: 541070107012112

0

Block: 541070107012118

38

Block: 541070107013000

64

Block: 541070107013001

0

Block: 541070107013002

7

Block: 541070107013003

9

Block: 541070107013004

451

Block: 541070107013005

0

Block: 541070107013006

0

Block: 541070107013007

0

Block: 541070107013008

12

Block: 541070107013009

27

Block: 541070107013010

76

Block: 541070107013011

13

Block: 541070107013012

0

Block: 541070107013013

44

Block: 541070107013014

0

Block: 541070107013015

91

Block: 541070107013016

46

Block: 541070107013017

107

Block: 541070107013018

37

Block: 541070107013019

43

Block: 541070107013020

0

Block: 541070107015010

73

Block: 541070107015017

14

Block: 541070107015023

8

Block: 541070107015043

11

Block: 541070107015044

138

Block: 541070107015045

0

Block: 541070107015046

0

Block: 541070107015047

0

Block: 541070107015048

9

Block: 541070107021029

0

Block: 541070107021046

0

Block: 541070107025003

0

VTD 57A Subtotal

2,506

VTD: 58

1,042

VTD: 79

Block: 541070107024075

0

VTD 79 Subtotal

0

VTD: 81

683

VTD: 82

1,159

VTD: 84

408

VTD: 85

Block: 541070107024071

20

Block: 541070107024072

9

Block: 541070107024073

7

Block: 541070107024074

1

Block: 541070107024098

7

Block: 541070107024099

46

Block: 541070107024100

5

Block: 541070107024101

0

Block: 541070107024104

2

Block: 541070107024105

1

Block: 541070107024106

0

Block: 541070107024107

22

Block: 541070107025130

0

Block: 541070107025131

38

Block: 541070107025132

0

Block: 541070107025136

0

Block: 541070107025137

3

Block: 541070108001001

33

Block: 541070108001002

3

Block: 541070108001008

38

Block: 541070108001009

0

Block: 541070108001010

0

Block: 541070108001011

0

Block: 541070108001012

0

Block: 541070108001013

0

Block: 541070108001014

0

Block: 541070108001015

52

Block: 541070108001016

23

Block: 541070108001017

44

Block: 541070108001018

2

Block: 541070108001019

9

Block: 541070108001020

1

Block: 541070108001021

0

Block: 541070108001022

30

Block: 541070108001023

0

Block: 541070108001024

0

Block: 541070108001025

9

Block: 541070108001026

8

Block: 541070108001027

0

Block: 541070108001028

0

Block: 541070108001029

2

Block: 541070108001030

34

Block: 541070108001031

0

Block: 541070108001032

0

Block: 541070108001033

0

Block: 541070108001034

0

Block: 541070108001035

0

Block: 541070108001036

11

Block: 541070108001037

0

Block: 541070108001038

0

Block: 541070108001039

16

Block: 541070108001040

78

Block: 541070108001041

0

Block: 541070108001042

0

Block: 541070108001043

0

Block: 541070108001044

0

Block: 541070108001045

0

Block: 541070108001046

70

Block: 541070108001047

0

Block: 541070108001048

0

Block: 541070108001049

0

Block: 541070108001050

0

Block: 541070108001051

0

Block: 541070108001052

52

Block: 541070108001054

30

Block: 541070108001055

57

Block: 541070108001056

0

Block: 541070108001057

0

Block: 541070108001058

0

Block: 541070108001059

3

Block: 541070108001089

14

Block: 541070108001090

0

Block: 541070108001091

3

Block: 541070108001092

12

Block: 541070108001093

0

Block: 541070108001097

0

Block: 541070108001098

0

VTD 85 Subtotal

795

VTD: 86

1,169

VTD: 87

1,527

VTD: 88

1,180

VTD: 89

816

Wood WV County Subtotal

12,571

District 9 Subtotal

18,288

District 10

Wood WV County

VTD: 1

567

VTD: 10

1,102

VTD: 13

959

VTD: 16

476

VTD: 17

833

VTD: 19

1,476

VTD: 23

787

VTD: 24

946

VTD: 27

914

VTD: 29

1,000

VTD: 31

901

VTD: 32

1,971

VTD: 33

802

VTD: 34A

Block: 541070001001049

0

Block: 541070105022018

5

Block: 541070105022019

0

Block: 541070105022020

22

Block: 541070105022022

0

Block: 541070105022024

30

Block: 541070105022027

3

Block: 541070105022029

17

Block: 541070105022031

38

Block: 541070105022037

7

Block: 541070105022038

20

Block: 541070105022039

0

Block: 541070105022040

19

Block: 541070105022041

0

Block: 541070105022045

0

Block: 541070105022058

0

Block: 541070105022066

21

Block: 541070105022087

1

Block: 541070105023037

61

Block: 541070105023038

6

Block: 541070105023039

0

Block: 541070105023040

9

Block: 541070105023041

126

Block: 541070110001000

43

Block: 541070110001001

88

Block: 541070110001002

190

Block: 541070110001003

8

Block: 541070110001004

0

Block: 541070110001005

24

Block: 541070110001006

51

Block: 541070110001007

32

Block: 541070110001011

7

Block: 541070110001012

24

Block: 541070110001013

30

Block: 541070110001014

68

Block: 541070110001020

23

Block: 541070110001021

26

Block: 541070110001022

6

Block: 541070110001034

7

Block: 541070110001122

18

VTD 34A Subtotal

1,030

VTD: 35

1,055

VTD: 36

1,222

VTD: 36B

Block: 541070001001004

0

Block: 541070001001010

3

Block: 541070001001059

0

Block: 541070001001060

6

Block: 541070001001061

30

Block: 541070001001062

5

Block: 541070001001063

0

Block: 541070001001064

0

Block: 541070001001065

71

Block: 541070001001066

0

Block: 541070001001067

0

Block: 541070001001068

0

Block: 541070001001069

0

Block: 541070001001085

0

Block: 541070001002007

0

Block: 541070001002008

6

Block: 541070001002011

20

Block: 541070001002012

0

Block: 541070001002029

54

Block: 541070001002030

39

Block: 541070001002031

32

Block: 541070001002032

11

Block: 541070001002033

0

Block: 541070001002034

56

Block: 541070001002035

44

Block: 541070001002036

26

Block: 541070001002037

39

Block: 541070001002038

32

Block: 541070001002039

3

Block: 541070001002047

0

VTD 36B Subtotal

477

VTD: 36C

721

VTD: 37

524

VTD: 37A

577

VTD: 37B

571

VTD: 37C

525

VTD: 37D

539

VTD: 38

Block: 541070008011001

0

VTD 38 Subtotal

0

VTD: 40A

Block: 541070104001018

0

Block: 541070104001019

0

Block: 541070104001020

7

Block: 541070104001021

0

Block: 541070104001062

0

Block: 541070104001063

0

Block: 541070104001068

0

Block: 541070104002044

4

Block: 541070104002045

0

Block: 541070104002046

0

Block: 541070104002048

0

Block: 541070104002058

1

Block: 541070104002059

2

Block: 541070105012033

21

Block: 541070105012034

28

Block: 541070105012035

0

Block: 541070105012042

0

Block: 541070105012043

10

Block: 541070105012044

0

Block: 541070105012045

0

Block: 541070105012046

0

Block: 541070105012047

0

Block: 541070105012048

0

Block: 541070105022026

0

Block: 541070105022042

0

Block: 541070105022056

0

Block: 541070105022060

17

Block: 541070105022061

0

Block: 541070105022062

0

Block: 541070105022064

7

Block: 541070105022065

5

Block: 541070105022088

0

Block: 541070105023003

2

Block: 541070105023042

0

Block: 541070110002005

0

Block: 541070110002006

0

Block: 541070110002007

0

Block: 541070110002008

0

Block: 541070110002009

0

Block: 541070110002015

0

Block: 541070110002016

0

Block: 541070110002017

0

Block: 541070110002022

0

Block: 541070110002026

0

Block: 541070110002080

1

VTD 40A Subtotal

105

VTD: 41

906

VTD: 42

862

VTD: 42A

1,685

VTD: 43A

1,442

VTD: 44

1,019

VTD: 44A

745

VTD: 45

560

VTD: 45A

735

VTD: 46

570

VTD: 46A

785

VTD: 46B

Block: 541070103001001

25

Block: 541070103001006

94

Block: 541070103001007

0

Block: 541070103001008

0

Block: 541070103001013

155

Block: 541070103001014

6

Block: 541070103001015

49

Block: 541070103001016

74

Block: 541070103001017

301

Block: 541070103001018

22

Block: 541070103001019

42

Block: 541070103001020

0

Block: 541070103001021

22

Block: 541070103001024

0

Block: 541070103001025

4

Block: 541070103001026

65

Block: 541070103001027

7

Block: 541070103001028

0

Block: 541070103001029

8

Block: 541070103001032

242

Block: 541070103001033

0

Block: 541070103001034

0

Block: 541070103001036

0

Block: 541070103001037

149

Block: 541070103001042

27

Block: 541070103001065

20

Block: 541070103001066

65

Block: 541070103001067

20

Block: 541070103001068

17

Block: 541070103001071

3

VTD 46B Subtotal

1,417

VTD: 47

Block: 541070103001022

7

Block: 541070103002054

5

Block: 541070103002084

7

VTD 47 Subtotal

19

VTD: 57A

Block: 541070008021027

0

Block: 541070008021028

0

Block: 541070008021037

0

Block: 541070008021045

0

Block: 541070008021050

0

Block: 541070107021000

0

Block: 541070107021012

0

Block: 541070107021013

0

VTD 57A Subtotal

0

VTD: 62A

1,604

VTD: 63

1,345

VTD: 63A

952

VTD: 63B

757

VTD: 64

1,163

VTD: 66

1,185

VTD: 67

2,220

VTD: 67A

1,927

VTD: 69

797

VTD: 71

527

VTD: 71U

281

VTD: 74

1,015

VTD: 74A

814

VTD: 74B

1,482

VTD: 74C

1,613

VTD: 75

1,530

VTD: 77

1,915

VTD: 78

1,404

VTD: 78A

852

VTD: 79

Block: 541070008021033

0

Block: 541070008021042

0

Block: 541070008021046

11

Block: 541070008021047

0

Block: 541070008021051

4

Block: 541070008021052

21

Block: 541070008022053

21

Block: 541070107021001

22

Block: 541070107021002

4

Block: 541070107021003

0

Block: 541070107021006

0

Block: 541070107021007

0

Block: 541070107021008

0

Block: 541070107021009

0

Block: 541070107021010

33

Block: 541070107021011

10

Block: 541070107021014

8

Block: 541070107021015

0

Block: 541070107021016

0

Block: 541070107021017

3

Block: 541070107021018

0

Block: 541070107021019

0

Block: 541070107021020

0

Block: 541070107021027

0

Block: 541070107021030

0

Block: 541070107021031

4

Block: 541070107021032

0

Block: 541070107021033

0

Block: 541070107021034

0

Block: 541070107021035

0

Block: 541070107021036

0

Block: 541070107021037

0

Block: 541070107021038

0

Block: 541070107021039

0

Block: 541070107021109

0

Block: 541070107021110

0

Block: 541070107021111

0

Block: 541070107021112

0

Block: 541070107021113

4

Block: 541070107021114

0

Block: 541070107021115

0

Block: 541070107021118

0

Block: 541070107022006

0

Block: 541070107022009

0

Block: 541070107022025

43

Block: 541070107022027

0

Block: 541070107022029

0

Block: 541070107022030

0

Block: 541070107022031

0

Block: 541070107022032

0

Block: 541070107022033

32

Block: 541070107022037

69

Block: 541070107022043

19

Block: 541070107022044

3

Block: 541070107022045

143

Block: 541070107022046

42

Block: 541070107022047

81

Block: 541070107022048

29

Block: 541070107022049

0

Block: 541070107022050

25

Block: 541070107022051

0

Block: 541070107022052

0

Block: 541070107022053

0

Block: 541070107022054

0

Block: 541070107022058

0

Block: 541070107022066

0

Block: 541070107022067

0

Block: 541070107022068

0

Block: 541070107022069

26

Block: 541070107022070

0

Block: 541070107022072

2

Block: 541070107023050

0

Block: 541070107023051

23

Block: 541070107023052

2

Block: 541070107023053

112

Block: 541070107023054

27

Block: 541070107023055

4

Block: 541070107023056

0

Block: 541070107023059

30

Block: 541070107023060

2

Block: 541070107023061

0

Block: 541070107023062

3

Block: 541070107023063

17

Block: 541070107023064

0

Block: 541070107023065

0

Block: 541070107023066

0

Block: 541070107023067

24

Block: 541070107023068

0

Block: 541070107023069

0

Block: 541070107023070

0

Block: 541070107023071

0

Block: 541070107023072

0

Block: 541070107024028

0

Block: 541070107024029

1

Block: 541070107024030

1

Block: 541070107024031

46

Block: 541070107024032

0

Block: 541070107024033

0

Block: 541070107024034

0

Block: 541070107024035

1

Block: 541070107024036

4

Block: 541070107024037

7

Block: 541070107024038

0

Block: 541070107024039

0

Block: 541070107024040

21

Block: 541070107024041

0

Block: 541070107024042

0

Block: 541070107024048

0

Block: 541070107024049

0

Block: 541070107024050

0

Block: 541070107024051

0

Block: 541070107024052

0

Block: 541070107024053

7

Block: 541070107024054

0

Block: 541070107024055

0

Block: 541070107024056

9

Block: 541070107024057

0

Block: 541070107024058

48

Block: 541070107024059

4

Block: 541070107024060

5

Block: 541070107024061

0

Block: 541070107024062

16

Block: 541070107024063

29

Block: 541070107024064

0

Block: 541070107024065

0

Block: 541070107024066

0

Block: 541070107024067

5

Block: 541070107024069

0

Block: 541070107024084

0

VTD 79 Subtotal

1,107

VTD: 8

640

VTD: 85

Block: 541070107024068

2

Block: 541070107024070

0

VTD 85 Subtotal

2

Wood WV County Subtotal

55,957

District 10 Subtotal

55,957

District 11

Jackson WV County

VTD: 22

1,324

VTD: 23

1,379

VTD: 43

758

Jackson WV County Subtotal

3,461

Roane WV County

14,926

District 11 Subtotal

18,387

District 12

Jackson WV County

VTD: 1

579

VTD: 10

351

VTD: 11

1,304

VTD: 14

1,011

VTD: 18

953

VTD: 19

409

VTD: 20

565

VTD: 21

1,340

VTD: 24

332

VTD: 26

1,805

VTD: 27

1,331

VTD: 28

2,203

VTD: 29

346

VTD: 33

1,090

VTD: 37

571

VTD: 38

382

VTD: 39

615

VTD: 4

1,246

VTD: 5

698

VTD: 6

Block: 540359633001002

0

Block: 540359633001006

20

Block: 540359633001007

4

Block: 540359633001008

0

Block: 540359633001009

0

Block: 540359633001010

31

Block: 540359633001013

0

Block: 540359633001014

0

Block: 540359633001015

0

Block: 540359633001016

0

Block: 540359633001019

0

Block: 540359633001020

0

Block: 540359633001021

0

Block: 540359633001022

6

Block: 540359633001023

0

Block: 540359633001024

55

Block: 540359633001025

3

Block: 540359633001026

116

Block: 540359633001027

0

Block: 540359633001029

0

Block: 540359633001049

0

Block: 540359633003058

0

Block: 540359633003059

16

Block: 540359633004006

248

Block: 540359633004007

0

Block: 540359633004009

13

Block: 540359633004010

2

Block: 540359633004011

21

Block: 540359633004012

0

Block: 540359633004013

0

Block: 540359633004014

0

Block: 540359633004015

9

Block: 540359633004017

18

Block: 540359633004018

2

Block: 540359633004019

8

Block: 540359633004020

19

Block: 540359633004023

46

Block: 540359633004040

16

Block: 540359633004041

0

Block: 540359633004048

0

Block: 540359633004053

0

Block: 540359633004054

23

Block: 540359633004056

16

Block: 540359633004057

0

Block: 540359633004058

0

Block: 540359633004077

0

Block: 540359633004079

7

Block: 540359633004081

0

VTD 6 Subtotal

699

VTD: 9

Block: 540359633004016

0

Block: 540359633004021

0

Block: 540359633004038

0

Block: 540359633004039

0

Block: 540359633004049

0

VTD 9 Subtotal

0

Jackson WV County Subtotal

17,830

District 12 Subtotal

17,830

District 13

Jackson WV County

VTD: 15 (5403515)

691

VTD: 16 (5403516)

417

VTD: 17 (5403517)

909

VTD: 30

1,895

VTD: 32

1,350

VTD: 6

Block: 540359633001028

0

Block: 540359633004024

8

VTD 6 Subtotal

8

VTD: 7 (540357)

799

VTD: 8 (540358)

1,021

VTD: 9

Block: 540359633002010

59

Block: 540359633002011

14

Block: 540359633002019

59

Block: 540359633003013

0

Block: 540359633003014

0

Block: 540359633003015

112

Block: 540359633003016

0

Block: 540359633003017

2

Block: 540359633003018

2

Block: 540359633003019

2

Block: 540359633003023

0

Block: 540359633003024

0

Block: 540359633003025

0

Block: 540359633003026

8

Block: 540359633003027

9

Block: 540359633003028

9

Block: 540359633003029

7

Block: 540359633003030

4

Block: 540359633003039

13

Block: 540359633003040

20

Block: 540359633003041

16

Block: 540359633003042

17

Block: 540359633003043

10

Block: 540359633003044

7

Block: 540359633003045

77

Block: 540359633003057

0

Block: 540359633004025

17

Block: 540359633004026

23

Block: 540359633004027

28

Block: 540359633004028

24

Block: 540359633004029

21

Block: 540359633004030

39

Block: 540359633004031

8

Block: 540359633004032

16

Block: 540359633004033

15

Block: 540359633004034

3

Block: 540359633004035

4

Block: 540359633004036

28

Block: 540359633004037

19

Block: 540359633004042

22

Block: 540359633004043

35

Block: 540359633004044

17

Block: 540359633004045

27

Block: 540359633004046

18

Block: 540359633004047

19

VTD 9 Subtotal

830

Jackson WV County Subtotal

7,920

Mason WV County

VTD: 1

887

VTD: 10

997

VTD: 11

706

VTD: 12

Block: 540539548023115

15

Block: 540539548023116

4

Block: 540539549001106

0

Block: 540539549001109

18

Block: 540539549001110

0

Block: 540539549001117

178

Block: 540539549001118

0

Block: 540539549001119

10

Block: 540539549001121

59

Block: 540539549001123

1

Block: 540539549001124

197

Block: 540539549001125

30

Block: 540539549001126

17

Block: 540539549001127

75

Block: 540539549001128

27

Block: 540539549002000

6

Block: 540539549002001

6

Block: 540539549002006

0

Block: 540539549002050

7

Block: 540539549002051

2

Block: 540539549003034

10

Block: 540539550001000

0

Block: 540539550001001

0

Block: 540539550001002

0

Block: 540539550001003

3

Block: 540539550001004

0

Block: 540539550001005

0

Block: 540539550001006

0

Block: 540539550001007

0

Block: 540539550001008

0

Block: 540539550001009

0

Block: 540539550001010

0

Block: 540539550001011

0

Block: 540539550001012

0

Block: 540539550001013

0

Block: 540539550001014

0

Block: 540539550001019

14

Block: 540539550001020

0

Block: 540539550001021

0

Block: 540539550001022

0

Block: 540539550001023

0

Block: 540539550001024

0

Block: 540539550001025

0

Block: 540539550001026

3

Block: 540539550001027

0

Block: 540539550001028

0

Block: 540539550001029

0

Block: 540539550001030

0

Block: 540539550001031

5

Block: 540539550001032

0

Block: 540539550001033

4

Block: 540539550001034

12

Block: 540539550001035

0

Block: 540539550001036

0

Block: 540539550001037

0

Block: 540539550001038

0

Block: 540539550001039

75

Block: 540539550001040

0

Block: 540539550001041

0

Block: 540539550001042

123

Block: 540539550001043

68

Block: 540539550001044

0

Block: 540539550001045

0

Block: 540539550001047

0

Block: 540539550001048

2

Block: 540539550001049

0

Block: 540539550001065

24

Block: 540539550001077

0

Block: 540539550001078

9

Block: 540539550001079

0

Block: 540539550002000

78

Block: 540539550002001

6

Block: 540539550002010

18

Block: 540539550002011

2

Block: 540539550002045

10

Block: 540539550003000

2

VTD 12 Subtotal

1,120

VTD: 13

234

VTD: 14

940

VTD: 15 (5405315)

943

VTD: 16

1,181

VTD: 17 (5405317)

921

VTD: 19

Block: 540539550001066

0

Block: 540539550001067

0

Block: 540539550001068

0

Block: 540539550001069

0

Block: 540539550002024

5

Block: 540539550002025

0

Block: 540539550003001

4

Block: 540539550003002

0

Block: 540539550003003

4

Block: 540539550003004

0

VTD 19 Subtotal

13

VTD: 2

329

VTD: 3

735

VTD: 4

978

VTD: 5

352

VTD: 6

614

VTD: 7

795

VTD: 8

676

VTD: 9

763

Mason WV County Subtotal

13,184

Putnam WV County

VTD: 1 (540791)

1,687

VTD: 15

677

VTD: 16 (5407916)

2,238

VTD: 17

512

VTD: 18

1,220

VTD: 19

379

VTD: 2 (540792)

855

VTD: 21

565

VTD: 23

2,079

VTD: 34

910

VTD: 35

382

VTD: 36

795

VTD: 37

670

VTD: 38

886

VTD: 4 (540794)

950

VTD: 40

1,362

Putnam WV County Subtotal

16,167

District 13 Subtotal

37,271

District 14

Mason WV County

VTD: 12

Block: 540539550002003

0

VTD 12 Subtotal

0

VTD: 18

792

VTD: 19

Block: 540539550002002

23

Block: 540539550002004

12

Block: 540539550002005

2

Block: 540539550002006

0

Block: 540539550002007

49

Block: 540539550002008

0

Block: 540539550002009

15

Block: 540539550002012

8

Block: 540539550002013

0

Block: 540539550002014

15

Block: 540539550002015

19

Block: 540539550002016

11

Block: 540539550002017

5

Block: 540539550002018

14

Block: 540539550002019

4

Block: 540539550002020

39

Block: 540539550002021

8

Block: 540539550002022

34

Block: 540539550002023

27

Block: 540539550002026

27

Block: 540539550002027

69

Block: 540539550002028

0

Block: 540539550002029

46

Block: 540539550002030

0

Block: 540539550002031

34

Block: 540539550002033

0

Block: 540539550002034

0

Block: 540539550002035

0

Block: 540539550002036

41

Block: 540539550002037

35

VTD 19 Subtotal

537

VTD: 20

355

VTD: 21

430

VTD: 22

715

VTD: 23

837

VTD: 24

513

VTD: 25

534

VTD: 26

730

VTD: 27

336

VTD: 28

508

VTD: 29

271

VTD: 30 (5405330)

975

VTD: 31

670

VTD: 32

619

VTD: 33

864

VTD: 34

535

VTD: 35

902

VTD: 36

839

VTD: 37

627

VTD: 38

1,551

Mason WV County Subtotal

14,140

Putnam WV County

VTD: 30

1,555

VTD: 31

Block: 540790203002043

7

Block: 540790203002044

0

Block: 540790203002045

51

Block: 540790203002046

29

Block: 540790203002047

72

Block: 540790203002048

16

Block: 540790203002049

13

Block: 540790203002051

0

Block: 540790203002052

0

Block: 540790203002053

165

Block: 540790203002054

2

Block: 540790203002055

0

Block: 540790203002056

0

Block: 540790203002057

2

Block: 540790203002058

6

Block: 540790203002059

7

Block: 540790203002060

19

Block: 540790203002061

5

Block: 540790203002062

9

Block: 540790203002063

81

Block: 540790203002064

0

Block: 540790203002065

4

Block: 540790203002066

28

Block: 540790203002067

0

Block: 540790203002068

0

Block: 540790203002069

0

Block: 540790203002070

0

Block: 540790203002071

113

Block: 540790203002072

0

Block: 540790203002073

0

Block: 540790203002074

2

Block: 540790203002075

0

Block: 540790203002076

0

Block: 540790203002077

0

Block: 540790203002078

0

Block: 540790203003109

146

Block: 540790203003110

2

Block: 540790203003112

0

Block: 540790203003113

0

Block: 540790203003114

0

Block: 540790203003115

0

Block: 540790203003116

0

Block: 540790203003117

0

Block: 540790203003121

0

Block: 540790203003122

60

Block: 540790203003123

0

Block: 540790203003124

6

Block: 540790203003125

0

Block: 540790203003126

0

Block: 540790203003127

1

Block: 540790203003128

16

Block: 540790203003129

1

Block: 540790203003139

0

Block: 540790203003140

4

Block: 540790203003141

48

Block: 540790203003142

0

Block: 540790203003143

0

Block: 540790203003144

0

Block: 540790203003145

0

Block: 540790203003146

0

Block: 540790203003147

0

VTD 31 Subtotal

915

VTD: 32

Block: 540790203002017

15

Block: 540790203002018

0

Block: 540790203002019

0

Block: 540790203002026

0

Block: 540790203002027

0

Block: 540790203002032

8

Block: 540790203002033

6

Block: 540790203002034

83

Block: 540790203002035

6

Block: 540790203002036

0

Block: 540790203002037

6

Block: 540790203002038

0

Block: 540790203002039

15

Block: 540790203002040

0

Block: 540790203002041

4

Block: 540790203002042

0

Block: 540790203003011

0

Block: 540790203003012

0

Block: 540790203003013

0

Block: 540790203003019

0

Block: 540790203003020

0

Block: 540790203003021

0

Block: 540790203003022

0

Block: 540790203003023

2

Block: 540790203003024

0

Block: 540790203003025

0

Block: 540790203003031

5

Block: 540790203003032

0

Block: 540790203003034

11

Block: 540790203003035

0

Block: 540790203003036

0

Block: 540790203003037

0

Block: 540790203003038

0

Block: 540790203003039

0

Block: 540790203003042

0

Block: 540790203003045

0

Block: 540790203003046

0

Block: 540790203003047

115

Block: 540790203003048

0

Block: 540790203003049

0

Block: 540790203003050

3

Block: 540790203003051

44

Block: 540790203003052

19

Block: 540790203003053

28

Block: 540790203003063

0

Block: 540790203003064

7

Block: 540790203003065

0

Block: 540790203003066

18

Block: 540790203003067

59

Block: 540790203003068

0

Block: 540790203003069

0

Block: 540790203003070

4

Block: 540790203003071

0

Block: 540790203003072

0

Block: 540790203003073

3

Block: 540790203003074

5

Block: 540790203003075

349

Block: 540790203003076

31

Block: 540790203003077

2

Block: 540790203003078

4

Block: 540790203003079

0

Block: 540790203003080

9

Block: 540790203003081

42

Block: 540790203003082

34

Block: 540790203003083

0

Block: 540790203003084

18

Block: 540790203003085

0

Block: 540790203003105

0

Block: 540790203003106

79

Block: 540790203003107

0

Block: 540790203003108

2

Block: 540790203003118

0

Block: 540790203003119

0

Block: 540790203003120

0

Block: 540790203003130

7

Block: 540790203003131

0

Block: 540790203003148

0

Block: 540790203003149

0

Block: 540790203003150

24

VTD 32 Subtotal

1,067

Putnam WV County Subtotal

3,537

District 14 Subtotal

17,677

District 15

Putnam WV County

VTD: 24

1,038

VTD: 25

2,850

VTD: 26

Block: 540790201003028

0

Block: 540790203003040

0

Block: 540790203003041

20

Block: 540790203003043

0

Block: 540790203003044

6

Block: 540790203003054

128

Block: 540790203003055

0

Block: 540790203003056

0

Block: 540790203003057

0

Block: 540790203003058

0

Block: 540790203003059

0

Block: 540790203003060

12

Block: 540790203003061

5

Block: 540790203003062

0

Block: 540790203003153

0

Block: 540790204001000

840

Block: 540790204001001

21

Block: 540790204001002

0

Block: 540790204001003

0

Block: 540790204001004

0

Block: 540790204001005

0

Block: 540790204001006

0

Block: 540790204001007

0

Block: 540790204001008

0

Block: 540790204001009

6

Block: 540790204001010

33

Block: 540790204001011

12

Block: 540790204001012

0

Block: 540790204001013

0

Block: 540790204001015

0

Block: 540790204001016

116

Block: 540790204001017

0

Block: 540790204001018

0

Block: 540790204001019

0

Block: 540790204001020

14

Block: 540790204001021

32

Block: 540790204001022

35

Block: 540790204001024

0

Block: 540790204001025

0

Block: 540790204001030

0

Block: 540790204001043

6

Block: 540790204001046

0

Block: 540790204001047

0

Block: 540790204001048

0

Block: 540790204001049

0

Block: 540790204001050

0

Block: 540790204001060

0

Block: 540790204002000

0

Block: 540790204002001

26

Block: 540790204002002

0

Block: 540790204002003

0

Block: 540790204002004

24

Block: 540790204002005

316

Block: 540790204002006

30

Block: 540790204002007

57

Block: 540790204002008

177

Block: 540790204002009

0

Block: 540790204002010

17

Block: 540790204002011

10

Block: 540790204002012

0

Block: 540790204002013

0

Block: 540790204002014

0

Block: 540790204002015

31

Block: 540790204002016

8

Block: 540790204002017

32

Block: 540790204002018

15

Block: 540790204002019

7

Block: 540790204002020

0

Block: 540790204002021

0

Block: 540790204002022

16

Block: 540790204002023

0

Block: 540790204002024

25

Block: 540790204002025

23

Block: 540790204002026

6

Block: 540790204002027

24

Block: 540790204002028

0

Block: 540790204002029

0

Block: 540790204002030

0

Block: 540790204002031

7

Block: 540790204002032

0

Block: 540790204002033

4

Block: 540790204002034

0

Block: 540790204002035

32

Block: 540790204002036

0

Block: 540790204002037

0

Block: 540790204002038

7

Block: 540790204002039

14

Block: 540790204002040

11

Block: 540790204002041

0

Block: 540790204002042

0

Block: 540790204002043

31

Block: 540790204002044

1

Block: 540790204002045

0

Block: 540790204002046

23

Block: 540790204002047

17

Block: 540790204002048

8

Block: 540790204002049

0

Block: 540790204002050

0

Block: 540790204002051

0

Block: 540790204002052

29

Block: 540790204002053

22

Block: 540790204002054

0

Block: 540790204002055

0

Block: 540790204002056

82

Block: 540790204002057

23

Block: 540790204002058

8

Block: 540790204002059

0

Block: 540790204002060

2

Block: 540790204002061

0

Block: 540790204002062

4

Block: 540790204002063

0

Block: 540790204002064

2

Block: 540790204002065

4

Block: 540790204002066

0

Block: 540790204002067

0

Block: 540790204002068

0

Block: 540790204002069

0

Block: 540790204002070

0

Block: 540790204002071

4

Block: 540790204002072

6

Block: 540790204002073

12

Block: 540790204002074

19

Block: 540790204002075

3

Block: 540790204002076

2

Block: 540790204002077

0

Block: 540790204002078

7

Block: 540790204002079

28

Block: 540790204002080

1

Block: 540790204002082

0

Block: 540790204002083

74

Block: 540790204002084

0

Block: 540790204002085

10

Block: 540790204002086

0

Block: 540790204002089

76

Block: 540790204002090

33

Block: 540790204002096

0

Block: 540790204002100

18

Block: 540790204002101

10

Block: 540790204002102

23

Block: 540790204003000

3

Block: 540790204003001

0

Block: 540790204003019

7

Block: 540790204003020

13

Block: 540790204003021

8

Block: 540790204003022

1

Block: 540790204003024

5

Block: 540790204003025

0

Block: 540790204003027

0

Block: 540790204003028

0

Block: 540790204003029

0

VTD 26 Subtotal

2,824

VTD: 29

3,488

VTD: 31

Block: 540790203003111

0

Block: 540790203003134

0

Block: 540790203003135

0

Block: 540790203003136

0

Block: 540790203003137

0

Block: 540790203003138

0

VTD 31 Subtotal

0

VTD: 32

Block: 540790203003086

0

Block: 540790203003087

0

Block: 540790203003088

0

Block: 540790203003089

0

Block: 540790203003103

0

Block: 540790203003104

0

Block: 540790203003132

0

Block: 540790203003133

0

VTD 32 Subtotal

0

VTD: 33

1,672

VTD: 41

1,180

VTD: 42

1,754

VTD: 43

3,578

Putnam WV County Subtotal

18,384

District 15 Subtotal

18,384

District 16

Cabell WV County

VTD: 10

1,395

VTD: 11

Block: 540110005001000

0

Block: 540110005001004

0

Block: 540110005001008

0

Block: 540110005001009

0

Block: 540110005001010

0

Block: 540110005001011

0

Block: 540110005001013

153

Block: 540110005001016

0

Block: 540110005001017

112

Block: 540110005001022

0

Block: 540110005001023

54

Block: 540110005001024

29

Block: 540110005001025

1

Block: 540110005001026

0

Block: 540110005001028

90

Block: 540110005001029

58

Block: 540110005001035

44

Block: 540110005001036

23

Block: 540110005001038

26

Block: 540110005001039

93

Block: 540110005001040

72

Block: 540110005001041

53

Block: 540110006001000

0

Block: 540110006001001

0

Block: 540110006001002

0

Block: 540110006001003

6

Block: 540110006001004

0

Block: 540110006001017

11

Block: 540110006001018

7

Block: 540110006001031

15

Block: 540110006001050

12

Block: 540110006001052

49

Block: 540110006001053

13

Block: 540110006001054

0

Block: 540110109002045

1

Block: 540110109002046

0

VTD 11 Subtotal

922

VTD: 12

1,382

VTD: 13

1,253

VTD: 16

1,158

VTD: 17

1,177

VTD: 18

534

VTD: 19

2,204

VTD: 20

2,413

VTD: 21

1,177

VTD: 22

Block: 540110015001000

39

Block: 540110020001000

69

Block: 540110020001001

21

Block: 540110020001002

126

Block: 540110020001003

15

Block: 540110020001004

13

Block: 540110020001005

49

Block: 540110020001006

35

Block: 540110020001009

0

Block: 540110020001010

61

Block: 540110020001011

18

Block: 540110020001012

16

Block: 540110020001013

37

Block: 540110020001014

55

Block: 540110020001015

55

Block: 540110020001016

0

Block: 540110020001017

44

Block: 540110020002008

104

Block: 540110020002010

89

Block: 540110020002011

47

Block: 540110020002012

12

Block: 540110020002013

10

Block: 540110020002024

4

Block: 540110020002026

0

Block: 540110020002027

13

Block: 540110020002028

115

Block: 540110020002036

0

Block: 540110020002037

6

Block: 540110020002038

64

Block: 540110020002039

0

VTD 22 Subtotal

1,117

VTD: 23

1,574

VTD: 24

939

VTD: 25

Block: 540110020002003

130

Block: 540110020002004

99

Block: 540110020002005

85

Block: 540110020002006

151

Block: 540110020002007

71

Block: 540110020002009

47

Block: 540110020002014

63

Block: 540110020002015

184

Block: 540110020002018

0

VTD 25 Subtotal

830

VTD: 26

1,346

VTD: 27

1,067

VTD: 28

1,804

VTD: 31

Block: 540110020002022

2

Block: 540110020002034

0

Block: 540110020002035

4

VTD 31 Subtotal

6

VTD: 32

1,198

VTD: 33

1,188

VTD: 34-01

1,280

VTD: 34-02

443

VTD: 35

Block: 540110021001051

292

Block: 540110021002015

0

Block: 540110021002017

0

Block: 540110021002018

0

Block: 540110021002022

0

Block: 540110021002023

0

Block: 540110021002024

0

Block: 540110021002034

0

VTD 35 Subtotal

292

VTD: 52

Block: 540110104004056

0

Block: 540110104004058

0

Block: 540110104004059

0

Block: 540110104004061

0

Block: 540110104004062

0

Block: 540110104004064

0

Block: 540110104004066

6

VTD 52 Subtotal

6

VTD: 53

Block: 540110103003000

152

Block: 540110103003002

64

Block: 540110103003003

0

Block: 540110103003004

154

Block: 540110103003005

53

Block: 540110103003006

0

Block: 540110103003007

0

Block: 540110103003008

65

Block: 540110103003009

15

Block: 540110103003010

0

Block: 540110103003012

0

Block: 540110103003013

77

Block: 540110103003015

0

Block: 540110103003016

0

Block: 540110103003017

0

Block: 540110103003018

0

Block: 540110103003019

0

Block: 540110103003029

0

Block: 540110103003030

0

Block: 540110103003031

187

Block: 540110103003032

115

Block: 540110103003033

0

Block: 540110103003034

31

Block: 540110103003036

7

Block: 540110103003037

0

Block: 540110103003038

4

Block: 540110103003039

0

Block: 540110103003040

0

Block: 540110103003041

0

Block: 540110103003042

0

Block: 540110103003043

0

Block: 540110103003044

0

Block: 540110103003045

0

Block: 540110103003046

0

Block: 540110103003050

0

Block: 540110104004042

0

Block: 540110104004043

0

Block: 540110104004044

0

Block: 540110104004045

0

Block: 540110104004057

0

Block: 540110104004060

0

Block: 540110104004073

0

Block: 540110104004074

0

Block: 540110107001036

0

Block: 540110107002037

0

VTD 53 Subtotal

924

VTD: 54

2,288

VTD: 55

1,814

VTD: 56

929

VTD: 57

1,068

VTD: 58

2,496

VTD: 59

1,748

VTD: 6

Block: 540110021002002

0

VTD 6 Subtotal

0

VTD: 62

1,993

VTD: 63

1,830

VTD: 64

1,409

VTD: 65

1,071

VTD: 66

1,198

VTD: 67

1,272

VTD: 6W

Block: 540110021001048

0

Block: 540110021001049

0

Block: 540110021001050

0

Block: 540110021002005

0

Block: 540110021002006

126

Block: 540110021002007

9

Block: 540110021002014

142

Block: 540110021002019

61

Block: 540110021002033

0

Block: 540110021002037

0

VTD 6W Subtotal

338

VTD: 7

1,978

Cabell WV County Subtotal

49,061

Lincoln WV County

VTD: 1

519

VTD: 2

488

VTD: 25

Block: 540439555002082

0

Block: 540439556001000

117

Block: 540439556001001

10

Block: 540439556001002

3

Block: 540439556001003

2

Block: 540439556001004

0

Block: 540439556001005

0

Block: 540439556001006

0

Block: 540439556001007

0

Block: 540439556001008

0

Block: 540439556001009

6

Block: 540439556001010

0

Block: 540439556001013

11

Block: 540439556001026

41

Block: 540439556001027

0

Block: 540439556001028

87

Block: 540439556001029

4

Block: 540439556001030

0

Block: 540439556001031

0

Block: 540439556001032

24

Block: 540439556001033

3

Block: 540439556001034

0

Block: 540439556001062

11

Block: 540439556002000

0

Block: 540439556002001

5

Block: 540439556002002

0

Block: 540439556002013

11

VTD 25 Subtotal

335

VTD: 3

1,180

VTD: 4

360

VTD: 5

867

Lincoln WV County Subtotal

3,749

District 16 Subtotal

52,810

District 17

Cabell WV County

VTD: 1

1,057

VTD: 11

Block: 540110006001010

284

Block: 540110006001011

0

Block: 540110006001012

0

Block: 540110006001013

0

Block: 540110006001016

47

Block: 540110006001019

14

Block: 540110006001020

18

Block: 540110006001021

33

Block: 540110006001022

57

Block: 540110006001023

61

Block: 540110006001024

42

Block: 540110006001025

103

Block: 540110006001026

21

Block: 540110006001027

68

Block: 540110006001028

40

Block: 540110006001029

0

Block: 540110006001032

22

Block: 540110006001033

84

Block: 540110006001034

73

Block: 540110006001035

0

Block: 540110006001036

0

Block: 540110006001037

34

Block: 540110006001038

9

Block: 540110006001039

64

Block: 540110006001040

34

Block: 540110006001041

6

Block: 540110006001042

74

Block: 540110006001043

1

Block: 540110006001044

28

Block: 540110006001045

9

Block: 540110006001046

97

Block: 540110006001047

91

Block: 540110006001048

48

Block: 540110006001049

43

Block: 540110006001051

9

Block: 540110109001000

137

Block: 540110109001001

0

Block: 540110109001012

0

Block: 540110109001013

0

Block: 540110109001014

0

Block: 540110109001015

0

Block: 540110109001025

7

Block: 540110109001026

10

Block: 540110109001027

1

Block: 540110109001028

5

Block: 540110109002000

0

Block: 540110109002001

0

Block: 540110109002024

2

Block: 540110109002025

0

Block: 540110109002026

0

Block: 540110109002027

0

Block: 540110109002043

199

Block: 540110109002044

0

VTD 11 Subtotal

1,875

VTD: 14

1,485

VTD: 1A

1,049

VTD: 2

1,070

VTD: 22

Block: 540110020002048

22

VTD 22 Subtotal

22

VTD: 25

Block: 540110020002017

156

Block: 540110020002019

0

Block: 540110020002043

0

Block: 540110101025026

0

Block: 540110101025027

0

VTD 25 Subtotal

156

VTD: 29

805

VTD: 3

1,942

VTD: 30

879

VTD: 31

Block: 540110001021031

17

Block: 540110001022013

216

Block: 540110001022015

70

Block: 540110001022016

3

Block: 540110001022017

210

Block: 540110019002009

12

Block: 540110019002010

184

Block: 540110019002011

28

Block: 540110019002012

55

Block: 540110019002014

38

Block: 540110019002015

4

Block: 540110019002018

21

Block: 540110020002000

115

Block: 540110020002016

34

Block: 540110020002020

82

Block: 540110020002032

18

Block: 540110020002033

0

Block: 540110020002040

0

Block: 540110020002042

0

Block: 540110020002046

1

Block: 540110020002047

0

Block: 540110020002050

0

Block: 540110101024000

0

Block: 540110101024001

0

Block: 540110101024002

0

Block: 540110101025009

0

Block: 540110101025010

0

Block: 540110101025011

0

Block: 540110101025012

0

Block: 540110101025013

0

Block: 540110101025014

0

Block: 540110101025017

37

Block: 540110101025022

37

Block: 540110101025023

7

Block: 540110101025025

8

Block: 540110101025028

26

Block: 540110101025035

0

Block: 540110101025036

0

VTD 31 Subtotal

1,223

VTD: 35

Block: 540110021001019

9

Block: 540110021001021

0

Block: 540110021001024

23

Block: 540110021001038

0

Block: 540110021001042

0

Block: 540110021001044

0

Block: 540110021001054

15

Block: 540110021001057

6

Block: 540110021001058

9

Block: 540110021001059

20

Block: 540110021001060

6

Block: 540110021001061

2

Block: 540110021001062

5

Block: 540110021001063

0

Block: 540110021001064

17

Block: 540110021001065

2

Block: 540110021002016

0

Block: 540110021002025

16

Block: 540110021002027

27

Block: 540110021002028

1

Block: 540110021002030

0

Block: 540110021003014

9

Block: 540110021003015

21

Block: 540110021003016

0

Block: 540110021003017

0

Block: 540110021003021

0

Block: 540110021003032

0

Block: 540110021003033

5

Block: 540110021003035

17

Block: 540110101023000

57

Block: 540110101023001

19

Block: 540110101023002

265

Block: 540110101023006

0

Block: 540110101024005

234

Block: 540110101024006

12

Block: 540110101024008

4

Block: 540110101024009

0

Block: 540110101024013

0

Block: 540110101024014

91

Block: 540110101024015

0

Block: 540110101024017

94

Block: 540110101024018

0

Block: 540110101024019

5

Block: 540110101024020

310

Block: 540110101024021

2

Block: 540110101024022

0

Block: 540110101024023

0

Block: 540110101024024

0

Block: 540110101024025

2

Block: 540110101025037

0

VTD 35 Subtotal

1,305

VTD: 36

1,863

VTD: 37

1,225

VTD: 38

944

VTD: 39

1,714

VTD: 4

1,117

VTD: 40

920

VTD: 41

2,740

VTD: 43

Block: 540110102012006

12

Block: 540110102012007

677

Block: 540110102012008

0

Block: 540110102012009

66

Block: 540110102012010

0

Block: 540110102012011

0

Block: 540110102012012

0

Block: 540110102012013

6

Block: 540110102012014

0

Block: 540110102022004

48

Block: 540110102022005

2

Block: 540110102022006

4

Block: 540110102022007

6

Block: 540110102022008

1

Block: 540110102022009

0

Block: 540110102022010

99

Block: 540110102022011

278

Block: 540110102022012

63

Block: 540110102022013

0

Block: 540110102022020

0

Block: 540110102022021

0

Block: 540110102022022

0

Block: 540110102022038

0

VTD 43 Subtotal

1,262

VTD: 46

Block: 540110102022014

0

Block: 540110102022016

2

VTD 46 Subtotal

2

VTD: 47

Block: 540110102022028

20

Block: 540110102022029

8

Block: 540110102022039

7

VTD 47 Subtotal

35

VTD: 48

800

VTD: 49

Block: 540110101021039

5

VTD 49 Subtotal

5

VTD: 5

764

VTD: 6

Block: 540110012002004

23

Block: 540110012002005

5

Block: 540110012002010

41

Block: 540110012002011

41

Block: 540110012002012

31

Block: 540110012002018

30

Block: 540110012002019

34

Block: 540110012002020

43

Block: 540110012002025

19

Block: 540110012002026

20

Block: 540110012003000

0

Block: 540110012003001

33

Block: 540110012003002

65

Block: 540110012003003

32

Block: 540110012003004

21

Block: 540110012003005

54

Block: 540110012003006

0

Block: 540110012003007

14

Block: 540110012003008

38

Block: 540110012003009

41

Block: 540110012003010

42

Block: 540110012003011

44

Block: 540110012003012

55

Block: 540110012003013

34

Block: 540110012003014

35

Block: 540110012003015

53

Block: 540110012003016

47

Block: 540110012003017

25

Block: 540110012003018

24

Block: 540110012003019

43

Block: 540110012003020

13

Block: 540110012003021

15

Block: 540110012003022

36

Block: 540110012003023

25

Block: 540110012003024

18

Block: 540110012003025

11

Block: 540110012003026

35

Block: 540110012003027

18

Block: 540110012003028

12

Block: 540110012003029

11

Block: 540110012003030

17

Block: 540110012003031

35

Block: 540110012003032

35

Block: 540110012003033

28

Block: 540110012003034

4

Block: 540110012003035

21

Block: 540110012003036

50

Block: 540110021002003

6

VTD 6 Subtotal

1,377

VTD: 6W

Block: 540110021001040

0

Block: 540110021001041

5

Block: 540110021001043

0

Block: 540110021001052

0

Block: 540110021001053

0

Block: 540110021002004

89

Block: 540110021002036

13

Block: 540110021003034

0

Block: 540110101024004

0

Block: 540110101024007

0

Block: 540110101024010

21

Block: 540110101024011

49

Block: 540110101024012

0

VTD 6W Subtotal

177

VTD: 9

1,837

Cabell WV County Subtotal

29,650

Wayne WV County

VTD: 56

1,579

VTD: 59

1,136

VTD: 60

1,134

VTD: 61

926

VTD: 63

785

Wayne WV County Subtotal

5,560

District 17 Subtotal

35,210

District 18

Cabell WV County

VTD: 42

1,648

VTD: 43

Block: 540110102011035

0

Block: 540110102022000

0

Block: 540110102022001

0

VTD 43 Subtotal

0

VTD: 44

967

VTD: 45

1,460

VTD: 46

Block: 540110102022015

0

Block: 540110102022017

6

Block: 540110102022018

0

Block: 540110102022019

0

Block: 540110104002004

5

Block: 540110104002005

27

Block: 540110104002006

12

Block: 540110104002007

5

Block: 540110104002008

14

Block: 540110104002009

25

Block: 540110104002010

13

Block: 540110104002011

4

Block: 540110104002012

20

Block: 540110104002013

24

Block: 540110104002014

10

Block: 540110104002015

23

Block: 540110104002016

9

Block: 540110104002017

12

Block: 540110104002018

19

Block: 540110104002019

9

Block: 540110104002020

45

Block: 540110104002021

17

Block: 540110104002022

5

Block: 540110104002023

25

Block: 540110104002024

23

Block: 540110104002025

22

Block: 540110104002026

9

Block: 540110104002027

16

Block: 540110104002028

22

Block: 540110104002029

22

Block: 540110104002030

5

Block: 540110104002031

38

Block: 540110104002032

23

Block: 540110104002033

41

Block: 540110104002034

21

Block: 540110104002035

14

Block: 540110104002036

10

Block: 540110104002037

14

Block: 540110104002038

14

Block: 540110104002039

13

Block: 540110104003004

130

Block: 540110104003006

22

Block: 540110104003007

270

Block: 540110104003008

16

Block: 540110104003009

25

Block: 540110104003010

80

Block: 540110104003011

12

Block: 540110104003012

280

Block: 540110104003013

38

Block: 540110104003014

1

Block: 540110104003015

14

Block: 540110104003016

120

Block: 540110104003017

0

Block: 540110104003018

43

Block: 540110104003019

63

Block: 540110104003020

0

Block: 540110104003021

0

Block: 540110104003026

0

Block: 540110104003028

0

Block: 540110104003032

0

Block: 540110104003033

3

Block: 540110104003034

82

VTD 46 Subtotal

1,835

VTD: 47

Block: 540110101021006

0

Block: 540110102022023

0

Block: 540110102022024

148

Block: 540110102022025

47

Block: 540110102022026

21

Block: 540110102022027

43

Block: 540110102022030

62

Block: 540110102022031

45

Block: 540110102022032

80

Block: 540110102022033

125

Block: 540110102022034

162

Block: 540110102022035

37

Block: 540110102022036

68

Block: 540110102022037

0

Block: 540110102022040

66

Block: 540110102022041

40

Block: 540110102022042

36

VTD 47 Subtotal

980

VTD: 49

Block: 540110101021000

0

Block: 540110101021001

174

Block: 540110101021002

49

Block: 540110101021003

0

Block: 540110101021009

15

Block: 540110101021023

297

Block: 540110101021024

29

Block: 540110101021025

27

Block: 540110101021026

0

Block: 540110101021027

9

Block: 540110101021028

0

Block: 540110101021029

8

Block: 540110101021030

85

Block: 540110101021031

0

Block: 540110101021032

65

Block: 540110101021033

2

Block: 540110101021034

0

Block: 540110101021035

18

Block: 540110101021036

5

Block: 540110101021037

4

Block: 540110101021038

62

Block: 540110101021040

0

Block: 540110101021041

9

Block: 540110101021042

11

Block: 540110101021043

20

Block: 540110101021044

5

Block: 540110101021045

4

Block: 540110101021047

11

Block: 540110105001014

59

Block: 540110105001015

13

Block: 540110105001016

3

Block: 540110105001017

41

Block: 540110105001018

3

Block: 540110105001019

24

Block: 540110105001023

70

Block: 540110105001029

30

Block: 540110105001030

0

Block: 540110105002009

0

Block: 540110105002010

0

Block: 540110105002011

16

Block: 540110105002012

117

Block: 540110105002013

31

Block: 540110105002014

61

Block: 540110105002015

10

Block: 540110105002016

0

Block: 540110105002017

153

Block: 540110105002018

2

Block: 540110105002019

0

Block: 540110105002020

13

Block: 540110105002021

51

Block: 540110105002022

126

Block: 540110105002023

0

Block: 540110105002024

16

Block: 540110105002025

21

Block: 540110105002026

16

Block: 540110105002034

0

Block: 540110105002035

2

Block: 540110105002036

123

Block: 540110105002037

22

Block: 540110105002038

13

Block: 540110105002039

6

Block: 540110105002040

0

Block: 540110105002041

15

Block: 540110105002042

22

Block: 540110105002043

75

Block: 540110105002044

3

Block: 540110105002098

7

VTD 49 Subtotal

2,073

VTD: 50

2,801

VTD: 51

1,437

VTD: 52

Block: 540110104003000

370

Block: 540110104003001

0

Block: 540110104003023

11

Block: 540110104003024

0

Block: 540110104003025

0

Block: 540110104003027

0

Block: 540110104004013

0

Block: 540110104004014

0

Block: 540110104004015

0

Block: 540110104004019

0

Block: 540110104004020

64

Block: 540110104004027

0

Block: 540110104004028

15

Block: 540110104004029

6

Block: 540110104004034

6

Block: 540110104004035

22

Block: 540110104004065

43

Block: 540110104004072

28

Block: 540110104004075

101

Block: 540110104004076

0

Block: 540110104004077

13

Block: 540110104004078

0

Block: 540110104004079

54

Block: 540110104004080

37

Block: 540110104004081

0

Block: 540110104004082

0

Block: 540110104004083

121

Block: 540110104004084

40

Block: 540110104004085

12

Block: 540110104004086

14

Block: 540110104004087

0

Block: 540110104004088

0

Block: 540110104004089

0

Block: 540110104005000

14

Block: 540110104005001

0

Block: 540110104005002

0

Block: 540110104005003

0

Block: 540110104005004

0

Block: 540110104005005

0

Block: 540110104005006

4

Block: 540110104005007

179

Block: 540110104005008

18

Block: 540110104005012

202

Block: 540110104005013

5

Block: 540110104005017

25

Block: 540110104005020

0

VTD 52 Subtotal

1,404

VTD: 53

Block: 540110103003014

0

VTD 53 Subtotal

0

VTD: 60

3,003

Cabell WV County Subtotal

17,608

District 18 Subtotal

17,608

District 19

Wayne WV County

VTD: 1

1,659

VTD: 11

724

VTD: 12

755

VTD: 13

1,355

VTD: 14

1,805

VTD: 16

651

VTD: 17

1,136

VTD: 18

1,046

VTD: 19

1,749

VTD: 20

1,086

VTD: 21

775

VTD: 22

933

VTD: 3

1,412

VTD: 30

822

VTD: 31

1,269

VTD: 34

798

VTD: 36

1,117

VTD: 37

1,111

VTD: 38

192

VTD: 41

1,066

VTD: 42

650

VTD: 45

1,070

VTD: 48

1,466

VTD: 49

1,834

VTD: 5

1,486

VTD: 50

1,555

VTD: 51

1,083

VTD: 52

693

VTD: 53

1,287

VTD: 54

888

VTD: 57

1,209

VTD: 6

705

VTD: 62

1,534

Wayne WV County Subtotal

36,921

District 19 Subtotal

36,921

District 20

Logan WV County

VTD: 43

1,223

VTD: 45

Block: 540459567002023

5

Block: 540459567002024

0

Block: 540459567002025

320

Block: 540459567002027

8

Block: 540459567002028

2

Block: 540459567002029

1

Block: 540459567002030

18

Block: 540459567002031

8

Block: 540459567002032

0

Block: 540459567002033

0

Block: 540459567002035

0

Block: 540459567002036

0

Block: 540459567002037

0

Block: 540459567002040

0

Block: 540459567003000

67

Block: 540459567003001

4

Block: 540459567003002

23

Block: 540459567003003

98

Block: 540459567003004

106

Block: 540459567003005

13

Block: 540459567003006

5

Block: 540459567003007

3

Block: 540459567003008

17

Block: 540459567003009

8

Block: 540459567003010

35

Block: 540459567003011

0

Block: 540459567003012

37

Block: 540459567003013

33

Block: 540459567003014

0

Block: 540459567003015

1

Block: 540459567003016

19

Block: 540459567003017

0

Block: 540459567003018

2

Block: 540459567003019

1

Block: 540459567003020

39

Block: 540459567003021

0

Block: 540459567003022

0

Block: 540459567003027

0

Block: 540459567003028

0

Block: 540459567003044

0

Block: 540459567003049

13

Block: 540459567004012

42

Block: 540459567005037

6

Block: 540459567005040

6

Block: 540459567005041

0

Block: 540459567005043

20

Block: 540459567005044

1

VTD 45 Subtotal

961

VTD: 49

Block: 540459567001037

0

Block: 540459567001038

0

Block: 540459567001039

0

Block: 540459567001040

0

Block: 540459567001041

0

Block: 540459567001042

0

Block: 540459567001043

0

Block: 540459567001044

0

Block: 540459567001045

0

Block: 540459567001046

0

Block: 540459567001047

0

Block: 540459567001048

0

Block: 540459567001049

0

Block: 540459567001050

0

Block: 540459567001051

0

Block: 540459567001052

0

Block: 540459567001053

0

Block: 540459567001054

0

Block: 540459567001055

0

Block: 540459567001056

0

Block: 540459567001057

0

Block: 540459567001058

0

Block: 540459567001059

0

Block: 540459567001060

0

Block: 540459567003029

0

Block: 540459567003030

0

Block: 540459567003031

0

Block: 540459567003032

0

Block: 540459567003033

0

Block: 540459567003034

0

Block: 540459567003035

0

Block: 540459567003048

11

VTD 49 Subtotal

11

VTD: 54

Block: 540459562001104

0

Block: 540459562001155

0

Block: 540459567002016

0

Block: 540459567002017

0

Block: 540459567002034

0

VTD 54 Subtotal

0

Logan WV County Subtotal

2,195

Mingo WV County

VTD: 1

523

VTD: 22

1,126

VTD: 23

820

VTD: 26

700

VTD: 27

579

VTD: 28

1,599

VTD: 3

193

VTD: 41

1,074

VTD: 43 (5405943)

991

VTD: 44

1,075

VTD: 45

989

VTD: 46

1,394

VTD: 47

323

VTD: 48

1,565

VTD: 5

22

VTD: 6

622

VTD: 7

462

VTD: 9

1,369

Mingo WV County Subtotal

15,426

District 20 Subtotal

17,621

District 21

McDowell WV County

VTD: 104

1,434

VTD: 105

Block: 540479538001048

0

Block: 540479539001084

0

Block: 540479539001088

0

Block: 540479539003005

0

Block: 540479539003006

0

VTD 105 Subtotal

0

VTD: 107

515

VTD: 111

904

VTD: 112

397

VTD: 113

667

VTD: 114

345

McDowell WV County Subtotal

4,262

Mingo WV County

VTD: 30

995

VTD: 50

493

VTD: 51

146

VTD: 54

255

VTD: 55

2,548

VTD: 56

469

VTD: 57

643

VTD: 59

970

VTD: 72

578

VTD: 73

1,052

VTD: 74

1,470

VTD: 75

775

VTD: 76

450

VTD: 77

569

Mingo WV County Subtotal

11,413

Wyoming WV County

VTD: 20

Block: 541090029012038

15

Block: 541090029012039

74

Block: 541090029012040

0

Block: 541090029012042

0

Block: 541090029012043

0

Block: 541090029012044

0

Block: 541090029012045

0

Block: 541090029012047

9

Block: 541090029012048

0

Block: 541090029012049

6

Block: 541090029012083

0

Block: 541090029012084

0

Block: 541090029012085

0

Block: 541090029012086

4

Block: 541090029012088

9

Block: 541090029012089

0

Block: 541090029012090

1

Block: 541090029012091

0

Block: 541090029012092

0

Block: 541090029012093

0

Block: 541090029012094

175

Block: 541090029012095

3

Block: 541090029012096

0

Block: 541090029012097

0

Block: 541090029012098

0

Block: 541090029012099

2

Block: 541090029012100

0

Block: 541090029012101

18

Block: 541090029012102

112

Block: 541090029012104

0

Block: 541090029012116

0

Block: 541090029012117

7

Block: 541090029012118

2

Block: 541090029012119

2

Block: 541090029012120

22

Block: 541090029012121

0

Block: 541090029012124

12

Block: 541090029012125

2

Block: 541090029012126

16

Block: 541090029012127

0

Block: 541090029012137

0

Block: 541090029012138

0

Block: 541090029012139

3

Block: 541090029012140

0

Block: 541090029012141

0

Block: 541090029012144

0

Block: 541090029012145

4

Block: 541090029022058

121

Block: 541090029022059

0

Block: 541090029022060

0

Block: 541090029022062

0

Block: 541090029022065

4

Block: 541090029022066

0

Block: 541090029022067

169

Block: 541090029022068

0

Block: 541090029022069

0

Block: 541090030001134

0

Block: 541090030001143

0

Block: 541090030001144

4

Block: 541090030001145

17

Block: 541090030001146

2

Block: 541090030001147

0

Block: 541090030001148

0

Block: 541090030001149

14

Block: 541090030001150

0

Block: 541090030001151

0

Block: 541090030001152

0

Block: 541090030001153

0

Block: 541090030001154

0

Block: 541090030001155

0

Block: 541090030001156

0

Block: 541090030001157

0

Block: 541090030001158

0

Block: 541090030001159

19

Block: 541090030001160

13

Block: 541090030001162

0

VTD 20 Subtotal

861

VTD: 21

549

VTD: 22

119

VTD: 23

461

VTD: 24

1,604

Wyoming WV County Subtotal

3,594

District 21 Subtotal

19,269

District 22

Boone WV County

VTD: 1

520

VTD: 11

378

VTD: 17 (5400517)

847

VTD: 18

307

VTD: 53

820

Boone WV County Subtotal

2,872

Lincoln WV County

VTD: 10

526

VTD: 12

458

VTD: 13

964

VTD: 14

544

VTD: 15

660

VTD: 16

733

VTD: 17

922

VTD: 20

273

VTD: 21

1,045

VTD: 22

221

VTD: 23

810

VTD: 24

1,309

VTD: 25

Block: 540439556001011

3

Block: 540439556001012

393

Block: 540439556001014

0

Block: 540439556001015

12

Block: 540439556001016

22

Block: 540439556001017

6

Block: 540439556001018

1

Block: 540439556001019

3

Block: 540439556001020

26

Block: 540439556001021

0

Block: 540439556001022

11

Block: 540439556001023

0

Block: 540439556001024

15

Block: 540439556001025

53

Block: 540439556001035

2

Block: 540439556001036

37

Block: 540439556001037

0

Block: 540439556001041

26

Block: 540439556001055

17

Block: 540439556001056

3

Block: 540439556001057

2

Block: 540439556001059

5

Block: 540439556001060

0

Block: 540439556001061

0

Block: 540439556001063

11

Block: 540439556002003

83

Block: 540439556002004

59

Block: 540439556002005

5

Block: 540439556002006

2

Block: 540439556002007

40

Block: 540439556002008

0

Block: 540439556002009

7

Block: 540439556002011

20

Block: 540439556002012

0

Block: 540439556002014

4

Block: 540439556002015

0

Block: 540439556002016

7

Block: 540439556002092

12

Block: 540439556002093

0

Block: 540439556002094

0

Block: 540439556002095

35

VTD 25 Subtotal

922

VTD: 26

733

VTD: 28

1,389

VTD: 29

569

VTD: 31

1,967

VTD: 32

632

VTD: 33

568

VTD: 7 (540437)

898

VTD: 8

1,207

VTD: 9

621

Lincoln WV County Subtotal

17,971

Logan WV County

VTD: 2

2,401

VTD: 5

Block: 540459561013000

0

Block: 540459561013014

0

Block: 540459561013015

0

Block: 540459561013017

0

Block: 540459561015000

0

Block: 540459561015001

0

Block: 540459561015002

0

Block: 540459561015003

0

Block: 540459561015004

4

Block: 540459561015005

0

Block: 540459561015006

7

Block: 540459561015007

36

Block: 540459561015008

2

Block: 540459561015009

22

Block: 540459561015010

0

Block: 540459561015012

0

Block: 540459561015041

0

Block: 540459561015042

0

Block: 540459561015043

22

Block: 540459561015044

6

Block: 540459561015045

6

Block: 540459561015046

0

Block: 540459561015056

10

Block: 540459561021005

0

Block: 540459561021007

52

Block: 540459561021008

19

Block: 540459561021009

0

Block: 540459561021010

0

Block: 540459561021011

2

Block: 540459561021012

0

Block: 540459561021020

0

Block: 540459561021021

5

Block: 540459561021022

63

Block: 540459561021023

4

Block: 540459561021024

0

Block: 540459561021025

19

Block: 540459561021026

17

Block: 540459561021027

0

Block: 540459561021028

0

Block: 540459561021029

0

Block: 540459561021030

5

Block: 540459561022001

53

Block: 540459561022002

56

Block: 540459561022003

6

Block: 540459561022004

0

Block: 540459561022005

10

Block: 540459561022006

6

Block: 540459561022007

95

Block: 540459561022008

0

Block: 540459561022009

16

Block: 540459561022010

10

Block: 540459561022011

10

Block: 540459561022012

0

Block: 540459561022013

0

Block: 540459561022025

8

Block: 540459561022026

0

Block: 540459561022030

0

Block: 540459561023000

258

Block: 540459561023001

4

Block: 540459561023002

3

Block: 540459561023003

0

Block: 540459561023004

8

Block: 540459561023005

3

Block: 540459561023006

12

Block: 540459561023007

0

Block: 540459561023008

0

Block: 540459561023009

0

Block: 540459561023010

0

Block: 540459561023011

17

Block: 540459561023012

3

Block: 540459561023013

18

Block: 540459561023014

14

Block: 540459561023015

49

Block: 540459561023016

3

Block: 540459561023017

20

Block: 540459561023018

25

Block: 540459561023019

6

Block: 540459561023020

12

Block: 540459561023021

0

Block: 540459561023022

0

Block: 540459561023023

47

Block: 540459561023024

0

Block: 540459561023025

0

Block: 540459561023026

9

Block: 540459561023027

0

Block: 540459561023028

0

Block: 540459561023029

14

Block: 540459561023030

0

Block: 540459561023031

0

Block: 540459561023036

0

Block: 540459561023042

0

Block: 540459561023054

0

Block: 540459561023055

80

Block: 540459561023056

11

Block: 540459561023057

0

Block: 540459561023059

62

Block: 540459561023060

2

Block: 540459561023061

17

Block: 540459561023062

38

Block: 540459561023063

38

Block: 540459561023064

0

Block: 540459561023065

0

Block: 540459561023066

0

Block: 540459561023067

0

Block: 540459561023068

0

Block: 540459561023069

0

Block: 540459561023070

0

Block: 540459561023071

0

Block: 540459561023072

3

Block: 540459561023073

0

Block: 540459561023074

0

Block: 540459561023091

121

Block: 540459561023092

0

Block: 540459561023093

3

Block: 540459561023094

3

Block: 540459561023095

17

Block: 540459561023096

12

Block: 540459561023097

0

Block: 540459561023102

5

VTD 5 Subtotal

1,508

VTD: 55

Block: 540459561011003

0

Block: 540459561011008

0

VTD 55 Subtotal

0

VTD: 7

Block: 540459561013022

0

Block: 540459561013023

0

Block: 540459561022014

0

Block: 540459561022015

0

Block: 540459561022016

88

Block: 540459561022017

5

Block: 540459561022018

3

Block: 540459561022019

0

Block: 540459561022020

8

Block: 540459561022021

30

Block: 540459561022022

30

Block: 540459561022023

3

Block: 540459561022024

2

Block: 540459561022027

0

Block: 540459561022028

84

Block: 540459561022029

5

Block: 540459561022031

9

Block: 540459561022038

38

Block: 540459561022039

4

Block: 540459561022040

0

Block: 540459561022041

6

Block: 540459561022042

24

Block: 540459561022043

26

Block: 540459561022044

15

Block: 540459561022045

2

Block: 540459561022046

0

Block: 540459561022047

35

Block: 540459561022048

10

Block: 540459561022049

19

Block: 540459561022050

5

Block: 540459561022051

0

Block: 540459561022056

6

Block: 540459561022057

1

Block: 540459561022058

2

Block: 540459561022059

11

Block: 540459561022061

13

VTD 7 Subtotal

484

Logan WV County Subtotal

4,393

Putnam WV County

VTD: 10 (5407910)

1,864

VTD: 13 (5407913)

1,161

VTD: 6

2,981

VTD: 7

1,154

VTD: 8 (540798)

1,536

VTD: 9 (540799)

1,317

Putnam WV County Subtotal

10,013

District 22 Subtotal

35,249

District 23

Boone WV County

VTD: 12

990

VTD: 13

969

VTD: 14

1,200

VTD: 15

1,260

VTD: 16

446

VTD: 19

710

VTD: 22

999

VTD: 23

834

VTD: 25

1,153

VTD: 30

1,111

VTD: 31

592

VTD: 32

772

VTD: 33

562

VTD: 35

323

VTD: 36

481

VTD: 38

414

VTD: 40

398

VTD: 41

473

VTD: 45

1,018

VTD: 46

636

VTD: 47

236

VTD: 48

211

VTD: 49

481

VTD: 50

309

VTD: 51

414

VTD: 52

Block: 540059587001056

0

Block: 540059587001057

265

Block: 540059587001058

0

Block: 540059587001059

7

Block: 540059587001060

0

Block: 540059587001061

17

Block: 540059587001062

0

Block: 540059587001063

7

Block: 540059587001064

0

Block: 540059587001065

12

Block: 540059587001066

0

Block: 540059587001067

10

Block: 540059587001068

6

Block: 540059587001070

0

Block: 540059587001071

0

Block: 540059587001072

7

Block: 540059587001073

0

Block: 540059587001074

23

Block: 540059587001075

0

Block: 540059587001076

0

Block: 540059587001077

0

Block: 540059587001078

4

Block: 540059587001079

4

Block: 540059587001080

4

Block: 540059587001081

13

Block: 540059587001082

11

Block: 540059587001083

2

Block: 540059587001084

2

Block: 540059587001085

10

Block: 540059587001086

10

Block: 540059587001087

15

Block: 540059587001088

0

Block: 540059587001090

0

Block: 540059587001233

0

Block: 540059587001236

9

Block: 540059587001256

3

Block: 540059587001257

0

Block: 540059587001258

0

Block: 540059587001259

0

Block: 540059587001260

0

Block: 540059587001261

0

Block: 540059587001262

0

Block: 540059587001263

0

Block: 540059587001264

0

Block: 540059587001265

0

Block: 540059587001266

0

Block: 540059587001267

0

Block: 540059587001268

0

Block: 540059587001269

0

Block: 540059587001270

0

Block: 540059587001287

0

Block: 540059587001288

0

Block: 540059587001289

0

Block: 540059587001290

0

Block: 540059587001291

0

Block: 540059587001294

0

Block: 540059587001295

0

Block: 540059587001296

0

Block: 540059587001297

0

Block: 540059587001298

0

Block: 540059587001299

0

Block: 540059587001300

0

Block: 540059587001317

0

Block: 540059587001324

19

Block: 540059587001327

0

VTD 52 Subtotal

460

VTD: 53

421

Boone WV County Subtotal

17,873

District 23 Subtotal

17,873

District 24

Boone WV County

VTD: 2

915

VTD: 4

444

VTD: 5

482

VTD: 52

Block: 540059587001286

0

Block: 540059587001292

0

Block: 540059587001293

0

Block: 540059587001303

0

Block: 540059587001305

0

Block: 540059587001306

0

Block: 540059587001307

0

Block: 540059587001310

0

VTD 52 Subtotal

0

VTD: 59

634

VTD: 7

1,409

Boone WV County Subtotal

3,884

Logan WV County

VTD: 1

1,455

VTD: 10

602

VTD: 11

608

VTD: 13

598

VTD: 14

338

VTD: 15

1,665

VTD: 20

1,702

VTD: 21

952

VTD: 22

696

VTD: 25

1,237

VTD: 26

759

VTD: 27

1,761

VTD: 28

326

VTD: 31

475

VTD: 36

892

VTD: 37

799

VTD: 39

916

VTD: 4 (540454)

1,960

VTD: 40

682

VTD: 41

660

VTD: 45

Block: 540459567002026

56

Block: 540459567005035

377

Block: 540459567005036

16

Block: 540459567005038

12

Block: 540459567005039

13

Block: 540459567005042

20

Block: 540459567005045

8

Block: 540459567005046

0

VTD 45 Subtotal

502

VTD: 46

856

VTD: 47

626

VTD: 49

Block: 540459566002002

0

Block: 540459566002003

0

Block: 540459566002004

0

Block: 540459566002005

94

Block: 540459566002006

3

Block: 540459566002007

22

Block: 540459566002008

40

Block: 540459566002009

7

Block: 540459566002010

0

Block: 540459566002011

0

Block: 540459566002012

12

Block: 540459566002013

173

Block: 540459566002014

6

Block: 540459566002015

0

Block: 540459566002016

17

Block: 540459566002017

0

Block: 540459566002018

9

Block: 540459566002019

118

Block: 540459566002020

0

Block: 540459566002021

0

Block: 540459566002022

0

Block: 540459566002023

13

Block: 540459566002024

0

Block: 540459566002025

3

Block: 540459566002026

0

Block: 540459566002027

0

Block: 540459566002028

0

Block: 540459566002029

41

Block: 540459566002030

0

Block: 540459566002031

16

Block: 540459566002032

45

Block: 540459566002033

28

Block: 540459566002034

0

Block: 540459566002035

0

Block: 540459566002036

0

Block: 540459566002037

1

Block: 540459566002038

9

Block: 540459566002039

27

Block: 540459566002040

0

Block: 540459566002041

0

Block: 540459566002042

9

Block: 540459566002071

32

Block: 540459566002072

9

Block: 540459566002073

78

Block: 540459566002074

0

Block: 540459566002078

0

Block: 540459566002079

25

Block: 540459566002117

10

Block: 540459567001000

0

Block: 540459567001001

0

Block: 540459567001002

18

Block: 540459567001003

0

Block: 540459567001004

0

Block: 540459567001005

50

Block: 540459567001033

32

Block: 540459567001034

0

Block: 540459567001035

0

Block: 540459567001036

0

Block: 540459567003023

20

Block: 540459567003024

0

Block: 540459567003025

0

Block: 540459567003026

0

Block: 540459567003036

57

Block: 540459567003037

0

Block: 540459567003038

54

Block: 540459567003039

0

Block: 540459567003040

2

Block: 540459567003041

0

Block: 540459567003042

0

Block: 540459567003043

0

Block: 540459567003045

7

Block: 540459567003046

0

Block: 540459567003047

0

Block: 540459567004013

0

Block: 540459567004014

0

Block: 540459567004045

88

Block: 540459567004046

17

Block: 540459567004047

8

Block: 540459567004048

2

Block: 540459567004049

9

Block: 540459567004050

0

Block: 540459567004051

0

Block: 540459567004054

15

Block: 540459567004055

0

Block: 540459567004056

0

Block: 540459567004057

12

Block: 540459567004058

40

Block: 540459567004062

24

Block: 540459567004063

21

Block: 540459567004070

11

VTD 49 Subtotal

1,334

VTD: 5

Block: 540459561021004

65

Block: 540459561021006

74

Block: 540459561021019

16

VTD 5 Subtotal

155

VTD: 50

1,009

VTD: 53

1,267

VTD: 54

Block: 540459562001015

0

Block: 540459562001016

47

Block: 540459562001017

142

Block: 540459562001018

0

Block: 540459562001020

6

Block: 540459562001021

8

Block: 540459562001022

8

Block: 540459562001047

0

Block: 540459562001048

0

Block: 540459562001058

0

Block: 540459562001059

0

Block: 540459562001060

0

Block: 540459562001105

0

Block: 540459562001106

0

Block: 540459562001107

1

Block: 540459562001108

0

Block: 540459562001109

0

Block: 540459562001111

3

Block: 540459562001112

5

Block: 540459562001113

29

Block: 540459562001114

24

Block: 540459562001115

77

Block: 540459562001116

17

Block: 540459562001117

28

Block: 540459562001118

11

Block: 540459562001119

21

Block: 540459562001121

0

Block: 540459562001122

34

Block: 540459562001135

7

Block: 540459562001136

2

Block: 540459562001137

9

Block: 540459562001151

4

Block: 540459567002000

0

Block: 540459567002001

4

Block: 540459567002002

85

Block: 540459567002003

12

Block: 540459567002004

13

Block: 540459567002005

18

Block: 540459567002006

0

Block: 540459567002007

13

Block: 540459567002008

0

Block: 540459567002009

2

Block: 540459567002010

10

Block: 540459567002011

6

Block: 540459567002012

0

Block: 540459567002013

0

Block: 540459567002014

0

Block: 540459567002015

0

Block: 540459567005028

0

Block: 540459567005029

185

Block: 540459567005030

24

Block: 540459567005031

12

Block: 540459567005032

0

Block: 540459567005047

0

Block: 540459567005048

0

VTD 54 Subtotal

867

VTD: 55

Block: 540459561011025

0

Block: 540459561011036

0

Block: 540459561011037

0

Block: 540459561011038

0

Block: 540459561011039

0

Block: 540459561011041

0

Block: 540459561011042

0

Block: 540459561011043

0

Block: 540459561011044

0

Block: 540459561011045

0

Block: 540459561011046

28

Block: 540459561011047

3

Block: 540459562001023

99

Block: 540459562001024

0

Block: 540459562001025

0

Block: 540459562001026

0

Block: 540459562002009

0

Block: 540459562002014

125

Block: 540459562002015

0

Block: 540459562002016

0

Block: 540459562002017

0

Block: 540459562002018

0

Block: 540459562002019

0

Block: 540459562002020

0

Block: 540459562002088

0

Block: 540459562002089

0

Block: 540459562002090

0

Block: 540459562002091

0

Block: 540459562002092

96

Block: 540459562002093

17

Block: 540459562002094

0

Block: 540459562002095

11

Block: 540459562002096

0

Block: 540459562002097

0

Block: 540459562002098

17

Block: 540459562002099

0

Block: 540459562002100

0

Block: 540459562002101

0

Block: 540459562002102

9

Block: 540459562002103

26

Block: 540459562002104

18

Block: 540459562002105

22

Block: 540459562002106

0

Block: 540459562002107

0

Block: 540459562002108

0

Block: 540459562002109

0

Block: 540459562002110

31

Block: 540459562002111

18

Block: 540459562002112

0

Block: 540459562002113

11

Block: 540459562002114

11

Block: 540459562002115

0

Block: 540459562002116

0

Block: 540459562002117

0

Block: 540459562002118

0

Block: 540459562002119

7

Block: 540459562002120

48

Block: 540459562002121

13

Block: 540459562002122

11

Block: 540459562002123

52

Block: 540459562002124

13

Block: 540459562002125

0

Block: 540459562002126

0

Block: 540459562002127

2

Block: 540459562002128

1

Block: 540459562002137

0

VTD 55 Subtotal

689

VTD: 56

486

VTD: 6

1,218

VTD: 7

Block: 540459561022032

188

Block: 540459561022033

3

Block: 540459561022034

0

Block: 540459561022035

6

Block: 540459561022036

0

Block: 540459561022037

0

Block: 540459561022052

0

Block: 540459561022053

0

Block: 540459561022054

0

Block: 540459561022055

0

Block: 540459561022060

7

Block: 540459561022062

7

Block: 540459561022063

4

Block: 540459568003023

532

Block: 540459568003024

48

Block: 540459568003025

7

Block: 540459568003026

10

Block: 540459568003027

2

Block: 540459568003028

79

Block: 540459568003029

9

Block: 540459568003030

0

Block: 540459568003031

0

Block: 540459568003032

0

Block: 540459568003033

39

Block: 540459568003034

27

Block: 540459568003035

0

Block: 540459568003036

5

Block: 540459568003037

3

Block: 540459568003038

31

Block: 540459568003039

10

Block: 540459568003048

0

Block: 540459568003052

18

Block: 540459568003053

0

VTD 7 Subtotal

1,035

VTD: 8

1,028

Logan WV County Subtotal

30,155

Wyoming WV County

VTD: 29

1,134

VTD: 32

Block: 541090029012008

0

Block: 541090029012012

10

Block: 541090029012016

58

Block: 541090029012050

0

Block: 541090029012064

0

Block: 541090029012146

9

VTD 32 Subtotal

77

Wyoming WV County Subtotal

1,211

District 24 Subtotal

35,250

District 25

McDowell WV County

VTD: 105

Block: 540479538001058

0

Block: 540479538001073

17

Block: 540479538001074

27

Block: 540479538001101

4

Block: 540479538001102

20

Block: 540479538001103

0

Block: 540479538001104

0

Block: 540479538001105

0

Block: 540479538001134

7

Block: 540479538001135

0

Block: 540479538001141

0

Block: 540479538001145

0

Block: 540479538001146

33

Block: 540479545041022

0

Block: 540479545041023

40

Block: 540479545041024

0

Block: 540479545041025

0

Block: 540479545041026

2

Block: 540479545041028

8

Block: 540479545041029

0

Block: 540479545041056

54

VTD 105 Subtotal

212

VTD: 109

108

VTD: 20

499

VTD: 21

381

VTD: 23

821

McDowell WV County Subtotal

2,021

Mercer WV County

VTD: 49

298

VTD: 52

458

VTD: 54

1,337

Mercer WV County Subtotal

2,093

Wyoming WV County

VTD: 1

1,134

VTD: 10

567

VTD: 12

416

VTD: 13

517

VTD: 14

583

VTD: 15

444

VTD: 16

758

VTD: 17

497

VTD: 18

376

VTD: 19

457

VTD: 2

687

VTD: 20

Block: 541090029012035

26

Block: 541090029012046

0

Block: 541090029012065

0

Block: 541090029012066

4

Block: 541090029012067

0

Block: 541090029012068

0

Block: 541090029012070

0

Block: 541090029012071

3

Block: 541090029012072

0

Block: 541090029012073

0

Block: 541090029012074

12

Block: 541090029012075

60

Block: 541090029012076

7

Block: 541090029012077

0

Block: 541090029012078

35

Block: 541090029012079

37

Block: 541090029012080

0

Block: 541090029012081

25

Block: 541090029012087

15

Block: 541090029022003

0

Block: 541090029022007

2

Block: 541090029022009

6

Block: 541090029022047

0

Block: 541090029022048

0

Block: 541090029022053

4

Block: 541090029022054

8

Block: 541090029022063

0

Block: 541090029022064

0

Block: 541090029022070

64

Block: 541090029022071

0

Block: 541090029022072

113

Block: 541090029022073

20

Block: 541090029022074

108

Block: 541090029022075

5

Block: 541090029022078

4

Block: 541090029022079

5

Block: 541090029022145

0

VTD 20 Subtotal

563

VTD: 26

957

VTD: 32

Block: 541090029012000

273

Block: 541090029012001

0

Block: 541090029012002

2

Block: 541090029012003

0

Block: 541090029012004

0

Block: 541090029012005

0

Block: 541090029012007

0

Block: 541090029012009

3

Block: 541090029012010

0

Block: 541090029012011

0

Block: 541090029012013

0

Block: 541090029012014

0

Block: 541090029012015

0

Block: 541090029012017

2

Block: 541090029012051

122

Block: 541090029012052

34

Block: 541090029012053

17

Block: 541090029012054

0

Block: 541090029012055

11

Block: 541090029012056

15

Block: 541090029012057

15

Block: 541090029012058

17

Block: 541090029012059

35

Block: 541090029012061

7

Block: 541090029012062

7

Block: 541090029012063

3

Block: 541090029012069

0

Block: 541090029012082

0

Block: 541090029012109

49

Block: 541090029012110

3

Block: 541090029012111

0

Block: 541090029012131

15

Block: 541090029012132

9

Block: 541090029012133

33

Block: 541090029012134

21

Block: 541090029012136

36

Block: 541090029021053

0

Block: 541090029021054

0

Block: 541090029021055

0

Block: 541090029021056

57

Block: 541090029021057

32

Block: 541090029021058

10

Block: 541090029021059

7

Block: 541090029021060

13

Block: 541090029021061

25

Block: 541090029021062

24

Block: 541090029021063

9

Block: 541090029021064

14

Block: 541090029022002

4

Block: 541090029022004

0

Block: 541090029022005

12

Block: 541090029022008

0

Block: 541090029022010

34

Block: 541090029022011

2

Block: 541090029022012

4

Block: 541090029022013

8

Block: 541090029022014

1

Block: 541090029022015

0

Block: 541090029022016

2

Block: 541090029022080

12

VTD 32 Subtotal

999

VTD: 33

705

VTD: 34

289

VTD: 37

672

VTD: 38

314

VTD: 39

356

VTD: 4

264

VTD: 43

947

VTD: 44

741

VTD: 6

730

VTD: 7

423

VTD: 9

579

Wyoming WV County Subtotal

14,975

District 25 Subtotal

19,089

District 26

McDowell WV County

VTD: 1

351

VTD: 100

896

VTD: 102

473

VTD: 103

301

VTD: 105

Block: 540479538001049

0

Block: 540479538001050

0

Block: 540479538001051

0

Block: 540479538001069

0

Block: 540479538001070

0

Block: 540479538001071

2

Block: 540479538001072

0

Block: 540479538001098

0

Block: 540479538001099

45

Block: 540479538001100

0

Block: 540479539003019

12

Block: 540479539003020

2

Block: 540479539003021

0

Block: 540479539003022

0

Block: 540479539003023

0

Block: 540479539003025

0

Block: 540479539003026

0

Block: 540479539003027

0

Block: 540479539003070

0

Block: 540479539003071

0

Block: 540479539003072

0

Block: 540479539003073

0

Block: 540479539003086

0

Block: 540479539003087

75

Block: 540479539003088

3

Block: 540479539003089

0

Block: 540479539003090

1

Block: 540479539003091

0

Block: 540479539003092

26

Block: 540479539003093

1

Block: 540479539003094

0

Block: 540479539003095

0

Block: 540479539003096

0

Block: 540479539003097

0

Block: 540479539003104

35

Block: 540479539003105

0

Block: 540479539003106

0

Block: 540479539003107

0

Block: 540479539003108

0

Block: 540479539003113

0

Block: 540479539003114

0

Block: 540479539003116

6

Block: 540479539003117

4

Block: 540479539003118

3

Block: 540479539003119

0

Block: 540479539003120

0

Block: 540479539003121

0

Block: 540479539003122

23

Block: 540479545041021

0

Block: 540479545041027

0

Block: 540479545041042

0

Block: 540479545041043

65

Block: 540479545041044

0

Block: 540479545041045

0

Block: 540479545041046

0

Block: 540479545041047

0

Block: 540479545041048

0

Block: 540479545041049

0

Block: 540479545041050

0

Block: 540479545041051

108

Block: 540479545041052

17

Block: 540479545041053

0

Block: 540479545041054

0

Block: 540479545041055

1

Block: 540479545041057

12

Block: 540479545041058

0

Block: 540479545041059

0

Block: 540479545041066

0

Block: 540479545041067

0

Block: 540479545041068

12

Block: 540479545041069

0

Block: 540479545041070

0

Block: 540479545041071

0

Block: 540479545041072

0

Block: 540479545041073

0

Block: 540479545041074

0

Block: 540479545041078

0

Block: 540479545041079

0

Block: 540479545041080

0

Block: 540479545041081

0

Block: 540479545041082

0

Block: 540479545041083

0

Block: 540479545041091

0

Block: 540479545041092

0

Block: 540479545041093

0

Block: 540479545041094

7

Block: 540479545041095

0

Block: 540479545041096

9

Block: 540479545041097

0

Block: 540479545041098

0

Block: 540479545041099

0

Block: 540479545041100

0

Block: 540479545041101

2

Block: 540479545041103

0

Block: 540479545041104

0

Block: 540479545041105

0

Block: 540479545041106

0

Block: 540479545041107

0

Block: 540479545041108

0

Block: 540479545041109

0

Block: 540479545041110

0

Block: 540479545041111

48

Block: 540479545041112

9

Block: 540479545041113

6

Block: 540479545041114

0

Block: 540479545041115

0

Block: 540479545041116

0

Block: 540479545041117

0

Block: 540479545041118

0

Block: 540479545041119

0

Block: 540479545041120

0

Block: 540479545041121

0

Block: 540479545041122

0

Block: 540479545041123

0

Block: 540479545041126

0

Block: 540479545041127

0

Block: 540479545041128

0

Block: 540479545041129

14

Block: 540479545041130

0

Block: 540479545041131

0

Block: 540479545041132

18

Block: 540479545041135

0

Block: 540479545041136

0

Block: 540479545041137

0

Block: 540479545041138

0

Block: 540479545042006

55

Block: 540479545042007

0

Block: 540479545042008

0

Block: 540479545042009

3

Block: 540479545042010

19

Block: 540479545042011

0

Block: 540479545042012

0

Block: 540479545042014

8

Block: 540479545042015

7

Block: 540479545042016

0

Block: 540479545042017

0

Block: 540479545042018

0

Block: 540479545042019

6

Block: 540479545042020

77

Block: 540479545042021

8

Block: 540479545042022

18

Block: 540479545042023

1

Block: 540479545042024

29

Block: 540479545042025

0

Block: 540479545042026

0

Block: 540479545042027

19

Block: 540479545042028

5

Block: 540479545042029

0

Block: 540479545042030

12

Block: 540479545042031

0

Block: 540479545042032

103

Block: 540479545042033

0

Block: 540479545042034

0

Block: 540479545042035

15

Block: 540479545042036

45

Block: 540479545042037

0

Block: 540479545042038

10

Block: 540479545042044

18

Block: 540479545042046

0

Block: 540479545042047

0

Block: 540479545042048

19

Block: 540479545042049

0

Block: 540479545042052

15

Block: 540479545042053

0

Block: 540479545042054

0

Block: 540479545042055

0

Block: 540479545042061

0

Block: 540479545042062

0

Block: 540479545042071

14

Block: 540479545042072

4

Block: 540479545042073

0

Block: 540479545042074

0

VTD 105 Subtotal

1,076

VTD: 106

302

VTD: 11

506

VTD: 116

382

VTD: 14

288

VTD: 17

291

VTD: 26

545

VTD: 28

1,738

VTD: 32

337

VTD: 34

811

VTD: 40

729

VTD: 50

360

VTD: 58

171

VTD: 6

436

VTD: 60

679

VTD: 63

281

VTD: 66

180

VTD: 72

566

VTD: 73

512

VTD: 76

196

VTD: 78

436

VTD: 81

113

VTD: 84

920

VTD: 85

66

VTD: 86

306

VTD: 87

649

VTD: 91

499

VTD: 93

296

VTD: 98

138

McDowell WV County Subtotal

15,830

Mercer WV County

VTD: 2

Block: 540550017002013

73

Block: 540550017002014

134

Block: 540550017002015

0

Block: 540550017002016

9

Block: 540550017002017

0

Block: 540550017002027

0

Block: 540550017002028

66

Block: 540550017002029

0

Block: 540550017002030

0

Block: 540550017002031

0

Block: 540550017002032

181

Block: 540550017002033

19

Block: 540550017002034

50

Block: 540550017002035

36

Block: 540550017002036

0

Block: 540550017002039

0

Block: 540550017002040

20

Block: 540550017002052

68

Block: 540550017002053

47

Block: 540550017002054

2

Block: 540550017002055

0

Block: 540550017002056

6

Block: 540550017002057

0

Block: 540550017002058

48

Block: 540550017002059

0

Block: 540550017002060

0

Block: 540550017002061

0

Block: 540550017002062

9

Block: 540550017002063

27

Block: 540550017002064

17

Block: 540550017002065

12

Block: 540550017002073

23

Block: 540550017002074

21

Block: 540550017002075

2

Block: 540550017002076

40

Block: 540550017002081

4

Block: 540550017002101

0

Block: 540550017003042

16

Block: 540550017003043

0

Block: 540550017003044

0

Block: 540550017003045

0

Block: 540550017003046

0

Block: 540550017003049

0

Block: 540550017003050

0

Block: 540550017003051

0

Block: 540550017003052

0

VTD 2 Subtotal

930

VTD: 60 (5405560)

477

VTD: 61

224

VTD: 66

Block: 540550016002041

9

Block: 540550016002042

1

Block: 540550016002043

0

Block: 540550016002044

0

Block: 540550016002045

0

Block: 540550016002050

0

Block: 540550016002059

5

Block: 540550016002060

4

Block: 540550016002061

3

Block: 540550016002062

6

Block: 540550016002063

0

Block: 540550016002064

0

Block: 540550016002065

0

Block: 540550016002068

6

Block: 540550016002069

21

Block: 540550016002070

14

Block: 540550016002071

0

Block: 540550016002072

19

Block: 540550016002073

2

Block: 540550016002074

7

Block: 540550016002075

0

Block: 540550016002076

7

Block: 540550016002077

0

Block: 540550016002080

6

Block: 540550016002081

9

Block: 540550016002082

0

Block: 540550016002083

0

Block: 540550016002084

9

Block: 540550016002085

50

Block: 540550016002086

2

Block: 540550016002087

12

Block: 540550016002088

4

Block: 540550016002089

0

Block: 540550016002090

0

Block: 540550016002094

4

Block: 540550016002095

5

Block: 540550016002102

6

Block: 540550016002106

0

Block: 540550016002107

22

Block: 540550017001040

4

Block: 540550017002006

6

Block: 540550017002007

0

Block: 540550017002008

0

Block: 540550017002009

0

Block: 540550017002010

0

Block: 540550017002011

0

Block: 540550017002066

2

Block: 540550017002067

50

Block: 540550017002068

0

Block: 540550017002069

0

Block: 540550017002070

0

Block: 540550017002071

26

Block: 540550017002072

0

Block: 540550017002077

0

Block: 540550017002078

0

Block: 540550017002079

0

Block: 540550017002080

0

Block: 540550017002082

0

Block: 540550017002083

0

Block: 540550017002084

5

Block: 540550017002085

8

Block: 540550017002086

12

Block: 540550017002087

0

Block: 540550017002088

0

Block: 540550017002089

19

Block: 540550017002090

1

Block: 540550017002091

0

Block: 540550017002092

61

Block: 540550017002093

11

Block: 540550017002094

0

Block: 540550017002095

39

Block: 540550017002096

6

Block: 540550017002097

25

Block: 540550017002098

6

Block: 540550017002099

10

Block: 540550017002100

0

VTD 66 Subtotal

524

VTD: 67

428

VTD: 68

211

Mercer WV County Subtotal

2,794

District 26 Subtotal

18,624

District 27

Mercer WV County

VTD: 1

914

VTD: 14

730

VTD: 15

1,436

VTD: 2

Block: 540550017002018

115

Block: 540550017002019

0

Block: 540550017002020

12

Block: 540550017002021

7

Block: 540550017003029

13

Block: 540550017003035

0

Block: 540550017003036

0

Block: 540550017003037

0

Block: 540550017003038

2

Block: 540550017003039

0

Block: 540550017003040

0

Block: 540550017003041

0

Block: 540550017003047

0

Block: 540550017003048

0

VTD 2 Subtotal

149

VTD: 20

1,062

VTD: 27

435

VTD: 28

1,145

VTD: 3

1,556

VTD: 30

411

VTD: 31

756

VTD: 32

508

VTD: 33

467

VTD: 34

946

VTD: 36

994

VTD: 37

637

VTD: 38

902

VTD: 4

985

VTD: 42

929

VTD: 44

1,267

VTD: 46

109

VTD: 47

811

VTD: 48

191

VTD: 5

1,065

VTD: 53

1,423

VTD: 55

652

VTD: 56

1,107

VTD: 57

1,737

VTD: 58

801

VTD: 59

524

VTD: 62

1,873

VTD: 64

921

VTD: 65

2,350

VTD: 66

Block: 540550017001033

50

Block: 540550017001034

3

Block: 540550017001036

0

Block: 540550017001037

79

Block: 540550017001041

0

Block: 540550017001042

3

Block: 540550017001043

6

Block: 540550017002000

173

Block: 540550017002001

25

Block: 540550017002002

70

Block: 540550017002003

13

Block: 540550017002004

71

Block: 540550017002005

6

Block: 540550017002012

1

Block: 540550017002022

8

Block: 540550017002023

39

Block: 540550017002024

66

Block: 540550017002025

2

Block: 540550017002026

51

VTD 66 Subtotal

666

VTD: 69

1,560

VTD: 71

2,051

VTD: 72

1,983

VTD: 73

2,796

VTD: 74

924

VTD: 77

823

VTD: 78

623

VTD: 79

1,369

VTD: 80

2,849

VTD: 81

1,152

VTD: 82

753

VTD: 83

355

VTD: 84

1,240

VTD: 85

436

VTD: 86

938

VTD: 87

1,122

VTD: 88

2,694

VTD: 89

941

VTD: 95

632

VTD: 96

437

VTD: 98

1,240

Mercer WV County Subtotal

57,377

Raleigh WV County

VTD: 49

Block: 540810009004000

229

Block: 540810009004001

10

Block: 540810009004002

2

Block: 540810009004003

0

Block: 540810009004004

19

Block: 540810009004005

40

Block: 540810009004006

18

Block: 540810009004007

0

Block: 540810009004008

8

Block: 540810009004009

0

Block: 540810009004010

92

Block: 540810009004011

0

Block: 540810009004012

7

Block: 540810009004013

0

Block: 540810009004014

0

Block: 540810009004015

31

Block: 540810009004016

7

Block: 540810009004017

6

Block: 540810009004018

6

Block: 540810009004019

3

Block: 540810009004020

14

Block: 540810009004021

0

Block: 540810009004022

3

Block: 540810009004025

3

Block: 540810009004026

11

Block: 540810009004043

13

Block: 540810009004044

82

Block: 540810009004046

0

Block: 540810009004059

165

Block: 540810009004060

0

Block: 540810009004061

0

Block: 540810009004062

1

Block: 540810009004063

2

Block: 540810009004064

0

Block: 540810009004078

0

Block: 540810009004079

9

Block: 540810009004080

56

Block: 540810009004082

0

Block: 540810009004083

3

Block: 540810009004084

0

Block: 540810009004093

0

Block: 540810009004094

0

Block: 540810009004095

0

VTD 49 Subtotal

840

Raleigh WV County Subtotal

840

District 27 Subtotal

58,217

District 28

Monroe WV County

VTD: 1

Block: 540639502001116

59

Block: 540639502001117

0

Block: 540639502001118

1

Block: 540639502001120

0

Block: 540639502001121

1

Block: 540639502004033

0

Block: 540639502004036

24

Block: 540639502004037

0

Block: 540639502004038

0

Block: 540639502004039

0

Block: 540639502004040

0

Block: 540639502004041

0

Block: 540639502004042

0

Block: 540639502004102

0

Block: 540639502004103

0

VTD 1 Subtotal

85

VTD: 12 (5406312)

625

VTD: 13 (5406313)

930

VTD: 16

926

VTD: 18

355

VTD: 19

185

VTD: 22 (5406322)

1,229

VTD: 23 (5406323)

777

VTD: 29

653

VTD: 3

170

VTD: 30

1,708

VTD: 31

717

VTD: 32

988

VTD: 33

1,254

VTD: 34

465

VTD: 5

93

Monroe WV County Subtotal

11,160

Raleigh WV County

VTD: 20

Block: 540810003002011

0

Block: 540810003002019

0

Block: 540810003002020

0

Block: 540810003002027

0

Block: 540810003002028

0

Block: 540810003002091

0

Block: 540810003002092

0

Block: 540810003002093

0

Block: 540810015003012

5

Block: 540810015003013

72

Block: 540810015003014

126

Block: 540810015003015

25

Block: 540810015003016

159

Block: 540810015003022

0

Block: 540810015003084

0

VTD 20 Subtotal

387

VTD: 70

Block: 540810003002000

0

Block: 540810003002002

0

Block: 540810003002014

4

Block: 540810003002015

0

Block: 540810003002016

0

Block: 540810003002017

0

Block: 540810003002018

27

Block: 540810003002094

0

Block: 540810003002095

0

Block: 540810003002125

0

Block: 540810015003078

0

VTD 70 Subtotal

31

VTD: 71

Block: 540810003001000

0

Block: 540810003001007

0

Block: 540810003001008

0

Block: 540810003001009

0

Block: 540810003002001

0

Block: 540810003002003

0

Block: 540810003002004

0

Block: 540810003002005

0

Block: 540810003002007

0

Block: 540810003002008

0

Block: 540810003002009

0

Block: 540810003002010

0

Block: 540810003002012

0

Block: 540810003002013

0

Block: 540810003002029

0

Block: 540810003002030

18

Block: 540810003002031

0

Block: 540810003002032

0

Block: 540810003002033

0

Block: 540810003002034

0

Block: 540810003002035

0

Block: 540810003002036

0

Block: 540810003002037

0

Block: 540810003002038

0

Block: 540810003002039

15

Block: 540810003002079

0

Block: 540810003002080

0

Block: 540810003002088

1

Block: 540810003002090

0

Block: 540810003002096

0

Block: 540810003002097

0

Block: 540810003002099

0

Block: 540810003002100

0

Block: 540810003002101

0

Block: 540810003002108

13

Block: 540810003002109

0

Block: 540810003002113

25

Block: 540810003002114

2

Block: 540810003002115

18

Block: 540810003002123

0

Block: 540810003002124

0

Block: 540810003002126

0

Block: 540810003002127

0

VTD 71 Subtotal

92

VTD: 72

Block: 540810003002006

0

Block: 540810003002105

0

Block: 540810003002106

0

Block: 540810003002107

8

Block: 540810003002110

44

Block: 540810003002111

140

Block: 540810003002112

104

Block: 540810003002122

82

Block: 540810008023048

0

Block: 540810008023049

0

Block: 540810008023059

58

Block: 540810008023068

0

Block: 540810008023069

0

Block: 540810008023072

0

Block: 540810008023073

0

Block: 540810008023087

0

Block: 540810008023099

4

Block: 540810008041000

43

Block: 540810008041001

2

Block: 540810008041002

0

Block: 540810008041003

0

Block: 540810008041004

0

Block: 540810008041005

9

Block: 540810008041006

7

Block: 540810008041007

24

Block: 540810008041026

2

Block: 540810008041027

0

Block: 540810008041028

12

Block: 540810008041029

20

Block: 540810008041030

0

Block: 540810008041031

17

Block: 540810008041032

0

Block: 540810008041033

0

Block: 540810008041034

23

Block: 540810008041035

25

Block: 540810008041036

19

Block: 540810008041037

1

Block: 540810008041038

30

Block: 540810008041039

0

Block: 540810008041040

10

Block: 540810008041043

11

Block: 540810008041044

0

Block: 540810008041047

5

Block: 540810008041048

9

Block: 540810008041049

3

Block: 540810008041050

17

Block: 540810008041051

0

Block: 540810008041052

0

Block: 540810008041054

16

Block: 540810008041055

17

Block: 540810008042012

20

Block: 540810008042013

3

Block: 540810008042022

18

Block: 540810008042023

0

VTD 72 Subtotal

803

VTD: 73

4,506

VTD: 74

1,146

VTD: 75

Block: 540810008041053

0

Block: 540810008042000

381

Block: 540810008042001

0

Block: 540810008042002

15

Block: 540810008042003

7

Block: 540810008042004

0

Block: 540810008042005

19

Block: 540810008042006

5

Block: 540810008042007

175

Block: 540810008042008

0

Block: 540810008042009

21

Block: 540810008042010

11

Block: 540810008042011

36

Block: 540810008042014

23

Block: 540810008042015

19

Block: 540810008042016

88

Block: 540810008042017

16

Block: 540810008042018

168

Block: 540810008042019

14

Block: 540810008042020

0

Block: 540810008042033

4

Block: 540810008042049

14

Block: 540810008043000

0

Block: 540810008043001

851

Block: 540810008043002

11

Block: 540810008043003

0

Block: 540810008043004

0

Block: 540810008043005

0

Block: 540810008043006

0

Block: 540810008043007

15

Block: 540810008043008

18

Block: 540810008043009

2

Block: 540810008043010

27

Block: 540810008043011

5

Block: 540810008043012

0

Block: 540810008043013

0

Block: 540810008043014

0

Block: 540810008043015

9

Block: 540810008043016

2

Block: 540810008043017

3

Block: 540810008044000

3

Block: 540810008044001

15

Block: 540810008044002

62

Block: 540810008044006

3

Block: 540810008044007

6

Block: 540810008044008

10

Block: 540810008044015

0

Block: 540810008044019

20

Block: 540810008044020

0

Block: 540810008044021

0

VTD 75 Subtotal

2,078

VTD: 76

3,151

VTD: 77

1,542

VTD: 80

717

VTD: 81

291

VTD: 85

Block: 540810008022000

0

Block: 540810008022001

18

Block: 540810008022002

240

Block: 540810008022003

0

Block: 540810008022004

0

Block: 540810008022005

0

Block: 540810008022006

3

Block: 540810008022007

7

Block: 540810008022008

0

Block: 540810008022009

0

Block: 540810008022010

0

Block: 540810008022011

0

Block: 540810008022012

88

Block: 540810008022013

4

Block: 540810008022014

0

Block: 540810008022015

0

Block: 540810008022016

0

Block: 540810008022017

0

Block: 540810008022018

0

Block: 540810008022019

253

Block: 540810008022020

0

Block: 540810008022021

44

Block: 540810008022022

72

Block: 540810008022023

0

Block: 540810008022025

160

Block: 540810008022026

0

Block: 540810008022027

0

Block: 540810008022028

0

Block: 540810008022029

0

Block: 540810008022030

169

Block: 540810008022031

2

Block: 540810008022032

40

Block: 540810008022033

38

Block: 540810008022034

0

Block: 540810008022035

2

Block: 540810008022036

8

Block: 540810008022037

0

Block: 540810008022038

19

Block: 540810008022039

67

Block: 540810008022040

5

Block: 540810008022041

7

Block: 540810008022042

0

Block: 540810008022043

0

Block: 540810008022044

0

VTD 85 Subtotal

1,246

Raleigh WV County Subtotal

15,990

Summers WV County

VTD: 1

980

VTD: 11

1,059

VTD: 12

793

VTD: 13

624

VTD: 15

910

VTD: 17

503

VTD: 22

833

VTD: 23

964

VTD: 26

700

VTD: 27

1,244

VTD: 30

Block: 540890005001098

0

Block: 540890006001050

25

Block: 540890006001051

0

Block: 540890006001052

0

Block: 540890006001053

0

Block: 540890006001057

0

Block: 540890006001058

0

Block: 540890006001064

16

Block: 540890006001070

38

Block: 540890006001071

6

Block: 540890006001072

0

Block: 540890006001073

4

Block: 540890006001074

0

Block: 540890006001075

0

Block: 540890006001076

0

Block: 540890006001077

0

Block: 540890006001079

4

Block: 540890006001080

2

Block: 540890006001081

0

Block: 540890006001082

0

Block: 540890006001083

6

Block: 540890006001084

10

Block: 540890006001085

3

Block: 540890006001086

21

Block: 540890006001087

0

Block: 540890006001088

0

Block: 540890006001089

0

Block: 540890006001090

2

Block: 540890006001091

6

Block: 540890006001092

0

Block: 540890006001093

0

Block: 540890006001094

0

Block: 540890006001095

2

Block: 540890006001097

31

Block: 540890006001098

27

Block: 540890006001099

16

Block: 540890006001100

0

Block: 540890006001101

0

Block: 540890006001102

0

Block: 540890006001103

0

Block: 540890006001104

0

Block: 540890006001105

0

Block: 540890006001106

0

Block: 540890006001107

0

Block: 540890006001108

12

Block: 540890006001109

0

Block: 540890006001110

0

Block: 540890006001111

0

Block: 540890006002181

0

Block: 540890006002182

0

Block: 540890006002183

0

Block: 540890006002184

0

Block: 540890006002185

0

Block: 540890006002186

0

Block: 540890006002187

0

Block: 540890006002188

4

Block: 540890006002189

2

Block: 540890006002190

0

Block: 540890006002191

5

Block: 540890006002192

0

Block: 540890006002193

6

Block: 540890006002194

1

Block: 540890006002195

0

Block: 540890006002196

33

Block: 540890006002197

20

Block: 540890006002198

0

Block: 540890006002199

2

Block: 540890006002200

7

Block: 540890006002201

0

Block: 540890006002202

4

Block: 540890006002203

82

Block: 540890006002204

0

Block: 540890006002205

0

Block: 540890006002206

1

Block: 540890006002207

0

Block: 540890006002208

50

Block: 540890006002209

33

Block: 540890006002210

5

Block: 540890006002211

0

Block: 540890006002212

0

Block: 540890006002213

0

Block: 540890006002214

0

Block: 540890006002215

0

Block: 540890006002216

10

Block: 540890006002217

0

Block: 540890006002218

0

Block: 540890006002219

5

Block: 540890006002220

0

Block: 540890006002221

2

Block: 540890006002222

4

Block: 540890006002223

2

Block: 540890006002224

0

Block: 540890006002225

0

Block: 540890006002226

3

Block: 540890006002227

0

Block: 540890006002228

9

Block: 540890006002229

0

Block: 540890006002230

0

Block: 540890006002258

0

Block: 540890006002274

7

Block: 540890006002275

0

Block: 540890006003000

0

Block: 540890006003001

0

Block: 540890006003002

29

Block: 540890006003003

0

Block: 540890006003004

0

Block: 540890006003005

0

Block: 540890006003006

8

Block: 540890006003007

27

Block: 540890006003008

0

Block: 540890006003009

0

Block: 540890006003010

0

Block: 540890006003011

0

Block: 540890006003012

0

Block: 540890006003013

0

Block: 540890006003014

0

Block: 540890006003015

39

Block: 540890006003016

0

Block: 540890006003017

218

Block: 540890006003018

13

Block: 540890006003020

3

Block: 540890006003021

0

Block: 540890006003022

0

Block: 540890006003023

3

Block: 540890006003024

0

Block: 540890006003025

0

Block: 540890006003026

0

Block: 540890006003027

0

Block: 540890006003028

4

Block: 540890006003029

3

Block: 540890006003030

0

Block: 540890006003031

0

Block: 540890006003032

0

Block: 540890006003034

0

Block: 540890006003035

0

Block: 540890006003036

23

Block: 540890006003037

0

Block: 540890006003038

28

Block: 540890006003039

0

Block: 540890006003040

0

Block: 540890006003041

50

Block: 540890006003042

0

Block: 540890006003043

2

Block: 540890006003044

0

Block: 540890006003045

0

Block: 540890006003046

0

Block: 540890006003047

0

Block: 540890006003048

1

Block: 540890006003049

10

Block: 540890006003050

0

Block: 540890006003051

0

Block: 540890006003093

0

Block: 540890006003094

0

Block: 540890006003098

0

Block: 540890006003099

0

Block: 540890006003100

0

Block: 540890006003114

0

Block: 540890006003162

0

Block: 540890006003165

0

Block: 540890006003166

0

Block: 540890006003167

0

Block: 540890006003168

0

Block: 540890006003169

0

Block: 540890006005000

10

Block: 540890006005026

0

Block: 540890006005029

0

Block: 540890006005031

0

Block: 540890006005033

0

Block: 540890006005093

0

Block: 540890006005094

85

Block: 540890006005095

24

Block: 540890006005096

3

Block: 540890006005097

15

Block: 540890006005098

2

Block: 540890006005099

6

Block: 540890006005100

0

Block: 540890006005101

141

Block: 540890006005102

0

Block: 540890006005103

4

Block: 540890006005104

11

Block: 540890006005105

0

Block: 540890006005106

32

Block: 540890006005107

23

Block: 540890006005108

21

Block: 540890006005109

0

Block: 540890006005112

0

Block: 540890006005115

6

Block: 540890006005116

5

VTD 30 Subtotal

1,377

VTD: 4

1,080

VTD: 7

401

VTD: 9

291

Summers WV County Subtotal

11,759

District 28 Subtotal

38,909

District 29

Raleigh WV County

VTD: 17

782

VTD: 21

1,395

VTD: 23

348

VTD: 25

173

VTD: 27

1,303

VTD: 30

1,125

VTD: 31

Block: 540810007002001

0

Block: 540810007002006

328

Block: 540810007002008

21

Block: 540810007002011

23

Block: 540810010011000

92

Block: 540810010011001

23

Block: 540810010011002

37

Block: 540810010011081

0

Block: 540810010013004

30

Block: 540810010013005

216

Block: 540810010013006

20

Block: 540810010013014

29

Block: 540810010013015

0

VTD 31 Subtotal

819

VTD: 33

1,478

VTD: 34

1,555

VTD: 35

1,395

VTD: 36

1,417

VTD: 37

722

VTD: 38

2,054

VTD: 40

474

VTD: 41

549

VTD: 48

323

VTD: 49

Block: 540810009003047

0

Block: 540810009003048

0

Block: 540810009003049

73

Block: 540810009003050

14

Block: 540810009003051

0

Block: 540810009003052

0

Block: 540810009003053

7

Block: 540810009003060

0

Block: 540810009003064

2

Block: 540810009003065

0

Block: 540810009003066

0

Block: 540810009003067

1

Block: 540810009003087

72

Block: 540810009003088

0

Block: 540810009003089

0

Block: 540810009003090

24

Block: 540810009003091

18

Block: 540810009003092

0

Block: 540810009003093

0

Block: 540810009003101

8

Block: 540810009003103

0

Block: 540810009004023

21

Block: 540810009004024

0

Block: 540810009004027

18

Block: 540810009004028

0

Block: 540810009004029

0

Block: 540810009004030

0

Block: 540810009004031

11

Block: 540810009004032

0

Block: 540810009004033

0

Block: 540810009004034

0

Block: 540810009004035

0

Block: 540810009004036

0

Block: 540810009004037

62

Block: 540810009004038

45

Block: 540810009004039

0

Block: 540810009004040

0

Block: 540810009004041

21

Block: 540810009004042

0

Block: 540810009004045

4

Block: 540810009004047

12

Block: 540810009004048

0

Block: 540810009004049

10

Block: 540810009004050

3

Block: 540810009004051

8

Block: 540810009004052

38

Block: 540810009004053

50

Block: 540810009004054

66

Block: 540810009004055

27

Block: 540810009004056

9

Block: 540810009004057

12

Block: 540810009004058

0

Block: 540810009004065

2

Block: 540810009004066

0

Block: 540810009004067

0

Block: 540810009004068

0

Block: 540810009004069

0

Block: 540810009004070

0

Block: 540810009004071

0

Block: 540810009004072

0

Block: 540810009004073

0

Block: 540810009004074

0

Block: 540810009004075

0

Block: 540810009004076

0

Block: 540810009004077

0

Block: 540810009004081

0

Block: 540810009004085

3

Block: 540810009004086

0

Block: 540810009004087

0

Block: 540810009004088

0

Block: 540810009004089

0

Block: 540810009004090

0

Block: 540810009004091

0

Block: 540810009004092

0

Block: 540810009004096

5

Block: 540810009004097

0

Block: 540810009004098

0

Block: 540810009004099

0

Block: 540810009004100

0

Block: 540810009004101

0

Block: 540810009004102

34

Block: 540810009004103

0

VTD 49 Subtotal

680

VTD: 71

Block: 540810002001018

0

Block: 540810002001027

0

Block: 540810002003001

62

Block: 540810002003004

0

Block: 540810002003007

0

Block: 540810002003014

18

Block: 540810002003015

7

Block: 540810002003016

13

Block: 540810002003017

9

Block: 540810002003018

0

Block: 540810002003019

0

Block: 540810002003020

0

Block: 540810002003045

0

Block: 540810003001010

16

Block: 540810003001011

0

Block: 540810003001012

18

Block: 540810003001013

0

Block: 540810003001014

15

Block: 540810003001015

0

Block: 540810003001016

14

Block: 540810003001017

9

Block: 540810003001018

129

Block: 540810003001019

11

Block: 540810003001020

0

Block: 540810003001021

0

Block: 540810003001022

0

Block: 540810003001023

0

Block: 540810003001024

6

Block: 540810003001025

0

Block: 540810003001027

4

Block: 540810003001028

28

Block: 540810003001029

0

Block: 540810003001030

0

Block: 540810003001031

0

Block: 540810003001032

0

Block: 540810003001033

0

Block: 540810003001034

0

Block: 540810003001035

130

Block: 540810003001036

7

Block: 540810003001037

0

Block: 540810003001038

8

Block: 540810003001039

2

Block: 540810003001040

0

Block: 540810003001041

8

Block: 540810003001042

2

Block: 540810003001044

0

Block: 540810003001045

0

Block: 540810003001046

0

Block: 540810003001047

0

Block: 540810003001048

0

Block: 540810003001049

0

Block: 540810003002116

0

Block: 540810003002117

0

Block: 540810003002118

7

Block: 540810003002119

0

Block: 540810003002120

8

Block: 540810003002121

0

Block: 540810007001090

31

Block: 540810007001091

0

Block: 540810007001092

0

Block: 540810007001114

158

Block: 540810007001115

22

Block: 540810007001116

0

Block: 540810007001117

12

Block: 540810007001118

8

Block: 540810007001119

0

Block: 540810007001120

0

Block: 540810007001121

0

Block: 540810007001122

0

Block: 540810007001125

0

Block: 540810007001127

0

Block: 540810008041008

9

Block: 540810008041009

0

Block: 540810008041010

0

Block: 540810008041011

97

Block: 540810008041012

4

Block: 540810008041013

2

Block: 540810008041014

0

Block: 540810008041015

3

Block: 540810008041016

16

Block: 540810008041017

32

Block: 540810008041018

0

Block: 540810008041019

422

Block: 540810008041020

29

Block: 540810008041021

20

Block: 540810008041022

3

Block: 540810008041046

0

Block: 540810008042039

5

Block: 540810008042040

0

Block: 540810008042045

0

Block: 540810008042046

0

Block: 540810008042047

2

Block: 540810008042048

0

Block: 540810009003000

74

Block: 540810009003001

0

Block: 540810009003002

0

Block: 540810010012052

0

Block: 540810010012053

0

Block: 540810010012054

0

Block: 540810010012055

0

Block: 540810010012062

0

Block: 540810010012063

0

Block: 540810010012065

0

Block: 540810010012066

0

Block: 540810010021000

0

Block: 540810010021001

24

Block: 540810010021002

0

Block: 540810010021003

0

Block: 540810010021004

0

Block: 540810010021005

0

Block: 540810010021006

0

Block: 540810010021007

0

Block: 540810010021008

0

Block: 540810010021009

0

Block: 540810010021010

0

Block: 540810010021038

0

VTD 71 Subtotal

1,504

VTD: 72

Block: 540810008041023

1

Block: 540810008041024

148

Block: 540810008041025

0

Block: 540810008041041

89

Block: 540810008041042

8

Block: 540810008041045

0

Block: 540810008042021

110

Block: 540810008042024

0

Block: 540810008042025

0

Block: 540810008042026

9

Block: 540810008042027

167

Block: 540810008042028

29

Block: 540810008042030

286

Block: 540810008042031

11

Block: 540810008042038

0

Block: 540810008042041

6

Block: 540810008042042

56

VTD 72 Subtotal

920

VTD: 75

Block: 540810008042029

22

VTD 75 Subtotal

22

VTD: 85

Block: 540810009003021

6

Block: 540810009003022

0

Block: 540810009003023

3

Block: 540810009003024

0

Block: 540810009003033

62

Block: 540810009003035

0

Block: 540810009003036

0

Block: 540810009003038

80

Block: 540810009003039

0

Block: 540810009003040

2

Block: 540810009003041

9

Block: 540810009003042

3

Block: 540810009003043

218

Block: 540810009003044

16

Block: 540810009003045

16

Block: 540810009003046

0

VTD 85 Subtotal

415

Raleigh WV County Subtotal

19,453

District 29 Subtotal

19,453

District 30

Raleigh WV County

VTD: 1

1,010

VTD: 10

1,087

VTD: 11

1,155

VTD: 12

1,197

VTD: 15

1,264

VTD: 18

874

VTD: 19

1,352

VTD: 2

1,550

VTD: 20

Block: 540810002004001

80

Block: 540810002004002

30

Block: 540810002004012

12

Block: 540810003002021

0

Block: 540810003002022

0

Block: 540810003003000

0

Block: 540810003003001

30

Block: 540810003003002

5

Block: 540810003003003

24

Block: 540810003003004

0

Block: 540810003003005

0

Block: 540810003003006

37

Block: 540810003003007

20

Block: 540810003003008

30

Block: 540810003003009

16

Block: 540810003003010

204

Block: 540810003003011

0

Block: 540810003003012

14

Block: 540810003003013

47

Block: 540810003003016

23

Block: 540810003003017

13

Block: 540810003003018

38

Block: 540810003003019

23

Block: 540810003003022

37

Block: 540810003003023

27

Block: 540810003003024

14

Block: 540810003003025

41

Block: 540810003003026

28

Block: 540810003003027

17

Block: 540810003003028

8

Block: 540810003003029

17

Block: 540810003003030

31

Block: 540810003003031

14

Block: 540810003003039

6

Block: 540810004002000

90

Block: 540810004002005

0

Block: 540810004002006

127

Block: 540810004002007

0

Block: 540810004002008

0

Block: 540810004002009

0

Block: 540810004002012

0

Block: 540810004002069

0

Block: 540810004002074

0

Block: 540810004002076

3

Block: 540810004002077

12

Block: 540810004002078

0

Block: 540810015003017

238

Block: 540810015003018

98

Block: 540810015003019

6

Block: 540810015003020

20

Block: 540810015003021

0

Block: 540810015003023

0

Block: 540810015003085

0

Block: 540810015003086

0

VTD 20 Subtotal

1,480

VTD: 3

610

VTD: 31

Block: 540810006003005

1

Block: 540810006003033

0

Block: 540810006003042

7

Block: 540810006003043

20

Block: 540810006003048

17

Block: 540810006003049

28

Block: 540810006003050

0

Block: 540810006003053

5

Block: 540810006003054

12

Block: 540810006003055

4

Block: 540810010013001

0

Block: 540810010013002

0

Block: 540810010013003

187

Block: 540810010013011

6

Block: 540810010013012

220

Block: 540810010013013

0

Block: 540810010013016

0

Block: 540810010013017

32

Block: 540810010013018

2

Block: 540810013001028

0

Block: 540810013001029

0

Block: 540810013003051

0

Block: 540810013003059

0

VTD 31 Subtotal

541

VTD: 44

Block: 540810010013007

230

VTD 44 Subtotal

230

VTD: 5

Block: 540810005001009

114

Block: 540810005001010

80

Block: 540810005001011

31

Block: 540810005001015

214

Block: 540810005001016

22

Block: 540810005001017

86

Block: 540810005001018

18

Block: 540810005001019

29

Block: 540810005001021

44

Block: 540810005001022

0

Block: 540810005002008

3

Block: 540810005002009

30

Block: 540810005002012

36

Block: 540810005002016

81

Block: 540810005002018

5

Block: 540810005002019

0

Block: 540810005002026

0

Block: 540810005002027

0

Block: 540810005002028

0

Block: 540810005002029

0

Block: 540810005002031

0

Block: 540810005002036

84

Block: 540810005002043

5

Block: 540810005002076

0

Block: 540810005002085

0

Block: 540810014002070

0

Block: 540810014002071

0

Block: 540810014002078

0

VTD 5 Subtotal

882

VTD: 50

237

VTD: 51

2,159

VTD: 53

Block: 540810005002006

102

Block: 540810005002007

28

Block: 540810005002010

0

Block: 540810005002011

6

Block: 540810005002020

0

Block: 540810005002021

8

Block: 540810005002022

0

Block: 540810005002023

12

Block: 540810005002024

17

Block: 540810005002084

23

Block: 540810014002055

0

Block: 540810014002057

6

Block: 540810014002058

28

Block: 540810014002059

0

Block: 540810014002060

0

Block: 540810014002063

5

VTD 53 Subtotal

235

VTD: 5A

Block: 540810004002067

0

Block: 540810005003007

0

Block: 540810005003010

7

Block: 540810005003013

0

Block: 540810005003014

0

Block: 540810005003015

0

Block: 540810005003016

0

Block: 540810005003019

6

Block: 540810005003020

4

Block: 540810005003021

16

Block: 540810005003030

28

Block: 540810005003031

1

Block: 540810005003034

0

Block: 540810005003037

1

Block: 540810005003038

0

Block: 540810005003039

0

Block: 540810005003043

0

Block: 540810005003044

0

Block: 540810005003047

0

Block: 540810005003048

0

Block: 540810005003049

0

Block: 540810005003059

0

Block: 540810014002061

76

Block: 540810014002062

0

Block: 540810014002064

0

Block: 540810014002065

117

Block: 540810014002066

0

Block: 540810014002067

4

Block: 540810014002069

4

Block: 540810014002072

0

Block: 540810014002073

0

Block: 540810014002074

0

Block: 540810014002075

0

Block: 540810014002076

0

Block: 540810014002077

0

Block: 540810014002080

0

Block: 540810015001032

0

Block: 540810015001035

0

Block: 540810015001036

0

Block: 540810015003003

0

Block: 540810015003034

0

Block: 540810015003035

0

Block: 540810015003036

0

Block: 540810015003037

0

Block: 540810015003039

2

Block: 540810015003040

0

Block: 540810015003041

0

Block: 540810015003042

0

Block: 540810015003043

0

Block: 540810015003044

0

Block: 540810015003046

0

Block: 540810015003047

0

Block: 540810015003048

0

Block: 540810015003049

0

Block: 540810015003057

0

Block: 540810015003058

0

Block: 540810015003059

0

Block: 540810015003065

0

Block: 540810015003069

0

Block: 540810015003070

0

Block: 540810015003087

0

Block: 540810015003088

0

VTD 5A Subtotal

266

VTD: 6

1,315

VTD: 7

1,328

VTD: 71

Block: 540810003002023

7

Block: 540810003002025

40

Block: 540810003002026

24

Block: 540810003002042

0

VTD 71 Subtotal

71

VTD: 8

604

Raleigh WV County Subtotal

19,447

District 30 Subtotal

19,447

District 31

Raleigh WV County

VTD: 31

Block: 540810010013008

54

Block: 540810010013009

84

Block: 540810010013010

16

VTD 31 Subtotal

154

VTD: 32

1,379

VTD: 44

Block: 540810010011010

79

Block: 540810010011011

7

Block: 540810010011018

102

Block: 540810010011019

90

Block: 540810010011020

0

Block: 540810011004027

0

Block: 540810011004028

0

Block: 540810011004029

0

Block: 540810011004030

0

Block: 540810011004031

0

Block: 540810011004032

0

Block: 540810011004033

0

Block: 540810011004034

0

Block: 540810011004035

0

Block: 540810011004059

0

Block: 540810011004060

0

Block: 540810011004061

0

Block: 540810013001017

53

Block: 540810013001018

0

Block: 540810013001030

104

Block: 540810013001031

13

Block: 540810013001032

12

Block: 540810013001033

42

Block: 540810013001034

45

Block: 540810013002037

6

Block: 540810013002038

0

Block: 540810013002039

20

Block: 540810013002040

37

Block: 540810013002041

0

Block: 540810013002042

0

Block: 540810013002043

0

Block: 540810013002044

64

Block: 540810013002045

0

Block: 540810013002046

57

Block: 540810013002047

9

Block: 540810013002048

12

Block: 540810013002049

0

Block: 540810013002050

21

Block: 540810013002051

9

Block: 540810013002052

0

Block: 540810013002053

24

Block: 540810013002054

8

Block: 540810013002055

0

Block: 540810013002056

13

Block: 540810013002057

31

Block: 540810013002058

52

Block: 540810013002059

6

Block: 540810013002060

3

Block: 540810013002061

8

Block: 540810013002062

153

Block: 540810013002063

0

Block: 540810013002064

0

Block: 540810013002065

8

Block: 540810013002066

16

Block: 540810013002067

10

Block: 540810013002068

46

Block: 540810013002069

11

Block: 540810013002070

0

Block: 540810013002071

0

Block: 540810013002072

0

Block: 540810013002073

0

Block: 540810013002074

14

Block: 540810013002075

39

Block: 540810013002076

131

Block: 540810013002077

39

Block: 540810013002078

5

Block: 540810013002079

0

Block: 540810013002080

3

Block: 540810013002082

14

Block: 540810013002083

12

Block: 540810013002084

12

Block: 540810013002086

0

Block: 540810013002087

0

Block: 540810013002088

0

Block: 540810013002089

31

Block: 540810013002090

0

Block: 540810013002091

0

Block: 540810013002092

0

Block: 540810013002093

0

Block: 540810013002094

0

Block: 540810013002095

0

Block: 540810013002098

0

Block: 540810013002099

0

Block: 540810013002100

0

Block: 540810013002101

0

Block: 540810013002102

4

Block: 540810013002103

58

Block: 540810013002104

0

Block: 540810013002105

0

Block: 540810013002106

0

VTD 44 Subtotal

1,533

VTD: 45 (5408145)

2,065

VTD: 46

1,040

VTD: 47

1,029

VTD: 5

Block: 540810005001004

0

Block: 540810005001005

0

Block: 540810005001006

40

Block: 540810005001007

0

Block: 540810005001025

0

VTD 5 Subtotal

40

VTD: 53

Block: 540810005001000

0

Block: 540810005001001

5

Block: 540810005001002

45

Block: 540810005001003

0

Block: 540810005001008

25

Block: 540810005002000

114

Block: 540810005002001

0

Block: 540810005002002

5

Block: 540810005002003

202

Block: 540810005002004

17

Block: 540810005002005

9

Block: 540810005002013

0

Block: 540810005002014

0

Block: 540810005002015

0

Block: 540810005002025

7

Block: 540810014002050

281

Block: 540810014002051

97

Block: 540810014002052

48

Block: 540810014002053

20

Block: 540810014002056

13

Block: 540810014004010

0

Block: 540810014004023

12

Block: 540810014004024

77

Block: 540810014004025

124

Block: 540810014004026

0

Block: 540810014004027

129

Block: 540810014004029

0

Block: 540810014004031

0

Block: 540810014004032

2

VTD 53 Subtotal

1,232

VTD: 56

2,037

VTD: 60

1,962

VTD: 61

428

VTD: 62

679

VTD: 63

350

VTD: 64

869

VTD: 65

496

VTD: 66

142

Raleigh WV County Subtotal

15,435

Wyoming WV County

VTD: 27

905

VTD: 28

1,534

VTD: 31

824

VTD: 45

753

Wyoming WV County Subtotal

4,016

District 31 Subtotal

19,451

District 32

Clay WV County

VTD: 29

742

VTD: 30

663

Clay WV County Subtotal

1,405

Fayette WV County

46,039

Kanawha WV County

VTD: 103

Block: 540390118003038

0

Block: 540390118003089

0

Block: 540390118003093

0

Block: 540390118003094

0

Block: 540390118003095

0

Block: 540390118003096

3

Block: 540390118003097

0

Block: 540390118003098

0

Block: 540390118003102

0

Block: 540390118003103

0

Block: 540390118003104

0

Block: 540390118003105

2

Block: 540390118003106

0

Block: 540390118003111

0

VTD 103 Subtotal

5

VTD: 131

Block: 540390121003059

27

Block: 540390121003070

23

Block: 540390121003071

28

Block: 540390121003072

8

Block: 540390121003078

0

Block: 540390121003079

157

Block: 540390121003080

19

Block: 540390121003081

41

Block: 540390121003082

12

Block: 540390121003083

0

Block: 540390121003084

42

Block: 540390121003085

17

Block: 540390121003086

12

Block: 540390121003087

9

Block: 540390121003088

2

Block: 540390121003089

2

Block: 540390121003090

0

Block: 540390121003091

0

Block: 540390121003092

26

Block: 540390121003093

0

Block: 540390121003094

0

Block: 540390121003095

22

Block: 540390121003096

0

Block: 540390121003097

9

Block: 540390121003098

0

Block: 540390121003099

0

Block: 540390121003100

0

Block: 540390121003101

12

Block: 540390121003102

2

Block: 540390121003103

0

Block: 540390121003104

28

Block: 540390121003105

12

Block: 540390121003106

8

Block: 540390121003107

21

Block: 540390121003108

13

Block: 540390121003109

17

Block: 540390121003110

36

Block: 540390121003111

52

Block: 540390121003112

0

Block: 540390121003114

1

Block: 540390121003115

0

Block: 540390121003116

8

VTD 131 Subtotal

666

Kanawha WV County Subtotal

671

Nicholas WV County

VTD: 23

655

VTD: 25

618

VTD: 27

504

Nicholas WV County Subtotal

1,777

Raleigh WV County

VTD: 20

Block: 540810015003004

0

Block: 540810015003028

0

Block: 540810015003029

0

Block: 540810015003031

2

Block: 540810015003064

0

Block: 540810015003066

0

Block: 540810015003067

0

Block: 540810015003068

0

Block: 540810015003077

0

VTD 20 Subtotal

2

VTD: 52

1,759

VTD: 53

Block: 540810014001046

6

Block: 540810014001047

0

Block: 540810014001049

58

Block: 540810014002047

148

Block: 540810014002048

2

Block: 540810014002049

19

Block: 540810014002054

33

Block: 540810014004005

0

Block: 540810014004006

0

Block: 540810014004007

174

Block: 540810014004008

0

Block: 540810014004009

56

Block: 540810014004011

5

Block: 540810014004012

7

Block: 540810014004013

0

Block: 540810014004014

1

Block: 540810014004015

0

Block: 540810014004016

0

Block: 540810014004017

0

Block: 540810014004018

0

Block: 540810014004019

0

Block: 540810014004020

0

Block: 540810014004021

63

Block: 540810014004022

144

Block: 540810014004030

0

Block: 540810014004033

0

VTD 53 Subtotal

716

VTD: 54

1,438

VTD: 55

677

VTD: 57

1,736

VTD: 5A

Block: 540810015003032

0

Block: 540810015003033

116

Block: 540810015003061

128

Block: 540810015003062

0

VTD 5A Subtotal

244

VTD: 70

Block: 540810015002000

0

Block: 540810015002001

536

Block: 540810015002002

108

Block: 540810015002003

0

Block: 540810015002004

0

Block: 540810015002006

16

Block: 540810015002007

51

Block: 540810015002013

0

Block: 540810015002014

0

Block: 540810015002015

0

Block: 540810015003002

2

Block: 540810015003006

12

Block: 540810015003007

73

Block: 540810015003009

123

Block: 540810015003010

67

Block: 540810015003011

2

Block: 540810015003024

49

Block: 540810015003025

2

Block: 540810015003026

32

Block: 540810015003027

20

Block: 540810015003080

29

VTD 70 Subtotal

1,122

Raleigh WV County Subtotal

7,694

District 32 Subtotal

57,586

District 33

Calhoun WV County

7,627

Clay WV County

VTD: 1 (540151)

375

VTD: 12 (5401512)

491

VTD: 15

448

VTD: 16

842

VTD: 17

1,147

VTD: 24 (5401524)

731

VTD: 25

945

VTD: 33

965

VTD: 36

952

VTD: 37

611

VTD: 4

474

Clay WV County Subtotal

7,981

Gilmer WV County

VTD: 1

771

VTD: 12

526

VTD: 13

342

VTD: 17

Block: 540219677004029

17

Block: 540219677004030

14

Block: 540219677004031

59

Block: 540219677004033

0

VTD 17 Subtotal

90

VTD: 24

776

VTD: 27

504

VTD: 31

338

VTD: 6

423

Gilmer WV County Subtotal

3,770

District 33 Subtotal

19,378

District 34

Braxton WV County

14,523

Gilmer WV County

VTD: 16

606

VTD: 17

Block: 540219677004023

3

Block: 540219677004024

59

Block: 540219677004025

0

Block: 540219677004026

0

Block: 540219677004027

4

Block: 540219677004028

0

Block: 540219677004034

0

Block: 540219677004035

28

Block: 540219677004036

0

Block: 540219677004037

0

Block: 540219677004038

4

Block: 540219677004039

0

Block: 540219677004040

0

Block: 540219677004041

59

Block: 540219677004042

0

Block: 540219677004043

0

Block: 540219677004044

0

Block: 540219677004045

0

Block: 540219677004046

2

Block: 540219677004047

1

Block: 540219677004048

0

Block: 540219677004055

5

Block: 540219677004056

0

Block: 540219677004057

0

Block: 540219677004058

0

Block: 540219677004059

0

Block: 540219677004060

10

Block: 540219677004061

0

Block: 540219677004062

20

Block: 540219677004063

2

Block: 540219677004064

0

Block: 540219677004065

3

Block: 540219677004066

0

Block: 540219677004067

0

Block: 540219677004068

2

Block: 540219677004069

7

Block: 540219677004070

0

Block: 540219677004071

0

Block: 540219677004072

0

Block: 540219677004073

0

Block: 540219677004074

3

Block: 540219677004075

12

Block: 540219677004076

35

Block: 540219677004077

0

Block: 540219677004078

0

Block: 540219677004079

2

Block: 540219677004080

9

Block: 540219677004081

15

Block: 540219677004082

19

Block: 540219677004083

0

Block: 540219677004084

4

Block: 540219677004085

7

Block: 540219677004086

0

Block: 540219677004087

0

Block: 540219677004088

0

Block: 540219677004089

0

Block: 540219677004090

2

Block: 540219677004091

0

Block: 540219677004093

0

Block: 540219677004094

0

Block: 540219677004095

0

Block: 540219677004096

0

Block: 540219677004097

0

Block: 540219677004099

0

Block: 540219677004101

0

Block: 540219677004102

0

Block: 540219677004103

20

Block: 540219677004104

0

Block: 540219677004105

0

Block: 540219677004106

11

Block: 540219677004107

0

Block: 540219677004108

0

Block: 540219677004109

0

Block: 540219677004110

15

Block: 540219677004111

0

Block: 540219677004112

36

Block: 540219677004113

8

Block: 540219677004114

0

Block: 540219677004115

7

Block: 540219677004116

4

Block: 540219677004117

0

Block: 540219677004118

3

Block: 540219677004119

11

Block: 540219677004120

1

Block: 540219677004121

0

Block: 540219677005000

1

Block: 540219677005001

0

Block: 540219677005002

0

Block: 540219677005003

0

Block: 540219677005004

2

Block: 540219677005005

0

Block: 540219677005017

33

Block: 540219677005018

4

Block: 540219677005019

17

Block: 540219677005020

4

Block: 540219677005021

0

Block: 540219677005022

0

Block: 540219677005023

0

Block: 540219677005024

0

Block: 540219677005025

26

Block: 540219677005026

6

Block: 540219677005027

0

Block: 540219677005028

0

Block: 540219677005029

0

Block: 540219677005030

3

Block: 540219677005031

3

Block: 540219677005032

11

Block: 540219677005033

43

Block: 540219677005034

0

Block: 540219677005035

0

Block: 540219677005063

3

VTD 17 Subtotal

589

VTD: 18

371

VTD: 20

2,861

VTD: 5

496

Gilmer WV County Subtotal

4,923

District 34 Subtotal

19,446

District 35

Kanawha WV County

VTD: 160

1,408

VTD: 208

878

VTD: 209

Block: 540390019013006

23

Block: 540390019013007

17

Block: 540390019021016

72

Block: 540390019021018

0

Block: 540390019021020

0

Block: 540390019021021

2

Block: 540390019021022

0

Block: 540390019021026

0

VTD 209 Subtotal

114

VTD: 213

727

VTD: 217

718

VTD: 223

1,664

VTD: 224

430

VTD: 226

544

VTD: 227

927

VTD: 228

548

VTD: 233

1,546

VTD: 234

997

VTD: 238

1,216

VTD: 239

1,012

VTD: 240

1,387

VTD: 241

1,246

VTD: 244

868

VTD: 246

782

VTD: 247

768

VTD: 250

97

VTD: 253

1,299

VTD: 254

1,220

VTD: 258

1,338

VTD: 260

1,280

VTD: 275

Block: 540390019012012

4

VTD 275 Subtotal

4

VTD: 276

479

VTD: 277

Block: 540390019011000

357

Block: 540390019011002

68

Block: 540390019011004

43

Block: 540390019011006

0

Block: 540390019011008

122

Block: 540390019011010

12

Block: 540390019011011

0

Block: 540390019011015

0

Block: 540390019012008

31

Block: 540390019012009

2

Block: 540390019012010

30

Block: 540390019012011

0

Block: 540390019012013

0

Block: 540390019013015

131

Block: 540390019013016

3

Block: 540390019013017

56

Block: 540390019013018

0

Block: 540390019013019

0

Block: 540390019013020

0

Block: 540390019013024

6

Block: 540390128004076

4

Block: 540390128004077

11

Block: 540390128004080

13

Block: 540390128004100

0

Block: 540390128004101

0

Block: 540390128004102

0

Block: 540390128004103

0

Block: 540390128004104

0

Block: 540390128004105

0

Block: 540390128004106

3

Block: 540390128004107

3

Block: 540390128004108

1

Block: 540390128004109

0

Block: 540390128004110

9

Block: 540390128004111

18

Block: 540390128004112

4

Block: 540390128004113

0

Block: 540390128004114

3

Block: 540390128004115

0

Block: 540390128004116

0

Block: 540390128004117

0

Block: 540390128004118

0

Block: 540390128004119

10

Block: 540390128004120

0

Block: 540390128004121

7

Block: 540390128004122

0

Block: 540390128004125

0

Block: 540390130003080

0

Block: 540390130003081

0

Block: 540390130003087

0

Block: 540390130003144

0

VTD 277 Subtotal

947

VTD: 278

1,012

VTD: 279

685

VTD: 281

896

VTD: 282

512

VTD: 283

588

VTD: 284

397

VTD: 285

232

VTD: 286

2,475

VTD: 287

546

VTD: 288

846

VTD: 289

1,166

VTD: 290

1,009

VTD: 291

552

VTD: 292

688

VTD: 293

1,099

VTD: 294

892

VTD: 295

697

VTD: 296

1,732

VTD: 302

2,059

VTD: 304

993

VTD: 305

1,969

VTD: 307

2,386

VTD: 308

786

VTD: 309

1,115

VTD: 310

1,587

VTD: 311

631

VTD: 317

1,285

VTD: 321

1,222

VTD: 326

1,362

VTD: 329

569

VTD: 332

625

VTD: 333

1,273

VTD: 337

1,232

VTD: 340

1,055

VTD: 347

1,270

VTD: 351

952

VTD: 352

722

VTD: 353

940

VTD: 354

826

VTD: 355

1,044

VTD: 357

1,886

VTD: 366

1,138

VTD: 375

204

VTD: 376

469

VTD: 378

562

Kanawha WV County Subtotal

70,630

District 35 Subtotal

70,630

District 36

Kanawha WV County

VTD: 103

Block: 540390118001113

0

Block: 540390118001117

0

Block: 540390118001122

3

Block: 540390118001123

0

Block: 540390118001127

0

Block: 540390118001129

0

Block: 540390118001130

0

Block: 540390118001134

0

Block: 540390118001135

0

Block: 540390118001136

10

Block: 540390118001137

41

Block: 540390118001138

0

Block: 540390118001140

0

Block: 540390118001141

0

Block: 540390118001143

0

Block: 540390118001146

0

Block: 540390118001147

0

Block: 540390118001148

0

Block: 540390118001149

0

Block: 540390118001150

6

Block: 540390118001152

0

Block: 540390118001153

0

Block: 540390118001154

59

Block: 540390118001155

8

Block: 540390118001156

9

Block: 540390118001157

35

Block: 540390118001158

4

Block: 540390118001159

4

Block: 540390118001161

0

Block: 540390118001162

4

Block: 540390118001163

4

Block: 540390118001164

0

Block: 540390118001186

0

Block: 540390118001187

172

Block: 540390118001188

7

Block: 540390118001189

12

Block: 540390118001190

24

Block: 540390118001191

6

Block: 540390118001192

0

Block: 540390118001204

32

Block: 540390118001205

10

Block: 540390118001206

0

Block: 540390118001207

0

Block: 540390118001212

1

Block: 540390118001213

0

Block: 540390118001217

0

Block: 540390118001218

0

Block: 540390118001219

1

Block: 540390118002123

0

Block: 540390118002128

0

Block: 540390118002146

0

Block: 540390118002147

0

Block: 540390118003002

0

Block: 540390118003004

0

Block: 540390118003005

0

Block: 540390118003006

0

Block: 540390118003007

4

Block: 540390118003008

0

Block: 540390118003009

0

Block: 540390118003010

0

Block: 540390118003011

0

Block: 540390118003012

0

Block: 540390118003013

0

Block: 540390118003014

0

Block: 540390118003015

0

Block: 540390118003016

0

Block: 540390118003017

0

Block: 540390118003018

0

Block: 540390118003019

53

Block: 540390118003020

2

Block: 540390118003021

0

Block: 540390118003022

0

Block: 540390118003023

99

Block: 540390118003024

0

Block: 540390118003025

0

Block: 540390118003026

0

Block: 540390118003027

9

Block: 540390118003028

0

Block: 540390118003029

0

Block: 540390118003030

0

Block: 540390118003031

38

Block: 540390118003032

0

Block: 540390118003033

0

Block: 540390118003034

7

Block: 540390118003035

0

Block: 540390118003036

0

Block: 540390118003037

0

Block: 540390118003039

0

Block: 540390118003040

0

Block: 540390118003041

0

Block: 540390118003042

0

Block: 540390118003043

12

Block: 540390118003044

1

Block: 540390118003045

0

Block: 540390118003046

0

Block: 540390118003047

24

Block: 540390118003048

0

Block: 540390118003049

37

Block: 540390118003050

0

Block: 540390118003051

0

Block: 540390118003052

0

Block: 540390118003053

0

Block: 540390118003054

0

Block: 540390118003055

16

Block: 540390118003056

26

Block: 540390118003057

0

Block: 540390118003058

0

Block: 540390118003059

0

Block: 540390118003060

0

Block: 540390118003061

4

Block: 540390118003062

0

Block: 540390118003063

0

Block: 540390118003064

28

Block: 540390118003065

0

Block: 540390118003068

0

Block: 540390118003069

5

Block: 540390118003070

70

Block: 540390118003071

0

Block: 540390118003072

0

Block: 540390118003073

0

Block: 540390118003074

0

Block: 540390118003075

0

Block: 540390118003076

0

Block: 540390118003077

0

Block: 540390118003078

0

Block: 540390118003079

0

Block: 540390118003080

0

Block: 540390118003081

0

Block: 540390118003082

2

Block: 540390118003083

0

Block: 540390118003084

0

Block: 540390118003085

1

Block: 540390118003086

0

Block: 540390118003087

0

Block: 540390118003088

0

Block: 540390118003090

0

Block: 540390118003091

0

Block: 540390118003092

0

Block: 540390118003099

0

Block: 540390118003100

0

Block: 540390118003101

0

Block: 540390118003107

14

Block: 540390118003108

21

Block: 540390118003109

0

Block: 540390118003110

0

Block: 540390118003112

4

Block: 540390118003113

0

Block: 540390118003114

0

Block: 540390118005000

12

Block: 540390118005001

7

Block: 540390118005002

28

Block: 540390118005003

0

Block: 540390118005004

2

Block: 540390118005005

0

Block: 540390118005006

0

Block: 540390118005007

0

Block: 540390118005008

15

Block: 540390118005009

0

Block: 540390118005010

0

Block: 540390118005011

0

Block: 540390118005012

2

Block: 540390118005013

0

Block: 540390118005014

7

Block: 540390118005015

15

Block: 540390118005016

0

Block: 540390118005017

5

Block: 540390118005018

0

Block: 540390118005019

0

Block: 540390118005020

0

Block: 540390118005021

0

Block: 540390118005022

0

Block: 540390118005035

0

Block: 540390118005060

0

Block: 540390118006004

0

Block: 540390118006006

0

Block: 540390118006038

0

Block: 540390121003016

0

Block: 540390121003019

0

Block: 540390121003020

0

Block: 540390121003022

0

Block: 540390121003068

0

Block: 540390121003069

0

Block: 540390121003073

0

Block: 540390121003074

0

Block: 540390121003075

0

Block: 540390121003076

0

Block: 540390121003077

0

VTD 103 Subtotal

1,022

VTD: 105

905

VTD: 106

997

VTD: 108

769

VTD: 110

1,839

VTD: 111

609

VTD: 112

597

VTD: 113

663

VTD: 114

798

VTD: 115

1,223

VTD: 116

578

VTD: 117

831

VTD: 118

Block: 540390113011013

0

Block: 540390113011023

0

Block: 540390113011042

3

Block: 540390113011043

0

Block: 540390113011044

0

Block: 540390113011050

24

Block: 540390113011051

0

Block: 540390113011052

0

Block: 540390113011053

49

Block: 540390113011054

7

Block: 540390113011058

36

Block: 540390113011064

3

Block: 540390113011065

4

Block: 540390113011066

6

Block: 540390113011067

0

Block: 540390113011068

0

Block: 540390113011069

0

Block: 540390113011070

0

Block: 540390113011071

55

Block: 540390113011072

2

Block: 540390113011073

7

Block: 540390113011074

0

Block: 540390113011075

49

Block: 540390113011076

4

Block: 540390113011077

2

Block: 540390113011078

16

Block: 540390113011079

0

Block: 540390113011080

0

Block: 540390113011081

0

Block: 540390113011082

0

Block: 540390113011083

0

Block: 540390113011084

0

Block: 540390113011085

0

Block: 540390113011086

2

Block: 540390113011087

0

Block: 540390113011088

2

Block: 540390113011099

6

Block: 540390113011104

0

Block: 540390113011112

21

Block: 540390113011113

202

Block: 540390113011114

1

Block: 540390113011116

0

Block: 540390113011117

0

Block: 540390113011119

0

Block: 540390113011120

65

Block: 540390113011121

0

Block: 540390113011122

0

Block: 540390114012004

1

Block: 540390114012005

10

Block: 540390114022062

12

Block: 540390114022063

16

Block: 540390114022066

41

Block: 540390114022067

0

Block: 540390114022070

0

Block: 540390114022072

0

Block: 540390118002011

0

Block: 540390118002012

0

Block: 540390118002013

0

Block: 540390118002014

0

Block: 540390118002015

0

Block: 540390118002016

0

Block: 540390118002017

105

Block: 540390118002018

2

Block: 540390118002019

0

Block: 540390118002020

0

Block: 540390118002021

0

Block: 540390118002022

50

Block: 540390118002023

0

Block: 540390118002024

0

Block: 540390118002025

44

Block: 540390118002026

0

Block: 540390118002027

17

Block: 540390118002028

0

Block: 540390118002029

63

Block: 540390118002030

0

Block: 540390118002031

5

Block: 540390118002032

0

Block: 540390118002033

3

Block: 540390118002034

0

Block: 540390118002035

0

Block: 540390118002036

11

Block: 540390118002037

0

Block: 540390118002038

38

Block: 540390118002039

3

Block: 540390118002040

0

Block: 540390118002041

0

Block: 540390118002044

0

Block: 540390118002045

0

Block: 540390118002046

0

Block: 540390118002047

0

Block: 540390118002048

0

Block: 540390118002049

0

Block: 540390118002050

0

Block: 540390118002051

0

Block: 540390118002052

0

Block: 540390118002097

0

Block: 540390118002098

0

Block: 540390118002120

0

Block: 540390118002121

0

Block: 540390118002152

0

Block: 540390118002153

0

VTD 118 Subtotal

987

VTD: 119

1,254

VTD: 120

1,487

VTD: 123

834

VTD: 131

Block: 540390121003058

57

Block: 540390121003060

0

Block: 540390121003061

0

Block: 540390121003062

7

Block: 540390121003063

0

Block: 540390121003064

0

Block: 540390121003113

6

Block: 540390121003117

3

Block: 540390121003118

4

Block: 540390121003119

0

Block: 540390121003127

0

Block: 540390121003128

0

VTD 131 Subtotal

77

VTD: 133

409

VTD: 134

602

VTD: 136

1,217

VTD: 138

959

VTD: 140

498

VTD: 142

490

VTD: 145

1,091

VTD: 147

1,389

VTD: 148

704

VTD: 149

613

VTD: 150

510

VTD: 151

431

VTD: 152

312

VTD: 153

622

VTD: 154

569

VTD: 158

903

VTD: 161

1,219

VTD: 163

1,149

VTD: 164

1,268

VTD: 165

1,100

VTD: 166

704

VTD: 175

760

VTD: 177

878

VTD: 202

2,564

VTD: 205

2,033

VTD: 209

Block: 540390018002021

0

Block: 540390018002024

0

Block: 540390018002026

64

Block: 540390018002028

8

Block: 540390018002031

0

Block: 540390018002033

0

Block: 540390018002034

0

Block: 540390018002038

3

Block: 540390018002039

2

Block: 540390018002040

2

Block: 540390018002046

0

Block: 540390018002052

0

Block: 540390018003021

0

Block: 540390018003026

2

Block: 540390018003027

0

Block: 540390018003028

0

Block: 540390018003029

0

Block: 540390018003031

0

Block: 540390018003032

17

Block: 540390018003034

0

Block: 540390018003036

0

Block: 540390018003039

0

Block: 540390018003040

0

Block: 540390018003041

67

Block: 540390018003047

0

Block: 540390019021017

6

Block: 540390019021019

5

Block: 540390019021031

7

Block: 540390019021032

0

Block: 540390019021033

138

Block: 540390019021034

2

Block: 540390019021035

0

Block: 540390019021036

0

Block: 540390019021037

2

Block: 540390019021038

176

Block: 540390019021039

3

Block: 540390019021040

7

Block: 540390019022039

27

Block: 540390019022041

6

Block: 540390123002076

0

Block: 540390123002077

0

Block: 540390123002078

0

Block: 540390123002079

0

Block: 540390123002080

0

Block: 540390123002081

0

Block: 540390123002082

0

Block: 540390123002083

0

Block: 540390123002084

0

Block: 540390123002085

0

Block: 540390123002086

0

Block: 540390123002087

0

Block: 540390123002088

0

Block: 540390123002089

0

Block: 540390123002090

0

Block: 540390123003000

32

Block: 540390123003004

0

Block: 540390123003005

0

Block: 540390123003006

0

Block: 540390123003011

5

Block: 540390123003012

148

Block: 540390123003013

0

Block: 540390123003016

2

Block: 540390123003018

30

Block: 540390123003019

0

Block: 540390123003021

7

Block: 540390123003022

0

Block: 540390123003023

3

Block: 540390123003026

0

Block: 540390123003027

215

Block: 540390123003028

2

Block: 540390123003029

0

Block: 540390123003030

10

Block: 540390123003031

0

Block: 540390123003032

0

Block: 540390123003033

18

Block: 540390123003122

0

Block: 540390123003123

0

Block: 540390123003124

0

Block: 540390123003139

0

Block: 540390123003140

1

Block: 540390123003147

0

Block: 540390123003152

0

Block: 540390123004088

0

Block: 540390123004098

0

Block: 540390123004099

0

Block: 540390123004100

0

Block: 540390123004101

0

Block: 540390123004102

0

Block: 540390123004103

0

Block: 540390123004114

0

VTD 209 Subtotal

1,017

VTD: 275

Block: 540390019011001

40

Block: 540390019011003

0

Block: 540390019011005

3

Block: 540390019011007

0

Block: 540390019011009

13

Block: 540390019011012

25

Block: 540390019011016

20

Block: 540390019011017

70

Block: 540390019011019

6

Block: 540390019011020

8

Block: 540390019011021

58

Block: 540390019011022

0

Block: 540390019011023

28

Block: 540390019013012

2

Block: 540390019013021

41

Block: 540390019013022

79

Block: 540390019013025

0

Block: 540390019013026

30

Block: 540390019013029

16

Block: 540390019013030

6

Block: 540390019013031

51

VTD 275 Subtotal

496

VTD: 277

Block: 540390019011013

174

Block: 540390019011014

0

Block: 540390019011018

81

Block: 540390123003046

2

Block: 540390123003055

0

Block: 540390123003056

472

Block: 540390123003058

0

Block: 540390123003059

4

Block: 540390123003061

0

Block: 540390123003062

0

Block: 540390123003066

0

Block: 540390123003067

0

Block: 540390123003068

0

Block: 540390123003070

0

Block: 540390123003071

84

Block: 540390123003074

0

Block: 540390123003076

0

Block: 540390123003077

0

Block: 540390123003078

0

Block: 540390123003081

0

Block: 540390123003082

0

Block: 540390123003086

0

Block: 540390123003089

0

Block: 540390123003105

0

Block: 540390123004005

5

Block: 540390130003062

0

Block: 540390130003063

0

Block: 540390130003064

0

Block: 540390130003065

0

Block: 540390130003066

0

Block: 540390130003068

0

Block: 540390130003069

0

Block: 540390130003073

0

Block: 540390130003079

0

Block: 540390130003082

3

Block: 540390130003083

2

Block: 540390130003084

0

Block: 540390130003085

0

Block: 540390130003091

7

Block: 540390130003092

0

Block: 540390130003102

0

Block: 540390130003103

0

Block: 540390130003104

0

Block: 540390130003105

0

Block: 540390130003106

0

Block: 540390130003107

1

VTD 277 Subtotal

835

VTD: 280

1,722

VTD: 379

1,534

VTD: 401

899

VTD: 403

1,154

VTD: 408

1,441

VTD: 410

530

VTD: 414

785

VTD: 415

1,429

VTD: 416

938

VTD: 417

821

VTD: 435

841

Kanawha WV County Subtotal

52,906

District 36 Subtotal

52,906

District 37

Kanawha WV County

VTD: 167

791

VTD: 168

893

VTD: 169

1,467

VTD: 170

715

VTD: 172

688

VTD: 174

1,315

VTD: 178

1,364

VTD: 179

1,096

VTD: 297

1,370

VTD: 298

1,165

VTD: 402

671

VTD: 404

1,114

VTD: 406

1,209

VTD: 407

1,013

VTD: 411

1,324

VTD: 412

1,144

VTD: 413

578

Kanawha WV County Subtotal

17,917

District 37 Subtotal

17,917

District 38

Kanawha WV County

VTD: 349

405

VTD: 350

1,000

VTD: 358

Block: 540390107022000

35

Block: 540390107022001

0

Block: 540390107022002

0

Block: 540390107022003

0

Block: 540390107022007

3

Block: 540390107022008

17

Block: 540390107022032

7

Block: 540390107022033

11

Block: 540390107023037

0

Block: 540390108012098

0

Block: 540390108012099

12

Block: 540390108012100

0

Block: 540390108012102

0

Block: 540390108012103

0

Block: 540390108012104

0

Block: 540390108012105

5

Block: 540390108012106

0

Block: 540390108015047

245

Block: 540390108015048

0

Block: 540390108015052

0

Block: 540390108015054

7

Block: 540390108015056

0

Block: 540390108015057

0

Block: 540390108015058

0

Block: 540390108015059

0

Block: 540390108015060

5

Block: 540390108015061

5

VTD 358 Subtotal

352

VTD: 359

1,005

VTD: 360

1,508

VTD: 361

2,045

VTD: 362

2,187

VTD: 364

641

VTD: 368

1,140

VTD: 371

1,770

Kanawha WV County Subtotal

12,053

Putnam WV County

VTD: 22

981

VTD: 26

Block: 540790204001037

5

VTD 26 Subtotal

5

VTD: 27

2,602

VTD: 28

2,372

VTD: 47

1,139

VTD: 48

286

Putnam WV County Subtotal

7,385

District 38 Subtotal

19,438

District 39

Kanawha WV County

VTD: 358

Block: 540390108012015

2

Block: 540390108012022

103

Block: 540390108012023

0

Block: 540390108012024

190

Block: 540390108012025

9

Block: 540390108012030

2

Block: 540390108012031

0

Block: 540390108012032

0

Block: 540390108012033

0

Block: 540390108012036

108

Block: 540390108012037

4

Block: 540390108012038

3

Block: 540390108012039

13

Block: 540390108012040

0

Block: 540390108012041

0

Block: 540390108012042

4

Block: 540390108012043

11

Block: 540390108012044

0

Block: 540390108012045

1

Block: 540390108012046

0

Block: 540390108012047

6

Block: 540390108012048

0

Block: 540390108012049

0

Block: 540390108012050

9

Block: 540390108012051

17

Block: 540390108012052

3

Block: 540390108012053

63

Block: 540390108012054

0

Block: 540390108012056

2

Block: 540390108012057

2

Block: 540390108012063

1

Block: 540390108012064

0

Block: 540390108012068

0

Block: 540390108012069

9

Block: 540390108012070

0

Block: 540390108012071

194

Block: 540390108012072

18

Block: 540390108012073

0

Block: 540390108012074

7

Block: 540390108012075

0

Block: 540390108012076

26

Block: 540390108012077

10

Block: 540390108012078

2

Block: 540390108012079

2

Block: 540390108012080

2

Block: 540390108012081

0

Block: 540390108012082

0

Block: 540390108012084

9

Block: 540390108012085

0

Block: 540390108012086

0

Block: 540390108012087

17

Block: 540390108012088

6

Block: 540390108012089

0

Block: 540390108012090

0

Block: 540390108012091

0

Block: 540390108012092

0

Block: 540390108012093

4

Block: 540390108012094

0

Block: 540390108012095

23

Block: 540390108012096

25

Block: 540390108012097

10

Block: 540390108012101

0

Block: 540390108015000

26

Block: 540390108015001

10

Block: 540390108015002

0

Block: 540390108015003

0

Block: 540390108015017

89

Block: 540390108015018

0

Block: 540390108015019

0

Block: 540390108015020

8

Block: 540390108015021

0

Block: 540390108015040

0

Block: 540390108015046

0

Block: 540390108015049

0

Block: 540390108015050

0

Block: 540390108015051

6

Block: 540390108015053

1

Block: 540390108015055

0

Block: 540390108015062

4

Block: 540390108015063

0

Block: 540390108015064

5

Block: 540390108015065

0

Block: 540390108015066

0

Block: 540390108015067

2

Block: 540390108015068

0

Block: 540390108015073

0

VTD 358 Subtotal

1,068

VTD: 365

1,368

VTD: 370

2,208

VTD: 373

267

VTD: 374

1,831

VTD: 423

Block: 540390111001044

3

VTD 423 Subtotal

3

VTD: 424

Block: 540390108022036

0

Block: 540390109002000

27

Block: 540390109002001

169

Block: 540390109002003

5

Block: 540390109002004

7

Block: 540390109002005

4

Block: 540390109002009

0

Block: 540390109002011

0

Block: 540390109002059

2

VTD 424 Subtotal

214

VTD: 426

858

VTD: 427

1,579

VTD: 428

1,891

VTD: 429

2,502

VTD: 431

1,256

VTD: 432

1,973

VTD: 433

890

VTD: 434

Block: 540390108011052

75

Block: 540390108011053

0

Block: 540390108011054

9

Block: 540390108011055

4

Block: 540390108011056

0

Block: 540390108011057

4

Block: 540390108011058

0

Block: 540390108011064

0

Block: 540390108011066

46

Block: 540390108011067

22

Block: 540390108011068

18

Block: 540390108011071

0

Block: 540390108011074

4

Block: 540390108011076

0

Block: 540390108011093

0

Block: 540390108011094

0

Block: 540390108011095

8

Block: 540390108011097

3

Block: 540390108011098

9

Block: 540390108011099

0

Block: 540390108011101

20

Block: 540390108011102

5

Block: 540390108011103

2

Block: 540390108011104

0

Block: 540390108011105

6

Block: 540390108011106

0

Block: 540390108011108

0

Block: 540390108011119

3

Block: 540390108011124

3

Block: 540390108021000

0

Block: 540390108021001

9

Block: 540390108021002

0

Block: 540390108021003

0

Block: 540390108021004

0

Block: 540390108021005

0

Block: 540390108021006

1

Block: 540390108021007

11

Block: 540390108021008

0

Block: 540390108021009

0

Block: 540390108021010

60

Block: 540390108021011

0

Block: 540390108021012

13

Block: 540390108021013

10

Block: 540390108021014

9

Block: 540390108021015

0

Block: 540390108021016

0

Block: 540390108021017

2

Block: 540390108021018

19

Block: 540390108021019

75

Block: 540390108021020

0

Block: 540390108021021

2

Block: 540390108021022

0

Block: 540390108021023

0

Block: 540390108021024

5

Block: 540390108021025

0

Block: 540390108021026

4

Block: 540390108021027

0

Block: 540390108021028

94

Block: 540390108021029

4

Block: 540390108021030

2

Block: 540390108021031

2

Block: 540390108021032

2

Block: 540390108021033

0

Block: 540390108021034

0

Block: 540390108021035

6

Block: 540390108021036

0

Block: 540390108021037

5

Block: 540390108021038

0

Block: 540390108021039

0

Block: 540390108021040

0

Block: 540390108021041

0

Block: 540390108021042

0

Block: 540390108021043

0

Block: 540390108021044

2

Block: 540390108021045

0

Block: 540390108021046

19

Block: 540390108021047

0

Block: 540390108021050

3

Block: 540390108021051

1

Block: 540390108021052

0

Block: 540390108021053

0

Block: 540390108021060

0

Block: 540390108021061

0

Block: 540390108021062

0

Block: 540390108021067

0

Block: 540390108021069

0

Block: 540390108021070

0

Block: 540390108021071

50

Block: 540390108021077

9

Block: 540390108021078

2

Block: 540390108021079

1

Block: 540390108021080

0

Block: 540390108021081

0

Block: 540390108021082

29

Block: 540390108021083

0

Block: 540390108021084

2

Block: 540390108021085

5

Block: 540390108021090

9

Block: 540390108021091

15

Block: 540390108021092

0

Block: 540390108021093

0

Block: 540390108021094

0

Block: 540390108021095

41

Block: 540390108021096

0

Block: 540390108021097

0

Block: 540390108021098

0

Block: 540390108021103

1

Block: 540390108021106

0

Block: 540390108021107

12

Block: 540390108021108

2

Block: 540390108021109

0

Block: 540390108021110

0

Block: 540390108021111

2

Block: 540390108021112

0

Block: 540390108021113

0

Block: 540390108021114

0

Block: 540390108021118

0

Block: 540390108021123

5

Block: 540390108021124

0

Block: 540390108021125

0

Block: 540390108021163

0

Block: 540390108021164

42

Block: 540390108021176

0

Block: 540390108021177

0

Block: 540390108021182

0

Block: 540390108021183

1

Block: 540390108021184

0

Block: 540390108021185

0

Block: 540390108021187

0

Block: 540390108021188

0

Block: 540390108021193

47

Block: 540390108021194

0

Block: 540390108021198

0

Block: 540390108021199

0

Block: 540390108021200

0

Block: 540390108021201

0

Block: 540390108021202

31

Block: 540390108021203

16

Block: 540390108021204

3

Block: 540390108021205

0

Block: 540390108021206

0

Block: 540390108021207

10

Block: 540390108021208

4

Block: 540390108021209

0

Block: 540390108021210

2

Block: 540390108021211

69

Block: 540390108021212

0

Block: 540390108021213

4

Block: 540390108021214

0

Block: 540390108021215

0

Block: 540390108021216

0

Block: 540390108021217

0

Block: 540390108021218

0

Block: 540390108021219

0

Block: 540390108021220

0

Block: 540390108021221

0

Block: 540390108021222

91

Block: 540390108021223

0

Block: 540390108021224

0

Block: 540390108021225

0

Block: 540390108021226

0

Block: 540390108021227

4

Block: 540390108021228

0

Block: 540390108021229

0

Block: 540390108021230

0

Block: 540390108021231

9

Block: 540390108021232

0

Block: 540390108021233

0

Block: 540390108021234

33

Block: 540390108021236

0

Block: 540390108021237

0

Block: 540390108021239

0

Block: 540390108021240

3

Block: 540390108021241

0

Block: 540390108021242

0

Block: 540390108021243

20

Block: 540390108021244

0

Block: 540390108021245

0

Block: 540390108021246

0

Block: 540390108021247

0

Block: 540390108021248

27

Block: 540390108021249

0

Block: 540390108021250

0

Block: 540390108021251

0

Block: 540390108021252

3

Block: 540390108021254

0

Block: 540390108021255

1

Block: 540390108021259

2

Block: 540390108021260

0

Block: 540390108021261

5

Block: 540390108021262

0

Block: 540390108021263

1

Block: 540390111001021

0

Block: 540390111001023

31

Block: 540390111001024

0

Block: 540390111001025

0

Block: 540390111001026

0

Block: 540390111001027

0

Block: 540390111001028

5

Block: 540390111001029

0

Block: 540390111001030

0

Block: 540390111001031

0

Block: 540390111001032

0

Block: 540390111001033

0

Block: 540390111001034

4

Block: 540390111001035

0

Block: 540390111001036

0

Block: 540390111001037

0

Block: 540390111001038

0

Block: 540390111001039

6

Block: 540390111001040

4

Block: 540390111001041

0

Block: 540390111001141

0

Block: 540390111001142

0

Block: 540390111001143

3

Block: 540390111001152

0

Block: 540390111001153

0

VTD 434 Subtotal

1,267

VTD: 436

Block: 540390011001011

0

Block: 540390011002000

24

Block: 540390011002001

0

Block: 540390011002002

15

Block: 540390011002012

8

Block: 540390011002025

10

Block: 540390011002026

22

Block: 540390011002027

3

Block: 540390011002028

11

Block: 540390011002069

0

Block: 540390113012056

0

Block: 540390113012087

0

Block: 540390113012090

0

Block: 540390113012092

105

Block: 540390113012093

0

Block: 540390113012094

0

Block: 540390113012095

0

Block: 540390113012096

0

Block: 540390113012097

0

Block: 540390113012099

0

Block: 540390113012100

0

Block: 540390113012102

0

Block: 540390113012103

0

Block: 540390113012104

0

Block: 540390113012105

0

Block: 540390113012106

0

Block: 540390113012107

0

Block: 540390113012108

0

Block: 540390113012109

0

Block: 540390113012110

0

Block: 540390113012111

11

Block: 540390113012113

39

Block: 540390113012114

0

Block: 540390113012115

0

Block: 540390113012116

0

Block: 540390113012117

0

Block: 540390113012118

0

Block: 540390113012119

0

Block: 540390113012120

0

Block: 540390113012122

0

Block: 540390113012123

0

Block: 540390113012125

8

Block: 540390113012126

0

Block: 540390113012127

0

Block: 540390113012128

0

Block: 540390113012129

0

Block: 540390113012152

0

VTD 436 Subtotal

256

Kanawha WV County Subtotal

19,431

District 39 Subtotal

19,431

District 40

Kanawha WV County

VTD: 118

Block: 540390113011100

0

Block: 540390113011102

0

VTD 118 Subtotal

0

VTD: 418

1,194

VTD: 419

1,686

VTD: 420

845

VTD: 421

653

VTD: 422

825

VTD: 423

Block: 540390111001000

37

Block: 540390111001001

0

Block: 540390111001002

7

Block: 540390111001003

5

Block: 540390111001004

0

Block: 540390111001005

140

Block: 540390111001006

13

Block: 540390111001007

2

Block: 540390111001008

11

Block: 540390111001009

2

Block: 540390111001010

10

Block: 540390111001011

0

Block: 540390111001013

0

Block: 540390111001014

0

Block: 540390111001015

0

Block: 540390111001016

2

Block: 540390111001017

1

Block: 540390111001018

0

Block: 540390111001022

0

Block: 540390111001042

417

Block: 540390111001043

0

Block: 540390111001045

0

Block: 540390111001046

0

Block: 540390111001047

11

Block: 540390111001048

0

Block: 540390111001049

2

Block: 540390111001050

3

Block: 540390111001051

0

Block: 540390111001052

0

Block: 540390111001053

0

Block: 540390111001054

2

Block: 540390111001055

0

Block: 540390111001056

0

Block: 540390111001057

3

Block: 540390111001058

0

Block: 540390111001059

49

Block: 540390111001060

21

Block: 540390111001061

1

Block: 540390111001062

0

Block: 540390111001063

0

Block: 540390111001064

0

Block: 540390111001065

0

Block: 540390111001066

5

Block: 540390111001067

0

Block: 540390111001068

2

Block: 540390111001069

0

Block: 540390111001070

4

Block: 540390111001071

3

Block: 540390111001072

0

Block: 540390111001073

0

Block: 540390111001074

0

Block: 540390111001075

16

Block: 540390111001076

3

Block: 540390111001077

0

Block: 540390111001078

0

Block: 540390111001079

7

Block: 540390111001080

0

Block: 540390111001081

0

Block: 540390111001082

0

Block: 540390111001083

2

Block: 540390111001084

20

Block: 540390111001086

3

Block: 540390111001087

0

Block: 540390111001088

8

Block: 540390111001089

2

Block: 540390111001090

0

Block: 540390111001091

2

Block: 540390111001092

13

Block: 540390111001093

203

Block: 540390111001094

0

Block: 540390111001095

0

Block: 540390111001096

3

Block: 540390111001097

2

Block: 540390111001098

11

Block: 540390111001099

10

Block: 540390111001100

176

Block: 540390111001101

4

Block: 540390111001102

0

Block: 540390111001103

0

Block: 540390111001104

0

Block: 540390111001105

11

Block: 540390111001106

5

Block: 540390111001107

7

Block: 540390111001108

0

Block: 540390111001109

0

Block: 540390111001110

0

Block: 540390111001111

4

Block: 540390111001112

0

Block: 540390111001113

7

Block: 540390111001114

0

Block: 540390111001115

147

Block: 540390111001116

21

Block: 540390111001117

0

Block: 540390111001118

0

Block: 540390111001119

0

Block: 540390111001120

0

Block: 540390111001121

0

Block: 540390111001122

0

Block: 540390111001123

0

Block: 540390111001124

0

Block: 540390111001125

4

Block: 540390111001126

0

Block: 540390111001127

11

Block: 540390111001128

2

Block: 540390111001129

0

Block: 540390111001130

0

Block: 540390111001131

0

Block: 540390111001132

0

Block: 540390111001133

48

Block: 540390111001134

10

Block: 540390111001135

17

Block: 540390111001136

0

Block: 540390111001137

0

Block: 540390111001138

0

Block: 540390111001139

17

Block: 540390111001140

0

Block: 540390111001144

0

Block: 540390111001145

0

Block: 540390111001146

0

Block: 540390111001149

0

Block: 540390111001150

0

Block: 540390111001151

5

Block: 540390111001154

0

Block: 540390111001155

0

Block: 540390111001156

0

Block: 540390111001157

0

Block: 540390111001158

0

Block: 540390111002000

85

Block: 540390111002001

0

Block: 540390111002002

0

Block: 540390111002003

0

Block: 540390111002004

4

Block: 540390111002005

1

Block: 540390111002006

0

Block: 540390111002007

0

Block: 540390111002008

14

Block: 540390111002009

0

Block: 540390111002010

0

Block: 540390111002011

0

Block: 540390111002012

0

Block: 540390111002013

0

Block: 540390111002015

0

Block: 540390111002016

5

Block: 540390111002017

0

Block: 540390111002018

0

Block: 540390111002019

0

Block: 540390111002020

1

Block: 540390111002021

0

Block: 540390111002023

0

Block: 540390111002024

8

Block: 540390111002025

0

Block: 540390111002026

0

Block: 540390111002027

2

Block: 540390111002028

1

Block: 540390111002029

1

Block: 540390111002030

1

Block: 540390111002031

0

Block: 540390111002032

0

Block: 540390111002034

9

Block: 540390111002039

7

Block: 540390111002061

10

Block: 540390111002062

0

Block: 540390111002063

0

Block: 540390111002064

0

Block: 540390111002065

10

Block: 540390111002066

0

Block: 540390111002067

0

Block: 540390111002068

0

Block: 540390111002069

0

Block: 540390111002070

0

Block: 540390111002071

8

Block: 540390111002077

0

Block: 540390111002078

0

Block: 540390111002079

0

Block: 540390111002090

0

Block: 540390111002091

0

Block: 540390111002092

0

Block: 540390111002093

0

Block: 540390111002094

0

Block: 540390111002095

0

Block: 540390111002097

0

Block: 540390111002098

0

Block: 540390111002099

8

Block: 540390112001020

4

Block: 540390112001024

1

Block: 540390112001027

1

Block: 540390112001032

2

Block: 540390112001033

0

Block: 540390112001034

12

Block: 540390112001035

10

Block: 540390112001036

11

Block: 540390112001037

4

Block: 540390112001038

86

Block: 540390112001039

3

VTD 423 Subtotal

1,863

VTD: 424

Block: 540390109002010

9

Block: 540390109002054

0

Block: 540390109002066

8

Block: 540390109002067

5

Block: 540390110001001

115

Block: 540390110001002

1

Block: 540390110001003

0

Block: 540390110001004

13

Block: 540390110001005

4

Block: 540390110001007

0

Block: 540390110001008

13

Block: 540390110001009

37

Block: 540390110001010

7

Block: 540390110001011

0

Block: 540390110001012

20

Block: 540390110001013

27

Block: 540390110001014

63

Block: 540390110001015

13

Block: 540390110001016

0

Block: 540390110001017

7

Block: 540390110001018

241

Block: 540390110001019

0

Block: 540390110001020

14

Block: 540390110001021

14

Block: 540390110001022

0

Block: 540390110001023

2

Block: 540390110001024

0

Block: 540390110001025

17

Block: 540390110001026

10

Block: 540390110001027

2

Block: 540390110001028

2

Block: 540390110001029

13

Block: 540390110001030

11

Block: 540390110001031

0

Block: 540390110001032

3

Block: 540390110001033

8

Block: 540390110001034

21

Block: 540390110001035

1

Block: 540390110001036

4

Block: 540390110001037

0

Block: 540390110001038

0

Block: 540390110001039

0

Block: 540390110001040

22

Block: 540390110001041

0

Block: 540390110001042

0

Block: 540390110001043

0

Block: 540390110001044

0

Block: 540390110001045

0

Block: 540390110001046

0

Block: 540390110001047

0

Block: 540390110001048

0

Block: 540390110001049

0

Block: 540390110001050

0

Block: 540390110001051

0

Block: 540390110001052

12

Block: 540390110001053

13

Block: 540390110001054

31

Block: 540390110001055

16

Block: 540390110001056

2

Block: 540390110001057

15

Block: 540390110001058

0

Block: 540390110001059

0

Block: 540390110001060

0

Block: 540390110001061

0

Block: 540390110001062

0

Block: 540390110001063

0

Block: 540390110001064

0

Block: 540390111002014

3

Block: 540390111002022

0

Block: 540390111002033

0

Block: 540390111002035

21

Block: 540390111002036

0

Block: 540390111002037

286

Block: 540390111002038

0

Block: 540390111002040

2

Block: 540390111002041

0

Block: 540390111002042

0

Block: 540390111002043

0

Block: 540390111002044

5

Block: 540390111002045

0

Block: 540390111002046

3

Block: 540390111002047

0

Block: 540390111002048

0

Block: 540390111002049

0

Block: 540390111002050

5

Block: 540390111002051

0

Block: 540390111002052

0

Block: 540390111002053

0

Block: 540390111002054

0

Block: 540390111002055

0

Block: 540390111002056

2

Block: 540390111002057

4

Block: 540390111002058

2

Block: 540390111002059

0

Block: 540390111002060

3

Block: 540390111002072

0

Block: 540390111002073

0

Block: 540390111002074

0

Block: 540390111002075

0

Block: 540390111002076

0

Block: 540390111002080

0

Block: 540390111002081

0

Block: 540390111002082

353

Block: 540390111002083

5

Block: 540390111002084

0

Block: 540390111002085

0

Block: 540390111002086

0

Block: 540390111002087

0

Block: 540390111002088

8

Block: 540390111002089

3

Block: 540390111002096

6

VTD 424 Subtotal

1,527

VTD: 425

1,011

VTD: 434

Block: 540390111001012

4

Block: 540390111001019

0

Block: 540390111001020

64

Block: 540390111001085

0

VTD 434 Subtotal

68

VTD: 436

Block: 540390110004031

0

Block: 540390110004068

0

Block: 540390110004079

0

Block: 540390113011045

0

Block: 540390113011046

0

Block: 540390113011047

0

Block: 540390113011048

0

Block: 540390113011055

0

Block: 540390113011056

1

Block: 540390113011057

0

Block: 540390113012000

53

Block: 540390113012001

3

Block: 540390113012002

0

Block: 540390113012003

0

Block: 540390113012004

0

Block: 540390113012005

3

Block: 540390113012006

0

Block: 540390113012007

0

Block: 540390113012008

0

Block: 540390113012009

5

Block: 540390113012010

211

Block: 540390113012011

4

Block: 540390113012012

4

Block: 540390113012013

0

Block: 540390113012014

0

Block: 540390113012015

0

Block: 540390113012016

10

Block: 540390113012017

13

Block: 540390113012018

0

Block: 540390113012019

0

Block: 540390113012020

2

Block: 540390113012021

120

Block: 540390113012022

1

Block: 540390113012023

0

Block: 540390113012024

0

Block: 540390113012025

0

Block: 540390113012026

0

Block: 540390113012027

6

Block: 540390113012028

11

Block: 540390113012029

0

Block: 540390113012030

34

Block: 540390113012031

236

Block: 540390113012032

0

Block: 540390113012033

28

Block: 540390113012034

77

Block: 540390113012035

5

Block: 540390113012036

89

Block: 540390113012037

0

Block: 540390113012038

2

Block: 540390113012039

0

Block: 540390113012040

0

Block: 540390113012041

126

Block: 540390113012042

0

Block: 540390113012043

0

Block: 540390113012044

0

Block: 540390113012045

5

Block: 540390113012046

0

Block: 540390113012047

0

Block: 540390113012048

0

Block: 540390113012049

0

Block: 540390113012050

0

Block: 540390113012051

0

Block: 540390113012052

0

Block: 540390113012053

0

Block: 540390113012054

0

Block: 540390113012055

0

Block: 540390113012057

0

Block: 540390113012058

0

Block: 540390113012059

0

Block: 540390113012060

0

Block: 540390113012061

0

Block: 540390113012062

2

Block: 540390113012063

209

Block: 540390113012064

1

Block: 540390113012065

0

Block: 540390113012066

1

Block: 540390113012067

9

Block: 540390113012068

0

Block: 540390113012069

12

Block: 540390113012070

0

Block: 540390113012071

12

Block: 540390113012072

27

Block: 540390113012073

22

Block: 540390113012074

0

Block: 540390113012075

201

Block: 540390113012076

0

Block: 540390113012077

0

Block: 540390113012078

0

Block: 540390113012079

19

Block: 540390113012080

0

Block: 540390113012081

0

Block: 540390113012082

67

Block: 540390113012083

0

Block: 540390113012084

0

Block: 540390113012085

68

Block: 540390113012086

7

Block: 540390113012088

0

Block: 540390113012089

0

Block: 540390113012091

0

Block: 540390113012098

10

Block: 540390113012130

7

Block: 540390113012131

0

Block: 540390113012132

4

Block: 540390113012139

0

Block: 540390113012153

0

Block: 540390113024005

89

Block: 540390113024006

27

Block: 540390113024007

33

Block: 540390113024008

0

Block: 540390113024009

0

Block: 540390113024011

3

Block: 540390113024012

0

Block: 540390113024013

0

Block: 540390113024014

16

Block: 540390113024015

0

Block: 540390113024016

24

Block: 540390113024017

0

Block: 540390113024018

28

Block: 540390113024019

11

Block: 540390113024020

0

Block: 540390113024045

12

Block: 540390113024046

11

Block: 540390113024047

4

Block: 540390113024048

0

Block: 540390113024049

0

Block: 540390113024050

0

Block: 540390113024051

3

Block: 540390113024052

0

VTD 436 Subtotal

1,988

VTD: 437

1,800

VTD: 438

1,702

VTD: 439

1,703

VTD: 440

1,363

VTD: 441

1,227

Kanawha WV County Subtotal

19,455

District 40 Subtotal

19,455

District 41

Greenbrier WV County

VTD: 54

298

VTD: 56

821

Greenbrier WV County Subtotal

1,119

Nicholas WV County

VTD: 13

637

VTD: 14

1,244

VTD: 15

925

VTD: 16

1,386

VTD: 18

1,651

VTD: 19

767

VTD: 20

1,295

VTD: 21

1,644

VTD: 28

1,576

VTD: 29

1,129

VTD: 30

1,026

VTD: 31

601

VTD: 32

620

VTD: 33

1,821

VTD: 35

1,357

Nicholas WV County Subtotal

17,679

District 41 Subtotal

18,798

District 42

Greenbrier WV County

VTD: 1

1,075

VTD: 10

604

VTD: 11

804

VTD: 14

894

VTD: 21

1,431

VTD: 23

1,795

VTD: 24

1,163

VTD: 27

966

VTD: 29

1,063

VTD: 31

1,255

VTD: 34

942

VTD: 37

1,218

VTD: 41

1,640

VTD: 42

513

VTD: 43

1,872

VTD: 45

835

VTD: 46

1,840

VTD: 47

857

VTD: 48

963

VTD: 50

261

VTD: 51

412

VTD: 52

404

VTD: 61

1,555

VTD: 63

705

VTD: 64

1,123

VTD: 65

758

VTD: 7 (540257)

882

VTD: 72

933

VTD: 73

576

VTD: 74

695

VTD: 75

1,917

VTD: 78

304

VTD: 79

1,011

VTD: 8 (540258)

1,095

Greenbrier WV County Subtotal

34,361

Monroe WV County

VTD: 1

Block: 540639502001000

38

Block: 540639502001001

0

Block: 540639502001002

12

Block: 540639502001003

0

Block: 540639502001004

10

Block: 540639502001005

6

Block: 540639502001006

0

Block: 540639502001007

3

Block: 540639502001008

2

Block: 540639502001009

17

Block: 540639502001010

0

Block: 540639502001011

0

Block: 540639502001012

14

Block: 540639502001013

0

Block: 540639502001014

0

Block: 540639502001015

0

Block: 540639502001016

0

Block: 540639502001017

0

Block: 540639502001018

0

Block: 540639502001019

0

Block: 540639502001020

21

Block: 540639502001021

0

Block: 540639502001022

6

Block: 540639502001023

4

Block: 540639502001024

62

Block: 540639502001025

0

Block: 540639502001026

2

Block: 540639502001027

75

Block: 540639502001028

0

Block: 540639502001029

8

Block: 540639502001030

9

Block: 540639502001031

5

Block: 540639502001032

0

Block: 540639502001033

10

Block: 540639502001034

99

Block: 540639502001035

6

Block: 540639502001036

0

Block: 540639502001037

0

Block: 540639502001038

0

Block: 540639502001039

0

Block: 540639502001040

58

Block: 540639502001041

0

Block: 540639502001042

0

Block: 540639502001043

25

Block: 540639502001044

32

Block: 540639502001045

6

Block: 540639502001046

11

Block: 540639502001047

0

Block: 540639502001048

6

Block: 540639502001049

2

Block: 540639502001050

3

Block: 540639502001051

0

Block: 540639502001052

0

Block: 540639502001053

12

Block: 540639502001054

0

Block: 540639502001055

4

Block: 540639502001056

0

Block: 540639502001057

0

Block: 540639502001058

0

Block: 540639502001059

0

Block: 540639502001060

0

Block: 540639502001061

0

Block: 540639502001062

0

Block: 540639502001063

0

Block: 540639502001064

24

Block: 540639502001065

1

Block: 540639502001066

0

Block: 540639502001067

3

Block: 540639502001068

0

Block: 540639502001069

0

Block: 540639502001070

0

Block: 540639502001071

0

Block: 540639502001072

0

Block: 540639502001073

0

Block: 540639502001074

0

Block: 540639502001075

0

Block: 540639502001076

0

Block: 540639502001077

0

Block: 540639502001080

3

Block: 540639502001081

1

Block: 540639502001082

2

Block: 540639502001083

0

Block: 540639502001084

0

Block: 540639502001085

58

Block: 540639502001086

2

Block: 540639502001087

2

Block: 540639502001088

0

Block: 540639502001089

2

Block: 540639502001097

0

Block: 540639502001110

2

Block: 540639502001111

79

Block: 540639502001112

0

Block: 540639502001113

0

Block: 540639502001114

0

Block: 540639502001115

0

Block: 540639502001119

0

Block: 540639502001122

2

Block: 540639502001123

0

Block: 540639502001124

0

Block: 540639502001132

0

Block: 540639502001134

0

Block: 540639502001135

0

Block: 540639502001155

0

VTD 1 Subtotal

749

VTD: 7

806

VTD: 8

787

Monroe WV County Subtotal

2,342

Summers WV County

VTD: 30

Block: 540890006002009

22

Block: 540890006002036

0

Block: 540890006002037

0

Block: 540890006002038

0

Block: 540890006002039

0

Block: 540890006002040

0

Block: 540890006002044

0

Block: 540890006002045

0

Block: 540890006002047

0

Block: 540890006002048

0

Block: 540890006002049

0

Block: 540890006002051

0

Block: 540890006002052

0

Block: 540890006002053

4

Block: 540890006002054

0

Block: 540890006002055

0

Block: 540890006002056

0

Block: 540890006002057

0

Block: 540890006002058

0

Block: 540890006002059

1,144

Block: 540890006002060

0

Block: 540890006002061

0

Block: 540890006002062

0

Block: 540890006002063

0

Block: 540890006002064

0

Block: 540890006002067

0

Block: 540890006002068

0

Block: 540890006002069

0

Block: 540890006002070

0

Block: 540890006002071

0

Block: 540890006002072

0

Block: 540890006002073

0

Block: 540890006002077

0

Block: 540890006002113

0

Block: 540890006002114

0

Block: 540890006002115

0

Block: 540890006002116

2

Block: 540890006002117

7

Block: 540890006002118

0

Block: 540890006002127

4

Block: 540890006002130

4

Block: 540890006002131

0

Block: 540890006002132

0

Block: 540890006002133

0

Block: 540890006002134

2

Block: 540890006002169

0

Block: 540890006002170

0

Block: 540890006002171

1

Block: 540890006002172

6

Block: 540890006002173

0

Block: 540890006002174

2

Block: 540890006002175

0

Block: 540890006002176

0

Block: 540890006002177

7

Block: 540890006002179

0

Block: 540890006002180

0

Block: 540890006002236

0

Block: 540890006002237

0

Block: 540890006002238

0

Block: 540890006002239

0

Block: 540890006002271

0

Block: 540890006002272

0

Block: 540890006002273

0

Block: 540890006002278

0

Block: 540890006002279

0

VTD 30 Subtotal

1,205

VTD: 32

963

Summers WV County Subtotal

2,168

District 42 Subtotal

38,871

District 43

Pocahontas WV County

8,719

Randolph WV County

VTD: 150

2,625

VTD: 155

1,837

VTD: 160

914

VTD: 165

1,547

VTD: 170

1,113

VTD: 180

870

VTD: 185

851

VTD: 190

263

VTD: 200

1,091

VTD: 205

5,557

VTD: 215

789

VTD: 225

1,536

VTD: 23

1,489

VTD: 24

595

VTD: 25

915

VTD: 27

911

VTD: 28

960

VTD: 28A

281

VTD: 30

992

VTD: 31

891

VTD: 75

308

VTD: 80

1,049

VTD: 85

1,716

Randolph WV County Subtotal

29,100

District 43 Subtotal

37,819

District 44

Nicholas WV County

VTD: 1

1,166

VTD: 17

1,104

VTD: 2

1,210

VTD: 3

544

VTD: 5

828

VTD: 7 (540677)

789

VTD: 8

672

VTD: 9

464

Nicholas WV County Subtotal

6,777

Randolph WV County

VTD: 220

305

Randolph WV County Subtotal

305

Upshur WV County

VTD: 4

921

VTD: 47

1,677

VTD: 7

299

Upshur WV County Subtotal

2,897

Webster WV County

9,154

District 44 Subtotal

19,133

District 45

Upshur WV County

VTD: 12

815

VTD: 13

691

VTD: 14

885

VTD: 15

1,540

VTD: 19

975

VTD: 20

1,365

VTD: 25

826

VTD: 27

1,885

VTD: 33

1,498

VTD: 35

595

VTD: 37

1,991

VTD: 38

919

VTD: 39

1,313

VTD: 44

1,271

VTD: 6

1,102

VTD: 8

651

VTD: 9

1,010

Upshur WV County Subtotal

19,332

District 45 Subtotal

19,332

District 46

Lewis WV County

16,372

Upshur WV County

VTD: 16

845

VTD: 18

1,180

Upshur WV County Subtotal

2,025

District 46 Subtotal

18,397

District 47

Barbour WV County

16,589

Tucker WV County

VTD: 10

222

VTD: 3

849

VTD: 4

642

VTD: 5

976

Tucker WV County Subtotal

2,689

District 47 Subtotal

19,278

District 48

Harrison WV County

69,099

Taylor WV County

VTD: 1

Block: 540919647001029

6

Block: 540919647002000

12

Block: 540919647002001

126

Block: 540919647002002

1

Block: 540919647002003

0

Block: 540919647002004

0

Block: 540919647002005

37

Block: 540919647002006

64

Block: 540919647002007

0

Block: 540919647002008

25

Block: 540919647002009

3

Block: 540919647002010

0

Block: 540919647002011

6

Block: 540919647002012

277

Block: 540919647002013

12

Block: 540919647002014

20

Block: 540919647002015

0

Block: 540919647002016

3

Block: 540919647002017

48

Block: 540919647002018

103

Block: 540919647002019

48

Block: 540919647002020

0

Block: 540919647002022

43

Block: 540919647004000

64

Block: 540919647004001

87

Block: 540919647004002

11

Block: 540919647004003

6

Block: 540919647004004

0

Block: 540919647004005

0

Block: 540919647004006

66

Block: 540919647004007

0

Block: 540919647004008

12

Block: 540919647004009

60

Block: 540919647004010

14

Block: 540919647004011

3

Block: 540919647004012

73

Block: 540919647004013

0

Block: 540919647004014

35

Block: 540919647004015

20

Block: 540919647004016

12

Block: 540919647004017

3

Block: 540919647004019

0

Block: 540919647004020

0

Block: 540919647004021

13

Block: 540919647004028

0

Block: 540919647004030

0

Block: 540919647004031

8

Block: 540919647004043

4

VTD 1 Subtotal

1,325

Taylor WV County Subtotal

1,325

District 48 Subtotal

70,424

District 49

Marion WV County

VTD: 115

Block: 540490210003027

6

Block: 540490210003029

7

Block: 540490210003030

0

VTD 115 Subtotal

13

VTD: 125

Block: 540490210002005

0

Block: 540490210002006

20

Block: 540490210002007

25

Block: 540490210002008

2

Block: 540490210002039

53

Block: 540490210002040

0

Block: 540490210002041

14

Block: 540490210002042

6

Block: 540490210002043

146

Block: 540490210003000

67

Block: 540490210003001

0

Block: 540490210003002

0

Block: 540490210003003

0

Block: 540490210003004

0

Block: 540490210003005

4

Block: 540490210003006

1

Block: 540490210003007

102

Block: 540490210003008

0

Block: 540490210003009

42

Block: 540490210003010

0

Block: 540490210003011

0

Block: 540490210003012

7

Block: 540490210003013

3

Block: 540490210003014

89

Block: 540490210003015

0

Block: 540490210003016

7

Block: 540490210003017

8

Block: 540490210003018

9

Block: 540490210003019

0

Block: 540490210003020

0

Block: 540490210003021

35

Block: 540490210003022

52

Block: 540490210003023

0

Block: 540490210003024

0

Block: 540490210003025

0

Block: 540490210003026

132

Block: 540490210003028

36

Block: 540490210003032

8

Block: 540490210003037

0

Block: 540490210003046

19

Block: 540490210003047

0

Block: 540490210003057

38

Block: 540490210003060

0

Block: 540490210003061

10

Block: 540490210003062

0

Block: 540490210003063

1

Block: 540490210003064

28

Block: 540490210003065

0

Block: 540490210003066

3

Block: 540490210003067

0

Block: 540490210003068

27

Block: 540490210003069

2

Block: 540490210003070

29

Block: 540490210003071

0

Block: 540490210003072

0

Block: 540490210003074

0

Block: 540490210003075

0

Block: 540490210003076

0

VTD 125 Subtotal

1,025

Marion WV County Subtotal

1,038

Monongalia WV County

VTD: 62

2,021

Monongalia WV County Subtotal

2,021

Taylor WV County

VTD: 1

Block: 540919647001026

33

Block: 540919647001027

0

Block: 540919647001028

13

Block: 540919647001030

105

Block: 540919647001031

0

Block: 540919647001032

40

Block: 540919647001033

0

Block: 540919647001034

4

Block: 540919647001035

39

Block: 540919647001036

0

Block: 540919647001038

0

Block: 540919647001049

0

Block: 540919647001050

30

Block: 540919647001051

0

Block: 540919647002023

0

Block: 540919647002024

3

Block: 540919647003017

5

Block: 540919647003019

3

Block: 540919647003020

12

Block: 540919647004018

61

Block: 540919647004022

13

Block: 540919647004023

71

Block: 540919647004024

0

Block: 540919647004025

3

Block: 540919647004026

1

Block: 540919647004027

2

Block: 540919647004029

44

Block: 540919647004032

174

Block: 540919647004033

0

Block: 540919647004034

0

Block: 540919647004035

0

Block: 540919647004036

81

Block: 540919647004037

0

Block: 540919647004038

34

Block: 540919647004039

3

Block: 540919647004040

0

Block: 540919647004041

110

Block: 540919647004042

0

Block: 540919647004044

0

Block: 540919647004045

0

Block: 540919647004046

0

Block: 540919647004047

5

VTD 1 Subtotal

889

VTD: 10

1,411

VTD: 11

266

VTD: 12

956

VTD: 14

1,079

VTD: 17

1,084

VTD: 19

1,201

VTD: 2

1,202

VTD: 23

570

VTD: 25

726

VTD: 26

502

VTD: 29

314

VTD: 3

1,108

VTD: 31

1,051

VTD: 36

1,278

VTD: 4

968

VTD: 6

427

VTD: 9

538

Taylor WV County Subtotal

15,570

District 49 Subtotal

18,629

District 50

Marion WV County

VTD: 1

800

VTD: 100

538

VTD: 101

629

VTD: 102

571

VTD: 104

611

VTD: 111

999

VTD: 112

1,001

VTD: 113

855

VTD: 114

675

VTD: 115

Block: 540490210003031

93

Block: 540490210003033

0

Block: 540490210003034

10

Block: 540490210003035

3

Block: 540490210003036

4

Block: 540490210003038

25

Block: 540490210003039

0

Block: 540490210003040

0

Block: 540490210003041

1

Block: 540490210003045

0

Block: 540490210003048

12

Block: 540490210003049

46

Block: 540490210003050

0

Block: 540490210003051

0

Block: 540490210003052

2

Block: 540490210003053

12

Block: 540490210003054

7

Block: 540490210003055

0

Block: 540490210003056

0

Block: 540490210003058

0

Block: 540490210003059

8

Block: 540490210004012

4

Block: 540490210004013

50

Block: 540490210004014

0

Block: 540490210004015

11

Block: 540490210004016

1

Block: 540490210004017

2

Block: 540490210004019

100

Block: 540490210004020

6

Block: 540490210004022

8

Block: 540490210004023

6

Block: 540490210004024

19

Block: 540490210004025

70

Block: 540490210004026

59

Block: 540490210004027

85

Block: 540490210004028

0

Block: 540490210004029

12

Block: 540490210004030

229

Block: 540490210004031

60

Block: 540490210004032

28

Block: 540490210004033

3

Block: 540490210004034

0

Block: 540490210004035

0

Block: 540490210004036

0

Block: 540490210004037

0

Block: 540490210004038

0

Block: 540490210004039

64

Block: 540490210004040

0

Block: 540490210004041

0

Block: 540490210004042

6

Block: 540490210004043

0

Block: 540490210004044

0

Block: 540490210004045

0

Block: 540490210004046

0

Block: 540490210005016

11

Block: 540490210005017

157

Block: 540490210005018

0

Block: 540490210005019

0

Block: 540490210005021

0

Block: 540490210005022

5

Block: 540490210005023

118

Block: 540490210005024

0

Block: 540490210005025

28

Block: 540490210005026

16

Block: 540490210005027

0

Block: 540490210005049

0

Block: 540490210005051

0

Block: 540490210005052

0

Block: 540490210005053

0

Block: 540490210005054

0

Block: 540490210005055

0

Block: 540490210005056

39

Block: 540490210005057

0

Block: 540490210005058

1

Block: 540490210005059

0

Block: 540490210005060

0

Block: 540490210005061

0

Block: 540490210005062

0

Block: 540490210005063

0

Block: 540490210005064

0

Block: 540490210005065

0

Block: 540490210005067

0

Block: 540490210005071

0

Block: 540490210005072

0

VTD 115 Subtotal

1,421

VTD: 116

801

VTD: 117

774

VTD: 118

11

VTD: 119

651

VTD: 120

1,118

VTD: 121

423

VTD: 122

975

VTD: 123

772

VTD: 124

856

VTD: 125

Block: 540490210003042

21

Block: 540490210003043

0

Block: 540490210003044

4

Block: 540490210003073

6

VTD 125 Subtotal

31

VTD: 13

839

VTD: 16

920

VTD: 18

1,523

VTD: 2

1,103

VTD: 20

1,405

VTD: 27

659

VTD: 28

937

VTD: 29

562

VTD: 30

625

VTD: 31

1,092

VTD: 32

550

VTD: 33

607

VTD: 34

616

VTD: 35

745

VTD: 36

428

VTD: 38

1,316

VTD: 39

936

VTD: 40

562

VTD: 41

690

VTD: 42

1,291

VTD: 43

677

VTD: 44

451

VTD: 45

1,002

VTD: 47

527

VTD: 48

548

VTD: 5

915

VTD: 50

1,042

VTD: 51

427

VTD: 52

611

VTD: 53

904

VTD: 55

651

VTD: 56

734

VTD: 57

566

VTD: 58

447

VTD: 59

745

VTD: 6

665

VTD: 61

748

VTD: 62

370

VTD: 66

684

VTD: 67

474

VTD: 68

370

VTD: 69

535

VTD: 7

692

VTD: 70

650

VTD: 72

823

VTD: 74

715

VTD: 78

582

VTD: 82

786

VTD: 83

476

VTD: 86

613

VTD: 87

407

VTD: 88

678

VTD: 89

784

VTD: 90

387

VTD: 92

564

VTD: 96

713

VTD: 98

499

Marion WV County Subtotal

55,380

District 50 Subtotal

55,380

District 51

Monongalia WV County

VTD: 1

700

VTD: 10

917

VTD: 12

2,540

VTD: 13

1,882

VTD: 14

838

VTD: 15

398

VTD: 16

858

VTD: 17

1,393

VTD: 18

2,403

VTD: 2

897

VTD: 20

1,163

VTD: 21

2,394

VTD: 22

1,879

VTD: 23

661

VTD: 24

830

VTD: 25

1,170

VTD: 26

460

VTD: 27

415

VTD: 28

415

VTD: 29

707

VTD: 3

705

VTD: 30

405

VTD: 31

1,202

VTD: 32

1,821

VTD: 33

1,212

VTD: 34

1,973

VTD: 35

1,796

VTD: 36A

461

VTD: 36B

493

VTD: 37

1,181

VTD: 38

3,167

VTD: 39

1,266

VTD: 4

747

VTD: 41

316

VTD: 44

1,267

VTD: 46

394

VTD: 47

1,164

VTD: 48

525

VTD: 49

215

VTD: 5

661

VTD: 51

593

VTD: 52

697

VTD: 53

501

VTD: 54

840

VTD: 55

727

VTD: 56

166

VTD: 58

485

VTD: 59

1,543

VTD: 6

514

VTD: 60

1,567

VTD: 61

2,170

VTD: 63

766

VTD: 64

714

VTD: 67

1,076

VTD: 68

1,220

VTD: 69

699

VTD: 7

733

VTD: 70

786

VTD: 71

907

VTD: 72

541

VTD: 73

951

VTD: 74

781

VTD: 75

301

VTD: 76

542

VTD: 77

3,998

VTD: 78

681

VTD: 79

2,907

VTD: 8

1,378

VTD: 80

1,886

VTD: 81

1,107

VTD: 82

441

VTD: 83

2,619

VTD: 84

2,174

VTD: 85

1,436

VTD: 86

1,687

VTD: 87

3,184

VTD: 88

2,418

VTD: 9

260

VTD: 90

475

VTD: 91

1,904

VTD: 92

869

Monongalia WV County Subtotal

93,135

District 51 Subtotal

93,135

District 52

Preston WV County

VTD: 1

1,187

VTD: 10

1,147

VTD: 12

1,173

VTD: 13

1,651

VTD: 14

787

VTD: 15

1,399

VTD: 16

418

VTD: 2

1,486

VTD: 25

Block: 540779643001076

0

Block: 540779643004070

11

Block: 540779643004071

6

Block: 540779643004072

0

Block: 540779643004073

2

Block: 540779643004074

62

Block: 540779643004075

4

Block: 540779643004076

0

Block: 540779643004077

1

Block: 540779644004000

0

Block: 540779644004001

0

Block: 540779644004002

0

Block: 540779644004003

0

Block: 540779644004004

0

Block: 540779644004005

4

Block: 540779644004006

0

Block: 540779644004007

0

Block: 540779644004008

15

Block: 540779644004009

57

Block: 540779644004010

0

Block: 540779644004011

2

Block: 540779644004012

17

Block: 540779644004013

36

Block: 540779644004014

1

Block: 540779644004015

15

Block: 540779644004016

0

Block: 540779644004017

9

Block: 540779644004018

0

Block: 540779644004019

0

Block: 540779644004020

0

Block: 540779644004021

16

Block: 540779644004022

26

Block: 540779644004023

0

Block: 540779644004024

0

Block: 540779644004025

5

Block: 540779644004026

5

Block: 540779644004027

0

Block: 540779644004028

1

Block: 540779644004029

1

Block: 540779644004030

3

Block: 540779644004031

15

Block: 540779644004032

0

Block: 540779644004033

6

Block: 540779644004034

0

Block: 540779644004035

0

Block: 540779644004036

0

Block: 540779644004037

6

Block: 540779644004038

54

Block: 540779644004039

9

Block: 540779644004040

6

Block: 540779644004041

0

Block: 540779644004042

8

Block: 540779644004043

0

Block: 540779644004044

0

Block: 540779644004045

0

Block: 540779644004046

0

Block: 540779644004047

0

Block: 540779644004048

0

Block: 540779644004049

0

Block: 540779644004050

11

Block: 540779644004051

4

Block: 540779644004052

5

Block: 540779644004053

20

Block: 540779644004054

11

Block: 540779644004055

19

Block: 540779644004072

23

Block: 540779644004073

7

Block: 540779644004074

11

Block: 540779644004075

13

Block: 540779644004078

0

Block: 540779644004079

0

Block: 540779644004080

83

Block: 540779644004081

39

Block: 540779644004082

7

Block: 540779644004083

19

Block: 540779644004085

25

Block: 540779644004089

31

Block: 540779644004090

0

Block: 540779644004094

4

Block: 540779645002000

5

Block: 540779645002001

14

Block: 540779645002002

0

Block: 540779645002003

32

Block: 540779645002006

0

Block: 540779645002010

76

Block: 540779645002012

17

Block: 540779645002013

0

Block: 540779645002014

4

Block: 540779645002015

0

Block: 540779645002017

0

Block: 540779645002018

5

Block: 540779645002019

46

Block: 540779645002052

0

VTD 25 Subtotal

934

VTD: 26

Block: 540779645002028

4

VTD 26 Subtotal

4

VTD: 3

3,392

VTD: 4

1,516

VTD: 5

894

VTD: 7

1,048

VTD: 8

1,493

VTD: 9

546

Preston WV County Subtotal

19,075

District 52 Subtotal

19,075

District 53

Preston WV County

VTD: 11

791

VTD: 11A

275

VTD: 17

959

VTD: 18

1,714

VTD: 19

553

VTD: 20

752

VTD: 21

1,039

VTD: 22

692

VTD: 23

510

VTD: 24

992

VTD: 25

Block: 540779645002011

0

Block: 540779645002016

3

VTD 25 Subtotal

3

VTD: 26

Block: 540779644001058

0

Block: 540779644001059

5

Block: 540779644001073

0

Block: 540779644004064

0

Block: 540779644004065

5

Block: 540779644004066

24

Block: 540779644004067

11

Block: 540779644004068

85

Block: 540779644004069

4

Block: 540779644004076

0

Block: 540779644004077

15

Block: 540779644004084

0

Block: 540779644004086

2

Block: 540779644004087

0

Block: 540779644004088

0

Block: 540779644004091

0

Block: 540779644004092

7

Block: 540779644004093

30

Block: 540779644004095

0

Block: 540779645002004

83

Block: 540779645002005

0

Block: 540779645002007

46

Block: 540779645002008

0

Block: 540779645002009

11

Block: 540779645002020

49

Block: 540779645002021

0

Block: 540779645002022

3

Block: 540779645002023

170

Block: 540779645002024

0

Block: 540779645002025

0

Block: 540779645002026

0

Block: 540779645002027

27

Block: 540779645002029

59

Block: 540779645002030

0

Block: 540779645002031

23

Block: 540779645002032

34

Block: 540779645002033

1

Block: 540779645002034

0

Block: 540779645002035

105

Block: 540779645002036

7

Block: 540779645002037

0

Block: 540779645002043

10

Block: 540779645002044

0

Block: 540779645002045

1

Block: 540779645002046

2

Block: 540779645002047

0

Block: 540779645002048

0

Block: 540779645002049

3

Block: 540779645002050

0

Block: 540779645003000

36

Block: 540779645003001

0

Block: 540779645003002

6

Block: 540779645003003

14

Block: 540779645003185

2

VTD 26 Subtotal

880

VTD: 27

662

VTD: 28

479

VTD: 29

421

VTD: 30

642

VTD: 31

528

VTD: 32

770

VTD: 33

540

VTD: 6

1,243

Preston WV County Subtotal

14,445

Tucker WV County

VTD: 1

90

VTD: 12

784

VTD: 14

279

VTD: 15

551

VTD: 16

836

VTD: 2

1,196

VTD: 24 (5409324)

716

Tucker WV County Subtotal

4,452

District 53 Subtotal

18,897

District 54

Grant WV County

11,937

Mineral WV County

VTD: 1

Block: 540570104002095

61

Block: 540570104002096

12

Block: 540570104002097

1

Block: 540570104002099

2

Block: 540570104002100

0

Block: 540570104002132

0

Block: 540570104002133

0

VTD 1 Subtotal

76

VTD: 26

Block: 540570105003026

0

Block: 540570105003058

266

Block: 540570105003060

0

Block: 540570105003061

0

Block: 540570105003062

32

Block: 540570105003063

4

Block: 540570105003064

1

Block: 540570105003065

3

Block: 540570105003066

2

Block: 540570105003067

0

VTD 26 Subtotal

308

VTD: 27

Block: 540570105003068

24

Block: 540570105003069

86

Block: 540570105003070

0

Block: 540570105003071

14

Block: 540570105003072

0

Block: 540570105003073

15

Block: 540570105003074

0

Block: 540570105003075

3

Block: 540570105003076

43

Block: 540570105003077

12

Block: 540570105003078

2

Block: 540570105003079

0

Block: 540570105003080

9

Block: 540570105003081

9

Block: 540570105003082

30

Block: 540570105003083

0

Block: 540570105003088

0

Block: 540570105003091

3

Block: 540570105004000

55

Block: 540570105004001

239

Block: 540570105004002

32

Block: 540570105004003

0

Block: 540570105004004

0

Block: 540570105004005

70

Block: 540570105004007

4

Block: 540570105004008

0

Block: 540570105004009

8

Block: 540570105004010

5

Block: 540570105004011

0

Block: 540570105004012

1

Block: 540570105004013

13

Block: 540570105004014

0

Block: 540570105004016

0

Block: 540570105004017

0

Block: 540570105004018

0

Block: 540570105004019

0

Block: 540570105004020

0

Block: 540570105004021

0

Block: 540570105004022

0

Block: 540570105004023

0

Block: 540570105004024

54

Block: 540570105004025

15

Block: 540570105004026

152

Block: 540570105004027

8

Block: 540570105004028

0

Block: 540570105004029

8

Block: 540570105004030

2

Block: 540570105004031

13

Block: 540570105004032

11

Block: 540570105004033

6

Block: 540570105004034

0

Block: 540570105004035

0

Block: 540570105004036

17

Block: 540570105004037

0

Block: 540570105004038

43

Block: 540570105004039

13

Block: 540570105004040

0

Block: 540570105004042

0

Block: 540570105004045

0

Block: 540570105004049

0

Block: 540570105004050

0

VTD 27 Subtotal

1,019

VTD: 28

863

VTD: 3 (540573)

177

VTD: 30

Block: 540570107002025

22

Block: 540570107002067

0

Block: 540570107002075

0

Block: 540570107002080

0

VTD 30 Subtotal

22

VTD: 33

49

VTD: 34

1,013

VTD: 35

545

VTD: 6

386

VTD: 8

651

Mineral WV County Subtotal

5,109

Pendleton WV County

VTD: 13

233

VTD: 14

561

VTD: 15

197

VTD: 3

796

VTD: 8

Block: 540719705001000

17

Block: 540719705001001

3

Block: 540719705001002

0

Block: 540719705001003

0

Block: 540719705001006

0

Block: 540719705001008

0

Block: 540719705001010

4

Block: 540719705001016

0

Block: 540719705001017

0

Block: 540719705001018

0

Block: 540719705001019

0

Block: 540719705001020

0

Block: 540719705001021

2

Block: 540719705001025

2

Block: 540719705001026

0

Block: 540719705001027

0

Block: 540719705001028

0

Block: 540719705001029

0

Block: 540719705001030

0

Block: 540719705001031

0

Block: 540719705001032

0

Block: 540719705001033

0

Block: 540719705001034

0

Block: 540719705001035

0

Block: 540719705001036

0

Block: 540719705001037

100

Block: 540719705001038

0

Block: 540719705001039

0

Block: 540719705001040

0

Block: 540719705001041

0

Block: 540719705001042

7

Block: 540719705001043

0

Block: 540719705001044

0

Block: 540719705001045

2

Block: 540719705001046

0

Block: 540719705001047

2

Block: 540719705001048

0

Block: 540719705001049

0

Block: 540719705001050

0

Block: 540719705001051

5

Block: 540719705001052

15

Block: 540719705001053

0

Block: 540719705001054

0

Block: 540719705001055

0

Block: 540719705001056

0

Block: 540719705001057

0

Block: 540719705001058

2

Block: 540719705001059

0

Block: 540719705001060

2

Block: 540719705001061

0

Block: 540719705001062

0

Block: 540719705001063

0

Block: 540719705001064

2

Block: 540719705001065

0

Block: 540719705001066

8

Block: 540719705001067

2

Block: 540719705001077

43

Block: 540719705001078

0

Block: 540719705001079

0

Block: 540719705001083

0

Block: 540719705001084

0

Block: 540719705001085

40

Block: 540719705001086

0

Block: 540719705001087

4

Block: 540719705001088

0

Block: 540719705001089

0

Block: 540719705001090

0

Block: 540719705001091

7

Block: 540719705001093

0

Block: 540719705001094

0

Block: 540719705001095

0

Block: 540719705001097

0

Block: 540719705001099

1

Block: 540719705001100

0

Block: 540719705001101

0

Block: 540719705001102

139

Block: 540719705001103

14

Block: 540719705001104

6

Block: 540719705001105

0

Block: 540719705001106

2

Block: 540719705001107

0

Block: 540719705001108

0

Block: 540719705001110

0

Block: 540719705001111

77

Block: 540719705001112

1

Block: 540719705001113

3

Block: 540719705001114

1

Block: 540719705001115

0

Block: 540719705001118

0

Block: 540719705001119

0

Block: 540719705001120

0

Block: 540719705001121

0

Block: 540719705001122

0

Block: 540719705001179

0

Block: 540719705001249

0

Block: 540719705001315

0

Block: 540719705001317

0

Block: 540719705001318

0

Block: 540719705001324

6

Block: 540719705001325

0

Block: 540719705001326

0

Block: 540719705001327

0

Block: 540719705001328

0

Block: 540719705001329

0

Block: 540719705001333

0

VTD 8 Subtotal

519

Pendleton WV County Subtotal

2,306

District 54 Subtotal

19,352

District 55

Hardy WV County

14,025

Pendleton WV County

VTD: 1

185

VTD: 11

628

VTD: 12

761

VTD: 2

528

VTD: 5

483

VTD: 6

1,458

VTD: 7

725

VTD: 8

Block: 540719705001004

0

Block: 540719705001005

0

Block: 540719705001007

0

Block: 540719705001009

0

Block: 540719705001011

0

Block: 540719705001012

0

Block: 540719705001013

0

Block: 540719705001014

0

Block: 540719705001015

0

Block: 540719705001022

53

Block: 540719705001023

0

Block: 540719705001024

0

Block: 540719705001068

0

Block: 540719705001069

0

Block: 540719705001071

3

Block: 540719705001075

9

Block: 540719705001076

0

Block: 540719705001080

2

Block: 540719705001081

7

Block: 540719705001082

0

Block: 540719705001092

0

Block: 540719705001096

0

Block: 540719705001098

0

Block: 540719705001109

6

Block: 540719705001116

0

Block: 540719705001117

0

Block: 540719705001123

0

Block: 540719705001124

7

Block: 540719705001125

0

Block: 540719705001126

1

Block: 540719705001127

1

Block: 540719705001128

0

Block: 540719705001129

0

Block: 540719705001130

4

Block: 540719705001131

2

Block: 540719705001132

1

Block: 540719705001135

0

Block: 540719705001157

3

Block: 540719705001158

0

Block: 540719705001159

0

Block: 540719705001160

2

Block: 540719705001161

0

Block: 540719705001162

0

Block: 540719705001168

0

Block: 540719705001169

2

Block: 540719705001170

5

Block: 540719705001171

0

Block: 540719705001172

0

Block: 540719705001173

0

Block: 540719705001174

0

Block: 540719705001175

0

Block: 540719705001176

0

Block: 540719705001177

0

Block: 540719705001178

0

Block: 540719705001180

0

Block: 540719705001181

0

Block: 540719705001182

0

Block: 540719705001183

0

Block: 540719705001184

0

Block: 540719705001185

33

Block: 540719705001186

4

Block: 540719705001187

0

Block: 540719705001188

0

Block: 540719705001189

0

Block: 540719705001190

0

Block: 540719705001191

0

Block: 540719705001192

3

Block: 540719705001193

0

Block: 540719705001194

0

Block: 540719705001195

0

Block: 540719705001196

3

Block: 540719705001197

13

Block: 540719705001198

0

Block: 540719705001199

26

Block: 540719705001200

0

Block: 540719705001203

0

Block: 540719705001205

0

Block: 540719705001209

0

Block: 540719705001210

0

Block: 540719705001211

0

Block: 540719705001212

43

Block: 540719705001213

0

Block: 540719705001220

0

Block: 540719705001221

0

Block: 540719705001225

5

Block: 540719705001228

0

Block: 540719705001229

5

Block: 540719705001230

0

Block: 540719705001231

0

Block: 540719705001234

0

Block: 540719705001235

0

Block: 540719705001236

11

Block: 540719705001239

0

Block: 540719705001240

0

Block: 540719705001241

6

Block: 540719705001242

0

Block: 540719705001243

0

Block: 540719705001244

0

Block: 540719705001245

0

Block: 540719705001246

0

Block: 540719705001295

0

Block: 540719705001313

0

Block: 540719705001314

0

Block: 540719705001319

0

Block: 540719705001330

0

Block: 540719705001331

0

Block: 540719705001332

0

VTD 8 Subtotal

260

VTD: 9

361

Pendleton WV County Subtotal

5,389

District 55 Subtotal

19,414

District 56

Mineral WV County

VTD: 1

Block: 540570104001067

14

Block: 540570104001078

0

Block: 540570104001090

0

Block: 540570104001091

23

Block: 540570104001092

0

Block: 540570104001093

0

Block: 540570104001094

0

Block: 540570104001095

1

Block: 540570104001096

1

Block: 540570104001097

0

Block: 540570104001098

5

Block: 540570104001099

1

Block: 540570104001100

1

Block: 540570104001101

0

Block: 540570104001102

0

Block: 540570104001103

0

Block: 540570104001104

0

Block: 540570104001106

0

Block: 540570104001107

0

Block: 540570104001108

17

Block: 540570104001109

0

Block: 540570104001110

10

Block: 540570104001111

0

Block: 540570104001112

100

Block: 540570104001113

0

Block: 540570104001114

0

Block: 540570104001116

0

Block: 540570104001118

0

Block: 540570104001119

0

Block: 540570104001121

1

Block: 540570104001122

2

Block: 540570104001123

0

Block: 540570104001124

0

Block: 540570104001125

4

Block: 540570104001126

95

Block: 540570104001127

0

Block: 540570104001128

3

Block: 540570104001129

6

Block: 540570104001130

16

Block: 540570104001131

0

Block: 540570104001132

0

Block: 540570104001133

0

Block: 540570104001134

0

Block: 540570104001143

0

Block: 540570104001144

0

Block: 540570104001148

0

Block: 540570104001159

2

Block: 540570104002000

0

Block: 540570104002001

100

Block: 540570104002002

0

Block: 540570104002003

3

Block: 540570104002004

0

Block: 540570104002005

1

Block: 540570104002006

0

Block: 540570104002007

0

Block: 540570104002008

0

Block: 540570104002009

0

Block: 540570104002010

4

Block: 540570104002011

2

Block: 540570104002012

0

Block: 540570104002013

3

Block: 540570104002014

17

Block: 540570104002015

0

Block: 540570104002016

0

Block: 540570104002017

0

Block: 540570104002018

58

Block: 540570104002019

0

Block: 540570104002020

0

Block: 540570104002021

0

Block: 540570104002022

0

Block: 540570104002023

0

Block: 540570104002024

1

Block: 540570104002025

37

Block: 540570104002026

4

Block: 540570104002027

34

Block: 540570104002028

0

Block: 540570104002029

13

Block: 540570104002030

0

Block: 540570104002031

3

Block: 540570104002032

1

Block: 540570104002033

2

Block: 540570104002034

19

Block: 540570104002035

0

Block: 540570104002036

0

Block: 540570104002037

0

Block: 540570104002038

45

Block: 540570104002039

0

Block: 540570104002040

6

Block: 540570104002041

13

Block: 540570104002042

17

Block: 540570104002043

0

Block: 540570104002044

3

Block: 540570104002045

11

Block: 540570104002046

0

Block: 540570104002047

0

Block: 540570104002048

23

Block: 540570104002074

0

Block: 540570104002082

3

Block: 540570104002083

0

Block: 540570104002084

4

Block: 540570104002085

24

Block: 540570104002086

0

Block: 540570104002087

93

Block: 540570104002089

0

Block: 540570104002090

4

Block: 540570104002091

1

Block: 540570104002092

0

Block: 540570104002093

1

Block: 540570104002094

0

Block: 540570104002098

0

Block: 540570104002101

59

Block: 540570104002102

6

Block: 540570104002103

15

Block: 540570104002104

0

Block: 540570104002105

0

Block: 540570104002113

6

Block: 540570104002114

0

Block: 540570104002115

36

Block: 540570104002116

5

Block: 540570104002117

0

Block: 540570104002118

0

Block: 540570104002119

0

Block: 540570104002120

5

Block: 540570104002121

2

Block: 540570104002122

9

Block: 540570104002123

33

Block: 540570104002124

4

Block: 540570104002125

28

Block: 540570104002126

0

Block: 540570104002127

0

Block: 540570104002128

11

Block: 540570104002129

1

Block: 540570104002134

8

Block: 540570104002135

3

Block: 540570104002136

3

Block: 540570104002139

0

Block: 540570104002142

3

VTD 1 Subtotal

1,089

VTD: 10

999

VTD: 11

811

VTD: 12

644

VTD: 13

399

VTD: 14

276

VTD: 15

1,572

VTD: 16

585

VTD: 17

289

VTD: 18

263

VTD: 19

828

VTD: 2

1,084

VTD: 20

1,401

VTD: 21

506

VTD: 22

353

VTD: 23

833

VTD: 24

473

VTD: 25

1,403

VTD: 26

Block: 540570105001001

14

Block: 540570105001002

0

Block: 540570105001003

0

Block: 540570105001004

30

Block: 540570105001005

0

Block: 540570105001006

0

Block: 540570105001007

0

Block: 540570105001008

8

Block: 540570105001009

22

Block: 540570105001010

0

Block: 540570105001011

1

Block: 540570105001012

15

Block: 540570105001013

5

Block: 540570105001014

3

Block: 540570105001015

0

Block: 540570105001016

0

Block: 540570105001017

4

Block: 540570105001018

16

Block: 540570105001019

0

Block: 540570105001021

1

Block: 540570105001048

0

Block: 540570105001049

2

Block: 540570105001050

0

Block: 540570105001051

0

Block: 540570105002075

8

Block: 540570105003000

0

Block: 540570105003001

0

Block: 540570105003006

8

Block: 540570105003007

13

Block: 540570105003008

0

Block: 540570105003009

15

Block: 540570105003010

0

Block: 540570105003011

10

Block: 540570105003012

47

Block: 540570105003013

0

Block: 540570105003014

26

Block: 540570105003015

71

Block: 540570105003016

14

Block: 540570105003023

278

Block: 540570105003024

9

Block: 540570105003025

0

Block: 540570105003027

0

Block: 540570105003028

4

Block: 540570105003029

0

Block: 540570105003030

0

Block: 540570105003031

1

Block: 540570105003032

1

Block: 540570105003033

0

Block: 540570105003034

17

Block: 540570105003035

0

Block: 540570105003036

10

Block: 540570105003037

8

Block: 540570105003038

0

Block: 540570105003039

94

Block: 540570105003040

0

Block: 540570105003041

0

Block: 540570105003042

1

Block: 540570105003043

0

Block: 540570105003044

3

Block: 540570105003045

46

Block: 540570105003046

45

Block: 540570105003047

0

Block: 540570105003048

9

Block: 540570105003049

58

Block: 540570105003050

4

Block: 540570105003051

2

Block: 540570105003052

9

Block: 540570105003053

13

Block: 540570105003054

9

Block: 540570105003055

0

Block: 540570105003056

0

Block: 540570105003057

0

Block: 540570105003059

37

Block: 540570105003084

2

Block: 540570105003085

13

Block: 540570105003086

0

Block: 540570105003089

0

Block: 540570105003090

0

Block: 540570105003092

0

Block: 540570106001010

0

VTD 26 Subtotal

1,006

VTD: 27

Block: 540570105004006

6

VTD 27 Subtotal

6

VTD: 29

876

VTD: 30

Block: 540570107002022

5

Block: 540570107002023

0

Block: 540570107002024

8

Block: 540570107002076

8

VTD 30 Subtotal

21

VTD: 31

1,480

VTD: 4

823

VTD: 5

1,376

Mineral WV County Subtotal

19,396

District 56 Subtotal

19,396

District 57

Hampshire WV County

VTD: 10

1,088

VTD: 11

1,075

VTD: 12

1,072

VTD: 14

436

VTD: 15

1,023

VTD: 16

411

VTD: 17

1,027

VTD: 18

1,486

VTD: 19

658

VTD: 20

1,001

VTD: 22

747

VTD: 23

593

VTD: 24

746

VTD: 25

1,213

VTD: 26

550

VTD: 28

1,183

VTD: 8

Block: 540279682001084

44

Block: 540279682001085

0

Block: 540279682001086

5

Block: 540279682001087

1

Block: 540279682001089

5

Block: 540279682002005

0

Block: 540279682003043

53

Block: 540279682003044

0

Block: 540279682003046

0

Block: 540279682003069

54

Block: 540279682003070

0

Block: 540279682003071

1

Block: 540279682003073

0

Block: 540279682003074

0

Block: 540279682003075

0

Block: 540279682003076

0

Block: 540279682003078

0

Block: 540279682003079

75

Block: 540279682003080

0

Block: 540279682003081

0

Block: 540279682003082

0

Block: 540279682003083

2

Block: 540279682003084

0

Block: 540279682003085

0

Block: 540279682003086

0

Block: 540279682003093

31

Block: 540279682003094

3

Block: 540279682003095

0

Block: 540279682003096

0

Block: 540279682003097

18

Block: 540279682003098

0

Block: 540279682003099

2

Block: 540279682003101

0

Block: 540279682003110

0

Block: 540279682003113

42

Block: 540279682003114

6

Block: 540279682003118

0

Block: 540279683003032

0

Block: 540279683003033

0

Block: 540279683003034

0

Block: 540279683003035

0

Block: 540279683003036

1

Block: 540279683003037

1

Block: 540279683003038

0

Block: 540279683003039

0

Block: 540279683003040

0

Block: 540279683003041

0

Block: 540279683003042

0

Block: 540279683003043

3

Block: 540279683003044

0

Block: 540279683003045

0

Block: 540279683003046

43

Block: 540279683003047

0

Block: 540279683003048

0

Block: 540279683003049

0

Block: 540279683003050

2

Block: 540279683003051

3

Block: 540279683003052

45

Block: 540279683003053

7

Block: 540279683003054

0

Block: 540279683003055

0

Block: 540279683003061

0

Block: 540279683003063

0

Block: 540279683003067

0

Block: 540279683003094

5

Block: 540279683003095

0

Block: 540279683003096

0

Block: 540279683003162

1

Block: 540279683003163

13

Block: 540279683003164

2

Block: 540279683003165

0

Block: 540279683003166

63

Block: 540279683003167

1

Block: 540279683003168

31

Block: 540279683003169

9

Block: 540279683003170

7

Block: 540279683003171

0

Block: 540279683003172

0

Block: 540279683003173

6

Block: 540279683003174

6

Block: 540279683003175

2

Block: 540279683003176

24

Block: 540279683003193

0

VTD 8 Subtotal

617

VTD: 9

Block: 540279682003021

0

Block: 540279682003026

0

Block: 540279682003032

4

Block: 540279682003033

0

Block: 540279682003035

0

Block: 540279682003045

0

Block: 540279682003047

2

Block: 540279682003048

2

Block: 540279682003049

0

Block: 540279682003050

43

Block: 540279682003051

0

Block: 540279682003052

34

Block: 540279682003053

0

Block: 540279682003054

0

Block: 540279682003055

1

Block: 540279682003056

4

Block: 540279682003057

37

Block: 540279682003058

21

Block: 540279682003059

12

Block: 540279682003060

21

Block: 540279682003061

25

Block: 540279682003062

0

Block: 540279682003063

13

Block: 540279682003064

2

Block: 540279682003065

0

Block: 540279682003066

0

Block: 540279682003067

11

Block: 540279682003068

0

Block: 540279682003072

0

Block: 540279682003077

0

Block: 540279682003090

0

Block: 540279682003091

0

Block: 540279682003092

1

Block: 540279683001001

0

Block: 540279683001004

0

Block: 540279683001010

3

Block: 540279683001020

22

Block: 540279683001021

3

Block: 540279683001022

1

Block: 540279683001023

0

Block: 540279683001024

0

Block: 540279683001025

6

Block: 540279683001026

0

Block: 540279683001027

0

Block: 540279683001028

0

Block: 540279683001030

0

Block: 540279683001062

0

Block: 540279683001063

0

Block: 540279683001064

0

Block: 540279683001065

160

Block: 540279683001066

0

Block: 540279683001067

1

Block: 540279683001068

1

Block: 540279683001069

3

Block: 540279683001070

0

Block: 540279683001071

0

Block: 540279683001072

13

Block: 540279683001074

146

Block: 540279683001075

14

Block: 540279683001076

4

Block: 540279683001077

42

Block: 540279683001078

46

Block: 540279683001079

0

Block: 540279683001080

0

Block: 540279683001081

0

Block: 540279683001082

2

Block: 540279683001083

40

Block: 540279683001084

0

Block: 540279683001085

2

Block: 540279683001086

0

Block: 540279683001087

0

Block: 540279683001088

0

Block: 540279683001107

0

Block: 540279683001108

0

Block: 540279683001112

9

Block: 540279683001113

7

Block: 540279683001114

14

Block: 540279683001115

0

Block: 540279683001116

0

Block: 540279683001117

0

Block: 540279683001118

0

Block: 540279683001119

0

Block: 540279683002068

14

VTD 9 Subtotal

786

Hampshire WV County Subtotal

15,712

Mineral WV County

VTD: 32

943

VTD: 7

1,610

VTD: 9

1,154

Mineral WV County Subtotal

3,707

District 57 Subtotal

19,419

District 58

Hampshire WV County

VTD: 2

1,121

VTD: 21

1,412

VTD: 4

2,216

VTD: 6

1,469

VTD: 7

1,591

VTD: 8

Block: 540279682003106

0

VTD 8 Subtotal

0

VTD: 9

Block: 540279682003000

13

Block: 540279682003001

4

Block: 540279682003002

0

Block: 540279682003003

0

Block: 540279682003004

58

Block: 540279682003005

0

Block: 540279682003006

15

Block: 540279682003007

0

Block: 540279682003008

0

Block: 540279682003009

9

Block: 540279682003010

8

Block: 540279682003011

0

Block: 540279682003012

2

Block: 540279682003013

14

Block: 540279682003014

2

Block: 540279682003015

0

Block: 540279682003016

0

Block: 540279682003017

1

Block: 540279682003018

105

Block: 540279682003019

0

Block: 540279682003020

0

Block: 540279682003022

0

Block: 540279682003023

0

Block: 540279682003024

0

Block: 540279682003025

5

Block: 540279682003027

0

Block: 540279682003028

0

Block: 540279682003029

0

Block: 540279682003030

0

Block: 540279682003031

0

Block: 540279682003034

0

Block: 540279682003036

7

Block: 540279682003037

0

Block: 540279682003038

14

Block: 540279682003039

3

Block: 540279682003040

51

Block: 540279682003041

0

Block: 540279682003042

0

Block: 540279682003087

46

Block: 540279682003088

1

Block: 540279682003089

0

Block: 540279682003111

0

Block: 540279682003112

2

Block: 540279682003119

8

Block: 540279682003120

1

Block: 540279682003121

1

Block: 540279683001000

0

Block: 540279683001005

19

Block: 540279683001006

0

Block: 540279683001007

0

Block: 540279683001008

0

Block: 540279683001009

9

Block: 540279683001011

7

Block: 540279683001012

0

Block: 540279683001013

0

Block: 540279683001014

1

Block: 540279683001015

0

Block: 540279683001016

35

Block: 540279683001017

0

Block: 540279683001018

0

Block: 540279683001019

0

Block: 540279683001073

2

VTD 9 Subtotal

443

Hampshire WV County Subtotal

8,252

Morgan WV County

VTD: 1

1,863

VTD: 13

1,518

VTD: 18

1,056

VTD: 2 (540652)

2,274

VTD: 4 (540654)

758

VTD: 5

698

VTD: 6 (540656)

1,035

VTD: 7 (540657)

547

VTD: 8

1,150

Morgan WV County Subtotal

10,899

District 58 Subtotal

19,151

District 59

Berkeley WV County

VTD: 19

Block: 540039711022004

415

Block: 540039711022005

55

Block: 540039711022006

51

Block: 540039711022007

52

Block: 540039711022008

58

Block: 540039711022009

41

Block: 540039711022010

230

Block: 540039711022011

17

Block: 540039711022037

52

Block: 540039711022059

73

Block: 540039711022060

0

VTD 19 Subtotal

1,044

VTD: 39

4,160

VTD: 40

Block: 540039711022012

0

Block: 540039711022013

0

Block: 540039711022014

0

Block: 540039711022015

0

Block: 540039711022016

0

Block: 540039711022017

0

Block: 540039711022018

0

Block: 540039711022019

0

Block: 540039711022020

0

Block: 540039711022021

0

Block: 540039711022022

0

Block: 540039711022023

0

Block: 540039711022024

0

Block: 540039711022025

0

Block: 540039711022026

0

Block: 540039711022027

0

Block: 540039711022028

0

Block: 540039711022029

0

Block: 540039711022030

0

Block: 540039711022031

0

Block: 540039711022032

0

Block: 540039711022033

0

Block: 540039711022034

0

Block: 540039711022035

0

Block: 540039711022036

0

Block: 540039711022038

41

Block: 540039711022039

0

Block: 540039711022040

0

Block: 540039711022041

0

Block: 540039711022042

0

Block: 540039711022043

0

Block: 540039711022044

0

Block: 540039711022045

0

Block: 540039711022046

14

Block: 540039711022047

0

Block: 540039711022048

0

Block: 540039711022049

0

Block: 540039711022050

0

Block: 540039711022051

0

Block: 540039711022052

8

Block: 540039711022056

0

Block: 540039711022061

0

Block: 540039711022062

0

Block: 540039711022063

0

Block: 540039711022064

0

Block: 540039711022065

0

Block: 540039711022066

0

Block: 540039711022067

0

Block: 540039711022068

0

Block: 540039711022069

0

Block: 540039711022070

0

Block: 540039711022071

0

Block: 540039711022072

0

Block: 540039711022073

0

Block: 540039711022074

0

Block: 540039711022075

0

Block: 540039711022076

0

Block: 540039711022077

0

Block: 540039712011000

1

Block: 540039712011001

49

Block: 540039712011002

5

Block: 540039712011003

12

Block: 540039712011004

20

Block: 540039712011005

9

Block: 540039712011006

70

Block: 540039712011007

7

Block: 540039712011008

2

Block: 540039712011009

25

Block: 540039712011010

58

Block: 540039712011011

89

Block: 540039712011012

0

Block: 540039712011013

0

Block: 540039712011014

31

Block: 540039712011015

24

Block: 540039712011016

0

Block: 540039712011017

105

Block: 540039712011018

26

Block: 540039712011019

0

Block: 540039712011020

0

Block: 540039712011024

0

Block: 540039712011025

2

Block: 540039712011031

0

Block: 540039712011032

0

Block: 540039712011033

1

Block: 540039712011034

0

Block: 540039712011035

0

Block: 540039712011041

0

Block: 540039712011042

0

Block: 540039712011043

27

Block: 540039712011044

3

Block: 540039712011045

1

Block: 540039712011046

6

Block: 540039712011047

14

Block: 540039712011048

4

Block: 540039712011049

268

Block: 540039712011050

0

Block: 540039712011051

38

Block: 540039712011052

24

Block: 540039712011053

52

Block: 540039712011054

0

Block: 540039712011055

45

Block: 540039712011056

37

Block: 540039712011057

22

Block: 540039712011058

9

Block: 540039712011059

0

Block: 540039712011061

0

Block: 540039712011062

4

Block: 540039712011063

2

Block: 540039712011064

61

Block: 540039712011065

3

Block: 540039712011066

11

Block: 540039712011067

0

Block: 540039712012000

4

Block: 540039712012001

15

Block: 540039712012002

0

Block: 540039712012007

9

Block: 540039712014000

0

Block: 540039712014001

33

Block: 540039712014002

0

Block: 540039712014003

23

Block: 540039712014004

0

Block: 540039712014005

365

Block: 540039712014006

2

Block: 540039712014007

6

Block: 540039712014009

45

Block: 540039712014010

2

Block: 540039712014011

243

Block: 540039712014013

4

Block: 540039712014014

6

Block: 540039712014015

6

Block: 540039712014016

0

Block: 540039712014017

118

Block: 540039712014021

0

Block: 540039712014022

0

Block: 540039712014053

0

Block: 540039712014064

5

Block: 540039712022041

0

VTD 40 Subtotal

2,116

VTD: 41

Block: 540039712023005

301

Block: 540039712023007

0

Block: 540039712023008

0

VTD 41 Subtotal

301

VTD: 42

1,455

VTD: 44

1,053

VTD: 47

Block: 540039712023035

0

Block: 540039712023042

0

Block: 540039712023047

0

Block: 540039712023050

0

Block: 540039712023051

30

Block: 540039712023053

0

Block: 540039712023057

7

Block: 540039718001007

0

Block: 540039718001008

0

Block: 540039718001009

0

Block: 540039718001010

0

Block: 540039718001011

0

Block: 540039718001012

0

Block: 540039718001013

0

Block: 540039718001015

0

Block: 540039718001016

0

Block: 540039718001017

0

Block: 540039718001018

0

Block: 540039718001020

615

Block: 540039718001021

3

Block: 540039718001022

8

Block: 540039718001023

0

Block: 540039718001024

2

Block: 540039718001025

6

Block: 540039718001026

8

Block: 540039718001027

2

Block: 540039718001031

4

Block: 540039718001032

0

Block: 540039718001033

4

Block: 540039718001034

0

Block: 540039718001035

7

Block: 540039718001036

0

Block: 540039718001037

0

Block: 540039718001084

0

Block: 540039718001086

0

Block: 540039718002037

2

VTD 47 Subtotal

698

VTD: 48

Block: 540039712021000

323

Block: 540039712021001

55

Block: 540039712021002

163

Block: 540039712021003

8

Block: 540039712021004

0

Block: 540039712021005

5

Block: 540039712021006

19

Block: 540039712021007

4

Block: 540039712021008

12

Block: 540039712021009

2

Block: 540039712021010

4

Block: 540039712021011

0

Block: 540039712021012

8

Block: 540039712021013

9

Block: 540039712021014

0

Block: 540039712021015

0

Block: 540039712021016

8

Block: 540039712021017

4

Block: 540039712021018

44

Block: 540039712021019

35

Block: 540039712021020

166

Block: 540039712021021

6

Block: 540039712021023

0

Block: 540039712021024

17

Block: 540039712023000

10

Block: 540039712023001

43

Block: 540039712023002

5

Block: 540039712023003

8

Block: 540039712023004

6

Block: 540039712023010

123

Block: 540039712023011

0

Block: 540039712023012

17

Block: 540039712023021

1

Block: 540039712023023

92

Block: 540039712023024

11

Block: 540039712023025

49

Block: 540039712023026

0

Block: 540039712023027

66

Block: 540039712023028

12

Block: 540039712023029

27

Block: 540039712023030

22

Block: 540039712023031

0

Block: 540039712023032

239

Block: 540039712023033

0

Block: 540039712023037

55

Block: 540039712023038

2

Block: 540039712023039

0

Block: 540039712023040

0

Block: 540039712023041

20

Block: 540039712023043

0

Block: 540039712023044

0

Block: 540039712023046

0

Block: 540039712023048

2

Block: 540039712023049

12

Block: 540039712023052

0

Block: 540039712023056

7

Block: 540039712023059

0

Block: 540039718001000

0

Block: 540039718001001

0

Block: 540039718001002

0

Block: 540039718001003

0

Block: 540039718001004

0

Block: 540039718001005

0

Block: 540039718001006

0

Block: 540039718001014

0

Block: 540039718001019

0

VTD 48 Subtotal

1,721

Berkeley WV County Subtotal

12,548

Morgan WV County

VTD: 21

1,309

VTD: 23

2,055

VTD: 24

1,919

VTD: 25

1,359

Morgan WV County Subtotal

6,642

District 59 Subtotal

19,190

District 60

Berkeley WV County

VTD: 10

Block: 540039713003017

1

Block: 540039713003022

15

Block: 540039713003028

0

VTD 10 Subtotal

16

VTD: 15

Block: 540039713003013

4

Block: 540039716001015

4

VTD 15 Subtotal

8

VTD: 33

3,047

VTD: 36

Block: 540039721021000

67

Block: 540039721021001

47

Block: 540039721021002

25

Block: 540039721021003

495

Block: 540039721021004

27

Block: 540039721021005

0

Block: 540039721021006

0

Block: 540039721021007

74

Block: 540039721021008

3

Block: 540039721021009

44

Block: 540039721021010

73

Block: 540039721021011

180

Block: 540039721021012

0

Block: 540039721023000

0

Block: 540039721023003

141

Block: 540039721023004

37

Block: 540039721023006

2

Block: 540039721023007

0

Block: 540039721023008

0

Block: 540039721023023

8

Block: 540039721023026

0

Block: 540039721023031

50

Block: 540039721023032

0

Block: 540039721023035

0

Block: 540039721023037

20

Block: 540039721023038

24

Block: 540039721026016

12

VTD 36 Subtotal

1,329

VTD: 37

Block: 540039721022010

66

Block: 540039721022011

4

Block: 540039721022016

40

Block: 540039721022018

6

Block: 540039721022023

6

Block: 540039721022033

47

Block: 540039721022034

10

Block: 540039721022035

24

Block: 540039721022036

2

Block: 540039721026001

4

Block: 540039721026002

0

Block: 540039721026003

0

Block: 540039721026004

602

Block: 540039721026005

24

Block: 540039721026006

42

Block: 540039721026007

30

Block: 540039721026008

41

Block: 540039721026010

62

Block: 540039721026011

51

Block: 540039721026012

38

Block: 540039721026013

39

Block: 540039721026014

53

Block: 540039721026015

44

Block: 540039721026017

0

Block: 540039721026018

26

Block: 540039721026019

34

Block: 540039721026020

40

Block: 540039721026021

33

Block: 540039721026022

0

Block: 540039721026023

5

Block: 540039721026024

95

Block: 540039721026025

0

Block: 540039721026026

27

Block: 540039721026027

44

Block: 540039721026028

73

Block: 540039721026029

16

Block: 540039721026030

62

Block: 540039721026031

1

Block: 540039721026033

21

VTD 37 Subtotal

1,712

VTD: 38

Block: 540039712013016

8

Block: 540039712015000

152

Block: 540039712015001

5

Block: 540039712015002

7

Block: 540039712015003

130

Block: 540039712015004

37

Block: 540039712015008

55

Block: 540039712015009

38

Block: 540039712015010

22

Block: 540039712015011

0

Block: 540039712015012

216

Block: 540039712015013

15

Block: 540039712015014

11

Block: 540039712015015

384

Block: 540039712015019

0

Block: 540039712015020

0

Block: 540039712015021

38

Block: 540039712015022

171

Block: 540039712015028

40

Block: 540039713003001

12

Block: 540039713003002

0

Block: 540039713003003

141

Block: 540039713003004

0

Block: 540039713003005

10

Block: 540039713003006

33

Block: 540039713003010

280

Block: 540039713003011

6

Block: 540039713003012

39

Block: 540039713003014

32

Block: 540039713003019

35

Block: 540039713003029

5

Block: 540039713003030

55

Block: 540039713003050

13

Block: 540039713003051

0

Block: 540039713003052

132

Block: 540039713003057

0

Block: 540039716002000

0

Block: 540039716002001

1

Block: 540039716002002

0

Block: 540039718001042

0

Block: 540039718001057

1

Block: 540039718001066

0

Block: 540039718001068

0

Block: 540039719002013

0

VTD 38 Subtotal

2,124

VTD: 41

Block: 540039712014030

0

Block: 540039712021022

0

Block: 540039712023006

0

Block: 540039712023009

3

Block: 540039712023013

5

Block: 540039712023014

2

Block: 540039712023015

0

Block: 540039712023016

0

Block: 540039712023017

70

Block: 540039712023018

6

Block: 540039712023019

2

Block: 540039712023020

18

Block: 540039712023022

17

Block: 540039712023034

0

Block: 540039712023045

167

Block: 540039712023055

28

Block: 540039712023058

0

Block: 540039712023060

0

Block: 540039712024000

10

Block: 540039712024001

16

Block: 540039712024002

136

Block: 540039712024003

736

Block: 540039712024004

2

Block: 540039712024005

48

Block: 540039712024006

0

Block: 540039712024007

5

Block: 540039712024008

3

Block: 540039712024009

99

Block: 540039712024010

13

Block: 540039712024011

15

Block: 540039712024012

2

Block: 540039712024013

46

Block: 540039712024014

18

Block: 540039712024015

10

Block: 540039712024016

26

Block: 540039712024017

249

Block: 540039712024018

20

Block: 540039712024019

0

Block: 540039712024020

0

Block: 540039712024021

76

Block: 540039712024022

6

Block: 540039712024023

7

Block: 540039712024024

147

Block: 540039712024025

6

Block: 540039712024026

0

Block: 540039712024027

126

Block: 540039712024028

3

Block: 540039712024029

38

Block: 540039712024030

0

Block: 540039712024031

0

Block: 540039712024032

0

Block: 540039712024033

8

Block: 540039712024034

0

Block: 540039712024035

2

Block: 540039712024036

17

Block: 540039712024037

3

Block: 540039712024038

2

Block: 540039712024039

3

Block: 540039712024040

0

Block: 540039712024041

0

Block: 540039712024042

29

Block: 540039712024043

61

Block: 540039712024044

0

VTD 41 Subtotal

2,306

VTD: 43

1,667

VTD: 45

2,551

VTD: 46

Block: 540039712015007

15

Block: 540039718001043

0

Block: 540039718001044

271

Block: 540039718001045

2

Block: 540039718001046

3

Block: 540039718001047

0

Block: 540039718001048

42

Block: 540039718001050

228

Block: 540039718001051

21

Block: 540039718001052

3

Block: 540039718001053

0

Block: 540039718001054

9

Block: 540039718001055

0

Block: 540039718001056

85

Block: 540039718001060

151

Block: 540039718001061

0

Block: 540039718001062

31

Block: 540039718001063

3

Block: 540039718001064

58

Block: 540039718001072

34

Block: 540039718001073

13

Block: 540039718001079

20

Block: 540039718001089

12

Block: 540039718001090

0

Block: 540039718001091

2

Block: 540039718001092

7

Block: 540039718001093

0

Block: 540039718003001

29

Block: 540039718003002

0

Block: 540039718003003

141

Block: 540039718003005

38

Block: 540039718003007

37

Block: 540039718003015

7

Block: 540039718003044

14

Block: 540039718003045

6

Block: 540039718003046

0

VTD 46 Subtotal

1,282

VTD: 47

Block: 540039718002000

354

Block: 540039718002001

0

Block: 540039718002002

0

Block: 540039718002003

13

Block: 540039718002005

79

Block: 540039718002006

175

Block: 540039718002007

25

Block: 540039718002008

52

Block: 540039718002009

0

Block: 540039718002010

0

Block: 540039718002011

29

Block: 540039718002012

141

Block: 540039718002013

0

Block: 540039718002014

19

Block: 540039718002015

0

Block: 540039718002017

78

Block: 540039718002018

0

Block: 540039718002019

358

Block: 540039718002020

2

Block: 540039718002021

3

Block: 540039718002022

4

Block: 540039718002023

1

Block: 540039718002028

0

Block: 540039718002030

0

Block: 540039718002034

2

Block: 540039718002035

5

Block: 540039718002039

0

Block: 540039718002045

0

Block: 540039718002046

0

Block: 540039718004025

0

Block: 540039718004026

8

Block: 540039718004027

3

Block: 540039718004028

0

VTD 47 Subtotal

1,351

VTD: 48

Block: 540039712023036

2

Block: 540039712023054

23

VTD 48 Subtotal

25

VTD: 51

1,896

Berkeley WV County Subtotal

19,314

District 60 Subtotal

19,314

District 61

Berkeley WV County

VTD: 1

Block: 540039717002002

54

Block: 540039717002003

2

Block: 540039717002004

13

Block: 540039717002005

65

Block: 540039717002009

9

Block: 540039717002014

45

Block: 540039717004001

0

Block: 540039717004002

127

Block: 540039717004003

0

Block: 540039717004005

0

Block: 540039717004007

0

Block: 540039717004008

0

Block: 540039717004009

0

Block: 540039717004010

0

Block: 540039717004011

0

Block: 540039717004012

0

Block: 540039717004013

0

Block: 540039717004023

235

Block: 540039717004024

32

Block: 540039717004025

8

Block: 540039717004026

37

Block: 540039717004027

0

Block: 540039717004032

50

Block: 540039717004036

0

Block: 540039717004037

0

Block: 540039717004038

0

Block: 540039717004039

0

Block: 540039717004040

0

Block: 540039717004041

0

Block: 540039717004042

1

Block: 540039717004043

19

Block: 540039717004044

10

Block: 540039717004045

33

Block: 540039717005004

30

Block: 540039717005005

26

Block: 540039717005006

36

Block: 540039717005007

68

Block: 540039717005008

101

Block: 540039717005009

34

Block: 540039717005010

65

Block: 540039717005011

56

Block: 540039717005012

23

Block: 540039717005013

22

Block: 540039717005014

17

Block: 540039717005015

22

Block: 540039717005016

15

Block: 540039717005025

21

Block: 540039717006004

22

Block: 540039717006005

9

Block: 540039717006006

0

Block: 540039717006007

26

Block: 540039717006008

7

Block: 540039717006009

12

Block: 540039717006010

30

Block: 540039717006011

4

Block: 540039717006012

8

Block: 540039717006013

18

Block: 540039717006014

6

Block: 540039717006015

22

Block: 540039717006016

14

Block: 540039717006017

15

Block: 540039717006018

10

Block: 540039717006019

0

Block: 540039717006020

35

Block: 540039717006021

42

Block: 540039717006022

6

Block: 540039717006023

0

Block: 540039717006024

8

Block: 540039717006034

7

Block: 540039717007004

24

Block: 540039717007005

11

Block: 540039717007006

14

Block: 540039717007007

8

Block: 540039717007009

22

Block: 540039717007010

2

Block: 540039717007011

30

Block: 540039717007012

34

Block: 540039717007013

14

Block: 540039717007015

14

Block: 540039717007016

23

Block: 540039717007017

39

Block: 540039717007020

35

Block: 540039717007021

16

Block: 540039717007022

15

Block: 540039717007023

43

Block: 540039717007028

0

Block: 540039717007029

3

Block: 540039717007032

17

Block: 540039719002022

0

VTD 1 Subtotal

1,941

VTD: 10

Block: 540039713003015

0

Block: 540039713003016

748

Block: 540039713003018

44

Block: 540039713003020

10

Block: 540039713003021

0

Block: 540039713003023

19

Block: 540039713003024

26

Block: 540039713003025

207

Block: 540039713003026

0

Block: 540039713003031

27

Block: 540039713003053

0

Block: 540039716001031

0

Block: 540039716001032

0

Block: 540039716002003

0

Block: 540039716002004

0

Block: 540039716002005

0

Block: 540039716002006

0

Block: 540039716002007

70

Block: 540039716002008

101

Block: 540039716002009

213

Block: 540039716002010

45

Block: 540039716002011

12

Block: 540039716002012

7

Block: 540039716002015

115

Block: 540039716002016

47

Block: 540039716002017

29

Block: 540039716002018

0

Block: 540039716002033

20

Block: 540039716002034

0

Block: 540039716002035

6

Block: 540039716002036

0

Block: 540039716002037

0

Block: 540039716003000

5

Block: 540039716003001

11

Block: 540039716003002

5

VTD 10 Subtotal

1,767

VTD: 11

645

VTD: 14

925

VTD: 15

Block: 540039713003032

106

Block: 540039713003033

27

Block: 540039713003035

12

Block: 540039713003036

0

Block: 540039713003037

0

Block: 540039713003048

0

Block: 540039713003049

0

Block: 540039713004052

0

Block: 540039713004053

0

Block: 540039713004057

0

Block: 540039713004058

0

Block: 540039713004059

0

Block: 540039713004060

0

Block: 540039716001002

48

Block: 540039716001003

6

Block: 540039716001010

4

Block: 540039716001016

0

VTD 15 Subtotal

203

VTD: 15A

Block: 540039714002022

4

Block: 540039714002023

14

Block: 540039714005015

0

Block: 540039714005016

62

Block: 540039714005017

0

Block: 540039714005018

52

Block: 540039714005019

17

Block: 540039714005020

22

Block: 540039714005021

133

Block: 540039714005023

58

Block: 540039714005024

21

Block: 540039714005025

57

Block: 540039714005026

71

Block: 540039714005027

18

Block: 540039714005029

54

Block: 540039714005030

3

Block: 540039715001000

65

Block: 540039715001001

0

Block: 540039715001002

6

Block: 540039715001003

0

Block: 540039715001004

0

Block: 540039715001009

2

Block: 540039715001010

18

Block: 540039715001011

2

Block: 540039715001012

0

VTD 15A Subtotal

679

VTD: 16

Block: 540039714002014

151

Block: 540039714002015

40

Block: 540039714002026

102

Block: 540039714002027

0

Block: 540039714005006

0

VTD 16 Subtotal

293

VTD: 17

Block: 540039714005028

34

Block: 540039715001006

86

Block: 540039715001007

1

Block: 540039715001008

11

Block: 540039715001015

39

Block: 540039715001016

23

Block: 540039715001017

5

Block: 540039715001018

12

Block: 540039715001019

6

Block: 540039715001020

31

Block: 540039715001021

0

Block: 540039715001022

12

Block: 540039715001023

0

Block: 540039715001024

20

Block: 540039715001025

15

Block: 540039715001026

7

Block: 540039715001027

11

Block: 540039715001028

16

Block: 540039715001029

3

Block: 540039715001030

4

Block: 540039715001031

9

Block: 540039715001032

13

Block: 540039715001033

5

Block: 540039715001034

20

Block: 540039715001035

12

Block: 540039715001036

14

Block: 540039715001037

19

Block: 540039715001038

25

Block: 540039715001039

11

Block: 540039715001040

5

Block: 540039715001041

8

Block: 540039715001042

16

Block: 540039715001043

20

Block: 540039715001044

39

Block: 540039715001045

0

Block: 540039715001046

16

Block: 540039715001047

23

Block: 540039715001048

4

Block: 540039715001049

16

Block: 540039715001050

2

Block: 540039715001051

17

Block: 540039715001052

7

Block: 540039715001053

0

Block: 540039715001054

29

Block: 540039715001055

20

Block: 540039715001056

3

Block: 540039715001057

45

Block: 540039715001058

6

Block: 540039715001059

9

Block: 540039715001060

44

Block: 540039715002000

28

Block: 540039715002001

40

Block: 540039715002002

41

Block: 540039715002003

27

Block: 540039715002004

93

Block: 540039715002005

16

Block: 540039715002006

17

Block: 540039715002007

61

Block: 540039715002008

75

Block: 540039715002009

19

Block: 540039715002010

13

Block: 540039715002012

31

Block: 540039715002013

25

Block: 540039715002014

12

Block: 540039715002016

34

Block: 540039715002017

50

VTD 17 Subtotal

1,375

VTD: 18

Block: 540039713003008

0

Block: 540039713003038

0

Block: 540039713004054

0

Block: 540039713004056

0

VTD 18 Subtotal

0

VTD: 2

1,562

VTD: 22

Block: 540039712015016

0

Block: 540039712015017

8

Block: 540039712015018

0

Block: 540039712015023

26

Block: 540039712015024

28

Block: 540039712015025

11

Block: 540039716003009

0

Block: 540039716003010

0

Block: 540039717004000

0

Block: 540039719002000

0

Block: 540039719002001

0

Block: 540039719002002

10

Block: 540039719002003

15

Block: 540039719002004

20

Block: 540039719002005

0

Block: 540039719002006

0

Block: 540039719002007

50

Block: 540039719002008

444

Block: 540039719002009

0

Block: 540039719002010

0

Block: 540039719002011

17

Block: 540039719002012

6

Block: 540039719002014

3

Block: 540039719002015

326

Block: 540039719002016

93

Block: 540039719002017

50

Block: 540039719002018

118

Block: 540039719002019

42

Block: 540039719002020

107

Block: 540039719002023

35

Block: 540039719002024

312

Block: 540039719002025

12

Block: 540039719002026

18

Block: 540039719002028

178

Block: 540039719002029

34

Block: 540039719002030

22

Block: 540039719002031

28

Block: 540039719002032

19

Block: 540039719002033

33

Block: 540039719002034

12

Block: 540039719002035

0

Block: 540039719002036

11

Block: 540039719002037

172

Block: 540039719002038

11

Block: 540039719002041

19

Block: 540039719002042

0

Block: 540039719002043

32

Block: 540039719002044

83

Block: 540039719002047

9

Block: 540039719002048

1

Block: 540039719002049

17

Block: 540039719002050

0

VTD 22 Subtotal

2,432

VTD: 24

Block: 540039715004038

0

Block: 540039717007002

52

Block: 540039717007003

22

Block: 540039717007008

20

Block: 540039717007024

6

Block: 540039717007025

13

Block: 540039719005016

0

Block: 540039720001005

0

Block: 540039720001006

0

Block: 540039720001009

1

Block: 540039720001013

109

Block: 540039720001020

34

Block: 540039720001021

43

Block: 540039720001022

20

Block: 540039720001024

7

Block: 540039720001049

2

VTD 24 Subtotal

329

VTD: 28

Block: 540039714003018

5

Block: 540039714003019

12

Block: 540039715003031

0

Block: 540039720001001

0

VTD 28 Subtotal

17

VTD: 38

Block: 540039713003027

0

VTD 38 Subtotal

0

VTD: 46

Block: 540039712015026

5

Block: 540039712015027

0

Block: 540039718001049

13

Block: 540039718001067

249

Block: 540039718001069

7

Block: 540039718001070

7

Block: 540039718001071

21

Block: 540039718001074

23

VTD 46 Subtotal

325

VTD: 5

Block: 540039715003027

24

Block: 540039715003028

0

Block: 540039715003029

0

Block: 540039715003030

0

Block: 540039715004000

51

Block: 540039715004001

97

Block: 540039715004002

28

Block: 540039715004003

33

Block: 540039715004004

33

Block: 540039715004005

11

Block: 540039715004006

0

Block: 540039715004007

6

Block: 540039715004008

23

Block: 540039715004009

43

Block: 540039715004010

0

Block: 540039715004011

65

Block: 540039715004012

0

Block: 540039715004013

3

Block: 540039715004014

36

Block: 540039715004015

17

Block: 540039715004016

75

Block: 540039715004017

25

Block: 540039715004018

24

Block: 540039715004019

94

Block: 540039715004020

29

Block: 540039715004027

2

Block: 540039715004028

13

Block: 540039715004029

9

Block: 540039715004030

6

Block: 540039715004031

14

Block: 540039715004036

6

Block: 540039715004039

10

Block: 540039717001015

17

Block: 540039717001016

8

Block: 540039717001018

5

Block: 540039717001019

13

Block: 540039717001020

40

Block: 540039717001021

9

Block: 540039717005017

19

Block: 540039717005018

37

Block: 540039717005019

43

Block: 540039717005020

30

Block: 540039717005021

14

Block: 540039717005022

31

Block: 540039717005023

24

Block: 540039717005024

18

Block: 540039717006000

19

Block: 540039717006001

19

Block: 540039717006002

13

Block: 540039717006003

15

Block: 540039717006027

15

Block: 540039717006028

21

Block: 540039717006029

25

Block: 540039717006030

42

Block: 540039717006031

51

Block: 540039717006032

15

Block: 540039717006033

44

Block: 540039717007000

3

Block: 540039717007001

0

Block: 540039720001003

0

Block: 540039720001004

166

Block: 540039720001007

0

Block: 540039720001008

0

Block: 540039720001019

0

Block: 540039720001023

36

Block: 540039720001025

39

Block: 540039720001026

0

Block: 540039720001034

6

Block: 540039720001035

10

Block: 540039720001036

35

Block: 540039720001046

58

Block: 540039720001047

0

VTD 5 Subtotal

1,717

VTD: 6

1,068

VTD: 7

1,221

VTD: 8

1,033

VTD: 9

940

Berkeley WV County Subtotal

18,472

District 61 Subtotal

18,472

District 62

Berkeley WV County

VTD: 15

Block: 540039713004049

0

VTD 15 Subtotal

0

VTD: 18

Block: 540039711023023

2

Block: 540039711023025

0

Block: 540039713002007

2

Block: 540039713002008

20

Block: 540039713002009

29

Block: 540039713002013

0

Block: 540039713002014

73

Block: 540039713002015

2

Block: 540039713002016

6

Block: 540039713002017

16

Block: 540039713003000

0

Block: 540039713003007

384

Block: 540039713003009

68

Block: 540039713003039

37

Block: 540039713003040

0

Block: 540039713003041

0

Block: 540039713003042

0

Block: 540039713003055

12

Block: 540039713003056

0

Block: 540039713004002

490

Block: 540039713004003

0

Block: 540039713004004

0

Block: 540039713004005

0

Block: 540039713004006

0

Block: 540039713004007

0

Block: 540039713004008

50

Block: 540039713004009

0

Block: 540039713004010

0

Block: 540039713004011

0

Block: 540039713004012

0

Block: 540039713004013

0

Block: 540039713004014

0

Block: 540039713004015

0

Block: 540039713004016

3

Block: 540039713004017

0

Block: 540039713004018

0

Block: 540039713004019

0

Block: 540039713004021

0

Block: 540039713004022

0

Block: 540039713004023

28

Block: 540039713004026

0

Block: 540039713004027

373

Block: 540039713004028

0

Block: 540039713004029

0

Block: 540039713004030

0

Block: 540039713004031

0

Block: 540039713004032

0

Block: 540039713004033

0

Block: 540039713004034

0

Block: 540039713004035

0

Block: 540039713004036

24

Block: 540039713004037

0

Block: 540039713004038

0

Block: 540039713004039

551

Block: 540039713004040

0

Block: 540039713004041

35

Block: 540039713004042

0

Block: 540039713004043

25

Block: 540039713004044

0

Block: 540039713004045

21

Block: 540039713004046

82

Block: 540039713004047

0

Block: 540039713004048

0

Block: 540039713004050

0

Block: 540039713004051

19

Block: 540039713004055

0

Block: 540039713004061

0

Block: 540039713004062

0

Block: 540039713004063

0

Block: 540039713004064

21

Block: 540039713004065

63

Block: 540039713004066

66

Block: 540039713004067

0

Block: 540039713004068

20

Block: 540039713004069

11

Block: 540039713004070

52

VTD 18 Subtotal

2,585

VTD: 19

Block: 540039711021000

0

Block: 540039711021001

366

Block: 540039711021002

10

Block: 540039711021003

37

Block: 540039711021004

26

Block: 540039711021005

8

Block: 540039711021006

138

Block: 540039711021007

12

Block: 540039711021008

40

Block: 540039711021009

2

Block: 540039711021010

0

Block: 540039711021011

79

Block: 540039711021012

222

Block: 540039711021013

0

Block: 540039711021014

9

Block: 540039711021015

44

Block: 540039711021016

21

Block: 540039711021017

53

Block: 540039711021018

46

Block: 540039711021019

2

Block: 540039711021021

0

Block: 540039711021032

199

Block: 540039711021037

47

Block: 540039711021038

76

Block: 540039711021039

5

Block: 540039711021043

2

Block: 540039711022000

237

Block: 540039711022001

62

Block: 540039711022002

35

Block: 540039711022003

1

Block: 540039711022053

25

Block: 540039711022054

53

Block: 540039711022055

0

Block: 540039711022057

8

Block: 540039711022058

0

VTD 19 Subtotal

1,865

VTD: 20

1,658

VTD: 21

5,078

VTD: 23

3,569

VTD: 26

1,891

VTD: 40

Block: 540039712011021

2

Block: 540039712011022

132

Block: 540039712011023

28

Block: 540039712011026

15

Block: 540039712011027

28

Block: 540039712011028

6

Block: 540039712011029

0

Block: 540039712011030

0

Block: 540039712011036

2

Block: 540039712011037

41

Block: 540039712011038

10

Block: 540039712011039

6

Block: 540039712011040

4

Block: 540039712011060

4

Block: 540039712011068

13

Block: 540039712011069

0

Block: 540039712012019

8

Block: 540039712012020

0

Block: 540039712012023

234

Block: 540039712012024

0

Block: 540039712012026

13

Block: 540039712012027

12

Block: 540039712012028

0

Block: 540039712012029

0

Block: 540039712012032

105

Block: 540039712012033

77

Block: 540039712012034

0

Block: 540039712012035

0

Block: 540039712012036

18

Block: 540039712012038

21

Block: 540039712012039

276

Block: 540039712012040

26

Block: 540039712012041

69

VTD 40 Subtotal

1,150

Berkeley WV County Subtotal

17,796

District 62 Subtotal

17,796

District 63

Berkeley WV County

VTD: 15

Block: 540039713003043

0

Block: 540039716001000

0

Block: 540039716001001

0

VTD 15 Subtotal

0

VTD: 15A

Block: 540039714002020

4

Block: 540039714002024

3

Block: 540039714002025

0

Block: 540039714005009

0

Block: 540039714005010

0

Block: 540039714005022

0

Block: 540039715001005

0

Block: 540039715001013

0

Block: 540039715001014

0

VTD 15A Subtotal

7

VTD: 16

Block: 540039713003044

1

Block: 540039713003045

0

Block: 540039713003046

0

Block: 540039713003047

0

Block: 540039713003054

0

Block: 540039714002000

232

Block: 540039714002001

46

Block: 540039714002002

23

Block: 540039714002003

14

Block: 540039714002004

0

Block: 540039714002005

26

Block: 540039714002006

67

Block: 540039714002007

24

Block: 540039714002008

582

Block: 540039714002009

35

Block: 540039714002010

63

Block: 540039714002011

16

Block: 540039714002012

48

Block: 540039714002013

44

Block: 540039714002016

0

Block: 540039714002017

38

Block: 540039714002018

16

Block: 540039714002019

43

Block: 540039714002021

0

Block: 540039714002028

37

Block: 540039714002029

60

Block: 540039714005000

296

Block: 540039714005001

4

Block: 540039714005002

31

Block: 540039714005003

96

Block: 540039714005004

0

Block: 540039714005005

11

Block: 540039714005007

0

Block: 540039714005008

0

Block: 540039714005011

30

Block: 540039714005012

279

Block: 540039714005013

0

Block: 540039714005014

0

Block: 540039714005031

10

VTD 16 Subtotal

2,172

VTD: 17

Block: 540039715002018

49

Block: 540039715002021

12

Block: 540039715002023

0

Block: 540039715002024

0

Block: 540039715002039

38

VTD 17 Subtotal

99

VTD: 24

Block: 540039715004021

0

Block: 540039715004022

68

Block: 540039715004023

24

Block: 540039715004024

70

Block: 540039715004025

69

Block: 540039715004026

0

Block: 540039715004032

19

Block: 540039715004037

5

Block: 540039717007026

0

Block: 540039717007027

0

Block: 540039717007033

0

Block: 540039719005005

0

Block: 540039720001010

0

Block: 540039720001011

227

Block: 540039720001012

188

Block: 540039720001014

52

Block: 540039720001016

0

Block: 540039720001017

0

Block: 540039720001027

13

Block: 540039720001028

89

Block: 540039720001029

175

Block: 540039720001030

83

Block: 540039720001031

7

Block: 540039720001032

106

Block: 540039720001033

0

Block: 540039720001038

58

Block: 540039720001039

29

Block: 540039720001040

23

Block: 540039720001041

0

Block: 540039720001042

0

Block: 540039720001043

0

Block: 540039720001044

0

Block: 540039720001045

0

Block: 540039720001048

0

Block: 540039720003000

0

Block: 540039720003001

331

Block: 540039720003002

33

Block: 540039720003003

67

Block: 540039720003004

1

Block: 540039720003005

37

Block: 540039720003006

1

Block: 540039720003007

52

Block: 540039720003008

9

Block: 540039720003009

81

Block: 540039720003010

0

Block: 540039720003011

45

Block: 540039720003012

16

Block: 540039720003013

104

Block: 540039720003014

5

Block: 540039720003015

155

Block: 540039720003016

52

Block: 540039720003017

53

Block: 540039720003018

29

Block: 540039720003019

90

Block: 540039720003020

0

Block: 540039720003021

0

Block: 540039720003022

27

Block: 540039720003023

138

Block: 540039720003024

60

Block: 540039720003025

19

Block: 540039720003026

47

Block: 540039720003027

57

Block: 540039720003028

28

Block: 540039720003029

243

Block: 540039720003030

0

Block: 540039720003031

12

Block: 540039720003032

146

Block: 540039720003033

43

Block: 540039720003034

9

Block: 540039720003041

31

Block: 540039720003042

0

Block: 540039720003048

2

Block: 540039720006000

13

Block: 540039720006001

0

Block: 540039720006002

0

Block: 540039720006003

316

Block: 540039720006004

23

Block: 540039720006005

24

Block: 540039720006006

68

Block: 540039720006007

161

Block: 540039720006008

0

Block: 540039720006009

50

Block: 540039720006010

33

Block: 540039720006011

1

Block: 540039720006012

212

Block: 540039720006013

0

Block: 540039720006014

11

Block: 540039720006015

0

Block: 540039720006016

0

Block: 540039720006017

130

Block: 540039720006018

0

Block: 540039720006019

32

Block: 540039720006020

0

Block: 540039720006021

13

Block: 540039720006022

66

Block: 540039720006023

0

Block: 540039720006024

0

Block: 540039720006025

0

Block: 540039720006026

78

Block: 540039720006027

16

Block: 540039720006028

0

Block: 540039720006029

0

Block: 540039720006030

9

Block: 540039720006031

6

Block: 540039720006032

33

Block: 540039720006033

0

Block: 540039720006034

0

VTD 24 Subtotal

4,623

VTD: 25

1,546

VTD: 25A

1,582

VTD: 27

2,080

VTD: 28

Block: 540039713001011

187

Block: 540039713001012

0

Block: 540039713001014

34

Block: 540039713001015

0

Block: 540039713001016

26

Block: 540039713001017

858

Block: 540039713001018

13

Block: 540039713001019

13

Block: 540039713001020

0

Block: 540039713001021

28

Block: 540039713001022

35

Block: 540039713001023

67

Block: 540039713001024

3

Block: 540039713001025

7

Block: 540039713001026

4

Block: 540039713001027

0

Block: 540039713001028

12

Block: 540039713001029

5

Block: 540039713001030

40

Block: 540039713001031

51

Block: 540039713001032

51

Block: 540039713001033

11

Block: 540039713001034

15

Block: 540039713001038

30

Block: 540039713001039

74

Block: 540039713001040

101

Block: 540039713001041

10

Block: 540039713001042

38

Block: 540039713001043

0

Block: 540039713001044

18

Block: 540039714003000

39

Block: 540039714003001

32

Block: 540039714003002

17

Block: 540039714003003

0

Block: 540039714003004

43

Block: 540039714003005

0

Block: 540039714003006

12

Block: 540039714003007

0

Block: 540039714003008

0

Block: 540039714003009

38

Block: 540039714003010

0

Block: 540039714003011

0

Block: 540039714003012

0

Block: 540039714003013

1

Block: 540039714003014

135

Block: 540039714003015

0

Block: 540039714003016

0

Block: 540039714003017

31

Block: 540039714003020

5

Block: 540039714003021

7

Block: 540039714003022

5

Block: 540039714003023

6

Block: 540039714003024

0

Block: 540039714003025

0

Block: 540039714003026

162

Block: 540039714003027

2

Block: 540039714003028

35

Block: 540039714003029

366

Block: 540039714003030

23

Block: 540039714003031

1,157

Block: 540039714003032

0

Block: 540039714003033

12

Block: 540039714003034

10

Block: 540039714003035

0

Block: 540039714003036

0

Block: 540039714003037

0

Block: 540039714003038

0

Block: 540039714003039

0

Block: 540039715002019

10

Block: 540039715002020

24

Block: 540039715002022

102

Block: 540039715002025

0

Block: 540039715002026

3

Block: 540039715002034

0

Block: 540039715002040

7

Block: 540039715003032

0

Block: 540039720001000

0

VTD 28 Subtotal

4,015

VTD: 49

1,564

VTD: 5

Block: 540039715004033

12

Block: 540039715004034

0

Block: 540039715004035

1

Block: 540039720001015

0

Block: 540039720001018

0

Block: 540039720001037

43

VTD 5 Subtotal

56

Berkeley WV County Subtotal

17,744

District 63 Subtotal

17,744

District 64

Berkeley WV County

VTD: 1

Block: 540039717006025

13

Block: 540039717006026

9

Block: 540039717007018

4

VTD 1 Subtotal

26

VTD: 22

Block: 540039717004004

0

Block: 540039717004006

0

Block: 540039719002021

5

Block: 540039719002027

14

Block: 540039719002039

9

Block: 540039719002040

0

Block: 540039719002045

0

Block: 540039719002051

0

Block: 540039719002052

4

Block: 540039719003000

0

Block: 540039719003001

42

Block: 540039719003002

0

Block: 540039719005019

39

Block: 540039719005021

76

Block: 540039719005022

97

Block: 540039719005023

57

Block: 540039719005024

30

Block: 540039719005025

44

Block: 540039719005026

40

Block: 540039719005027

22

Block: 540039719005028

2

Block: 540039719005031

2

Block: 540039719005032

93

Block: 540039719005033

0

Block: 540039719005034

21

Block: 540039719005036

0

VTD 22 Subtotal

597

VTD: 24

Block: 540039717007014

14

Block: 540039717007019

26

Block: 540039717007030

26

Block: 540039717007031

19

Block: 540039719005000

83

Block: 540039719005001

0

Block: 540039719005002

0

Block: 540039719005003

0

Block: 540039719005004

0

Block: 540039719005006

0

Block: 540039719005007

46

Block: 540039719005008

0

Block: 540039719005009

0

Block: 540039719005010

0

Block: 540039719005011

0

Block: 540039719005012

0

Block: 540039719005013

0

Block: 540039719005014

0

Block: 540039719005015

0

Block: 540039719005017

2

Block: 540039719005018

2

Block: 540039719005020

0

Block: 540039719005029

0

Block: 540039719005030

0

Block: 540039719005066

5

Block: 540039719005067

0

VTD 24 Subtotal

223

VTD: 29

1,539

VTD: 31

4,274

VTD: 32

2,117

VTD: 34

2,067

VTD: 35

2,220

VTD: 36

Block: 540039721012000

175

Block: 540039721012001

76

Block: 540039721012014

14

Block: 540039721012016

303

Block: 540039721012017

13

Block: 540039721012018

9

Block: 540039721012019

0

Block: 540039721012020

14

Block: 540039721012021

26

Block: 540039721012022

12

Block: 540039721012023

7

Block: 540039721012024

179

Block: 540039721012025

13

Block: 540039721012028

2

Block: 540039721012029

1

Block: 540039721012030

42

Block: 540039721012032

10

Block: 540039721012037

10

Block: 540039721012038

2

Block: 540039721021013

82

Block: 540039721021014

60

Block: 540039721021015

86

Block: 540039721021016

236

Block: 540039721021017

3

Block: 540039721021018

14

Block: 540039721021019

0

Block: 540039721021020

3

Block: 540039721021021

0

Block: 540039721021022

9

Block: 540039721026009

16

Block: 540039721026037

9

Block: 540039721026038

9

Block: 540039721026042

253

Block: 540039721026043

0

Block: 540039721026044

34

Block: 540039721026045

2

Block: 540039721026046

106

Block: 540039721026047

65

Block: 540039721026048

6

Block: 540039721026049

34

Block: 540039721026050

0

Block: 540039721026051

0

Block: 540039721026052

3

Block: 540039721026053

1

Block: 540039721026054

21

Block: 540039721026055

98

Block: 540039721026057

2

VTD 36 Subtotal

2,060

VTD: 37

Block: 540039719004007

0

Block: 540039719004010

0

Block: 540039721022012

56

Block: 540039721022013

0

Block: 540039721022014

609

Block: 540039721022015

66

Block: 540039721022017

86

Block: 540039721022019

40

Block: 540039721022020

56

Block: 540039721022021

110

Block: 540039721022022

15

Block: 540039721022024

63

Block: 540039721022025

33

Block: 540039721025000

447

Block: 540039721025001

11

Block: 540039721025002

7

Block: 540039721025003

2

Block: 540039721025004

13

Block: 540039721025005

24

Block: 540039721025006

46

Block: 540039721025007

3

Block: 540039721025008

43

Block: 540039721025009

0

Block: 540039721025010

0

Block: 540039721025011

106

Block: 540039721025012

91

Block: 540039721025013

54

Block: 540039721025014

10

Block: 540039721025015

36

Block: 540039721025016

0

Block: 540039721025017

58

Block: 540039721025018

6

Block: 540039721026000

0

Block: 540039721026032

143

Block: 540039721026034

15

Block: 540039721026035

0

Block: 540039721026036

206

Block: 540039721026039

2

Block: 540039721026040

2

Block: 540039721026041

5

Block: 540039721026056

1

VTD 37 Subtotal

2,465

VTD: 46

Block: 540039718001075

178

Block: 540039718001076

0

Block: 540039718001077

0

Block: 540039718001078

4

Block: 540039718001080

5

Block: 540039718001081

6

Block: 540039718001082

37

Block: 540039718001083

1

Block: 540039718001087

115

Block: 540039718001088

17

VTD 46 Subtotal

363

VTD: 50

344

Berkeley WV County Subtotal

18,295

District 64 Subtotal

18,295

District 65

Jefferson WV County

VTD: 12

Block: 540379724021018

69

Block: 540379724021019

138

Block: 540379724021020

84

Block: 540379724021021

96

Block: 540379724021022

0

Block: 540379724021023

0

Block: 540379724021024

0

Block: 540379724021029

23

Block: 540379724021031

0

Block: 540379724021032

0

Block: 540379724021033

0

Block: 540379724021034

0

Block: 540379724021035

0

Block: 540379724021036

0

Block: 540379724021037

0

Block: 540379724021038

0

Block: 540379724021039

0

Block: 540379724021040

0

Block: 540379724021041

36

Block: 540379724021042

48

Block: 540379724021043

0

Block: 540379724021048

0

Block: 540379724021049

83

Block: 540379724021050

107

Block: 540379724021051

42

Block: 540379724021052

46

Block: 540379724021053

2

Block: 540379724021054

5

Block: 540379724021055

0

Block: 540379724021056

67

Block: 540379724021057

0

Block: 540379724021058

0

Block: 540379724021059

0

Block: 540379724021060

0

Block: 540379724021061

0

Block: 540379724021062

0

Block: 540379724021068

0

Block: 540379724021069

0

Block: 540379724021073

0

Block: 540379724021075

0

Block: 540379724021076

0

Block: 540379724021077

0

Block: 540379724021078

0

Block: 540379724021079

0

Block: 540379724021080

0

Block: 540379724021081

0

Block: 540379724021082

0

Block: 540379724021083

0

Block: 540379724021084

0

Block: 540379724021085

0

Block: 540379724021086

0

Block: 540379724021092

0

Block: 540379724021093

0

Block: 540379724021094

12

Block: 540379725031010

0

Block: 540379725031089

53

VTD 12 Subtotal

911

VTD: 13

Block: 540379726011095

0

Block: 540379726011096

0

Block: 540379726011097

38

Block: 540379726011100

4

Block: 540379726011101

0

Block: 540379726011104

0

Block: 540379726022043

220

Block: 540379726022044

0

Block: 540379726022045

32

Block: 540379726022046

2

Block: 540379726022047

0

Block: 540379726022048

0

Block: 540379726022051

4

Block: 540379726022052

2

Block: 540379726022053

10

Block: 540379726022054

0

Block: 540379726022055

0

Block: 540379726022056

0

Block: 540379726022057

33

Block: 540379726022058

9

Block: 540379726022059

16

Block: 540379726022060

54

Block: 540379726022061

2

Block: 540379726022062

0

Block: 540379726022063

0

Block: 540379726022064

0

VTD 13 Subtotal

426

VTD: 16

Block: 540379725031063

0

Block: 540379725031064

0

Block: 540379725031066

0

Block: 540379725031068

0

Block: 540379725031069

0

Block: 540379725031070

0

Block: 540379725031071

12

Block: 540379725031073

137

Block: 540379725031085

0

Block: 540379725061001

2

Block: 540379725061002

5

Block: 540379725061003

43

Block: 540379725061004

2

Block: 540379725061005

166

Block: 540379725061006

84

Block: 540379725061007

0

Block: 540379725061008

0

Block: 540379725061009

0

Block: 540379725061010

0

Block: 540379725061011

0

Block: 540379725061012

0

Block: 540379725061013

0

Block: 540379725061015

24

Block: 540379725061016

0

Block: 540379725061017

0

Block: 540379725061018

0

Block: 540379725061019

0

Block: 540379725061020

0

Block: 540379725061054

0

Block: 540379725061055

0

Block: 540379725061056

0

Block: 540379725061057

0

Block: 540379725061058

0

Block: 540379725061090

6

VTD 16 Subtotal

481

VTD: 19

Block: 540379728001000

0

Block: 540379728001001

3

Block: 540379728001002

0

Block: 540379728001003

10

Block: 540379728001004

0

Block: 540379728001005

0

Block: 540379728001006

0

Block: 540379728001007

0

Block: 540379728001008

0

Block: 540379728001009

0

Block: 540379728001017

6

Block: 540379728001021

0

Block: 540379728001022

0

VTD 19 Subtotal

19

VTD: 2

1,739

VTD: 22

Block: 540379725011023

7

Block: 540379725011024

0

Block: 540379725011028

3

Block: 540379725011041

14

Block: 540379725011042

0

Block: 540379725011045

0

Block: 540379725011051

3

Block: 540379725011052

0

Block: 540379725011053

113

Block: 540379725011054

0

Block: 540379725011055

2

Block: 540379725011056

14

Block: 540379725011057

23

Block: 540379725011058

86

Block: 540379725011059

0

Block: 540379725011060

38

Block: 540379725011061

0

Block: 540379725011062

2

Block: 540379725011063

0

Block: 540379725011064

8

Block: 540379725011065

0

Block: 540379725011066

15

Block: 540379725011067

70

Block: 540379725011068

0

Block: 540379725011069

2

Block: 540379725011070

19

Block: 540379725011071

93

Block: 540379725011072

0

Block: 540379725011073

2

Block: 540379725011074

35

Block: 540379725011075

0

Block: 540379725011091

37

Block: 540379725011092

62

Block: 540379725011093

0

Block: 540379725011094

0

Block: 540379725011095

47

Block: 540379725011096

0

Block: 540379725011097

0

Block: 540379725011098

0

Block: 540379725011099

0

Block: 540379725011100

0

Block: 540379725011101

0

Block: 540379725011102

51

Block: 540379725011103

0

Block: 540379725011104

0

Block: 540379725011105

0

Block: 540379725011106

0

Block: 540379725011107

66

Block: 540379725011108

2

Block: 540379725011109

0

Block: 540379725011110

55

Block: 540379725011111

74

Block: 540379725011112

33

Block: 540379725011113

59

Block: 540379725011114

62

Block: 540379725011115

43

Block: 540379725011116

0

Block: 540379725011117

0

Block: 540379725011118

34

Block: 540379725011119

0

Block: 540379725011120

0

Block: 540379728004022

5

VTD 22 Subtotal

1,179

VTD: 23

2,973

VTD: 27

Block: 540379723001014

0

Block: 540379723001018

14

Block: 540379723001021

0

Block: 540379723001022

0

Block: 540379723001023

0

Block: 540379723002034

0

Block: 540379724021004

12

Block: 540379724021005

0

Block: 540379724021006

0

Block: 540379724021007

1

Block: 540379724021014

0

Block: 540379724022002

0

Block: 540379724022003

0

Block: 540379724022006

0

Block: 540379724022008

0

Block: 540379724022009

0

Block: 540379724022010

0

Block: 540379724022017

0

VTD 27 Subtotal

27

VTD: 28

Block: 540379724011026

0

Block: 540379724011027

52

Block: 540379724011028

31

Block: 540379724011029

11

Block: 540379724011030

14

Block: 540379724013006

0

Block: 540379724013023

0

Block: 540379724021011

0

Block: 540379724021012

0

Block: 540379724021013

0

Block: 540379724021025

0

Block: 540379724021026

0

Block: 540379724021027

0

Block: 540379724021028

2

Block: 540379724021044

0

Block: 540379724021045

9

Block: 540379724021046

0

Block: 540379724021047

0

Block: 540379724021070

40

Block: 540379724021071

0

Block: 540379724021091

30

Block: 540379724022004

0

Block: 540379724022005

0

Block: 540379724022011

0

Block: 540379724022012

0

Block: 540379724022013

0

Block: 540379724022014

0

Block: 540379724022015

0

Block: 540379724022016

1

Block: 540379724022018

137

Block: 540379724022019

0

Block: 540379724022020

0

Block: 540379724022021

0

Block: 540379724022022

0

Block: 540379724022023

36

Block: 540379724022024

6

Block: 540379724022025

3

Block: 540379724022026

0

Block: 540379724022027

0

Block: 540379724022028

0

Block: 540379724022029

0

Block: 540379724022030

0

Block: 540379724022031

6

Block: 540379724022032

0

Block: 540379724022033

0

Block: 540379724022034

0

Block: 540379724022035

0

Block: 540379724022036

0

Block: 540379724022037

0

Block: 540379724022038

0

Block: 540379724022039

0

Block: 540379724022040

19

Block: 540379724022041

3

Block: 540379724022042

1

Block: 540379724022043

0

Block: 540379724022044

144

Block: 540379724022045

16

Block: 540379724022046

2

Block: 540379724022047

19

Block: 540379724022048

19

Block: 540379724022049

18

Block: 540379724022050

5

Block: 540379724022051

0

Block: 540379724022052

0

Block: 540379724022053

0

Block: 540379724022054

62

Block: 540379724022055

108

Block: 540379724022056

30

Block: 540379724022057

9

Block: 540379724022058

27

Block: 540379724022059

134

Block: 540379724022060

0

Block: 540379724022062

54

Block: 540379724022063

8

Block: 540379724022067

0

Block: 540379724022070

0

Block: 540379724022071

0

Block: 540379724022072

0

Block: 540379724022073

0

Block: 540379724022074

57

Block: 540379724022075

97

Block: 540379724022076

64

Block: 540379724022077

15

Block: 540379724022078

0

Block: 540379724022079

7

Block: 540379724022080

30

Block: 540379724022081

23

Block: 540379724022082

34

Block: 540379724022083

7

Block: 540379724022084

0

Block: 540379724022085

5

Block: 540379724022086

0

Block: 540379724022087

43

Block: 540379724022088

14

Block: 540379724022091

22

Block: 540379724022092

15

Block: 540379724022093

22

Block: 540379724022094

28

Block: 540379724022095

25

Block: 540379724022096

18

Block: 540379724022097

0

Block: 540379724022098

0

Block: 540379724022099

15

Block: 540379724022100

0

Block: 540379725011000

0

Block: 540379725011001

6

Block: 540379725011002

0

Block: 540379725011003

0

Block: 540379725011030

2

Block: 540379725011050

0

Block: 540379725051035

0

Block: 540379725051036

0

Block: 540379725051044

0

VTD 28 Subtotal

1,605

VTD: 3

Block: 540379725052014

0

Block: 540379725052016

0

Block: 540379725052018

0

Block: 540379725052019

0

Block: 540379725053001

0

Block: 540379725053002

31

Block: 540379725053003

2

Block: 540379725053004

14

Block: 540379725053005

79

Block: 540379725053006

57

Block: 540379725053007

13

Block: 540379725053008

47

Block: 540379725053009

4

Block: 540379725053010

16

Block: 540379725053011

8

Block: 540379725053012

0

Block: 540379725053013

46

Block: 540379725053014

2

Block: 540379725053015

0

Block: 540379725053016

20

Block: 540379725053017

12

Block: 540379725053018

18

Block: 540379725053019

19

Block: 540379725053020

5

Block: 540379725053021

17

Block: 540379725053022

29

Block: 540379725053023

26

Block: 540379725053024

41

Block: 540379725053025

26

Block: 540379725053026

25

Block: 540379725053027

30

Block: 540379725053028

14

Block: 540379725053029

32

Block: 540379725053030

34

Block: 540379725053031

26

Block: 540379725053032

2

Block: 540379725053033

4

Block: 540379725053035

5

Block: 540379725053036

3

Block: 540379725053037

7

Block: 540379725053041

11

Block: 540379725053042

46

Block: 540379725053044

0

Block: 540379725053048

16

Block: 540379725053049

26

Block: 540379725053050

22

Block: 540379725053051

5

Block: 540379725053054

13

Block: 540379725053055

4

Block: 540379725053056

17

Block: 540379725053057

1

Block: 540379725061014

0

Block: 540379725061035

4

Block: 540379725061042

142

Block: 540379725061043

0

Block: 540379725061044

0

Block: 540379725061045

4

Block: 540379725061046

26

Block: 540379725061047

38

Block: 540379725061048

17

Block: 540379725061049

0

Block: 540379725061050

0

Block: 540379725061051

0

Block: 540379725061052

0

Block: 540379725061053

0

Block: 540379725061059

98

Block: 540379725061060

162

Block: 540379725061061

33

Block: 540379725061062

0

Block: 540379725061063

36

Block: 540379725061064

39

Block: 540379725061065

145

Block: 540379725061067

135

Block: 540379725061070

0

Block: 540379725061071

3

Block: 540379725061072

2

Block: 540379725061073

2

Block: 540379725061074

4

Block: 540379725061076

4

Block: 540379725061077

74

Block: 540379725061078

6

Block: 540379725061079

0

Block: 540379725061080

0

Block: 540379725061081

3

Block: 540379725061082

13

Block: 540379725061083

0

Block: 540379725061084

34

Block: 540379725061088

60

Block: 540379725061089

32

Block: 540379725061091

4

Block: 540379725061092

0

Block: 540379725061093

0

Block: 540379725061094

46

Block: 540379725061095

37

Block: 540379725061096

0

Block: 540379725061097

54

Block: 540379725061098

96

Block: 540379725061100

0

Block: 540379725061119

0

Block: 540379725061136

0

Block: 540379725061137

53

VTD 3 Subtotal

2,281

VTD: 4

Block: 540379725031000

867

Block: 540379725031001

111

Block: 540379725031002

60

Block: 540379725031003

52

Block: 540379725031004

41

Block: 540379725031005

60

Block: 540379725031006

157

Block: 540379725031007

41

Block: 540379725031008

26

Block: 540379725031009

71

Block: 540379725031011

134

Block: 540379725031012

45

Block: 540379725031013

25

Block: 540379725031014

55

Block: 540379725031015

4

Block: 540379725031016

0

Block: 540379725031017

0

Block: 540379725031018

110

Block: 540379725031019

0

Block: 540379725031020

3

Block: 540379725031021

0

Block: 540379725031022

0

Block: 540379725031023

0

Block: 540379725031024

64

Block: 540379725031025

0

Block: 540379725031026

135

Block: 540379725031027

20

Block: 540379725031028

0

Block: 540379725031029

0

Block: 540379725031030

10

Block: 540379725031031

0

Block: 540379725031032

0

Block: 540379725031033

103

Block: 540379725031034

53

Block: 540379725031035

35

Block: 540379725031036

4

Block: 540379725031037

10

Block: 540379725031038

9

Block: 540379725031039

23

Block: 540379725031040

12

Block: 540379725031041

0

Block: 540379725031042

0

Block: 540379725031043

90

Block: 540379725031044

15

Block: 540379725031045

63

Block: 540379725031046

0

Block: 540379725031047

24

Block: 540379725031048

0

Block: 540379725031049

0

Block: 540379725031050

0

Block: 540379725031051

0

Block: 540379725031052

0

Block: 540379725031053

0

Block: 540379725031054

0

Block: 540379725031055

0

Block: 540379725031056

0

Block: 540379725031057

0

Block: 540379725031058

0

Block: 540379725031059

0

Block: 540379725031060

0

Block: 540379725031061

0

Block: 540379725031062

0

Block: 540379725031075

0

Block: 540379725031076

0

Block: 540379725031077

0

Block: 540379725031078

0

Block: 540379725031079

0

Block: 540379725031080

0

Block: 540379725031081

0

Block: 540379725031082

0

Block: 540379725031083

0

Block: 540379725031084

0

Block: 540379725031086

0

Block: 540379725031087

0

Block: 540379725031088

0

Block: 540379725031090

38

Block: 540379725051000

0

Block: 540379725051001

0

Block: 540379725051002

0

Block: 540379725051003

0

Block: 540379725051009

0

Block: 540379725051010

0

Block: 540379725051011

0

Block: 540379725051012

0

Block: 540379725051013

0

Block: 540379725051014

0

Block: 540379725051015

0

Block: 540379725051016

0

Block: 540379725052013

0

Block: 540379725052015

0

Block: 540379725052017

0

Block: 540379725052023

16

Block: 540379725052024

6

Block: 540379725052025

0

Block: 540379725052026

4

Block: 540379725052027

4

Block: 540379725052028

0

Block: 540379725052029

1

Block: 540379725052030

2

Block: 540379725053000

33

Block: 540379725053034

38

Block: 540379725053038

4

Block: 540379725053039

0

Block: 540379725053040

0

Block: 540379725053043

4

Block: 540379725053045

8

Block: 540379725053046

5

Block: 540379725053047

1

Block: 540379725053052

0

Block: 540379725053053

4

Block: 540379725053058

0

Block: 540379725053059

1

Block: 540379725053060

4

Block: 540379725061021

0

Block: 540379725061022

0

Block: 540379725061023

13

Block: 540379725061024

114

Block: 540379725061025

21

Block: 540379725061026

67

Block: 540379725061027

10

Block: 540379725061028

0

Block: 540379725061029

1

Block: 540379725061030

2

Block: 540379725061031

43

Block: 540379725061032

98

Block: 540379725061033

92

Block: 540379725061034

73

Block: 540379725061036

0

Block: 540379725061037

6

Block: 540379725061038

44

Block: 540379725061039

15

Block: 540379725061040

0

Block: 540379725061041

40

Block: 540379725061066

66

Block: 540379725061068

16

Block: 540379725061069

7

Block: 540379725061075

71

Block: 540379725061085

0

Block: 540379725061086

0

Block: 540379725061087

0

Block: 540379725061099

0

Block: 540379725061106

0

Block: 540379725061107

0

Block: 540379725061108

0

Block: 540379725061109

0

Block: 540379725061110

0

Block: 540379725061111

0

Block: 540379725061113

0

Block: 540379725061135

0

Block: 540379725061138

5

Block: 540379725061139

0

VTD 4 Subtotal

3,509

VTD: 6

732

VTD: 7

2,379

Jefferson WV County Subtotal

18,261

District 65 Subtotal

18,261

District 66

Jefferson WV County

VTD: 12

Block: 540379722041033

21

Block: 540379722041034

18

Block: 540379722041035

29

Block: 540379722041036

19

Block: 540379722041037

26

Block: 540379722041038

32

Block: 540379722041039

20

Block: 540379722041041

0

Block: 540379722041042

35

Block: 540379722041043

24

Block: 540379722041044

13

Block: 540379722041045

5

Block: 540379722041046

13

Block: 540379722041047

0

Block: 540379722041048

0

Block: 540379722041052

2

Block: 540379722041053

10

Block: 540379722041054

16

Block: 540379722041055

5

Block: 540379724021002

0

Block: 540379724021008

1

Block: 540379724021009

96

Block: 540379724021010

17

Block: 540379724021015

86

Block: 540379724021016

42

Block: 540379724021017

60

Block: 540379724021030

96

VTD 12 Subtotal

686

VTD: 13

Block: 540379726011072

6

Block: 540379726011073

9

Block: 540379726011074

0

Block: 540379726011075

1

Block: 540379726011102

80

Block: 540379726011103

0

Block: 540379726011105

0

Block: 540379726011106

1

Block: 540379726011108

0

Block: 540379726011122

0

Block: 540379726011126

0

VTD 13 Subtotal

97

VTD: 16

Block: 540379725031065

290

Block: 540379725031067

45

Block: 540379725031072

2

Block: 540379725031074

45

Block: 540379725061000

2

Block: 540379725061105

23

Block: 540379725061120

25

Block: 540379726011070

0

Block: 540379726011071

0

Block: 540379726011107

0

Block: 540379726011109

0

Block: 540379726011110

0

Block: 540379726011111

0

Block: 540379726011112

0

Block: 540379726011113

5

Block: 540379726011114

0

Block: 540379726011115

0

Block: 540379726011116

30

Block: 540379726011117

36

Block: 540379726011118

0

Block: 540379726011119

10

Block: 540379726011120

13

Block: 540379726011121

32

Block: 540379726011123

0

Block: 540379727012005

0

Block: 540379727012012

0

Block: 540379727012013

0

VTD 16 Subtotal

558

VTD: 19

Block: 540379728001010

3

Block: 540379728001011

382

Block: 540379728001012

31

Block: 540379728001013

12

Block: 540379728001014

33

Block: 540379728001015

0

Block: 540379728001016

2

Block: 540379728001018

19

Block: 540379728001019

2

Block: 540379728001023

0

Block: 540379728001024

0

Block: 540379728001025

0

Block: 540379728001026

71

Block: 540379728001027

2

Block: 540379728001028

37

Block: 540379728001029

9

Block: 540379728001030

0

Block: 540379728001032

88

Block: 540379728001034

19

Block: 540379728001035

20

VTD 19 Subtotal

730

VTD: 20

1,143

VTD: 21

Block: 540379727021000

136

Block: 540379727021001

13

Block: 540379727021002

15

Block: 540379727021003

8

Block: 540379727021004

18

Block: 540379727021005

24

Block: 540379727021006

0

Block: 540379727021007

6

Block: 540379727021008

22

Block: 540379727021009

1

Block: 540379727021010

9

Block: 540379727021011

9

Block: 540379727021012

11

Block: 540379727021013

6

Block: 540379727021014

13

Block: 540379727021015

13

Block: 540379727021016

9

Block: 540379727021017

8

Block: 540379727021018

10

Block: 540379727021019

9

Block: 540379727021020

25

Block: 540379727021021

19

Block: 540379727021022

26

Block: 540379727021023

18

Block: 540379727021024

15

Block: 540379727021025

5

Block: 540379727021026

4

Block: 540379727021027

4

Block: 540379727021028

5

Block: 540379727021029

4

Block: 540379727021030

3

Block: 540379727021031

17

Block: 540379727021032

12

Block: 540379727021033

30

Block: 540379727021034

9

Block: 540379727021035

3

Block: 540379727021036

15

Block: 540379727021037

8

Block: 540379727021038

15

Block: 540379727021039

16

Block: 540379727021040

14

Block: 540379727021041

31

Block: 540379727021042

26

Block: 540379727021043

13

Block: 540379727021044

4

Block: 540379727021045

22

Block: 540379727021046

23

Block: 540379727021047

14

Block: 540379727021048

18

Block: 540379727021049

1

Block: 540379727021050

9

Block: 540379727021051

78

Block: 540379727021052

1

Block: 540379727021053

8

Block: 540379727021054

1

Block: 540379727021055

26

Block: 540379727021056

140

Block: 540379727021057

0

Block: 540379727021058

0

Block: 540379727021059

7

Block: 540379727021060

2

Block: 540379727022000

0

Block: 540379727022001

0

Block: 540379727022002

162

Block: 540379727022003

14

Block: 540379727022004

20

Block: 540379727022005

7

Block: 540379727022006

0

Block: 540379727022007

38

Block: 540379727022008

19

Block: 540379727022009

16

Block: 540379727022010

7

Block: 540379727022011

11

Block: 540379727022012

6

Block: 540379727022013

9

Block: 540379727022014

0

Block: 540379727022015

72

Block: 540379727022016

10

Block: 540379727022017

9

Block: 540379727022018

26

Block: 540379727022019

0

Block: 540379727022020

41

Block: 540379727022021

20

Block: 540379727022022

46

Block: 540379727022023

0

Block: 540379727022024

20

Block: 540379727022025

12

Block: 540379727022026

0

Block: 540379727022027

4

Block: 540379727022028

7

Block: 540379727022029

10

Block: 540379727022030

8

Block: 540379727022031

23

Block: 540379727022032

3

Block: 540379727022033

21

Block: 540379727022034

15

Block: 540379727022035

29

Block: 540379727022036

143

Block: 540379727022037

0

Block: 540379727022038

10

Block: 540379727022039

24

Block: 540379727022040

26

Block: 540379727022041

10

Block: 540379727022042

0

Block: 540379727022043

4

Block: 540379727022044

27

Block: 540379727022045

0

Block: 540379727022046

0

Block: 540379727022047

0

Block: 540379727022048

141

Block: 540379727022049

0

Block: 540379727022050

8

Block: 540379727022051

12

Block: 540379727022052

29

Block: 540379727022053

0

Block: 540379727022054

4

Block: 540379727022055

12

Block: 540379727022056

17

Block: 540379727022057

2

Block: 540379727022058

1

Block: 540379727023001

394

Block: 540379727023002

10

Block: 540379727023003

80

Block: 540379727023004

32

Block: 540379727023005

0

Block: 540379727023006

22

Block: 540379727023007

35

Block: 540379727023008

27

Block: 540379727023009

32

Block: 540379727023010

0

Block: 540379727023011

18

Block: 540379727023012

48

Block: 540379727023013

41

Block: 540379727023014

34

Block: 540379727023015

22

Block: 540379727023016

87

Block: 540379727023017

0

Block: 540379727023018

51

Block: 540379727023019

41

Block: 540379727023020

28

Block: 540379727023021

249

Block: 540379727023022

13

Block: 540379727023023

13

Block: 540379727023024

11

Block: 540379727023025

9

Block: 540379727023026

24

Block: 540379727023027

7

Block: 540379727023028

21

Block: 540379727023029

15

Block: 540379727023030

2

Block: 540379727023031

0

Block: 540379727023032

7

Block: 540379727023033

13

Block: 540379727023034

4

Block: 540379727023035

8

Block: 540379727023036

6

Block: 540379727023037

9

Block: 540379727023038

14

Block: 540379727023039

5

Block: 540379727023040

7

Block: 540379727023041

8

Block: 540379727023042

10

Block: 540379727023043

9

Block: 540379727023044

15

Block: 540379727023045

12

Block: 540379727023046

37

Block: 540379727023047

6

Block: 540379727023048

5

Block: 540379727023049

7

Block: 540379727023050

7

Block: 540379727023051

0

Block: 540379727023052

12

Block: 540379727023053

3

Block: 540379727023054

0

Block: 540379727023055

0

Block: 540379727023056

4

Block: 540379727023057

9

Block: 540379727023058

12

Block: 540379727023059

45

Block: 540379727023060

6

Block: 540379727023061

5

Block: 540379727023062

4

Block: 540379727023063

11

Block: 540379727023064

4

Block: 540379727023065

9

Block: 540379727023066

2

Block: 540379727023067

6

Block: 540379727023068

0

Block: 540379727023069

38

Block: 540379727023070

20

VTD 21 Subtotal

3,931

VTD: 22

Block: 540379725011022

1

Block: 540379725011076

0

Block: 540379725011077

0

Block: 540379725011078

2

Block: 540379725011079

0

Block: 540379725011080

5

Block: 540379725011081

383

Block: 540379728003000

15

Block: 540379728003001

4

Block: 540379728003002

62

Block: 540379728003011

11

Block: 540379728003012

7

Block: 540379728003013

18

Block: 540379728003014

224

Block: 540379728003015

72

Block: 540379728003016

38

Block: 540379728003017

41

Block: 540379728003018

20

Block: 540379728003019

192

Block: 540379728003020

0

Block: 540379728003021

0

Block: 540379728003022

0

Block: 540379728003023

0

Block: 540379728003024

0

Block: 540379728003025

0

Block: 540379728003026

0

Block: 540379728003027

0

Block: 540379728003028

0

Block: 540379728003029

0

Block: 540379728003030

0

Block: 540379728003031

0

Block: 540379728003032

0

Block: 540379728003033

0

Block: 540379728003034

0

Block: 540379728003035

0

Block: 540379728003036

0

Block: 540379728003038

11

Block: 540379728003039

45

Block: 540379728003040

45

Block: 540379728003041

10

Block: 540379728003042

0

Block: 540379728003043

8

Block: 540379728003044

174

Block: 540379728003045

21

Block: 540379728003046

44

Block: 540379728003047

0

Block: 540379728003048

2

Block: 540379728003049

41

Block: 540379728003050

0

Block: 540379728003051

5

Block: 540379728003052

40

Block: 540379728003053

36

Block: 540379728003054

0

Block: 540379728003055

5

Block: 540379728003056

41

Block: 540379728003057

30

Block: 540379728003058

0

Block: 540379728003059

7

Block: 540379728003060

10

Block: 540379728003061

5

Block: 540379728004016

151

Block: 540379728004017

13

Block: 540379728004018

0

Block: 540379728004019

89

Block: 540379728004020

125

Block: 540379728004021

31

Block: 540379728004024

39

Block: 540379728004025

29

Block: 540379728004026

6

Block: 540379728004027

1

Block: 540379728004028

0

Block: 540379728004029

0

Block: 540379728004030

0

Block: 540379728004031

0

Block: 540379728004032

32

Block: 540379728004033

38

VTD 22 Subtotal

2,229

VTD: 25

2,653

VTD: 26

2,089

VTD: 27

Block: 540379722041049

0

Block: 540379722041050

24

Block: 540379722041051

7

Block: 540379723001000

123

Block: 540379723001001

80

Block: 540379723001002

0

Block: 540379723001003

92

Block: 540379723001004

0

Block: 540379723001005

142

Block: 540379723001006

30

Block: 540379723001007

47

Block: 540379723001008

47

Block: 540379723001009

0

Block: 540379723001010

38

Block: 540379723001011

1

Block: 540379723001012

110

Block: 540379723001013

117

Block: 540379723001015

7

Block: 540379723001016

0

Block: 540379723001017

24

Block: 540379723001019

5

Block: 540379723001020

21

Block: 540379723001024

0

Block: 540379723002000

0

Block: 540379723002001

168

Block: 540379723002002

29

Block: 540379723002003

238

Block: 540379723002004

2

Block: 540379723002009

59

Block: 540379723002015

460

Block: 540379723002016

3

Block: 540379723002017

51

Block: 540379723002018

28

Block: 540379723002019

37

Block: 540379723002020

68

Block: 540379723002021

46

Block: 540379723002022

15

Block: 540379723002023

16

Block: 540379723002024

39

Block: 540379723002025

31

Block: 540379723002026

20

Block: 540379723002027

26

Block: 540379723002028

25

Block: 540379723002029

39

Block: 540379723002030

20

Block: 540379723002031

30

Block: 540379723002032

0

Block: 540379723002033

48

Block: 540379723002035

0

Block: 540379723002038

0

Block: 540379723002047

31

Block: 540379724021003

236

Block: 540379724021090

51

Block: 540379724022000

36

Block: 540379724022001

4

Block: 540379724022007

0

VTD 27 Subtotal

2,771

VTD: 28

Block: 540379724022064

53

Block: 540379724022065

108

Block: 540379724022066

26

Block: 540379724022068

13

Block: 540379724022069

19

VTD 28 Subtotal

219

VTD: 3

Block: 540379725061101

86

Block: 540379725061102

63

Block: 540379725061103

34

Block: 540379725061104

28

VTD 3 Subtotal

211

VTD: 31

Block: 540379722041026

15

VTD 31 Subtotal

15

VTD: 4

Block: 540379725061112

6

Block: 540379725061114

191

Block: 540379725061115

15

Block: 540379725061116

1

Block: 540379725061117

10

Block: 540379725061118

0

Block: 540379725061127

49

Block: 540379725061134

8

VTD 4 Subtotal

280

Jefferson WV County Subtotal

17,612

District 66 Subtotal

17,612

District 67

Jefferson WV County

VTD: 12

Block: 540379722031051

30

Block: 540379722031053

6

Block: 540379722031054

13

Block: 540379722031056

143

Block: 540379722031057

0

Block: 540379722041032

223

Block: 540379722041056

55

Block: 540379722041057

87

Block: 540379722041058

20

Block: 540379724021000

23

Block: 540379724021001

0

Block: 540379726022006

128

Block: 540379726022007

31

Block: 540379726022008

0

Block: 540379726022011

55

Block: 540379726022012

48

Block: 540379726022013

18

Block: 540379726022014

3

Block: 540379726022015

0

Block: 540379726022030

0

Block: 540379726022033

150

Block: 540379726022049

42

Block: 540379726022050

26

VTD 12 Subtotal

1,101

VTD: 13

Block: 540379726011031

16

Block: 540379726011063

0

Block: 540379726011064

0

Block: 540379726011067

60

Block: 540379726011068

11

Block: 540379726011069

0

Block: 540379726011076

0

Block: 540379726011077

0

Block: 540379726011078

0

Block: 540379726011079

0

Block: 540379726011080

4

Block: 540379726011081

0

Block: 540379726011082

50

Block: 540379726011083

0

Block: 540379726011084

27

Block: 540379726011085

10

Block: 540379726011086

78

Block: 540379726011087

0

Block: 540379726011088

0

Block: 540379726011089

105

Block: 540379726011090

0

Block: 540379726011091

0

Block: 540379726011092

16

Block: 540379726011093

77

Block: 540379726011094

0

Block: 540379726011098

0

Block: 540379726011099

1

Block: 540379726011124

0

Block: 540379726021018

108

Block: 540379726021019

0

Block: 540379726021020

36

Block: 540379726021024

0

Block: 540379726022003

406

Block: 540379726022004

22

Block: 540379726022005

49

Block: 540379726022009

30

Block: 540379726022010

96

Block: 540379726022016

566

Block: 540379726022017

0

Block: 540379726022018

1

Block: 540379726022019

3

Block: 540379726022020

24

Block: 540379726022021

4

Block: 540379726022022

32

Block: 540379726022023

0

Block: 540379726022025

48

Block: 540379726022026

0

Block: 540379726022028

0

Block: 540379726022029

214

Block: 540379726022031

3

Block: 540379726022032

4

Block: 540379726022034

0

Block: 540379726022035

0

Block: 540379726022036

126

Block: 540379726022037

0

Block: 540379726022042

0

Block: 540379726022068

0

VTD 13 Subtotal

2,227

VTD: 14

284

VTD: 15

1,047

VTD: 16

Block: 540379727011047

35

Block: 540379727011048

0

Block: 540379727011052

0

Block: 540379727012000

52

Block: 540379727012001

59

Block: 540379727012002

53

Block: 540379727012003

3

Block: 540379727012004

0

Block: 540379727012006

397

Block: 540379727012007

0

Block: 540379727012008

0

Block: 540379727012009

48

Block: 540379727012010

3

Block: 540379727012011

32

Block: 540379727012014

17

Block: 540379727012015

4

Block: 540379727013029

0

Block: 540379727013030

44

Block: 540379727013031

15

Block: 540379727013037

2

Block: 540379727013046

3

Block: 540379727013047

0

VTD 16 Subtotal

767

VTD: 17

1,985

VTD: 21

Block: 540379727023000

84

VTD 21 Subtotal

84

VTD: 31

Block: 540379722031000

0

Block: 540379722031001

0

Block: 540379722031002

0

Block: 540379722031003

15

Block: 540379722031005

194

Block: 540379722031006

0

Block: 540379722031008

0

Block: 540379722031011

96

Block: 540379722031012

18

Block: 540379722031013

202

Block: 540379722031014

0

Block: 540379722031015

79

Block: 540379722031016

13

Block: 540379722031017

58

Block: 540379722031027

9

Block: 540379722031028

0

Block: 540379722031029

0

Block: 540379722031030

143

Block: 540379722031031

0

Block: 540379722031032

157

Block: 540379722031033

75

Block: 540379722031034

4

Block: 540379722031044

162

Block: 540379722031045

0

Block: 540379722031046

37

Block: 540379722031047

8

Block: 540379722031048

0

Block: 540379722031049

0

Block: 540379722031050

40

Block: 540379722031052

0

Block: 540379722031055

0

Block: 540379722031058

5

Block: 540379722031059

2

Block: 540379722041011

24

Block: 540379722041012

75

Block: 540379722041019

93

Block: 540379722041020

28

Block: 540379722041023

0

Block: 540379722041024

7

Block: 540379722041025

39

Block: 540379722041027

8

Block: 540379722041028

4

Block: 540379722041029

0

Block: 540379722041030

68

Block: 540379722041031

12

Block: 540379722041040

0

Block: 540379722042035

0

VTD 31 Subtotal

1,675

VTD: 32

1,900

VTD: 33

1,210

VTD: 34

2,002

VTD: 35

3,343

Jefferson WV County Subtotal

17,625

District 67 Subtotal

17,625

State totals

1,852,994

(d) Regardless of the changes in delegate district boundaries made by the provisions of subsection (c) of this section, the delegates elected at the general election held in the year 2010 continue to hold their offices as members of the House of Delegates for the term, and as representatives of the county or delegate district, for which each was elected. Any appointment made to fill a vacancy in the office of a member of the House of Delegates shall be made for the remainder of the term, and as representative of the county or delegate district, for which the vacating delegate was elected or appointed.



§1-2-2A.

Repealed.

Acts, 1971 2nd Ex. Sess., Ch. 60.



§1-2-2B. Precinct boundary changes.

If an election precinct of this state includes territory contained in more than one senatorial or delegate district, as such senatorial districts are established by section one of this article and as such delegate districts are established by section two of this article, the county commission of the county in which the precinct is located shall, prior to January 21, 2012, alter the boundary lines of its election precincts so that no precinct contains territory included in more than one senatorial or delegate district.



§1-2-3. Congressional districts.

The number of members to which the state is entitled in the House of Representatives of the Congress of the United States are apportioned among the counties of the state, arranged into three congressional districts, numbered as follows:

First District: Barbour, Brooke, Doddridge, Gilmer, Grant, Hancock, Harrison, Marion, Marshall, Mineral, Monongalia, Ohio, Pleasants, Preston, Ritchie, Taylor, Tucker, Tyler, Wetzel and Wood.

Second District: Berkeley, Braxton, Calhoun, Clay, Hampshire, Hardy, Jackson, Jefferson, Kanawha, Lewis, Morgan, Pendleton, Putnam, Randolph, Roane, Upshur and Wirt.

Third District: Boone, Cabell, Fayette, Greenbrier, Lincoln, Logan, Mason, McDowell, Mercer, Mingo, Monroe, Nicholas, Pocahontas, Raleigh, Summers, Wayne, Webster and Wyoming.



§1-2-4. Severability of provisions of article.

If section one, two or three of this article or any part of any one or more of said sections is declared invalid or unconstitutional by a court of competent jurisdiction, such decision shall not affect the validity of the remaining sections or provisions of this article or the article in its entirety.






ARTICLE 3. CREATION OF NEW COUNTY; CHANGE IN COUNTY LINE.

§1-3-1. Notice of intention to create new county.

When it is intended to apply to the Legislature for the passage of an act to create a new county, a notice of such intention shall be published as a Class II legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be each county from which any part of such new county is proposed to be taken.



§1-3-2. Survey and census; area and population.

The county court of each of the counties out of which the new county is proposed to be formed, at its first session after the notice mentioned in the next preceding section has been published, as required by said section, shall order a survey of the whole county, and of that portion thereof proposed to be included in the new county, to be made by the surveyor of such county, if there be one, and if not by some other competent surveyor, in order to ascertain the number of square miles in the county, as well as in that portion thereof proposed to be included in such new county. Such court shall also appoint some one or more competent person or persons to take a census of the population of such county, and of that part thereof proposed to be included in such new county, in order to ascertain whether or not there will remain in such county a population of six thousand after the creation of such new county. It shall be the duty of the surveyor so directed or appointed to make such survey, and of the person or persons so appointed to take the census, as soon as their fees are paid or secured to be paid in a manner satisfactory to them to proceed in the shortest time practicable to make such survey and take such census and make report thereof to the county court by which they were appointed; and the surveyor shall return and file with his report two fair plats and certificates of the survey made by him showing the metes and bounds of the county and the number of square miles of territory contained therein, and the number of square miles contained within that portion thereof proposed to be included in the new county, and the metes and bounds thereof. The return of such survey and census shall be noted in the records of the court, and such reports shall be filed and preserved by the clerk of such court in his office, and a notice in writing that such return of the survey and census has been made shall be sent to the county court of the other county out of which such new county is proposed to be formed.



§1-3-3. Submission of question of creation of new county to voters; copies of surveys, census and declaration of result of election.

If it appear, by such surveys and census, that there are within the limits of the proposed new county at least four hundred square miles of territory and at least six thousand population, and that no county is thereby reduced below four hundred square miles of territory or below six thousand population, and that no part of any county having a population of not more than six thousand, or a territory of not more than four hundred square miles, is included within such proposed new county, the county court of each of the counties from which such new county is proposed to be taken shall order a vote of the qualified voters of such county within the lines of such proposed new county to be taken on a day named for the purpose, which shall be on the same day in each county and on the fourth Tuesday after the day of the return of such reports and census to the county court of the county where such reports and census are returned last, at each place of voting within the lines of such proposed new county, or, if there be no place of voting therein, at such place or places therein as the court may direct, of which time and place a notice shall be posted by the sheriff of each of such counties at each place of voting therein as provided by such order, at least fifteen days before such election. The court shall, at the same time, appoint commissioners of election for each of such places of voting, and all the laws relating to a general election shall, as far as applicable, govern and control the holding of such election at the several places of voting, the ascertaining of the result thereof at each of such places and the returns thereof, and the declaring of the general result of such election at all the places of voting in each of such counties. The ballots used at such election shall have printed on them the words “For new county,” and “Against new county.” And it shall be the duty of the clerk of the county court of each of such counties to deliver to any person who may demand the same, and pay or tender his legal fees therefor, copies of such surveys, census and declaration of the result of such election in his county, duly certified by him to be true copies. The fees for such copies shall be the same as are allowed by law for other copying done by such clerk.



§1-3-4. Plat of new county.

From the plats showing the portion of each county to be included in the proposed new county, mentioned in section two of this article, a plat of the proposed new county shall be prepared under the joint supervision of the surveyors who made the plats of such portions, which plat shall bear the joint certificate of such surveyors as to the surveys included therein and shall show the courses and distances of the boundary line of such new county, and the streams and other natural objects or points on such boundary line, and a copy of the plat so certified shall be returned by the surveyor of each county to the clerk of the county court thereof. Such return shall be noted in the records of the county court and such copy shall be filed and preserved by such clerk in his office.



§1-3-5. Certificates to accompany application to Legislature.

Every application to the Legislature for the formation of a new county must be accompanied by duly certified copies of the surveys, plat of the proposed new county, census and order of the county court declaring the result of such election as aforesaid, together with satisfactory evidence that all the provisions of this article have been fully complied with.



§1-3-6. Payment of expenses.

All the expenses attending the publication of the notices, the surveying, and the taking of the census, as required in sections one and two of this article, shall be paid by the parties applying for the proposed new county. The expenses incident to the election in each county shall be paid by it and the laws relating to the payment of general election expenses, so far as applicable, shall govern such payment, but in the event that the proposed new county is created, such election expenses shall be paid by the new county to each county that made such expenditures.



§1-3-7. Filing plat of new county after its creation; change of boundaries.

If the proposed new county be created with the boundaries specified in the plat and certificate of survey mentioned in section four of this article, a copy of such plat and certificate showing the courses and distances of the boundary line of such new county, and the streams and other natural objects or points referred to in the act creating the same, shall be filed in the office of the Secretary of State, and a similar copy in the office of the clerk of the county court of such new county. But if such new county be created with different boundaries than those so specified, the lines thereof, so far as they differ from those originally run as aforesaid, shall be run and marked by the surveyor of such new county and the surveyors of the counties out of which the same may be formed. They shall make a report of their proceedings to the Secretary of State, and also to the clerk of the county court of each of such counties, accompanied by a plat similar in all respects to the one hereinbefore provided for. Such surveying shall be done at the expense of such new county.



§1-3-8. Collection of and accounting for public funds; officers' fees; execution of process.

All taxes and levies assessed or laid in any county from which a new county is formed, before the time when the act creating such new county becomes effective, shall be collected, accounted for and paid; and all officers' fees in the hands of any sheriff or other officer at that time shall be accounted for and paid; and all process and precepts delivered to such sheriff or other officer before that time shall be executed, returned and satisfied; and such sheriff or other officer shall have like powers and liabilities in relation thereto as if such act had not passed.



§1-3-9. Jurisdiction of courts; transfer of cases.

The courts which, at the time of the passage of the act creating a new county, had jurisdiction over the counties from which it is formed shall retain jurisdiction over all actions, suits and proceedings therein pending at the passage of the act, and shall try and determine the same, and award execution and other process thereon, except in cases in which the plaintiff and one or more of the defendants reside or do business in the new county; which last-mentioned cases, together with the papers and a transcript of the record of the proceedings therein had, shall, after that day, if either party so desires, be transferred to the proper court of the new county, and there tried and determined as other cases brought in the new county.



§1-3-10. Transfer of proceedings pending before a justice.

Any proceeding pending before a justice of an old county at the time the act creating a new county becomes effective, which, if brought after that time, would be required by law to be brought before a justice of the new county, shall be transferred, together with the papers and a transcript of the record, to some justice of the new county.



§1-3-11. Jurisdiction of old officers to continue until new officers appointed.

The sheriffs and other officers of the counties from which a new county is formed shall, until the sheriff and other officers of the new county are appointed in the manner provided by law for the filling of vacancies in such offices, continue to have and exercise all the jurisdiction, power and authority which they had at the time of the passage of the act creating such new county.



§1-3-12. Officers of old county required to reside therein.

In any case where the residence of a sheriff or other officer required to reside within the county is, by the creation of a new county, included within the limits of the new county, such sheriff or other officer may retain his office provided he change his residence, within fifteen days after the act creating the new county becomes effective, to some place within the boundaries of the old county, as changed. If such sheriff or other officer does not so change his residence, then his office shall be deemed vacated and shall be filled as in the case of vacancies in such office.



§1-3-13. District offices not vacated.

The creation of a new county shall not vacate the office of any justice, constable, or other officer of any district which is included in whole or in part in the new county, provided such justice, constable, or other district officer resides within the limits of such new county.



§1-3-14. Notice and survey in case of changing county line.

When it is proposed to change a county line, a notice thereof shall be published prior to the application for a survey of the proposed change as a Class II legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be the county from which any territory is proposed to be taken. At any time after such notice has been published, the county court of the county, a part of whose territory is proposed to be attached to another county, shall, on application of any person interested, and at his expense, cause a survey of the proposed change of line to be made by the surveyor of the county, or by some competent surveyor appointed for the purpose. The surveyor so appointed, or directed, to make such survey shall, as soon as his fees therefor are paid or secured to be paid to his satisfaction, proceed to make such survey and return a plat and report thereof to said court, and the clerk thereof shall file and preserve the same in his office; and shall, as provided in section three of this article, make out and deliver to any person who may demand the same, a certified copy thereof. Every application to the Legislature for the change of a county line shall be accompanied by a duly certified copy of such plat and report. If the county court of such county refuse to order such survey to be made, or if the surveyor appointed by such court to make such survey fail or refuse to do so, then and in that event the county court of the county to which such territory is proposed to be added shall, on the application of any person interested, and at his expense, order the survey to be made and appoint a surveyor to make the same; and the surveyor so appointed shall, as soon as his fees therefor are paid or secured to be paid to his satisfaction, make and report such survey to the county court of his county as hereinbefore required.






ARTICLE 4. SEAT OF GOVERNMENT OF POLITICAL SUBDIVISIONS.

§1-4-1. Relocation due to emergency caused by enemy attack or threat thereof.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place or places thereof, the governing body of each political subdivision of this state may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivisions and may be within or without this state.



§1-4-2. Conduct of public business and exercise of governmental functions at temporary location; validity of acts.

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this state shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this state. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.



§1-4-3. Provisions of article to control and supersede statutory and charter law.

The provisions of this article shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.






ARTICLE 5. ACQUISITION AND DISPOSITION OF REAL PROPERTY BY AND BETWEEN PUBLIC BODIES.

§1-5-1. Legislative findings and purpose.

This article is enacted to facilitate and expedite the acquisition and disposition of real property by and between the state and its political subdivisions and county boards of education and by and between such political subdivisions and county boards of education, it being determined by the Legislature that through the evolution and growth of governmental processes, the duties, responsibilities and functions of various units of government have become intermingled and that such governmental units should be permitted to deal with one another on a direct and mutually beneficial basis with respect to such acquisition and disposition.



§1-5-2. Scope of article; public body defined.

The provisions of this article shall apply to the State of West Virginia, its agencies, departments, boards and commissions of whatever description, county courts or tribunals in lieu thereof, county boards of education, incorporated municipalities or any other political subdivisions.

For the purpose of this article, the term “public body” shall mean the State of West Virginia, or any agency, department, board or commission thereof of whatever description, or any county court or tribunal in lieu thereof, or any county board of education, or any incorporated municipality, or any other political subdivision.



§1-5-3. Acquisition and disposition of real property; approval by board of public works; conveyances.

Any public body is hereby authorized and empowered to acquire by purchase, transfer or exchange any real property owned by any other public body, and any public body is hereby authorized and empowered to dispose of by sale, transfer or exchange to or with any other public body any real property owned by it, any such acquisition or disposition to be upon such terms and conditions as may be agreed upon by and between the public bodies, taking into consideration (1) the lack of need for such property by the public body holding title thereto; (2) the need for such property by the public body desiring to acquire title thereto; and (3) the benefits to be derived by the public as a result of such acquisition or disposition: Provided, That any acquisition or disposition by the state, or any agency, department, board or commission thereof, must first be approved in writing by the board of public works. All conveyances of any such real property shall be by deed or deeds, as the case may be, in the manner provided by law for the conveyance of real property.



§1-5-4. Repeal.

All acts or parts of acts which are inconsistent with the provisions of this article are hereby repealed to the extent of such inconsistency.



§1-5-5. Severability.

If any provision of this article or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect other provisions or applications of this article, and to this end the provisions of this article are declared to be severable.






ARTICLE 6. STATE PURCHASE OF AMERICAN-MADE FLAGS.

§1-6-1. Purchasing requirements.

Any United States flag or flag of the State of West Virginia purchased with state funds must be manufactured in the United States.









CHAPTER 2. COMMON LAW, STATUTES, LEGAL HOLIDAYS, DEFINITIONS AND LEGAL CAPACITY.

ARTICLE 1. COMMON LAW.

§2-1-1. Common law.

The common law of England, so far as it is not repugnant to the principles of the Constitution of this state, shall continue in force within the same, except in those respects wherein it was altered by the general assembly of Virginia before June 20, eighteen hundred and sixty-three, or has been, or shall be, altered by the Legislature of this state



§2-1-2. Ancient lights.

The common law of England in regard to ancient lights is not in force in this state.






ARTICLE 2. LEGAL HOLIDAYS; SPECIAL MEMORIAL DAYS; CONSTRUCTION OF STATUTES; DEFINITIONS.

§2-2-1. Legal holidays; official acts or court proceedings.

(a) The following days are legal holidays:

(1) January 1 is "New Year's Day";

(2) The third Monday of January is "Martin Luther King's Birthday";

(3) The third Monday of February is "Presidents' Day";

(4) The last Monday in May is "Memorial Day";

(5) June 20 is "West Virginia Day";

(6) July 4 is "Independence Day";

(7) The first Monday of September is "Labor Day";

(8) The second Monday of October is "Columbus Day";

(9) November 11 is "Veterans' Day";

(10) The fourth Thursday of November is "Thanksgiving Day";

(11) The day after Thanksgiving Day is "Lincoln's Day";

(12) December 25 is "Christmas Day";

(13) Any day on which a general, primary or special election is held is a holiday throughout the state, a political subdivision of the state, a district or an incorporated city, town or village in which the election is conducted;

(14) General election day on even years shall be designated Susan B. Anthony Day, in accordance with the provisions of subsection (b), section one-a of this article; and

(15) Any day proclaimed or ordered by the Governor or the President of the United States as a day of special observance or Thanksgiving, or a day for the general cessation of business, is a holiday.

(b) If a holiday otherwise described in subsection (a) of this section falls on a Sunday, then the following Monday is the legal holiday. If a holiday otherwise described in subsection (a) of this section falls on a Saturday, then the preceding Friday is the legal holiday: Provided, That this subsection (b) shall not apply to subdivisions (13), (14) and (15), subsection (a) of this section.

(c) Any day or part thereof designated by the Governor as time off, without charge against accrued annual leave, for state employees statewide may also be time off for county employees if the county commission elects to designate the day or part thereof as time off, without charge against accrued annual leave for county employees. Any entire or part statewide day off designated by the Governor may, for all courts, be treated as if it were a legal holiday.

(d) In computing any period of time prescribed by any applicable provision of this code or any legislative rule or other administrative rule or regulation promulgated pursuant to the provisions of this code, the day of the act, event, default or omission from which the applicable period begins to run is not included. The last day of the period so computed is included, unless it is a Saturday, a Sunday, a legal holiday or a designated day off in which event the prescribed period of time runs until the end of the next day that is not a Saturday, Sunday, legal holiday or designated day off.

(e) If any applicable provision of this code or any legislative rule or other administrative rule or regulation promulgated pursuant to the provisions of this code designates a particular date on, before or after which an act, event, default or omission is required or allowed to occur, and if the particular date designated falls on a Saturday, Sunday, legal holiday or designated day off, then the date on which the act, event, default or omission is required or allowed to occur is the next day that is not a Saturday, Sunday, legal holiday or designated day off.

(f) With regard to the courts of this state, the computation of periods of time, the specific dates or days when an act, event, default or omission is required or allowed to occur and the relationship of those time periods and dates to Saturdays, Sundays, legal holidays, or days designated as weather or other emergency days pursuant to section two of this article are governed by rules promulgated by the Supreme Court of Appeals.

(g) The provisions of this section do not increase or diminish the legal school holidays provided in section two, article five, chapter eighteen-a of this code.



§2-2-1A. Special memorial days.

(a) The Governor shall, by proclamation, declare the week beginning with the Sunday before Thanksgiving as a special memorial week to be known as Native American Indian Heritage Week.

(b) The first Tuesday after the first Monday of November is designated Susan B. Anthony Day and shall only be a legal holiday in all years ending in an even number. The Governor shall annually issue a proclamation calling on all schools, civic organizations, government departments and citizens to undertake activities on the designated day and surrounding days to pay tribute to the accomplishments of Susan B. Anthony in securing the civil and political rights of all Americans, including securing equal voting rights for women.

(c) The Governor shall, by proclamation, declare the week during which December 7 falls to be a special memorial week, to be known as Pearl Harbor and Military Appreciation week, honoring all West Virginians who fought in World War II and all other military conflicts and shall encourage all municipalities in the state to do the same. The State Department of Education is directed to implement a program involving activities in which students shall participate which shall recognize the contributions West Virginians have made to their country through service in the United States Military.

(d) The Governor shall, by proclamation, declare March 30 as a special memorial day to be known as Vietnam Veteran Recognition Day honoring all West Virginians who served in the United States Armed Forces in the Republic of Vietnam during the period beginning February 28, 1961 and ending May 7, 1975, and shall encourage all counties and municipalities in the state to do the same.

(e) The Governor shall, by proclamation, declare August 7 as a special memorial day, to be known as Purple Heart Recognition Day, honoring all West Virginians who, while serving in the United States Armed Forces, have been wounded or killed in action and shall encourage all municipalities and counties in the state to do the same.

(f) The Governor shall, by proclamation, declare July 27 as a special memorial day to be known as Korean War Veteran Recognition Day honoring all West Virginians who served in the United States Armed Forces in the Korean War, and shall encourage all counties and municipalities in the state to do the same.

(g) The Governor shall, by proclamation, declare the first Thursday in May as the West Virginia Day of Prayer. The West Virginia Day of Prayer corresponds with the National Day of Prayer, 36 U.S.C. §119, on which the people of West Virginia may turn to God in prayer and meditation at churches, in groups, and as individuals.



§2-2-1B.

Repealed.

Acts, 1982 Reg. Sess., Ch. 76.



§2-2-2. When acts to be done fall on Saturday, Sunday or legal holiday; adjournments from day to day.

(a) When a proceeding is directed to take place or any act to be done on any particular day of the month or within any period of time prescribed or allowed, including those provided by article two, chapter fifty-five, of this code, if that day or the last day falls on a Saturday, Sunday, legal holiday, or a weather or other emergency day, the next day that is not a Saturday, Sunday, legal holiday, or a weather or other emergency day shall be deemed to be the one intended, and when the day upon which a term of court is directed by law to commence, falls on a Saturday, Sunday, legal holiday, or a weather or other emergency day, the following day that is not a Saturday, Sunday, legal holiday, or a weather or other emergency day shall be deemed to be the day intended. When an adjournment is authorized from day to day, an adjournment from Friday to Monday will be legal.

(b)(1) For purposes of this section, "weather or other emergency day" means a day designated for a county in accordance with the provisions of subdivision (2) of this subsection as a day upon which weather or other emergency conditions in that county prevent the general transaction of court business in that county.

(2) A weather or other emergency day is designated by order of the chief justice of the Supreme Court of Appeals or by order of the chief judge of the circuit court of the county in which the proceeding is directed to take place or in which the act is to be done.



§2-2-3. Computation of time.

The provisions of sections one and two of this article relating to the time or period prescribed or allowed within which an act is to be done shall not be deemed to change any rule of law applicable to bills of exchange or negotiable notes.



§2-2-4. Month; year; fiscal year.

In a statute the word "month" shall mean a calendar month, and the word "year" a calendar year; and the word "year" alone shall be equivalent to the expression "year of our Lord." The fiscal year for the state, all counties, all districts, all municipalities, all school districts, all other political subdivisions, and all bodies or officers, collecting or disbursing public funds, shall begin on July 1, and end on June 30.



§2-2-5. Acts by agent or deputy.

When a statute requires an act to be done by an officer or person, it shall be sufficient if it be done by his agent or deputy, unless it be such as cannot lawfully be done by deputation.



§2-2-6. Seals.

When the seal of the state, or of a court, officer or corporation is to be affixed to any paper, an impression of such seal upon the paper shall be sufficient. When the seal of a natural person is required to a paper, he may affix thereto a scroll by way of seal, or adopt as his seal any scroll, written, printed or engraved, made thereon by another.



§2-2-7. Affirmation equivalent to oath.

A solemn affirmation shall be equivalent to an oath in all cases, unless otherwise expressly provided, and the word "oath" shall be deemed to include an affirmation and the word "swear" or "sworn" to be complied with if the person referred to make solemn affirmation.



§2-2-8. Effect of repeal or expiration of law.

The repeal of a law, or its expiration by virtue of any provision contained therein, shall not affect any offense committed, or penalty or punishment incurred, before the repeal took effect, or the law expired, save only that the proceedings thereafter had shall conform as far as practicable to the laws in force at the time such proceedings take place, unless otherwise specially provided; and that if any penalty or punishment be mitigated by the new law, such new law may, with the consent of the party affected thereby, be applied to any judgment pronounced after it has taken effect.



§2-2-9. Repeal of repealing act.

When a law which has repealed another is itself repealed, the former law shall not be revived without express words for the purpose.



§2-2-10. Rules for construction of statutes.

The following rules shall be observed in the construction of statutes, unless a different intent on the part of the Legislature is apparent from the context:

(a) A word importing the singular number only may be applied to several persons or things, as well as to one person or thing; a word importing the plural number only may be applied to one person or thing as well as to several; and a word importing the masculine gender only may be applied to females as well as males;

(b) Words purporting to give a joint authority to three or more persons confer the authority upon a majority of them, and not upon any less number;

(c) The words “written” or “in writing” include any representation of words, letters or figures, whether by printing, engraving, writing or otherwise. But when the signature of any person is required, it must be in his or her own proper handwriting, or his or her mark, attested, proved or acknowledged: Provided, That unless a provision of this code specifically provides otherwise, an electronic signature satisfies this signature requirement if the electronic signature meets the requirements of section two, article one, chapter thirty-nine-a of this code;

(d) The words “preceding”, “succeeding” or “following” used in reference to any section or sections of a chapter or statute, mean next preceding, next succeeding or next following that in which the reference is made, unless a different interpretation be required by the context;

(e) An officer has qualified when he or she has done all that is required by law to be done before proceeding to exercise the authority and discharge the duties of his or her office;

(f) The words “the Governor” are equivalent to “the executive of the state” or “the person having the executive power”;

(g) “Justice” or “justices” as used in article one, chapter fifty-one of this code and in other references to a member or members of the Supreme Court of Appeals means and applies to a judge or the judges of that court as provided in the Constitution of West Virginia. The word “justice” in most any other context is equivalent to the word “magistrate”, except when used as an historical reference to the words “justice of the peace”. The word “notary” is equivalent to “notary public”;

(h) The word “state”, when applied to a part of the United States and not restricted by the context, includes the District of Columbia and the several territories, and the words “United States” also include the said district and territories;

(i) The word “person” or “whoever” includes corporations, societies, associations and partnerships, and other similar legal business organizations authorized by the Legislature, if not restricted by the context;

(j) The words “personal representative” include the executor of a will, the administrator of the estate of a deceased person, the administrator of such estate with the will annexed, the administrator de bonis non of such estate, whether there be a will or not, the sheriff or other officer lawfully charged with the administration of the estate of a deceased person, and every other curator or committee of a decedent’s estate for or against whom suits may be brought for causes of action which accrued to or against such decedent;

(k) The word “will” embraces a testament, a codicil, an appointment by will or writing in the nature of a will in exercise of a power, also any other testamentary disposition;

(l) The word “judgment” includes decrees and orders for the payment of money or the conveyance or delivery of land or personal property, or some interest therein, or any undertaking, bond or recognizance which has the legal effect of a judgment;

(m) The words “under disability” include persons under the age of eighteen years, insane persons and convicts while confined in a correctional facility;

(n) The words “insane person” include everyone who has mental illness as defined in section two, article one, chapter twenty-seven of this code;

(o) The word “convict” means a person confined in a penitentiary or correctional facility of this or any other state, or of the United States;

(p) The word “land” or “lands” and the words “real estate” or “real property” include lands, tenements and hereditaments, all rights thereto and interests therein except chattel interests;

(q) The words “personal estate” or “personal property” include goods, chattels, real and personal, money, credits, investments and the evidences thereof;

(r) The word “property” or “estate” embraces both real and personal estate;

(s) The word “offense” includes every act or omission for which a fine, forfeiture or punishment is imposed by law;

(t) The expression “laws of the state” includes the Constitution of West Virginia and the Constitution of the United States, and treaties and laws made in pursuance thereof;

(u) The word “town” includes a city, village or town, and the word “council”, any body or board, whether composed of one or more branches, who are authorized to make ordinances for the government of a city, town or village;

(v) When a council of a town, city or village, or any board, number of persons or corporations, are authorized to make ordinances, bylaws, rules, regulations or orders, the same must be consistent with the laws of this state;

(w) The words “county court” include any existing tribunal created in lieu of a county commission; the words “commissioner of the county court” and “county commissioner” mean, and have reference to, the commissioners, or one of them, composing a county commission in pursuance of section nine, article IX of the Constitution, as amended, or any existing tribunal created in lieu of a county commission;

(x) The word “horse” embraces a stallion, a mare and a gelding;

(y) The words “railroad” and “railway” mean the same thing in law; and, in any proceeding in which a railroad company or a railway company is a party, it is not an error to call a railroad company a railway company or vice versa; nor may any demurrer, plea or any other defense be set up to a motion, pleading or indictment in consequence of the misdescription;

(z) The sectional headings or headlines of the several sections of this code printed in black-faced type are intended as mere catchwords to indicate the contents of the section and are not titles of the sections, or any part of the statute, and, unless expressly so provided, they are not part of the statute when the sections, including the headlines, are amended or reenacted;

(aa) The words “infant” and “minor” mean persons under the age of eighteen years as used in this code or in rules promulgated by the Supreme Court of Appeals;

(bb) A statute is presumed to be prospective in its operation unless expressly made retrospective;

(cc) Unless there is a provision in a section, article or chapter of this code specifying that its provisions are not severable, the provisions of every section, article or chapter of this code, whether enacted before or subsequent to the effective date of this subdivision, are severable so that if any provision of any section, article or chapter is held to be unconstitutional or void, the remaining provisions of the section, article or chapter remain valid, unless the court finds the valid provisions are so essentially and inseparably connected with, and so dependent upon, the unconstitutional or void provision that the court cannot presume the Legislature would have enacted the remaining valid provisions without the unconstitutional or void one, or unless the court finds the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent: Provided, That if any section, article or chapter of this code has its own severability clause, then that severability clause governs and controls with respect to that section, article or chapter in lieu of the provisions of this subdivision. The provisions of this subdivision are fully applicable to all future amendments or additions to this code, with like effect as if the provisions of this subdivision were set forth in extenso in every amendment or addition and were reenacted as a part thereof, unless the amendment or addition contains its own severability clause;

(dd) A reference to any section, article or chapter of this code applies to all reenactments, revisions or amendments thereof;

(ee) If a statute refers to a series of numbers or letters, the first and the last numbers or letters in the series are considered to be included;

(ff) The words “board of regents”, wherever they appear in the code, mean the Higher Education Policy Commission created in article one-b, chapter eighteen-b of this code or the West Virginia Council for Community and Technical College Education created in article two-b of said chapter unless the term is used in relation to activities conducted solely by an institution or institutions governed by article two-a of said chapter in which case it only means the board of governors of the specific institution or institutions; and

(gg) No legislative enactment of a regulatory, noncriminal nature may be construed to prohibit a lawful business or business structure in existence and operating in this state prior to the effective date of the enactment of legislation prohibiting the operation of such business or business structure absent an express legislative declaration in the enactment that the existing business or business structure is prohibited from continuing after the effective date of the enactment.



§2-2-11. Repeal of validating statutes; effect.

The repeal by any provision of this code of a statute validating previous acts, contracts or transactions shall not affect the validity of such acts, contracts or transactions, but the same shall remain as valid as if there had been no such repeal, but no further.



§2-2-12. Headlines, etc., not part of act; notes, etc., attached to bills not to be construed as expressing legislative intent.

Chapter, article or section headings, headlines or headnotes of any act of the Legislature, whether in the act at the time of passage or inserted by the Clerk of the House of Delegates in editing, compiling and publishing the acts of the Legislature, are hereby declared to be mere catchwords and shall not be deemed or construed to be titles of such chapters, articles or sections, or as any part thereof, or as indicating or expressing legislative intent or purpose.

Abstracts of bills or of changes proposed in existing statutes, explanatory notes and declarations of purpose accompanying bills at the time of introduction in the Legislature or appended or attached thereto after introduction, and included with copies of such bills printed or otherwise reproduced by the Legislature or either house thereof, are hereby declared not to be a part of such bills or of reports of committees thereon, and shall not be construed or interpreted as indicating or expressing legislative intent.



§2-2-13.  Official business and records of the state to be in English; exceptions; definition.

(a) All official business of this state shall be conducted in the English language. All official records, documents, rules, orders, and publications shall be printed in English and all official programs, meetings, transactions, and actions conducted by or on behalf of the state and all its political subdivisions shall be in English.

(b) Other languages may be used by government officials, and in official documents, whenever necessary to:

(1) Protect public health and safety;

(2) Teach or study other languages;

(3) Protect the rights of criminal defendants or victims of crime;

(4) Promote trade, tourism or commerce;

(5) Facilitate activities pertaining to the compilation of any census;

(6) Comply with the federal Individuals with Disabilities Education Act, PL 101-476;

(7) Use proper names, terms of art, legal terms or phrases from languages other than English; or

(8) Comply with the Constitution and laws of the United States of America or the Constitution of West Virginia. Except in exigent circumstances, when an official government document is translated into any language other than English under this section, an English translation shall also be provided in the same document, appearing in such a manner as to afford the reader the opportunity to observe the English translation of all phrases used.

(c) This section may not be construed to:

(1) Diminish the usage of, prevent the study or development of, or discourage the use of, any Native American language in any context or for any purpose;

(2) Prohibit an elected official from speaking to any person in a language other than English while campaigning or providing constituent services. However, those officials are encouraged to use English as much as possible to promote fluency in English;

(3) Disparage any language or discourage any person from learning or using any language; or

(4) Prohibit informal and nonbinding translations or communications among or between representatives of government and other persons if the activity does not affect or impair supervision, management, conduct, or execution of official actions and if the representatives of government make clear that these translations or communications are unofficial and not binding on the state or any political subdivision of the state.

(d) Any examination related to employment administered by any state, municipal or county entity may be administered in a language other than English if the test is available in that language.

(e) As used in this section, "official" means any government action or document that binds the government, is required by law, or is authorized by law.






ARTICLE 3. LEGAL CAPACITY.

§2-3-1. Legal capacity; saving provisions.

On and after June 9, 1972, except as otherwise specifically provided in this code, no person who is eighteen years of age or older shall lack legal capacity, by reason of his age, to enter into contracts, sell or purchase real or personal property, create a lien, execute any legal or other written instrument, prosecute or defend legal actions, assert claims or deal in his own affairs in any manner whatsoever.

The provisions of this section, and the provisions of chapter sixty-one, acts of the Legislature, regular session, 1972, reducing various prescribed age requirements to eighteen years of age, shall not, however, by operation of law affect any rights, duties, obligations or interests accruing or vesting by virtue of any statute, act, event, transaction, order, judgment or decree prior to June 9, 1972, or any cause of action which arose or any civil action or claim instituted or asserted prior to such date, and any such right, duty, obligation, interest, cause of action, civil action or claim may be enforced, exercised, enjoyed, terminated, discharged, consummated, prosecuted, maintained or asserted with like effect as if said chapter sixty-one had not been enacted: Provided, That any person who has attained the age of eighteen years shall have full power and authority to exercise any and all of the rights, privileges and powers granted to him in the first paragraph of this section with respect to any legal or equitable interest acquired by or which vested in such person before he became eighteen years of age: Provided, however, That under no circumstances whatever shall any of the changes made by said chapter sixty-one have any effect upon any of the terms or provisions of or any conditions imposed by any last will and testament, trust agreement or any other written instrument of any kind or character executed prior to such date of June 9, 1972: Provided further, That any order or mandate providing for payment of child support for any person up to the age of twenty-one years contained in any decree or order of divorce or separate maintenance or in any order in any nonsupport or bastardy proceeding, which decree or order was entered prior to June 9, 1972, may by order of the court be terminated as to such person upon such person attaining the age of eighteen years. Moreover, the provisions of this section shall not affect any acts performed or transactions entered into by a person under the age of twenty-one years prior to June 9, 1972. No change in the general age of legal capacity or in the definitions of the words "under disability," "infant" or "minor" contained in section ten, article two of this chapter shall alter any statute of limitations as to causes of action arising before such date of June 9, 1972.









CHAPTER 3. ELECTIONS.

ARTICLE 1. GENERAL PROVISIONS AND DEFINITIONS.

§3-1-1. Short title; purpose.

This chapter shall constitute and may be cited as the "West Virginia Election Code" and contemplates and comprehends a code of laws for the establishment, administration and regulation of elections and election procedures in the State of West Virginia.



§3-1-2. Scope of chapter; definitions.

Unless restricted by the context, the provisions of this chapter shall apply to every general, primary and special election in which candidates are nominated or elected or in which voters pass upon any public question submitted to them, except that the provisions hereof shall be construed to be operative in municipal elections only in those instances in which they are made expressly so applicable.

Unless the context clearly requires a different meaning, as herein used:

"Voter" shall mean any person who possesses the statutory and Constitutional qualifications for voting;

"Election" shall mean the procedure whereby the voters of this state or any subdivision thereof elect persons to fill public offices, or elect members of a Constitutional convention, or vote on public questions;

"Any election" or "all elections" shall include every general, primary, or special election held in this state, or in any of its subdivisions, for the purpose of nominating or electing federal or state officers, or county, city, town or village officers of any subdivision now existing or hereafter created, or for the purpose of electing members of a Constitutional convention, or for voting upon any public question submitted to the people of the state or any of the aforesaid subdivisions;

"Office" shall be construed to mean "public office" which shall include (1) any elective office provided for by the Constitution or laws of the United States or of this state to which a salary or other compensation attaches, and (2) membership in a Constitutional convention;

"Candidate" shall mean any person to be voted for at an election;

"Public question" shall mean any issue or proposition, now or hereafter required by the governing body of this state or any of its subdivisions to be submitted to the voters of the state or subdivision for decision at elections;

The term "minor" as used in article four, section one of the state Constitution and as used in this chapter shall mean a person who has not become eighteen years of age.



§3-1-2A. Municipal elections.

(a) Notwithstanding other provisions of this code or of any special legislative or home rule city charter, the provisions of: (1) Articles eight and nine of this chapter; (2) any rules promulgated under authority granted in articles eight and nine of this chapter; and (3) any provisions of this chapter making a practice or conduct unlawful shall apply to every municipal election held for any purpose.

(b) For purposes of:

(1) This section;

(2) The application of articles eight and nine of this chapter;

(3) The application of the rules mentioned in this section; and

(4) The application of provisions of this chapter making a practice or conduct unlawful, the provisions of law which impose any duty upon or define any offense or prohibition with respect to the duty or authority of a county officer or county election officer or body of county election officers shall be construed to and shall apply with equal force and effect to the person or persons in a municipal election upon whom this code or the city charter or ordinance imposes such duty or vests the same or similar authority.

(c) Every municipality shall by charter or ordinance designate the persons in the municipality who perform the same duties as any officer in a county election. The designated persons shall attend a biannual election training held and conducted by the office of the Secretary of State.

(d) This section shall not be construed to abrogate the applicability of other provisions of this chapter to municipal elections.



§3-1-3. Persons entitled to vote.

Citizens of the state shall be entitled to vote at all elections held within the precincts of the counties and municipalities in which they respectively reside. But no person who has not been registered as a voter as required by law, or who is a minor, or who has been declared mentally incompetent by a court of competent jurisdiction, or who is under conviction of treason, felony or bribery in an election, or who is not a bona fide resident of the state, county or municipality in which he or she offers to vote, shall be permitted to vote at such election while such disability continues, unless otherwise specifically provided by federal or state code. Subject to the qualifications otherwise prescribed in this section, however, a minor shall be permitted to vote only in a primary election if he or she will have reached the age of eighteen years on the date of the general election next to be held after such primary election.



§3-1-3A. Persons entitled to vote under federal Voting Rights Act Amendments of 1970; authority of Secretary of State.

(1) Any citizen of the United States who is a resident of the state and who applies, not later than thirty days immediately prior to any presidential election for registration or qualification to vote for the choice of electors for president and vice-president, or for president and vice-president, in such election, and who is otherwise qualified to vote, may register to vote, and vote, for the choice of electors for president and vice-president, or for president and vice-president, in such election, as provided by the federal Voting Rights Act Amendments of 1970.

(2) Any citizen of the United States who has moved his residence from this state within thirty days next preceding any election for president and vice-president, and who was otherwise qualified to vote in this state as of the date of his change of residence and who has not satisfied the registration requirements of the state to which he has moved, may vote for the choice of electors for president and vice-president, or for president and vice-president, in such election, as provided by the federal Voting Rights Act Amendments of 1970.

(3) Any citizen of the United States who has attained the age of eighteen years but who has not attained the age of twenty-one years by the time of the next ensuing primary or election in which he may vote under section 302 of the federal Voting Rights Act Amendments of 1970, as interpreted and limited by the United States supreme court, and who is otherwise qualified to vote, may vote in any primary or election for those candidates for whom he is entitled to vote under said section 302 of the federal Voting Rights Act Amendments of 1970, as interpreted and limited by the United States supreme court.

(4) The Secretary of State shall have authority to make, amend and rescind such rules, regulations, orders and instructions, and prescribe such registration and voting procedures, forms (including registration, ballot and ballot label forms), lists and records, as may be necessary in order for this state to fully implement, and comply with, the federal Voting Rights Act Amendments of 1970, as interpreted and limited by the United States supreme court, and it shall be the duty of all public officers, election officers, boards and commissioners having any authority or responsibility in connection with any election, to comply with all such rules, regulations, orders and instructions, and use, make, follow or comply with all such registration and voting procedures, forms (including registration, ballot and ballot label forms), lists and records as have been prescribed by the Secretary of State under the foregoing authority vested in that office.



§3-1-4. Manner of voting.

In all elections the mode of voting shall be by ballot, but the voter shall be left free to vote by either open, sealed, or secret ballot, as he may elect. Voting by ballot may be accomplished as provided in articles three, four, five and six of this chapter.



§3-1-5. Voting precincts and places established; number of voters in precincts; precinct map; municipal map.

(a) The precinct is the basic territorial election unit. The county commission shall divide each magisterial district of the county into election precincts, shall number the precincts, shall determine and establish the boundaries thereof and shall designate one voting place in each precinct, which place shall be established as nearly as possible at the point most convenient for the voters of the precinct. Each magisterial district shall contain at least one voting precinct and each precinct shall have but one voting place therein.

Each precinct within any urban center shall contain not less than three hundred nor more than one thousand five hundred registered voters. Each precinct in a rural or less thickly settled area shall contain not less than two hundred nor more than seven hundred registered voters. A county commission may permit the establishment or retention of a precinct less than the minimum numbers allowed in this subsection upon making a written finding that to do otherwise would cause undue hardship to the voters. If, at any time the number of registered voters exceeds the maximum number specified, the county commission shall rearrange the precincts within the political division so that the new precincts each contain a number of registered voters within the designated limits: Provided, That any precincts with polling places that are within a one mile radius of each other on or after July 1, 2014, may be consolidated, at the discretion of the county clerk and county commission into one or more new precincts that contain not more than three thousand registered voters in any urban center, nor more than one thousand five hundred registered voters in a rural or less thickly settled area: Provided, however, That no precincts may be consolidated pursuant to this section if the consolidation would create a geographical barrier or path of travel between voters in a precinct and their proposed new polling place that would create an undue hardship to voters of any current precinct.

If a county commission fails to rearrange the precincts as required, any qualified voter of the county may apply for a writ of mandamus to compel the performance of this duty: Provided, That when in the discretion of the county commission, there is only one place convenient to vote within the precinct and when there are more than seven hundred registered voters within the existing precinct, the county commission may designate two or more precincts with the same geographic boundaries and which have voting places located within the same building. The county commission shall designate alphabetically the voters who are eligible to vote in each precinct so created. Each precinct shall be operated separately and independently with separate voting booths, ballot boxes, election commissioners and clerks, and whenever possible, in separate rooms. No two of the precincts may use the same counting board.

(b) In order to facilitate the conduct of local and special elections and the use of election registration records therein, precinct boundaries shall be established to coincide with the boundaries of any municipality of the county and with the wards or other geographical districts of the municipality except in instances where found by the county commission to be wholly impracticable so to do. Governing bodies of all municipalities shall provide accurate and current maps of their boundaries to the clerk of any county commission of a county in which any portion of the municipality is located.

(c) To facilitate the federal and state redistricting process, precinct boundaries shall be comprised of intersecting geographic physical features or municipal boundaries recognized by the U. S. Census Bureau. For purposes of this subsection, geographic physical features include streets, roads, streams, creeks, rivers, railroad tracks and mountain ridge lines. The county commission of every county shall modify precinct boundaries to follow geographic physical features or municipal boundaries and submit changes to the Joint Committee on Government and Finance by June 30, 2007, and by June 30, every ten calendar years thereafter. The county commission shall also submit precinct boundary details to the U.S. Census Bureau upon request.

(d) The county commission shall keep available at all times during business hours in the courthouse at a place convenient for public inspection a map or maps of the county and municipalities with the current boundaries of all precincts.



§3-1-6. Municipal voting precincts.

The governing bodies of all municipalities shall, for the purpose of municipal elections, provide by ordinance for making the voting precincts in the respective municipalities coincide, as nearly as possible, to the boundaries of the voting precincts fixed by the county court for all state and county elections.



§3-1-7. Precinct changes; procedure; precinct record.

(a) Subject to the provisions and limitations of section five of this article, the county commission of any county may change the boundaries of any precinct within the county, or divide any precinct into two or more precincts, or consolidate two or more precincts into one, or change the location of any polling place whenever the public convenience may require it.

(b) No order effecting the change, division or consolidation shall be made by the county commission within ninety days prior to an election nor without giving notice at least one month before the change, division or consolidation by publication of the notice as a Class II-0 legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code. The publication area is the county in which the precinct or precincts are located. The county commission shall also, within fifteen days after the date of the order, publish the order in the manner required for publication of the notice.

(c) The county commission shall also, before the next succeeding election, cause the voters in the several precincts affected by the order to be duly registered in the proper precinct or precincts and shall mail written notification to all registered voters affected by the change.

(d) The county commission shall keep in a well-bound book, marked "election precinct record", a complete record of all their proceedings hereunder and of every order made creating a precinct or precincts or establishing a place of voting therein. The "election precinct record" shall be kept by the county commission clerk in his or her office and shall, at all reasonable hours, when not actually in use by the county commission, be open to inspection by any citizen of the county.

(e) When the county commission establishes a polling place at a location other than the location used for holding the preceding primary, general or special election in that precinct, the commission shall cause a notice to be posted on election day on the door of the previous polling place describing the location of the newly established polling place and shall mail written notification to all registered voters affected by the change.

(f) If for any reason the election cannot be held at the designated polling place in a precinct and no provision has been made by the county commission for holding the election at another place, the commissioners of election for that precinct may hold the election at the nearest place which they can secure for the purpose. They shall make known by proclamation to voters present at the time for opening the polls, and by posting a notice at or near the entrance of the first named polling place, the location at which the election will be held. The county commission shall establish another place of voting for that precinct as soon thereafter as practicable.

(g) Notwithstanding any provision herein to the contrary, in the case of an emergency, the county commission may make the precinct change no later than sixty days prior to an election in accordance with the requirements herein with the approval of the Secretary of State. A change, if made however, shall not cause any voter to be moved to a different district.



§3-1-8. Political party defined; parties or groups that may participate in municipal primary elections.

Any affiliation of voters representing any principle or organization which, at the last preceding general election, polled for its candidate for Governor at least one per cent of the total number of votes cast for all candidates for that office in the state, shall be a political party, within the meaning and for the purpose of this chapter: Provided, That notwithstanding the foregoing provisions of this section, the governing body of any municipality may, by ordinance adopted by the affirmative vote of at least three fourths of the members of such governing body by recorded vote, provide that municipal political parties or groups within such municipality that do not meet the requirements of this section for classification as a political party may participate in the primary elections of any such municipality. Any such ordinance shall contain provisions implementing the foregoing proviso, which implementing provisions shall conform as nearly as practicable to any general provisions of law relating to municipal primary elections.



§3-1-9. Political party committees; how composed; organization.

(a) Every fourth year at the primary election, the voters of each political party in each state senatorial district shall elect four members consisting of two male members and two female members of the state executive committee of the party. In state senatorial districts containing two or more counties, not more than two elected committee members shall be residents of the same county: Provided, That at each election the votes shall be tallied from highest to lowest without regard to gender or county of residence. The two candidates with the highest votes shall be elected first and the other candidates shall be qualified based on vote tallies, gender and county of residence. Upon completion of the canvass, the clerk of the county commission from each county shall send the results of the election of members of each state executive committee and certificates of announcement, if any, to the Secretary of State. Upon certification of the election results, the Secretary of State shall make known to each state executive committee the members elected to such committee and the vacancies, if any. The committee, when convened and organized as herein provided, shall appoint three additional members of the committee from the state at large which shall constitute the entire voting membership of the state executive committee: Provided, however, That if it chooses to do so, the committee may by motion or resolution and in accordance with party rules, may expand the voting membership of the committee. When senatorial districts are realigned following a decennial census, members of the state executive committee previously elected or appointed shall continue in office until the expiration of their terms. Appointments made to fill vacancies on the committee until the next election of executive committee members shall be selected from the previously established districts. At the first election of executive committee members following the realignment of senatorial districts, members shall be elected from the newly established districts.

(b) At the primary election, the voters of each political party in each county shall elect one male and one female member of the party's executive committee of the congressional district, of the state senatorial district and of the delegate district in which the county is situated, if the county is situated in a multicounty state senatorial or delegate district. Upon completion of the canvass, the clerk of the county commission from each county shall send the results of the election of members of each congressional district, state senatorial district and delegate district executive committee of each party to the Secretary of State. Upon certification of the election results, the Secretary of State shall make known to each state executive committee the members elected to each congressional district, state senatorial district and delegate district executive committee and the vacancies, if any. Upon receipt, the state executive committee shall make known any vacancies to the applicable county executive committee for the purpose of filling said vacancies as provided in subsection (f) of this section. When districts are realigned following a decennial census, members of an executive committee previously elected in a county to represent that county in a congressional or multicounty senatorial or delegate district executive committee shall continue to represent that county in the appropriate newly constituted multicounty district until the expiration of their terms: Provided, That the county executive committee of the political party shall determine which previously elected members will represent the county if the number of multicounty state senatorial or delegate districts in the county is decreased; and shall appoint members to complete the remainder of the term if the number of districts is increased.

(c) At the same time the voters of the county in each magisterial district or executive committee district, as the case may be, shall elect one male and one female member of the party's county executive committee except that in counties having three executive committee districts, there shall be elected two male and two female members of the party's executive committee from each magisterial or executive committee district. Upon completion of the canvass, the clerk of the county commission from each county shall send the results of the election of members of the county executive committee of each party along with the certificates of announcement to the Secretary of State. Upon certification of the election results, the Secretary of State shall make known to each state executive committee the members elected to the county committee and the vacancies, if any. Upon receipt, the state executive committee shall make known any vacancies to the applicable county executive committee for the purpose of filling said vacancies as provided in subsection (f) of this section.

(d) For the purpose of complying with the provisions of this section, the county commission shall create the executive committee districts. The districts shall not be fewer than the number of magisterial districts in the county, nor shall they exceed in number the following: Forty for counties having a population of one hundred thousand persons or more; thirty for counties having a population of fifty thousand to one hundred thousand; twenty for counties having a population of twenty thousand to fifty thousand; and the districts in counties having a population of less than twenty thousand persons shall be coextensive with the magisterial districts.

(e) The executive committee districts shall be as nearly equal in population as practicable and shall each be composed of compact, contiguous territory. The county commissions shall change the territorial boundaries of the districts as required by the increase or decrease in the population of the districts as determined by a decennial census. The changes must be made within two years following the census.

(f) All members of executive committees, selected for each political division as herein provided, shall reside within the county or district from which chosen. The term of office of all members of executive committees elected at the primary election in the year 2010 will begin on July 1, following the primary election and continue for four years thereafter, except as provided in subsection (g) of this section. Vacancies in the state executive committee shall be filled by the members of the committee for the unexpired term. Vacancies in the party's executive committee of a congressional district, state senatorial district, delegate district or county shall be filled by the party's executive committee of the county in which the vacancy exists for the unexpired term.

(g) As soon as possible after the certification of the election of the new executive committees, as herein provided, the newly elected executive committee shall convene an organizational meeting within their respective political divisions, on the call of the chair of the corresponding outgoing executive committee or by any member of the new executive committee in the event there is no corresponding outgoing executive committee. During the first meeting the new executive committee shall select a chair, a treasurer and a secretary and other officers as they may desire. Each of the officers shall, for their respective committees, perform the duties that usually appertain to his or her office. The organizational meeting may be conducted prior to July 1, but must occur after the certification of the election of the new executive committees. If the organizational meeting is conducted prior to July 1, the new committee shall serve out the remainder of the outgoing committee's term and is authorized to conduct official business. A current listing of all executive committees' members shall be filed with the Secretary of State by the end of July of each year. Vacancies in any executive committee shall be filled by the appropriate executive committee as provided in subsection (f) of this section no later than sixty days after the vacancy occurs. The chair of each executive committee shall submit an updated committee list to the Secretary of State within ten days of a change occurring. Executive committee membership lists shall include at least the member's name, full address, employer, telephone number and term information. An appointment to fill a vacancy does not take effect if the executive committee does not submit the updated list to the Secretary of State within the allotted time period. If the executive committee fails to submit the updated list within the allotted time period, it must make another appointment pursuant to the provisions of this section and resubmit the updated list in a timely manner. If a vacancy on an executive committee is not filled within the sixty-day period prescribed by this section, the chair of the appropriate executive committee, as provided in subsection (f) of this section, shall name someone to fill the vacancy. If the chair of a county executive committee fails to fill a vacancy in a congressional district, state senatorial district or delegate district executive committee, and the failure to fill such vacancy prohibits said committee from conducting official business, the chair of the party's state executive committee shall fill such vacancy.

(h) Any meeting of any political party executive committee shall be held only after public notice and notice to each member is given according to party rules and shall be open to all members affiliated with the party. Meetings shall be conducted according to party rules, all official actions shall be made by voice vote and minutes shall be maintained and shall be open to inspection by members affiliated with the party.



§3-1-10. Party committees in office.

The members of all state, congressional, senatorial, and county executive committees for political parties in office at the time this section becomes effective, and the various officers of such committees, shall hold their several offices and discharge the duties thereof until their successors are chosen and installed in accordance with the provisions of section nine of this article effective simultaneously herewith and other applicable provisions of this article, the prior provisions of section nine having become effective after the election of such members and officers for terms ending in the year 1982. The Legislature finds and declares that the prior provisions of section nine of this article should not operate to limit the terms of such members and officers before the expiration thereof as contemplated by law effective at the time of the primary election held May, 1978.



§3-1-11. Powers of state executive committee; central or subcommittees; party emblems.

The state executive committee of each party may make such rules for the government of such party, not inconsistent with law, as may be deemed expedient; and it may also revoke, alter, or amend, in any manner not inconsistent with law, any present or future rules of such party. All acts of such state or other committees may be reviewable by the courts.

Any party executive committee may create and appoint subcommittees, campaign, or central committees, and delegate to them such powers and authority in the executive and administrative work of the committee as they shall deem advisable; but no power or authority shall be delegated to such subcommittee, campaign committee, or central committee, in contravention of any law of the state.

The state executive committee shall adopt a party emblem or device for the party to distinguish and identify the party ticket, and shall certify the same to the ballot commissioners, and it shall be printed on the party ticket. The device or emblem of no two parties shall be similar or of such a nature as to mislead or confuse the voter. If two or more parties seek the same device, or similar devices, preference shall be given to the party polling the largest number of votes for the candidate for Governor at the last election for such office.



§3-1-12. Members of national party committee.

The members of the national party executive committee of any political party, to which the state is entitled under the national organization and the rules and regulations of the national committee of the party, shall be elected by the state executive committee of such party, unless the rules of the national party otherwise provide, in which latter event they shall be selected in all respects as provided for the selection thereof by the rules and regulations of the national organization of the political party and the resolutions of the delegated representatives of the political party passed and adopted by any national convention of such political party. A vacancy in the membership of a national party executive committee shall be filled by the state committee of the party unless the rules of the national party otherwise provide.



§3-1-13. Other party or group committees.

The members of any political party which, at the last preceding general election, polled, for its candidate for Governor, fewer than ten per cent of the total number of votes cast for all candidates for that office in the state, and groups of citizens, not constituting a political party, which nominate candidates for offices to be voted for at any election, may select members of committees and officers thereof, for such political parties and such groups of citizens, in such manner as they may devise and adopt.



§3-1-14. Presidential electors; how chosen; duties; vacancies; compensation.

Electors of president and vice president of the United States shall be nominated as provided in section twenty-one of article five of this chapter but their names shall be omitted from the general election ballot, as provided in section two of article six of this chapter, to be voted on the Tuesday next after the first Monday in November 1964, and every fourth year thereafter.

The presidential electors shall meet in the office of the Governor at the capital of this state, on the day now appointed, or which shall hereafter be appointed, by the Congress of the United States and vote for the president and for the vice president of the United States in the manner prescribed by the Constitution and the laws of the United States. If any of the electors so chosen fail to attend at the time appointed, the electors present shall appoint an elector in place of each one so failing to attend, and every elector so appointed shall be entitled to vote in the same manner as if he had been originally chosen by the people.

Each presidential elector shall receive as compensation the sum of $10 a day for attending such meeting, including the time spent in traveling to and from the place of meeting and in addition thereto the sum of 10¢ for every mile necessarily traveled in going to and returning from the place of meeting, by the most direct route.



§3-1-15. Election of United States senators and congressmen.

At the general election in the year nineteen hundred and sixty-four and at each general election in every sixth year thereafter, and at the general election in the year nineteen hundred and sixty-six, and in each sixth year thereafter, there shall be elected a member of the United States Senate, and at the general election in the year nineteen hundred and sixty-four, and in every second year thereafter, there shall be elected a member of the House of Representatives in the Congress of the United States for each congressional district of the state, each for the next ensuing term.



§3-1-16. Election of state officers.

(a) At the general election to be held in 1968, and every fourth year thereafter, there shall be elected a Governor, Secretary of State, Treasurer, Auditor, Attorney General and Commissioner of Agriculture. At the general election in 1968, and every second year thereafter, there shall be elected a member of the State Senate for each senatorial district, and a member or members of the House of Delegates of the state from each county or each delegate district.

(b) At the time of the primary election to be held in the year 2016, and every twelfth year thereafter, there shall be elected one justice of the Supreme Court of Appeals, and at the time of the primary election to be held in 2020, and every twelfth year thereafter, two justices of the Supreme Court of Appeals and at the time of the primary election to be held in 2024, and every twelfth year thereafter, two justices of the Supreme Court of Appeals. Effective with the primary election held in the year 2016, the election of justices of the Supreme Court of Appeals shall be on a nonpartisan basis and by division as set forth more fully in article five of this chapter.



§3-1-17. Election of circuit judges; county and district officers; magistrates.

(a) There shall be elected, at the time of the primary election to be held in 2016, and every eighth year thereafter, one judge of the circuit court of every judicial circuit entitled to one judge, and one judge for each numbered division of the judicial circuit in those judicial circuits entitled to two or more circuit judges; and at the time of the primary election to be held in 2016, and in every fourth year thereafter, the number of magistrates prescribed by law for the county. Beginning with the election held in the year 2016, an election for the purpose of electing judges of the circuit court, or an election for the purpose of electing magistrates, shall be upon a nonpartisan ballot printed for the purpose.

(b) There shall be elected, at the general election to be held in 1992, and every fourth year thereafter, a sheriff, prosecuting attorney, surveyor of lands, and the number of assessors prescribed by law for the county; and at the general election to be held in 1990, and every second year thereafter, a commissioner of the county commission for each county; and at the general election to be held in 1992, and every sixth year thereafter, a clerk of the county commission and a clerk of the circuit court for each county.

(c) Effective with the primary election of 2016, all elections for judge of the circuit courts in the respective circuits and magistrates in each county will be elected on a nonpartisan basis and by division as set forth more fully in article five of this chapter.



§3-1-18. Election to fill other offices.

If the Legislature shall hereafter create any elective office, or make any office now filled by appointment an elective office, in the state or in any subdivision thereof, the person to fill the same shall be elected at the general election last preceding the beginning of the term of such office.

The provisions of this section shall not apply to the office of member or to the election of members of a Constitutional convention.



§3-1-19. Ballot commissioners; selection; duties generally; vacancies.

(a) In each county in the state, the Board of Ballot Commissioners shall be comprised of:

(1) The clerk of the county commission while holding office; and

(2) Two other persons as follows:

(A) One person appointed by the county executive committee of the political party that cast the largest number of votes in the state at the last preceding general election; and

(B) One person appointed by the county executive committee of the political party that cast the second largest number of votes in the state at the last preceding general election.

(b) If the county executive committees do not make the appointments in a timely manner, then the county clerk shall make the appointments.

(c) The county clerk shall serve as chairman.

(d) It shall be the duty of the county clerk to notify the chairman of the respective county executive committees of the two parties, at least five days before the time of the making of the appointments.

(e) If at any time after notice is given, and before or on the day so fixed for making appointments, the chairman of each of the committees shall designate, in writing, a member of his or her party as ballot commissioner. Each designee shall be appointed if he or she meets the qualifications of a voter: Provided, That a ballot commissioner cannot be a candidate for any office in any election held during the time he or she is serving as ballot commissioner.

(f) Ballot commissioners shall be appointed between the 15th and 30th days of January, in each year in which a general election is to be held, for a term of two years beginning on February 1 next ensuing.

(g) The ballot commissioners shall perform their duties at all general, special and primary elections held in the county or any magisterial district thereof during their term of office.

(h) A vacancy shall be filled in the same manner as an original appointment, but immediate notice of a vacancy shall, where necessary, be deemed compliance with the five-day notice provision.



§3-1-20. Cards of instructions to voters; sample ballots; posting.

(a) The board of ballot commissioners of each county shall provide cards of general information which will include:

(1) The date of the election and the hours during which polling places will be open;

(2) Instruction for mail-in registrants and first-time voters;

(3) Voters' rights; and

(4) Prohibitions against fraud and misrepresentation.

The board of ballot commissioners shall also provide cards of instruction for voters in preparing their ballots and casting a provisional ballot as prescribed by the Secretary of State. The provisional ballot notice shall include a notification to voters of their rights as a provisional voter to inquire as to the correct precinct to cast a ballot and notification that if a ballot is cast in the incorrect precinct the ballot may not be counted at the canvass for that election. The board of ballot commissioners shall furnish a sufficient number of cards to the commissioners of election at the same time they deliver the ballots for the precinct. The instructions regarding a provisional ballot shall be posted in the precinct in a highly visible location for voters to review.

(b) The commissioners of election shall post one instruction card in each voting booth giving instructions to the voters on how to prepare the ballots for deposit in the ballot boxes and how to obtain a new ballot in place of one accidentally spoiled.

(c) The commissioners of election shall post one or more other cards of general information at places inside and outside of the voting place where voters pass or wait to vote. The commissioners shall also post the official write-in candidates in the same locations inside and outside of the voting place.

(d) The ballot commissioners shall have printed, on a different color paper than the official ballot, two or more copies of sample ballots for each voting place for each election. Sample ballots shall be furnished and posted with the cards of general information at each voting place.

(e) During the period of early in-person voting, the clerk of the county commission shall post the cards of general information, a list of official write-in candidates and sample ballots within the area where absentee voting is conducted.



§3-1-21. Printing of official and sample ballots; number; packaging and delivery; correction of ballots.

(a) The board of ballot commissioners for each county shall provide the ballots and sample ballots necessary for conducting every election for public officers in which the voters of the county participate.

(b) The persons required to provide the ballots necessary for conducting all other elections are:

(1) The Secretary of State, for any statewide special election ordered by the Legislature;

(2) The board of ballot commissioners, for any countywide special election ordered by the county commission;

(3) The Board of Education, for any special levy or bond election ordered by the board of Education; or

(4) The municipal board of ballot commissioners, for any election conducted for or within a municipality except an election in which the matter affecting the municipality is placed on the county ballot at a county election. Ballots other than those printed by the proper authorities as specified in this section may not be cast, received or counted in any election.

(c) When paper ballots are used, the total number of regular official ballots printed shall equal one and one-twentieth times the number of registered voters eligible to vote that ballot. When paper ballots are used in conjunction with or as part of an electronic voting system, the total number of regular official ballots printed shall equal at a minimum eighty percent of the number of registered voters eligible to vote that ballot. The clerk of the county commission shall determine the number of absentee official ballots.

(d) The number of regular official ballots packaged for each precinct shall equal at a minimum seventy-five percent of the number of registered voters of the precinct. The remaining regular official ballots shall be packaged and delivered to the clerk of the county commission, who shall retain them unopened until they are required for an emergency. Each package of ballots shall be wrapped and sealed in a manner which will immediately make apparent any attempt to open, alter or tamper with the ballots. Each package of ballots for a precinct shall be clearly labeled, in a manner which cannot be altered, with the county name, the precinct number and the number of ballots contained in each package. If the packaging material conceals the face of the ballot, a sample ballot identical to the official ballots contained therein shall be securely attached to the outside of the package or, in the case of ballot cards, the type of ballot shall be included in the label.

(e) All absentee ballots necessary for conducting absentee voting in all voting systems shall be delivered to the clerk of the county commission of the appropriate county not later than the forty-second day before the election. All official ballots in paper ballot systems shall be delivered to the clerk of the county commission of the appropriate county not later than twenty-eight days before the election.

(f) Upon a finding of the board of ballot commissioners that an official ballot contains an error which, in the opinion of the board, is of sufficient magnitude to confuse or mislead the voters, the board shall cause the error to be corrected either by the reprinting of the ballots or by the use of stickers printed with the correction and of suitable size to be placed over the error without covering any other portion of the ballot.



§3-1-21A. Vendors authorized to print ballots; eligibility; application and certification; denial, suspension and revocation of authorization; appeal.

(a) The printing of ballots for any election to be held pursuant to the provisions of this chapter shall be contracted for with a vendor authorized in accordance with the provisions of this section.

(b) Any vendor authorized to do business in West Virginia and in good standing may apply for a certificate of authorization to print ballots for elections in this state: Provided, That any individual, partnership, association or corporation who does not qualify as a resident vendor pursuant to the provisions of section thirty-seven-a, article three, chapter five-a of this code or who prints the ballots in a state which prohibits that state or any of its political subdivisions from contracting with West Virginia resident vendors for the printing of ballots or which prohibits the printing of ballots outside of such state, is not eligible to obtain a certificate of authorization.

(c) (1) Every vendor desiring to print ballots for elections held pursuant to the provisions of this chapter shall, prior to the execution of any contract for the printing of ballots with any state, county, or municipal government, obtain a certificate of authorization to print ballots.

(2) A certificate of authorization may be obtained by application to the Secretary of State, upon a form prescribed by the Secretary of State. The form shall include a statement that all printing, packaging and delivery specifications for ballots set forth in this chapter will be substantially met, and that the vendor applying for certification is eligible in accordance with the provisions of this section.

(3) Upon receipt of the completed application, the Secretary of State shall issue a certificate of authorization to print ballots, which shall remain in effect for two years from the date of issuance and may be renewed upon application therefor: Provided, That the Secretary of State may deny the application to issue or renew the certificate of authorization, or may suspend or revoke the certificate of authorization upon a determination that the vendor has not substantially complied with the printing, packaging and delivery specifications in the printing of ballots for any state, county or municipal election, or that the vendor is not eligible or is no longer eligible to print ballots pursuant to the provisions of this section. The Secretary of State shall give written notice of any such determination by certified mail, return receipt requested, to the vendor setting forth the reason for the suspension, revocation or the denial of the application or the denial of the renewal thereof. The applicant may, within sixty days of the receipt of such denial, file a written appeal with the state Election Commission. The State Election Commission shall promulgate rules establishing a hearing process for such appeals.

(d) On or before the second Monday of January of each year, the Secretary of State shall provide a list of all vendors authorized to print ballots for state, county and municipal elections to the clerk of each county commission of this state.



§3-1-22. County court clerks to provide election supplies; requirements for poll books and ballot boxes.

The clerk of the county court of each county shall provide poll books, a list of all precincts within the county, tally sheets, ballot boxes, voting booths, registration records and forms, strong and durable envelopes upon which to make returns, blank forms for certifying returns and whatever further supplies are needed for holding the elections and making the returns thereof. The poll books shall bear upon each page the following heading: "Names of persons voting at precinct No. ...... in the District of ....................... in the county of ...................... on this (the) ................. day of ................. in the year ........" Such poll books shall have columns headed respectively: "Number of Voters," "Signature of Voter" and "Challenge of Voter", and shall have under the heading "Number of Voters" numbers in consecutive order to the bottom of each page. Forms for oaths of commissioners of election and poll clerks shall be written or printed on the poll books. Each ballot box shall be provided with two locks with different keys so that the key for one lock will not open the other and shall be so constructed as to be safely and securely closed and locked, with an opening in the lid of the box sufficient only for the passage of a single ballot.



§3-1-23. County commission to arrange polling places and equipment; requirements.

The county commission in each county, before each election, shall secure, for each voting precinct in the county, a suitable room or building in which to hold the election, and shall cause the same to be suitably provided with heat, drinking water and light and a sufficient number of booths or compartments, each containing a table, counter or shelf, and furnished with proper supplies for preparing ballots, at or in which voters may conveniently prepare their ballots, so that in the preparation thereof they may be secure from the observation of others. The number of such booths or compartments shall not be less than two. Such room or building shall be located in such precinct: Provided, That upon a determination of the county commission that a suitable room or building in which to hold the election is not reasonably available in such precinct then the county commission may secure a suitable room or building in which to hold the election for such precinct in an adjacent precinct in said county, in a location as near as may be to the territory of the precinct for which such room or building is provided. At any polling place for which parking spaces are available nearby, at least one parking space shall be reserved for handicapped voters and clearly designated as such.



§3-1-24. Obtaining and delivering election supplies.

(a) It shall be the duty of the clerk of the county commission to appoint one or more of the commissioners of election or poll clerks at each precinct of the county to attend at the office of the clerk of the county commission at least one day before each election to receive the ballots, ballot boxes, poll books, registration records and forms and all other supplies and materials for conducting the election at the respective precincts. The clerk shall take a receipt for the respective materials delivered to the commissioners of election or poll clerks and shall file the receipt in his or her office. It shall be the duty of the commissioners or poll clerks to receive the supplies and materials from the clerk and to deliver them with the seal of all sealed packages unbroken at the election precinct in time to open the election.

(b) The commissioners or poll clerks, if they perform the messenger services, shall receive the per diem and mileage rate prescribed by law for this service.

(c) Ballots shall be delivered in sealed packages with seals unbroken. For general and special elections the delivered ballots shall not be in excess of one and one-twentieth times the number of registered voters in the precinct. For primary elections the ballots for each party shall be in a separately sealed package containing not more than one and one-twentieth times the number of registered voters of each party in the election precinct.

(d) For primary elections one copy of the poll books, including the written or printed forms for oaths of commissioners of election and poll clerks, shall be supplied at each voting precinct for each political party appearing on the primary ballot.

(e) There shall be two ballot boxes for each election precinct for which a receiving and a counting board of election commissioners have been appointed.



§3-1-25. Supplies by special messenger.

In case any commissioner of election or poll clerk fails to appear at the offices of the clerk of the county commission by the close of the clerk's office on the day prior to any election, the board of ballot commissioners, the chairman or the clerk of the county commission shall forthwith dispatch a special messenger to the commissioners of election of each respective precinct with the ballots, registration records, ballot boxes, poll books and other supplies for the precinct. The messenger, if not a county employee, shall be allowed $5 for this service. The messenger shall also receive mileage up to the rate of reimbursement authorized by the travel management rule of the Department of Administration for each mile necessarily traveled in the performance of his or her services. The messenger shall promptly report to the clerk of county commission and file with the clerk the receipts of the person to whom he or she delivered the ballots and other supplies and his or her affidavit stating when and to whom he or she delivered them.



§3-1-26. Election supplies in emergencies.

If, by any accident or casualty, the ballots or ballot box or boxes delivered to a commissioner of election, or to any messenger, shall be lost or destroyed, it shall be the duty of such commissioner or messenger to report the loss forthwith to the board of ballot commissioners and clerk of the county court from whom the same were, or was, obtained, and make affidavit of the circumstances of the loss; whereupon such board and clerk shall at once send a new supply by special messenger, as provided in other cases. If, for any reason, there should be found no ballots, or ballot box, or other necessary means or contrivances for voting, at the opening of the polls, it shall be the duty of the commissioners of election to secure the same as speedily as possible and, if necessary, the ballot commissioners may have ballots printed or written, and the election commissioners may have a ballot box or boxes made.



§3-1-27. Municipal precinct registration records.

At least one day prior to every municipal election, it shall be the duty of the appropriate officer designated by the municipality to procure from the municipal precinct file in the office of the clerk of the county commission the registration records necessary for the conduct of such election.

Such records shall, within ten days after the date of the municipal election, be returned to the office of the clerk of the county commission by the appropriate officer or officers designated by the municipality.

In case of a contested municipal election, the registration record of any challenged voter shall be made available by the clerk of the county commission to the officer or tribunal empowered to determine the contest. Such record shall be returned to the office of the clerk of the county commission within a reasonable time after the contest shall have been finally decided.

The clerk of the county commission shall acknowledge the release and return of the registration records under this section by the issuance of appropriate receipts.

In the event any municipal registration record is lost, destroyed, defaced or worn in any way as to warrant replacement, it shall be the duty of the clerk of the county commission to prepare a duplicate of such record and it shall be the duty of the municipality to pay for such replacement.



§3-1-28. Election officials; eligibility, suspension of eligibility.

(a) To be eligible to be appointed or serve as an election official in any state, county or municipal election held in West Virginia, a person:

(1) Must be a registered voter of the county for elections held throughout the county and a registered voter of the municipality for elections held within the municipality: Provided, That if the required number of persons eligible to serve as election officials for a municipal election are not available or are not willing to serve as election officials for a municipal election, a registered voter of the county in which the municipality is located may serve as an election official for elections held within the municipality;

(2) Must be able to read and write the English language;

(3) May not be a candidate on the ballot or an official write-in candidate in the election;

(4) May not be the parent, child, sibling or spouse of a candidate on the ballot or an official write-in candidate in the precinct where the official serves;

(5) May not be a person prohibited from serving as an election official pursuant to any other federal or state statute; and

(6) May not have been previously convicted of a violation of any election law.

(b) The county commission may, upon majority vote, suspend the eligibility to serve as an election official in any election for four years for the following reasons:

(1) Failure to appear at the polling place at the designated time without proper notice and just cause;

(2) Failure to perform the duties of an election official as required by law;

(3) Improper interference with a voter casting a ballot or violating the secrecy of the voter's ballot;

(4) Being under the influence of alcohol or drugs while serving as an election official; or

(5) Having anything wagered or bet on an election.

(c) The county commission may, upon majority vote, suspend the eligibility to serve as an election official in any election for two years upon petition of twenty-five registered voters of the precinct where the official last served and upon presentation of evidence of any of the grounds set forth in subsection (b) of this section: Provided, That the petition requesting the suspension of the election official is filed with the county commission at least ninety days prior to an election date. The names of those persons signing the petition must be kept confidential.



§3-1-29. Boards of election officials; definitions, composition of boards, determination of number and type.

(a) For the purpose of this article:

(1) The term "standard receiving board" means those election officials charged with conducting the process of voting within a precinct and consists of no less than five persons, to be comprised as follows:

(A) Each precinct shall have at least one team of poll clerks, one team of election commissioners for the ballot box and one additional election commissioner.

(B) At the discretion of the county clerk and county commission, any county may add additional teams of poll clerks and commissioners to any precinct, as necessary to fairly and efficiently conduct an election;

(2) The term "counting board" means those election officials charged with counting the ballots at the precinct in counties using paper ballots and includes one team of poll clerks, one team of election commissioners and one additional commissioner;

(3) The term "team of poll clerks" or "team of election commissioners" means two persons appointed by opposite political parties to perform the specific functions of the office: Provided, That no team of poll clerks or team of election commissioners may consist of two persons with the same registered political party affiliation or two persons registered with no political party affiliation; and

(4) The term "election official trainee" means an individual who is sixteen or seventeen years of age who meets the requirements of subdivisions (2), (3), (4), (5) and (6), subsection (a), section twenty-eight of this article.

(b) For each primary and general election in the county, the county commission shall designate the number and type of election boards for the various precincts according to the provisions of this section. At least eighty-four days before each primary and general election the county commission shall notify the county executive committees of the two major political parties in writing of the number of nominations which may be made for poll clerks and election commissioners.

(c) For each municipal election held at a time when there is no county or state election:

(1) The governing body of the municipality shall perform the duties of the county commission as provided in this section; and

(2) The standard receiving board may, at the discretion of the official charged with the administration of election, consist of as few as four persons, including one team of poll clerks and one team of election commissioners for the ballot box.



§3-1-30. Nomination and appointment of election officials and alternates; notice of appointment; appointment to fill vacancies in election boards.

(a) For any primary, general or special election held throughout a county, poll clerks and election commissioners may be nominated as follows:

(1) The county executive committee for each of the two major political parties may, by a majority vote of the committee at a duly called meeting, nominate one qualified person for each team of poll clerks and one qualified person for each team of election commissioners to be appointed for the election;

(2) The appointing body shall select one qualified person as the additional election commissioner for each board of election officials;

(3) Each county executive committee shall also nominate qualified persons as alternates for at least ten percent of the poll clerks and election commissioners to be appointed in the county and is authorized to nominate as many qualified persons as alternates as there are precincts in the county to be called upon to serve in the event any of the persons originally appointed fail to accept appointment or fail to appear for the required training or for the preparation or execution of their duties;

(4) When an executive committee nominates qualified persons as poll clerks, election commissioners or alternates, the committee, or its chairman or secretary on its behalf, shall file in writing with the appointing body, no later than the seventieth day before the election, a list of those persons nominated and the positions for which they are designated.

(b) For any municipal primary, general or special election, the poll clerks and election commissioners may be nominated as follows:

(1) In municipalities which have municipal executive committees for the two major political parties in the municipality, each committee may nominate election officials in the manner provided for the nomination of election officials by county executive committees in subsection (a) of this section;

(2) In municipalities which do not have executive committees, the governing body shall provide by ordinance for a method of nominating election officials or shall nominate as many eligible persons as are required, giving due consideration to any recommendations made by voters of the municipality or by candidates on the ballot.

(c) The governing body responsible for appointing election officials is:

(1) The county commission for any primary, general or special election ordered by the county commission and any joint county and municipal election;

(2) The Board of Education for any special election ordered by the board of Education conducted apart from any other election;

(3) The municipal governing body for any primary, general or special municipal election ordered by the governing body.

(d) The qualifications for persons nominated to serve as election officials may be confirmed prior to appointment by the clerk of the county commission for any election ordered by the county commission or for any joint county and municipal election and by the official recorder of the municipality for a municipal election.

(e) The appropriate governing body shall appoint the election officials for each designated election board no later than the forty-ninth day before the election as follows:

(1) Those eligible persons whose nominations for poll clerk and election commissioner were timely filed by the executive committees and those additional persons selected to serve as an election commissioner are to be appointed;

(2) The governing body shall fill any positions for which no nominations were filed.

(f) At the same time as the appointment of election officials or at a subsequent meeting the governing body shall appoint persons as alternates. However, no alternate may be eligible for compensation for election training unless the alternate is subsequently appointed as an election official or is instructed to attend and actually attends training as an alternate and is available to serve on election day. Alternates shall be appointed and serve as follows:

(1) Those alternates nominated by the executive committees shall be appointed;

(2) The governing body may appoint additional alternates who may be called upon to fill vacancies after all alternates designated by the executive committees have been assigned, have declined to serve or have failed to attend training; and

(3) The governing body may determine the number of persons who may be instructed to attend training as alternates.

(g) The clerk of the county commission shall appoint qualified persons to fill all vacancies existing after all previously appointed alternates have been assigned, have declined to serve or have failed to attend training.

(h) Within seven days following appointment, the clerk of the county commission shall notify, by first-class mail, all election commissioners, poll clerks and alternates of the fact of their appointment and include with the notice a response notice form for the appointed person to return indicating whether or not he or she agrees to serve in the specified capacity in the election.

(i) The position of any person notified of appointment who fails to return the response notice or otherwise confirm to the clerk of the county commission his or her agreement to serve within fourteen days following the date of appointment is considered vacant and the clerk shall proceed to fill the vacancies according to the provisions of this section.

(j) If an appointed election official fails to appear at the polling place by forty-five minutes past five o'clock a.m. on election day, the election officials present shall contact the office of the clerk of the county commission for assistance in filling the vacancy. The clerk shall proceed as follows:

(1) The clerk may attempt to contact the person originally appointed, may assign an alternate nominated by the same political party as the person absent if one is available or, if no alternate is available, may appoint another eligible person;

(2) If the election officials present are unable to contact the clerk within a reasonable time, they shall diligently attempt to fill the position with an eligible person of the same political party as the party that nominated the person absent until a qualified person has agreed to serve;

(3) If two teams of election officials, as defined in section twenty-nine of this article, are present at the polling place, the person appointed to fill a vacancy in the position of the additional commissioner may be of either political party.

(k) In a municipal election, the recorder or other official designated by charter or ordinance to perform election responsibilities shall perform the duties of the clerk of the county commission as provided in this section.



§3-1-30A. Oaths of election commissioners and poll clerks, substitution of persons.

(a) Each commissioner of election and poll clerk, as defined in this article, before entering upon his or her duties, shall take orally and subscribe to the appropriate oath, as prescribed herein. Such oath may be taken before and administered by one of the election commissioners or poll clerks, who in turn may take the same before another election commissioner or poll clerk. For the purposes of this article, all election commissioners and poll clerks, having first been sworn, are authorized to administer oaths.

(1) The oath for members of the receiving board shall be as follows:

State of West Virginia

............... County

I, ........................, a qualified and registered voter of the county affiliated with the ..................... Party, do solemnly swear that I will faithfully and honestly discharge my duties as ............................... (poll clerk or election commissioner) of the receiving board according to the requirements of law in this election; that I will not knowingly permit any person to vote an unchallenged ballot who is not a resident of the precinct and a properly registered voter qualified to vote the ballot provided; that I will not challenge a ballot without just cause; that I will not cause any unnecessary delay in voting; that I will not disclose to any person how any voter has voted, nor how any ballot has been folded, marked, printed or stamped; that I do not have any agreement, understanding or arrangement that I will receive any money, position or other benefit for service in the election apart from my official pay; that I do not have any agreement, understanding or arrangement that I will perform any act for the benefit of any candidate in the election; and that I have nothing wagered or bet on the result of this election.

Subscribed and sworn to before me this ............. day of ............., 19....

..............................

Signature and official title

of person before whom sworn

(2) The oath for the members of the counting board shall be as follows:

State of West Virginia

............... County

I, ...................., a qualified and registered voter of the county affiliated with the ........................ Party, do solemnly swear that I will faithfully and honestly discharge my duties as .............................(poll clerk or election commissioner) of the counting board according to the requirements of law in this election; that I will carefully and accurately read and record the votes cast on each ballot voted in the election which contains the signatures of both poll clerks; that I will not disclose to any person how any voter has voted, nor how any ballot has been folded, marked, printed or stamped; that I will not disclose the votes cast for any candidate or any other information about the result of the election prior to the posting of the precinct returns on the door of the polling place; that I do not have any agreement, understanding or arrangement that I will receive any money, position or other benefit for service in the election apart from my official pay; that I do not have any agreement, understanding or arrangement that I will perform any act for the benefit of any candidate in the election; and that I have nothing wagered or bet on the result of this election.

..............................

Subscribed and sworn to before me this .............. day of ............., 19....

..............................

Signature and official title

of person before whom sworn

(3) The Secretary of State may prescribe the form of such oaths.

(b) When any election official is unable to perform the duties for which he or she was appointed, a substitution may be made, as follows:

(1) An eligible person of the same political party shall assume the duties after taking the oath. One of the election commissioners shall make an entry in the space provided on the oath form, indicating the name of the official being replaced, the reason for the change, the name of the person assuming the duties, the time at which the change occurred and the poll slip number of the last voter who signed a poll slip before the change occurred;

(2) If it is necessary for a poll clerk of one political party to exchange duties with an election commissioner of the same political party, the change of duties for each person shall be recorded in the same manner;

(3) If an election commissioner or poll clerk is unable or fails to perform the duties of the office adequately and according to the requirements of law to the extent such failure interferes with the conduct of the election, the clerk of the county commission may order the exchange of duties with another official of the same party, or if necessary, remove the official. The fact of that order shall be entered on the record, along with the information required in subdivision (1) of this subsection.

(c) In a municipal election, the recorder or other official designated by charter or ordinance to perform election responsibilities shall perform the duties of the clerk of the county commission specified in this section.



§3-1-31. Days and hours of elections.

General elections shall be held in the several election precincts of the state on the Tuesday next after the first Monday in November of each even year. Primary and special elections shall be held on the days provided by law therefor.

At every primary, general or special election the polls shall be opened in each precinct on the day of such election at six-thirty o'clock in the forenoon and be closed at seven-thirty o'clock in the evening.



§3-1-32. Opening and closing polls; procedure.

At the time of opening the polls in all precincts wherein voting machines are not to be used, the election commissioners shall examine the ballot box and ascertain that there are no ballots in the same, and they shall thereupon securely lock the box and give one key to one of the commissioners and one to a commissioner of the opposite political party, who shall hold the same, and such boxes shall not be again opened until the time to begin counting the votes arrives and for that purpose. At or before opening the polls, the commissioners of election shall open the package containing the ballots in such manner as to preserve the seals intact and thereupon deliver all of the ballots to the poll clerk. Before any voter is permitted to vote, the commissioners of election shall proclaim that such election is opened. When the polls are closed, proclamation must be made of the fact by one of the commissioners of election to the people outside, in a loud and audible tone of voice, and a minute of such proclamation and of the time when it was made must be entered on the pollbooks by the clerks. The election commissioner shall permit those electors to vote who are present at the polling place prior to the hour specified for the closing of the polls: Provided, That at that time they are in a line awaiting their turn to vote within the voting room itself or, if the line extends outside of the voting room itself, within that line. In that event an election commissioner from each party shall immediately after the closing proclamation begin with the last voter in line and together supply the voters within the line with waiting-voter permits which shall be prescribed by the Secretary of State. Each voter shall sign his permit in the presence of both commissioners who shall then likewise affix their signatures to the permit in the presence of the voter and each other. After each such voter in line has received and signed his permit and the election commissioners have affixed their signatures thereto, voting shall be resumed. Each voter shall present his permit to one of the poll clerks so that the signature thereon may be compared to the voter's signature when he signs the pollbook. Each permit so presented shall be attached to the page in the pollbook on which the voter affixed his signature. In no case shall any person who arrives at the polling place after the closing hour be given a waiting-voter permit or be allowed to vote. After the final voter presents his waiting-voter permit and casts his ballot no more ballots shall be cast or received.



§3-1-33. How elections conducted by double boards.

In all precincts wherein two election boards shall have been appointed, the receiving board shall attend at the opening of the polls, shall open the polls, and shall proceed with the election. The counting board shall attend at the voting place not later than three hours after the opening of the polls, and shall take charge of the ballot box containing the ballots theretofore cast in that precinct. They shall retire to a partitioned room or space in the voting place and there proceed to count and tabulate the ballots cast, as they shall find them deposited in the ballot box. The receiving board shall continue to receive the vote of electors in the other box, until such time as the counting board shall have finished counting and tabulating the ballots cast in the first ballot box. The county board shall, before exchanging the ballot boxes as herein provided, seal the ballots counted by it in envelopes to be provided for the purpose, which shall not be opened until the two boards shall together proceed with counting, tabulating and summarizing the votes as by this chapter provided. The two boards shall then exchange the first box for the second box, and so continue until the hour of closing the polls arrives.



§3-1-34. Voting procedures generally; identification; assistance to voters; voting records; penalties.

(a) A person desiring to vote in an election shall, upon entering the election room, clearly state his or her name and residence to one of the poll clerks who shall thereupon announce the same in a clear and distinct tone of voice. For elections occurring on or after January 1, 2018, the person desiring to vote shall present to one of the poll clerks a valid identifying document meeting the requirements of subdivisions (1) or (2) of this subsection, and the poll clerk shall inspect and confirm that the name on the valid identifying document conforms to the name in the individual's voter registration record and that, if the valid identifying document contains a photograph, the image displayed is truly an image of the person presenting the document. If that person is found to be duly registered as a voter at that precinct, he or she shall sign his or her name in the designated location provided at the precinct. If that person is physically or otherwise unable to sign his or her name, his or her mark shall be affixed by one of the poll clerks in the presence of the other and the name of the poll clerk affixing the voter's mark shall be indicated immediately under the affixation. No ballot may be given to the person until he or she signs his or her name on the designated location or his or her signature is affixed thereon.

(1) A document shall be deemed to be a valid identifying document if it:

(A) Has been issued either by the State of West Virginia, or one of its subsidiaries, or by the United States Government; and

(B) Contains the name of the person desiring to vote.

(2) Notwithstanding the provisions of subdivision (1) of this subsection, the following documents, if they contain the voter’s name, shall be considered valid identifying documents, and a person desiring to vote may produce any of the following:

(A) A valid West Virginia driver’s license or valid West Virginia identification card issued by the West Virginia Division of Motor Vehicles;

(B) A valid driver’s license issued by a state other than the State of West Virginia;

(C) A valid United States passport or passport card;

(D) A valid employee identification card with a photograph of the eligible voter issued by any branch, department, agency, or entity of the United States Government or of the State of West Virginia, or by any county, municipality, board, authority, or other political subdivision of West Virginia;

(E) A valid student identification card with a photograph of the eligible voter issued by an institution of higher education in West Virginia, or a valid high school identification card issued by a West Virginia high school;

(F) A valid military identification card issued by the United States with a photograph of the person desiring to vote;

(G) A valid concealed carry (pistol/revolver) permit issued by the sheriff of the county with a photograph of the person desiring to vote;

(H) A valid Medicare card or Social Security card;

(I) A valid birth certificate;

(J) A valid voter registration card issued by a county clerk in the State of West Virginia;

(K) A valid hunting or fishing license issued by the State of West Virginia;

(L) A valid identification card issued to the voter by the West Virginia Supplemental Nutrition Assistance (SNAP) program;

(M) A valid identification card issued to the voter by the West Virginia Temporary Assistance for Needy Families (TANF) program;

(N) A valid identification card issued to the voter by West Virginia Medicaid;

(O) A valid bank card or valid debit card;

(P) A valid utility bill issued within six months of the date of the election;

(Q) A valid bank statement issued within six months of the date of the election; or

(R) A valid health insurance card issued to the voter.

(3) In lieu of providing a valid identifying document, as required by this section, a registered voter may be accompanied at the polling place by an adult known to the registered voter for at least six months. That adult may sign an affidavit on a form provided to clerks and poll workers by the Secretary of State, which states under oath or affirmation that the adult has known the registered voter for at least six months, and that in fact the registered voter is the same person who is present for the purpose of voting. For the affidavit to be considered valid, the adult shall present a valid identifying document with his or her name, address, and photograph.

(4) A poll worker may allow a voter, whom the poll worker has known for at least six months, to vote without presenting a valid identifying document.

(5) If the person desiring to vote is unable to furnish a valid identifying document, or if the poll clerk determines that the proof of identification presented by the voter does not qualify as a valid identifying document, the person desiring to vote shall be permitted to cast a provisional ballot after executing an affidavit affirming his or her identity pursuant to paragraph (B) of this subdivision.

(A) The provisional ballot is entitled to be counted once the election authority verifies the identity of the individual by comparing that individual's signature to the current signature on file with the election authority and determines that the individual was otherwise eligible to cast a ballot at the polling place where the ballot was cast.

(B) The affidavit to be used for voting shall be substantially in the following form:

“State of West Virginia

County of.....................................

I do solemnly swear (or affirm) that my name is .................................................; that I reside at.............................; and that I am the person listed in the precinct register under this name and at this address.

I understand that knowingly providing false information is a violation of law and subjects me to possible criminal prosecution.

.......................................................

Signature of voter

Subscribed and affirmed before me this........... day of ....................., 20....

................................

Name of Election Official

................................

Signature of Election Official”.

(6) A voter who votes in person at a precinct polling place that is located in a building which is part of a state licensed care facility where the voter is a resident is not required to provide proof of identification as a condition before voting in an election.

(7) The person entering voter information into the centralized voter registration database shall cause the records to indicate when a voter has not presented a valid identifying document and has executed a voter identity affidavit.

(8) If a voter participating in the Address Confidentiality Program established by section one hundred three, article twenty-eight-a, chapter forty-eight of this code, executes a voter identity affidavit, the program participant's residential or mailing address is subject to the confidentiality provisions of section one hundred eight, article twenty-eight-a, chapter forty-eight of this code and shall be used only for those statutory and administrative purposes authorized by this section.

(9) Prior to the primary and general elections to be held in calendar year 2018, the Secretary of State shall educate voters about the requirement to present a valid identifying document and develop a program to help ensure that all eligible voters are able to obtain a valid identifying document.

(b) The clerk of the county commission is authorized, upon verification that the precinct at which a handicapped person is registered to vote is not handicap accessible, to transfer that person's registration to the nearest polling place in the county which is handicap accessible. A request by a handicapped person for a transfer of registration must be received by the county clerk no later than thirty days prior to the date of the election. A handicapped person who has not made a request for a transfer of registration at least thirty days prior to the date of the election may vote a provisional ballot at a handicap accessible polling place in the county of his or her registration. If during the canvass the county commission determines that the person had been registered in a precinct that is not handicap accessible, the voted ballot, if otherwise valid, shall be counted. The handicapped person may vote in the precinct to which the registration was transferred only as long as the disability exists or the precinct from which the handicapped person was transferred remains inaccessible to the handicapped. To ensure confidentiality of the transferred ballot, the county clerk processing the ballot shall provide the voter with an unmarked envelope and an outer envelope designated “provisional ballot/handicapped voter”. After validation of the ballot at the canvass, the outer envelope shall be destroyed and the handicapped voter's ballot shall be placed with other approved provisional ballots prior to removal of the ballot from the unmarked envelope.

(c) When the voter's signature is properly marked and the voter has presented a valid identifying document, the two poll clerks shall sign their names in the places indicated on the back of the official ballot and deliver the ballot to the voter to be voted by him or her without leaving the election room. If he or she returns the ballot spoiled to the clerks, they shall immediately mark the ballot “spoiled” and it shall be preserved and placed in a spoiled ballot envelope together with other spoiled ballots to be delivered to the board of canvassers and deliver to the voter another official ballot, signed by the clerks on the reverse side. The voter shall thereupon retire alone to the booth or compartment prepared within the election room for voting purposes and there prepare his or her ballot. In voting for candidates in general and special elections, the voter shall comply with the rules and procedures prescribed in section five, article six of this chapter.

(d) It is the duty of a poll clerk, in the presence of the other poll clerk, to indicate by a check mark, or by other means, inserted in the appropriate place on the registration record of each voter the fact that the voter voted in the election. In primary elections the clerk shall also insert on the registration record of each voter a distinguishing initial or initials of the political party for whose candidates the voter voted. If a person is challenged at the polls, the challenge shall be indicated by the poll clerks on the registration record, together with the name of the challenger. The subsequent removal of the challenge shall be recorded on the registration record by the clerk of the county commission.

(e) (1) No voter may receive any assistance in voting unless, by reason of blindness, disability, advanced age or inability to read and write, that voter is unable to vote without assistance. Any voter so qualified to receive assistance in voting may:

(A) Declare his or her choice of candidates to an Election Commissioner of each political party who, in the presence of the voter and in the presence of each other, shall prepare the ballot for voting in the manner provided in this section and, on request, shall read to the voter the names of the candidates selected on the ballot;

(B) Require the Election Commissioners to indicate to him or her the relative position of the names of the candidates on the ballot, the voter shall then retire to one of the booths or compartments to prepare his or her ballot in the manner provided in this section;

(C) Be assisted by any person of the voter's choice, other than the voter's present or former employer or agent of that employer, the officer or agent of a labor union of which the voter is a past or present member or a candidate on the ballot or an official write-in candidate; or

(D) If he or she is handicapped, vote from an automobile outside the polling place or precinct by the absentee balloting method provided in subsection (e), section five, article three of this chapter in the presence of an Election Commissioner of each political party if all of the following conditions are met:

(i) The polling place is not handicap accessible; and

(ii) No voters are voting or waiting to vote inside the polling place.

(2) The voted ballot shall then be returned to the precinct officials and secured in a sealed envelope to be returned to the clerk of the county commission with all other election materials. The ballot shall then be tabulated using the appropriate method provided in section eight of this chapter as it relates to the specific voting system in use.

(3) A voter who requests assistance in voting but who is believed not to be qualified for assistance under the provisions of this section shall nevertheless be permitted to vote a provisional ballot with the assistance of any person herein authorized to render assistance.

(4) One or more of the Election Commissioners or poll clerks in the precinct may challenge the ballot on the ground that the voter received assistance in voting it when in his, her or their opinion the person who received assistance in voting is not so illiterate, blind, disabled or of such advanced age as to have been unable to vote without assistance. The Election Commissioner or poll clerk or commissioners or poll clerks making the challenge shall enter the challenge and the reason for such challenge on the form and in the manner prescribed or authorized by article three of this chapter.

(5) An Election Commissioner or other person who assists a voter in voting:

(A) May not in any manner request or seek to persuade or induce the voter to vote a particular ticket or for a particular candidate or for or against any public question and must not keep or make any memorandum or entry of anything occurring within the voting booth or compartment and must not, directly or indirectly, reveal to any person the name of a candidate voted for by the voter, which ticket he or she had voted or how he or she had voted on any public question or anything occurring within the voting booth, compartment, or voting machine booth except when required by law to give testimony as to the matter in a judicial proceeding; and

(B) Shall sign a written oath or affirmation before assisting the voter on a form prescribed by the Secretary of State stating that he or she will not override the actual preference of the voter being assisted, attempt to influence the voter's choice or mislead the voter into voting for someone other than the candidate of voter's choice. The person assisting the voter shall also swear or affirm that he or she believes that the voter is voting free of intimidation or manipulation. No person providing assistance to a voter is required to sign an oath or affirmation where the reason for requesting assistance is the voter's inability to vote without assistance because of blindness as defined in section three, article fifteen, chapter five of this code and the inability to vote without assistance because of blindness is certified in writing by a physician of the voter's choice and is on file in the office of the clerk of the county commission.

(6) In accordance with instructions issued by the Secretary of State, the clerk of the county commission shall provide a form entitled “list of assisted voters”, on a form as prescribed by the Secretary of State. The commissioners shall enter the name of each voter receiving assistance in voting the ballot, together with the poll slip number of that voter and the signature of the person or the commissioner from each party who assisted the voter. If no voter has been assisted in voting, the commissioners shall make and subscribe to an oath of that fact on the list.

(f) After preparing the ballot, the voter shall fold the ballot so that the face is not exposed and the names of the poll clerks on it are seen. The voter shall announce his or her name and present his or her ballot to one of the commissioners who shall hand the same to another commissioner, of a different political party, who shall deposit it in the ballot box if the ballot is the official one and properly signed. The commissioner of election may inspect every ballot before it is deposited in the ballot box to ascertain whether it is single; but without unfolding or unrolling it so as to disclose its content. When the voter has voted, he or she shall retire immediately from the election room and beyond the sixty-foot limit and not return except by permission of the commissioners.

(g) Following the election, the oaths or affirmations required by this section from those assisting voters, together with the “list of assisted voters”, shall be returned by the Election Commissioners to the clerk of the county commission along with the election supplies, records and returns. The clerk of the county commission shall make the oaths, affirmations and list available for public inspection and preserve them for a period of twenty-two months or until disposition is authorized or directed by the Secretary of State or court of record. The clerk may use these records to update the voter registration records in accordance with subsection (d), section eighteen, article two of this chapter.

(h) Any person making an oath or affirmation required under the provisions of this section who knowingly swears falsely or any person who counsels, advises, aids or abets another in the commission of false swearing under this section, is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000 or confined in jail for a period of not more than one year, or both fined and confined.

(i) Any Election Commissioner or poll clerk who authorizes or provides unchallenged assistance to a voter when the voter is known to the Election Commissioner or poll clerk not to require assistance in voting, is guilty of a felony and, upon conviction thereof, shall be fined not more than $5,000 or imprisoned in a state correctional facility for a period of not less than one year nor more than five years, or both fined and imprisoned.



§3-1-35. Ballots to be furnished voters.

In general and special elections the ballots for all voters of an election precinct shall be the same. In primary elections the ballot of the voter's political party at that election in that precinct shall be furnished to the voter together with separate ballots, if any, on any nonpartisan candidates and any public questions submitted to the voters generally at such primary election. In the event the voter is lawfully registered as "independent" or as an adherent of a political party not appearing on any primary election ballot to be voted in his precinct, he shall not, in a primary election, be given or entitled to vote any party ballot but shall be furnished any separate ballots to be voted thereat on nonpartisan candidates and public questions.



§3-1-36. Report on and disposition of ballots spoiled or not used.

Any voter who shall spoil, deface or mutilate the ballot delivered to him, on returning the same to the poll clerks, shall receive another in place thereof. Every person who does not vote any ballot delivered to him shall, before leaving the election room, return such ballot to the poll clerks. When a spoiled or defaced ballot is returned, the poll, clerks shall make a minute of the fact on the pollbooks, at the time, and the word "spoiled" shall be written across the face of the ballot and such ballot shall be placed in an envelope for spoiled ballots.

Immediately on closing the polls, the commissioners of election shall ascertain the number of ballots spoiled during the election and the number of ballots remaining not voted. The commissioners of election shall also ascertain from the pollbooks the number of persons who voted and shall report, over their signatures, to the clerk of the county commission, the number of votes case, the number of ballots spoiled during the election and the number of ballots not voted. All unused ballots shall at the same time be returned to the clerk of the county commission, who shall separately package the unused ballots from each precinct, mark the name and number of the precinct on the package and retain them securely along with other election materials.

Each commissioner who is a member of an election board which fails to account for every ballot delivered to it is guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than $1,000 or confined in the county jail for not more than one year, or both fined and imprisoned.

The board of ballot commissioners of each county, or the chairman thereof, shall preserve the ballots that are left over in their hands, after supplying the precincts as provided, until twenty-two months after the election.



§3-1-37. Restrictions on presence and conduct at polls.

(a) Except as otherwise provided in this section, no person, other than the election officers and voters going to the election room to vote and returning therefrom, may be or remain within one hundred feet of the outside entrance to the building housing the polling place while the polls are open. This subsection does not apply to persons who reside or conduct business within such distance of the entrance to the building housing the polling place, while in the discharge of their legitimate business, or to persons whose business requires them to pass and repass within one hundred feet of such entrance.

(b) A person who is delivering a voter to a polling place by motor vehicle may drive such vehicle to a convenient and accessible location to discharge the voter, notwithstanding that the location is within one hundred feet of the outside entrance to the building housing the polling place. Upon discharging such voter from the vehicle, the person shall remove the vehicle from within one hundred feet of the entrance until such time as the voter is to be transported from the polling place or another voter delivered: Provided, That vehicles delivering voters who require assistance by reason of blindness, disability or advanced age may remain within one hundred feet of the entrance until such time as the voter is to be transported from the polling place.

(c) The election commissions shall limit the number of voters in the election room so as to preserve order. No person may approach nearer than five feet to any booth or compartment while the election is being held, except the voters to prepare their ballots, or the poll clerks when called on by a voter to assist in the preparation of his or her ballot, and no person, other than election officers and voters engaged in receiving, preparing and depositing their ballots, may be permitted to be within five feet of any ballot box, except by authority of the board of election commissioners, and then only for the purpose of keeping order and enforcing the law.

(d) Not more than one person may be permitted to occupy any booth or compartment at one time. No person may remain in or occupy a booth or compartment longer than may be necessary to prepare his or her ballot, and in no event longer than five minutes, except that any person who claims a disability pursuant to section thirty-four of this article shall have additional time up to ten additional minutes to prepare his or her ballot. No voter, or person offering to vote, may hold any conversation or communication with any person other than the poll clerks or commissioners of election, while in the election room.

(e) The provisions of this section do not apply to persons rendering assistance to blind voters as provided in section thirty-four of this article or to any child fourteen years of age or younger who accompanies a parent, grandparent or legal guardian who is voting. Any dispute concerning the age of a child accompanying a parent, grandparent or legal guardian who is voting shall be determined by the election commissioners.



§3-1-38. Disorder at polls; procedure.

The commissioners of election shall preserve order at, and in the vicinity of, the polls, and keep the way to the polls open and free from obstruction, and may direct disorderly persons to be removed therefrom, and, if necessary and proper, to be taken and held in custody until sunrise of the next day, or for any shorter time, which may be done by any sheriff or constable or other person or persons designated by the commissioners of election. For such purpose no warrant or authority in writing shall be necessary. The jail of the county or other place designated by the commissioners of election may be used as the place of custody. But any person so arrested shall have an opportunity to vote, if he be entitled to do so, before he shall be committed to jail, if he so desires and shall be prepared to do so promptly.



§3-1-39. Illegal voting; affidavit; procedure.

(a) If at any time during the election any qualified voter shall appear at the polls for the purpose of stating that any person who has voted is an illegal voter in the precinct, that person shall be admitted to the election room and shall appear before a commissioner of election to make an affidavit explaining why he or she believes the accused to be an illegal voter.

(b) All affidavits alleging illegal voting shall be placed in a strong and durable envelope by the commissioners of election. The envelope shall be securely sealed and each of the commissioners shall endorse his or her name on the back of the envelope. At the close of the count the envelope shall be delivered to the clerk of the circuit court in accordance with section sixteen, article five of this chapter and section eight, article six of this chapter. The clerk of the circuit court shall carefully preserve the envelope containing the affidavits and deliver it, with the seal unbroken, to the prosecuting attorney in the county. The prosecuting attorney shall proceed as if it had been made before him or her.



§3-1-40.

Repealed.

Acts, 2003 Reg. Sess., Ch. 100.



§3-1-41. Challenged and provisional voter procedures; counting of provisional voters' ballots; ballots of election officials.

(a) It is the duty of the members of the receiving board, jointly or severally, to challenge the right of any person requesting a ballot to vote in any election:

(1) If the person's registration record is not available at the time of the election;

(2) If the signature written by the person in the poll book does not correspond with the signature purported to be his or hers on the registration record;

(3) If the registration record of the person indicates any other legal disqualification;

(4) If the person fails to present a valid identifying document pursuant to section thirty-four of this article; or

(5) If any other valid challenge exists against the voter pursuant to section ten, article three of this chapter.

(b) Any person challenged shall nevertheless be permitted to vote in the election. He or she shall be furnished an official ballot not endorsed by the poll clerks. In lieu of the endorsements, the poll clerks shall complete and sign an appropriate form indicating the challenge, the reason thereof and the name or names of the challengers. The form shall be securely attached to the voter's ballot and deposited together with the ballot in a separate box or envelope marked “provisional ballots”.

(c) At the time that an individual casts a provisional ballot, the poll clerk shall give the individual written information stating that an individual who casts a provisional ballot will be able to ascertain under the free access system established in this section whether the vote was counted and, if the vote was not counted, the reason that the vote was not counted.

(d) Before an individual casts a provisional ballot, the poll clerk shall provide the individual written instructions, supplied by the board of ballot commissioners, stating that if the voter is casting a ballot in the incorrect precinct, the ballot cast may not be counted for that election: Provided, That if the voter is found to be in the incorrect precinct, then the poll worker shall attempt to ascertain the appropriate precinct for the voter to cast a ballot and immediately give the voter the information if ascertainable.

(e) Provisional ballots may not be counted by the election officials. The county commission shall, on its own motion, at the time of canvassing of the election returns, sit in session to determine the validity of any challenges according to the provisions of this chapter. If the county commission determines that the challenges are unfounded, each provisional ballot of each challenged voter, if otherwise valid, shall be counted and tallied together with the regular ballots cast in the election. The county commission, as the board of canvassers, shall protect the privacy of each provisional ballot cast. The county commission shall disregard technical errors, omissions or oversights if it can reasonably be ascertained that the challenged voter was entitled to vote.

(f) Any person duly appointed as an Election Commissioner or clerk under the provisions of section twenty-eight of this article who serves in that capacity in a precinct other than the precinct in which the person is legally entitled to vote may cast a provisional ballot in the precinct in which the person is serving as a commissioner or clerk. The ballot is not invalid for the sole reason of having been cast in a precinct other than the precinct in which the person is legally entitled to vote. The county commission shall record the provisional ballot on the voter's permanent registration record: Provided, That the county commission may count only the votes for the offices that the voter was legally authorized to vote for in his or her own precinct.

(g) The Secretary of State shall establish a free access system, which may include a toll-free telephone number or an Internet website, that may be accessed by any individual who casts a provisional ballot to discover whether his or her vote was counted and, if not, the reason that the vote was not counted.



§3-1-42. Time off for voting.

Every person entitled to vote at any election who may be employed by any person, company, or corporation on the day on which such election shall be held in this state, shall, on written demand of such employee, made at least three days prior thereto, be given a period of not more than three hours, if necessary, between the opening and the closing of the polls on such day, for the purpose of enabling such person to repair to the place of voting to cast his vote and return, without liability to any penalty or deduction from his usual salary or wages on account of such absence, except that any employee, who has three or more hours of his own time away from his work or place of employment at any time between the hours of the opening and the closing of the polls on election day and who fails or neglects to vote or elects not to vote during such free time away from his work or employment, may be subject to wage or salary deductions for the time actually absent from his work or employment for voting in such election.

In essential government, health, hospital, transportation and communication services and in production, manufacturing and processing works requiring continuity in operation, the employer may, upon receipt of such written demand for voting time off, arrange and schedule a calendar of time off for any and all of his employees for voting so as to avoid impairment or disruption of essential services and operations, but every such schedule or calendar of time off for voting so arranged shall provide ample and convenient time and opportunity for each employee of such services or works to cast his vote as herein provided.



§3-1-43. Disposition of miscellaneous election papers.

At the expiration of twenty-two months after any election, the affidavits taken and returned by any registrar or any election officer, applications for absent voters' ballots, rejected absent voters' ballots, certificates of nominations of candidates, and the written designations of election officers and of ballot commissioners shall be destroyed. If the further preservation of any of the documents mentioned in this section shall be required by the order of the court, the same shall be destroyed at the expiration of the time fixed for the further preservation thereof by such order.



§3-1-44. Compensation of election officials; expenses.

(a) Each ballot commissioner is to be paid a sum, to be fixed by the county commission, not exceeding $125 for each day he or she serves as ballot commissioner, but in no case may a ballot commissioner receive allowance for more than ten days' services for any one primary, general or special election.

(b) Each commissioner of election and poll clerk is to be paid a sum, to be fixed by the county commission, not exceeding $125 for one day's services for attending the school of instruction for election officials if the commissioner or poll clerk provides at least one day's service during an election and a sum not exceeding $175 for his or her services at any one election: Provided, That each commissioner of election and poll clerk is to be paid a sum not exceeding $175 for his or her services at any of the three special elections described in subsection (f) of this section.

(c) Each alternate commissioner of election and poll clerk may be paid a sum, to be fixed by the county commission, not exceeding $50 for one day's services for attending the school of instruction for election officials: Provided, That no alternate may be eligible for compensation for election training unless the alternate is subsequently appointed as an election official or is instructed to attend and actually attends training as an alternate and is available to serve on election day.

(d) The commissioners of election or poll clerks obtaining and delivering the election supplies, as provided in section twenty-four of this article, and returning them, as provided in articles five and six of this chapter, are to be paid an additional sum, fixed by the county commission, not exceeding $125 for his or her services pursuant to this subsection at any one election. In addition, he or she is to be paid mileage up to the rate of reimbursement authorized by the travel management rule of the Department of Administration for each mile necessarily traveled in the performance of his or her services.

(e) The compensation of election officers, cost of printing ballots and all other expenses incurred in holding and making the return of elections, other than the three special elections described in subsection (f) of this section, are to be audited by the county commission and paid out of the county treasury.

(f) The compensation of election officers, cost of printing ballots and all other reasonable and necessary expenses in holding and making the return of a special election for the purpose of taking the sense of the voters on the question of calling a Constitutional convention, of a special election to elect members of a Constitutional convention and of a special election to ratify or reject the proposals, acts and ordinances of a Constitutional convention are obligations of the state incurred by the ballot commissioners, clerks of the circuit courts, clerks of the county commissions and county commissions of the various counties as agents of the state. All expenses of these special elections are to be audited by the Secretary of State. The Secretary of State shall prepare and transmit to the county commissions forms on which the county commissions shall certify all expenses of these special elections to the Secretary of State. If satisfied that the expenses as certified by the county commissions are reasonable and were necessarily incurred, the Secretary of State shall requisition the necessary warrants from the Auditor of the state to be drawn on the state Treasurer and shall mail the warrants directly to the vendors of the special election services, supplies and facilities.



§3-1-45. Court proceedings to compel performance of duties, etc.

Any officer or person upon whom any duty is imposed by this chapter may be compelled to perform his or her duty by writ of mandamus. The circuit courts, or the judges thereof in vacation, shall have jurisdiction by writ and shall, upon affidavit filed showing a proper case, issue a writ to be returned, heard and determined within fifteen days from the commencement of the proceedings. If a circuit court, or a judge thereof in vacation, shall proceed against any board of canvassers by mandamus, or otherwise, to control, in any manner, the action of the board in the performance of its duties, under the provisions of this article, in any case concerning the election of a member of the House of Delegates, or a state senator, and shall fail to enter a final order in the proceedings, settling all questions presented therein within fifteen days from the commencement of the proceedings, unless delayed by proceedings in the Supreme Court of Appeals, or a judge thereof in vacation, the writ shall be dismissed. The board shall convene within not less than five days thereafter and proceed forthwith to the performance of its duties under the provisions of this article. A mandamus shall lie from the Supreme Court of Appeals, or any one of the judges thereof in vacation, returnable before court, to compel any officer herein to do and perform legally any duty required of him or her. In an election of a member of the House of Delegates and state senator, a writ of certiorari, mandamus or prohibition shall lie from the Supreme Court of Appeals, or a judge thereof in vacation, returnable before the court, to correct any error of law and review and correct the proceedings of any circuit court, or the judge thereof in vacation, or any board of canvassers. When any rule to show cause why a writ of mandamus, prohibition or certiorari is issued by the court, or a judge thereof in vacation, it shall be the duty of the court to convene in special session at the state capital, not later than ten days from the date of the writ, to hear and determine all matters arising upon the writ. The issues raised in the petition for a writ of mandamus, prohibition or certiorari shall have precedence over all other business pending before the court. The issues before the court shall be determined within five days from the assembling of the court and, in any case, in ample time for the case to be remanded and final action taken by the circuit court and the board of canvassers in order that the board may perform its duty and issue the certificate of election before the second Wednesday in January, then next following. Mandamus and prohibition proceedings under this section may be upon affidavit alone.



§3-1-46. Training program for election officials.

(a) The Secretary of State in conjunction with the state Election Commission shall produce one or more audio-visual programs which explain and illustrate the procedures for conducting elections, the duties of the various election officials and the methods of voting on each voting system in use in the state.

(b) One copy of the appropriate training program shall be distributed to and kept and preserved by the clerk of the county commission of each county. The program shall be shown to all election officials before each election as part of their instructional program. The clerk of the county commission shall conduct an adequate number of sessions to train all election officials, shall schedule the regular sessions not less than seven days before each election and shall notify all election officials of the exact date, time and place such instructional program will be conducted.

(c) No person may serve as an election commissioner or poll clerk in any election unless he or she has attended the instructional program required by subsection (a) of this section within thirty days prior to an election. If an election official fails to attend the instructional program, another person shall be appointed in the election official's place in the same manner as persons are appointed under the provisions of section thirty of this article to replace election officials refusing to serve. The clerk of the county commission shall conduct an additional instructional program within seven days prior to the election for any such person so appointed: Provided, That in cases of emergency, when no person who has attended the instructional program for that election is available to fill a vacancy on the election board, the clerk of the county commission may appoint the substituted person as a commissioner or poll clerk notwithstanding that he or she has not received the instruction.

(d) The requirements of this section apply to all elections conducted by municipalities, except that the recorder or municipal clerk responsible for the election shall perform the duties of the clerk of the county commission defined in this section. The clerk of the county commission may assist the recorder or municipal clerk in conducting the instructional program.

(e) When the instructional program is not being used by the clerk for instructional purposes, it shall be available to any duly organized civic, religious, educational or charitable group without charge, except that the clerk shall require a cash deposit on such use in an amount to be determined by the Secretary of State.

(f) The Secretary of State shall cause the instructional program to be amended, edited or reproduced whenever he or she is of the opinion such revision is necessary in light of changes in the election laws of this state.

(g) No elected official may appear in any training program either in person or by visual image or by name.

(h) Every county clerk shall attend a training, to be conducted by the Secretary of State every two years, for the purpose of reviewing the election official training and receiving updates on election law matters.



§3-1-47.

Repealed.

Acts, 1991 Reg. Sess., Ch. 68.



§3-1-48. Legislative findings; State Election Fund; loans to counties; availability of funds; repayment of loans.

(a) Legislative findings. -- The "Help America Vote Act of 2002", PL 107-252, 42 U.S.C. §15301, et seq., provides funding so that all states will be able to implement some form of electronic voting system to replace punch card and lever machines by 2006. The new voting systems must meet several requirements including notifying the voter of over votes and permitting each voter to review his or her ballot and correct errors before casting the vote. The limited, finite funding available to the state will not be sufficient to meet current and future needs for equipment and services as equipment needs to be obtained, repaired or replaced as technology changes. It is the intent of the Legislature to maximize the available funds by establishing a no-interest loan program to assist any county, regardless of its current voting system, in purchasing necessary electronic voting equipment and services. As the loans are repaid funds will continue to be available to meet future needs. It is not the intent of the Legislature to mandate any technology for voting systems to be utilized in this state and this section is intended only to establish terms and conditions for providing loan assistance to counties in accordance with the provisions of this section.

(b) State Election Fund. -- The special revenue account created in the state Treasury and known as the "State Election Fund" account is continued. Expenditures from the account shall be used by the Secretary of State for the administration of this chapter in accordance with the provisions of 42 U.S.C. §15301, et seq., the Help America Vote Act of 2002, PL 107-252, in accordance with the provisions of article eleven, chapter four of this code.

(c) Establishment of special revenue account. -- There is created in the state Treasury a special revenue revolving fund account known as the "county assistance voting equipment fund" which shall be an interest-bearing account. The fund shall consist of an initial transfer not to exceed $8,500,000 from the state Election Fund established under subsection (b) of this section pursuant to legislative appropriation; any future funds received from the federal government under the "Help America Vote Act of 2002", PL 107-252, 42 U.S.C. §15301, et seq., or subsequent acts providing funds to states to obtain, modify or improve voting equipment and obtain necessary related services including voting systems, technology and methods for casting and counting votes; any funds appropriated by the Legislature or transferred by any public agency as contemplated or permitted by applicable federal or state law; and any accrued interest or other return on the moneys in the fund. The balance remaining in the fund at the end of each fiscal year shall remain in the fund and not revert to the state General Revenue Fund.

(d) Use of funds. -- The money in the fund shall be used only in the manner and for the purposes prescribed in this section. Notwithstanding any provision of law to the contrary, funds in the county assistance voting equipment fund may not be designated or transferred for any purpose other than those set forth in this section.

(e) Administration of the fund. -- The Secretary of State shall administer the fund with the approval of the state Election Commission.

(f) Investment of fund. -- The moneys of the fund shall be invested pursuant to article six, chapter twelve of this code and in such a manner that sufficient moneys are available as needed for loans authorized under this section.

(g) Loans to counties. -- The county assistance voting equipment fund shall be used to make no-interest loans to counties to obtain, modify or replace voting equipment, software and necessary related services including voting systems, technology and methods for casting and counting votes: Provided, That any county commission that purchased an electronic voting system prior to November 13, 2004, is eligible to apply for matching funds under this section to upgrade the system: Provided, however, That matching funds available for an upgrade shall not exceed the amount available under subdivision (1) of this subsection for the purchase of a new electronic voting system under the Secretary of State's authorized contract. The loans shall be made under the following terms and conditions:

(1) The State Election Commission shall, subject to availability of funds, loan no more than fifty percent of the cost of the voting equipment or services to any county commission: Provided, That a portion or all of the county matching requirement may be waived in limited circumstances as determined by the state Election Commission pursuant to this section.

(2) The county commission shall provide sufficient documentation to establish to the satisfaction of the state Election Commission that the county commission has at least fifty percent of the money necessary to obtain the voting equipment, software or services for which the loan is sought.

(3) The county commission shall enter into a contract with the state Election Commission for the repayment of the loan over a period not to exceed five years or the length of the contract to obtain the equipment, software or services, whichever is less.

(4) The county commission shall use the loan for voting equipment and services certified by the state Election Commission pursuant to the provisions of article four-a of this chapter and authorized for use by the Secretary of State.

(5) A county commission may apply for a loan on a form provided by the Secretary of State. The form shall, in addition to requesting information necessary for processing the application, state the deadline for submitting the application and the eligibility requirements for obtaining a loan.

(6) The State Election Commission may waive a portion or all of the matching money required by this subsection for a county commission that can establish that it has exercised due diligence in raising its share of the costs but has been unable to do so. On forms provided by the Secretary of State the county commission shall request a waiver and shall make a full financial disclosure of its assets and liabilities as well as potential for future income when applying for a waiver. The county commission shall demonstrate, to the satisfaction of the state election commission, its inability to meet the matching requirements of this subsection and its ability to repay the loan in a timely manner. Notwithstanding the provisions of subdivision (3) of this subsection, the state election commission may extend the repayment period on a year-to-year basis for a repayment period not to exceed five additional years.

(h) Application. -- An application for a loan shall be approved by the state Election Commission if the requirements of this section have been met.

(i) Rulemaking. -- The Secretary of State shall propose for promulgation in accordance with article three, chapter twenty-nine-a of this code emergency and legislative rules necessary to effectuate the purposes of this section.

(j) Availability of loans. -- The State Election Commission may not approve a loan under this section until final standards for electronic voting equipment with a voter verified paper ballot have been established by the Secretary of State or the national institute for standards and technology. The State Election Commission may not approve a loan for the purchase, lease, rental or other similar transaction to obtain electronic voting equipment, software or necessary related services unless obtained under a contract authorized by the Secretary of State pursuant to rules promulgated under this section.

(k) Repayment of loans. -- The Secretary of State may, by civil action, mandamus or other judicial or administrative proceeding, compel performance by a county commission of all the terms and conditions of the loan agreement between the state and that county commission including periodic reduction of any moneys due the county from the state.



§3-1-49. Voting system standards.

(a) In accordance with 42 U. S. C. §1530, et seq., the Help America Vote Act of 2002, Public Law 107-252, each voting system used in an election for federal office shall:

(1) Permit the voter to verify, in a private and independent manner, the votes selected by the voter on the ballot before the ballot is cast and counted;

(2) Provide the voter with the opportunity, in a private and independent manner, to change the ballot or correct any error before the ballot is cast and counted, including the opportunity to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error; and

(3) If the voter selects votes for more than one candidate for a single office: (A) Notify the voter that the voter has selected more than one candidate for a single office on the ballot; (B) notify the voter before the ballot is cast and counted of the effect of casting multiple votes for the office; and (C) provide the voter with the opportunity to correct the ballot before the ballot is cast and counted: Provided, That a county that uses a paper ballot voting system, a punch card voting system or an optical scan voting system may meet the requirements of this paragraph by establishing a voter education program specific to that voting system that notifies each voter of the effect of casting multiple votes for an office; and providing the voter with instructions on how to correct the ballot before it is cast and counted, including instructions on how to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct any error.

(4) Ensure that any notification required under this section preserves the privacy of the voter and the confidentiality of the ballot.

(b) Each voting system used in an election for federal office shall produce a record with an audit capacity for the system which shall meet the following requirements:

(1) Produce a permanent paper record with a manual audit capacity for the system; and

(2) Provide the voter with an opportunity to change the ballot or correct any error before the ballot is cast and counted and before the permanent paper record is produced.

(c) Each voting system used in an election for federal office shall be accessible for individuals with disabilities, including nonvisual accessibility for the blind and visually impaired, in a manner that provides the same opportunity for access and participation, including privacy and independence, as for other voters: Provided, That the provisions of this subsection may be satisfied through the use of at least one direct recording electronic voting system or other voting system equipped for individuals with disabilities at each polling place.



§3-1-50. Establishment of state-based administrative complaint procedures.

(a) The Secretary of State shall establish and maintain a state-based administrative complaint procedure for complaints received concerning election violations which shall meet the following requirements:

(1) The procedures shall be uniform and nondiscriminatory.

(2) Under the procedures, any person who believes that there is a violation of any provision of this chapter or Title III of the Help America Vote Act, Pub. L. 107-252, including a violation which has occurred, is occurring or is about to occur, may file a complaint.

(3) Any complaint filed under the procedures shall be in writing, notarized and signed and sworn by the person filing the complaint.

(4) The Secretary of State may consolidate complaints filed under this section.

(5) At the request of the complainant there shall be a hearing on the record.

(6) Violations of any provision of this chapter or Title III of the Help America Vote Act, Pub. L. 107-252 shall be punishable in accordance with the provisions of article nine of this chapter.

(7) If, under the procedures, the Secretary of State determines that there is no violation, the Secretary of State shall dismiss the complaint and publish the results of the procedures.

(8) The Secretary of State shall make a final determination with respect to a complaint prior to the expiration of the ninety-day period which begins on the date the complaint is filed unless the complainant consents to a longer period for making a determination.

(9) If the Secretary of State fails to meet the deadline applicable under subdivision (8) of this section, the complaint shall be resolved within sixty days under alternative dispute resolution procedures established for purposes of this section. The record and other materials from any proceedings conducted under the complaint procedures established under this section shall be made available for use under the alternative dispute resolution procedures.

(b) The administrative complaint procedure required by subsection (a) of this section is not applicable if, within thirty days of the filing of the complaint: (1) The Secretary of State initiates an investigation; (2) the Secretary of State determines that the allegations contained in the complaint may result in a finding of a criminal violation; and (3) the Secretary of State determines that the administrative complaint procedure required by this section would endanger or impede the associated criminal investigation: Provided, That within three business days thereafter the Secretary of State shall notify the complainant in writing that the allegations contained in the complaint may result in a finding of a criminal violation and, therefore, the administrative procedure contained in this section is inapplicable.



§3-1-51. Identity verification of voters executing voter identity affidavit.

(a) The clerk of the county commission shall cause a letter to be mailed by first class mail to each voter who executed a voter identity affidavit pursuant to section thirty-four of this article. The letter shall be mailed within sixty days after the election. The clerk shall mark the envelope with instructions to the United States Post Office not to forward the letter and to provide address correction information. The letter shall notify the addressee that a person who did not present a valid identifying document voted using his or her name and address and instruct the addressee to contact the clerk immediately if he or she did not vote. The letter shall also inform the addressee of the procedure for obtaining an identification card from the Division of Motor Vehicles for voting purposes.

(b) The clerk of the county commission shall cause letters mailed pursuant to subsection (a) of this section that are returned as undeliverable by the United States Post Office to be referred to the Secretary of State. The clerk shall also prepare and forward to the Secretary of State a list of all persons who were mailed letters under subsection (a) of this section and who notified the clerk that they did not vote. Upon receipt of notice from a person who receives a letter mailed pursuant to subsection (a) of this section that the person did not vote, or upon receipt of a referral from the clerk, the Secretary of State shall cause an investigation to be made to determine whether fraudulent voting occurred. Beginning July 1, 2019 and each year thereafter, the Secretary of State shall submit a report to the Joint Committee on the Judiciary and the Joint Committee on Government and Finance detailing the results of all investigations of voter identity affidavits, including, but not limited to, the number of investigations, the number of ballots cast, and the number and results of any determinations made regarding fraudulent voting.






ARTICLE 1A. STATE ELECTION COMMISSION AND SECRETARY OF STATE.

§3-1A-1. Election commission continued; composition; chairperson; per diem; traveling expense.

The "State Election Commission," heretofore created, is continued and is composed of the Secretary of State, and four persons appointed by the Governor, by and with the advice and consent of the Senate. The commission shall from this membership elect a chairman for a term of two years. Each member of the commission shall be reimbursed for all reasonable and necessary expenses actually paid the per diem and expense reimbursement established for the Legislature in section seven, article two-a, chapter four of this code in the performance of his or her duties as a member of the commission.



§3-1A-2. Qualifications of members of commission.

No member of the commission appointed by the Governor shall be a candidate for or hold any public office other than that of membership on the commission; nor shall such appointed member be a member of any committee of a political party. Any person who, directly or indirectly, (1) designs, owns, manufactures, distributes or sells any voting machine, or (2) owns any patent rights or contract rights thereto, or (3) has any interest in any joint venture, partnership, firm, corporation or association designing, owning, manufacturing, distributing or selling any voting machine, or owning any patent rights or contract rights thereto, shall be disqualified from serving as a member of the commission. At least one member appointed by the Governor shall be selected with special reference to his expert knowledge as a student of the problems of public elections. Not more than two members appointed by the Governor shall be members of the same political party. In case a member appointed by the Governor becomes a candidate for or is appointed to any other public office or political committee, his office as member of the commission shall be deemed immediately vacated.



§3-1A-3. Terms of office of commission members; filling vacancies.

The terms of office of the members of the commission shall be six years. Members in office shall continue as members until their respective terms expire on June 4, 1969 and 1972. On the expiration of these terms and every three years thereafter appointments shall be made for six-year terms. Appointments to fill vacancies shall be for the unexpired term.



§3-1A-4. Office and meetings of commission.

(a) The office and place of meeting of the commission is the office of the Secretary of State in the State Capitol. The commission may also conduct meetings via video, telephone or Internet conferencing.

(b) The commission shall hold such meetings as may be called by the chairman, the Governor or the Secretary of State.



§3-1A-5. Powers and duties of commission; legislative rules.

(a) The commission has the power and duty to approve or disapprove applications for approval of any voting machine as provided in section seven, article four of this chapter.

(b) The commission also shall serve as a body advisory to the Secretary of State, and, as such, shall have the following powers and duties:

(1) To recommend policies and practices pertaining to the registration of voters and the conduct of elections generally;

(2) To review the work of the office of Secretary of State pertaining to the duties of that office with respect to elections, and for this purpose to have access at reasonable times to pertinent records, books, papers and documents;

(3) To consider and study the election practices of other jurisdictions, with a view to determining the techniques used in eliminating fraud in elections and in simplifying election procedures;

(4) To advise or make recommendations to the Governor relative to election practices and policy in the state;

(5) To advise the Secretary of State on carrying out the duties to which he or she is assigned pursuant to the West Virginia Supreme Court of Appeals Public Campaign Financing Program, established in article twelve of this chapter;

(6) To carry out the duties assigned to the commission by the West Virginia Supreme Court of Appeals Public Campaign Financing Program, established in article twelve of this chapter; and

(7) To keep minutes of the transactions of each meeting of the commission, which shall be public records and filed with the Secretary of State.

(c) It is the commission's further duty to prepare and distribute in its name, within available appropriations and upon the recommendation of the Secretary of State, nonpartisan educational material to inform voters of the importance of voting, to encourage voters to vote, to inform voters of election laws and procedures, and to inform voters of the effect of any public question, Constitutional amendment or bond issue that is to be voted upon by all the voters of the state and that has been authorized to be placed upon the ballot by the Legislature, and manuals to assist county commissions, ballot commissioners, circuit and county clerks and other election officials in the proper performance of their duties in the conduct of elections.

(d) The commission shall propose for promulgation emergency and legislative rules, in accordance with article three, chapter twenty-nine-a of this code, as may be necessary to standardize and make effective the administration of article eight of this chapter, and may propose for promulgation other rules, in accordance with article three, chapter twenty-nine-a of this code, relating to the conduct and administration of elections as the commission determines to be advisable.

(e) Meetings of the commission conducted for the purpose of confirming the eligibility of individual candidates to receive public campaign financing under the West Virginia Supreme Court of Appeals Public Campaign Financing Fund are expressly exempted from the public notice and public meeting requirements of article nine-a, chapter six of this code.



§3-1A-6. Powers and duties of Secretary of State; exercise of powers by appointees.

(a) The Secretary of State shall be the chief election official of the state. Except for those rules required by the provisions of section five of this article to be promulgated by the commission, the Secretary of State shall have the authority, after consultation with the state Election Commission, of which he or she is a member, to make, amend and rescind such orders and to promulgate legislative rules, in accordance with the provisions of chapter twenty-nine-a of this code, as may be necessary to standardize and make effective the provisions of this chapter. All election officials, county commissions, clerks of county commissions, clerks of circuit courts, boards of ballot commissioners, election commissioners and poll clerks shall abide by any orders that may be issued and any legislative rules that may be promulgated by the Secretary of State and the commission.

(b) The Secretary of State also shall have authority to require collection and report of statistical information and to require other reports by county commissions, clerks of county commissions and clerks of circuit courts.

(c) The Secretary of State shall also advise with election officials; furnish to the election officials a sufficient number of indexed copies of the current election laws of West Virginia and the administrative orders and rules issued or promulgated thereunder; investigate the administration of election laws, frauds and irregularities in any registration or election; report violations of election laws to the appropriate prosecuting officials; and prepare an annual report.

(d) The Secretary of State shall also have the power to administer oaths and affirmations, issue subpoenas for the attendance of witnesses, issue subpoena duces tecum to compel the production of books, papers, records, registration records and other evidence and fix the time and place for hearing any matters relating to the administration and enforcement of this chapter, or the rules promulgated by the state Election Commission or by the Secretary of State as the chief election official of the state. In case of disobedience to a subpoena or subpoena duces tecum, he or she may invoke the aid of any circuit court in requiring the attendance, evidence and testimony of witnesses and the production of papers, books, records, registration records and other evidence.

(e) (1) The Secretary of State shall also have the power, after consultation with the Secretary of the Department of Military Affairs and Public Safety, to implement emergency procedures and rules to ensure that all eligible voters have the opportunity to cast a valid ballot and to uphold the integrity of an election in the event of natural disaster as declared by the Governor of this state, terrorist attack, war or general emergency, if any of which occur during or immediately preceding an election.

(2) For purposes of this subsection, a "general emergency" means circumstances preventing the casting of ballots in one or more voting precincts. The chief judge of the circuit court of the county where the casting of ballots is being prevented must declare by order that a general emergency exists."

(f) All powers and duties vested in the Secretary of State pursuant to this article may be exercised by appointees of the Secretary of State at his or her discretion, but the Secretary of State shall be responsible for their acts.



§3-1A-7. Candidate's financial disclosure statement.

Candidates for election to any state, county or municipal office, county school board, district school board, or to the position of county or district school board superintendent, shall file a financial disclosure statement with the Ethics Commission as may be required under subsection (a), section six, article two, chapter six-b of this code.



§3-1A-8. Investigators for the Secretary of State.

(a) An employee of the Secretary of State, who has attended a course of instruction at the State Police Academy or its equivalent, has all the lawful powers delegated to members of the state police to enforce the provisions of this chapter and the criminal laws of the state in any county or municipality of this state. The Secretary of State may allow an investigator who has met the standards set forth in section four, article seven, chapter sixty-one of this code to carry a firearm and concealed weapon while performing their official duties: Provided, That as a precondition of being authorized to carry a firearm or concealed weapon in the course of their official duties, any such designated personnel must obtain and maintain firearms training and certification which is equivalent to that which is required of members of the state police. The designated persons must also possess a license to carry a concealed deadly weapon in the manner prescribed in article seven, chapter sixty-one of this code, or otherwise be exempted from the code's provisions.

(b) Before entering upon the discharge of his or her duties, an employee shall execute a bond with security in the sum of $3,500, payable to the State of West Virginia, conditioned for the faithful performance of his or her duties. The bond shall be approved as to form by the Attorney General and filed with the Secretary of State and preserved in his or her office. The State Police and a county sheriff or deputy sheriff or a municipal police officer, upon request by the Secretary of State or his or her appointee, is authorized to assist the Secretary of State or his or her appointee in enforcing the provisions of this chapter and the criminal laws of the state.






ARTICLE 1B. FAIR CAMPAIGN PRACTICES.

§3-1B-1. Legislative findings, purpose, declaration and intent.

The Legislature hereby finds and declares that every candidate for public office in this state should follow the basic principles of decency, honesty and fairness in the course of their campaign practices.

The Legislature hereby further declares that the code of fair campaign practices, as contained in this article, is a standard to which all candidates for public office should aspire and is a guideline for voters to determine fair play in the conduct of campaigns for public office.

It is the further goal of the Legislature that every candidate for public office in this state will voluntarily subscribe and adhere to the code of campaign practices.



§3-1B-2. Definitions.

For purposes of this article:

(a) "Campaign advertising or communication" means a communication authorized by a candidate or a candidate's committee for the purpose of advocating the nomination, election or defeat of a candidate;

(b) "Candidate for public office" means an individual who has filed a precandidacy statement pursuant to the provisions of section five-e, article eight of this chapter, has qualified to have his or her name listed on the ballot of any election, or who has declared his or her intention to seek nomination or election through a petition or write-in procedure for any state, regional, county, municipal or district office which is to be filled at an election;

(c) "Code" means the code of fair campaign practices as set forth in this article;

(d) "Commission" means the state election commission created pursuant to the provisions of article one-a of this chapter; and

(e) "Political committee" means all of those persons and entities required to keep accounts and file financial statements pursuant to the provisions of section five, article eight of this chapter.



§3-1B-3. Powers and duties of the commission.

In addition to the powers and duties of the commission as prescribed in section five, article one-a of this chapter, the commission has:

(a) The power to issue advisory opinions on whether an action or proposed action of a subscribing candidate violates the code of fair campaign practices;

(b) The duty to prepare and distribute copies of the code of fair campaign practices to voters, circuit clerks, county clerks and other election officials;

(c) The duty to receive, investigate and act on complaints or other information concerning noncompliance with the code by candidates for public office who subscribe to the code; and

(d) The duty to make public the name and identity of candidates subscribing to the code and the findings of compliance or noncompliance with the code upon the conclusion of a hearing conducted pursuant to section four of this article.



§3-1B-4. Hearing; disposition; sanctions.

If a majority of the commission determines that there is a reasonable likelihood that a candidate for public office who subscribes to the code of fair campaign practices has violated a provision of the code, then the commission shall inform the candidate in writing and notify the candidate in writing that the candidate has ten days from receipt of the notice to request a hearing. If the candidate requests a hearing, then one shall be scheduled within ten days after such request. Said hearing may be continued only for good cause shown. If a majority of the commission determines, based upon clear and convincing evidence, after a hearing or after a candidate has declined to request a hearing, that such candidate has violated a provision of the code, the commission may issue a public opinion stating the candidate has committed a violation of the code. If the commission does not find by clear and convincing evidence that a subscribing candidate has violated a provision of the code, then the commission shall issue a public statement that the candidate has not violated the code. Said statement shall be issued on the same day of the hearing.



§3-1B-5. Code of fair campaign practices.

At the time an individual files his or her precandidacy statement, certificate of announcement, nominating petition, and other paper evidencing an intention to be a candidate for public office, or when an individual files the statement of organization of a political committee, the circuit clerk, county clerk or Secretary of State receiving such filing shall furnish the individual with a form containing the text of the code of fair campaign practices which shall read as follows:

CODE OF FAIR CAMPAIGN PRACTICES

I SHALL CONDUCT this campaign openly and publicly, discussing the issues as I see them, presenting positions and policies with sincerity and frankness, and criticizing without fear or favor the record and policies of candidates or political parties which merit such criticism.

I SHALL NOT USE OR PERMIT the use of character defamation, whispering campaigns, libel, slander or scurrilous attacks on any candidate or his or her personal family life.

I SHALL CONDEMN the use of campaign advertising or communication of any sort which misrepresents, distorts, or otherwise falsifies the facts regarding any candidate or issue raised in my campaign.

I SHALL NOT USE OR PERMIT any appeal to negative prejudice based on race, sex, religion, national origin, physical disability or age.

I SHALL NOT USE OR PERMIT any dishonest or unethical practice which tends to corrupt or undermine our system of free elections, or which hampers or prevents the full and free expression of the will of the voters including acts intended to hinder, prevent, or discourage any eligible person from registering to vote, or from voting, or which is intended to affect voting through the buying of influence or votes.

I SHALL NOT COERCE election help or campaign contributions for myself or my committee or for any other candidate or any ballot issue from my employees or from any person under my authority, influence or control.

I SHALL IMMEDIATELY AND PUBLICLY REPUDIATE support on behalf of or in opposition to any candidacy deriving from any individual or group which resorts to the methods and tactics which I condemn. I shall accept responsibility to take firm action against any subordinate or associate who violates any provisions of this code or the laws governing elections.

I PERSONALLY SUPPORT a limit on campaign expenditures that when reasonable, sufficient and fairly applied, does not limit or restrict the expression of ideas of the candidate or others on behalf of the candidate, but instead challenges individuals to engage in open dialogue on the issues rather than merely to purchase the excessive repetition of images and slogans.

ACCORDINGLY, IF I AM A CANDIDATE for one of the offices listed below, I will, in conjunction with the committee or committees organized on my behalf, adhere to the following limitations on campaign spending specified for the office I seek:

Governor 1,000,000 1,000,000

Constitutional Officers 150,000 150,000

Supreme Court of Appeals 150,000 150,000

State Senate 50,000 50,000

House of Delegates 25,000 25,000

Circuit Judge 50,000 50,000

Expenditures which do not exceed the limits designated for the primary election may not be added to the limits for the general election.

I SHALL DEFEND AND UPHOLD the right of every qualified voter to full and equal participation in the electoral process.

I, the undersigned, a candidate for election to public office in the State of West Virginia, or the chairperson of a political committee supporting one or more candidates for election, hereby voluntarily endorse, subscribe to, and solemnly pledge myself to conduct this campaign in accordance with the above principles and practices. I understand that subscription and adherence to the code is voluntary.

_______________________________ ____________________________

Date Signature

______________________________ ____________________________

Candidate for/Committee Name Address and City



§3-1B-6. Forms.

The Secretary of State in consultation with the election commission, shall prescribe the forms containing the text of the code and shall furnish the forms to the circuit clerks, county clerks and municipal clerks or recorders in quantities and at times requested by the clerks.



§3-1B-7. Retention of forms; public inspection.

The officer receiving the filing shall accept, at all times prior to the election, all completed forms evidencing subscription to the code.

Forms filed with the circuit clerk shall be immediately forwarded to the county clerk. The county clerk, Secretary of State, and municipal recorder or clerk shall retain such forms filed with them for public inspection until one hundred eighty days after the general election.



§3-1B-8. Voluntary subscription to the code.

Subscription to and adherence to the provisions of the code set forth in this article is voluntary and in no event may any person be required to subscribe to, adhere to or endorse the code.



§3-1B-9. Release from subscription to the code.

In the event that an opponent to a subscribing candidate exceeds the voluntary campaign spending limitations set forth in section five of this article, the subscribing candidate who has not exceeded the spending limitations shall be automatically released from that portion of the code establishing the campaign spending limitations, and the commission shall make public the fact of such release.



§3-1B-10. Adjustment of spending limitations.

The commission may from time to time increase the voluntary campaign spending limitations established in this article pursuant to legislative rule promulgated pursuant to the provisions of chapter twenty-nine-a of this code.






ARTICLE 1C. ACCESSIBLE VOTING TECHNOLOGY ACT.

§3-1C-1. Short title.

This article may be cited as "The Accessible Voting Technology Act".



§3-1C-2. Findings.

The Legislature makes the following findings:

(1) Microchip and digital technologies are increasingly changing the way Americans vote;

(2) State and political subdivisions are replacing antiquated voting methods and machines with computer- and electronic-based voting systems, but nonvisual access, whether by speech, Braille or other appropriate means is often overlooked in certifying and purchasing the latest voting technology;

(3) Voting technology and systems which allow the voter to access and select information solely through visual means are a barrier to access by individuals who are blind or visually impaired, thereby discouraging them from exercising the right to vote, the most fundamental right of citizenship in a free and democratic society;

(4) Software and hardware adaptations have been created so that voters can interact with voting technology and systems through both visual and nonvisual means allowing blind and visually impaired people to cast a secret ballot and independently verify their vote; and

(5) In promoting full participation in the electoral process, the goals of the state and its political subdivisions must recognize the right of all citizens regardless of blindness or visual impairment to vote and to cast and verify their ballots independently.



§3-1C-3. Definitions.

As used in this article, unless the context otherwise requires a different meaning, the term:

(1) "Access" means the ability to receive, use, select and manipulate data and operate controls included in voting technology and systems;

(2) "Nonvisual" means synthesized speech, Braille and other output methods not requiring sight.



§3-1C-4. Requirements for accessible voting technology and systems.

(a) If any county upgrades or replaces existing voting equipment or an existing voting system and the upgraded or new equipment or system is certified by the Secretary of State to have the capability to provide or the capability to be upgraded to provide blind and visually impaired individuals with nonvisual access which is equivalent to that access provided to individuals who are not blind or visually impaired, then the county must purchase or lease at least one voting mechanism which provides such nonvisual access to be used during the period of voting regular absentee ballots in person. The voting mechanism must also be used in a precinct, as designated by the county commission, on election day.

(b) The county commission of any county may place voting mechanisms that provide nonvisual access to blind or visually impaired persons in as many other precincts of the county as the county commission determines is feasible for use on election day, if the type of voting mechanism to be used has been certified by the Secretary of State.






ARTICLE 2. REGISTRATION OF VOTERS.

§3-2-1. Permanent voter registration law; uniform system of voter registration.

(a) This article, providing a permanent and uniform system for the registration of the voters of the State of West Virginia, may be cited as the "Permanent Voter Registration Law."

(b) A permanent voter registration system is hereby established which shall be uniform in its requirements throughout the state and all of its subdivisions. No voter so registered shall be required to register again for any election while continuing to reside within the same county, unless the voter's registration is canceled as provided in this article.

(c) A person who is not eligible or not duly registered to vote shall not be permitted to vote at any election in any subdivision of the state, except that such a voter may cast a "provisional" or "challenged" ballot as provided in this chapter if the voter's eligibility or registration is in question, and such "provisional" or "challenged" ballot may be counted only if a positive determination of the voter's eligibility and proper registration can be ascertained.



§3-2-2. Eligibility to register to vote.

(a) Any person who possesses the constitutional qualifications for voting may register to vote. To be qualified, a person must be a citizen of the United States and a legal resident of West Virginia and of the county where he or she is applying to register, shall be at least eighteen years of age, except that a person who is at least seventeen years of age and who will be eighteen years of age by the time of the next ensuing general election may also be permitted to register, and shall not be otherwise legally disqualified: Provided, That a registered voter who has not reached eighteen years of age may vote both partisan and nonpartisan ballots in a federal, state, county, municipal or special primary election if he or she will be eighteen years of age by the time of the corresponding general election.

(b) Any person who has been convicted of a felony, treason or bribery in an election, under either state or federal law, is disqualified and is not eligible to register or to continue to be registered to vote while serving his or her sentence, including any period of incarceration, probation or parole related thereto. Any person who has been declared mentally incompetent by a court of competent jurisdiction is disqualified and shall not be eligible to register or to continue to be registered to vote for as long as that disability continues.



§3-2-3. State authority relating to voter registration; chief election official.

(a) The Secretary of State, as chief election official of the state as provided in section six, article one-a of this chapter, shall have general supervision of the voter registration procedures and practices and the maintenance of voter registration records in the state and shall have authority to require reports and investigate violations to ensure the proper conduct of voter registration throughout the state and all of its subdivisions. Upon written notice to the clerk of the county commission of a county of the need for voter registration record maintenance and the failure of that clerk to complete such maintenance within ninety days of the notice, the Secretary of State may make changes in the voter registration data necessary to comply with list maintenance requirements of sections four-a, twenty-three, twenty-five, twenty-six and twenty-seven of this article: Provided, That the secretary shall send the notice by certified mail, return receipt requested.

(b) The Secretary of State, as chief election official of the state, is responsible for implementing, in a uniform and nondiscriminatory manner, a single, uniform, official, centralized, interactive computerized statewide voter registration list defined, maintained and administered at the state level that contains the name and registration information of every legally registered voter in the state and assigns a unique identifier to each legally registered voter in the state.

(c) The Secretary of State is hereby designated as the chief election official responsible for the coordination of this state's responsibilities under 42 U.S.C. §1973gg, et seq., the “National Voter Registration Act of 1993”. The Secretary of State shall have general supervision of voter registration procedures and practices at agencies and locations providing services as required by the provisions of this article and shall have the authority to propose procedural, interpretive and legislative rules for promulgation in accordance with the provisions of article three, chapter twenty-nine-a of this code for application for registration, transmission of applications, reporting and maintenance of records required by the provisions of this article and for the development, implementation and application of other provisions of this article.



§3-2-4. Authority and responsibility of the clerk of the county commission and of the county commission relating to voter registration.

(a) Subject to the authority of the Secretary of State, the clerk of the county commission shall be the chief registration authority in each respective county and all subdivisions therein, and shall supervise their deputies, employees and registrars in the performance of their respective duties.

(b) The county commission of each county shall allocate sufficient resources for the proper and efficient performance of duties relating to voter registration as required by law, and shall provide for temporary clerical assistance necessary for systematic purging procedures or other duties of short duration required by the provisions of this article.

(c) The county commission shall have authority on its own motion to summon and examine any person concerning the registration of voters, to investigate any irregularities in registration, to summon and examine witnesses, to require the production of any relevant books and papers and to conduct hearings on any matters relating to the registration of voters.

(d) The clerk of the county commission shall be responsible for the administration of voter registration within the county and shall establish procedures and practices which ensure the full implementation of the requirements of federal and state laws and rules relating to voter registration, and which ensure nondiscriminatory practices.



§3-2-4A. Statewide voter registration database.

(a) The Secretary of State shall implement and maintain a single, official, statewide, centralized, interactive computerized voter registration database of every legally registered voter in the state, as follows:

(1) The statewide voter registration database shall serve as the single system for storing and managing the official list of registered voters throughout the state.

(2) The statewide voter registration database shall contain the name, registration information and voter history of every legally registered voter in the state.

(3) In the statewide voter registration database, the Secretary of State shall assign a unique identifier to each legally registered voter in the state.

(4) The statewide voter registration database shall be coordinated with other agency databases within the state and elsewhere, as appropriate.

(5) The Secretary of State, any clerk of the county commission, or any authorized designee of the Secretary of State or clerk of the county commission, may obtain immediate electronic access to the information contained in the statewide voter registration database.

(6) The clerk of the county commission shall electronically enter voter registration information into the statewide voter registration database on an expedited basis at the time the information is provided to the clerk.

(7) The Secretary of State shall provide necessary support to enable every clerk of the county commission in the state to enter information as described in subdivision (6) of this subsection.

(8) The statewide voter registration database shall serve as the official voter registration list for conducting all elections in the state.

(b) The provisions of subdivision (6), subsection (a) of this section notwithstanding, the Secretary of State or any clerk of a county commission shall perform maintenance with respect to the statewide voter registration database on a regular basis as follows:

(1) If an individual is to be removed from the statewide voter registration database he or she shall be removed in accordance with the provisions of 42 U. S. C. §1973gg, et seq., the National Voter Registration Act of 1993.

(2) The Secretary of State shall coordinate the statewide voter registration database with state agency records and shall establish procedures for the removal of names of individuals who are not qualified to vote due to felony status or death. No state agency may withhold information regarding a voter's status as deceased or as a felon unless ordered by a court of law.

(c) The list maintenance performed under subsection (b) of this section shall be conducted in a manner that ensures that:

(1) The name of each registered voter appears in the statewide voter registration database;

(2) Only voters who are not registered, who have requested in writing that their voter registration be canceled, or who are not eligible to vote are removed from the statewide voter registration database;

(3) Duplicate names are eliminated from the statewide voter registration database; and

(4) Deceased individuals’ names are eliminated from the statewide voter registration database.

(d) The Secretary of State and the clerks of all county commissions shall provide adequate technological security measures to prevent the unauthorized access to the statewide voter registration database established under this section.

(e) The Secretary of State shall ensure, and may perform such maintenance necessary to ensure, that voter registration records in the state are accurate and updated regularly, including the following:

(1) A system of file maintenance that makes a reasonable effort to remove registrants who are ineligible to vote from the official list of eligible voters. Under the system, consistent with 42 U. S. C. §1973gg, et seq., registrants who have not responded to a notice sent pursuant to section twenty six, article two of this chapter, who have not otherwise updated their voter registration address, and who have not voted in two consecutive general elections for federal office shall be removed from the official list of eligible voters, except that no registrant may be removed solely by reason of a failure to vote;

(2) By participation in programs across state lines to share data specifically for voter registration to ensure that voters who have moved across state lines or become deceased in another state are removed in accordance with state law and 42 U. S. C. §1973gg, et seq.; and

(3) Through safeguards to ensure that eligible voters are not removed in error from the official list of eligible voters.

(f) Applications for voter registration may be accepted only when the following information is provided:

(1) Except as provided in subdivision (2) of this subsection and notwithstanding any other provision of law to the contrary, an application for voter registration may not be accepted or processed unless the application includes:

(A) In the case of an applicant who has been issued a current and valid driver's license, the applicant's driver's license number;

(B) In the case of an applicant who has been issued an identification card by the Division of Motor Vehicles, the applicant's identification number; or

(C) In the case of any other applicant, the last four digits of the applicant's Social Security number; and

(2) If an applicant for voter registration has not been issued a current and valid driver's license, Division of Motor Vehicles identification card, or a Social Security number, the Secretary of State shall assign the applicant a number which will serve to identify the applicant for voter registration purposes. The number assigned under this subdivision shall be the unique identifying number assigned under the statewide voter registration database.

(g)(1) The Secretary of State and the Commissioner of the Division of Motor Vehicles shall enter into an agreement to match and transfer applicable information in the statewide voter registration database with information in the database of the Division of Motor Vehicles to the extent required to enable each official to verify the accuracy of the information provided on applications for voter registration.

(2) The Secretary of State and the Commissioner of the Division of Motor Vehicles shall enter into an agreement for the Division of Motor Vehicles to provide all name fields, residence and mailing address fields, driver’s license or state identification number, last four digits of the Social Security number, date of birth, license or identification issuance and expiration dates, and current record status of individuals eligible to register to vote to the Secretary of State for the purpose of voter registration list maintenance comparison through an interstate data-sharing agreement designated by the Secretary of State as permitted by subdivision (2), subsection (e) of this section.

(h) The Commissioner of the Division of Motor Vehicles shall enter into an agreement with the Commissioner of Social Security under 42 U. S. C. §401, et seq., the Social Security Act. All fees associated with this agreement shall be paid for from moneys in the fund created under section twelve of this article.



§3-2-5. Forms for application for registration; information required and requested; types of application forms; notices.

(a) (1) All state forms for application for voter registration shall be prescribed by the Secretary of State and shall conform with the requirements of 42 U. S. C.§1973gg, et seq., the National Voter Registration Act of 1993 and the requirements of the provisions of this article. Separate application forms may be prescribed for voter registration conducted by the clerk of the county commission, registration by mail, registration in conjunction with an application for motor vehicle driver's license and registration at designated agencies. These forms may consist of one or more parts, may be combined with other forms for use in registration by designated agencies or in conjunction with driver licensing and may be revised and reissued as required by the Secretary of State to provide for the efficient administration of voter registration.

(2) Notwithstanding any provisions of subdivision (1) of this subsection to the contrary, the federal postcard application for voter registration issued pursuant to 42 U. S. C.§1973, et seq., the Uniformed and Overseas Citizens Absentee Voting Act of 1986 and the mail voter registration application form prescribed by the Federal Election Commission pursuant to 42 U. S. C.§1973gg, et seq., the National Voter Registration Act of 1993, are accepted as valid forms of application for registration pursuant to the provisions of this article.

(3) The Secretary of State is authorized to promulgate procedures to permit persons to register to vote through a secure electronic voter registration system.

(b) Each application form for registration shall include:

(1) A statement specifying the eligibility requirements for registration and an attestation that the applicant meets each eligibility requirement;

(2) Any specific notice or notices required for a specific type or use of application by 42 U. S. C.§1973gg, et seq., the National Voter Registration Act of 1993;

(3) A notice that a voter may be permitted to vote the partisan primary election ballot of a political party only if the voter has designated that political party on the application for registration unless the political party has determined otherwise;

(4) The applicant's driver's license number or an identification number issued by the Division of Motor Vehicles. If the applicant does not have a driver's license or an identification card issued by the Division of Motor Vehicles, then the last four digits of the applicant's Social Security number; and

(5) Any other instructions or information essential to complete the application process.

(c) Each application form shall require that the following be provided by the applicant, under oath, and an application which does not contain each of the following is incomplete:

(1) The applicant's legal name, including the first name, middle or premarital name, if any, and last name;

(2) The month, day and year of the applicant's birth;

(3) The applicant's residence address including the number and street or route and city and county of residence except:

(A) In the case of a person eligible to register under the provisions of 42 U. S. C.§1973ff, et seq., the Uniformed and Overseas Citizens Absentee Voting Act, the address at which he or she last resided before leaving the United States or entering the uniformed services, or if a dependent child of such a person, the address at which his or her parent last resided;

(B) In the case of a homeless person having no fixed residence address who nevertheless resides and remains regularly within the county, the address of a shelter, assistance center or family member with whom he or she has regular contact or other specific location approved by the clerk of the county commission for the purposes of establishing a voting residence; or

(C) In the case of a participant in the Address Confidentiality Program administered by the Secretary of State in accordance with section one hundred three, article twenty-eight (a), chapter forty-eight of this code, the designated address assigned to the participant by the Secretary of State; and

(4) The applicant's signature, under penalty of perjury as provided in section thirty-six of this article, to the attestation of eligibility to register to vote and to the truth of the information given. The clerk may accept the electronically transmitted signature kept on file with another approved state database for an applicant who applies to register to vote using an approved electronic voter registration system in accordance with procedures promulgated by the Secretary of State.

(d) The applicant shall be requested to provide the following information but no application may be rejected for lack of this information:

(1) An indication whether the application is for a new registration, change of address, change of name or change of party affiliation;

(2) The applicant's choice of political party affiliation, if any, or an indication of no affiliation. An applicant who does not enter a choice of political party affiliation is listed as having no party affiliation on the voting record;

(3) The applicant's residence mailing address if different than the residence street address;

(4) The last four digits of the applicant's Social Security number;

(5) The applicant's telephone number;

(6) The applicant's e-mail address;

(7) The address where the applicant was last registered to vote, if any, for the purpose of canceling or transferring the previous registration; and

(8) The applicant's gender.

(e) The Secretary of State shall prescribe the printing specifications of each type of voter registration application and the voter registration application portion of any form which is part of a combined agency form.

(f) Application forms prescribed in this section may refer to various public officials by title or official position but in no case may the actual name of an officeholder be printed on the voter registration application or on any portion of a combined application form.

(g) No later than July 1 of each odd-numbered year, the Secretary of State shall submit the specifications of the voter registration application by mail for statewide bidding for a contract period beginning September 1 of each odd-numbered year and continuing for two calendar years. The successful bidder shall produce and supply the required mail voter registration forms at the contract price to all purchasers of the form for the period of the contract.



§3-2-6. Time of registration application before an election.

(a) Voter registration before an election closes on the twenty-first day before the election or on the first day thereafter which is not a Saturday, Sunday or legal holiday.

(b) An application for voter registration, transfer of registration, change of name or change of political party affiliation submitted by an eligible voter by the close of voter registration is effective for any subsequent primary, general or special election if the following conditions are met:

(1) The application contains the information required by subsection (c), section five of this article. Incomplete applications for registration containing information which are submitted within the required time may be corrected within four business days after the close of registration if the applicant provides the required information; and

(2) The application is received by the appropriate clerk of the county commission no later than the hour of the close of registration or is otherwise submitted by the following deadlines:

(A) If mailed, the application shall be addressed to the appropriate clerk of the county commission and is postmarked by the postal service no later than the date of the close of registration. If the postmark is missing or illegible, the application is presumed to have been mailed no later than the close of registration if it is received by the appropriate clerk of the county commission no later than the third day following the close of registration;

(B) If accepted by a designated agency or motor vehicle licensing office, the application is received by that agency or office no later than the close of registration;

(C) If accepted through a registration outreach program, the application is received by the clerk, deputy clerk or registrar no later than the close of registration;

(D) If accepted through an approved electronic voter registration system, the application is received by the clerk of the county commission or other entity designated by the Secretary of State no later than the close of business on the final day of registration; and

(3) The verification notice by the provisions of section sixteen of this article mailed to the voter at the residence indicated on the application is not returned as undeliverable.



§3-2-6A. Extended time for certain persons to register in person.

(a) Notwithstanding the provisions of section six of this article, the following persons are entitled to register to vote, in person, at the office of the clerk of the county commission up to, but not including, the day of the election:

(1) Any member of a uniformed service of the United States, as defined in 42 U. S. C. § 1973ff-6 (7), who is on active duty;

(2) Any member of a uniformed service of the United States, as defined in 42 U. S. C. § 1973ff-6 (7), who is discharged from active duty during the sixty days immediately preceding the election;

(3) Any member of the Merchant Marine of the United States;

(4) Any person residing outside the country by virtue of his or her employment in support of national security functions or purposes and presents appropriate documentation of such employment as prescribed by the Secretary of State; and

(5) Any spouse or dependent residing with a person listed in subdivisions (1), (2), (3) or (4) of this subsection.

(b) The provisions of subsection (a) apply only to those persons who are otherwise qualified to register and who, by reason of such active duty or temporary overseas residency:

(1) Are normally absent from the county in which they reside; or

(2) Have been absent from such county and returned to reside there during the twenty-one days immediately preceding the election.

(c) A person qualifying and registering to vote pursuant to this section, after the close of voter registration set forth in section six, article two of this chapter, shall be required to cast a provisional ballot and that provisional ballot shall be counted during the canvass of the election, unless the voter is determined by the Clerk of the County Commission to otherwise fail to meet the eligibility requirements for voter registration.

(d) The Secretary of State shall prescribe procedures for the addition of persons registered under this section to the lists of registered voters.



§3-2-7. Hours and days of registration in the office of the clerk of the county commission; in-person application for voter registration; identification required.

(a) The clerk of the county commission shall provide voter registration services at all times when the office of the clerk is open for regular business.

(b) An eligible voter who desires to apply for voter registration in person at the office of the clerk of the county commission shall complete a voter registration application on the prescribed form and shall sign the oath required on that application in the presence of the clerk of the county commission or his or her deputy: Provided, That an individual may apply for voter registration using an approved electronic voter registration system if available at the office of the clerk. Such system may electronically transfer the voter's signature stored in the database of another state agency in accordance with procedures promulgated by the Secretary of State. The applicant shall present valid identification and proof of age. The clerk may waive the proof of age requirement if the applicant is clearly over the age of eighteen.

(c) The clerk shall attempt to establish whether the residence address given is within the boundaries of an incorporated municipality and, if so, make the proper entry required for municipal residents to be properly identified for municipal voter registration purposes.

(d) Upon receipt of the completed registration application, the clerk shall either:

(1) Provide a notice of procedure for verification and notice of disposition of the application and immediately begin the verification process prescribed by the provisions of section sixteen of this article; or

(2) Upon presentation of a current driver's license or state-issued identification card containing the residence address as it appears on the voter registration application, issue the receipt of registration.



§3-2-8. Registration outreach services by the clerk of the county commission; challenge of voter's registration.

(a) Registration outreach services, including application for registration, change of address, name or party affiliation and correction or cancellation of registration, may be provided at locations outside the office of said clerk of the county commission by the clerk, one or more of his or her deputy clerks, or by temporary registrars or volunteer registrars appointed in accordance with the provisions of section nine of this article.

(b) (1) The clerk of the county commission may establish temporary registration offices to provide voter registration services to residents of the county. The clerk shall file a list of the scheduled times and locations of any temporary registration offices with the county commission at least fourteen days prior to opening the temporary office and shall solicit public service advertising of the location and times for any temporary registration office on radio, television and newspapers serving that county.

(2) The clerk of the county commission shall establish an approved program of voter registration services for eligible high school students at each high school within the county and shall conduct that program of voter registration at an appropriate time during each school year, but no later than forty-five days before a statewide primary election held during a school year. The Secretary of State shall issue guidelines for approval of programs of voter registration for eligible students, and all such programs shall include opportunities for students to register in person and present identification at the high school where the student is enrolled. Official school records shall be accepted as identification and proof of age for eligible students.

(c) When the boundaries of precincts are altered requiring the transfer of a portion of the voters of one precinct to another precinct, the clerk of the county commission or temporary registrars appointed for the purpose may conduct door-to-door registration services in the areas affected by the boundary changes and may register, alter or transfer the registration of voters found to reside in those areas. Upon a determination that a voter who previously registered in the area canvassed no longer resides at that address, except for those persons who are qualified to maintain a legal residence at the address, the clerk of the county commission shall challenge the registration of the voter in accordance with the provisions of section twenty-eight of this article.

(d) The procedures required upon receipt of an application for registration as prescribed in subsection (b), section seven of this article shall also be performed by the authorized persons conducting the registration outreach services.



§3-2-9. Appointment of temporary and volunteer registrars for registration outreach services.

(a) Temporary registrars and volunteer registrars may be appointed to perform registration outreach services as provided in section eight of this article. Whenever registration outreach services are conducted by temporary registrars or volunteer registrars, two persons of opposite political parties shall serve together. All temporary registrars and volunteer registrars shall be trained by the clerk of the county commission before beginning their duties and shall thereafter be supervised by said clerk.

(b) Temporary registrars and volunteer registrars shall have the same eligibility qualifications as required of election officials and shall be subject to suspension by the same procedures as prescribed for election officials as provided in section twenty-eight, article one of this chapter. Eligibility may be suspended for the following reasons:

(1) Failure to appear at the required time and place or to perform the duties of a registrar as required by law;

(2) Alteration or destruction of a voter registration application;

(3) Improper influence of the choice of party affiliation of a voter, or other improper interference or intimidation relating to the voter's decision to register or not to register to vote; or

(4) Being under the influence of alcohol or drugs, or having anything wagered or bet on an election.

(c) Each temporary or volunteer registrar, before beginning the duties of the office, shall take an oath to perform the duties of the office according to law and the oath shall be filed with the clerk of the county commission.

(d) (1) The county commission may appoint temporary registrars to conduct registration as provided in section eight of this article. An equal number of such registrars shall be selected from the two major political parties. The county commission shall notify each county executive committee, in writing, specifying the number of registrars to be appointed, the general schedule of registration activities to be performed, and the date by which the nominations must be received, which date shall be not less than twenty-eight days following the date of the notice. Each executive committee, by majority vote of the committee, may nominate the number of persons needed to serve as registrars and shall submit the nominations in writing to the county commission by the date specified in the notice. The clerk of the county commission shall notify those persons so nominated and appointed. If any person declines to serve or fails to appear, the clerk of the county commission shall fill the vacancy with a qualified person of the same political party.

(2) Temporary registrars shall be compensated at a rate not less than the federal minimum wage and may be reimbursed for mileage traveled between the county courthouse and any temporary registration site.

(e) The clerk of the county commission may appoint volunteer registrars to conduct registration outreach services as provided in section eight of this article. Volunteer registrars shall serve without compensation. At least fourteen days before beginning any registration outreach service to be conducted by volunteer registrars, the clerk shall notify the county commission in writing listing the proposed schedule for all registration outreach activities and the name and party affiliation of each volunteer registrar appointed.



§3-2-10. Application for registration by mail.

(a) Any qualified person may apply to register, change, transfer or correct his or her voter registration by mail. Application shall be made on a prescribed form as provided by section five of this article.

(b) To the extent possible, with funds allocated annually for such purpose, the Secretary of State shall make state mail registration forms available for distribution through governmental and private entities and organized voter registration programs. The Secretary of State shall make a record of all requests by entities or organizations for two hundred or more forms with a description of the dates and locations in which the proposed registration drive is to be conducted. The Secretary of State shall also require the entity or organization requesting the forms to provide contact information on a form prescribed by the Secretary of State. The Secretary of State may limit the distribution to a reasonable amount per group.

(c) The clerk of the county commission shall provide up to four mail registration forms to any resident of the county upon request. To the extent possible with funds allocated annually for the purpose, the clerk of the county commission shall make state mail registration forms available for distribution through organized voter registration programs within the county. The clerk of the county commission shall make a record of all requests by entities or organizations for ten or more forms with a description of the dates and locations in which the proposed registration drive is to be conducted. The clerk may limit the distribution to a reasonable amount per group.

(d) The applicant shall provide all required information and, only after completing the information, sign the prescribed applicant's oath under penalty of perjury as provided in section thirty-six of this article. No person may alter or add any entry or make any mark which would alter any material information on the voter registration application after the applicant has signed the oath: Provided, That the clerk of the county commission may correct any entry upon the request of the applicant provided the request is properly documented and the correction is dated and initialed by the clerk.

(e) Completed applications shall be mailed or delivered to the clerk of the county commission of the county in which the voter resides. If a clerk receives a completed mail application form from a voter whose residence address is located in another county, the clerk shall forward that application within three days to the clerk of the county commission of the county of the applicant's residence.

(f) Upon receipt of the application for registration by the appropriate clerk of the county commission, the clerk shall:

(1) Attempt to establish whether the residence address given is within the boundaries of an incorporated municipality and, if so, make the proper entry required for municipal residents to be properly identified for municipal voter registration purposes; and

(2) Immediately begin the verification process required by the provisions of section sixteen of this article.

(g) Any person who registers by mail pursuant to this section and who has not previously voted in an election in the state shall be required to present the following forms of identification to the Secretary of State or clerk of the county commission:

(1) In the case of an individual who votes in person, a current and valid photo identification; or a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter;

(2) In the case of an individual who votes by mail, a copy of a current and valid photo identification or a copy of a current utility bill, bank statement, government check, paycheck or other government document that shows the name and address of the voter, submitted with the ballot.

(h) An individual who desires to vote in person or by mail, but who does not meet the requirements of subsection (g) of this section, may cast a provisional ballot.

(i) Subsection (g) of this section does not apply in the case of a person:

(1) Who registers to vote by mail under 42 U.S.C. §1973gg-4, et seq., and submits as part of his or her registration either a copy of a current and valid photo identification or a copy of a current utility bill, bank statement, government check, paycheck or government document that shows the name and address of the voter;

(2) (A) Who registers to vote by mail under 42 U.S.C. §1973gg-4, et seq., and submits with his or her registration either a driver's license number or at least the last four digits of the individual's social security number; and (B) with respect to whom the Secretary of State or clerk of the county commission matches the information submitted under paragraph (A) of this subdivision with an existing state identification record bearing the same number, name and date of birth as provided in the registration; or

(3) Who is: (A) Entitled to vote by absentee ballot under 42 U.S.C. §1973ff-1, et seq., the Uniformed and Overseas Citizens Absentee Voting Act; (B) provided the right to vote otherwise than in person under 42 U.S.C. §1973ee-1(b)(2)(B)(ii); or 25 (iii), section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act; (C) entitled to vote otherwise than in person under any other federal law: Provided, That any person who has applied for an absentee ballot pursuant to the provisions of subdivision (1), subsection (b), section one, article three of this chapter; paragraph (B), subdivision (2) of said subsection; subdivision (3) of said subsection; or subsection (c) of said section may not have his or her ballot in that election challenged for failure to appear in person or for failure to present identification.

(j) Any person who submits a state mail voter registration application to the clerk of the county commission in the county in which he or she is currently registered for the purpose of entering a change of address within the county, making a change of party affiliation or recording a change of legal name shall not be required to make his or her first vote in person or to present identification or proof of age.

(k) On and after July 1, 2006, any person who agrees to mail or to deliver a signed voter registration application to the Secretary of State or the clerk of the county commission and who intentionally interferes with the applicant's effort to register either by destroying the application or by failing to mail or to deliver the application in a timely manner is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000, or confined in a jail for not more than one year, or both. For purposes of this subsection, the mailing or delivery of an application is timely if it is mailed or delivered within fifteen days after the applicant signs the application or in accordance with the provisions of article two, chapter three of this code for processing before the closing of the registration records for the pending election, whichever comes first.

(l) On or after July 1, 2006, any person who intentionally solicits multiple registrations from any one person or who intentionally falsifies a registration application is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000, or confined in jail for not more than one year, or both.



§3-2-11. Registration in conjunction with driver licensing.

(a) The Division of Motor Vehicles or other division or department that may be established by law to perform motor vehicle driver licensing services shall obtain as an integral and simultaneous part of every process of application for the issuance, renewal or change of address of a motor vehicle driver’s license or official identification card pursuant to the provisions of article two, chapter seventeen-b of this code, when the division’s regional offices are open for regular business, the following information from each qualified registrant:

(1) Full name, including first, middle, last and any premarital names;

(2) Date of birth;

(3) Residence address and mailing address, if different;

(4) The applicant’s electronic signature;

(5) Telephone number, if available;

(6) Email address, if available;

(7) Political party membership, if any;

(8) Driver’s license number and last four digits of social security number;

(9) A notation that the applicant has attested that he or she meets all voter eligibility requirements, including United States citizenship;

(10) Whether the applicant affirmatively declined to become registered to vote during the transaction with the Division of Motor Vehicles;

(11) Date of application; and

(12) Any other information specified in rules adopted to implement this section.

(b) Unless the applicant affirmatively declines to become registered to vote or update their voter registration during the transaction with the Division of Motor Vehicles, the Division of Motor Vehicles shall release all of the information obtained pursuant to subsection (a) of this section, to the Secretary of State, who shall forward the information to the county clerk for the relevant county to process the newly registered voter or updated information for the already-registered voter pursuant to law. The Division of Motor Vehicles shall notify that applicant that by submitting his or her signature, the applicant grants written consent for the submission of the information obtained and required to be submitted to the Secretary of State pursuant to this section.

(c) Information regarding a person’s failure to sign the voter registration application is confidential and may not be used for any purpose other than to determine voter registration.

(d) A qualified voter who submits the required information or update to his or her voter registration, pursuant to the provisions of subsection (a) of this section, in person at a driver licensing facility at the time of applying for, obtaining, renewing or transferring his or her driver’s license or official identification card and who presents identification and proof of age at that time is not required to make his or her first vote in person or to again present identification in order to make that registration valid.

(e) A qualified voter who submits by mail or by delivery by a third party an application for registration on the form used in conjunction with driver licensing is required to make his or her first vote in person and present identification as required for other mail registration in accordance with the provisions of subsection (g), section ten of this article. If the applicant has been previously registered in the jurisdiction and the application is for a change of address, change of name, change of political party affiliation or other correction, the presentation of identification and first vote in person is not required.

(f) An application for voter registration submitted pursuant to the provisions of this section updates a previous voter registration by the applicant and authorizes the cancellation of registration in any other county or state in which the applicant was previously registered.

(g) A change of address from one residence to another within the same county which is submitted for driver licensing or nonoperator’s identification purposes in accordance with applicable law serves as a notice of change of address for voter registration purposes if requested by the applicant after notice and written consent of the applicant.

(h) Completed applications for voter registration or change of address for voting purposes received by an office providing driver licensing services shall be forwarded to the Secretary of State within five days of receipt unless other means are available for a more expedited transmission. The Secretary of State shall remove and file any forms which have not been signed by the applicant and shall forward completed, signed applications to the clerk of the appropriate county commission within five days of receipt.

(i) Voter registration application forms containing voter information which are returned to a driver licensing office unsigned shall be collected by the Division of Motor Vehicles, submitted to the Secretary of State and maintained by the Secretary of State’s office according to the retention policy adopted by the Secretary of State.

(j) The Secretary of State shall establish procedures to protect the confidentiality of the information obtained from the Division of Motor Vehicles, including any information otherwise required to be confidential by other provisions of this code.

(k) A person registered to vote pursuant to this section may cancel his or her voter registration at any time by any method available to any other registered voter.

(l) This section shall not be construed as requiring the Division of Motor Vehicles to determine eligibility for voter registration and voting.

(m) The changes made to this section during the 2016 Regular Legislative Session shall become effective on July 1, 2019, and any costs associated therewith shall be paid by the Division of Motor Vehicles. If the Division of Motor Vehicles is unable to meet the requirements of this section by February 1, 2019, it shall make a presentation to the Joint Committee on Government and Finance explaining any resources necessary to meet the requirements or any changes to the code that it recommends immediately prior to the 2019 Regular Legislative Session: Provided, That the Division of Motor Vehicles shall report to the Joint Committee on Government and Finance by January 1, 2018 with a full and complete list of all infrastructure they require to achieve the purposes of this section.

(n) The Secretary of State shall propose rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code in order to implement the requirements of this section.



§3-2-12. Combined voter registration and driver licensing fund; transfer of funds.

(a) Fifty cents of each license fee collected pursuant to the provisions of section one, article three, chapter seventeen of this code shall be paid into the State Treasury to the credit of a special revenue fund to be known as the "Combined Voter Registration and Driver Licensing Fund." The moneys so credited to such fund may be used by the Secretary of State for the following purposes:

(1) Printing and distribution of combined driver licensing or other agency applications and voter registration forms, or for the printing of voter registration forms to be used in conjunction with driver licensing or other agency applications, or for implementing the automatic voter registration program authorized in section eleven of this article;

(2) Printing and distribution of mail voter registration forms for purposes of this article;

(3) Supplies, postage and mailing costs for correspondence relating to voter registration for agency registration sites and for the return of completed voter registration forms to the appropriate state or county election official;

(4) Reimbursement of postage and mailing costs incurred by clerks of the county commissions for sending a verification mailing, confirmation of registration or other mailings directly resulting from an application to register, change or update a voter's registration through a driver licensing or other agency;

(5) Reimbursement to state funded agencies, with the exception of the Division of Motor Vehicles, designated to provide voter registration services under this chapter for personnel costs associated with the time apportioned to voter registration services and assistance;

(6) The purchase, printing and distribution of public information and other necessary materials or equipment to be used in conjunction with voter registration services provided by state funded agencies designated pursuant to the provisions of this article;

(7) The development and continued maintenance of a statewide program of uniform voter registration computerization for use by each county registration office and the Secretary of State, purchase of uniform voter registration software, payment of software installation costs and reimbursement to the county commissions of not more than fifty percent of the cost per voter for data entry or data conversion from a previous voter registration software program;

(8) Efforts to maintain correct voter information and conduct general list maintenance to remove ineligible voters and ensure new residents receive voter registration information, including collaborating with other states and non-profit corporations dedicated to improving the election system;

(9) Payment of any dues or fees associated with a program to match and transfer data to and from other states;

(10) Resources related to voter registration and list maintenance; and

(11) Payment or reimbursement of other costs associated with implementation of the requirements of the National Voter Registration Act of 1993 (42 U. S. C. 1973gg): Provided, That revenue received by the fund in any fiscal year shall first be allocated to the purposes set forth in subdivisions (1) through (10), inclusive, of this subsection.

(b) The Secretary of State shall promulgate rules pursuant to the provisions of chapter twenty-nine-a of this code to provide for the administration of the fund established in subsection (a) of this section.

(c) Any balance in the fund created by subsection (a) of this section which exceeds $100,000 as of June 30, 2017, and on June 30 of each year thereafter, shall be transferred to the General Revenue Fund.



§3-2-13. Agencies to provide voter registration services; designation of responsible employees; forms; prohibitions; confidentiality.

(a) For the purposes of this article, "agency" means a department, division or office of state or local government, or a program supported by state funds, which is designated under this section to provide voter registration services, but does not include departments, divisions or offices required by other sections of this article to provide voter registration services.

(b) The following agencies shall provide voter registration services pursuant to the provisions of this article:

(1) Those state agencies which administer or provide services under the food stamp program, the Aid to Families with Dependent Children (AFDC) program, the Women, Infants and Children (WIC) program and the Medicaid program;

(2) Those state-funded agencies primarily engaged in providing services to persons with disabilities;

(3) County marriage license offices;

(4) Armed services recruitment offices, as required by federal law; and

(5) The Department of Revenue, if it provides a check box on any form provided to the general public authorizing the Department of Revenue to request a voter registration application by mail from the Secretary of State on behalf of the applicant.

(c) No later than October 1, 1994, the Secretary of State shall, in conjunction with a designated representative of each of the appropriate state agencies, review those programs and offices established and operating with state funds which administer or provide public assistance or services to persons with disabilities and shall promulgate an emergency rule pursuant to the provisions of chapter twenty-nine-a of this code designating the specific programs and offices required to provide voter registration services in order to comply with the requirements of this section and the requirements of the National Voter Registration Act of 1993 (42 U.S.C. §1973gg, et seq.). The offices and programs so designated shall begin providing voter registration services on January 1, 1995.

(d) In each even-numbered year, the Secretary of State shall, in conjunction with the designated representatives of the appropriate state agencies, perform the review as required by the provisions of subsection (c) of this section. The Secretary of State shall periodically review and revise, if necessary, the legislative rule designating the specific agencies required to provide voter registration services.

(e) Each state agency required to provide services pursuant to the provisions of this article shall designate a current employee of that agency to serve as a state supervisor to administer voter registration services required in all programs under the agency's jurisdiction. Each state supervisor is responsible for coordination with the Secretary of State, overall operation of the program in conjunction with services within the agency, designation and supervision of local coordinators and for the review of any complaints filed against employees relating to voter registration as provided in this chapter.

(f) The state supervisor shall designate a current employee as a local coordinator for voter registration services for each office or program delivery center who shall be responsible for the proper conduct of voter registration services, timely return of completed voter registration applications, proper handling of declinations and reporting requirements. Notice of the designation of these persons shall be made upon request of the Secretary of State and within five days following any change of designation. Each local coordinator shall receive biannual training provided by the Secretary of State.

(g) The registration application forms used for agency registration shall be issued pursuant to the provisions of section five of this article.

(h) The Secretary of State, in conjunction with those agencies designated to provide voter registration services pursuant to the provisions of this section, shall prescribe the form or portion of the appropriate agency form required by the provisions of 42 U.S.C. §1973gg, et seq., section 7(a)(6)(B) of the National Voter Registration Act of 1993, containing the required notices and providing boxes for the applicant to check to indicate whether the applicant would like to register or decline to register to vote. The form or portion of the form is designated the "declination form".

(i) A person who provides voter registration services may not:

(1) Seek to influence an applicant's political preference or party registration;

(2) Display to any applicant any political preference or party allegiance;

(3) Make any statement to an applicant or take any action the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) Make any statement to an applicant or take any action the purpose or effect of which is to lead the applicant to believe that a decision to register or not to register has any bearing on the availability of services or benefits.

(j) No information relating to the identity of a voter registration agency through which any particular voter is registered or to a declination to register to vote in connection with an application made at any designated agency may be used for any purpose other than voter registration.



§3-2-14. Registration procedures at agencies.

(a) For the purpose of this section, "applicant" means a person who applies in person, whether at an agency office or other site of direct contact with an agency employee responsible for accepting applications, seeking services or assistance for himself or herself or for a member of his or her immediate family.

(b) No later than December 1, 1994, the Secretary of State shall promulgate procedural rules governing the duties and training of agency employees responsible for providing voter registration services, including the distribution, handling, transmittal and retention of voter registration applications and other forms used in conjunction with agency registration, and any reporting necessary to comply with the "National Voter Registration Act of 1993" (42 U.S.C. 1973gg).

(c) Beginning on January 1, 1995, or on July 1, of any subsequent odd-numbered year after which an agency has been designated, each agency designated under the provisions of section thirteen of this article shall:

(1) Distribute with each application for service or assistance, and with each recertification, renewal or change of address form relating to that service or assistance, the declination form prescribed in subsection (h), section thirteen of this article, and a voter registration application issued for the purposes of agency registration pursuant to the provisions of section five of this article;

(2) Provide to each applicant who does not decline to register to vote the same degree of assistance in voter registration as is provided for the completion of the agency's other forms, unless the applicant refuses assistance;

(3) Accept completed voter registration applications and forward those applications to the Secretary of State within five days of receipt;

(4) Accept declination forms and retain or forward those forms in a manner prescribed by procedural rules promulgated by the Secretary of State;

(5) Provide, on the request of an applicant or person assisting an applicant, a reasonable number of mail application forms for use by other eligible persons residing with the applicant; and

(6) Make any reports as may be required.

(d) Any applicant who checks "no" or fails to check "yes" or "no" on the declination form shall be deemed to have declined to register; and any applicant who checks "yes" on the declination form, but fails or refuses to sign the voter registration application or fails to return the voter registration application to an agency or to an appropriate voter registration office shall be deemed to have declined to register.

(e) Upon receipt of registration forms from an agency, the Secretary of State shall remove and file any forms which have not been signed by the applicant and shall forward completed, signed applications to the clerk of the appropriate county commission within five days of receipt.

(f) Any qualified voter who submits the application for registration pursuant to the provisions of this section in person at an agency or to an agency employee providing services at another location, and who presents identification and proof of age at that time or has previously presented identification and proof of age to the same agency, shall not be required to make his or her first vote in person or to again present identification in order to make that registration valid.

(g) Any qualified voter who submits by mail or by delivery by a third party an application for registration on the form used in conjunction with agency registration shall be required to make his or her first vote in person and to present identification as required for other mail registration in accordance with the provisions of subsection (g), section ten of this article.

(h) Voter registration application forms which are returned to an agency unmarked shall be collected for reuse according to procedures prescribed by the Secretary of State.



§3-2-15. Special procedures relating to agency registration at marriage license offices.

When a qualified voter appears in person to apply for a marriage license, the applicant shall be presented a voter registration application. If the applicant does not intend to change his or her legal name or residence address upon marriage, the applicant may immediately apply to register or to update a previous registration, in accordance with the procedures prescribed in section fourteen of this article, except that the completed applications shall be forwarded directly to the registration office of the clerk of the county commission if the residence given is within the same county. If the applicant does intend to change his or her legal name or residence address upon marriage, and desires to register to vote, the applicant shall instead be given a mail registration card for use after the change of name or address has occurred.



§3-2-16. Procedures upon receipt of application for registration by the clerk of the county commission; verification procedure and notice of disposition of application for registration.

(a) Upon receipt of an application for voter registration, the clerk of the county commission shall determine whether the application is complete, whether the applicant appears to be eligible to register to vote within the county and whether the applicant is currently registered within the county. If the application is incomplete or the applicant appears not to be eligible, the clerk shall take the appropriate action as prescribed in section seventeen of this article.

(b) If the application received is complete and appears to be from an eligible person who has not previously been registered within the county, or has not been included within the active voter registration files as defined in section eighteen of this article within the preceding calendar year and does not present a driver's license containing the residence address pursuant to the provisions of subdivision (2), subsection (d), section seven of this article, the clerk of the county commission shall conduct the following verification procedure:

(1) The clerk shall issue or mail, by first-class nonforwardable return requested, a verification notice addressed to the applicant at the residence and mailing address given on the application, except that the mailing address shall not be included on the notice if it appears to identify a distinctly different location from the residence address, such as a business address, another residence or a different city or town, unless the voter has registered as a uniformed services, overseas or homeless voter and provided a local residence address pursuant to the provisions of subdivision (4), subsection (c), section five of this article.

(2) The verification notice shall state the purpose of the procedure, the fact that no further action is required of the applicant, and the fact that a notice of the disposition of the registration application will be mailed after the ten day return period has expired.

(3) If the verification notice is not returned as undeliverable within ten days, the application for registration shall be accepted and entered into the active voter registration files and a registration receipt mailed designating the voter's assigned precinct.

(4) If the verification notice is returned undeliverable within ten days, the clerk shall compare the address given on the voter registration application with the address used on the envelope and, if there is any discrepancy, shall send a second verification notice to the correct address. If there is no discrepancy, the application for registration shall be denied and the notice of denial prescribed in section seventeen of this article shall be mailed.

(5) If the verification notice is returned undeliverable after the registration has been accepted, the clerk shall initiate the confirmation procedure prescribed in section twenty-six of this article.

(c) If the application received is complete and appears to be from an eligible person who is currently registered within the county, or has been included within the active voter registration files as defined in section eighteen of this article within the preceding calendar year, the clerk of the county commission shall send, by first-class nonforwardable return requested mail, a registration receipt or other notice of the disposition of the application; and

(1) If the application is for a change of name, change of address, change of political party affiliation, reinstatement or other correction of the previous voter registration, the clerk shall include a new voter registration receipt;

(2) If the application does not make any change in the previous voter registration, the clerk shall notify the registrant that the voter is not required to reregister or update the registration as long as he or she lives at the same address and has the same legal name; or

(3) If the notice of disposition is returned undeliverable after the registration has been accepted, the clerk shall initiate the confirmation procedure prescribed in section twenty-six of this article.

(d) If the application contains information indicating the address at which the applicant was previously registered to vote in another county or state, the clerk of the county commission shall give notice to the clerk or registrar of that jurisdiction for the purpose of canceling the previous registration.



§3-2-17. Denial of registration application; notice; appeal to clerk of the county commission, decision; appeal to county commission, hearing, decision; appeal to circuit court.

(a) If the clerk of the county commission finds that any of the following is true, based on the application or official documentation of ineligibility, the clerk shall deny the application for voter registration:

(1) The applicant, at the time the application is received, is not eligible to register in the county and state pursuant to the provisions of section two of this article;

(2) The applicant has submitted an application which is incomplete, pursuant to the provisions of subsection (c), section five of this article; or

(3) The verification notice as required in section sixteen of this article is returned as undeliverable at the address given by the voter.

(b) When the clerk of the county commission determines that the application must be denied, the clerk shall send, by first class forwardable return requested mail, a notice that the application for registration was denied and the reasons therefor.

(1) If the reason for denial is an incomplete application, the clerk shall inform the voter of the right to reapply and shall enclose a mail voter registration form for the purpose.

(2) If the reason for denial is return of the verification notice as undeliverable at the address given, the clerk shall inform the voter of the right to present proof of residence in order to validate the registration.

(3) If the reason for denial is ineligibility, the notice shall include a statement of eligibility requirements for voter registration and of the applicant's right to appeal the denial.

(c) An applicant whose application for registration is denied by the clerk of the county commission because of ineligibility or for failure to submit proof of residence may make a written request for a reconsideration by the clerk, and may present information relating to his or her eligibility. The clerk shall review the request for consideration and shall issue a decision in writing within fourteen days of the receipt of the request.

(d) If the application is denied upon reconsideration pursuant to the provisions of subsection (c) of this section, the applicant may make a written request for a hearing before the county commission. The county commission shall schedule and conduct the hearing within thirty days of receipt of the request and shall issue a decision, in writing, within fifteen days of the hearing.

(e) An applicant may appeal the decision of the county commission to the circuit court. The circuit court shall only consider the record before the county commission, as authenticated by the clerk of the county commission. The circuit court may affirm the order of the county commission, whether the order be affirmative or negative; but if it deems such order not to be reasonably justified by the evidence considered, it may reverse such orders of the county commission in whole or in part as it deems just and right; and if it deems the evidence considered by the county commission in reaching its decision insufficient, it may remand the proceedings to the county commission for further hearing. Any such order or orders of the circuit court shall be certified to the county commission.

(f) Any party to such appeal may, within thirty days after the date of a final order by the circuit court, apply for an appeal to the Supreme Court of Appeals which may grant or refuse such appeal at its discretion. The Supreme Court of Appeals shall have jurisdiction to hear and determine the appeal upon the record before the circuit court and to enter such order as it may find that the circuit court should have entered.

(g) It shall be the duty of the circuit court and the Supreme Court of Appeals, in order to expedite registration and election procedures, to hold such sessions as may be necessary to determine any cases involving the registration of voters. Judges of the circuit court and the Supreme Court of Appeals in vacation shall have the same power as that prescribed in this section for their respective courts.



§3-2-18. Registration records; active, inactive, canceled, pending and rejected registration files; procedure; voting records.

(a) For the purposes of this article:

(1) "Original voter registration record" means all records submitted or entered in writing or electronically, where permitted by law, for voter registration purposes, including:

(A) Any original application or notice submitted by any person for registration or reinstatement, change of address, change of name, change of party affiliation, correction of records, cancellation, confirmation of voter information or other request or notice for voter registration purposes; and

(B) Any original entry made on any voter's registration record at the polling place, or made or received by the clerk of the county commission relating to any voter's registration, such as records of voting, presentation of identification and proof of age, challenge of registration, notice of death or obituary notice, notice of disqualifying conviction or ruling of mental incompetence or other original document which may affect the status of any person's voter registration.

(2) "Active voter registration records" means the registration records, whether on paper or in electronic format, containing the names, addresses, birth dates and other required information for all persons within a county who are registered to vote and whose registration has not been designated as inactive or canceled pursuant to the provisions of this article.

(3) "Inactive voter registration records" means the registration records, whether on paper or in electronic format, containing the names, addresses, birth dates and other required information for all persons designated inactive pursuant to the provisions of section twenty-seven of this article following the return of the prescribed notices as undeliverable at the address provided by the United States Postal Service or entered on the voter registration, or for failure of the contacted voter to return a completed confirmation notice within thirty days of the mailing.

(4) "Canceled voter registration records" means the records containing all required information for all persons who have been removed from the active and inactive voter registration records and who are no longer registered to vote within the county.

(5) "Pending application records" means the temporary records containing all information submitted on a voter registration application, pending the expiration of the verification period.

(6) "Rejected application records" means the records containing all information submitted on a voter registration application which was rejected for reasons as described in this article.

(7) "Confirmation pending records" means the records containing all required information for persons who have been identified to be included in the next succeeding mailing of address confirmation notices as set forth by the National Voter Registration Act of 1993(42 U. S. C.§1973gg, et seq.).

(b) For the purposes of this chapter or of any other provisions of this code relating to elections conducted under the provisions of this chapter, whenever a requirement is based on the number of registered voters, including, but not limited to, the number of ballots to be printed, the limitations on the size of a precinct, or the number of petition signatures required for election purposes, only those registrations included on the active voter registration files shall be counted and voter registrations included on the inactive voter registration files, as defined in this subdivision, shall not be counted.

(c) Active voter registration records, confirmation pending records and inactive voter registration records may be maintained in the same physical location, providing the records are coded, marked or arranged in such a way as to make the status of the registration immediately obvious. Canceled voter registration records, pending application records and rejected application records may be maintained in separate physical locations. However, all such records shall be maintained in the statewide voter registration database, subject to this article.

(d) The effective date of any action affecting any voter's registration status shall be entered on the voter record, including the effective date of registration, change of name, address or party affiliation or correction of the record, effective date of transfer to inactive status, return to active status or cancellation. When any registration is designated inactive or is canceled, the reason for the designation or cancellation and any reference notation necessary to locate the original documentation related to the change shall be entered on the voter record.

(e) Within one hundred twenty days after each primary, general, municipal or special election, the clerk of the county commission shall enter the voting records into the statewide voter registration database.



§3-2-19. Maintenance of active and inactive registration records for municipal elections.

(a) For municipal elections, the registration records of active and inactive voters shall be maintained as follows:

(1) Clerks of the county commissions shall prepare pollbooks or voter lists to be used in municipal elections when the county precinct boundaries and the municipal precinct boundaries are the same and all registrants of the precinct are entitled to vote in state, county and municipal elections within the precinct or when the registration records of municipal voters within a county precinct are separated and maintained in a separate municipal section or book for that county precinct and can be used either alone or in combination with other pollbooks or voter lists to make up a complete set of registration records for the municipal election precinct.

(2) Upon request of the municipality, and if the clerk of the county commission does not object, separate municipal precinct books shall be maintained in cases where municipal or ward boundaries divide county precincts and it is impractical to use county pollbooks or voter lists or separate municipal sections of those pollbooks or voter lists. If the clerk of the county commission objects to the request of a municipality for separate municipal precinct books, the State Election Commission must determine whether the separate municipal precinct books should be maintained.

(3) No registration record may be removed from a municipal registration record unless the registration is lawfully transferred or canceled pursuant to the provisions of this article in both the county and the municipal registration records.

(b) Within thirty days following the entry of any annexation order or change in street names or numbers, the governing body of an incorporated municipality shall file with the clerk of the county commission a certified current official municipal boundary map and a list of streets and ranges of street numbers within the municipality to assist the clerk in determining whether a voter's address is within the boundaries of the municipality.



§3-2-20.

Repealed.

Acts, 2003 Reg. Sess., Ch. 100.



§3-2-21. Maintenance of records in the statewide voter registration database in lieu of precinct record books.

(a) The clerk of the county commission of each county shall maintain a voter registration data system record book into which all required records of appointments of authorized personnel, tests, repairs, program alterations or upgrades and any other action by the clerk of the county commission or by any other person under supervision of the clerk affecting the programming or records contained in the system, other than routine data entry, alteration, use, transfer or transmission of records shall be entered.

(b) The clerk of the county commission shall appoint all personnel authorized to add, change or transfer voter registration information within the statewide voter registration database, and a record of each appointment and the date of authorization shall be entered as provided in subsection (a) of this section. The assignment and confidential record of assigned system identification or authorized user code for each person appointed shall be as prescribed by the Secretary of State.

(c) Voter registration records entered into and maintained in the statewide voter registration database shall include the information required for application for voter registration, for maintenance of registration and voting records, for conduct of elections and for statistical purposes, as prescribed by the Secretary of State.

(d) No person shall make any entry or alteration of any voter record which is not specifically authorized by law. Each entry or action affecting the status of a voter registration shall be based on information in an original voter registration record, as defined in section eighteen of this article.

(e) The clerk of the county commission shall maintain, within the statewide voter registration database, active and inactive voter registration records, confirmation pending records, canceled voter registration records, pending application records and rejected application records, all as defined in section eighteen of this article.

(f) Upon receipt of a completed voter registration application, the clerk shall enter into the statewide voter registration database the information provided on the application, mark the records as pending and initiate the verification or notice of disposition procedure as provided in section sixteen of this article. Upon completion of the verification or notice of disposition, the status of the voter record shall be properly noted in the statewide voter registration database.

(g) Upon receipt of an application or written confirmation from the voter of a change of address within the county, change of name, change of party affiliation or other correction to an active voter registration record, the change shall be entered in the record and the required notice of disposition mailed.

(h) Upon receipt of an application or written confirmation from an inactive voter of a change of address within the county, change of name, change of party affiliation or other correction to a registration record, any necessary change shall be entered in the record, the required notice of disposition mailed and the record updated to active status, and the date of the transaction shall be recorded. Receipt of an application or written confirmation from an inactive voter that confirms the voter's current address shall be treated in the same manner.

(i) Upon receipt of a notice of death, a notice of conviction or a notice of a determination of mental incompetence, as provided in section twenty-three of this article, the date and reason for cancellation shall be entered on the voter's record and the record status shall be changed to canceled.

(j) Upon receipt from the voter of a request for cancellation or notice of change of address to an address outside the county pursuant to the provisions of section twenty-two of this article, or as a result of a determination of ineligibility through a general program of removing ineligible voters as authorized by the provisions of this article, the date and reason for cancellation shall be entered on the voter's record and the record status shall be changed to canceled.



§3-2-22. Correction of voter records.

(a) Any registered voter who moves from one residence to another within the county may file a request for change of address on the voter registration records by completing and signing, under penalty of perjury, as provided in section thirty-six of this article, and filing:

(1) A change of address form at the office of the clerk of the county commission or through any of the voter registration outreach services established pursuant to the provisions of section eight of this article;

(2) A state or federal mail registration form;

(3) A change of address form for driver licensing purposes;

(4) A change of address form for voter registration purposes at any authorized voter registration agency;

(5) A confirmation of change of address form received pursuant to the provisions of section twenty-four, twenty-five, twenty-six or twenty-seven of this article; or

(6) An affidavit of change of address at the polling place of the precinct in which the new residence is located on election day.

(b) Upon the receipt of any request for change of address as provided in subsection (a) of this section, the clerk shall enter the change, assign the proper county precinct number and, if applicable, assign the proper municipal precinct number, and issue an acknowledgement notice or mail that notice to the voter at the new address.

(c) When the clerk of the county commission receives notice that a voter may have moved from one residence to another within the county from the United States postal service or through state programs to compare voting registration records with records of other official state or county agencies which receive, update and utilize residence address information, the clerk shall enter the change of address onto the voter registration record and send the confirmation notice as prescribed in section twenty-six of this article.

(d) Any registered voter who changes his or her legal name through marriage or by order of the circuit court may file a request for change of address on the voter registration records by completing and signing, under penalty of perjury, as provided in section thirty-six of this article, and filing:

(1) Any voter registration application form authorized by this article; or

(2) An affidavit of change of legal name at the polling place on election day.

(e) Upon the receipt of any request for change of legal name as provided in subsection (d) of this section, the clerk shall enter the change and issue an acknowledgement notice or mail the notice to the voter.

(f) Any registered voter who desires to change his or her political party affiliation may do so by filing, no later than the close of voter registration for an election, any voter registration application form authorized by the provisions of this article. Upon receipt of a request for change of political party affiliation, the clerk shall enter the change and issue an acknowledgement notice or mail the notice to the voter.

(g) Any registered voter who finds an error in the information on his or her voter registration record may request a correction of the record by completing, signing and filing any voter registration form authorized by the provisions of this article, or an affidavit requesting such correction at the polling place on election day: Provided, That any voter who, in a primary election, alleges the party affiliation entered on the voter registration record at the polling place is incorrect and who desires to vote the ballot of a political party for which he or she does not appear to be eligible, may vote a challenged or provisional ballot of the desired political party: Provided, however, That the ballot may be counted in the canvass only if the original voter registration record contains a designation of such political party which has been filed no later than the close of registration for the primary election in issue.



§3-2-22A.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-23. Cancellation of registration of deceased or ineligible voters.

The clerk of the county commission shall cancel the registration of a voter:

(1) Upon the voter's death as verified by:

(A) A death certificate from the Registrar of Vital Statistics or a notice from the Secretary of State that a comparison of the records of the registrar with the county voter registration records show the person to be deceased;

(B) The publication of an obituary or other writing clearly identifying the deceased person by name, residence and age corresponding to the voter record; or

(C) An affidavit signed by the parent, legal guardian, child, sibling or spouse of the voter giving the name and birth date of the voter, and date and place of death;

(2) Upon receipt of an official notice from a state or federal court that the person has been convicted of a felony, of treason or bribery in an election;

(3) Upon receipt of a notice from the appropriate court of competent jurisdiction of a determination of a voter's mental incompetence;

(4) Upon receipt from the voter of a written request to cancel the voter's registration, upon confirmation by the voter of a change of address to an address outside the county, upon notice from a voter registrar of another jurisdiction outside the county or state of the receipt of an application for voter registration in that jurisdiction, or upon notice from the Secretary of State that a voter registration application was accepted in another county of the state subsequent to the last registration date in the first county, as determined from a comparison of voter records; or

(5) Upon failure to respond and produce evidence of continued eligibility to register following the challenge of the voter's registration pursuant to the provisions of section twenty-eight of this article.



§3-2-23A. Cancellation of registration of deceased or ineligible voter.

The Secretary may propose legislative rules regarding the maintenance of the security and privacy of the voter registration records and the procedures to be followed by clerks of the county commission and the Secretary to make changes in voter registration records, including cancellations.



§3-2-24.

Repealed.

Acts, 2013 Reg. Sess., Ch. 68.



§3-2-25. Systematic purging program for removal of ineligible voters from active voter registration files; comparison of data records; confirmation notices; public inspection list.

(a) The systematic purging program provided in this section shall begin no earlier than October 1 of each odd-numbered year and shall be completed no later than February 1 of the following year. The clerk of the county commission shall transmit or mail to the Secretary of State a certification that the systematic purging program has been completed and all voters identified as no longer eligible to vote have been canceled in the statewide voter registration database in accordance with the law no later than February 15 in the year in which the purging program is completed.

(b) The Secretary of State shall provide for the comparison of data records of all counties. The Secretary of State shall, based on the comparison, prepare a list for each county which shall include the voter registration record for each voter shown on that county's list who appears to have registered or to have updated a voter registration in another county at a subsequent date. The resulting lists shall be returned to the appropriate county and the clerk of the county commission shall proceed with the confirmation procedure for those voters as prescribed in section twenty-six of this article.

(c) The Secretary of State may provide for the comparison of data records of counties with the data records of the Division of Motor Vehicles, the registrar of vital statistics and with the data records of any other state agency which maintains records of residents of the state, if the procedure is practical and the agency agrees to participate. Any resulting information regarding potentially ineligible voters shall be returned to the appropriate county and the clerk of the county commission shall proceed with the confirmation procedure as prescribed in section twenty-six of this article.

(d) The records of all voters not identified pursuant to the procedures set forth in subsections (b) and (c) of this section shall be combined for comparison with United States Postal Service change of address information, as described in section 8(c)(A) of the National Voter Registration Act of 1993 (42 U. S. C.§1973gg, et seq.). The Secretary of State shall contract with an authorized vendor of the United States Postal Service to perform the comparison. The cost of the change of address comparison procedure shall be paid for from the combined voter registration and licensing fund established in section twelve of this article and the cost of the confirmation notices, labels and postage shall be paid for by the counties.

(e) The Secretary of State shall return to each county the identified matches of the county voter registration records and the postal service change of address records.

(1) When the change of address information indicates the voter has moved to a new address within the county, the clerk of the county commission shall enter the new address on the voter record and assign the proper precinct.

(2) The clerk of the county commission shall then mail to each voter who appears to have moved from the residence address shown on the registration records a confirmation notice pursuant to section twenty-six of this article and of section 8(d)(2) of the National Voter Registration Act of 1993 (42 U. S. C.§1973gg, et seq.). The notice shall be mailed, no later than December 31, to the new address provided by the postal service records or to the old address if a new address is not available.

(f) The clerk of the county commission shall indicate in the statewide voter registration database the name and address of each voter to whom a confirmation notice was mailed and the date on which the notice was mailed.

(g) Upon receipt of any response or returned mailing sent pursuant to the provisions of subsection (e) of this section, the clerk shall immediately enter the date and type of response received in the statewide voter registration database and shall then proceed in accordance with the provisions of section twenty-six of this article.

(h) For purposes of complying with the record keeping and public inspection requirements of the National Voter Registration Act of 1993 (42 U. S. C.§1973gg, et seq.), and with the provisions of section twenty-seven of this article, the public inspection lists shall be maintained either in printed form kept in a binder prepared for such purpose and available for public inspection during regular business hours at the office of the clerk of the county commission or in read-only data format available for public inspection on computer terminals set aside and available for regular use by the general public. Information concerning whether or not each person has responded to the notice shall be entered into the statewide voter registration database upon receipt and shall be available for public inspection as of the date the information is received.

(i) Any voter to whom a confirmation notice was mailed pursuant to the provisions of subsection (e) of this section who fails to respond to the notice or to update his or her voter registration address by February 1 immediately following the completion of the program, shall be designated inactive in the statewide voter registration database. Any voter designated inactive shall be required to affirm his or her current residence address, on a form prescribed by the Secretary of State, upon appearing at the polls to vote.

(j) In addition to the preceding purging procedures, all counties using the change of address information of the United States Postal Service shall also, once each four years during the period established for systematic purging in the year following a presidential election year, conduct the same procedure by mailing a confirmation notice to those persons not identified as potentially ineligible through the change of address comparison procedure but who have not updated their voter registration records and have not voted in any election during the preceding four calendar years. The purpose of this additional systematic confirmation procedure shall be to identify those voters who may have moved without filing a forwarding address, moved with a forwarding address under another name, died in a another county or state so that the certificate of death was not returned to the clerk of the county commission, or who otherwise have become ineligible.



§3-2-26. Confirmation notices for systematic purging program.

(a) For purposes of this article, a "confirmation notice" means a specific notice sent to a registered voter when that voter appears to have moved or to have become ineligible to vote, based on:

(1) A mailing returned as undeliverable as provided in sections sixteen, seventeen and twenty of this article; or

(2) Information obtained through a systematic purging program as provided in sections twenty-four and twenty-five of this article.

(b) A confirmation notice shall be sent by first class, forwardable mail and shall include a preaddressed, postage prepaid or business reply return card on which the registrant may state his or her current address, together with a notice prescribed by the Secretary of State to meet the specific requirements of Section 8(d)(2) of the "National Voter Registration Act of 1993" (42 U.S.C. 1973gg).



§3-2-27. Procedure following sending of confirmation notices; correction or cancellation of registrations upon response; designation of inactive when no response; cancellation of inactive voters; records.

(a) Upon receipt of a confirmation response card mailed pursuant to the provisions of section twenty-six of this article and returned completed and signed by the voter, the clerk shall either:

(1) Update the voter registration by noting the confirmation of the current address if no other changes are requested or by entering any change of address within the county, change of name or other correction requested by the voter; or

(2) Cancel the voter's registration if the voter confirms that he or she has moved out of the county.

(b) Upon receipt of the confirmation notice returned undeliverable, the clerk may either:

(1) Send a second confirmation notice to the old residence address if the first notice was sent to a new address provided by the postal service; or

(2) Designate the registration as "inactive" or transfer it to the inactive voter registration file, as defined in section nineteen of this article.

(c) If no response to the confirmation notice is received by February 1 following the mailing of the confirmation notice, the clerk shall designate the registration as "inactive" or transfer it to the inactive voter registration file as provided in section nineteen of this article.

(d) An inactive voter registration shall be returned to active status or transferred to the active voter registration file upon the voter's application to update the registration or to vote in any election while they remain on the inactive list.

(e) The clerk of the county commission shall cancel the records of all voters on the inactive file who have not responded to the confirmation notice, otherwise updated their voter registrations or voted in any state, county or municipal primary, general or special election held within the county during a period beginning on the date of the notice and ending on the day after the date of the second general election for federal office which occurs after the date of the notice.



§3-2-28. Challenges; notice; cancellation of registration.

(a) The registration of any registered voter may be challenged by the clerk of the county commission, the Secretary of State, any registrar of the county, the chairman of any political party committee or by any voter who shall appear in person at the clerk's office. The person challenging the registration shall complete a form prescribed by the Secretary of State giving the name and address of the voter and the reason for challenge. The challenge shall be filed as a matter of record in the office of the clerk of the county commission.

(b) Upon the receipt of a challenge, the clerk of the county commission shall mail a notice of challenge to the registrant, setting forth that the voter's registration will be canceled if the voter does not appear in person during business hours at the clerk's office within a period of thirty days from the mailing of the notice and present evidence of his or her eligibility. The form of the notice of challenge shall be prescribed by the Secretary of State and shall be mailed by certified mail, return receipt requested.

(c) If the notice of challenge is returned as undeliverable at the registration address, or if the challenged registrant does not appear and present evidence of continued eligibility within the prescribed time, the voter's registration shall be immediately canceled. Returned mail or failure to appear shall be prima facie evidence of the registrant's ineligibility. If the registrant does timely appear and present evidence of his or her eligibility, the clerk shall determine eligibility to be registered as a voter as in any other case. If the reason for ineligibility is that the voter does not reside at the address on the registration and the voter presents evidence of residence elsewhere in the county, the clerk of the county commission shall accept a request for change of address and remove the challenge.



§3-2-29. Custody of original registration records.

(a) All original registration records in paper format shall remain in the custody of the county commission, by its clerk, or, electronically, in the statewide voter registration database and shall not be removed except for use in an election or by the order of a court of record or in compliance with a subpoena duces tecum issued by the Secretary of State pursuant to the provisions of section six, article one-a of this chapter.

(b) All original voter registration records shall be retained for a minimum of five years following the last recorded activity relating to the record, except that any application which duplicates and does not alter an existing registration shall be retained for a minimum of two years following its receipt. The Secretary of State shall promulgate rules pursuant to the provisions of chapter twenty-nine-a of this code for the specific retention times and procedures required for original voter registration records.

(c) Prior to the destruction of original voter registration applications or registration cards of voters whose registration has been canceled at least five years previously, the clerk of the county commission shall notify the Secretary of State of the intention to destroy those records. If the Secretary of State determines, within ninety days of the receipt of the notice, that those records are of sufficient historical value that microfilm or other permanent data storage is desirable, the Secretary of State may require that the records be delivered to a specified location for processing at state expense.

(d) Active, inactive, pending, rejected and canceled registration records shall be maintained as a permanent record, as follows:

(1) Individual canceled registration records shall be maintained in the statewide voter registration database for a period of at least five years following cancellation. Upon the expiration of five years, those individual records may be removed from the statewide voter registration database and disposed of in accordance with the appropriate documentent retention policy.

(2) Rejected registration records shall be maintained in the same manner as provided for canceled registration records.



§3-2-30. Public inspection of voter registration records in the office of the clerk of the county commission; providing voter lists for noncommercial use; prohibition against resale of voter lists for commercial use or profit.

Active, inactive, rejected and canceled voter files are to be maintained in electronic data format. Any person may examine voter record information in printed form or in a read-only data format on a computer terminal set aside for public use, if available. The data files available for examination and copying shall include all registration and voting information maintained in the file, but may not include the registrant's telephone number, email address, Social Security number or driver's license number or nonoperator's identification number issued by the Division of Motor Vehicles.

(b) The clerk of the county commission shall, upon request, provide printed copies of the lists of voters for each precinct. No list prepared under this section may include the registrant's telephone number, email address, Social Security number or driver's license number or nonoperator's identification number issued by the Division of Motor Vehicles. The clerk shall establish a written policy, posted within public view, listing the options for selection and sorting criteria and available data elements. The data elements shall include, at least:

(1) The name, residence address, political party affiliation and status of the registrant;

(2) The available formats of the lists; and

(3) The times at which lists will be prepared. A copy of the county policy shall be filed with the Secretary of State no later than January 1 of each even-numbered year.

(c) Lists of registered voters may be obtained for noncommercial purposes in data format on disk or as a printed list provided by the clerk of the county commission at a cost of one cent per name. No data file prepared under this subsection may include the registrant's telephone number, email address, Social Security number or driver's license number or nonoperator's identification number issued by the Division of Motor Vehicles.

(d) The fees received by the clerk of the county commission shall be kept in a separate fund under the supervision of the clerk and may be used for the purpose of defraying the cost of the preparation of the voter lists. After deducting the costs of preparing voter lists, the clerk shall deposit the net proceeds from the sale of the voter lists in the State Election Fund as set forth in subsection (b), section forty-eight, article one of this chapter.

(e) The Secretary of State shall make voter lists available for sale subject to the limitations as provided in subsection (a) of this section. The fees for the voter lists shall be as prescribed in section two-b, article one, chapter fifty-nine of this code. The revenue associated with purchase of a partial list or associated with a complete statewide list shall be deposited in the State Election Fund as set forth in subsection (b), section forty-eight, article one of this chapter.

(f) No voter registration lists or data files containing voter names, addresses or other information derived from voter data files obtained pursuant to the provisions of this article may be used for commercial or charitable solicitations or advertising, sold or reproduced for resale.

(g) This section may not be interpreted to prevent the Secretary of State from sharing data files containing voter information with authorized service providers or sharing data across state lines with any state or local election official for the purpose of voter registration and election administration in accordance with this chapter or applicable federal law.



§3-2-31. Rules pertaining to voting after registration or change of address within the county.

(a) A voter who designates a political affiliation with a major party on a registration application filed no later than the close of voter registration before the primary may vote the ballot of that political party in the primary election. Political parties, through the official action of their state executive committees, shall be permitted to determine whether unaffiliated voters or voters of other parties shall be allowed to vote that party's primary election ballot upon request.

(b) A voter whose registration record lists one residence address but the voter has since moved to another residence address within the precinct shall be permitted to update the registration at the polling place and vote without challenge for that reason.

(c) A voter whose registration record lists one residence address but the voter has since moved to another residence address in a different precinct in the same county shall be permitted to update the registration at the polling place serving the new precinct and shall be permitted to vote a challenged or provisional ballot at the new polling place. If the voter's registration is found on the registration records within the county during the canvass and no other challenge of eligibility was entered on election day, the challenge shall be removed and the ballot shall be counted.

(d) A voter whose registration record has been placed on an inactive status or transferred to an inactive file and who has not responded to a confirmation notice sent pursuant to the provisions of section twenty-four, twenty-five or twenty-six of this article and who offers to vote at the polling place where he or she is registered to vote shall be required to affirm his or her present residence address under penalty of perjury, as provided in section thirty-six of this article.



§3-2-32. Unlawful registration or rejection of voter; penalties.

(a) Any registrar or clerk of the county commission who knowingly registers or permits to be registered a person not lawfully entitled to be registered, or who knowingly refuses to register a person entitled to be registered, or who knowingly assists in preventing such person from being registered, or who inserts or intentionally permits to be inserted a name or other entry in any registration form or file, knowing or having reason to know that the entry should not be made, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than one $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.

(b) Any person who registers or applies to be registered, or persuades or assists another to be registered, or who applies for a change of residence address, knowing or having reason to know that he or she is not entitled to be registered or to have his or her residence address changed on the registration record, or any person who declares an address known not to be his or her legal residence or who impersonates another in an application for registration, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-2-33. Neglect of duty by registration officers; penalties.

Any registrar or clerk of the county commission or his or her authorized deputies or any other persons upon whom a duty is imposed pursuant to the provisions of this article, or the rules, regulations or directions promulgated or issued by the Secretary of State as the chief registration official of the state, who shall willfully delay, neglect or refuse to perform such duty, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-2-34. Alteration or destruction of records; penalties.

(a) Any person who wrongfully and intentionally inserts or permits to be wrongfully inserted any name or material entry on any registration form, file or any other record in connection with registration, or who wrongfully alters or destroys an entry which has been duly made, or who wrongfully takes and removes any such registration form, or any other record authorized or required in connection with registration from the custody of any person having lawful charge thereof, shall be guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.

(b) Any person, in the absence of specific authority provided under the provisions of this article, who destroys or attempts to destroy any registration document or record, or who removes or attempts to remove such registration document or record, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than $100 nor more than $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-2-35. Withholding information; penalties.

Any person who neglects to or refuses to furnish to the Secretary of State, to the county commission, or to the clerk of the county commission any information which he or she is authorized to obtain in connection with registration, or to exhibit any records, papers or documents herein authorized to be inspected by them, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000, or confined in the county jail for not more than one year, or both, at the discretion of the court.



§3-2-36. Crimes and offenses relating to applications for registration or change of registration; penalties.

(a) A person who willfully provides false information concerning a material matter or thing on an application for registration or change of registration, under oath, affirmation or attestation, shall be deemed guilty of perjury; one who induces or procures another person to do so shall be deemed guilty of subordination of perjury.

(b) A person who knowingly offers any application for registration or transfer of registration when the applicant therein is not qualified to register or transfer his registration, or any person who knowingly administers an oath or affirmation to an applicant for registration or change of registration when the application contains false information concerning a material matter or thing, or any person who falsely represents that an oath or affirmation was executed by an applicant for registration or change of registration, shall be guilty of a felony and, upon conviction thereof, shall be imprisoned in the penitentiary not less than one year nor more than three years, or fined not less than $500 nor more than $5,000, or both fined and imprisoned, or, in the discretion of the court, be confined in the county jail for not more than one year, or fined not less than $500 nor more than $5,000, or both fined and imprisoned.



§3-2-37. Effective date.

(a) Except as may otherwise be specifically provided in this section, the provisions of this article shall take effect on January 1, 1995. The provisions of this article relating to the preparation for implementation of voter registration programs and procedures under this article and under the "National Voter Registration Act of 1993" (42 U.S.C. 1973gg), including sections three, five, twelve and thirteen of this article and subsections (a) and (b), section fourteen of this article and subdivision (4), subsection (b), section nineteen of this article and section twenty of this article, shall take effect upon the effective date of this article.

(b) All procedures and requirements established by the previous enactment of this article, except the provisions of subsection (d), section twenty-two of this article, shall continue in effect until December 31, 1994 inclusive, as if article two of this chapter had not been amended.



§3-2-38.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-39.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-40.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-41.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-42.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-43.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.



§3-2-44.

Repealed.

Acts, 1994 Reg. Sess., Ch. 58.






ARTICLE 3. VOTING BY ABSENTEES.

§3-3-1. Persons eligible to vote absentee ballots.

(a) All registered and other qualified voters of the county may vote an absentee ballot during the period of early voting in person.

(b) Registered voters and other qualified voters in the county are authorized to vote an absentee ballot by mail in the following circumstances:

(1) Any voter who is confined to a specific location and prevented from voting in person throughout the period of voting in person because of:

(A) Illness, injury or other medical reason;

(B) Physical disability or immobility due to extreme advanced age; or

(C) Incarceration or home detention: Provided, That the underlying conviction is not for a crime which is a felony or a violation of section twelve, thirteen or sixteen, article nine of this chapter involving bribery in an election;

(2) Any voter who is absent from the county throughout the period and available hours for voting in person because of:

(A) Personal or business travel;

(B) Attendance at a college, university or other place of education or training; or

(C) Employment which because of hours worked and distance from the county seat make voting in person impossible;

(3) Any voter absent from the county throughout the period and available hours for voting in person and who is an absent uniformed services voter or overseas voter, as defined by 42 U.S.C. §1973, et seq., the Uniformed and Overseas Citizens Absentee Voting Act of 1986, including members of the uniformed services on active duty, members of the merchant marine, spouses and dependents of those members on active duty and persons who reside outside the United States and are qualified to vote in the last place in which the person was domiciled before leaving the United States;

(4) Any voter who is required to dwell temporarily outside the county and is absent from the county throughout the time for voting in person because of:

(A) Serving as an elected or appointed federal or state officer; or

(B) Serving in any other documented employment assignment of specific duration of four years or less;

(5) Any voter for whom the designated area for absentee voting within the county courthouse or annex of the courthouse and the voter's assigned polling place are inaccessible because of his or her physical disability; and

(6) Any voter who is participating in the Address Confidentiality Program as established by section one hundred three, article twenty-eight-a, chapter forty-eight of this code.

(c) Registered voters and other qualified voters in the county may, in the following circumstances, vote an emergency absentee ballot, subject to the availability of the services as provided in this article:

(1) Any voter who is confined or expects to be confined in a hospital or other duly licensed health care facility within the county of residence or other authorized area, as provided in this article, on the day of the election;

(2) Any voter who resides in a nursing home within the county of residence and would be otherwise unable to vote in person, providing the county commission has authorized the services if the voter has resided in the nursing home for a period of less than thirty days; and

(3) Any voter who is working as a replacement poll worker and is assigned to a precinct out of his or her voting district, if the assignment was made after the period for voting an absentee ballot in person has expired.



§3-3-2. Authority to conduct absentee voting; absentee voting application; form.

(a) Absentee voting is to be supervised and conducted by the proper official for the political division in which the election is held, in conjunction with the ballot commissioners appointed from each political party, as follows:

(1) For any election held throughout the county, within a political subdivision or territory other than a municipality, or within a municipality when the municipal election is conducted in conjunction with a county election, the clerk of the county commission; or

(2) The municipal recorder or other officer authorized by charter or ordinance provisions to conduct absentee voting, for any election held entirely within the municipality, or in the case of annexation elections, within the area affected. The terms "clerk" or "clerk of the county commission" or "official designated to supervise and conduct absentee voting" used elsewhere in this article means municipal recorder or other officer in the case of municipal elections.

(b) A person authorized and desiring to vote a mail-in absentee ballot in any primary, general or special election is to make application in writing in the proper form to the proper official as follows:

(1) The completed application is to be on a form prescribed by the Secretary of State and is to contain the name, date of birth and political affiliation of the voter, residence address within the county, the address to which the ballot is to be mailed, the authorized reason, if any, for which the absentee ballot is requested and, if the reason is illness or hospitalization, the name and telephone number of the attending physician, the signature of the voter to a declaration made under the penalties for false swearing as provided in section three, article nine of this chapter that the statements and declarations contained in the application are true, any additional information which the voter is required to supply, any affidavit which may be required and an indication as to whether it is an application for voting in person or by mail; or

(2) For any person authorized to vote an absentee ballot under the provisions of 42 U.S.C. §1973, et seq., the Uniformed and Overseas Citizens Absentee Voting Act of 1986, the completed application may be on the federal postcard application for absentee ballot form issued under authority of that act, submitted by mail or electronically;

(3) For any person unable to obtain the official form for absentee balloting at a reasonable time before the deadline for an application for an absentee ballot by mail is to be received by the proper official, the completed application may be in a form set out by the voter, provided all information required to meet the provisions of this article is set forth and the application is signed by the voter requesting the ballot; or

(4) A person authorized to vote an absentee ballot who is participating in the Address Confidentiality Program as established by section one hundred three, article twenty-eight-a, chapter forty-eight of this code, may apply to the program manager within the office of the Secretary of State to vote a mail-in absentee ballot. The program manager will notify the designated county contact to coordinate the application and the provision of an absentee ballot to the program participant.



§3-3-2A. Early voting areas; prohibition against display of campaign material.

(a) The county commission shall designate the courthouse or annex to the courthouse as the primary location for early voting and in addition, the commission may designate other locations as provided in subsection (b).

(b) The county commission may, with the approval of the county clerk or other official charged with the administration of elections, designate community voting locations for early voting, other than the county courthouse or courthouse annex by a majority of the members of the county commission voting to adopt the same at a public meeting called for that purpose.

(1) The county commission shall publish a notice of its intent to designate community voting location at least thirty days prior to the designation. Notice shall be by publication as a Class II-0 legal advertisement in compliance with provisions of article three, chapter fifty-nine of this code. The publication area is the county in which the community voting locations are designated;

(2) Community voting locations shall comply with requirements of this article for early in-person voting, criteria prescribed by the Secretary of State and the following criteria:

(A) Can be scheduled for use during the early voting period;

(B) Has the physical facilities necessary to accommodate early voting requirements;

(C) Has adequate space for voting equipment, poll workers, and voters; and

(D) Has adequate security, public accessibility, and parking.

(3) The county executive committees of the two major political parties may nominate sites to be used as community voting locations during the early voting period;

(4) Upon the designation of a community voting location, the county clerk shall, not less than thirty days prior to an election, give notice of the dates, times, and place of community voting locations by publication as a Class II-0 legal advertisement in compliance with provisions of article three, chapter fifty-nine of this code;

(5) Voting shall be conducted at each designated community voting site for a period of not less than five consecutive days during early in-person voting authorized by section three of this article, but need not be conducted at each location for the entire period of early in-person voting;

(6) The county commission, with the approval of the county clerk, may authorize community voting locations on a rotating basis, wherein a community voting location may be utilized for less than the full period of early in-person voting; and

(7) If more than one community voting location is designated, each location shall be utilized for an equal number of voting days and permit voting for the same number of hours per day.

(c) The Secretary of State shall propose legislative and emergency rules in accordance with the provisions of article three, chapter twenty-nine-a of this code as may be necessary to implement the provisions of this section. The rules shall include establishment of criteria to assure neutrality and security in the selection of community voting locations.

(d) Throughout the period of early in-person voting, the official designated to supervise and conduct absentee voting shall make the following provisions for voting:

(1) The official shall provide a sufficient number of voting booths or devices appropriate to the voting system at which voters may prepare their ballots. The booths or devices are to be in an area separate from but within clear view of the public entrance area of the official's office or other area designated by the county commission for absentee voting and are to be arranged to ensure the voter complete privacy in casting the ballot.

(2) The official shall make the voting area secure from interference with the voter and shall ensure that voted and unvoted ballots are at all times secure from tampering. No person, other than a person lawfully assisting the voter according to the provisions of this chapter, may be permitted to come within five feet of the voting booth while the voter is voting. No person, other than the officials or employees of the official designated to supervise and conduct absentee voting or members of the board of ballot commissioners assigned to conduct absentee voting, may enter the area or room set aside for voting.

(3) The official designated to supervise and conduct absentee voting shall request the county commission designate another area within the county courthouse, any annex of the courthouse or any other designated as early in-person voting locations within the county, as a portion of the official's office, for the purpose of absentee in-person voting in the following circumstances:

(A) If the voting area is not accessible to voters with physical disabilities;

(B) If the voting area is not within clear view of the public entrance of the office of the official designated to supervise and conduct absentee voting; or

(C) If there is no suitable area for absentee in-person voting within the office.

Any designated area is subject to the same requirements as the regular absentee voting area.

(4) The official designated to supervise and conduct absentee voting shall have at least two representatives to assist with absentee voting: Provided, That the two representatives may not be registered with the same political party affiliation or two persons registered with no political party affiliation. The representatives may be full-time employees, temporary employees hired for the period of absentee voting in person or volunteers.

(5) No person may do any electioneering nor may any person display or distribute in any manner, or authorize the display or distribution of, any literature, posters or material of any kind which tends to influence the voting for or against any candidate or any public question on the property of the county courthouse, any annex facilities, or any other designated early voting locations within the county, during the entire period of regular in-person absentee voting. The official designated to supervise and conduct absentee voting is authorized to remove the material and to direct the sheriff of the county to enforce the prohibition.



§3-3-2B. Special absentee voting list.

(a) Any person who is registered and otherwise qualified to vote and who is permanently and totally physically disabled and who is unable to vote in person at the polls in an election may apply to the official designated to supervise and conduct absentee voting for placement on the special absentee voting list.

(b) Any person who is registered and otherwise qualified to vote and who is participating in the Address Confidentiality Program as established by section one hundred three, article twenty-eight-a, chapter forty-eight of this code, may apply to the program manager within the office of the Secretary of State for placement on the special absentee voting list. The program manager will notify the designated county contact to coordinate the provision of an absentee ballot to the program participant.

(c) The application is to be on a form prescribed by the Secretary of State which is to include:

(1) The voter's name and signature,

(2) Residence address unless the applicant is a participant in the Address Confidentiality Program as established by section one hundred three, article twenty-eight-a, chapter forty-eight of this code; and

(3) (A) A statement that the voter is permanently and totally physically disabled and would be unable to vote in person at the polls in any election, a description of the nature of that disability, and a statement signed by a physician to that effect; or

(B) A statement that the voter is a program participant in the Address Confidentiality Program.

(d) Upon receipt of a properly completed application, the official designated to supervise and conduct absentee voting shall enter the name on the special absentee voting list, which is to be maintained in a secure and permanent record. The person's name will remain active on the list until: (1) The person requests in writing that his or her name be removed; (2) the person removes his or her residence from the county, is purged from the voter registration books or otherwise becomes ineligible to vote; (3) a ballot mailed to the address provided on the application is returned undeliverable by the United States postal service; (4) the death of the person; or (5) in the case of a Address Confidentiality Program participant, withdrawal or removal from that program.

(e) The official designated to supervise and conduct absentee voting shall mail an absentee ballot by mail to each person active on the special absentee voting list due to disability not later than forty-six days before each election. The Address Confidentiality Program manager shall, in coordination with the designated county contact, mail to each person on the special absentee voting list due to participation in the Address Confidentiality Program an absentee ballot by mail not later than forty-six days before each election.



§3-3-3. Early voting in person.

(a) The voting period for early in-person voting is to be conducted during regular business hours beginning on the thirteenth day before the election and continuing through the third day before the election. Additionally, early in-person voting is to be available from 9:00 a.m. to 5:00 p.m. on Saturdays during the early voting period.

(b) Any person desiring to vote during the period of early in-person voting shall, upon entering the election room, clearly state his or her name and residence to the official or representative designated to supervise and conduct absentee voting. If that person is found to be duly registered as a voter in the precinct of his or her residence, he or she is required to sign his or her name in the space marked "signature of voter" on the pollbook. If the voter is unable to sign his or her name due to illiteracy or physical disability, the person assisting the voter and witnessing the mark of the voter shall sign his or her name in the space provided. No ballot may be given to the person until he or she signs his or her name on the pollbook.

(c) When the voter's signature or mark is properly on the pollbook, two qualified representatives of the official designated to supervise and conduct absentee voting shall sign their names in the places indicated on the back of the official ballot.

(d) If the official designated to supervise and conduct absentee voting determines that the voter is not properly registered in the precinct where he or she resides, the clerk or his or her representative shall challenge the voter's absentee ballot as provided in this article.

(e) The official designated to supervise and conduct absentee voting shall provide each person voting an absentee ballot in person the following items to be printed as prescribed by the Secretary of State:

(1) In counties using paper ballots, one of each type of official absentee ballot the voter is eligible to vote, prepared according to law;

(2) In counties using punch card systems, one of each type of official absentee ballot the voter is eligible to vote, prepared according to law, and a gray secrecy envelope;

(3) In counties using optical scan systems, one of each type of official absentee ballot the voter is eligible to vote, prepared according to law, and a secrecy sleeve; or

(4) For direct recording election systems, access to the voting equipment in the voting booth.

(f) The voter shall enter the voting booth alone and there mark the ballot: Provided, That the voter may have assistance in voting according to the provisions of section four of this article. After the voter has voted the ballot or ballots, the absentee voter shall: Place the ballot or ballots in the gray secrecy envelope and return the ballot or ballots to the official designated to supervise and conduct the absentee voting: Provided, however, That in direct recording election systems, once the voter has cast his or her ballot, the voter shall exit the polling place.

(g) Upon receipt of the voted ballot, representatives of the official designated to supervise and conduct the absentee voting shall:

(1) Remove the ballot stub;

(2) Place punch card ballots and paper ballots into one envelope which shall not have any marks except the precinct number and seal the envelope; and

(3) Place ballots for all voting systems into a ballot box that is secured by two locks with a key to one lock kept by the president of the county commission and a key to the other lock kept by the county clerk.



§3-3-3A. Voting absent voter's ballot by personal appearance in Saturday elections for religious reasons.

(a) In addition to the persons declared eligible to vote absent voters' ballots pursuant to the provisions of section one of this article, duly registered and otherwise qualified voters who are members of a religious denomination with an established history of observing Saturday as the sabbath may vote absentee by personal appearance in any election to be held on a Saturday.

(b) Application for an absent voter's ballot authorized by the provisions of this section shall be made on a form prescribed by the Secretary of State. The procedures for voting by personal appearance set forth in section three of this article, to the extent not in conflict with the provisions of this section, shall otherwise govern the procedures herein.



§3-3-4. Assistance to voter in voting an absent voter's ballot by personal appearance; penalties.

(a) Any registered voter who requires assistance to vote by reason of blindness, disability, advanced age or inability to read and write may be given assistance by a person of the voter's choice: Provided, That the assistance may not be given by the voter's present or former employer or agent of that employer, by the officer or agent of a labor union of which the voter is a past or present member or by a candidate on the ballot.

(b) Any voter who requests assistance in voting an absent voter's ballot but who is determined by the official designated to supervise and conduct absentee voting not to be qualified for assistance under the provisions of this section and section thirty-four, article one of this chapter may vote a challenged absent voter's ballot with the assistance of any person authorized to render assistance pursuant to this section. The official designated to supervise and conduct absentee voting shall in this case challenge the absent voter's ballot on the basis of his or her determination that the voter is not qualified for assistance.

(c) Any one or more of the election commissioners or poll clerks in the precinct to which an absent voter's ballot has been sent may challenge the ballot on the ground that the voter received assistance in voting it when in his or their opinion: (1) The person who received the assistance in voting the absent voter's ballot did not require assistance; or (2) the person who provided the assistance in voting did not make an affidavit as required by this section. The election commissioner or poll clerk or commissioners or poll clerks making a challenge shall enter the challenge and reason for the challenge on the form and in the manner prescribed or authorized by this article.

(d) Before entering the voting booth or compartment, the person who intends to provide a voter assistance in voting shall make an affidavit, the form of which is to be prescribed by the Secretary of State, that he or she will not in any manner request or seek to persuade or induce the voter to vote any particular ticket or for any particular candidate or for or against any public question and that he or she will not keep or make any memorandum or entry of anything occurring within the voting booth or compartment and that he or she will not, directly or indirectly, reveal to any person the name of any candidate voted for by the voter or which ticket he or she had voted or how he or she had voted on any public question or anything occurring within the voting booth or compartment or voting machine booth, except when required pursuant to law to give testimony as to the matter in a judicial proceeding.

(e) In accordance with instructions issued by the Secretary of State, the official designated to supervise and conduct absentee voting shall provide a form entitled "List of Assisted Voters", prescribed by the Secretary of State, which list is to be divided into two parts. Part A is to be entitled "Unchallenged Assisted Voters" and Part B is to be entitled "Challenged Assisted Voters". Under Part A, the official designated to supervise and conduct absentee voting shall enter the name of each voter receiving unchallenged assistance in voting an absent voter's ballot, the address of the voter assisted, the nature of the disability which qualified the voter for assistance in voting an absent voter's ballot, the name of the person providing the voter with assistance in voting an absent voter's ballot, the fact that the person rendering the assistance in voting made and subscribed to the oath required by this section and the signature of the official designated to supervise and conduct absentee voting certifying to the fact that he or she had determined that the voter who received assistance in voting an absent voter's ballot was qualified to receive the assistance under the provisions of this section. Under Part B, the official designated to supervise and conduct absentee voting shall enter the name of each voter receiving challenged assistance in voting, the address of the voter receiving challenged assistance, the reason for the challenge and the name of the person providing the challenged voter with assistance in voting. At the close of the period provided for voting an absent voter's ballot by personal appearance, the official designated to supervise and conduct absentee voting shall make and subscribe to an oath on the list that the list is correct in all particulars; if no voter has been assisted in voting an absent voter's ballot as provided in this section, the official designated to supervise and conduct absentee voting shall make and subscribe to an oath of that fact on the list. The "List of Assisted Voters" is to be available for public inspection in the office of the official designated to supervise and conduct absentee voting during regular business hours throughout the period provided for voting an absent voter's ballot by personal appearance and, unless otherwise directed by the Secretary of State, the official shall transmit the list, together with the affidavits, applications and absent voters' ballots, to the precincts on election day.

(f) Following the election, the affidavits required by this section from persons providing assistance in voting, together with the "List of Assisted Voters", are to be returned by the election commissioners to the clerk of the county commission, along with the election supplies, records and returns, who shall make the oaths and list available for public inspection and who shall preserve the oaths and list for twenty-two months or, if under order of the court, until their destruction or other disposition is authorized or directed by the court.

(g) Any person making an affidavit required under the provisions of this section who knowingly swears falsely in the affidavit or any person who counsels or advises, aids or abets another in the commission of false swearing under this section is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000 or confined in the county or regional jail for a period of not more than one year, or both.

(h) Any person who provides a voter assistance in voting an absent voter's ballot in the office of the official designated to supervise and conduct absentee voting who is not qualified or permitted by this section to provide assistance is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000 or imprisoned in the county or regional jail for a period of not more than one year, or both.

(i) Any official designated to supervise and conduct absentee voting, election commissioner or poll clerk who authorizes or allows a voter to receive or to have received unchallenged assistance in voting an absent voter's ballot when the voter is known to the official designated to supervise and conduct absentee voting or election commissioner or poll clerk not to be or have been authorized by the provisions of this section to receive or to have received assistance in voting is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000 or imprisoned in the county or regional jail for a period of not more than one year, or both.

(j) The term "physical disability" as used in this section means blindness or a degree of blindness as will prevent the voter from seeing the names on the ballot or amputation of both hands or a disability of both hands that neither can be used to make cross marks on the absent voter's ballot.



§3-3-5. Voting an absentee ballot by mail or electronically; penalties.

(a) Upon oral or written request, the official designated to supervise and conduct absentee voting shall provide to any voter of the county, in person, by mail, or electronically the appropriate application for voting absentee by mail as provided in this article. The voter shall complete and sign the application in his or her own handwriting or, if the voter is unable to complete the application because of illiteracy or physical disability, the person assisting the voter and witnessing the mark of the voter shall sign his or her name in the space provided.

(b) Completed applications for voting an absentee ballot by mail are to be accepted when received by the official designated to supervise and conduct absentee voting in person, by mail, or electronically within the following times:

(1) For persons eligible to vote an absentee ballot under the provisions of subdivision (3), subsection (b), section one of this article, relating to absent uniformed services and overseas voters, not earlier than January 1 of an election year or eighty-four days preceding the election, whichever is earlier, and not later than the sixth day preceding the election, which application is to, upon the voter's request, be accepted as an application for the ballots for all elections in the calendar year; and

(2) For all other persons eligible to vote an absentee ballot by mail, not earlier than eighty-four days preceding the election and not later than the sixth day preceding the election.

(c) Upon acceptance of a completed application, the official designated to supervise and conduct absentee voting shall determine whether the following requirements have been met:

(1) The application has been completed as required by law;

(2) The applicant is duly registered to vote in the precinct of his or her residence and, in a primary election, is qualified to vote the ballot of the political party requested;

(3) The applicant is authorized for the reasons given in the application to vote an absentee ballot by mail;

(4) The address to which the ballot is to be mailed is an address outside the county if the voter is applying to vote by mail under the provisions of paragraph (A) or (B), subdivision (2), subsection (b), section one of this article; or subdivision (3) or (4) of said subsection;

(5) The applicant is not making his or her first vote after having registered by postcard registration or, if the applicant is making his or her first vote after having registered by postcard registration, the applicant is exempt from these requirements; and

(6) No regular and repeated pattern of applications for an absentee ballot by mail for the reason of being out of the county during the entire period of voting in person exists to suggest that the applicant is no longer a resident of the county.

(d) If the official designated to supervise and conduct absentee voting determines that the required conditions have been met, two representatives that are registered to vote with different political party affiliations shall sign their names in the places indicated on the back of the official ballot. If the official designated to supervise and conduct absentee voting determines the required conditions have not been met, or has evidence that any of the information contained in the application is not true, the official shall give notice to the voter that the voter's absentee ballot will be challenged as provided in this article and shall enter that challenge.

(e) (1) Within one day after the official designated to supervise and conduct absentee voting has both the completed application and the ballot, the official shall mail to the voter at the address given on the application the following items as required and as prescribed by the Secretary of State:

(A) One of each type of official absentee ballot the voter is eligible to vote, prepared according to law;

(B) One envelope, unsealed, which may have no marks except the designation "Absent Voter's Ballot Envelope No. 1" and printed instructions to the voter;

(C) One postage paid envelope, unsealed, designated "Absent Voter's Ballot Envelope No. 2";

(D) Instructions for voting absentee by mail;

(E) For electronic systems, a device for marking by electronically sensible pen or ink, as may be appropriate;

(F) Notice that a list of write-in candidates is available upon request; and

(G) Any other supplies required for voting in the particular voting system.

(2) If the voter is an absent uniformed services voter or overseas voter, as defined by 42 U.S.C. §1973, et seq., the official designated to supervise and conduct absentee voting shall transmit the ballot to the voter via mail, or electronically as requested by the voter. If the voter does not designate a preference for transmittal, the clerk may select either method of transmittal for the ballot. If the ballot is transmitted electronically pursuant to this subdivision, the official designated to supervise and conduct absentee voting shall also transmit electronically:

(A) A waiver of privacy form, to be promulgated by the Secretary of State;

(B) Instructions for voting absentee utilizing a federally approved system for voting by mail or electronically;

(C) Notice that a list of write-in candidates is available upon request; and

(D) Statement of the voter affirming the voter's current name and address and whether or not he or she received assistance in voting.

(f) The voter shall mark the ballot alone: Provided, That the voter may have assistance in voting according to the provisions of section six of this article.

(1) After the voter has voted the ballot or ballots to be returned by mail, the voter shall:

(A) Place the ballot or ballots in envelope no. 1 and seal that envelope;

(B) Place the sealed envelope no. 1 in envelope no. 2 and seal that envelope;

(C) Complete and sign the forms on envelope no. 2; and

(D) Return that envelope to the official designated to supervise and conduct absentee voting.

(2) If the ballot was transmitted electronically as provided in subdivision (2), subsection (e) of this section, the voter shall return the ballot in the same manner the ballot was received, or the voter may return the ballot by United States mail, along with a signed privacy waiver form.

(g) Except as provided in subsection (h) of this section, absentee ballots returned by United States mail or other express shipping service are to be accepted if:

(1) The ballot is received by the official designated to supervise and conduct absentee voting no later than the day after the election; or

(2) The ballot bears a postmark of the United States Postal Service dated no later than election day and the ballot is received by the official designated to supervise and conduct absentee voting no later than the hour at which the board of canvassers convenes to begin the canvass.

(h) Absentee ballots received through the United States mail from persons eligible to vote an absentee ballot under the provisions of subdivision (3), subsection (b), section one of this article, relating to uniform services and overseas voters, are to be accepted if the ballot is received by the official designated to supervise and conduct absentee voting no later than the hour at which the board of canvassers convenes to begin the canvass.

(i) Voted ballots submitted electronically pursuant to subdivision (2), subsection (f) of this section are to be accepted if the ballot is received by the official designated to supervise and conduct absentee voting no later than the close of polls on election day: Provided, That the Secretary of State's office shall enter into an agreement with the Federal Voting Assistance Program of the United States Department of Defense to transmit the ballots to the county clerks at a time when two individuals of opposite political parties are available to process the received ballots.

(j) Ballots received after the proper time which cannot be accepted are to be placed unopened in an envelope marked for the purpose and kept secure for twenty-two months following the election, after which time they are to be destroyed without being opened.

(k) Absentee ballots which are hand delivered are to be accepted if they are received by the official designated to supervise and conduct absentee voting no later than the day preceding the election: Provided, That no person may hand deliver more than two absentee ballots in any election and any person hand delivering an absentee ballot is required to certify that he or she has not examined or altered the ballot. Any person who makes a false certification violates the provisions of article nine of this chapter and is subject to those provisions.

(l) Upon receipt of the sealed envelope, the official designated to supervise and conduct absentee voting shall:

(1) Enter onto the envelope any other required information;

(2) Enter the challenge, if any, to the ballot;

(3) Enter the required information into the permanent record of persons applying for and voting an absentee ballot in person; and

(4) Place the sealed envelope into a ballot box that is secured by two locks with a key to one lock kept by the president of the county commission and a key to the other lock kept by the county clerk.

(m) Upon receipt of a ballot submitted electronically pursuant to subdivision (2), subsection (f) of this section, the official designated to supervise and conduct absentee voting shall place the ballot in an envelope marked "Absentee by Electronic Means" with the completed waiver: Provided, That no ballots are to be processed without the presence of two individuals of opposite political parties.

(n) All ballots received electronically prior to the close of the polls on election day are to be tabulated in the manner prescribed for tabulating absentee ballots submitted by mail to the extent that those procedures are appropriate for the applicable voting system. The clerk of the county commission shall keep a record of absentee ballots sent and received electronically.



§3-3-5A. Processing federal postcard applications.

When a federal postcard registration and absentee ballot request (FPCA), as defined in subdivision (2), subsection (b), section two of this article, is received by the official designated to supervise and conduct absentee voting, the official shall examine the application and take the following steps:

(1) The official shall first enter the name of the applicant in the permanent absentee voter's record for each election for which a ballot is requested, make a photocopy of the application for each election for which a ballot is requested and place the separate copies in secure files to be maintained for use in the various elections.

(2) The official designated to supervise and conduct absentee voting shall determine if the applicant is registered to vote at the residence address listed in the voting residence section of the application. If the applicant is not registered, or not registered at the address given, the official shall deliver the original FPCA to the clerk of the county commission for processing, and the clerk of the county commission shall process the application as an application for registration and, if the application is received after the close of voter registration for the next succeeding election, the official shall challenge the absentee ballot for that election.

(3) Except as provided in subdivision (2) of this section, the federal application for an absentee ballot received from a person qualified to use the application as provided in section two of this article is to be processed as all other applications and the ballot or ballots for each election for which ballots are requested by the applicant is to be mailed to the voter on the first day on which both the application and the ballot are available.



§3-3-5B. Procedures for voting a special write-in absentee ballot by qualified persons.

(a) Notwithstanding any other provisions of this chapter, a person qualified to vote an absentee ballot in accordance with subdivision (3), subsection (d), section one of this article may apply not earlier than January 1, of an election year for a special write-in absentee ballot for a primary or general election, in conjunction with the application for a regular absentee ballot or ballots. If the application is received after the forty-ninth day preceding the election, the official designated to supervise and conduct absentee voting shall honor only the application for local, state and federal offices in general, special and primary elections.

(b) The application for a special write-in absentee ballot may be made on the federal postcard application form.

(c) In order to qualify for a special write-in absentee ballot, the voter must state that he or she is unable to vote by regular absentee ballot or in person due to requirements of military service or due to living in isolated areas or extremely remote areas of the world. This statement may be made on the federal postcard application or on a form prepared by the Secretary of State and supplied and returned with the special write-in absentee ballot.

(d) Upon receipt of the application within the time required, the official designated to supervise and conduct absentee voting shall issue the special write-in absentee ballot which is to be the same ballot issued under the provisions of 42 U.S.C. §1973, et seq., the Uniformed and Overseas Citizens Absentee Voting Act of 1986. The ballot is to permit the elector to vote in a primary election by indicating his or her political party affiliation and the names of the specific candidates for each office, and in a general election by writing in a party preference for each office, the names of specific candidates for each office, or the name of the person whom the voter prefers for each office.

(e) When a special federal write-in ballot is received by the official designated to supervise and conduct absentee voting from a voter: (1) Who mailed the write-in ballot from any location within the United States; (2) who did not apply for a regular absentee ballot; (3) who did not apply for a regular absentee ballot by mail; or (4) whose application for a regular absentee ballot by mail was received less than thirty days before the election, the write-in ballot may not be counted.

(f) Any write-in absentee ballot must be received by the official designated to supervise and conduct absentee voting prior to the close of the polls on election day or it may not be counted.



§3-3-5C. Procedures for voting an emergency absentee ballot by qualified voters.

(a) Notwithstanding any other provision of this chapter, a person qualified to vote an emergency absentee ballot, as provided in subsection (c), section one of this article may vote an emergency absentee ballot under the procedures established in this section. The county commission may adopt a policy extending the emergency absentee voting procedures to: (1) Hospitals or other duly licensed health care facilities within an adjacent county or within thirty-five miles of the county seat; or (2) nursing homes within the county: Provided, That the policy is to be adopted by the county commission at least ninety days prior to the election that will be affected and a copy of the policy is to be filed with the Secretary of State.

(b) On or before the fifty-sixth day preceding the date on which any election is to be held the official designated to supervise and conduct absentee voting shall notify the county commission of the number of sets of emergency absentee ballot commissioners which he or she determines necessary to perform the duties and functions pursuant to this section.

(c) A set of emergency absentee ballot commissioners at-large shall consist of two persons with different political party affiliations appointed by the county commission in accordance with the procedure prescribed for the appointment of election commissioners under the provisions of article one of this chapter. Emergency absentee ballot commissioners have the same qualifications and rights and take the same oath required under the provisions of this chapter for commissioners of elections. Emergency absentee ballot commissioners are to be compensated for services and expenses in the same manner as commissioners of election or poll clerks obtaining and delivering election supplies under the provisions of section forty-four, article one of this chapter.

(d) Upon request of the voter or a member of the voter's immediate family or, when the county commission has adopted a policy to provide emergency absentee voting services to nursing home residents within the county, upon request of a staff member of the nursing home, the official designated to supervise and conduct absentee voting, upon receiving a proper request for voting an emergency absentee ballot no earlier than the seventh day next preceding the election and no later than noon of election day shall supply to the emergency absentee ballot commissioners the application for voting an emergency absentee ballot and the balloting materials. The emergency absentee ballot application is to be prescribed by the Secretary of State and is to include the name, residence address and political party affiliation of the voter, the date, location and reason for confinement in the case of an emergency, and the name of the attending physician.

(e) The application for an emergency absentee ballot is to be signed by the person applying. If the person applying for an emergency absentee ballot is unable to sign his or her application because of illiteracy or physical disability, he or she is to make his or her mark on the signature line provided for an illiterate or disabled applicant, the mark is to be witnessed. The person assisting the voter and witnessing the mark of the voter shall sign his or her name in the space provided.

(f) A declaration is to be completed and signed by each of the emergency absentee ballot commissioners, stating their names, the date on which they appeared at the place of confinement of the person applying for an emergency absentee ballot and the particulars of the confinement.

(g) At least one of the emergency absentee ballot commissioners receiving the balloting materials shall sign a receipt which is to be attached to the application form. Each of the emergency absentee ballot commissioners shall deliver the materials to the absent voter, await his or her completion of the application and ballot and return the application and the ballot to the official designated to supervise and conduct absentee voting. Upon delivering the application and the voted ballot to the official, the emergency absentee ballot commissioners shall sign an oath that no person other than the absent voter voted the ballot. The application and the voted ballot are to be returned to the official designated to supervise and conduct absentee voting prior to the close of the polls on election day. Any ballots received by the official after the time that delivery may reasonably be made but before the closing of the polls are to be delivered to the canvassing board along with the absentee ballots challenged in accordance with the provisions of section ten of this article.

(h) Upon receiving the application and emergency absentee ballot, the official designated to supervise and conduct absentee voting shall ascertain whether the application is complete, whether the voter appears to be eligible to vote an emergency absentee ballot, and whether the voter is properly registered to vote with the office of the clerk of the county commission. If the voter is found to be properly registered in the precinct shown on the application, the ballot is to be delivered to the precinct election commissioner pursuant to section seven of this article. If the voter is found not to be registered or is otherwise ineligible to vote an emergency ballot, the ballot is to be challenged for the appropriate reason provided for in section ten of this article.

(i) If either or both of the emergency absentee ballot commissioners refuse to sign any application for voting an emergency absentee ballot, the voter may vote as an emergency absentee and the ballot will be challenged in accordance with the provisions of section ten of this article, in addition to those absentee ballots subject to challenge as provided in that section.

(j) Any voter who receives assistance in voting an emergency absentee ballot shall comply with the provisions of section six of this article. Any other provisions of this chapter relating to absentee ballots not altered by the provisions of this section are to govern the treatment of emergency absentee ballots.



§3-3-6. Assistance to voter in voting an absent voter's ballot by mail.

No voter shall receive any assistance in voting an absent voter's ballot by mail unless he or she shall make a declaration at the time he or she makes application for an absent voter's ballot that because of blindness, disability, advanced age or inability to read or write he or she requires assistance in voting an absent voter's ballot.

Upon receipt of an absent voter's ballot by mail, the voter who requires assistance in voting such ballot and who has indicated he or she requires such assistance and the reasons therefor on the application may select any eligible person to assist him or her in voting.

The person providing assistance in voting an absent voter's ballot by mail shall make an affidavit on a form as may be prescribed by the Secretary of State, that he will not in any manner request, or seek to persuade, or induce the voter to vote any particular ticket or for any particular candidate or for or against any public question, and that he will not keep or make any memorandum or entry of anything occurring within the voting booth or compartment, and that he will not, directly or indirectly, reveal to any person the name of any candidate voted for by the voter, or which ticket he had voted, or how he had voted on any public question, or anything occurring within the voting booth or compartment or voting machine booth, except when required pursuant to law to give testimony as to such matter in a judicial proceeding.

The term "assistance in voting" as used in this section shall mean assistance in physically marking the official absent voter's ballot for a voter, or reading or directing the voter's attention to any part of the official absent voter's ballot.



§3-3-7. Delivery of absentee ballots to polling places.

(a) Except as otherwise provided in this article, in counties using paper ballots systems or voting machines, the absentee ballots of each precinct, together with the applications for the absentee ballots, the affidavits made in connection with assistance in voting and any forms, lists and records as may be designated by the Secretary of State, are to be delivered in a sealed carrier envelope to the election commissioner of the precinct at the time he or she picks up the official ballots and other election supplies as provided in section twenty-four, article one of this chapter.

(b) Absentee ballots received after the election commissioner has picked up the official ballots and other election supplies for the precinct are to be delivered to the election commissioner of the precinct who has been designated pursuant to section twenty-four, article one of this chapter, by the official designated to supervise and conduct absentee voting in person or by messenger before the closing of the polls, provided the ballots are received by the official in time to make the delivery. Any ballots received by the official after the time that delivery may reasonably be made but within the time required as provided in subsection (g), section five of this article are to be delivered to the board of canvassers along with the provisional ballots.



§3-3-8. Disposition and counting of absent voters' ballots.

(a) In counties using paper ballots, all absentee ballots shall be processed as follows:

(1) The ballot boxes containing the absentee ballots shall be opened in the presence of the clerk of the county commission and two representatives of opposite political parties;

(2) The ballots shall be separated by precincts as stated on the sealed envelopes containing the ballots; and

(3) Absentee ballots shall be delivered to the polls to be opened and counted in accordance with section thirty-three, article one of this chapter, section fifteen, article five of this chapter; and section six, article six of this chapter. Disclosure of any results before the voting has been closed and the precinct returns posted on the door of the polling place shall be a per se violation of the oath taken by the counting board. In all other counties, counting is to begin immediately after closing of the polls.

(b) In counties using optical scan systems, the absentee ballots shall be processed as follows:

(1) On election day, the ballot boxes containing the absentee ballots shall be delivered to the central counting center and opened in the presence of the clerk of the county commission and two representatives of opposite political parties; and

(2) The absentee ballots shall be counted in accordance with section twenty-seven, article four-a of this chapter.

(c) In counties using direct recording elections systems, the absentee ballots shall be counted as follows:

(1) On election day, the ballot boxes containing the paper absentee ballots shall be delivered to the central counting center and opened in the presence of the clerk of the county commission and two representatives of opposite political parties; and

(2) Each absentee ballot shall be recorded on a direct recording voting terminal designated by the clerk of the county commission as the terminal for absentee tabulations, after being read aloud by a separate team of two representatives of opposite political parties; and

(3) The ballot shall be verified by both teams as being accurately printed on the paper receipt before the ballot is tabulated; and

(4) The appropriate election officials shall follow the procedures set out in subsections (a), (b), (d) and (e), section twenty-seven, article four-a of this chapter and subdivisions (3), (4), (5) and (6), subsection (c) of said section.

(d) The provisional ballots shall be deposited in a provisional ballot envelope and delivered to the board of canvassers.

(e) Any election official who determines a person has voted an absent voter's ballot and has also voted at the polls on election day must report the fact to the prosecuting attorney of the county in which the votes were cast.



§3-3-9. Voting in person after having received and after having voted an absent voter's ballot.

(a) Any person who has applied for and received an absent voter's ballot but has not voted and returned the same to the official designated to supervise and conduct absentee voting may vote in person at the polls on election day provided he or she returns the absent voter's ballot to the election commissioners at the polling place. Upon return of the absent voter's ballot the election commissioners shall destroy the ballot in the presence of the voter, and one of the poll clerks shall make a notation of this fact as directed by instructions issued by the Secretary of State. In the event the person does not return the absent voter's ballot, he or she will have his or her vote challenged by one or more of the election commissioners or poll clerks.

(b) No person who has voted an absent voter's ballot may vote in person on the day of the election.



§3-3-10. Challenging of absent voters' ballots.

(a) The official designated to supervise and conduct absentee voting may challenge an absent voter's ballot on any of the following grounds:

(1) That the application for an absent voter's ballot has not been completed as required by law;

(2) That any statement or declaration contained in the application for an absent voter's ballot is not true;

(3) That the applicant for an absent voter's ballot is not registered to vote in the precinct of his or her residence as provided by law;

(4) That the person voting an absent voter's ballot by personal appearance in his or her office had assistance in voting the ballot when the person was not qualified for voting assistance because: (A) The affidavit of the person who received assistance does not indicate a legally sufficient reason for assistance; or (B) the person who received assistance did not make an affidavit as required by this article; or (C) the person who received assistance is not so illiterate as to have been unable to read the names on the ballot or that he or she is not so physically disabled as to have been unable to see or mark the absent voter's ballot;

(5) That the person who voted an absent voter's ballot by mail and received assistance in voting the ballot was not qualified under the provisions of this article for assistance; and

(6) That the person has voted absentee by mail as a result of being out of the county more than four consecutive times: Provided, That the determination as to whether the person has voted more than four consecutive times does not apply if the person is a citizen residing out of the United States; or a member, spouse or dependent of a member serving in the uniformed services; or a college student living outside of his or her home county.

(b) Any one or more of the election commissioners or poll clerks in a precinct may challenge an absent voter's ballot on any of the following grounds:

(1) That the application for an absent voter's ballot was not completed as required by law;

(2) That any statement or declaration contained in the application for an absent voter's ballot is not true;

(3) That the person voting an absent voter's ballot is not registered to vote in the precinct of his or her residence as provided by law;

(4) That the signatures of the person voting an absent voter's ballot as they appear on his or her registration record, his or her application for an absent voter's ballot and the absent voter's ballot envelope are not in the same handwriting;

(5) That the person voting an absent voter's ballot by personal appearance had assistance in voting the ballot when the person was not qualified for assistance because: (A) The affidavit of the person who received assistance does not indicate a legally sufficient reason for assistance; or (B) the person who received assistance did not make an affidavit as required by this article; or (C) the person who received assistance is not so illiterate as to have been unable to read the names on the ballot or that he or she was not so physically disabled as to have been unable to see or mark the absent voter's ballot;

(6) That the person voted an absent voter's ballot by mail and received assistance in voting the ballot when not qualified under the provisions of this article for assistance;

(7) That the person who voted the absent voter's ballot voted in person at the polls on election day;

(8) That the person voted an absent voter's ballot under authority of subdivision (3), subsection (b), section one of this article and is or was present in the county in which he or she is registered to vote between the opening and closing of the polls on election day; and

(9) On any other ground or for any reason on which or for which the ballot of a voter voting in person at the polls on election day may be challenged.

No challenge may be made to any absent voter ballot if the voter was registered and qualified to vote pursuant to the provisions of subsection (a), section one of this article.

(c) Forms for, and the manner of, challenging an absent voter's ballot under the provisions of this article are to be prescribed by the Secretary of State.

(d) Absent voters' ballots challenged by the official designated to supervise and conduct absentee voting under the provisions of this article are to be transmitted by the official directly to the county commission sitting as a board of canvassers. The absent voters' ballots challenged by the election commissioners and poll clerks under the provisions of this article may not be counted by the election officials but are to be transmitted by them to the county commission sitting as a board of canvassers. Action by the board of canvassers on challenged absent voters' ballots is to be governed by the provisions of section forty-one, article one of this chapter.



§3-3-11. Preparation, number and handling of absent voters' ballots.

(a) Absent voters' ballots are to be in all respects like other ballots. Not less than seventy days before the date on which any primary, general or special election is to be held, unless a lesser number of days is provided in any specific election law in which case the lesser number of days applies, the clerks of the county commissions of the several counties shall estimate and determine the number of absent voters' ballots of all kinds which will be required in their respective counties for that election. The ballots for the election of all officers, or the ratification, acceptance or rejection of any measure, proposition or other public question to be voted on by the voters, are to be prepared and printed under the direction of the board of ballot commissioners constituted as provided in article one of this chapter. The several county boards of ballot commissioners shall prepare and have printed, in the number they may determine, absent voters' ballots that are to be printed under their directions as provided in this chapter and those ballots are to be delivered to the clerk of the county commission of the county not less than forty-six days before the day of the election at which they are to be used.

(b) The official designated to supervise and conduct absentee voting shall be responsible for the mailing, transmitting, receiving, delivering and otherwise handling of all absent voters' ballots. He or she shall keep a record, as may be prescribed by the Secretary of State, of all ballots delivered for the purpose of absentee voting, as well as all ballots, if any, marked before him or her and shall deliver to the commissioner of election a certificate stating the number of ballots delivered, transmitted, or mailed to absent voters and those marked before him or her, if any, and the names of the voters to whom those ballots have been delivered, transmitted, or mailed or by whom they have been marked, if marked before him or her.



§3-3-12. Rules, regulations, orders, instructions, forms, lists and records pertaining to absentee voting.

(a) The Secretary of State shall make, amend and rescind rules, regulations, orders and instructions, and prescribe forms, lists and records, and consolidation of forms, lists and records as may be necessary to carry out the policy of the Legislature as contained in this article and as may be necessary to provide for an effective, efficient and orderly administration of the absentee voter law of this state. In the case of West Virginia voters residing outside the continental United States, the Secretary of State shall promulgate rules and regulations necessary to implement procedures relating to absentee voters contained in 42 U.S.C. §1973, et seq., the Uniformed and Overseas Citizens Absentee Voting Act of 1986 and shall forward a copy of the act to all officials designated to supervise and conduct absentee voting before January 1, of each even-numbered year.

(b) The Secretary of State may establish special procedures to allow absentee voting for those categories of registered voters who, because of special circumstances, would otherwise be unable to vote in the election.

(c) It is the duty of all officials designated to supervise and conduct absentee voting, other county officers, and all election commissioners and poll clerks to abide by the rules, regulations, orders and instructions and to use the forms, lists and records which may include or relate to:

(1) The consolidation of the two application forms provided for in this article into one form;

(2) The size and form of absent voter's ballot envelope nos. 1 and 2, and carrier envelopes;

(3) The information which is to be placed on absent voter's ballot envelope no. 1 and the forms and information which are to be placed on absent voter's ballot envelope no. 2;

(4) The forms and manner of making the challenges to absentee ballots authorized by this article;

(5) The forms of, information to be contained in, and consolidation of lists and records pertaining to applications for, and voting of, absentee ballots and assistance to persons voting absentee ballots;

(6) The supplying of application forms, envelopes, challenge forms, lists, records and other forms; and

(7) The keeping and security of voted absentee ballots in the office of the official designated to supervise and conduct absentee voting.



§3-3-13. Absentee voting in municipal elections.

The provisions of this article relating to absentee voting shall apply to all municipal elections, except where clearly not adaptable thereto, and the governing bodies of the several municipalities of the state shall by ordinance implement the provisions hereof so as to develop and provide a complete and satisfactory absentee voting system for municipal elections.






ARTICLE 3A. VOTE BY MAIL PILOT PROGRAM.

§3-3A-1. Short title.

This article shall be known as the "West Virginia Vote By Mail Pilot Program".



§3-3A-2. Vote by mail pilot program.

This article establishes a two phase pilot project that will allow certain municipalities to vote by mail. Phase one authorizes Class IV municipalities to conduct only early voting for municipal elections by mail beginning with the municipal election of 2010. Phase two authorizes five municipalities in the state to conduct all voting by mail beginning with the primary election of 2011. The pilot project will permit registered and other qualified voters of the authorized municipalities to vote a ballot by mail during the pilot program period. The Class IV municipalities that choose to participate in phase one may conduct only the early voting for the municipal elections entirely by mail. The five municipalities selected for participation in phase two may conduct both the primary and general elections entirely by mail.



§3-3A-3. Secretary of State Rulemaking.

(a) The Secretary of State is hereby directed to propose emergency and legislative rules in accordance with the provisions of article three, chapter twenty-nine-a of this code necessary to implement phase one of the vote by mail pilot program. In addition to any other provisions the Secretary believes are necessary to provide for the effective, efficient and orderly administration of phase one of the vote by mail pilot program, the rules proposed by the Secretary shall provide for phase one municipal elections the requirements and procedures for conducting an election by mail including:

(1) That a notice of early voting by mail will be mailed to each registered voter in the municipality no more than four weeks nor less than two weeks prior to the start of the early voting period. The notice may be included in any utility or service statement or invoice mailed to every household in the municipality or a postcard sent to all registered voters in the municipality;

(2) That each ballot packet shall consist of the actual ballot, instructions, a secrecy envelope and a ballot return envelope;

(3) That each ballot will be mailed with detailed instructions on how to mark the ballot, place it in the secrecy envelop and the ballot return envelope and how to sign the ballot return envelope, a warning that the ballot return envelope must be signed or the ballot will not be counted, a warning that signing someone else's ballot return envelope is illegal, an alternative procedure for any person who is unable to sign a ballot return envelope and a procedure for returning a spoiled ballot should the voter make a mistake or otherwise need a new ballot; and

(4) That each ballot must be mailed or brought to the municipal precinct by the close of the early voting period.

(b) The Secretary of State is hereby directed to propose legislative rules in accordance with the provisions of article three, chapter twenty-nine-a of this code necessary to implement the phase two vote by mail pilot program. In addition to any other provisions the Secretary believes are necessary to provide for the effective, efficient and orderly administration of phase two of the vote by mail pilot program, the rules proposed by the Secretary shall include:

(1) Criteria for the selection of up to five municipalities to participate in the vote by mail pilot program;

(2) Procedures for conducting voting by mail including those specified in subsection (a) of this section;

(3) Requirements and criteria for the designation of places of deposit for the ballots cast in an election; and

(4) Dates and times the places of deposit must be open and the security requirements for the places of deposit. Places of deposit shall be open on the date of the election for a period of eight or more hours, but must be open until at least eight p.m., at a minimum.

(c) Each municipality wishing to conduct early voting by mail shall adopt an ordinance expressing the municipality's intent and notifying the public of the changes in voting.

(d) It is the duty of all officials designated to supervise and conduct the vote by mail program, other municipal officials, and all election commissioners and poll clerks to abide by the Secretary of State's rules, orders and instructions and to use the forms, lists and records prescribed by the Secretary of State.



§3-3A-4. Authority to conduct voting by mail.

The voting by mail program is to be supervised and conducted by the municipal recorder or other officer authorized by charter or ordinance provisions to conduct voting for any election held entirely within the municipality. All other provisions of this article for conducting a municipal election shall apply.



§3-3A-5. Termination of pilot project.

The provisions of this article related to phase two of the pilot project shall terminate on January 1, 2014, unless sooner terminated, continued or reestablished.






ARTICLE 3B. UNIFORMED SERVICES AND OVERSEAS VOTER PILOT PROGRAM.

§3-3B-1. Short title.

This article shall be known as the "Uniformed Services and Overseas Voter Pilot Program."



§3-3B-2. Uniformed services members and overseas voter pilot program.

This article authorizes a pilot program that will allow counties that meet the minimum requirements contained in section four to use available voting technology for the purposes of voting by absent uniformed services members and overseas citizens, as defined by 42 U.S.C. §1973ff, et seq. Participation in the pilot program will assist counties and the state in identifying areas for potential modification as larger pilot programs of this type begin to be authorized by the federal government under the Military and Overseas Voter Empowerment Act Pub. L. No. 111-84 (2009). Pilot programs authorized by this article are only applicable to the primary and general elections to be held during the year 2010.



§3-3B-3. Process for selection by Secretary of State.

(a) On or before the close of business on January 8, 2010, for the 2010 primary and general election, and on or before the close of business on July 30, 2010, for the 2010 general election only, any county interested in participating in the pilot program must submit a proposal to the Secretary of State. The proposal shall include:

(1) The name of the vendor or vendors, if any, whose voting system will be implemented for voting by uniformed military and overseas citizen voters;

(2) The anticipated cost to the county of implementing the proposal;

(3) The manner in which the voting system complies with the provisions of section four of this article; and

(4) An option for the voter to choose not to vote using the pilot voting system, but rather by mail, fax or e-mail at the voter's discretion as provided in sections five and five-b, article three, chapter three of this code.

(b) The Secretary of State shall evaluate each proposal and shall approve those proposals which meet the criteria described in section four of this article.

(c) On or before January 29, 2010, for the 2010 primary and general election, and on or before August 13, 2010, for the 2010 general election only, each county that has submitted a proposal shall be notified by the Secretary of State that the application has either been approved or denied.

(d) Any county that applied by January 8, 2010, and was approved by the Secretary of State is considered approved for program participation in both the 2010 primary election and 2010 general election.

(e) Following the primary election, the secretary shall evaluate the functional effectiveness of pilot programs conducted under this article and shall terminate any program that fails to adequately and securely ensure that absent uniformed services voters and overseas voters have their absentee ballots cast and counted in the primary election.

(f) Ninety days following the 2010 primary election and ninety days following the 2010 general election, the secretary shall submit to the Legislature reports on the progress and outcomes of any pilot program conducted under this article, together with recommendations:

(1) For the conduct of additional pilot programs; and

(2) For such other legislation as the secretary determines appropriate.



§3-3B-4. Minimum requirements for pilot program voting systems.

Provisions of sections eight and nine, article four-a, chapter three of this code notwithstanding, a voting system may be approved by the Secretary of State for use in the pilot program authorized by this article if it meets the following minimum requirements:

(1) Basic Operational Elements of the Online Voting System.

(A) System is web-based.

(B) System has an intuitive, easy-to-navigate interface.

(C) System is localized (in terms of date, time and address formats) to major areas in the world.

(D) System can handle five thousand voters over ten days, with likely spikes in use at beginning and end of voting period.

(2) Accessability.

(A) System interoperates with a wide variety of client-side platforms, including:

(i) Microsoft Windows;

(ii) MacOS;

(iii) Other common operating systems (Linux, etc.);

(iv) Internet Explorer version 3 or higher;

(v) Firefox version 3 or higher;

(vi) Safari version 1 or higher;

(vii) Opera version 3 or higher;

(viii) Netscape version 3 or higher; and

(ix) Chrome version 1 or higher.

(B) System does not require use of Java/JavaScripts (or detects whether browser accepts Java/JavaScript and provides alternate interfaces.

(C) System detects whether browser accepts images and provides alternate interfaces.

(D) System works for users who use screen readers.

(E) System works for users who access the Internet using a text-only browser.

(F) System is sensitive to low-bandwidth/slow-modem environment of some users.

(3) Verification of Voters.

(A) System verifies a voter's member number, password and PIN number.

(B) System alerts administrator of suspected efforts at fraud (including repeated guesses of passwords, excessive votes from a single PC).

(4) Secret But Verifiable Ballots. System implements secret balloting, while allowing independent third-party monitors to verify that the ballots counted are the same as the ballots cast.

(5) Support for Ballot Marking Rules. System either:

(A) Does not allow mismarking of ballots; or

(B) Checks validity of ballots immediately upon submission, and returns ballot to voter for resubmission if there is an error.

(6) Data Security.

(A) System protects the security, integrity, and confidentiality of members' personal data.

(B) System protects the security, integrity, and confidentiality of ballots.

(C) Ideally, system provides no way for anyone (even vendor employees) to determine how an individual voter voted; at a minimum, system provides reasonable safeguards to prevent such data access.

(7) Verifiability of Software and Procedures.

(A) System and vendor make it possible to verify that the software performs according to specification.

(B) System and vendor make it possible to verify that the vendor is running the software correctly.

(C) Vendor will allow independent third-party monitors to review:

(i) Software, before and during election; and

(ii) Procedures (how many people have access to what parts of the system, how passwords are issued, how backups are done).

(D) System incorporates safeguards to assure that vendor employees do not cast votes for users who do not vote.

(E) System provides mechanism for verifying that the system is operating the way it is supposed to; this may involve mathematical procedures or cryptographic protocols that will reveal if ballots have been tampered with, audit trails, or other mechanisms suggested by the vendor.

(F) System automatically verifies the number of ballots sent in and the size and consistency of the database(s), and warns the administrator and stops the voting until the administrator manually authorizes it to continue.

(8) Vendor Transparency and Openness.

(A) Vendor will be sufficiently transparent and open about the system's design and function so as to foster confidence among users.

(B) Vendor will allow independent third-party monitors to verify that the voting system is working according to the specification and proposal.

(9) Vendor Capability.

(A) Vendor is committed to the success of the voting system.

(B) Vendor provides access to 24-hour technical support during the 10-day voting period.

(C) Vendor has tested its voting systems in a production environment.

(D) Vendor will test the voting system prior to the election.

(E) Vendor has, and provides reference for, prior experience with similar systems.






ARTICLE 4. VOTING MACHINES.

§3-4-1.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-2.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-3.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-4.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-5.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-6.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-7.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-8.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-9.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-10.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-11.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-12.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-12A.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-13.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-14.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-15.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-16.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-17.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-18.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-19.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-20.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-21.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-22.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-23.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-24.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-25.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-26.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-27.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-28.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-29.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-30.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-31.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.



§3-4-32.

Repealed.

Acts, 2011 Reg. Sess., Ch. 26.






ARTICLE 4A. ELECTRONIC VOTING SYSTEMS.

§3-4A-1. Use of electronic voting systems authorized.

(a) Electronic voting systems may be used for the purpose of registering or recording and computing votes cast in general, special and primary elections: Provided, That the use of the electronic voting systems shall be governed by the terms, conditions, restrictions and limitations imposed by this article.

(b) Each county which is authorized to use electronic voting systems in any statewide election shall establish a written policy for securing the electronic voting equipment. The policy shall outline how the equipment is secured from tampering and under what circumstances county personnel are authorized to have access. The clerk of the county commission shall submit a copy of the policy to the Secretary of State by February 1 in each even-numbered year. The clerk shall also submit a copy of any change to the policy within thirty days after its adoption.



§3-4A-2. Definitions.

As used in this article, unless otherwise specified:

(1) "Automatic tabulating equipment" means all apparatus necessary to electronically count votes recorded on ballots, tabulate the results and produce necessary reports;

(2) "Ballot" means a logical or physical device that presents races, candidates and contests, and facilitates the capture of the voter's choices or intent;

(3) "Central counting center" means a facility equipped with suitable and necessary automatic tabulating equipment, selected by the county commission, for the electronic counting of votes recorded on ballots;

(4) "Electronic poll book" means an electronic device containing voter registration information for the purpose of facilitating voting at the precinct;

(5) "Electronic voting system" is one or more integrated devices that utilize an electronic component for the following functions: Ballot presentation, vote capture, vote recording and tabulation;

(6) "Standard validation test deck" means a group of ballots wherein all voting possibilities which can occur in an election are represented;

(7) "Vote-recording device" means equipment that captures and records voter intent by marking a screen to record selections or by using electronically sensible ink to mark selections; and

(8) "Voter verified paper audit trail" means a physical printout on which the voter's ballot choices, as registered by a direct recording device, are recorded. This shall be visible to the voter and shall be securely locked to avoid tampering.



§3-4A-3. Procedure for adopting electronic voting systems.

An electronic voting system that has been approved in accordance with section eight of this article may be adopted for use in general, primary and special elections in any county by the following procedure and not otherwise:

By a majority of the members of the county commission voting to adopt the same at a public meeting regularly called for that purpose: Provided, That the meeting be held not less than six months prior to the next scheduled primary or general election, with notice published as a Class II-0 legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code. The publication area for such publication shall be the county involved.



§3-4A-4. Procedure for terminating use of electronic voting systems.

The use of an electronic voting system may be terminated:

(1) By a majority of the members of the county commission voting to terminate use of the system and replace it with a different voting system meeting the requirements of the Help America Vote Act of 2002, 42 U.S.C. §15301, et seq. at a special public meeting called for the purpose of said termination, with due notice thereof published as a Class II-0 legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be the county involved: Provided, That such meeting shall be held not less than six months prior to a general election or six months prior to a primary election. If at such meeting, such county commission shall enter an order of its intention to terminate use of an electronic voting system, it shall thereafter forthwith cause to be published a certified copy of such order as a Class II-0 legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be the county involved. The first publication of such order shall not be less than twenty days after the entry of such order. Such county commission shall not terminate the use of an electronic voting system until ninety days after the entry of such order of its intention to terminate the same. Promptly after the expiration of ninety days after the entry of such order of intention to terminate the use of an electronic voting system, if no petition has theretofore been filed with such county commission requesting a referendum on the question of termination of the electronic voting system as hereinafter provided, such county commission shall enter a final order terminating the use of the electronic voting system, and the use of electronic voting system shall thereby be terminated. If a petition has been submitted as provided in this subdivision, the county commission shall not terminate the use of the system but shall proceed as provided in this subdivision.

If five percent or more of the registered voters of such county shall sign a petition requesting that the use of an electronic voting system be terminated in such county and such petition be filed with the county commission of such county within ninety days after the entry of such order of intention to terminate the use of an electronic voting system, such county commission shall submit to the voters of such county at the next general or primary election, whichever shall first occur, the question: "Shall the use of an electronic voting system be terminated in .................. County?" If this question be answered in the affirmative by a majority of the voters in such election upon the question, the use of an electronic voting system shall thereby be terminated. If such question shall not be answered in the affirmative by such majority, the use of an electronic voting system shall continue.

(2) By the affirmative vote of a majority of the voters of such county voting upon the question of termination of the use of an electronic voting system in such county. If five percent or more of the registered voters of such county shall sign a petition requesting the termination of the use of an electronic voting system in such county, and such petition be filed with the county commission of such county, such county commission shall submit to the voters of such county at the next general or primary election, following by not less than ninety days the date of the filing of such petition, the question: "Shall the use of an electronic voting system be terminated in ................ County?" If this question be answered in the affirmative by a majority of the voters of such county voting upon the question, the use of an electronic voting system shall thereby be terminated. If such question shall not be answered in the affirmative by a majority of the voters of such county voting upon the question, the use of an electronic voting system shall thereby continue.



§3-4A-5. Duty of county commission to acquire vote recording devices, acquire use of automatic tabulating equipment, and provide a central counting center.

If the use of an electronic voting system shall have been adopted as hereinbefore provided, it shall be the duty of the county commission of such county to acquire the necessary number of vote recording devices to supply all or part of the election precincts within such county as soon as possible, and to acquire such reserve vote recording device or devices as will be deemed necessary. All such acquisition of vote recording devices shall be by sealed competitive bidding.

If it shall be impossible for the county commission to comply with its order or with the decision of the voters in a referendum at the next primary or general election, it shall in any event do so at the next following primary or general election, whichever shall first occur.

It shall be the further duty of the county commission of such county to acquire prior to any election in which such electronic voting system is to be used, the use of automatic tabulating equipment approved by the state election commission, for the purpose of counting votes in such election. In addition, the county commission of such county shall provide the necessary central counting center for use in said election. Such central counting center shall be located at the county seat of the county involved.



§3-4A-6. Acquisition of vote recording devices by purchase or lease; acquisition of use of automatic tabulating equipment; counting centers.

(a) A county commission may acquire vote recording devices by any one or any combination of the following methods:

(1) By purchasing the same and paying the purchase price from funds available from the maximum general levy or from any other lawful source; and

(2) By leasing the same under written contract of lease and paying the rentals from funds available from the maximum general levy or any other lawful source.

(b) A county commission may acquire the use of automatic tabulating equipment by leasing or renting the same under written contract of lease or rental and paying the rentals therefor from funds available from the maximum general levy or other lawful source.

(c) A county commission may enter into an agreement with another county commission to share automatic tabulating equipment if the automatic tabulating equipment may be transported to the appropriate central counting centers. No ballots may be transported for counting in any county other than the county in which the votes were cast.

(d) A county commission is authorized to accept as a gift the use of suitable automatic tabulating equipment.

(e) The county commission may also secure a counting center.



§3-4A-7. Bids and contracts for vote recording devices; false swearing or failure to disclose facts.

Contracts for the purchase or lease of vote recording devices shall be based on competitive bids. The county court shall solicit sealed bids by sending requests by mail to all known manufacturers and suppliers of vote recording devices which have been previously approved by the state election commission as hereinafter provided. The award of contracts of purchase or lease shall be based on the quality, cost, specifications and suitability of the particular vote recording device, technical services to be provided by the manufacturer, and the cost and availability of automatic tabulating equipment suitable for use in connection with said vote recording devices and the ballot cards used therewith.

No bid shall be accepted by the county court unless accompanied by a contract which shall provide that in the event the bid is accepted the party or parties making the sale or lease shall:

(1) Guarantee in writing to keep the vote recording devices in good working order for five years without additional cost to the county court.

(2) Warrant to defend and indemnify the county court against any claim for patent infringement, and in case any vote recording device or devices shall be held to be an infringement of a valid patent, to obtain a license for the use of such patent on the vote recording devices sold or leased to the county court or to modify the devices so that the offending infringement is removed without altering the efficiency or statutory requirements of the devices; all at the sole cost and expense of the supplier of the vote recording devices.

(3) Provide a bond with good corporate surety duly qualified to do business in West Virginia, conditioned upon the due performance of said guaranty and said warranty, in a penal sum to be fixed by the county court.

No bid shall be accepted by the county court unless the party or parties submitting the bid shall file with the bid an affidavit:

(1) Disclosing the name and address of, and the amount of any contribution paid or to be paid to, any individual, partnership, corporation or association hired regularly and specially for the purpose, or party for the purpose, of attempting to influence directly or indirectly the purchase or lease of the vote recording devices represented by the bid.

(2) Declaring that no individual, partnership, corporation or association not disclosed in said affidavit shall thereafter be regularly or specially hired and no contribution shall thereafter be paid for the purpose or partly for the purpose of attempting to influence directly or indirectly the purchase or lease of the vote recording devices represented by the bid.

For the purpose of this affidavit, the word "contribution" shall mean payment, distribution, loan, advance, deposit, gift of money, property, benefit or other consideration, or any agreement providing for a payment, distribution, loan, advance, deposit, or gift by money, property, benefit, or other consideration at any future time.

Any person who shall knowingly or wilfully make any false or fraudulent statement, or who shall knowingly or wilfully fail to disclose any material fact in the affidavit required by this section shall be guilty of a felony, and, upon conviction thereof, shall be punished by a fine of not less than $1,000 nor more than $5,000 or imprisonment in the state penitentiary for not less than one year nor more than three years, or both, in the discretion of the court.

In construing this section, the term "person" shall include an individual, partnership, committee, association, and any other organization or group of persons.



§3-4A-8. Approval of electronic voting system by State Election Commission; expenses; compensation of persons examining system.

(a) Any person or corporation owning or interested in any electronic voting system may apply to the State Election Commission so that the system may be examined and a report be made on its accuracy, efficiency, capacity and safety. Upon the written application of any vendor tendered to the Secretary of State or to any clerks in his or her office in charge of receiving filings for any purpose, the Secretary of State shall fix a date, time and place, not more than thirty days after the receipt of the application, for a meeting of the State Election Commission for mutual consideration of the application. The Secretary of State shall mail notice of the hearing by certified mail to each member of the commission.

(b) The State Election Commission shall appoint two qualified computer experts who are not members of the same political party to examine the system and make full reports on the system to the commission within ninety days from the date the State Election Commission approves the consideration of the application. They shall state in the report whether the examined system complies with the requirements of this article and the federal agency responsible for certifying voting systems and can be safely used by voters at elections under the conditions prescribed in this article. If the report is in the affirmative on that question, the commission may approve the system and adopt a system of its make and design for use at elections as provided in this article: Provided, That under no circumstances may a system be approved that is not capable of accurately tabulating returns based upon all possible combinations of voting patterns. The vendor of the approved system shall provide the State Election Commission with a report, due on January 1, of each even-numbered year, that outlines any problem that has been experienced with the equipment by any jurisdiction in the state or in any jurisdiction outside the state that uses the same or a similar version of the equipment that has been certified for use in this state.

(c) No electronic voting system may be used at any election unless it has been approved under this section or its former provisions and by the appropriate agency of the federal government whose purpose is to review and issue a certificate of approval. Each of the two qualified computer experts appointed by the commission are entitled to reasonable compensation and expenses in making the examination and report, to be paid in advance of the examination required by subsection (b) of this section by the person or corporation applying for the examination. This sum shall be the sole compensation to be received by any expert for any work performed pursuant to this section. The State Election Commission shall determine the compensation at the time of approving the application for certification.



§3-4A-9. Minimum requirements of electronic voting systems.

An electronic voting system of particular make and design may not be approved by the State Election Commission or be purchased, leased or used by any county commission unless it meets the following requirements:

(1) It secures or ensures the voter absolute secrecy in the act of voting or, at the voter's election, provides for open voting;

(2) It is constructed to ensure that, except in instances of open voting as provided in this section, the contents of a marked ballot may not be seen or known by anyone other than the voter who has voted or is voting;

(3) It permits each voter to vote at any election for all persons and offices for whom and which he or she is lawfully entitled to vote, whether or not the name of any person appears on a ballot as a candidate; and it permits each voter to vote for as many persons for an office as he or she is lawfully entitled to vote for; and to vote for or against any question upon which he or she is lawfully entitled to vote. The automatic tabulating equipment used in electronic voting systems is to reject choices recorded on any ballot if the number of choices exceeds the number to which a voter is entitled;

(4) It permits each voter to write in the names of persons for whom he or she desires to vote whose names do not appear upon the ballots;

(5) It permits each voter to change his or her vote for any candidate and upon any question appearing upon the ballots or ballot labels up to the time when his or her ballot is deposited in the ballot box or his or her ballot is cast by electronic means;

(6) It contains programming media containing sequentially numbered program instructions and coded or otherwise protected from tampering or substitution of the media or program instructions by unauthorized persons and capable of tabulating all votes cast in each election;

(7) It contains two standard validation test decks approved as to form and testing capabilities by the State Election Commission;

(8) It correctly records and counts accurately all votes cast for each candidate and for and against each question appearing upon the ballots;

(9) It permits a voter in a primary election to: (A) Vote only for the candidates of the party for which the voter is legally permitted to vote; (B) vote for the candidates, if any, for nonpartisan nominations or election; and (C) vote on public questions; and precludes the voter from voting for any candidate seeking nomination by any other political party unless that political party has determined that the voter may participate in its primary election;

(10) It, where applicable, is provided with means for sealing or electronically securing the vote-recording device to prevent its use and to prevent tampering with the device, both before the polls are open or before the operation of the vote-recording device for an election is begun and immediately after the polls are closed or after the operation of the vote-recording device for an election is completed;

(11) It has the capacity to contain the names of candidates constituting the tickets of at least nine political parties and accommodates the wording of at least fifteen questions;

(12) (A) Direct-recording electronic voting machines must generate a paper copy of each voter's vote that will be automatically kept within a storage container that is locked, closely attached to the direct-recording electronic voting machine and inaccessible to all but authorized voting officials, who will handle such storage containers and such paper copies contained therein in accordance with section nineteen of this article;

(B) The paper copy of the voter's vote shall be generated at the time the voter is at the voting station using the direct-recording electronic voting machine;

(C) The voter may examine the paper copy visually or through headphone readout, and may accept or reject the printed copy;

(D) The voter may not touch, handle or manipulate the printed copy manually in any way;

(E) Once the printed copy of the voter's votes is accepted by the voter as correctly reflecting the voter's intent, but not before, it will automatically be stored for recounts or random checks and the electronic vote will be cast within the computer mechanism of the direct-recording electronic voting machine;

(F) Direct-recording electronic voting machines with a mandatory paper copy shall be approved by the Secretary of State. The Secretary of State may promulgate rules and emergency rules to implement or enforce this subsection pursuant to the provisions of section five, article three, chapter twenty-nine-a of this code;

(13) Where vote-recording devices are used, they shall:

(A) Be durably constructed of material of good quality and in a workmanlike manner and in a form which makes it safely transportable;

(B) Bear a number that will identify it or distinguish it from any other machine;

(C) Be constructed to ensure that a voter may easily learn the method of operating it and may expeditiously cast his or her vote for all candidates of his or her choice and upon any public question; and

(D) Be accompanied by a mechanically or electronically operated instruction model which shows the arrangement of the ballot, party columns or rows and questions;

(14) For electronic voting systems that utilize a screen upon which votes may be recorded by means of a stylus or by means of touch, they shall:

(A) Be constructed to provide for the direct electronic recording and tabulating of votes cast in a system specifically designed and engineered for the election application;

(B) Be constructed to prevent any voter from voting for more than the allowable number of candidates for any office, to include an audible or visual signal, or both, warning any voter who attempts to vote for more than the allowable number of candidates for any office or who attempts to cast his or her ballot prior to its completion and are constructed to include a visual or audible confirmation, or both, to the voter upon completion and casting of the ballot;

(C) Be constructed to present the entire ballot to the voter, in a series of sequential pages, and to ensure that the voter sees all of the ballot options on all pages before completing his or her vote and to allow the voter to review and change all ballot choices prior to completing and casting his or her ballot;

(D) Be constructed to allow election commissioners to spoil a ballot where a voter fails to properly cast his or her ballot, has departed the polling place and cannot be recalled by a poll clerk to complete his or her ballot;

(E) Be constructed to allow election commissioners, poll clerks or both to designate, mark or otherwise record provisional ballots;

(F) Consist of devices which are independent, nonnetworked voting systems in which each vote is recorded and retained within each device's internal nonvolatile electronic memory and contain an internal security, the absence of which prevents substitution of any other device;

(G) Store each vote in no fewer than three separate, independent, nonvolatile electronic memory components and that each device contains comprehensive diagnostics to ensure that failures do not go undetected;

(H) Contain a unique, embedded internal serial number for auditing purposes for each device used to activate, retain and record votes;

(I) Be constructed to record all preelection, election and post-election activities, including all ballot images and system anomalies, in each device's internal electronic memory and are to be accessible in electronic or printed form;

(J) Be constructed with a battery backup system in each device to, at a minimum, prevent the loss of any votes, as well as all preelection, election and post-election activities, including all ballot images and system anomalies, stored in the device's internal electronic memory and to allow voting to continue for two hours of uninterrupted operation in case of an electrical power failure; and

(K) Be constructed to prevent the loss of any votes, as well as all preelection, election and post-election activities, including all ballot images and system anomalies, stored in each device's internal electronic memory even in case of an electrical and battery power failure.



§3-4A-9A. Authorization for ballot-marking voting systems; minimum requirements.

(a) For purposes of this section, "ballot-marking accessible voting system" means a device which allows voters, including voters with disabilities, to mark an optical scanning or mark-sensing voting system ballot, privately and independently. The ballot-marking device is capable of marking voter selections on an optically readable or mark-sensing ballot which shall be subsequently read and tallied on state certified optically readable or mark-sensing ballot tabulating and reporting systems. Counties are hereby permitted to obtain and employ ballot-marking accessible voting systems that are approved by the State Election Commission.

(b) The ballot-marking accessible voting device shall be a completely integrated ballot-marking device that is designed to allow voters to either view ballot choices through a high resolution visual display or listen to ballot choices with headphones and then enter ballot selections directly through specially designed, integrated accessibility devices.

(c) Ballot-marking accessible voting systems may be used for the purpose of marking or scanning optically readable or mark-sensing ballots cast in all general, special and primary elections and shall meet the following specific requirements:

(1) The ballot-marking accessible voting system, system firmware and programming software must be certified by an independent testing authority, according to current federal voting system standards and be approved by the State Election Commission prior to entering into any contract.

(2) The ballot-marking accessible voting system shall, additionally:

(A) Alert the voter if the voter has made more ballot selections than the law allows for an individual office or ballot issue;

(B) Alert the voter if the voter has made fewer ballot selections than the law allows for an individual office or ballot issue;

(C) Allow the voter to independently review all ballot choices and make any corrections, before the ballot is marked;

(D) Provide the voter with the opportunity to make a write-in ballot choice, where allowed by state law;

(E) Allow voters with disabilities to mark their ballots, in complete independence, and in conformity with both federal and state law concerning mandatory accessibility for disabled persons;

(F) Allow blind or visually impaired voters to vote in complete privacy;

(G) Provide voters with an opportunity to change ballot selections, or correct errors, before the ballot is marked for voting, including the opportunity to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct the error;

(H) Provide voters with the ability to view all ballot selections through a high resolution visual display or to have all ballot selections read to the voter through headphones;

(I) Ensure complete ballot privacy, while employing the ballot-marking audio system and providing the voter with the option to turn off the visual ballot display;

(J) Include a completely integrated voter input keypad, using commonly accepted voter accessibility keys with Braille markings;

(K) Include the ability for a voter to employ a sip/puff device to enter ballot choices;

(L) Allow the voter to magnify all ballot choices and to adjust both the volume of the audio feature and the speed of ballot presentation;

(M) Allow the voter to employ his or her own headset as well as the headset provided with the ballot-marking device while being equipped with multiple output connections to accommodate different headsets;

(N) Have multiple-language capability; and

(O) Allow the voter to verify that:

(i) An optical scan ballot inserted into the device at the start of voting is blank; and

(ii) The voted optical scan ballot that is produced by the device is voted as the voter intended.

(d) The Secretary of State is hereby directed to propose rules and emergency rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code designed to ensure that any system employed by a county under the provisions of this section is publicly tested prior to use in election.



§3-4A-9B. Authorization for precinct ballot-scanning device; minimum requirements.

(a) For purposes of this section, "precinct ballot-scanning device" means a device used by the voter at the precinct on election day or during early voting for the purpose of scanning the voter's ballot after the ballot has been voted but prior to depositing the ballot into the ballot box.

(b) The precinct ballot-scanning device may be used for the purpose of scanning optically readable ballots cast in all primary, general and special elections.

(c) The precinct ballot-scanning device, firmware and programming software must be certified by an independent testing authority, according to current federal standards and be approved by the State Election Commission. No election official may enter into any contract to purchase, rent, lease or otherwise acquire any precinct ballot-scanning device, firmware or software not approved by the State Election Commission.

(d) The precinct ballot-scanning device shall additionally:

(1) Alert the voter if the voter has made more ballot selections than the law allows for an individual office or ballot issue;

(2) Alert the voter if the voter has made fewer ballot selections than the law allows for an individual office or ballot issue; and

(3) Allow voters an opportunity to change ballot selections, or correct errors, including the opportunity to correct the error through the issuance of a replacement ballot if the voter was otherwise unable to change the ballot or correct the error.

(e) The precinct ballot-scanning device may be used for tabulating election results only under the following conditions:

(1) The county has at least one precinct ballot-scanning device in each precinct;

(2) No tabulation of results is done at the precinct;

(3) The "tabulation memory device" may be removed from the ballot-scanning device only after the polls close and the votes may only be counted at the central counting center on the night of the election; and

(4) All voters at the precinct are required to use the ballot scanning device as a condition of completing their vote.

(f) If the optical scan ballots from each of the precincts are counted at the central counting center on election night in accordance with section twenty-seven of this article, and the results from that count are the results finally published on election night, then any county meeting each of the requirements in paragraphs (1) through (4) of subsection (e), may turn off the over vote switch on the central counting device since every ballot will have been evaluated for over votes by the precinct scanning device.

(g) The Secretary of State is hereby directed to propose rules and emergency rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code in accordance with the provisions of this section.



§3-4A-10. County clerk to be custodian of vote-recording devices, tabulating equipment and electronic poll books; duties.

(a) When an electronic voting system is acquired by any county commission, the vote-recording devices, where applicable, and the tabulating equipment shall be immediately placed in the custody of the county clerk and shall remain in his or her custody at all times except when in use at an election or when in custody of a court or court officers during contest proceedings. The clerk shall see that the vote-recording devices and the tabulating equipment are properly protected and preserved from damage or unnecessary deterioration and shall not permit any unauthorized person to tamper with them. The clerk shall also keep the vote-recording devices and tabulating equipment in repair and prepare the same for voting.

(b) When a county commission elects to acquire and use electronic poll books in lieu of printed poll books, the clerk of the county commission shall immediately take custody of the electronic poll books, which shall remain in his or her custody at all times except when in use at an election or when in the custody of a court or court officers during contest proceedings. The clerk shall ensure that the electronic poll books are properly protected and preserved from damage or unnecessary deteriorations and the clerk shall not permit any unauthorized person to tamper with the electronic poll books. The clerk shall also keep the electronic poll books in good repair and the clerk shall prepare the electronic poll books for election day.



§3-4A-10A. Proportional distribution of vote-recording devices.

Where vote-recording devices are used, the county commission of each county shall, upon the close of registration, review the total number of active registered voters and the number of registered voters of each party in each precinct. Prior to each election, the commission shall determine the number of voting devices needed to accommodate voters without long delays and shall assign an appropriate number to each precinct. For the purposes of the primary election, the commission shall assign the number of vote recording devices in each precinct to be prepared for each party based as nearly as practicable on the proportion of registered voters of each party to the total: Provided, That a minimum of two vote-recording devices be provided.



§3-4A-11.

Repealed.

Acts, 2007 Reg. Sess., Ch. 101.



§3-4A-11A. Ballots tabulated electronically; arrangement, quantity to be printed, ballot stub numbers.

(a) The board of ballot commissioners in counties using ballots upon which votes may be recorded by means of marking with electronically sensible ink or pencil and which marks are tabulated electronically shall cause the ballots to be printed or displayed upon the screens of the electronic voting system for use in elections.

(b) (1) For the primary election, the heading of the ballot, the type faces, the names and arrangement of offices and the printing of names and arrangement of candidates within each office are to conform as nearly as possible to sections thirteen and thirteen-a, article five of this chapter.

(2) For the general election, the heading of the ballot, the type faces, the names and arrangement of offices and the printing of names and the arrangement of candidates within each office are to conform as nearly as possible to section two, article six of this chapter, except as otherwise provided in this article.

(3) Effective with the primary election held in 2016 and thereafter, the following nonpartisan elections are to be separated from the partisan ballot and separately headed in display type with a title clearly identifying the purpose of the election and constituting a separate ballot wherever a separate ballot is required under this chapter:

(A) Nonpartisan elections for judicial offices, by division, of:

(i) Justice of the Supreme Court of Appeals;

(ii) Judge of the circuit court;

(iii) Family court judge; and

(iv) Magistrate;

(B) Nonpartisan elections for board of education; and

(C) Any question to be voted upon.

(4) Both the face and the reverse side of the ballot may contain the names of candidates only if means to ensure the secrecy of the ballot are provided and lines for the signatures of the poll clerks on the ballot are printed on a portion of the ballot which is deposited in the ballot box and upon which marks do not interfere with the proper tabulation of the votes.

(5) The arrangement of candidates within each office is to be determined in the same manner as for other electronic voting systems, as prescribed in this chapter. On the general election ballot for all offices, and on the primary election ballot only for those offices to be filled by election, except delegate to national convention, lines for entering write-in votes are to be provided below the names of candidates for each office, and the number of lines provided for any office shall equal the number of persons to be elected, or three, whichever is fewer. The words "WRITE-IN, IF ANY" are to be printed, where applicable, directly under each line for write-ins. The lines are to be opposite a position to mark the vote.

(c) Except for electronic voting systems that utilize screens upon which votes may be recorded by means of a stylus or by means of touch, the primary election ballots are to be printed in the color of ink specified by the Secretary of State for the various political parties, and the general election ballot is to be printed in black ink. For electronic voting systems that utilize screens upon which votes may be recorded by means of a stylus or by means of touch, the primary ballots and the general election ballot are to be printed in black ink. All ballots are to be printed, where applicable, on white paper suitable for automatic tabulation and are to contain a perforated stub at the top or bottom of the ballot, which is to be numbered sequentially in the same manner as provided in section thirteen, article five of this chapter, or are to be displayed on the screens of the electronic voting system upon which votes are recorded by means of a stylus or touch. The number of ballots printed and the packaging of ballots for the precincts are to conform to the requirements for paper ballots provided in this chapter.

(d) In addition to the official ballots, the ballot commissioners shall provide all other materials and equipment necessary to the proper conduct of the election.



§3-4A-12.

Repealed.

Acts, 2007 Reg. Sess., Ch. 101.



§3-4A-13. Inspection of ballots, electronic poll books and vote-recording devices; duties of county commission, ballot commissioners and election commissioners; records relating to ballots and vote-recording devices; receipt of election materials by ballot commissioners.

(a) When the clerk of the county commission has completed the preparation of the ballots and of any electronic poll books and vote-recording devices as provided in sections eleven-a and twelve-a of this article and as provided in section twenty-one, article one of this chapter, and not later than seven days before the day of the election, he or she shall notify the members of the county commission and the ballot commissioners that the ballots and any electronic poll books and devices are ready for use.

(b) The members of the county commission and the ballot commissioners shall convene at the office of the clerk or at such other place at which any vote-recording devices or electronic poll books and the ballots are stored, not later than five days before the day of the election, and shall inspect the devices, electronic poll books and the ballots to determine whether the requirements of this article have been met. Notice of the place and time of the inspection shall be published, no less than three days in advance, as a Class I-0 legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code. The publication area is the county involved.

(c) Any candidate and one representative of each political party on the ballot may be present during the examination. If the devices and electronic poll books and ballots are found to be in proper order, the members of the county commission and the ballot commissioners shall endorse their approval in the book in which the clerk entered the numbers of the devices opposite the numbers of the precincts.

(d) The vote-recording devices, the electronic poll books and the ballots shall then be secured in double lock rooms. The clerk and the president or president pro tempore of the county commission shall each have a key. The rooms shall be unlocked only in their presence and only for the removal of the devices, electronic poll books and the ballots for transportation to the polls. Upon removal of the devices, the electronic poll books and the ballots, the clerk and president or president pro tempore of the county commission shall certify in writing signed by them that the devices, the electronic poll books and packages of ballots were found to be sealed when removed for transportation to the polls.

(e) Vote-recording devices used during the early voting period may be used on election day if retested in accordance with all the provisions of this section, including public notice between the close of early voting and prior to precinct placement for election day. Vote-recording devices must comply with the applicable requirements of section twenty-six of this article.

(f) Not later than one day before the election, the election commissioner of each precinct previously designated by the ballot commissioners shall attend at the office of the clerk of the county commission to receive the necessary election records, books and supplies required by law. The election commissioners shall receive the per diem mileage rate prescribed by law for this service. The election commissioners shall give the ballot commissioners a sequentially numbered written receipt, on a printed form, provided by the clerk of the county commission, for such records, books and supplies. The receipt shall be prepared in duplicate. One copy of the receipt shall remain with the clerk of the county commission and one copy shall be delivered to the president or president pro tempore of the county commission.



§3-4A-13A.

Repealed.

Acts, 2011 Reg. Sess., Ch. 60.



§3-4A-14. Election boards where electronic voting systems used.

One receiving board, as defined in article one of this chapter, shall conduct the election in each precinct in which electronic voting systems are used. The provisions of article one of this chapter relating to the qualifications, appointment, substitution, training and compensation of election officers and to the procedure for filling vacancies shall apply.



§3-4A-15. Instructions and help to voters; vote-recording device models; facsimile diagrams; sample ballots; legal ballot advertisements.

(a) For the instruction of the voters on any election day in counties utilizing an electronic voting system that uses a screen upon which votes may be recorded by means of a stylus or by means of touch, the ballot commissioners shall provide for each polling place a sample ballot with each screen as it will appear on the devices, together with written instructions regarding the operation of the devices. Upon request, the election officers shall offer instruction to each voter, before voting, in the operation of the vote-recording device.

(b) The ballot commissioners shall also provide facsimile ballots, at least two of which, or complete sets of which, are to be posted on the walls of each polling place. The facsimile diagrams are exact diagrams of the ballots or screens so that the voter may become familiar with the location of the parties, offices, candidates and questions as they appear on the ballot to be used in his or her precinct.

(c) The ballot commissioners may, with the consent of the county commission, or the county commission may, prepare and mail to each qualified voter at the address shown on the registration books a facsimile sample of the ballot or screens for his or her precinct.

(d) In counties where an electronic voting system has been adopted, the legal ballot advertisements required by articles five and six of this chapter, which specify the publication of a facsimile sample ballot, are to consist of a facsimile of the ballot or screens with the names of the candidates and the offices for which they are running shown in their proper positions.



§3-4A-16. Delivery of vote-recording devices and electronic poll books; time, arrangement for voting.

The clerk of the county commission shall deliver or cause to be delivered each vote-recording device, electronic poll book and the package of ballots to the polling place where they are to be employed. The delivery shall be made not less than one hour prior to the opening of the polls and in the presence of the precinct election commissioners. At the time of the delivery the device and electronic poll books are to be sealed to prevent any use prior to the opening of the polls and the ballots are to be packaged and sealed to prevent any tampering with the ballots. Immediately prior to the opening of the polls on election day, the sealed packages of ballots are to be opened, where applicable, and the seal of the vote-recording device and the seal of the electronic poll book is to be broken in the presence of the precinct election commissioners, who shall certify in writing signed by them to the clerk of the county commission that the devices, where applicable, and the ballots have been delivered in their presence, that the devices and packages of ballots were found to be sealed upon delivery and that the seals have been broken and the devices opened in their presence, as may be appropriate. The election commissioners shall then cause the vote-recording device and booth to be arranged so that the front of the vote-recording device will not be visible, when the vote-recording device is being operated, to any person other than the voter. The poll clerks shall ensure that the vote-recording device is placed in a location that maintains voter privacy through the entire period of voting.



§3-4A-17. Check of vote-recording devices and electronic poll books before use; corrections; reserve vote-recording devices.

(a) Any reserve vote-recording device used is to be prepared for use by the clerk or his or her duly appointed deputy and the reserve vote-recording device is to be prepared, inspected and sealed and delivered to the polling place wherein the seal is to be broken and the device opened in the presence of the precinct election commissioners who shall certify in writing signed by them to the clerk of the county commission, that the reserve vote-recording device was found to be sealed upon delivery to the polling place, that the seal was broken and the device opened in their presence at the polling place.

(b) In counties using electronic poll books, the election commissioners shall examine the electronic poll books to ascertain whether the poll books are in working order before allowing any voters to enter the polling location. If the electronic poll books are not in working order, the election commissioners shall contact the county clerk who shall immediately authorize a printed poll book to serve in place of the electronic poll book for that election. A printed poll book may accompany the electronic poll book to each precinct.



§3-4A-18. Disrepair of vote recording devices in use; reserve vote recording devices.

If, during the conduct of an election, a vote recording device becomes in a state of disrepair so that it cannot be operated in a manner that will comply with the provisions of this article, the election commissioners shall seal the device in such manner as to prevent further voting thereon. Then the election commissioners shall secure from the county clerk a reserve vote recording device, which shall be prepared, inspected and delivered to the polling place wherein the seal shall be broken and such device opened in the presence of the precinct election commissioners who shall certify in writing signed by them to the clerk of the county commission, that the reserve vote recording device was found to be sealed upon delivery to the polling place, that the seal was broken and the device opened in their presence at the polling place. The commissioners shall proceed to conduct the election.



§3-4A-19. Conducting electronic voting system elections generally; duties of election officers; penalties.

(a) The election officers shall constantly and diligently maintain a watch in order to see that no person votes more than once and to prevent any voter from occupying the voting booth for more than five minutes.

(b) In primary elections, before a voter is permitted to occupy the voting booth, the election commissioner representing the party to which the voter belongs shall direct the voter to the vote-recording device or supply the voter with a ballot, as may be appropriate, which will allow the voter to vote only for the candidates who are seeking nomination on the ticket of the party with which the voter is affiliated or for unaffiliated voters in accordance with section thirty-one, article two of this chapter.

(c) The poll clerk shall issue to each voter when he or she signs the poll book a printed card or ticket numbered to correspond to the number on the poll book of the voter and in the case of a primary election, indicating the party affiliation of the voter, which numbered card or ticket is to be presented to the election commissioner in charge of the voting booth.

(d) One hour before the opening of the polls the precinct election commissioners shall arrive at the polling place and set up the voting booths in clear view of the election commissioners. Where applicable, they shall open the vote-recording devices, place them in the voting booths, examine them to see that they have the correct ballots by comparing them with the sample ballots, and determine whether they are in proper working order. They shall open and check the ballots, the electronic poll books, if applicable, supplies, records and forms and post the sample ballots and instructions to voters. Upon ascertaining that all ballots, supplies, electronic poll books, if applicable, records and forms arrived intact, the election commissioners shall certify their findings in writing upon forms provided and collected by the clerk of the county commission over their signatures to the clerk of the county commission. Any discrepancies are to be noted and reported immediately to the clerk of the county commission. The election commissioners shall then number in sequential order the ballot stub of each ballot in their possession and report in writing to the clerk of the county commission the number of ballots received. They shall issue the ballots in sequential order to each voter.

(e) Upon entering a precinct which is using an electronic poll book, each voter shall be verified by use of the electronic poll book to be a registered voter. If the voter is not registered according to the electronic poll book within that precinct, the poll clerk is to inform the voter of the proper precinct in which the voter is registered.

(f) Where applicable, each voter shall be instructed how to operate the vote-recording device before he or she enters the voting booth.

(g) Where applicable, any voter who spoils, defaces or mutilates the ballot delivered to him or her, on returning the ballot to the poll clerks, shall receive another in its place. Every person who does not vote any ballot delivered to him or her shall, before leaving the election room, return the ballot to the poll clerks. When a spoiled or defaced ballot is returned, the poll clerks shall make a minute of the fact on the poll books, at the time, write the word "spoiled" across the face of the ballot and place it in an envelope for spoiled ballots.

Immediately on closing the polls, the election commissioners shall ascertain the number of spoiled ballots during the election and the number of ballots remaining not voted. The election commissioners shall also ascertain from the poll books the number of persons who voted and shall report, in writing signed by them to the clerk of the county commission, any irregularities in the ballot boxes, the number of ballots cast, the number of ballots spoiled during the election and the number of ballots unused. All unused ballots are to be returned at the same time to the clerk of the county commission who shall count them and record the number. All unused ballots shall be stored with the other election materials and destroyed at the expiration of twenty-two months.

(h) Each commissioner who is a member of an election board which fails to account for every ballot delivered to it is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000 or confined in jail for not more than one year, or both.

(i) The board of ballot commissioners of each county, or the chair of the board, shall preserve the ballots that are left over in their hands, after supplying the precincts as provided, until the close of the polls on the day of election and shall deliver them to the clerk of the county commission who shall store them with the other election materials and destroy them at the expiration of twenty-two months.

(j) Where ballots are used, the voter, after he or she has marked his or her ballot, shall, before leaving the voting booth, place the ballot inside the envelope or sleeve provided for this purpose, with the stub extending outside the envelope, and return it to an election commissioner who shall remove the stub and deposit the envelope, if applicable, with the ballot inside in the ballot box. No ballot from which the stub has been detached may be accepted by the officer in charge of the ballot box, but the ballot shall be marked "spoiled" and placed with the spoiled ballots. If an electronic voting system is used that utilizes a screen on which votes may be recorded by means of a stylus or by means of touch and the signal warning that a voter has attempted to cast his or her ballot has failed to do so properly has been activated and the voter has departed the polling place and cannot be recalled by a poll clerk to complete his or her ballot while the voter remains physically present in the polling place, then two election commissioners of different registered party affiliations, two poll clerks of different registered party affiliations or an election commissioner and a poll clerk of different registered party affiliations shall spoil the ballot.

(k) The precinct election commissioners shall prepare a report in quadruplicate of the number of voters who have voted and, where electronic voting systems are used that utilize a screen on which votes may be recorded by means of a stylus or by means of touch, the number of ballots that were spoiled, as indicated by the poll books, and shall place two copies of this report in the ballot box or where electronic voting systems are used that utilize a screen upon which votes may be recorded by means of a stylus or by means of touch, shall place two copies of this report and the electronic ballot devices in a container provided by the clerk of the county commission, which thereupon is to be sealed with a paper seal signed by the election commissioners to ensure that no additional ballots may be deposited or removed from the ballot box. Two election commissioners of different registered party affiliations or two special messengers of different registered party affiliations appointed by the clerk of the county commission, shall forthwith deliver the ballot box or container to the clerk of the county commission at the central counting center and receive a signed numbered receipt therefor. The receipt must carefully set forth in detail any and all irregularities pertaining to the ballot boxes or containers and noted by the precinct election officers.

The receipt is to be prepared in duplicate, a copy of which remains with the clerk of the county commission who shall have any and all irregularities noted. The time of their departure from the polling place is to be noted on the two remaining copies of the report, which are to be immediately mailed to the clerk of the county commission.

(l) The poll books, register of voters, unused ballots, spoiled ballots and other records and supplies are to be delivered to the clerk of the county commission, all in conformity with the provisions of this section.



§3-4A-19A. Form of ballots; requiring the signatures of poll clerks; prohibiting the counting of votes cast on ballots without signatures.

(a) Where applicable, every ballot utilized during the course of any electronic voting system election conducted under the provisions of this article is to have two lines for the signatures of the poll clerks. Both of the signature lines are to be printed on a portion of the ballot where votes are not recorded by perforation or marking, but which portion is an actual part of the ballot deposited in the ballot box after the voter has perforated or marked his or her ballot and after the ballot stub has been removed. Each of the two poll clerks shall sign his or her name on one of the designated lines provided on each ballot before any ballot is distributed to a voter.

(b) After a voter has signed the pollbook, as required in section nineteen of this article, the two poll clerks shall deliver a ballot to the voter, which ballot has been signed by each of the two poll clerks as provided in this section: Provided, That where an electronic voting system that utilizes screens upon which votes may be recorded by means of a stylus or by means of touch, an election commissioner shall accompany the voter to the voting device and shall activate the device for voting.

(c) Any ballot which does not contain the proper signatures shall be challenged. If an accurate accounting is made for all ballots in the precinct in which the ballot was voted and no other challenge exists against the voter, the ballot shall be counted at the canvas.



§3-4A-20. Non-affiliated voters in primary elections.

Unless a voter, not affiliated with a party, is permitted to participate in the primary election of a political party, the following provisions apply to voters, not affiliated with a party, in primary elections that include non-partisan candidates or public questions:

(1) Election officers shall provide a vote recording device, where applicable, or the appropriate ballot to be marked by an electronically sensible pen or ink, or by means of a stylus or by means of touch or by other electronic means, so that voters not affiliated with a party may vote only those portions of the ballot relating to the nonpartisan candidates and the public questions submitted, or shall provide a ballot containing only provisions for voting for those candidates and upon those issues submitted common to the ballots provided to all voters regardless of political party affiliation, or both.

(2) In counties utilizing electronic voting systems in which votes are recorded by perforating, if vote recording devices are not available for the voters not affiliated with a party, provisions are to be made for sealing the partisan section or sections of the ballot or ballot labels on a vote recording device using temporary seals, thus permitting the voter not affiliated with a party to vote for the nonpartisan section or sections of the ballot or ballot labels.

(3) After a voter not affiliated with a party has voted, temporary seals may be removed and the device may then be used by partisan voters.



§3-4A-21.

Repealed.

Acts, 2003 Reg. Sess., Ch. 100.



§3-4A-22. Assistance to illiterate and disabled voters.

(a) Any duly registered voter who requires assistance to vote by reason of blindness, disability, advanced age or inability to read and write may be given assistance by one of the following means:

(1) By a person of the voter's choice: Provided, That the assistance may not be given by the voter's present or former employer or agent of that employer or by an officer or agent of a labor union of which the voter is a past or present member or a candidate on the ballot or official write-in candidate; or

(2) If no person of the voter's choice be present at the polling place, the voter may request assistance from the poll clerks or ballot commissioners present at the polling place, whereupon assistance may be given by any two of the election officers of opposite political party affiliation to whom the voter shall thereupon declare his or her choice of candidates and his or her position on public questions appearing on the ballot. The election officers, in the presence of the voter and in the presence of each other, shall thereupon cause the voter's declared choices to be recorded on the ballot or a vote recording device, as may be appropriate, as votes.

(b) A person other than an election officer who assists a voter in voting under the provisions of this section shall sign a written oath or affirmation before assisting the voter, stating that he or she will not override the actual preference of the voter being assisted or mislead the voter into voting for someone other than the candidate of the voter's choice. The person assisting the voter shall also swear or affirm that he or she believes that the voter is voting free of intimidation or manipulation.



§3-4A-23. Persons prohibited about voting booths; penalties.

Excepting election officials acting under authority of sections nineteen, twenty and twenty-two of this article in the conduct of the election, and qualified persons assisting voters pursuant to section twenty-two of this article, no person other than the voter may be in, about or within five feet of the voting booth during the time the voter is voting at any election. While the voter is voting, no person may communicate with the voter in any manner and the voter may not communicate with any other person or persons. No person may enter a voting booth with any recording or electronic device in order to record or interfere with the voting process. Any conduct or action of an election official about or around the voting booth while the voter is in the process of voting, except as expressly provided in this article, is a violation of this section. Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000 or confined in jail not more than twelve months, or both fined and confined.



§3-4A-24. Voting by challenged voter.

Except for electronic voting systems using screens on which votes may be recorded by means of a stylus or by means of touch, if the right of any person to vote be challenged in accordance with the provisions of article one of this chapter, relating to the challenging of voters, and a vote recording device or ballot is used that tabulates the vote as an individual vote, the person is to be permitted to cast his or her vote by use of the vote recording device or ballot, as may be appropriate. He or she is to be provided with a challenged ballot and ballot envelopes for the insertion of the ballot after voting. There is to be an inner envelope marked with the precinct number for the challenged ballot. There is also to be another envelope for the inner envelope and the challenged voter stub, which envelope provides a place for the challenged voter to affix his or her signature on the seal of the outer envelope.

After the county commission, as prescribed in article one of this chapter, has determined that the challenges are unfounded, the commissioners shall remove the outer envelopes. Without opening the inner envelope, the commissioners shall shuffle and intermingle the inner envelopes. The commissioners shall then open the inner envelopes, remove the ballots and add the votes to the previously counted totals.



§3-4A-24A. Voting by challenged voter where touch-screen electronic voting systems are used.

If the right of any person to vote is challenged in accordance with the provisions of article one of this chapter, relating to the challenging of voters, and a vote recording device or ballot is used that tabulates the vote as an individual vote, the person is to be permitted to cast his or her vote by use of the vote recording device or ballot, as may be appropriate. An election commissioner shall enter into the voting device a voter-specific electronic code for any person voting a provisional ballot. The devices are to retain provisional ballots in electronic memory and are not to be tabulated in accordance with the provisions of this code, but are to be reviewed in accordance with the provisions of this code.

After the county commission, as prescribed in article one of this chapter, has determined that the challenges are unfounded, the commissioners shall ensure that the ballots are included in the tabulation.



§3-4A-25. Closing polls.

As soon as the polls have been closed and the last qualified voter has voted, no further voting on any ballot may be had and the vote recording devices utilized in counties with electronic voting systems where votes are recorded by perforating shall be sealed against further voting. All unused ballots shall be placed in a container for return to the clerk of the county commission.



§3-4A-26. Test of automatic tabulating equipment.

(a) One week prior to the start of the count of the votes recorded on ballots or screens, the clerk of the county commission shall have the automatic tabulating equipment tested to ascertain that it will accurately count the votes cast for all offices and on all measures. This test shall consist of a test of the entire voting system, including removal of data from a vote-recording device and its transferral to automatic tabulating equipment. The county commission shall give public notice of the time and place of the test not less than forty-eight hours nor more than two weeks prior to the test by publication of a notice as a Class I-0 legal advertisement in the county involved, in compliance with the provisions of article three, chapter fifty-nine of this code.

(b)(1) Vote-recording devices used and tested for early voting may also be used on election day upon compliance with all of the following requirements:

(A) Following the close of early voting, the personal electronic ballot and the programable memory chip shall be removed and replaced with another personal electronic ballot and programable memory chip prepared for, but unused during, the current election period;

(B) The printed paper trail used during the early voting period shall be removed and replaced with a new paper trail; and

(C) The vote-recording device shall be retested prior to being used on election day.

(2) Any personal electronic ballot programable memory chip and printed paper trail removed from a vote-recording device used for early voting shall be securely stored by the county clerk until such time as it is used to tally the votes on election day in accordance with section twenty-seven of this article.

(c) (1) A test performed pursuant to this section shall be open to representatives of the political parties, candidates, the press and the public. It is to be conducted by processing a set of preaudited ballots marked to record a predetermined number of valid votes for each candidate or each measure. For each multicandidate office, the test shall include one or more ballots which have cross-over votes in order to test the ability of the automatic tabulating equipment to record those votes in accordance with the provisions of this article and any other applicable law. For each office, the test shall include one or more ballots which have votes in excess of the number allowed by law in order to test the ability of the automatic tabulating equipment to reject votes. If, in the process of any of the test counts, any error is detected, the cause of the error is to be ascertained and corrective action promptly taken. After the completion of the corrective action, the test counts are to continue, including a retesting of those precincts previously test counted. Prior to the continuation of the testing, the county commission shall certify in writing, signed by each commissioner, the nature of the error, its cause and the type of corrective action taken. The certification shall be recorded in the office of the clerk of the county commission in the record book. Immediately after conclusion of this completed test, a certified duplicate copy of the test results shall be sent by certified mail to the offices of the state Election Commission, where it is to be preserved and secured for one year and made available for comparison or analysis by order of a circuit court or the Supreme Court of Appeals.

(2) The tabulating equipment to be used in the election shall be immediately certified by the county commission to be free from error as determined by the test. All testing material shall be placed with the certification in a sealed container and kept under individual multiple locks with individual keys for each lock. The number of locks and keys shall be the same as the number of county commissioners together with the county clerk, with each commissioner and the county clerk having a single key in his or her possession. The sealed container shall be opened to conduct the test required immediately before the start of the official count.

(3) The test shall be repeated immediately before the start of the official count and at the conclusion of the official count before the count is approved as errorless and before the election returns are approved as official.

(4) All results of all of the tests are to be immediately certified by the county commission, filed in the office of the clerk of the county commission and immediately recorded in the record book. On completion of the count, the test materials and test ballots are to be sealed, except for purposes of the canvass as provided in section twenty-eight of this article, and retained and kept under individual multiple locks and individual keys for each lock. The number of locks and keys shall be the same as the number of county commissioners together with the county clerk, with each commissioner and the county clerk having a single key in his or her possession.



§3-4A-27. Proceedings at the central counting center.

(a) All proceedings at the central counting center are to be under the supervision of the clerk of the county commission and are to be conducted under circumstances which allow observation from a designated area by all persons entitled to be present. The proceedings shall take place in a room of sufficient size and satisfactory arrangement to permit observation. Those persons entitled to be present include all candidates whose names appear on the ballots being counted or, if a candidate is absent, a representative of the candidate who presents a written authorization signed by the candidate for the purpose and two representatives of each political party on the ballot who are chosen by the county executive committee chairperson. A reasonable number of the general public is also freely admitted to the room. In the event all members of the general public desiring admission to the room cannot be admitted at one time, the county commission shall provide for a periodic and convenient rotation of admission to the room for observation, to the end that each member of the general public desiring admission, during the proceedings at the central counting center, is to be granted admission for reasonable periods of time for observation: Provided, That no person except those authorized for the purpose may touch any ballot or other official records and papers utilized in the election during observation.

(b) All persons who are engaged in processing and counting the ballots are to work in teams consisting of two persons of opposite political parties, and are to be deputized in writing and take an oath that they will faithfully perform their assigned duties. These deputies are to be issued an official badge or identification card which is assigned an identity control number and the deputies are to prominently wear on his or her outer garments the issued badge or identification card. Upon completion of the deputies' duties, the badges or identification cards are to be returned to the county clerk.

(c) Ballots are to be handled and tabulated and the write-in votes tallied according to procedures established by the Secretary of State, subject to the following requirements:

(1) In systems using ballots marked with electronically sensible ink, ballots are to be removed from the ballot boxes and stacked for the tabulator which separates ballots containing marks for a write-in position. Immediately after tabulation, the valid write-in votes are to be tallied. No write-in vote may be counted for an office unless the voter has entered the name of an official write-in candidate for that office on the line provided, either by writing, affixing a sticker or placing an ink-stamped impression thereon;

(2) In systems using ballots in which votes are recorded upon screens with a stylus or by means of touch, the ballots are to be tabulated according to the processes of the system. Systems using ballots in which votes are recorded upon screens with a stylus or by means of touch are to tally write-in ballots simultaneously with the other ballots;

(3) When more than one person is to be elected to an office and the voter desires to cast write-in votes for more than one official write-in candidate for that office, the voter shall mark the location appropriate for the voting system in the write-in location for that office. When there are multiple write-in votes for the same office and the combination of choices for candidates on the ballot and write-in choices for the same office exceed the number of candidates to be elected, the ballot is to be duplicated or hand counted, with all votes for that office rejected;

(4) Write-in votes for nomination for any office and write-in votes for any person other than an official write-in candidate are to be disregarded; and

(5) Official write-in candidates are those who have filed a write-in candidate's certificate of announcement and have been certified according to the provisions of section four-a, article six of this chapter.

(d) If any ballot is damaged or defective so that it cannot properly be counted by the automatic tabulating equipment, a true duplicate copy is to be made of the damaged ballot in the presence of representatives of each political party on the ballot and substituted for the damaged ballot. All duplicate ballots are to be clearly labeled "duplicate" and are to bear a serial number which is recorded on the damaged or defective ballot and on the replacement ballot.

(e) The returns printed by the automatic tabulating equipment at the central counting center, to which have been added write-in and other valid votes, are, when certified by the clerk of the county commission, to constitute the unofficial preliminary returns of the county. Upon completion of the count, the returns are to be open to the public by posting a summary of the returns as have been tabulated at the central counting center. Upon completion of the canvass, the returns are to be posted as tabulated precinct by precinct.

(f) If for any reason it becomes impracticable to count all or a part of the ballots with tabulating equipment, the county commission may direct that they be counted manually, following as far as practicable the provisions governing the counting of paper ballots.

(g) As soon as possible after the completion of the count, the clerk of the county commission shall have the vote-recording devices properly boxed or securely covered and removed to a proper and secure place of storage.



§3-4A-28. Post-election custody and inspection of vote-recording devices and electronic poll books; canvass and recounts.

(a) The vote-recording devices, electronic poll books, tabulating programs and standard validation test ballots are to remain sealed during the canvass of the returns of the election, except that the equipment may be opened for the canvass and must be resealed immediately thereafter. During the seven-day period after the completion of the canvass, any candidate or the local chair of a political party may be permitted to examine any of the sealed materials: Provided, That a notice of the time and place of the examination shall be posted at the central counting center before and on the hour of nine o'clock in the morning on the day the examination is to occur and all persons entitled to be present at the central counting center may, at their option, be present. Upon completion of the canvass and after the seven-day period has expired, the vote-recording devices, test results and standard validation test ballots are to be sealed for one year: Provided, however, That the vote-recording devices, electronic poll books and all tabulating equipment may be released for use in any other lawful election to be held more than ten days after the canvass is completed and any of the electronic voting equipment or electronic poll books discussed in this section may be released for inspection or review by a request of a circuit court or the Supreme Court of Appeals.

(b) In canvassing the returns of the election, the board of canvassers shall examine, as required by subsection (d) of this section, all of the vote-recording devices, electronic poll books, the automatic tabulating equipment used in the election and those voter-verified paper ballots generated by direct recording electronic vote machines, shall determine the number of votes cast for each candidate and for and against each question and, by this examination, shall procure the correct returns and ascertain the true results of the election. Any candidate or his or her party representative may be present at the examination.

(c) If any qualified individual demands a recount of the votes cast at an election, the voter-verified paper ballot shall be used according to the same rules that are used in the original vote count pursuant to section twenty-seven of this article. For purposes of this subsection, "qualified individual" means a person who is a candidate for office on the ballot or a voter affected by an issue, other than an individual's candidacy, on the ballot.

(d) During the canvass, at least three percent of the precincts are to be chosen at random and the voter-verified paper ballots are to be counted manually. Whenever the vote total obtained from the manual count of the voter-verified paper ballots for all votes cast in a randomly selected precinct:

(1) Differs by more than one percent from the automated vote tabulation equipment; or

(2) Results in a different prevailing candidate or outcome, either passage or defeat, of one or more ballot issues in the randomly selected precincts for any contest or ballot issue, then the discrepancies shall immediately be disclosed to the public and all of the voter-verified paper ballots shall be manually counted. In every case where there is a difference between the vote totals obtained from the automated vote tabulation equipment and the corresponding vote totals obtained from the manual count of the voter-verified paper ballots, the manual count of the voter-verified paper ballots is the vote of record.



§3-4A-29. Incorrect recordation or tabulation of votes; testing accuracy of vote recording devices and automatic tabulating equipment; procedures and requirements.

(1) When during a canvass or a recount of votes in an election it appears to the board of canvassers or if it is so alleged in a petition for a recount, that a vote recording device or piece of automatic tabulating equipment used in the election has by reason of mechanical failure or improper or fraudulent preparation or tampering, incorrectly recorded or tabulated the actual votes cast or counted on such device or equipment, the board of canvassers shall proceed to determine whether an error has occurred in the vote recorded or counted on such device or equipment. If an error is found, the board of canvassers shall have the cause of the error corrected and the ballots affected recounted so that the election returns will accurately reflect the votes cast at such election if it is possible to accurately correct such error. If the board of canvassers is unable to accurately correct such errors made by said device or equipment and therefore cannot correct the returns to accurately reflect the actual votes cast at such election, the total votes recorded or tabulated on such device or equipment, despite the fact that such vote may be erroneous, shall be accepted in the canvass and in the recount as the votes cast.

(2) If it is necessary for the board of canvassers to test any vote recording device or automatic tabulating equipment counting device for its mechanical accuracy in recording or tabulating the votes cast at such election, such test shall be conducted by the clerk of the county court in the presence of the board of canvassers and of any candidate or his party representative. After the completion of such test the clerk will then and there prepare and file a statement in writing giving in detail the result of the examination and test.



§3-4A-30. Adjustments in voting precincts where electronic voting system used.

(a) The provisions of section five, article one of this chapter, relating to the number of registered voters in each precinct, shall apply to and control in precincts in counties in which electronic voting systems have been adopted, except that the maximum number of registered voters shall be one thousand five hundred per precinct. The county commissions of such counties, subject to other provisions of this chapter with respect to the altering or changing of the boundaries of voting precincts, may change the boundaries of precincts or consolidate precincts as practicable, to achieve the maximum advantage from the use of electronic voting systems.

(b) The county commission may, in the urban centers of any county adopting an electronic voting system, designate a voting place outside the boundaries of a precinct, provided such voting place is in a public building of sufficient size and in an adjoining precinct. In such event, more than one precinct may vote in any such public building. Upon combination of adjoining precincts pursuant to this subsection, the county commission shall: (1) Publish its order combining the precincts in the same manner as an order of consolidation pursuant to section seven, article one of this chapter; and (2) cause its order to be published with each sample ballot publication required by this chapter.



§3-4A-31. Use of electronic voting systems in municipal elections.

The county court of any county which has adopted the use of an electronic voting system is hereby authorized to make such system available to any municipality in, or partly in, such county for use in elections conducted by such municipality, and the use of the electronic voting system by such municipality shall be upon such terms and conditions as may be agreed upon between the county court and the municipality.



§3-4A-32. Applicability of general laws relating to elections.

Except as modified by this article, the general laws applying to regular, special and primary elections shall apply to elections conducted with the use of electronic voting systems.

If it shall be impracticable for the county court of any county, after the adoption of an electronic voting system by such county, to supply the necessary vote recording devices to each precinct of such county for use in any election, the holding of any election in such precincts, which have not been supplied with vote recording devices shall be governed by the general laws with respect to conducting a regular, special and primary election by the use of printed ballots or the laws with respect to conducting such election by the use of voting machines if such machines are used.



§3-4A-33. Tampering with vote-recording devices, electronic poll books, ballot labels, ballot or ballot cards, program decks, standard validation test decks or other automatic tabulating equipment; other dishonest practices; attempts; penalty.

(a) Any person not an election officer or other public official who shall tamper or attempt to tamper with any vote-recording device, electronic poll book, ballot label, ballot or ballot card, program deck, standard validation test deck or automatic tabulating equipment or in any way intentionally impair or attempt to impair their use and any person who shall be guilty of or shall attempt any dishonest practice upon any such devices or equipment, or with or by their use, shall be deemed guilty of a felony and, upon conviction thereof, shall be confined in a correctional facility for not less than one year nor more than ten years or fined not less than $5,000, or both.

(b) Any clerk of a county commission, county commissioner, ballot commissioner, election commissioner, or poll clerk, or any custodian, technician or other public official authorized to take part in the holding of an election or in preparing for an election, who, with intent to cause or permit any vote-recording device, electronic poll book, program deck, standard validation test deck or other automatic tabulating equipment to fail to record, test or tabulate correctly all votes cast thereon or tabulated therewith, tampers with or disarranges such device in any way, or any part or appliance thereof, or who causes or consents to the use of such device or equipment for vote recording, testing or tabulating at any election with knowledge of the fact that the same is not in order, or not perfectly set and adjusted so that it will correctly record, test or tabulate all votes cast or who, with the purpose of defrauding or deceiving any voter or of causing it to be doubtful for what ticket or candidate or candidates or proposition any vote is cast, or of causing it to appear on said device or devices that the votes cast for one ticket, candidate or proposition, were cast for another ticket, candidate or proposition, removes, changes or mutilates any ballot, ballot card or ballot label on said device or any part thereof, or does any other thing intended to interfere with the validity or accuracy of the election, shall be deemed guilty of a felony and, upon conviction thereof, shall be confined in a correctional facility for not less than one year nor more than ten years, or fined not less than $5,000 or both.



§3-4A-34. Wilful neglect of duty by officials; penalties.

Any public officer or election officer upon whom any duty is imposed by this article who shall wilfully omit or neglect to perform such duty, or who shall do any act prohibited in this article for which punishment is not otherwise provided herein, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than $500 nor more than $1,000, or imprisonment in the county jail for not less than sixty days nor more than one year, or both, in the discretion of the court.






ARTICLE 5. PRIMARY ELECTIONS AND NOMINATING PROCEDURES.

§3-5-1. Time and place of holding primary elections in the year one thousand nine hundred eighty and thereafter; hours polls open.

Primary elections shall be held at the voting place in each of the voting precincts in the state, for the purposes set forth in this article, on the second Tuesday in May 1986 and in each second year thereafter.

At such election the polls shall be opened and closed at the hours provided for opening and closing the polls in a general election.



§3-5-1A. Time and place of holding primary elections held in the year one thousand nine hundred seventy-eight; hours polls open.

The primary election held in the year 1978 shall be held at the voting place in each of the voting precincts in the state, for the purposes set forth in this article, on the second Tuesday in May 1978.

At such election the polls shall be opened and closed at the hours provided for opening and closing the polls in a general election.



§3-5-2. Delegates to national conventions; alternate delegates.

(a) At the primary election to be held in the year one thousand nine hundred ninety-two, and in each fourth year thereafter, there shall be elected by the voters of each political party of the state, in accordance with a plan adopted by the state party, persons to be delegates to the national convention of the party to be held next after the date of such primary.

(b) The plan adopted by each political party of the state shall state the method, subject to compliance with their national party rules and not inconsistent with the provisions of this chapter, for the election of persons in each congressional district of the state as delegates to the national convention of the party, for the election or selection of persons in each congressional district of the state as alternate delegates to the national convention of the party and for the selection of all remaining delegates and alternate delegates allocated to the party in their national convention. Not less than one hundred twenty days before the primary election to be held in the year one thousand nine hundred ninety-two, and in every fourth year thereafter, the governing body of each political party of the state shall certify the plan adopted by the party under signature of the state party chairman and file the plan with the Secretary of State. Any questions regarding whether such plan was rightfully adopted by the party shall be resolved by the party based upon party rules.

(c) The plan adopted by each political party of the state shall, to the extent permissible under their national party rules, provide for the following:

(1) The voters of each political party shall elect in each congressional district the number of persons as delegates to the national convention of the party to which the district is entitled.

(2) If the rules of the national political party do not require the apportionment of delegates on the basis of their commitment for president, the persons receiving the highest number of votes as delegates in any congressional district to the number to which the district is entitled, shall be elected delegates. After the election of delegates in each congressional district to the number to which the district is entitled, the persons receiving the next highest votes in each congressional district and having qualified, as may be provided in the plan adopted by the party, shall be elected as alternate delegates to the number of alternate delegates to which the district is entitled.

(3) If the rules of the national political party require that the percentage of votes cast for the various presidential candidates determine the apportionment of committed candidates to be elected as delegates or alternates, regardless of whether such committed candidates received the highest number of votes, then the plan adopted by the political party of the state shall prescribe the number of delegates and alternates to be elected under such apportionment, the method by which the apportionment shall be made, and the method by which the Secretary of State shall determine which delegates and alternates are elected. A committed candidate for delegate to national convention is one whose preference for particular presidential candidate appears on the ballot.

(4) In the event the number of persons elected in the primary election in a congressional district is less than the number to which the district is entitled as delegates and alternate delegates to the national convention of the political party, the governing body of the political party of the state shall appoint persons from the congressional district to serve as delegates or alternate delegates to the national convention of the party unless the rules of the party otherwise provide.

(5) The number of persons which each of the congressional districts in the state are entitled to elect as delegates to the national convention of the political party shall be apportioned among the congressional districts in the same proportion to the total number of delegates to the party's national convention elected in all congressional districts in the state as the population of the congressional district bears to the total population of the state based upon the census of population taken by the bureau of the census of the United States Department of Commerce in the year one thousand nine hundred ninety, and in every tenth year thereafter.

(d) The official primary ballot at the primary election to be held in the year one thousand nine hundred ninety-two, and in every fourth year thereafter shall, following the names of all candidates for delegates to the national convention of the party, contain the words "For election in accordance with the plan adopted by the party and filed with the Secretary of State."

(e) Unless and until a political party of the state has adopted and certified a plan for the election of delegates to the national convention of the party and filed the plan with the Secretary of State, there shall be elected by the voters of the political party of the state at the primary election to be held in the year one thousand nine hundred ninety-two, and in each fourth year thereafter, the number of persons to which the party is entitled as delegates-at-large, and by the voters of each political party in each congressional district in the state the number of delegates to which the district is entitled. The persons receiving the highest number of votes in the state as delegates-at-large, to the number to which the state is entitled, shall be elected delegates. The persons receiving the highest number of votes as delegates in any congressional district, to the number to which the district is entitled, shall be elected delegates. Each delegate so elected shall then appoint an individual to serve as alternate delegate, and shall by registered letter notify the Secretary of State of such appointment within forty days after the primary election.



§3-5-3. Presidential preference.

In presidential election years, in addition to the candidates required to be nominated at the primary election, the qualified voters of each political party shall have the opportunity of voting for their choice among those aspiring to be the candidates of their respective parties for president of the United States. The names of such aspirants shall be printed on the official election ballot of their respective parties, as provided in section thirteen of this article, upon the filing with the Secretary of State of the certificate of announcement as provided in section seven of this article and the filing fee or petition in lieu of filing fee as provided in sections eight and eight-a of this article, and the ballot shall be marked and the vote shall be counted, canvassed and returned under the same conditions as to names, certificates and other matters, as the names and certificates of the party aspirants for the party nomination for the office of Governor.



§3-5-4. Nomination of candidates in primary elections.

(a) At each primary election, the candidate or candidates of each political party for all offices to be filled at the ensuing general election by the voters of the entire state, of each congressional district, of each state senatorial district, of each delegate district, and of each county in the state shall be nominated by the voters of the different political parties, except that no presidential elector shall be nominated at a primary election.

(b) In primary elections a plurality of the votes cast shall be sufficient for the nomination of candidates for office. Where only one candidate of a political party for any office in a political division, including party committeemen and delegates to national conventions, is to be chosen the candidate receiving the highest number of votes therefor in the primary election shall be declared the party nominee for such office. Where two or more such candidates are to be chosen in the primary election, the candidates constituting the proper number to be so chosen who shall receive the highest number of votes cast in the political division in which they are candidates shall be declared the party nominees and choices for such offices, except that:

(1) Candidates for the office of commissioner of the county commission shall be nominated and elected in accordance with the provisions of section ten, article nine of the Constitution of the State of West Virginia and the requirements of section one-b, article one, chapter seven of this code;

(2) Members of county boards of education shall be elected at primary elections in accordance with the provisions of sections five and six of this article;

(3) Candidates for the House of Delegates shall be nominated and elected in accordance with the residence restrictions provided in section two, article two, chapter one of this code.

(c) In case of tie votes between candidates for party nominations or elections in primary elections, the choice of the political party shall be determined by the executive committee of the party for the political division in which such persons are candidates.



§3-5-5.

Repealed.

Acts, 1993 Reg. Sess., Ch. 43.



§3-5-6. Election of county board of education members at primary elections.

(a) An election for the purpose of electing members of the county board of education shall be held on the same date as the primary elections, as provided by law, but upon a nonpartisan ballot printed for the purpose.

(b) No more than two members may be elected or serve from the same magisterial district. The eligibility of candidates to be declared elected for full terms of four years and for unexpired terms of two or more years based on this limitation shall be determined at the time of certification of the election.

(1) Such eligibility shall be based on the magisterial district residence of incumbent members of the board whose terms will continue beyond July 1, following the primary election.

(A) No person is eligible to be declared elected who resides in a district which has two such incumbent members.

(B) No more than one candidate is eligible to be declared elected who resides in a district which has one such incumbent member.

(C) A person with the highest number of votes may be declared elected to an unexpired term notwithstanding the fact that the person's magisterial district has two representatives serving on the board at the time of the election: Provided, That the number of representatives from that magisterial district will be less than two as of July 1, following the primary.

(2) The person declared elected to an unexpired term shall assume the duties of a member of the board of Education according to the provisions of section two, article five, chapter eighteen of this code.

(c) In each nonpartisan election for Board of Education the board of canvassers shall:

(1) Declare and certify the election of the required number of eligible candidates receiving the highest numbers of votes to fill any full terms;

(2) Declare and certify the election of the required number of eligible candidates receiving the next highest numbers of votes, after all full terms are filled, to fill any unexpired terms.

(d) It is the intent of this statute that any person declared to be elected under the preceding provisions of this section shall take office as a duly elected member or members, even though the person may not have received a majority or plurality of all votes cast at such election.

(e) In case of a tie vote for a seat on a county board of education in any primary election, the provisions of section twelve, article six of this chapter shall control in breaking the tie.



§3-5-6A. Election of justices of the Supreme Court of Appeals.

(a) An election for the purpose of electing a justice or justices of the Supreme Court of Appeals shall be held on the same date as the primary election, as provided by law, upon a nonpartisan ballot by division printed for this purpose. For election purposes, in each election at which shall be elected more than one justice of the Supreme Court of Appeals, the election shall be by numbered division corresponding to the number of justices being elected. Each justice shall be elected at large from the entire state.

(b) In each nonpartisan election by division for a justice of the Supreme Court of Appeals, the candidates for election in each numbered division shall be tallied separately, and the board of canvassers shall declare and certify the election of the eligible candidate receiving the highest numbers of votes cast within a numbered division to fill any full terms.

(c) In case of a tie vote under this section, section twelve, article six of this chapter controls in breaking the tie vote.



§3-5-6B. Election of circuit judges.

(a) An election for the purpose of electing a circuit court judge or judges shall be held on the same date as the primary election in their respective circuits, as provided by law, upon a nonpartisan ballot by division printed for this purpose.

(b) In each nonpartisan election by division for a circuit court judge, the candidates for election in each numbered division shall be tallied separately, and the board of canvassers shall declare and certify the election of the eligible candidate receiving the highest numbers of votes cast within a numbered division to fill any full terms.

(c) In case of a tie vote under this section, section twelve, article six of this chapter controls in breaking the tie vote.



§3-5-6C. Election of family court judges.

(a) An election for the purpose of electing a family court judge or judges shall be held on the same date as the primary election in their respective circuits, as provided by law, upon a nonpartisan ballot by division printed for this purpose.

(b) In each nonpartisan election by division for a family court judge, the candidates for election in each numbered division shall be tallied separately, and the board of canvassers shall declare and certify the election of the eligible candidate receiving the highest numbers of votes cast within a numbered division to fill any full terms.

(c) In case of a tie vote under this section, section twelve, article six of this chapter controls in breaking the tie vote.



§3-5-6D. Election of magistrates.

(a) An election for the purpose of electing a magistrate or magistrates by division shall be held on the same date as the primary election in their respective circuits, as provided by law, upon a nonpartisan ballot by division printed for this purpose.

(b) In each nonpartisan election by division for a magistrate, the candidates for election in each numbered division shall be tallied separately, and the board of canvassers shall declare and certify the election of the eligible candidate receiving the highest numbers of votes cast within a numbered division to fill any full terms.

(c) In case of a tie vote under this section, section twelve, article six of this chapter controls in breaking the tie vote.



§3-5-7. Filing announcements of candidacies; requirements; withdrawal of candidates when section applicable.

(a) Any person who is eligible and seeks to hold an office or political party position to be filled by election in any primary or general election held under the provisions of this chapter shall file a certificate of announcement declaring his or her candidacy for the nomination or election to the office.

(b) The certificate of announcement shall be filed as follows:

(1) Candidates for the House of Delegates, the State Senate, circuit judge, family court judge, and any other office or political position to be filled by the voters of more than one county shall file a certificate of announcement with the Secretary of State.

(2) Candidates for an office or political position to be filled by the voters of a single county or a subdivision of a county, except for candidates for the House of Delegates, State Senate, circuit judge or family court judge, shall file a certificate of announcement with the clerk of the county commission.

(3) Candidates for an office to be filled by the voters of a municipality shall file a certificate of announcement with the recorder or city clerk.

(c) The certificate of announcement shall be filed with the proper officer not earlier than the second Monday in January before the primary election day and not later than the last Saturday in January before the primary election day and must be received before midnight, eastern standard time, of that day or, if mailed, shall be postmarked by the United States Postal Service before that hour. This includes the offices of justice of the Supreme Court of Appeals, circuit court judge, family court judge and magistrate, which are to be filled on a nonpartisan and division basis at the primary election.

(d) The certificate of announcement shall be on a form prescribed by the Secretary of State on which the candidate shall make a sworn statement before a notary public or other officer authorized to administer oaths, containing the following information:

(1) The date of the election in which the candidate seeks to appear on the ballot;

(2) The name of the office sought; the district, if any; and the division, if any;

(3) The legal name of the candidate and the exact name the candidate desires to appear on the ballot, subject to limitations prescribed in section thirteen, article five of this chapter;

(4) The county of residence and a statement that the candidate is a legally qualified voter of that county; and the magisterial district of residence for candidates elected from magisterial districts or under magisterial district limitations;

(5) The specific address designating the location at which the candidate resides at the time of filing, including number and street or rural route and box number and city, state and zip code;

(6) For partisan elections, the name of the candidate's political party and a statement that the candidate: (A) Is a member of and affiliated with that political party as evidenced by the candidate's current registration as a voter affiliated with that party; and (B) has not been registered as a voter affiliated with any other political party for a period of sixty days before the date of filing the announcement;

(7) For candidates for delegate to national convention, the name of the presidential candidate to be listed on the ballot as the preference of the candidate on the first convention ballot; or a statement that the candidate prefers to remain "uncommitted";

(8) A statement that the person filing the certificate of announcement is a candidate for the office in good faith;

(9) The words "subscribed and sworn to before me this ______ day of _____________, 20____" and a space for the signature of the officer giving the oath.

(e) The Secretary of State or the board of ballot commissioners, as the case may be, may refuse to certify the candidacy or may remove the certification of the candidacy upon receipt of a certified copy of the voter's registration record of the candidate showing that the candidate was registered as a voter in a party other than the one named in the certificate of announcement during the sixty days immediately preceding the filing of the certificate: Provided, That unless a signed formal complaint of violation of this section and the certified copy of the voter's registration record of the candidate are filed with the officer receiving that candidate's certificate of announcement no later than ten days following the close of the filing period, the candidate may not be refused certification for this reason.

(f) The certificate of announcement shall be subscribed and sworn to by the candidate before some officer qualified to administer oaths, who shall certify the same. Any person who knowingly provides false information on the certificate is guilty of false swearing and shall be punished in accordance with section three, article nine of this chapter.

(g) Any candidate for delegate to a national convention may change his or her statement of presidential preference by notifying the Secretary of State by letter received by the Secretary of State no later than the third Tuesday following the close of candidate filing. When the rules of the political party allow each presidential candidate to approve or reject candidates for delegate to convention who may appear on the ballot as committed to that presidential candidate, the presidential candidate or the candidate's committee on his or her behalf may file a list of approved or rejected candidates for delegate and the Secretary of State shall list as "uncommitted" any candidate for delegate who is disapproved by the presidential candidate.

(h) A person may not be a candidate for more than one office or office division at any election: Provided, That a candidate for an office may also be a candidate for President of the United States, for membership on political party executive committees or for delegate to a political party national convention: Provided, however, That an unsuccessful candidate for a nonpartisan office in an election held concurrently with the primary election may be appointed under the provisions of section nineteen of this article to fill a vacancy on the general ballot.

(i) A candidate who files a certificate of announcement for more than one office or division and does not withdraw, as provided by section eleven, article five of this chapter, from all but one office prior to the close of the filing period may not be certified by the Secretary of State or placed on the ballot for any office by the board of ballot commissioners.



§3-5-8. Filing fees and their disposition.

(a) Every person who becomes a candidate for nomination for or election to office in any primary election shall, at the time of filing the certificate of announcement as required in this article, pay a filing fee as follows:

(1) A candidate for president of the United States, for vice president of the United States, for United States Senator, for member of the United States House of Representatives, for Governor and for all other state elective offices shall pay a fee equivalent to one percent of the annual salary of the office for which the candidate announces: Provided, That the filing fee for any candidate for president or vice president of the United States shall not exceed $2,500 commencing with the 2004 filing period;

(2) A candidate for the office of judge of a circuit court and judge of a family court shall pay a fee equivalent to one percent of the total annual salary of the office for which the candidate announces;

(3) A candidate for member of the House of Delegates shall pay a fee of one-half percent of the total annual salary of the office and a candidate for state Senator shall pay a fee of one percent of the total annual salary of the office;

(4) A candidate for sheriff, prosecuting attorney, circuit clerk, county clerk, assessor, member of the county commission and magistrate shall pay a fee equivalent to one percent of the annual salary, excluding any additional compensation or commission of the office for which the candidate announces. A candidate for county board of education shall pay a fee of $25. A candidate for any other county office shall pay a fee of $10;

(5) Delegates to the national convention of any political party shall pay the following filing fees:

(A) A candidate for delegate-at-large shall pay a fee of $20; and

(B) A candidate for delegate from a congressional district shall pay a fee of $10;

(6) Candidates for members of political executive committees and other political committees shall pay the following filing fees:

(A) A candidate for member of a state executive committee of any political party shall pay a fee of $20;

(B) A candidate for member of a county executive committee of any political party shall pay a fee of $10; and

(C) A candidate for member of a congressional, senatorial or delegate district committee of any political party shall pay a fee of $5.

(b) Candidates shall pay the filing fee to the election official with whom the certificate of announcement is filed according to the provisions of section seven of this article at the time of filing their certificates of announcement and no certificate of announcement shall be received until the filing fee is paid.

(c) All moneys received by the clerk from the fees shall be credited to the general county fund. Moneys received by the Secretary of State from fees paid by candidates for offices to be filled by all the voters of the state shall be deposited in a special fund for that purpose and shall be apportioned and paid by him or her to the several counties on the basis of population and that received from candidates from a district or judicial circuit of more than one county shall be apportioned to the counties comprising the district or judicial circuit in like manner. When such moneys are received by sheriffs it shall be credited to the general county fund. Moneys received by the Secretary of State from fees paid by candidates for judicial or legislative offices to be filled by the voters of one county shall be apportioned to the county in which the boundaries of the district lie.



§3-5-8A. Nominating petitions as alternatives to filing fees; oath of impecuniosity required; petition in lieu of payment of filing fee.

A candidate seeking nomination to any office who is unable to pay the filing fee may qualify through the following petition process in lieu of payment of the filing fee.

The candidate shall file an oath with the appropriate office required under section eight of this article stating that he or she is unable to pay the filing fee due to a lack of financial resources. Such oath shall be filed not earlier than the second Monday in January next preceding the primary election day.

Upon receipt of the written oath the receiving officer shall provide the candidate with in-lieu-of-filing-fee petition forms and instructions on gathering the required signatures. The number of required signatures shall be four qualified voters for each whole dollar of the filing fee: Provided, That the filing fee shall be waived, in whole and not in part. Only signatures of voters registered in the county, district or other political division represented by the office sought may be solicited. Solicitors of signatures shall also be residents of the county, district or other geographical entity represented by the office sought: Provided, however, That for offices to be filled by the voters of more than one county, separate petition forms shall be used for the signatures of qualified voters from each county.

No qualified voter forfeits his or her opportunity to vote in the primary election by signing an in-lieu-of-filing-fee petition.

The candidate may submit a greater number of signatures to allow for subsequent losses due to invalidity of some signatures. The clerk of the county commission may not be required to determine the validity of a greater number of signatures than that required by this section.

Signatures obtained on an in-lieu-of-filing-fee petition shall not be counted toward the number of voters required to sign a nomination certificate in accordance with section twenty-three of this article.

The candidate shall file all in-lieu-of-filing-fee petitions with the required number of valid signatures with the clerk of the county commission or Secretary of State, as the case may be, not later than the last date required by law for filing declarations of candidacies and payment of the filing fee.

The oath and forms required by this section shall be prescribed by the Secretary of State.



§3-5-9. Certification and posting of candidacies.

By the eighty-fourth day next preceding the day fixed for the primary election, the Secretary of State shall arrange the names of all candidates, who have filed announcements with him or her, as provided in this article, and who are entitled to have their names printed on any political party ballot, in accordance with the provisions of this chapter, and shall forthwith certify the same under his or her name and the lesser seal of the state, and file the same in his or her office.

The certificate of candidates shall show: (1) The name and residence of each candidate; (2) the office for which he or she is a candidate; (3) the name of the political party of which he or she is a candidate; (4) upon what ballot his or her name is to be printed; and (5) in the case of a candidate for delegate to the national convention of any political party, the name of the person the candidate prefers as the presidential nominee of his or her party, or if he or she has no preference, the word "uncommitted".

The Secretary of State shall post a duplicate of the certificate in a conspicuous place in his or her office and keep same posted until after the primary election.

Immediately upon completion of such certification, the Secretary of State shall ascertain therefrom the candidates whose names are to appear on the primary election ballots in the several counties of the state and shall certify to the clerk of the county commission in each county the certificate information relating to each of the candidates whose names are to appear on the ballot in that county. He or she shall transmit the certificate to the several clerks by registered or certified mail, but, in emergency cases, he may resort to other reliable and speedy means of transmission which may be available so that such certificates shall reach the several clerks by the seventieth day next preceding such primary election day.

The provisions of this section shall apply to the primary election held in the year one thousand nine hundred eighty-six and every primary election held thereafter.



§3-5-10. Publication of sample ballots and lists of candidates.

(a) The ballot commissioners of each county shall prepare a sample official primary ballot for each party and, as the case may be, for the nonpartisan candidates to be voted for at the primary election, according to the provisions of this article and articles four and four-a of this chapter, as appropriate to the voting system. If any ballot issue is to be voted on in the primary election, the ballot commissioners shall likewise prepare a sample official ballot for that issue according to the provisions of law authorizing the election.

(b) The facsimile sample ballot for each political party and for nonpartisan candidates or ballot issues shall be published as follows:

(1) For counties in which two or more qualified newspapers publish a daily newspaper, not more than twenty-six nor less than twenty days preceding the primary election, the ballot commissioners shall publish each sample official primary election ballot as a Class I-0 legal advertisement in the two qualified daily newspapers of different political parties within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code;

(2) For counties having no more than one daily newspaper, or having only one or more qualified newspapers which publish weekly, not more than twenty-six nor less than twenty days preceding the primary election, the ballot commissioners shall publish the sample official primary election ballot as a Class I legal advertisement in the qualified newspaper within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code; and

(3) Each facsimile sample ballot shall be a photographic reproduction of the official sample ballot or ballot pages and shall be printed in a size no less than sixty-five percent of the actual size of the ballot, at the discretion of the ballot commissioners: Provided, That when the ballots for the precincts within the county contain different senatorial, delegate, magisterial or executive committee districts or when the ballots for precincts within a city contain different municipal wards, the facsimile shall be altered to include each of the various districts in the appropriate order. If, in order to accommodate the size of each ballot, the ballot or ballot pages must be divided onto more than one page, the arrangement and order shall be made to conform as nearly as possible to the arrangement of the ballot. The publisher of the newspaper shall submit a proof of the ballot and the arrangement to the ballot commissioners for approval prior to publication.

(c) The ballot commissioners of each county shall prepare, in the form and manner prescribed by the Secretary of State, an official list of offices and candidates for each office which will appear on the primary election ballot for each party and, as the case may be, for the nonpartisan candidates to be voted for at the primary election. All information which appears on the ballot, including instructions as to the number of candidates for whom votes may be cast for the office, any additional language which will appear on the ballot below the name of the office, any identifying information relating to the candidates, such as his or her residence and magisterial district or presidential preference, shall be included in the list in the same order in which it appears on the ballot. Following the names of all candidates, the list shall include the full title, text and voting positions of any issue to appear on the ballot.

(d) The official list of candidates and issues as provided in subsection (c) of this section shall be published as follows:

(1) For counties in which two or more qualified newspapers publish a daily newspaper, on the last day on which a newspaper is published immediately preceding the primary election, the ballot commissioners shall publish the official list of candidates and issues as a Class I-0 legal advertisement in the two qualified daily newspapers of different political parties within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code;

(2) For counties having no more than one daily newspaper, or having only one or more qualified newspapers which publish weekly, on the last day on which a newspaper is published immediately preceding the primary election, the ballot commissioners shall publish the sample official list of nominees and issues as a Class I legal advertisement in the qualified newspaper within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code;

(3) The publication of the official list of candidates for each party and for nonpartisan candidates shall be in single or double columns, as required to accommodate the type size requirements as follows: (A) The words "official list of candidates", the name of the county, the words "primary election", the date of the election, the name of the political party or the designation of nonpartisan candidates shall be printed in all capital letters and in bold type no smaller than fourteen point. The designation of the national, state, district or other tickets shall be printed in all capital letters in type no smaller than fourteen point; (B) the title of the office shall be printed in bold type no smaller than twelve point and any voting instructions or other language printed below the title shall be printed in bold type no smaller than ten point; and (C) the names of the candidates shall be printed in all capital letters in bold type no smaller than ten point and the residence information shall be printed in type no smaller than ten point; and

(4) When any ballot issue is to appear on the ballot, the title of that ballot shall be printed in all capital letters in bold type no smaller than fourteen point. The text of the ballot issue shall appear in no smaller than eight point type. The ballot commissioners may require the publication of the ballot issue under this subsection in the facsimile sample ballot format in lieu of the alternate format.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section, beginning with the primary election to be held in the year two thousand, the ballot commissioners of any county may choose to publish a facsimile sample ballot for each political party and for nonpartisan candidates or ballot issues instead of the official list of offices and candidates for each office for purposes of the last publication required before any primary election.



§3-5-11.  Withdrawals; filling vacancies in candidacy; publication.

(a) A candidate who has filed a certificate of announcement and wishes to withdraw and decline to stand as a candidate for the office shall file a signed and notarized statement of withdrawal on a form provided by the Secretary of State with the same officer with whom the certificate of announcement was filed. If the notarized statement of withdrawal is received by the proper officer by the deadlines set forth in subsection (b) of this section then the candidate’s withdrawal is final and his or her name shall not be certified as a candidate nor printed on any ballot. If a candidate files a notarized statement of withdrawal after the deadlines set forth in subsection (b) of this section, the candidate shall not be withdrawn and the candidate’s name shall remain on the ballot.

(b) Deadlines for withdrawing as a candidate:

(1) For primary or special primary elections or nonpartisan elections held in conjunction with a primary election: The notarized statement of withdrawal must be received by the same officer with whom the certificate of announcement was filed by the close of business of that officer not later than the third Tuesday following the close of the candidate filing period.

(2) For general or special general elections or nonpartisan elections held in conjunction with a general election: The notarized statement of withdrawal must be received by the same officer with whom the certificate of announcement was filed by the close of business of that officer not later than eighty-four days before the general election.

(c) Upon request of the candidate's family, the board of ballot commissioners may remove the name of a candidate who dies before the ballots are printed. If a candidate dies after the ballots are printed but before the election, the clerk of the county commission shall give a written notice which shall be posted with the sample ballot at each precinct with the county to the following effect: “To the voter: (name) of (residence), a candidate for (office) is deceased.”

(d) If after the time is closed for announcing as a candidate there is a vacancy on the ballot caused by failure of any person of a party to file for each available seat of each available office, the executive committee of the party for the political division within which such candidate was to be voted for, or its chair if the committee fails to act, may fill the vacancy and certify the candidate named to the appropriate filing officer. Certification of the appointment by the executive committee or its chair, the candidate's certificate of announcement and the filing fee must be received by the appropriate filing officer as follows: For an appointment by an executive committee, no later than the second Friday following the close of filing, for an appointment by its chair, no later than the third Tuesday following the close of filing. A candidate appointed to fill a vacancy on the ballot under this subsection shall have his or her name printed on the primary ballot for that party.



§3-5-12. Official and sample ballots; color.

There shall be a separate ballot printed on different colored paper for each political party participating in the primary election and the ballot of no two parties may be of the same color or tint. The Secretary of State shall select and determine the color of the paper of the ballot of each of the parties, and shall notify the clerk of the county commission of each county thereof, at the time he or she certifies the names of the candidates of the various parties to the clerk, as herein provided.

A different color of paper shall be selected and designated by the Secretary of State for each party. The sample ballots of each party shall be of a different color than the official ballot and of a different color from one another. There shall be printed across the face of such sample ballot in large letters the words "sample ballot". No sample ballot shall be voted or counted in any election.



§3-5-13. Form and contents of ballots.

The following provisions apply to the form and contents of election ballots:

(1) The face of every primary election ballot shall conform as nearly as practicable to that used at the general election.

(2) The heading of every ballot is to be printed in display type. The heading is to contain a ballot title, the name of the county, the state, the words "Primary Election" and the month, day and year of the election. The ballot title of the political party ballots is to contain the words "Official Ballot of the (Name) Party" and the official symbol of the political party may be included in the heading.

(A) The ballot title of any separate paper ballot or portion of any electronic or voting machine ballot for all judicial officer shall commence with the words "Nonpartisan Ballot of Election of Judicial Officers" and each such office shall be listed in the following order:

(i) The ballot title of any separate paper ballot or portion of any electronic or voting machine ballot for all justices of the Supreme Court of Appeals shall contain the words "Nonpartisan Ballot of Election of Justice(s) of the Supreme Court of Appeals of West Virginia". The names of the candidates for the Supreme Court of Appeals shall be printed by division without references to political party affiliation or registration.

(ii) The ballot title of any separate paper ballot or portion of any electronic or voting machine ballot for all circuit court judges in the respective circuits shall contain the words "Nonpartisan Ballot of Election of Circuit Court Judge(s)". The names of the candidates for the respective circuit court judge office shall be printed by division without references to political party affiliation or registration.

(iii) The ballot title of any separate paper ballot or portion of any electronic or voting machine ballot for all family court judges in the respective circuits shall contain the words "Nonpartisan Ballot of Election of Family Court Judge(s)". The names of the candidates for the respective family court judge office shall be printed by division without references to political party affiliation or registration.

(iv) The ballot title of any separate paper ballot or portion of any electronic or voting machine ballot for all magistrates in the respective circuits shall contain the words "Nonpartisan Ballot of Election of Magistrate(s)". The names of the candidates for the respective magistrate office shall be printed by division without references to political party affiliation or registration.

(B) The ballot title of any separate paper ballot or portion of any electronic or voting machine ballot for the Board of Education is to contain the words "Nonpartisan Ballot of Election of Members of the ______________ County Board of Education". The districts for which less than two candidates may be elected and the number of available seats are to be specified and the names of the candidates are to be printed without reference to political party affiliation and without designation as to a particular term of office.

(C) Any other ballot or portion of a ballot on a question is to have a heading which clearly states the purpose of the election according to the statutory requirements for that question.

(3) (A) For paper ballots, the heading of the ballot is to be separated from the rest of the ballot by heavy lines and the offices shall be arranged in columns with the following headings, from left to right across the ballot: "National Ticket", "State Ticket", "County Ticket" and, in a presidential election year, "National Convention" or, in a nonpresidential election year, "District Ticket". The columns are to be separated by heavy lines. Within the columns, the offices are to be arranged in the order prescribed in section thirteen-a of this article.

(B) For voting machines, electronic voting devices and any ballot tabulated by electronic means, the offices are to appear in the same sequence as prescribed in section thirteen-a of this article and under the same headings as prescribed in paragraph (A) of this subdivision. The number of pages, columns or rows, where applicable, may be modified to meet the limitations of ballot size and composition requirements subject to approval by the Secretary of State.

(C) The title of each office is to be separated from preceding offices or candidates by a line and is to be printed in bold type no smaller than eight point. Below the office is to be printed the number of the district, if any, the number of the division, if any, and the words "Vote for ________" with the number to be nominated or elected or "Vote For Not More Than ________" in multicandidate elections. For offices in which there are limitations relating to the number of candidates which may be nominated, elected or appointed to or hold office at one time from a political subdivision within the district or county in which they are elected, there is to be a clear explanation of the limitation, as prescribed by the Secretary of State, printed in bold type immediately preceding the names of the candidates for those offices on the ballot in every voting system. For counties in which the number of county commissioners exceeds three and the total number of members of the county commission is equal to the number of magisterial districts within the county, the office of county commission is to be listed separately for each district to be filled with the name of the magisterial district and the words "Vote for One" printed below the name of the office: Provided, That the office title and applicable instructions may span the width of the ballot so as it is centered among the respective columns.

(D) The location for indicating the voter's choices on the ballot is to be clearly shown. For paper ballots, other than those tabulated electronically, the official primary ballot is to contain a square formed in dark lines at the left of each name on the ballot, arranged in a perpendicular column of squares before each column of names.

(4) (A) The name of every candidate certified by the Secretary of State or the board of ballot commissioners is to be printed in capital letters in no smaller than eight point type on the ballot for the appropriate precincts. Subject to the rules promulgated by the Secretary of State, the name of each candidate is to appear in the form set out by the candidate on the certificate of announcement, but in no case may the name misrepresent the identity of the candidate nor may the name include any title, position, rank, degree or nickname implying or inferring any status as a member of a class or group or affiliation with any system of belief.

(B) The city of residence of every candidate, the state of residence of every candidate residing outside the state, the county of residence of every candidate for an office on the ballot in more than one county and the magisterial district of residence of every candidate for an office subject to magisterial district limitations are to be printed in lower case letters beneath the names of the candidates.

(C) The arrangement of names within each office must be determined as prescribed in section thirteen-a of this article.

(D) If the number of candidates for an office exceeds the space available on a column or ballot page and requires that candidates for a single office be separated, to the extent possible, the number of candidates for the office on separate columns or pages are to be nearly equal and clear instructions given the voter that the candidates for the office are continued on the following column or page.

(5) When an insufficient number of candidates has filed for a party to make the number of nominations allowed for the office or for the voters to elect sufficient members to the Board of Education or to executive committees, the vacant positions on the ballot shall be filled with the words "No Candidate Filed": Provided, That in paper ballot systems which allow for write-ins to be made directly on the ballot, a blank line shall be placed in any vacant position in the office of Board of Education or for election to any party executive committee. A line shall separate each candidate from every other candidate for the same office. Notwithstanding any other provision of this code, if there are multiple vacant positions on a ballot for one office, the multiple vacant positions which would otherwise be filled with the words "No Candidate Filed" may be replaced with a brief detailed description, approved by the Secretary of State, indicating that there are no candidates listed for the vacant positions.

(6) In presidential election years, the words "For election in accordance with the plan adopted by the party and filed with the Secretary of State" is to be printed following the names of all candidates for delegate to national convention.

(7) All paper ballots are to be printed in black ink on paper sufficiently thick so that the printing or marking cannot be discernible from the back: Provided, That no paper ballot voted pursuant to the provisions of 42 U. S. C. §1973, et seq., the Uniformed and Overseas Citizens Absentee Voting Act of 1986, or federal write-in absentee ballot may be rejected due to paper type, envelope type, or notarization requirement. Ballot cards and paper for printing ballots using electronically sensible ink are to meet minimum requirements of the tabulating systems and are to conform in size and weight to ensure ease in tabulation.

(8) Ballots are to contain perforated tabs at the top of the ballots and are to be printed with unique sequential numbers from one to the highest number representing the total number of ballots printed. On paper ballots, the ballot is to be bordered by a solid line at least one sixteenth of an inch wide and the ballot is to be trimmed to within one-half inch of that border.

(9) On the back of every official ballot or ballot card the words "Official Ballot" with the name of the county and the date of the election are to be printed. Beneath the date of the election there are to be two blank lines followed by the words "Poll Clerks".

(10) The face of sample paper ballots and sample ballot labels are to be like other official ballots or ballot labels except that the word "sample" is to be prominently printed across the front of the ballot in a manner that ensures the names of candidates are not obscured and the word "sample" may be printed in red ink. No printing may be placed on the back of the sample.



§3-5-13A. Order of offices and candidates on the ballot; uniform drawing date.

(a) The order of offices for state and county elections on all ballots within the state shall be as prescribed herein. When the office does not appear on the ballot in an election, then it shall be omitted from the sequence. When an unexpired term for an office appears on the ballot along with a full term, the unexpired term shall appear immediately below the full term.

NATIONAL TICKET: President (and Vice President in the general election), United States Senator, member of the United States House of Representatives

STATE TICKET: Governor, Secretary of State, Auditor, Treasurer, Commissioner of Agriculture, Attorney General, State Senator, member of the House of Delegates, any other multicounty office, state executive committee.

COUNTY TICKET: Clerk of the circuit court, county commissioner, clerk of the county commission, prosecuting attorney, sheriff, assessor, surveyor, congressional district executive committee, senatorial district executive committee in multicounty districts, delegate district executive committee in multicounty districts.

NATIONAL CONVENTION: Delegate to the national convention -- at-large, delegate to the national convention -- congressional district

DISTRICT TICKET: County executive committee.

(b) Except for office divisions in which no more than one person has filed a certificate of announcement, the arrangement of names for all offices shall be determined by lot according to the following provisions:

(1) On the fourth Tuesday following the close of the candidate filing, beginning at nine o'clock a. m., a drawing by lot shall be conducted in the office of the clerk of the county commission in each county. Notice of the drawing shall be given on the form for the certificate of announcement and no further notice shall be required. The clerk of the county commission shall superintend and conduct the drawing and the method of conducting the drawing shall be prescribed by the Secretary of State.

(2) Except as provided herein, the position of each candidate within each office division shall be determined by the position drawn for that candidate individually: Provided, That if fewer candidates file for an office division than the total number to be nominated or elected, the vacant positions shall appear following the names of all candidates for the office.

(3) Candidates for delegate to national convention who have filed a commitment to a candidate for president shall be listed alphabetically within the group of candidates committed to the same candidate for president and uncommitted candidates shall be listed alphabetically in an uncommitted category. The position of each group of committed candidates and uncommitted candidates shall be determined by lot by drawing the names of the presidential candidates and for an uncommitted category.

(4) A candidate or the candidate's representative may attend the drawings.



§3-5-14. General provisions applicable to primary elections.

Provisions of article one of this chapter relating to ballot commissioners, election commissioners and clerks, procedures for obtaining election supplies and conducting elections, loss and replacement of election supplies, challenge of voters, leaves of absence for voting, election expenses and recount procedures shall control and govern primary elections wherever applicable.

In all other particulars, when no specific provision is made in this article for the control, conduct and government of any phase of primary elections, resort shall be had to other provisions of this chapter which may be applicable thereto and controlling thereof.



§3-5-15. Ascertaining and certifying primary election results.

When the polls are closed in an election precinct where only a single election board has served, the receiving board shall perform all of the duties prescribed in this section. When the polls are closed in an election precinct where two election boards have served, both the receiving and counting boards shall together conclude the counting of the votes cast, the tabulating and summarizing of the number of the votes cast, unite in certifying and attesting to the returns of the election and join in making out the certificates of the result of the election provided in this article. They shall not adjourn until the work is completed.

In all election precincts, as soon as the polls are closed and the last voter has voted, the receiving board shall first process the absentee ballots according to the provisions of section eight, article three of this chapter. After the absentee ballots to be counted have been deposited in the ballot box, the election officers shall proceed to ascertain the result of the election in the following manner:

(a) The receiving board shall ascertain from the poll books and record separately on the proper form the total number of voters of each party and nonpartisan voters who have voted.

(1) The number of provisional ballots of each party shall be counted and subtracted from the number of voters of the same party, which result should equal the number of ballots of that party deposited in the ballot box.

(2) The total of all voters, including both partisan and nonpartisan voters, minus the total of all provisional ballots, should equal the number of nonpartisan ballots deposited in the ballot box.

(3) The commissioners and clerks shall also report, over their signatures, the number of each type of ballots spoiled and the number of each type of ballots not voted.

(b) The procedure for counting ballots, whether performed throughout the day by the counting board, as provided in section thirty-three, article one of this chapter, or after the close of the polls by the receiving board or by the two boards together, shall be as follows:

(1) The ballot box shall be opened and all votes shall be tallied in the presence of the entire election board;

(2) One of the commissioners shall take one ballot from the box at a time and shall determine if the ballot is properly signed by the two poll clerks of the receiving board. If not properly signed, the ballot shall be placed in an envelope for the purpose without unfolding it. If properly signed, the commissioner shall announce which type of ballot it is and hand the ballot to a team of commissioners of opposite politics, who shall together read the votes marked on the ballot for each office. Write-in votes for nomination for any office and write-in votes for election for any person other than an official write-in candidate shall be disregarded;

(3) The commissioner responsible for removing the ballots from the box shall keep a tally of the number of ballots of each party and any nonpartisan ballot as they are removed and whenever the number of ballots of a particular party shall equal the number of voters entered on the poll book for that party minus the number of provisional ballots of that party, as determined according to subsection (a) of this section, any other ballot found in the ballot box shall be placed in the same envelope with unsigned ballots not counted, without unfolding the same, or allowing anyone to examine or know the contents thereof, and the number of excess ballots of each party shall be recorded on the envelope;

(4) Each poll clerk shall keep an accurate tally of the votes cast by marking in ink on tally sheets, which shall be provided for the purpose so as to show the number of votes received by each candidate for each office;

(5) When the votes have been read from a ballot, the ballot shall be immediately strung on a thread, with separate threads for each party's ballots and for nonpartisan ballots.

(c) As soon as the results at the precinct are ascertained, the commissioners and clerks shall make out and sign three certificates of result, for each party represented, of the vote for all candidates of each party represented, on a form prescribed by the Secretary of State, giving the complete returns of the election at the polling place, which form shall include the following oath:

We, the undersigned commissioners and poll clerks of the primary election held at precinct No. .......... of .......... district of .......... County, W.Va., on the .......... day of .........., 20..., do hereby certify that having been first duly sworn, we have carefully and impartially ascertained the result of said election at said precinct for the candidates on the official ballot of the .......... party, and the same is as follows:

The election officers shall enter the name of each office and the full name of each candidate on the ballot and the number of votes, in words and numbers, received by each. The election officers shall also enter the full name of every official write-in candidate for election to offices to be filled in the primary, except delegate to national convention, and the number of votes for each. Two of the certificates of result of election, for each party, shall be sealed in separately addressed envelopes, furnished for that purpose, and shall be disposed of by the precinct commissioners as follows: Two of the sealed envelopes containing the returns of each party shall be delivered to the clerk of the county commission who shall, within forty-eight hours, mail one of the sealed returns for each precinct by certified mail to the Secretary of State. The one unsealed certificate shall be posted on the outside of the front door of the polling place.

(d) All ballots voted for candidates of each party shall be sealed in separate envelopes and the commissioners and clerks shall each sign across the seal.



§3-5-16. Return of supplies and certificates.

Immediately after completion of the count, tabulation and the posting of the certificate of result of the primary election in each precinct, one of the commissioners or poll clerks of each party at the precinct, designated for that purpose, shall return to the clerk of the county commission the ballot boxes, registration books and the several packages of ballots, poll books, tally sheets, certificates and all other election supplies and returns.



§3-5-17. Canvassing and certifying returns; recount procedures.

The commissioners of the county commission, sitting as a board of canvassers, shall convene at the courthouse of the county on the fifth day following any primary election, which is not a Saturday, Sunday or legal holiday, and shall proceed to canvass the returns of the election. The procedures prescribed in section nine, article six, of this chapter relating to canvass of general election returns, shall, where adaptable, be applied in the canvass of the primary election returns. The board shall proceed to ascertain the result of the election in the county and district and election precincts and cause to be prepared and recorded in the primary election precinct record book a table or tables which show, as to each candidate of each political party for each office, the number of votes cast for him or her at each precinct and the total number cast in the entire county. The board shall then make up and enter in said record book a certificate for each political party showing, as to each candidate for each political party for each office, the total number of votes, in words and figures, cast for him or her in the entire county and the number of votes received by all the candidates of such party in such district in the following form:

The board of canvassers of the county of ................ of West Virginia, having carefully and impartially examined the returns of the primary election held in said county on the ....... day of ..........., 19...., do hereby certify that in said county or district, at said election, on the official ballot of the .................. party for the office of ..............., A. B. received ............ (......) votes; C. D. received .............. (......) votes.

And so on for each office for each political party according to the truth. When the certificates are all entered, the report shall be signed by the members of the board or by a majority of the board. Such members shall also sign separate certificates of the result of the election, within the county, for each of the offices to be filled by each political party as provided by the following section.

The provisions of article six of this chapter, relating to the recount of votes in general elections, shall, to the extent applicable, be operative in primary and other elections conducted under provisions of this article.



§3-5-18.  Disposition of certificates of results.

(a) The certificates of the board of canvassers made pursuant to the preceding section shall be by them disposed of as follows: One of the certificates showing the votes received by each candidate of each party for each office to be filled by the voters of a political division greater than a county, including members of the state Executive Committee, shall be filed with the Secretary of State, and preserved in his or her office, and a copy thereof filed in the office of the clerk of the county commission of the county of such board, to be preserved by the clerk, and which shall be open to public inspection; one certificate showing the votes received by each candidate of each party for each office to be filled by the voters of the county or magisterial district within such county, including members of the county executive committee, shall be filed with the clerk of the county commission, and preserved in his or her office. If requested, the board of canvassers shall furnish to the county chairman of each political party a certificate showing the number of votes received by each of the candidates of such party in the county or any magisterial district therein.

(b) The Secretary of State shall certify by the seventy-first day next preceding the date of the general election, under the seal of the state, to the clerk of the county commission of each county in which a candidate is to be voted for, the name of the candidate of each political party receiving the highest number of votes in the political division in which he or she is a candidate, and who is entitled to have his or her name placed on the official ballot in the general election as the nominee of the party for such office. However, the certification shall include any candidates entitled to have their name placed on the official ballot in the general election as the nominee of the party following the filling of vacancies made pursuant to section nineteen of this article or other relevant state law. The Secretary of State shall also certify in the same manner the names of all candidates nominated by political parties or by groups of citizens, not constituting a political party, in any manner provided for making such nominations in this chapter.

(c) The Secretary of State may not include in the certification any person who has timely filed a notarized statement of withdrawal according to section eleven of this article.



§3-5-19.  Vacancies in nominations; how filled; fees.

(a) If any vacancy occurs in the party nomination of candidates for office nominated at the primary election or by appointment under the provisions of section eleven of this article, the vacancies may be filled, subject to the following requirements and limitations:

(1) Each appointment made under this section shall be made by the executive committee of the political party for the political division in which the vacancy occurs: Provided, That if the executive committee holds a duly called meeting in accordance with section nine, article one of this chapter but fails to make an appointment or fails to certify the appointment of the candidate to the proper filing officer within the time required, the chairperson of the executive committee may make the appointment not later than two days following the deadline for the executive committee.

(2) Each appointment made under this section is complete only upon the receipt by the proper filing officer of the certificate of appointment by the executive committee, or its chairperson, as the case may be, the certificate of announcement of the candidate as prescribed in section seven of this article and, except for appointments made under subdivision (4), (5), (6) or (7) of this subsection, the filing fee or waiver of fee as prescribed in section eight or eight-a of this article. The proper filing officer is the officer with whom the original certificate of announcement is regularly filed for that office.

(3) If a vacancy in nomination will be caused by the failure of a candidate to file for an office, or by withdrawal of a candidate no later than the third Tuesday following the close of candidate filing pursuant to the provisions of section eleven of this article, a nominee may be appointed by the executive committee and certified to the proper filing officer no later than thirty days after the last day to file a certificate of announcement pursuant to section seven of this article.

(4) If a vacancy in nomination is caused by the disqualification of a candidate and the vacancy occurs not later than eighty-four days before the general election, a nominee may be appointed by the executive committee and certified to the proper filing officer not later than seventy-eight days before the general election. A candidate may be determined disqualified if a written request is made by an individual with information to show a candidate’s ineligibility to the State Election Commission no later than eighty-four days before the general election explaining grounds why a candidate is not eligible to be placed on the general election ballot or not eligible to hold the office, if elected. The State Election Commission shall review the reasons for the request. If the commission finds the circumstances warrant the disqualification of the candidate, the commission shall authorize appointment by the executive committee to fill the vacancy. Upon receipt of the authorization a nominee may be appointed by the executive committee and certified to the proper filing officer no later than seventy-eight days before the general election.

(5) If a vacancy in nomination is caused by the incapacity of the candidate and if the vacancy occurs not later than eighty-four days before the general election, a nominee may be appointed by the executive committee and certified to the proper filing officer no later than seventy-eight days before the general election.

(6) If a vacancy in nomination is caused by the timely filing of a notarized statement of withdrawal, according to section eleven of this article, of a candidate whose name would otherwise appear on the general election ballot, a replacement on the general election ballot may be appointed by the executive committee and certified to the proper filing officer no later than seventy-eight days before the general election.

(7) If a vacancy in nomination is caused by the death of the candidate occurring no later than twenty-five days before the general election, a nominee may be appointed by the executive committee and certified to the proper filing officer no later than twenty-one days following the date of death or no later than twenty-two days before the general election, whichever date occurs first.

(b) Except as otherwise provided in article ten of this chapter, if any vacancy occurs in a partisan office or position other than political party executive committee, which creates an unexpired term for a position which would not otherwise appear on the ballot in the general election, and the vacancy occurs after the close of candidate filing for the primary election but not later than eighty-four days before the general election, a nominee of each political party may be appointed by the executive committee and certified to the proper filing officer no later than seventy-eight days before the general election. Appointments shall be filed in the same manner as provided in subsection (a) of this section, except that the filing fee shall be paid before the appointment is complete.

(c) When a vacancy occurs in the board of education after the close of candidate filing for the primary election but not later than eighty-four days before the general election, a special candidate filing period shall be established. Candidates seeking election to any unexpired term for board of education shall file a certificate of announcement and pay the filing fee to the clerk of the county commission no earlier than the first Monday in August and no later than seventy-seven days before the general election.



§3-5-20. Election contests and court review.

Any candidate for nomination for or election to an office to be filled by the voters of the state or any political subdivision thereof or any candidate for membership on any political party executive committee, may contest the primary election before the county court of the county in which any primary election procedures, practices or results may be in issue. The procedure in such case shall be the same as that governing the contest of a general election by candidates for county offices or offices in magisterial districts. The decision of the county court upon such contest may be reviewed by the circuit court of the county and by the Supreme Court of Appeals of the state. Wherever practicable, the circuit court, on review, may, by order entered of record, consolidate and hear together any such primary election cases arising in one or more counties of the circuit, and the Supreme Court of Appeals, on further review, may likewise consolidate and hear together any such cases whenever considered practicable by the court so to do.

Any action of a political party executive committee in the discharge of any of the duties imposed upon such committee by this article, or of any board of election officials in conducting and ascertaining the result of the primary election, or of any board of canvassers in canvassing and certifying the result of the primary election for the county, may be reviewed by the circuit court of the county, upon the petition of any candidate, political committeeman or delegate voted for at such primary and affected adversely by the action of such committee, board of election officials, or board of canvassers. From the judgment of the circuit court in any such proceeding, an appeal shall lie to the Supreme Court of Appeals of the state.

Any such contest, or petition for review, of a candidate for a nomination not finally determined within ten days next preceding the date of the next election after the primary, or of a candidate for delegate to any convention within ten days next preceding the date fixed for holding the convention, shall stand dismissed, and the person shown by the face of the returns of the primary election to be nominated for any office shall be entitled to have his name printed upon the regular ballot to be voted at the election, and the person shown upon the face of the returns to have been elected as a delegate to any convention shall be entitled to sit in such convention as a delegate.



§3-5-21. Party conventions to nominate presidential electors; candidates; organization; duties.

Candidates for presidential electors shall be nominated by the delegated representatives of the political party assembled in a state convention to be held during the months of June, July or August next preceding any general election at which presidential electors are to be elected. The state executive committee of the political party, by resolution, shall designate the place and fix the date of the convention, shall prescribe the number of delegates thereto, and shall apportion the delegates among the several counties of the state in proportion to the vote cast in the state for the party's candidate for Governor at the last preceding general election at which a Governor was elected. The state executive committee shall also ascertain and designate all offices for which candidates are to be nominated at the convention.

At least sixty days prior to the date fixed for holding any state convention, the chairman of the party's state executive committee shall cause to be delivered to the party's county executive committee in each county of the state a copy of the resolutions fixing the time and place for holding the state convention and prescribing the number of delegates from each county to the convention. Within ten days after receipt of the copy of the resolutions, the party executive committee of each county shall meet and, by resolution, shall apportion the delegates to the state convention among the several magisterial districts of the county, on a basis of the vote received in the county by the candidate of the party for Governor at the last preceding general election at which a Governor was elected, but in such apportionment of county delegates each magisterial district shall be entitled to at least one delegate to the state convention. The party's county executive committee shall call a meeting of the members of the political party in mass convention in the county, which meeting shall be held at least thirty days prior to the date fixed for the state convention and at which meeting the members of the political party in each magisterial district shall elect the number of delegates to which the district is entitled in the state convention.

The meeting place in the county shall be as central and convenient as can reasonably be selected, and all recognized members of the political party shall be entitled to participate in any mass convention and in the selection of delegates. Notice of the time and place of holding the county mass convention and of the person who shall act as temporary chairman thereof shall be given by publication as a Class II-O legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for the publication shall be the county. The first publication shall be made not more than fifteen days and the second publication shall be made not less than five days prior to the date fixed for holding the convention. The notice published shall specify the number of delegates which each magisterial district in the county is entitled to elect to the state convention.

Upon assembling, the mass convention of the county, shall choose a chairman and a secretary, who, within five days after the holding of the convention, shall certify to the chairman of the state executive committee of the political party and the chairman of the county committee of the political party, the names and addresses of the parties selected as delegates to the state convention.

If, after the election, a vacancy exists for a delegate from any magisterial district, the party's county executive committee, within ten days after the mass convention, shall appoint a member of the political party in the magisterial district to fill the vacancy, and shall certify the appointment to the chairman of the state executive committee of the political party.

All contests over the selection of delegates to conventions shall be heard and determined by the party executive committee of the county from which the delegates are chosen, and the county executive committee shall, upon written petition of any contest, meet for a hearing and make a determination within ten days after the holding of a county mass convention. The circuit court of the county and the Supreme Court of Appeals of the state shall have concurrent original jurisdiction to review, by mandamus or other proper proceeding, the decision of a county executive committee in any contest.

The delegates chosen and certified by and from the several magisterial districts in the state and, in the event of any contest, those prevailing in the contest, shall make up the state convention. The number present of those entitled to participate in any convention shall cast the entire vote to which the county is entitled in the convention, and it shall require a majority vote to nominate any candidate for office.

All nominations made at state conventions shall be certified within fifteen days thereafter, by the chairman and the secretary of the convention, to the Secretary of State, who shall certify them to the clerk of the circuit court of each county concerned, and the names of the persons so nominated shall be printed upon the regular ballot to be voted at the ensuing general election, except that the names of the presidential elector candidates shall not be printed thereon.

The delegates to any state convention may formulate and promulgate the party platform or declaration of party principles as to them shall seem advisable.



§3-5-22. Other party and group nominations; procedure.

Any political party which polled less than ten percent of the total vote cast only for Governor at the general election immediately preceding may nominate candidates and select committees by party conventions, provided such nominations are made and the certificates thereof filed within the time and in the manner provided in section twenty-four of this article, or by certificate in the same manner as groups of citizens may make nominations as provided in the following section.

No delegate or person participating in the selection of delegates under this section shall vote in any primary election held in that year.



§3-5-23. Certificate nominations; requirements and control; penalties.

(a) Groups of citizens having no party organization may nominate candidates who are not already candidates in the primary election for public office otherwise than by conventions or primary elections. In that case, the candidate or candidates, jointly or severally, shall file a nomination certificate in accordance with the provisions of this section and the provisions of section twenty-four of this article.

(b) The person or persons soliciting or canvassing signatures of duly qualified voters on the certificate or certificates, may solicit or canvass duly registered voters residing within the county, district or other political division represented by the office sought, but must first obtain from the clerk of the county commission credentials which must be exhibited to each voter canvassed or solicited, which credentials may be in the following form or effect:

State of West Virginia, County of ..................., ss:

This certifies that the holder of this credential is hereby authorized to solicit and canvass duly registered voters residing in .................... (here place the county, district or other political division represented by the office sought) to sign a certificate purporting to nominate ............................ (here place name of candidate heading list on certificate) for the office of ............................. and others, at the general election to be held on ........................., 20......

Given under my hand and the seal of my office this ................. day of ........................, 20......

.................................................

Clerk, county commission of ................... County.

The clerk of each county commission, upon proper application made as herein provided, shall issue such credentials and shall keep a record thereof.

(c) The certificate shall be personally signed by duly registered voters, in their own proper handwriting or by their marks duly witnessed, who must be residents within the county, district or other political division represented by the office sought wherein the canvass or solicitation is made by the person or persons duly authorized. The signatures need not all be on one certificate. The number of signatures shall be equal to not less than one percent of the entire vote cast at the last preceding general election for the office in the state, district, county or other political division for which the nomination is to be made, but in no event shall the number be less than twenty-five. The number of signatures shall be equal to not less than one percent of the entire vote cast at the last preceding general election for any statewide, congressional or presidential candidate, but in no event shall the number be less than twenty-five. Where two or more nominations may be made for the same office, the total of the votes cast at the last preceding general election for the candidates receiving the highest number of votes on each ticket for the office shall constitute the entire vote. A signature on a certificate may not be counted unless it be that of a duly registered voter of the county, district or other political division represented by the office sought wherein the certificate was presented.

(d) The certificates shall state the name and residence of each of the candidates; that he or she is legally qualified to hold the office; that the subscribers are legally qualified and duly registered as voters and desire to have the candidates placed on the ballot; and may designate, by not more than five words, a brief name of the party which the candidates represent and may adopt a device or emblem to be printed on the official ballot. All candidates nominated by the signing of the certificates shall have their names placed on the official ballot as candidates, as if otherwise nominated under the provisions of this chapter.

The Secretary of State shall prescribe the form and content of the nomination certificates to be used for soliciting signatures.

Offices to be filled by the voters of more than one county shall use separate petition forms for the signatures of qualified voters for each county.

Notwithstanding any other provision of this code to the contrary, a duly registered voter may sign the certificate provided in this section and may vote for candidates of his or her choosing in the corresponding primary election.

(e) The Secretary of State, or the clerk of the county commission, as the case may be, may investigate the validity of the certificates and the signatures thereon. If, upon investigation, there is doubt as to the legitimacy and the validity of certificate, the Secretary of State may ask the Attorney General of the state, or the clerk of the county commission may ask the prosecuting attorney of the county, to institute a quo warranto proceeding against the nominee by certificate to determine his or her right to the nomination to public office and upon request being made, the Attorney General or prosecuting attorney shall institute the quo warranto proceeding. The clerk of the county commission shall, at the request of the Secretary of State or the clerk of the circuit court, compare the information from any certificate to the county voter registration records in order to assist in determining the validity of any certificates.

(f) In addition to penalties prescribed elsewhere for violation of this chapter, any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000, or confined in jail not more than one year, or both fined and imprisoned: Provided, That a criminal penalty may not be imposed upon anyone who signs a nomination certificate and votes in the primary election held after the date the certificate was signed.



§3-5-24. Filing of nomination certificates; time; location; fees; effect of failure to timely file or pay fee.

(a) All certificates nominating candidates for office under section twenty-three of this article shall be filed not later than August 1 preceding the November general election: Provided, That for municipal or other elections not held in conjunction with regular state and county general elections, certificates shall be filed not later than ninety days before the date of the election, unless otherwise provided by charter, ordinance or code.

(b) The nomination certificate required by this section and section twenty-three of this article shall be filed:

(1) In the case of a candidate to be voted for by the voters of the entire state or by any subdivision of the state other than a single county, with the Secretary of State;

(2) In the case of all candidates for county and magisterial district offices, including all offices to be filled by the voters of a single county, with the clerk of the county commission; and

(3) In the case of candidates for election in a municipality, with the recorder or other official designated by charter or ordinance to perform election responsibilities.

(c) Each candidate shall pay the filing fee required by section eight of this article, at the time of the filing of the nomination certificate.

(d) If any nomination certificate is not timely filed or if the filing fee is not timely paid, the certificate may not be received by the Secretary of State, the clerk of the county commission or the recorder or other official designated by charter or ordinance to perform municipal election responsibilities, as the case may be.

(e) This section is inapplicable to nonpartisan elections.






ARTICLE 6. CONDUCT AND ADMINISTRATION OF ELECTIONS.

§3-6-1. Provisions of article govern general elections; applicability of other provisions of chapter; applicability of article to primary and special elections.

The provisions of this article shall govern the conduct and administration of general elections. Other provisions of this chapter, where applicable, shall be considered supplementary and complementary to the provisions of this article regulating and controlling general elections.

In all voting precincts in which voting machines have been approved, procured, and are in use, the provisions of article four of this chapter shall be applicable to the conduct and administration of general elections.

Where applicable and not inconsistent with other positive provisions of law, the provisions of this article shall govern the conduct of and procedures in primary and special elections.



§3-6-2. Preparation and form of general election ballots.

(a) All ballots prepared under the provisions of this section are to contain:

(1) The name and ticket of each party which is a political party under the provisions of section eight, article one of this chapter;

(2) The name chosen as the party name by each group of citizens which has secured nomination for two or more candidates by petition under the provisions of section twenty-three, article five of this chapter; and

(3) The names of every candidate for any office to be voted for at the election whose nomination in the primary election, nomination by petition or nomination by appointment to fill a vacancy on the ballot has been certified and filed according to law and no others.

(b) The provisions of paragraphs (C) and (D), subdivision (2), section thirteen, article five of this chapter; subdivision (3) of said section; paragraphs (A) and (B), subdivision (4) of said section; and subdivisions (6), (7), (8) and (9) of said section pertaining to the preparation and form of primary election ballots shall likewise apply to general election ballots.

(c) (1) For all ballot systems, the ballot heading is to be in display type and contain the words "Official Ballot, General Election" and the name of the county and the month, day and year of the election.

(2) After the heading, each ballot is to contain, laid out in parallel columns, rows or pages as required by the particular voting system, the party emblem and the name of each party as prescribed in subsection (a) of this section.

(3) The party whose candidate for president received the highest number of votes at the last preceding presidential election is to be placed in the left, or first column, row or page, as is appropriate to the voting system. The party which received the second highest vote is to be next and so on. Any groups or third parties which did not have a candidate for president on the ballot in the previous presidential election are to be placed in the sequence in which the final certificates of nomination by petition were filed.

(4) For all ballots, any columns, rows or sections in which the ticket of one party appears are to be clearly separated from the other columns, rows or sections by a heavy line or other clear division. For each party, the offices are to be arranged in the order prescribed in section thirteen-a, article five of this chapter under the appropriate tickets, which are to be headed "National Ticket", "State Ticket" and "County Ticket". The number of pages, columns or rows, where applicable, may be modified to meet the limitations of ballot size and composition requirements, subject to approval by the Secretary of State.

(d) The arrangement of names within each office for all ballot systems is to be as follows:

(1) In elections for presidential electors, the names of the candidates for president and vice president of each party are to be placed beside a brace with a single voting position, so that a vote for any presidential candidate is a vote for the electors of the party for which the candidates were named.

(2) The order of names of candidates for any office or division for which more than one is to be elected is determined as prescribed in section thirteen-a, article five of this chapter: Provided, That the drawing by lot is to be conducted on the seventieth day next preceding the date of the general election, beginning at 9:00 a.m.

(3) In any office where more than one person is to be elected, the names of the candidates for the office are to be staggered so that no two candidates for that office appear directly opposite any other candidate, as shown in the example below: Provided, That if the voting system cannot accurately tabulate any ballot due to this requirement, the ballot may be adjusted so that it is accurately tabulated. However, each candidate shall be separated by a thin line to distinguish between each candidate.

For House of Delegates For House of Delegates

First Delegate District First Delegate District

(Vote For Not More Than Two) (Vote For Not More Than Two)

SUSAN B. ANTHONY

City (County)

JOHN ADAMS

City (County)

ABRAHAM LINCOLN

City (County)

JAMES MONROE

City (County)

____________________________________________________________________________

(4) Each voting system is to provide a means for voters to vote for any person whose name does not appear on the ticket by writing it with pen or pencil or by using stamps, stickers, tapes, labels or other means of writing in the name of a candidate which does not interfere with the tabulation of the ballot.

(A) In paper ballot systems which allow for write-ins to be made directly on the ballot, a blank square and a blank line equal to the space which would be occupied by the name of the candidate is to be placed under the proper office for each vacancy in nomination and for an office for which more than one is to be elected, any vacancy is to appear after any other candidates for the office. If no write-in lines are included on the ballot, specific instructions are to be added to the top of the ballot notifying the voter that a write-in vote may be cast by writing the name and office on any location on the front of the ballot.

(B) In machine and electronically tabulated ballot systems in which write-in votes must be made in a place other than on the ballot, if there is a vacancy in nomination leaving fewer candidates in any party than can be elected to that office, the words "No Candidate Nominated" are to be printed in the space that would be occupied by the name of the candidate and for an office for which more than one is to be elected, any vacancy is to appear after any other candidates for the office. Notwithstanding any other provision of this code, if there are multiple vacant positions on a ballot for one office, the multiple vacant positions which would otherwise be filled with the words "No Candidate Filed" may be replaced with a brief detailed description, approved by the Secretary of State, indicating that there are no candidates listed for the vacant positions.

(5) In a general election in any county in which unexpired terms of the board of education are to be filled by election, a separate section or page of the ballot is to be set off by means clearly separating the nonpartisan ballot from the ballot for the political party candidates and is to be headed "Nonpartisan Board of Education".

(e) Any constitutional amendment is to be placed following all offices, followed by any other issue upon which the voters are to cast a vote. The heading for each amendment or issue is to be printed in large, bold type according to the requirements of the resolution authorizing the election.

(f) The board of ballot commissioners may not place any issue on the ballot for election which is not specifically authorized under the West Virginia Constitution or statutes or which has not been properly ordered by the appropriate governmental body charged with calling the election.

(g) A ballot may not offer a voter the option of voting a straight party ticket by one mark or punch.



§3-6-3. Publication of sample ballots and lists of candidates.

(a) The ballot commissioners of each county shall prepare a sample official general election ballot for all political party or nominees with no party affiliation unless those persons have actually been nominated by an independent party, nonpartisan candidates for election, if any, and all ballot issues to be voted for at the general election, according to the provisions of article four-a of this chapter, and for any ballot issue, according to the provisions of law authorizing the election.

(b) The facsimile sample general election ballot shall be published as follows:

(1) For counties in which two or more qualified newspapers publish a daily newspaper, not more than twenty-six nor less than twenty days preceding the general election, the ballot commissioners shall publish the sample official general election ballot as a Class I-0 legal advertisement in the two qualified daily newspapers of different political parties within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code;

(2) For counties having no more than one daily newspaper, or having only one or more qualified newspapers which publish weekly, not more than twenty-six nor less than twenty days preceding the primary election, the ballot commissioners shall publish the sample official general election ballot as a Class I legal advertisement in the qualified newspaper within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code; and

(3) Each facsimile sample ballot shall be a photographic reproduction of the official sample ballot or ballot pages and shall be printed in a size no less than sixty-five percent of the actual size of the ballot, at the discretion of the ballot commissioners: Provided, That when the ballots for the precincts within the county contain different senatorial, delegate, magisterial or executive committee districts or when the ballots for precincts within a city contain different municipal wards, the facsimile shall be altered to include each of the various districts in the appropriate order. If, in order to accommodate the size of each ballot, the ballot or ballot pages must be divided onto more than one page, the arrangement and order shall be made to conform as nearly as possible to the arrangement of the ballot. The publisher of the newspaper shall submit a proof of the ballot and the arrangement to the ballot commissioners for approval prior to publication.

(c) The ballot commissioners of each county shall prepare, in the form and manner prescribed by the Secretary of State, an official list of offices and nominees for each office which will appear on the general election ballot for each political party or as nominees with no party affiliation unless those persons have actually been nominated by an independent party and, as the case may be, for the nonpartisan candidates to be voted for at the general election:

(1) All information which appears on the ballot, including instructions as to the number of candidates for whom votes may be cast for the office, any additional language which will appear on the ballot below the name of the office, any identifying information relating to the candidates, such as his or her residence and magisterial district or presidential preference. Following the names of all candidates, the list shall include the full title, text and voting positions of any issue to appear on the ballot.

(2) The order of the offices and candidates for each office and the manner of designating the parties shall be as follows:

(A) The offices shall be listed in the same order in which they appear on the ballot;

(B) The candidates within each office for which one is to be elected shall be listed in the order they appear on the ballot, from left to right or from top to bottom, as the case may be, and the candidate's political party affiliation or independent status shall be indicated by the one- or two-letter initial specifying the affiliation, placed in parenthesis to the right of the candidate's name; and

(C) The candidates within each office for which more than one is to be elected shall be arranged by political party groups in the order they appear on the ballot and the candidate's affiliation shall be indicated as provided in paragraph (B) of this subdivision.

(d) The official list of candidates and issues as provided in subsection (c) of this section shall be published as follows:

(1) For counties in which two or more qualified newspapers publish a daily newspaper, on the last day on which a newspaper is published immediately preceding the general election, the ballot commissioners shall publish the official list of nominees and issues as a Class I-0 legal advertisement in the two qualified daily newspapers of different political parties within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code;

(2) For counties having no more than one daily paper, or having only one or more qualified newspapers which publish weekly, on the last day on which a newspaper is published immediately preceding the general election, the ballot commissioners shall publish the sample official list of nominees and issues as a Class I legal advertisement in the qualified newspaper within the county having the largest circulation in compliance with the provisions of article three, chapter fifty-nine of this code;

(3) The publication of the official list of nominees for each party and for nonpartisan candidates shall be in single or double columns, as required to accommodate the type size requirements as follows:

(A) The words "official list of nominees and issues", the name of the county, the words "General Election" and the date of the election shall be printed in all capital letters and in bold type no smaller than fourteen point; and

(B) The names of the candidates and the initial within parenthesis designating the candidate's affiliation shall be printed in all capital letters in bold type no smaller than ten point and the residence information shall be printed in type no smaller than ten point; and

(4) When any ballot issue is to appear on the ballot, the title of that ballot shall be printed in all capital letters in bold type no smaller than twelve point. The text of the ballot issue shall appear in no smaller than eight point type. The ballot commissioners may require the publication of the ballot issue under this subsection in the facsimile sample ballot format in lieu of the alternate format.

(e) Notwithstanding the provisions of subsections (c) and (d) of this section, the ballot commissioners of any county may choose to publish a facsimile sample general election ballot, instead of the official list of candidates and issues, for purposes of the last publication required before any general election.



§3-6-4. Late nominations; stickers.

If a nomination to fill a vacancy is made by a political party executive committee or, on its failure to so act within the time prescribed by law, is made by the chairman of the committee, and certified to the clerk of the county commission after the ballots to be used at the ensuing election shall have been printed, the clerk shall forthwith lay such certificates before the ballot commissioners who, without delay, shall prepare, or cause to be prepared, and deliver, or cause to be delivered, to the election commissioners of each precinct in which the candidate is to be voted for, a number of stickers, containing only the name of the candidate, at least equal to the total number of ballots provided for the precinct; but no such stickers shall be furnished to or received by any person except a commissioner of election. It is the duty of the commissioners holding the election to deliver such stickers to the poll clerks, who shall, in the presence of the election commissioners, affix one of the stickers in a careful manner at the proper place for the name of the candidate, upon each ballot to be voted at the election, before the poll clerks sign their names on the ballots. The stickers may be delivered to the election officers, by the clerk of the county commission, with the ballots, poll books and other supplies.



§3-6-4A. Filing requirements for write-in candidates.

Any eligible person who seeks to be elected by write-in votes to an office, except delegate to national convention, which is to be filled in a primary, general or special election held under the provisions of this chapter, shall file a write-in candidate's certificate of announcement as provided in this section. No certificate of announcement may be accepted and no person may be certified as a write-in candidate for a political party nomination for any office or for election as delegate to national convention.

(a) The write-in candidate's certificate of announcement shall be in a form prescribed by the Secretary of State on which the candidate shall make a sworn statement before a notary public or other officer authorized to give oaths containing the following information:

(1) The name of the office sought and the district and division, if any;

(2) The legal name of the candidate and the first and last name by which the candidate may be identified in seeking the office;

(3) The specific address designating the location at which the candidate resides at the time of filing, including number and street or rural route and box number and city, state and zip code;

(4) A statement that the person filing the certificate of announcement is a candidate for the office in good faith; and

(5) The words "subscribed and sworn to before me this ______ day of _____________, ____" and a space for the signature of the officer giving the oath.

(b) The certificate of announcement shall be filed with the filing officer for the political division of the office as prescribed in section seven, article five of this chapter.

(c) The certificate of announcement shall be filed with and received by the proper filing officer as follows:

(1) Except as provided in subdivision (2) of this subsection, the certificate of announcement for any office shall be received no later than the close of business on the forty-ninth day before the election at which the office is to be filled;

(2) When a vacancy occurs in the nomination of candidates for an office on the ballot resulting from the death of the nominee or from the disqualification or removal of a nominee from the ballot by a court of competent jurisdiction not earlier than the forty-eighth day nor later than the fifth day before the general election, the certificate shall be received no later than the close of business on the fifth day before the election or the close of business on the day following the occurrence of the vacancy, whichever is later.

(d) Any eligible person who files a completed write-in candidate's certificate of announcement with the proper filing officer within the required time shall be certified by that filing officer as an official write-in candidate:

(1) The Secretary of State shall, immediately following the filing deadline, post the names of all official write-in candidates for offices on the ballot in more than one county and certify the name of each official write-in candidate to the clerks of the county commissions of the appropriate counties.

(2) The clerk of the county commission shall, immediately following the filing deadline, post the names of all official write-in candidates for offices on the ballot in one county and certify and deliver to the election officials of the appropriate precincts, the names of all official write-in candidates and the office sought by each for statewide, district and county offices on the ballot in the precinct for which valid write-in votes will be counted and the names shall be posted at the office where absentee voting is conducted and at the precincts in accordance with section twenty, article one of this chapter.



§3-6-5. Rules and procedures in election other than primaries.

The provisions of article one of this chapter relating to elections generally shall govern and control arrangements and election officials for the conduct of elections under this article. The following rules and procedures shall govern the voting for candidates in general and special elections:

(a) If the voter desires to vote for an official write-in candidate, the voter shall: write with ink or other means or affix a sticker or label or place an ink-stamped impression of the name of an official write-in candidate for an office for whom he or she desires to vote in the space designated for write-in votes for the particular voting system or for paper ballot systems, write or place the name and office designation in any position on the face of the ballot which makes the intention of the voter clear as to both the office and the candidate chosen.

The Secretary of State may proscribe devices for casting write-in votes which would cause mechanical difficulty with voting machines or electronic devices or which would obliterate or deface a paper ballot or any portion thereof, but the Secretary of State shall preserve the right to vote by a write-in vote for those candidates who have filed and have been certified as official write-in candidates under the provisions of section four-a of this article.

(b) If the voter marks more names than there are persons to be elected to an office or if, for any reason, it is impossible to determine the voter's choice for an office to be filled, the ballot shall not be counted for the office. The intention of the voter shall be deemed to be clear if the write-in vote cast for an office contains both the first and last name of an official write-in candidate for that office; and if no two official write-in candidates for that office share a first or last name, either the first name or last name alone shall be deemed to express the clear intention of the voter.

(c) Except as otherwise specifically provided in this chapter, no ballot shall be rejected for any technical error which does not make it impossible to determine the voter's choice.



§3-6-6. Ballot counting procedures in paper ballot systems.

When the polls are closed in an election precinct where only a single election board has served, the receiving board shall perform all of the duties prescribed in this section. When the polls are closed in an election precinct where two election boards have served, both the receiving and counting boards shall together conclude the counting of the votes cast, the tabulating and summarizing of the number of the votes cast, unite in certifying and attesting to the returns of the election and join in making out the certificates of the result of the election provided for in this article. They may not adjourn until the work is completed.

In all election precincts, as soon as the polls are closed and the last voter has voted, the receiving board shall proceed to ascertain the result of the election in the following manner:

(a) In counties in which the clerk of the county commission has determined that the absentee ballots should be counted at the precincts in which the absent voters are registered, the receiving board must first process the absentee ballots and deposit the ballots to be counted in the ballot box. The receiving board shall then proceed as provided in subsections (b) and (c) of this section. In counties in which the absentee ballots are counted at the central counting center, the receiving board shall proceed as provided in subsections (b) and (c) of this section.

(b) The receiving board shall ascertain from the pollbooks and record on the proper form the total number of voters who have voted. The number of ballots challenged shall be counted and subtracted from the total and the result should equal the number of ballots deposited in the ballot box. The commissioners and clerks shall also report, over their signatures, the number of ballots spoiled and the number of ballots not voted.

(c) The procedure for counting ballots, whether performed throughout the day by the counting board as provided in section thirty-three, article one of this chapter or after the close of the polls by the receiving board or by the two boards together, shall be as follows:

(1) The ballot box shall be opened and all votes shall be tallied in the presence of the entire election board;

(2) One of the commissioners shall take one ballot from the box at a time and shall determine if the ballot is properly signed by the two poll clerks of the receiving board. If not properly signed, the ballot shall be placed in an envelope for the purpose, without unfolding it. Any ballot which does not contain the proper signatures shall be challenged. If an accurate accounting is made for all ballots in the precinct in which the ballot was voted and no other challenge exists against the voter, the ballot shall be counted at the canvas. If properly signed, the commissioner shall hand the ballot to a team of commissioners of opposite politics, who shall together read the votes marked on the ballot for each office. Write-in votes for election for any person other than an official write-in candidate shall be disregarded.;

(3) The commissioner responsible for removing the ballots from the box shall keep a tally of the number of ballots as they are removed and whenever the number shall equal the number of voters entered on the pollbook minus the number of provisional ballots, as determined according to subsection (a) of this section, any other ballot found in the ballot box shall be placed in the same envelope with unsigned ballots not counted, without unfolding the same or allowing anyone to examine or know the contents thereof, and the number of excess ballots shall be recorded on the envelope;

(4) Each poll clerk shall keep an accurate tally of the votes cast by marking in ink on tally sheets, which shall be provided for the purpose, so as to show the number of votes received by each candidate for each office and for and against each issue on the ballot; and

(5) When the reading of the votes is completed, the ballot shall be immediately strung on a thread.



§3-6-7. Ballot irregularities; procedures.

If two or more ballots are found folded or rolled together and the names voted for thereon be the same, one of them only shall be counted; but if the names voted for thereon be different, in any particular, neither of them shall be counted except as hereinbefore provided; and in either case, the commissioners of election shall, in writing in ink, place a common number on the ballots and state thereon that they were folded or rolled together when voted. If any ballot be found to contain more than the proper number of names for any office, the ballot shall not be counted as to the office. In any election for state senator, if a person is voted for on any ballot who is not a resident of the proper county, as required by section four, article VI of the Constitution, the ballot shall not be counted for the office. Any ballot or part of a ballot from which it is impossible to determine the elector's choice of candidates shall not be counted as to the candidates affected thereby.



§3-6-8. Precinct returns; certificates; procedures.

As soon as the results are ascertained, the election officials shall make out and sign, under oath as provided in section fifteen, article five of this chapter, four certificates of result on a form prescribed by the Secretary of State, giving the complete returns of the election at the polling place, including the name of each office and the full name of every candidate on the ballot and the full name of every official write-in candidate for each office and the number of votes, in words and numbers, received by each, and the designation of each issue on the ballot and the number of votes, in words and numbers, for and against the issue.

The certificates shall be sealed and disposed of as provided in section fifteen, article five of this chapter for certificates of result of a primary election.

Immediately after the completion of the tabulation and the posting of the certificate of result of the general election in each precinct, the ballots, registration books, poll books, tally sheets and other election supplies shall be sealed and delivered to the clerk of the county commission as provided in section sixteen, article five of this chapter.



§3-6-9. Canvass of returns; declaration of results; recounts; recordkeeping.

(a) The commissioners of the county commission shall be ex officio a board of canvassers and, as such, shall keep in a well-bound book, marked "election record", a complete record of all their proceedings in ascertaining and declaring the results of every election in their respective counties.

(1) They shall convene as the canvassing board at the courthouse on the fifth day (Sundays excepted) after every election held in their county, or in any district of the county, and the officers in whose custody the ballots, pollbooks, registration records, tally sheets and certificates have been placed shall lay them before the board for examination.

(2) They may, if considered necessary, require the attendance of any of the commissioners, poll clerks or other persons present at the election to appear and testify respecting the election and make other orders as shall seem proper to procure correct returns and ascertain the true results of the election in their county; but in this case all the questions to the witnesses and all the answers to the questions and evidence shall be taken down in writing and filed and preserved. All orders made shall be entered upon the record.

(3) They may adjourn, from time to time, but no longer than absolutely necessary.

(4) When a majority of the commissioners are not present, the meeting shall stand adjourned until the next day and so from day to day, until a quorum is present.

(5) All meetings of the commissioners sitting as a board of canvassers shall be open to the public.

(6) The board shall proceed to open each sealed package of ballots laid before them and, without unfolding them, count the number in each package and enter the number upon their record.

(7) The ballots shall then be again sealed carefully in a new envelope and each member of the board shall write his or her name across the place where the envelope is sealed.

(8) After canvassing the returns of the election, the board shall publicly declare the results of the election.

(A) For a candidate on the ballot in entirely one county, the board shall not enter an order certifying the election results for a period of forty-eight hours after the declaration. At the end of the 48-hour period, an order shall be entered certifying all election results except for those offices in which a recount has been demanded.

(B) For a candidate on the ballot in more than one county, the board may not enter an order certifying the election results for a period of forty-eight hours after the final county's board has publicly declared the results of the election. In such case, each relevant board shall notify the Secretary of State immediately following each relevant board's public declaration of results. For offices on the ballot in more than one county, the Secretary of State shall notify the board of each relevant county when the final county has made a public declaration of the results of the election. At the end of the 48-hour period in this section, an order shall be entered by each relevant county certifying all election results except for those offices in which a recount has been demanded.

(b) Within the 48-hour period, a candidate on the ballot in entirely one county may demand the board to open and examine any of the sealed packages of ballots and recount them.

(c) If a candidate is on the ballot in more than one county, then within the 48-hour period after the final county's board has made a public declaration of the results, such candidate may demand the board to open and examine any of the sealed packages of ballots and recount them.

(d) After any recount pursuant to either subsection (b) or (c) of this section the board shall seal the ballots again, along with the envelope above named, and the clerk of the county commission and each member of the board shall write his or her name across the places where it is sealed and endorse in ink, on the outside: "Ballots of the election held at precinct No.____, in the district of _______________, and county of ____________, on the _____day of ______."

(e) In computing the 48-hour period as used in this section, Saturdays, Sundays and legal holidays shall be excluded. A candidate on the ballot in more than one county shall not be precluded from demanding a recount in any county in which the candidate is on the ballot until the final county in which the candidate is on the ballot has certified the election results.

(f) If a recount has been demanded, the board shall have forty-eight hours in which to send notice to all candidates who filed for the office in which a recount has been demanded of the date, time and place where the board will convene to commence the recount. The notice shall be served under the provisions of subsection (g) of this section. The recount shall be set for no sooner than three days after the serving of the notice: Provided, That after the notice is served, candidates so served shall have an additional twenty-four hours in which to notify the board, in writing, of their intention to preserve their right to demand a recount of precincts not requested to be recounted by the candidate originally requesting a recount of ballots cast: Provided, however, That there shall be only one recount of each precinct, regardless of the number of requests for a recount of any precinct. A demand for the recount of ballots cast at any precinct may be made during the recount proceedings only by the candidate originally requesting the recount and those candidates who notify the board, pursuant to this subdivision, of their intention to preserve their right to demand a recount of additional precincts.

(g) Any sheriff of the county in which the recount is to occur shall deliver a copy thereof in writing to the candidate in person; or if the candidate is not found, by delivering the copy at the usual place of abode of the candidate and giving information of its purport, to the spouse of the candidate or any other person found there who is a member of his or her family and above the age of sixteen years; or if neither the spouse of the candidate nor any other person be found there and the candidate is not found, by leaving the copy posted at the front door of the place of abode. Any sheriff, thereto required, shall serve a notice within his or her county and make return of the manner and time of service; for a failure so to do, he or she shall forfeit $20. The return shall be evidence of the manner and time of service.

(h) Every candidate who demands a recount shall be required to furnish bond in a reasonable amount with good sufficient surety to guarantee payment of the costs and the expenses of the recount in the event the result of the election is not changed by the recount; but the amount of the bond shall in no case exceed $300.

(i) After the board of canvassers has made their certificates and declared the results as hereinafter provided, they shall deposit the sealed packages of ballots, absent voter ballots, registration records, pollbooks, tally sheets and precinct certificates with the clerk of the county commission from whom they were received, who shall carefully preserve them for twenty-two months: Provided, That the clerk may use these records to update the voter registration records in accordance with subsection (d), section eighteen, article two of this chapter. If there is no contest pending as to any election and their further preservation is not required by any order of a court, the ballots, pollbooks, tally sheets and certificates shall be destroyed by fire or otherwise, without opening the sealed packages of ballots. If there is a contest pending, they shall be destroyed as soon as the contest is ended.

(j) If the result of the election is not changed by the recount, the costs and expenses of the recount shall be paid by the party at whose instance the recount was made.



§3-6-10. Certificates of election results.

Whenever an election is held in any county or district to fill any national, state, county, or district office, the board of canvassers of the county, or a majority of them, under the regulations prescribed in the next preceding section, shall carefully and impartially ascertain the result of the election in their county and in each district thereof, and shall record the same in the following form, or to the following effect: "The board of canvassers of the county of ........., having carefully and impartially examined the returns of the election held in said county, in each district thereof, on the ......... day of ..........., do hereby certify that in said county for the office of ................., A....... B....... received ....... votes, C....... D....... received ....... votes, and E....... F....... received ..... votes. And we further certify that at said election held in the district of ......., in the said county, for the office of ......., G....... H....... received ..... votes, and I....... J....... received ..... votes." (And so on as to each particular office.) In such certificates shall be set forth, according to the truth, the full name of every person voted for, and, in words at length, the number of votes received for any office. When the certificates are all entered, the record shall be signed by the board or majority of them. The board shall then sign separate certificates of the result of the election within the county, for each of the offices to be filled.



§3-6-11. Disposition of certificates.

The separate certificates of the board of canvassers, made pursuant to section ten of this article, shall be disposed of by the board of canvassers as follows: Of the certificates respecting the election for delegate or delegates in the Legislature, they shall, upon request of the candidate, transmit a copy to any candidate, and shall file a copy in the office of the clerk of the county commission to be preserved and made available to the general public and to the media. The clerk shall transmit a copy to the Secretary of State within thirty days from the date of the election, except that in the case of a recount, within thirty days from the date of the completion of the recount, who shall submit the same to the House of Delegates, on the first day of the next ensuing session, together with a list of the persons appearing thereby to be elected. Of the certificates respecting the election of state senator, they shall, upon request of the candidate, transmit a copy to any candidate, and shall file a copy in the office of the clerk of the county commission to be preserved and made available to the general public and to the media. The clerk shall transmit a copy to the Secretary of State within thirty days from the date of the election, except that in the case of a recount, within thirty days from the date of the completion of the recount, to be submitted by the Secretary of State to the Senate, on the first day of the next ensuing session, together with a list of persons appearing thereby to be elected. Of the certificates respecting the election of state officers, a copy for each officer, except justice of the Supreme Court of Appeals, shall be sealed and transmitted by the commissioners to the Secretary of State within thirty days from the date of the election endorsed on the envelope as follows: "Returns of the election for state officers." Except in the case of a recount, the certificates shall be transmitted within thirty days from the date of the completion of the recount. The Secretary of State shall deliver the certificates to the Speaker of the House of Delegates on the first day of the next session of the Legislature; and the speaker shall, immediately after the organization of the House of Delegates and before proceeding to other business, open and publish the certificates in the presence of a majority of each house of the Legislature, which bodies shall, for that purpose, assemble in the hall of the House of Delegates. The person having the highest number of votes for any one of such offices shall be declared duly elected thereto; but if two or more persons have the same and the highest number of votes for the same office, the Legislature shall, by a joint vote of the two houses, choose one of said persons for the office; and one of each of the last-mentioned certificates shall also be transmitted, under seal, to the Governor, who shall immediately tabulate the vote in all the counties, for each office, and cause the results to be printed in a newspaper published at the seat of government. Of the certificates respecting the election for United States senator, member of the House of Representatives in the Congress of the United States, justice of the Supreme Court of Appeals, judge of a circuit court, and president and vice president of the United States, respectively, the commissioners shall, upon request of the candidate, transmit a copy to any candidate, and a copy to the Governor within thirty days from the date of the election; except that in the case of a recount, within thirty days from the date of the completion of the recount; and the Governor shall ascertain who are elected and make proclamation thereof. The commissioners shall also file a copy of the certificates in the office of the clerk of the county commission to be preserved and made available to the general public and to the media. Of the certificates respecting the election of all county and district officers, the commissioners shall, upon request of the candidate, transmit a copy to any candidate, and shall file a copy in the office of the clerk of the county commission to be preserved and made available to the general public and to the media.

No county may be charged for the publication of any certificates of election.



§3-6-12. Tie vote procedures.

Whenever the Governor or the board of canvassers of a county is to declare the result of an election, and it appears to him or them that two or more of the persons voted for have received the highest and equal number of votes for the same office, so that the election to the office is not decided by the returns, he, or they, being required to declare the result, shall decide the tie by the election of one of such persons, but in the event the board of canvassers shall have failed to decide the tie within thirty days after such tie shall have been found by them to exist, upon application to the Governor by any one of such persons so voted for, he shall break the tie by the selection of one of such persons and shall certify his choice to such board of canvassers and declare such person duly elected for the office for which such person was a candidate.



§3-6-13.

Repealed.

Acts, 1972 Reg. Sess., Ch. 52.






ARTICLE 7. CONTESTED ELECTIONS.

§3-7-1. Contests for state offices and judgeships; procedure.

If the election of Governor, Secretary of State, treasurer, Auditor, Attorney General, commissioner of agriculture, a judge of the Supreme Court of Appeals or a judge of a circuit court, is contested, the contestant shall give notice, with specifications and affidavit, to the person whose election is contested within ten days after the election is certified and within ten days thereafter the return notice shall be given to the contestant. The parties shall finish taking depositions within forty days after the notice is delivered. The depositions shall be transmitted to the Clerk of the House of Delegates, to be delivered by him or her to the joint committee or special court hereinafter provided for. In other respects the regulations contained in this article respecting contests for a seat in the Legislature shall be observed, so far as they are applicable.



§3-7-2. Procedure of Legislature on contest for office of Governor.

When the election of Governor is contested, the notice of contest and the depositions shall be referred to a joint committee of the two houses, for examination and report, which committee shall consist of two senators elected by ballot by the Senate, and three delegates elected in the same manner by the House of Delegates. The contest shall be determined by the Legislature, both houses thereof sitting in joint session in the hall of the House of Delegates, and the President of the Senate shall preside.



§3-7-3. Contests before special court; procedure; enforcement.

Where the election of Secretary of State, Auditor, Treasurer, Attorney General, commissioner of agriculture, or of a judge of the Supreme Court of Appeals, or of a circuit court, is contested, the case shall be heard and decided by a special court constituted as follows: The contestee shall select one, the contestant another, and the Governor a third person, who shall preside in said court; and the three, or any two of them, shall meet at a time and place within the state to be appointed by the Governor, and, being first duly sworn impartially to decide according to law and the truth upon the petition, returns and evidence to be submitted to them, shall proceed to hear and determine the case and certify their decision thereon to the Governor. They shall be entitled to $10 a day each, and the same mileage as members of the Legislature, to be paid out of the treasury of the state, and such special court is hereby given authority to employ a stenographer at a reasonable compensation, to be also paid out of the treasury of the state. In all hearings or proceedings before such special court, the evidence of witnesses and the production of documentary evidence may be required at any designated place of hearing by such special court, or any member thereof; and in case of disobedience to a subpoena or other process of such special court, or any member thereof, such special court, or any member thereof, or either of the parties to such contest, may invoke the aid of any circuit court in requiring the evidence and testimony of witnesses and the production of papers, books and documents. And such circuit court, in case of a refusal to obey the subpoena issued to any person, shall issue an order requiring such person to appear before such special court and produce all books and papers, if so ordered, and give evidence touching the matter in question. Any failure to obey such order of the circuit court may be punished by such court as a contempt thereof. A written record shall be kept of all testimony and other proceedings before such special court.

Either party to such contest feeling aggrieved by the final decision of such special court may present his petition in writing to the Supreme Court of Appeals, or a judge thereof in vacation, within thirty days after such final decision is certified to the Governor, as hereinbefore provided, praying for the suspension, setting aside, or vacation of such final decision. The applicant shall deliver, or cause to be delivered, a copy of such petition to the other party to such contest, or, in case of his absence from the state or from his usual place of abode, he shall mail, or cause to be mailed a copy of such petition addressed to his last known post-office address, before presenting the same to the court, or the judge. The court, or the judge, shall fix a time for the hearing on the application, but such hearing shall not be held sooner than five days, unless by agreement of the parties, after the presentation of such petition, and notice of the time and place of such hearing shall be forthwith delivered to the other party to such contest, or, in case of absence from the state or from his usual place of abode, such notice may be given by mailing, or causing to be mailed, the same, or a copy thereof, addressed to him at his last known post-office address. If the court, or the judge, after such hearing, be of the opinion that a suspending order should issue, the court in its, or the judge in his, discretion, may suspend such final decision and may require bond upon such conditions and in such penalty, and impose such terms and conditions upon the petitioner, as are just and reasonable; and the court, or the judge, shall fix a time for the final hearing on the application. The hearing of the matter shall take precedence over all other matters before the court. For such final hearing, and before the day fixed therefor, the special court shall file with the clerk of the Supreme Court of Appeals all papers, documents, testimony, evidence, and records, or certified copies thereof, which were before it at the hearing resulting in the final decision from which the petitioner appeals, together with a copy in writing of its final decision; and, after argument by counsel, the court shall decide the matter in controversy, both as to the law and the evidence, as may seem to it to be just and right. The Supreme Court of Appeals is hereby given jurisdiction to enforce the provisions of this section by writ of prohibition, mandamus and certiorari, as may be appropriate.



§3-7-4. Contests of seats in Legislature; notices and procedure.

Any person intending to contest the election of another as senator or delegate shall, within ten days after the election is certified, give him or her notice thereof in writing and a list of the votes he or she will dispute, with the objections to each, and of the votes rejected for which he or she will contend. If the contestant objects to the legality of the election or the qualification of the person returned, the notice shall set forth the facts on which the objection is founded. The person whose election is contested shall, within ten days after receiving the notice, deliver to the contestant a like list of the votes he or she will dispute and of the objection to each, and of the rejected votes he or she will claim; and, if he or she has any objection to the qualification of the contestant, shall specify in the notice the facts on which the objection is founded. Each party shall append to the notice an affidavit that the matters therein set forth, so far as they are stated of his or her knowledge, are true and that, so far as they are stated on the information of others, he or she believes them to be true. If new facts are discovered by either party after he or she has given notice, he or she may give an additional notice or notices to his or her adversary, with specifications and affidavit as above prescribed.

The notice of contest shall be presented to the proper branch of the Legislature, within ten days after its meeting.



§3-7-5. Depositions; subpoenas; time; tie vote decision.

Either party may begin to take the depositions in such contests for seats in the Legislature at any time after the delivery of the original notice by the contestant. But reasonable notice of every such deposition shall be given, and such notice shall specify the names of the witnesses to be examined. The depositions may be taken before a justice, notary, or any officer authorized to take depositions in civil suits; and the officer before whom they are taken shall certify and seal the same, and endorse his name across the place where they are sealed, and address and transmit the same, by mail or otherwise, to the clerk of the body in which the seat is contested. When the contest is referred to a committee, the clerk shall deliver the depositions to such committee for examination and report. The parties shall finish taking depositions five days at least before the second Wednesday of January next following. Neither party shall have the benefit of any deposition taken otherwise than as aforesaid, unless further time be given by resolution of the proper branch of the Legislature.

Subpoenas for witnesses shall be issued by the clerk of the circuit court, or by a justice, upon application of either party; and witnesses shall be entitled to the same allowances and privileges, and be subject to the same penalties, as if summoned to attend before the circuit court in civil suits.

If it be ascertained that an equal number of legal votes was given for the contestant and the person returned, the Senate or the House of Delegates, as the case may be, in which the contest is pending, shall declare which of them is elected.



§3-7-6. County and district contests; notices; time.

In all cases of contested elections, the county commission shall be the judge of the election, qualifications and returns of their own members and of all county and district officers: Provided, That a member of the county commission whose election is being contested may not participate in judging the election, qualifications and returns.

A person intending to contest the election of another to any county or district office, including judge of any court or any office that shall hereafter be created to be filled by the voters of the county or of any magisterial or other district therein, shall, within ten days after the result of the election is certified, give the contestee notice in writing of such intention and a list of the votes he will dispute, with the objections to each, and of the votes rejected for which he will contend. If the contestant objects to the legality of the election or the qualification of the person returned as elected, the notice shall set forth the facts on which such objection is founded. The person whose election is so contested shall, within ten days after receiving such notice, deliver to the contestant a like list of the votes he will dispute, with the objections to each, and of the rejected votes for which he will contend; and, if he has any objection to the qualification of the contestant, he shall specify in writing the facts on which the objection is founded. Each party shall append to his notice an affidavit that he verily believes the matters and things set forth to be true. If new facts be discovered by either party after he has given notice as aforesaid, he may, within ten days after such discovery, give an additional notice to his adversary, with the specifications and affidavit prescribed in this section.

The provisions of this section apply to all elections, including municipal elections, except that the governing body of the municipality is the judge of any contest of a municipal election.



§3-7-7. County court to hear county and district contests; procedure; review.

The county court shall hear and decide election contests initiated pursuant to the provisions of the preceding section. Subpoenas for witnesses for either party shall be issued by the clerk of the county court, and served as in other cases, and the witnesses shall be entitled to the same allowances and privileges, and be subject to the same penalties, as witnesses attending a circuit court in a civil suit. The notice of contest shall be presented to the county court at its first term after the same is delivered to the person whose election is contested, and the same shall be docketed for trial in such court. At the trial of such contest, the court shall hear all such legal and proper evidence that may be brought before it by either party, and may, if deemed necessary, require the production of the poll books, certificates and ballots deposited with its clerk, and examine the same. The hearing may be continued by the court from time to time, if it be shown that justice and right require it, but not beyond three months from the day of election. At the final trial of such contest the court shall declare the true result of such election, and cause the same to be entered on the records of the court. When the result of the election is declared, as aforesaid, a certified copy of the order declaring such result shall, if required, be delivered by the clerk of the court to the person declared elected, if such be the result of the trial, and such copy shall be received in all courts and places as legal evidence of the result of the election therein declared. Either the contestant or contestee shall have the right of appeal to the circuit court of the county from the final order or decision of the county court in such proceeding, upon the filing of a bond with good personal security, by the party desiring the appeal, to be approved by the county court, in a sum deemed sufficient by such court, with condition to the effect that the person proposing to appeal will perform and satisfy any judgment which may be rendered against him by the circuit court on such appeal. But such appeal shall not be granted unless the party desiring the appeal shall make application for such appeal, and file such bond, within thirty days from the entering of the final order in such proceeding; and the circuit court may at any time require a new bond or increase the penalty thereof when the court deems it necessary. When such appeal is taken to the circuit court, as hereinbefore provided, it shall be heard and determined upon the original papers, evidence, depositions and records filed before and considered by the county court, and the circuit court shall decide the contest upon the merits. From the decision of the circuit court, an appeal shall lie to the Supreme Court of Appeals, as in other cases, but such appeal shall be heard upon the original papers and copies of all orders made, without requiring the same to be printed.



§3-7-8. Correction of returns; extent.

Though illegal votes be received, or legal votes be rejected, at any place of voting, the returns of the votes taken at such place shall not be set aside for that cause, but it may be shown, by proper evidence before the tribunal authorized by law to hear and determine contested elections, for whom such illegal votes or any of them were cast, or for whom the legal votes which were rejected would have been given, and the returns shall be corrected only to the extent that it is so shown.



§3-7-9. Costs in election contests.

The cost of every contested election shall include only the expenses of serving notices, taking depositions and the allowances to witnesses; and shall be noted at the foot of every deposition or set of depositions, by the person taking the same. If the contestant fails in setting aside the election, there shall be awarded against him the amount of such costs incurred or expended by the person who was returned or declared elected. Otherwise, each party shall pay his own costs; unless it appears that the person returned or declared elected was guilty of fraud or malpractice in the election, or in procuring such return or declaration, in which case costs shall be awarded against him in favor of the contestant. Where costs are awarded in favor of either party, the amount thereof shall be ascertained under direction of the house joint session, or court, which decides the case, and a certificate thereof, authenticated by the signature of the presiding officer, shall be delivered to the party in whose favor they are awarded, which certificate shall have the force of a judgment, and if such costs be not paid within ten days after the date thereof, the clerk of the circuit court, of the county in which the party against whom the costs were awarded resides, may issue execution on such certificate, upon its delivery to such clerk, in like manner as upon a judgment of the circuit court. But no person contesting the seat of another in the Legislature shall be entitled to pay or mileage if the contest fails.






ARTICLE 8. REGULATION AND CONTROL OF ELECTIONS.

§3-8-1. Provisions to regulate and control elections.

(a) The Legislature finds that:

(1) West Virginia’s population is 1,808,344, ranking 37th among the fifty states.

(2) State Senate districts have a population of approximately one hundred six thousand three hundred seventy-three, and the average Delegate district has a population of approximately thirty-one thousand, one hundred seventy-eight. The size of these districts is substantially smaller than the United States Senatorial and Congressional Districts.

(3) When the relatively small size of the State’s legislative and other voting districts is combined with the economics and typical uses of various forms of electioneering communication, history shows that non-broadcast media is and will continue to be a widely used means of making campaign related communications to target relevant audiences. Consequently, non-broadcast communications are prevalent during elections.

(4) Disclosure provisions are appropriate legislative weapons against the reality or appearance of improper influence stemming from the dependence of candidates on large campaign contributions, and the ceilings imposed accordingly serve the basic governmental interest in safeguarding the integrity of the electoral process without directly impinging upon the rights of individual citizens and candidates to engage in political debate and discussion.

(5) Disclosure of expenditures serve a substantial governmental interest in informing the electorate and preventing the corruption of the political process.

(6) Disclosure by persons and entities that make expenditures for communications that expressly advocate the election or defeat of clearly identified candidates, or perform its functional equivalent, is a reasonable and minimally restrictive method of furthering First Amendment values by public exposure of the state election system.

(7) Failing to regulate non-broadcast media messages would permit those desiring to influence elections to avoid the principles and policies that are embodied in existing state law.

(8) The regulation of the various types of non-broadcast media in addition to broadcast media, is tailored to meet the circumstances found in the State of West Virginia.

(9) Non-broadcast media such as newspapers, magazines or other periodicals have proven to be effective means of election communication in West Virginia. Broadcast, satellite and non-broadcast media have all been used to influence election outcomes.

(10) Certain non-broadcast communications, such as newspaper inserts, can be more effective campaign methods than broadcast media because such communications can be targeted to registered voters or historical voters in the particular district. In contrast, broadcasted messages reach all of the general public, including person ineligible to vote in the district.

(11) Non-broadcast media communications in the final days of a campaign can be particularly damaging to the public’s confidence in the election process because they reduce or make impossible an effective response.

(12) Identifying those funding non-broadcast media campaigns in the final days of a campaign may at least permit voters to evaluate the credibility of the message.

(13) In West Virginia, contributions up to the amounts specified in this article allow contributors to express their opinions, level of support and their affiliations.

(14) In West Virginia, campaign expenditures by entities and persons who are not candidates have been increasing. Public confidence is eroded when substantial amounts of such money, the source of which is hidden or disguised, is expended. This is particularly true during the final days of a campaign.

(15) In West Virginia, contributions to political organizations, defined in Section 527(e)(1) of the Internal Revenue Code of 1986, substantially larger than the amounts permitted to be received by a candidate’s political committee have been recorded and are considered by the legislature to be large contributions.

(16) Independent expenditures intended to influence candidates’ campaigns in the state are increasingly utilizing non-broadcast media to support or defeat candidates.

(17) Identification of persons or entities funding political advertisements assists in enforcement of the contribution and expenditure limitations established by this article and simply informs voters of the actual identities of persons or entities advocating the election or defeat of candidates.

(18) Identification of persons or entities funding political advertisements allows voters to evaluate the credibility of the message contained in the advertisement.

(19) Disclosure of the identity of persons or entities funding political communications regarding candidates bolsters the right of listeners to be fully informed.

(b) Political campaign contributions, receipts and expenditures of money, advertising, influence and control of employees, and other economic, political and social control factors incident to primary, special and general elections shall be regulated and controlled by the provisions of this article and other applicable provisions of this chapter.



§3-8-1A. Definitions.

As used in this article, the following terms have the following definitions:

(1) “Ballot issue” means a constitutional amendment, special levy, bond issue, local option referendum, municipal charter or revision, an increase or decrease of corporate limits or any other question that is placed before the voters for a binding decision.

(2) “Billboard Advertisement” means a commercially available outdoor advertisement, sign or similar display regularly available for lease or rental to advertise a person, place or product.

(3) “Broadcast, cable or satellite communication” means a communication that is publicly distributed by a television station, radio station, cable television system or satellite system.

(4) “Candidate” means an individual who:

(A) Has filed a certificate of announcement under section seven, article five of this chapter or a municipal charter;

(B) Has filed a declaration of candidacy under section twenty-three, article five of this chapter;

(C) Has been named to fill a vacancy on a ballot; or

(D) Has declared a write-in candidacy or otherwise publicly declared his or her intention to seek nomination or election for any state, district, county or municipal office or party office to be filled at any primary, general or special election.

(5) “Candidate’s committee” means a political committee established with the approval of or in cooperation with a candidate or a prospective candidate to explore the possibilities of seeking a particular office or to support or aid his or her nomination or election to an office in an election cycle. If a candidate directs or influences the activities of more than one active committee in a current campaign, those committees shall be considered one committee for the purpose of contribution limits.

(6) “Clearly identified” means that the name, nickname, photograph, drawing or other depiction of the candidate appears or the identity of the candidate is otherwise apparent through an unambiguous reference, such as “the Governor”, “your Senator” or “the incumbent” or through an unambiguous reference to his or her status as a candidate, such as “the Democratic candidate for Governor” or “the Republican candidate for Supreme Court of Appeals”.

(7) “Contribution” means a gift, subscription, loan, assessment, payment for services, dues, advance, donation, pledge, contract, agreement, forbearance or promise of money or other tangible thing of value, whether conditional or legally enforceable, or a transfer of money or other tangible thing of value to a person, made for the purpose of influencing the nomination, election or defeat of a candidate. An offer or tender of a contribution is not a contribution if expressly and unconditionally rejected or returned. A contribution does not include volunteer personal services provided without compensation: Provided, That a nonmonetary contribution is to be considered at fair market value for reporting requirements and contribution limitations.

(8) “Corporate political action committee” means a political action committee that is a separate segregated fund of a corporation that may only accept contributions from its restricted group as outlined by the rules of the State Election Commission.

(9) “Direct costs of purchasing, producing or disseminating electioneering communications” means:

(A) Costs charged by a vendor, including, but not limited to, studio rental time, compensation of staff and employees, costs of video or audio recording media and talent, material and printing costs and postage; or

(B) The cost of air time on broadcast, cable or satellite radio and television stations, the costs of disseminating printed materials, studio time, use of facilities and the charges for a broker to purchase air time.

(10) “Disclosure date” means either of the following:

(A) The first date during any calendar year on which any electioneering communication is disseminated after the person paying for the communication has spent a total of $5,000 or more for the direct costs of purchasing, producing or disseminating electioneering communications; or

(B) Any other date during that calendar year after any previous disclosure date on which the person has made additional expenditures totaling $5,000 or more for the direct costs of purchasing, producing or disseminating electioneering communications.

(11) “Election” means any primary, general or special election conducted under the provisions of this code or under the charter of any municipality at which the voters nominate or elect candidates for public office. For purposes of this article, each primary, general, special or local election constitutes a separate election. This definition is not intended to modify or abrogate the definition of the term “nomination” as used in this article.

(12) (A) “Electioneering communication” means any paid communication made by broadcast, cable or satellite signal, mass mailing, telephone bank, billboard advertisement or published in any newspaper, magazine or other periodical that:

(i) Refers to a clearly identified candidate for Governor, Secretary of State, Attorney General, Treasurer, Auditor, Commissioner of Agriculture, Supreme Court of Appeals or the Legislature;

(ii) Is publicly disseminated within:

(I) Thirty days before a primary election at which the nomination for office sought by the candidate is to be determined; or

(II) Sixty days before a general or special election at which the office sought by the candidate is to be filled; and

(iii) Is targeted to the relevant electorate: Provided, That for purposes of the general election of 2008 the amendments to this article are effective October 1, 2008.

(B) “Electioneering communication” does not include:

(i) A news story, commentary or editorial disseminated through the facilities of any broadcast, cable or satellite television or radio station, newspaper, magazine or other periodical publication not owned or controlled by a political party, political committee or candidate: Provided, That a news story disseminated through a medium owned or controlled by a political party, political committee or candidate is nevertheless exempt if the news is:

(I) A bona fide news account communicated in a publication of general circulation or through a licensed broadcasting facility; and

(II) Is part of a general pattern of campaign-related news that gives reasonably equal coverage to all opposing candidates in the circulation, viewing or listening area;

(ii) Activity by a candidate committee, party executive committee or caucus committee, or a political action committee that is required to be reported to the State Election Commission or the Secretary of State as an expenditure pursuant to section five of this article or the rules of the State Election Commission or the Secretary of State promulgated pursuant to such provision: Provided, That independent expenditures by a party executive committee or caucus committee or a political action committee required to be reported pursuant to subsection (b), section two of this article are not exempt from the reporting requirements of this section;

(iii) A candidate debate or forum conducted pursuant to rules adopted by the State Election Commission or the Secretary of State or a communication promoting that debate or forum made by or on behalf of its sponsor;

(iv) A communication paid for by any organization operating under Section 501(c)(3) of the Internal Revenue Code of 1986;

(v) A communication made while the Legislature is in session which, incidental to promoting or opposing a specific piece of legislation pending before the Legislature, urges the audience to communicate with a member or members of the Legislature concerning that piece of legislation;

(vi) A statement or depiction by a membership organization, in existence prior to the date on which the individual named or depicted became a candidate, made in a newsletter or other communication distributed only to bona fide members of that organization;

(vii) A communication made solely for the purpose of attracting public attention to a product or service offered for sale by a candidate or by a business owned or operated by a candidate which does not mention an election, the office sought by the candidate or his or her status as a candidate; or

(viii) A communication, such as a voter’s guide, which refers to all of the candidates for one or more offices, which contains no appearance of endorsement for or opposition to the nomination or election of any candidate and which is intended as nonpartisan public education focused on issues and voting history.

(13) “Expressly advocating” means any communication that:

(A) Uses phrases such as “vote for the Governor”, “re-elect your Senator”, “support the Democratic nominee for Supreme Court”, “cast your ballot for the Republican challenger for House of Delegates”, “Smith for House”, “Bob Smith in ‘04”, “vote Pro-Life” or “vote Pro-Choice” accompanied by a listing of clearly identified candidates described as Pro-Life or Pro-Choice, “vote against Old Hickory”, “defeat” accompanied by a picture of one or more candidates, “reject the incumbent”;

(B) Communications of campaign slogans or individual words, that can have no other reasonable meaning than to urge the election or defeat of one or more clearly identified candidates, such as posters, bumper stickers, advertisements, etc., which say “Smith’s the One”, “Jones ‘06”, “Baker”, etc; or

(C) Is susceptible of no reasonable interpretation other than as an appeal to vote for or against a specific candidate.

(14) “Financial agent” means any individual acting for and by himself or herself, or any two or more individuals acting together or cooperating in a financial way to aid or take part in the nomination or election of any candidate for public office, or to aid or promote the success or defeat of any political party at any election.

(15) “Fund-raising event” means an event such as a dinner, reception, testimonial, cocktail party, auction or similar affair through which contributions are solicited or received by such means as the purchase of a ticket, payment of an attendance fee or by the purchase of goods or services.

(16) “Independent expenditure” means an expenditure by a person:

(A) Expressly advocating the election or defeat of a clearly identified candidate; and

(B) That is not made in concert or cooperation with or at the request or suggestion of such candidate, his or her agents, the candidate’s authorized political committee or a political party committee or its agents.

Supporting or opposing the election of a clearly identified candidate includes supporting or opposing the candidates of a political party. An expenditure which does not meet the criteria for an independent expenditure is considered a contribution.

(17) “Mass mailing” means a mailing by United States mail, facsimile or electronic mail of more than five hundred pieces of mail matter of an identical or substantially similar nature within any thirty-day period. For purposes of this subdivision, “substantially similar” includes communications that contain substantially the same template or language, but vary in nonmaterial respects such as communications customized by the recipient's name, occupation or geographic location.

(18) “Membership organization” means a group that grants bona fide rights and privileges, such as the right to vote, to elect officers or directors and the ability to hold office, to its members and which uses a majority of its membership dues for purposes other than political purposes. “Membership organization” does not include organizations that grant membership upon receiving a contribution.

(19) “Name” means the full first name, middle name or initial, if any, and full legal last name of an individual and the full name of any association, corporation, committee or other organization of individuals, making the identity of any person who makes a contribution apparent by unambiguous reference.

(20) “Person” means an individual, corporation, partnership, committee, association and any other organization or group of individuals.

(21) “Political action committee” means a committee organized by one or more persons for the purpose of supporting or opposing the nomination or election of one or more candidates. The following are types of political action committees:

(A) A corporate political action committee, as that term is defined by subdivision (8) of this section;

(B) A membership organization, as that term is defined by subdivision(18) of this section;

(C) An unaffiliated political action committee, as that term is defined by subdivision (29) of this section.

(22) “Political committee” means any candidate committee, political action committee or political party committee.

(23) “Political party” means a political party as that term is defined by section eight, article one of this chapter or any committee established, financed, maintained or controlled by the party, including any subsidiary, branch or local unit thereof and including national or regional affiliates of the party.

(24) “Political party committee” means a committee established by a political party or political party caucus for the purposes of engaging in the influencing of the election, nomination or defeat of a candidate in any election.

(25) “Political purposes” means supporting or opposing the nomination, election or defeat of one or more candidates or the passage or defeat of a ballot issue, supporting the retirement of the debt of a candidate or political committee or the administration or activities of an established political party or an organization which has declared itself a political party and determining the advisability of becoming a candidate under the precandidacy financing provisions of this chapter.

(26) “Targeted to the relevant electorate” means a communication which refers to a clearly identified candidate for statewide office or the Legislature and which can be received by one hundred forty thousand or more individuals in the state in the case of a candidacy for statewide office, eight thousand two hundred twenty or more individuals in the district in the case of a candidacy for the State Senate and two thousand four hundred ten or more individuals in the district in the case of a candidacy for the House of Delegates.

(27) “Telephone bank” means telephone calls that are targeted to the relevant electorate, other than telephone calls made by volunteer workers, regardless of whether paid professionals designed the telephone bank system, developed calling instructions or trained volunteers.

(28) “Two-year election cycle” means the twenty-four month period that begins the day after a general election and ends on the day of the subsequent general election.

(29) “Unaffiliated political action committee” means a political action committee that is not affiliated with a corporation or a membership organization.



§3-8-2. Accounts for receipts and expenditures in elections; requirements for reporting independent expenditures.

(a) Except for: (1) Candidates for party committeeman and committeewoman; and (2) federal committees required to file under the provisions of 2 U.S.C. §434, all candidates for nomination or election and all persons supporting, aiding or opposing the nomination, election or defeat of any candidate shall keep for a period of six months records of receipts and expenditures which are made for political purposes. All of the receipts and expenditures are subject to regulation by the provisions of this article. Verified financial statements of the records and expenditures shall be made and filed as public records by all candidates and by their financial agents, representatives or any person acting for and on behalf of any candidate and by the treasurers of all political party committees.

(b) (1) In addition to any other reporting required by the provisions of this chapter, any person who makes independent expenditures in an aggregate amount or value in excess of $1,000 during a calendar year shall file a disclosure statement, on a form prescribed by the Secretary of State, that contains all of the following information:

(A) The name of (i) the person making the expenditure; (ii) the name of any person sharing or exercising direction or control over the activities of the person making the expenditure; and (iii) the name of the custodian of the books and accounts of the person making the expenditure;

(B) If the person making the expenditure is not an individual, the principal place of business of the partnership, corporation, committee, association, organization or group which made the expenditure;

(C) The amount of each expenditure of more than $1,000 made during the period covered by the statement and the name of the person to whom the expenditure was made;

(D) The elections to which the independent expenditure pertain, the names, if known, of the candidates referred to or to be referred to therein, whether the expenditure is intended to support or oppose the identified candidates and the amount of the total expenditure reported pursuant to paragraph (C) of this subdivision spent to support or oppose each of the identified candidates;

(E) The name and address of any person who contributed a total of more than $250 between the first day of the preceding calendar year, and the disclosure date, and whose contributions were made for the purpose of furthering the expenditure.

(F) With regard to the contributors required to be listed pursuant to paragraph (E) of this subdivision, the statement shall also include:

(i) The month, day and year that the contributions of any single contributor exceeded $250;

(ii) If the contributor is a political action committee, the name and address the political action committee registered with the Secretary of State, county clerk or municipal clerk;

(iii) If the contributor is an individual, the name and address of the individual, his or her occupation, the name and address of the individual's current employer, if any, or, if the individual is self-employed, the name and address of the individual's business, if any;

(iv) A description of the contribution, if other than money; and

(v) The value in dollars and cents of the contribution.

(G)(1) A certification that such independent expenditure was not made in cooperation, consultation, or concert, with, or at the request or suggestion of, any candidate or any authorized committee or agent of such candidate.

(2) Any person who makes a contribution for the purpose of funding an independent expenditure under this subsection shall, at the time the contribution is made, provide his or her name, address, occupation, his or her current employer, if any, or, if the individual is self-employed, the name of his or her business, if any, to the recipient of the contribution.

(3) The Secretary of State shall expeditiously prepare indices setting forth, on a candidate-by-candidate basis, all independent expenditures separately, made by, or on behalf of, or for, or against each candidate, as reported under this subsection, and for periodically publishing such indices on a timely preelection basis.

(c) (1) A person, including a political committee, who makes or contracts to make independent expenditures aggregating $1,000 or more for any statewide, legislative or multicounty judicial candidate or $500 or more for any county office, single-county judicial candidate, committee supporting or opposing a candidate on the ballot in more than one county, or any municipal candidate on a municipal election ballot, after the fifteenth day, but more than twelve hours, before the date of an election, shall file a report on a form prescribed by the Secretary of State, describing the expenditures within twenty-four hours: Provided, That a person making expenditures in the amount of $1,000 or more for any statewide or legislative candidate on or after the fifteenth day but more than twelve hours before the day of any election shall report such expenditures in accordance with section two-b of this article and shall not file an additional report as provided herein.

(2) Any person who files a report under subdivision (1) of this subsection, shall file an additional report within twenty-four hours after each time the person makes or contracts to make independent expenditures aggregating an additional $500 with respect to the same election, for any county office, single-county judicial candidate, committee supporting or opposing a candidate on the ballot in more than one county, or any municipal candidate on a municipal election ballot, as that to which the initial report relates.

(d) (1) A person, including a political committee, who makes or contracts to make independent expenditures aggregating $10,000 or more at any time up to and including the fifteenth day before the date of an election shall file a report on a form prescribed by the Secretary of State, describing the expenditures within forty-eight hours.

(2) A person who files a report under subdivision (1) of this subsection, the person shall file an additional report within forty-eight hours after each time the person makes or contracts to make independent expenditures aggregating an additional $10,000 with respect to the same election as that to which the initial report relates.

(e) Any communication paid for by an independent expenditure must include a clear and conspicuous public notice that:

(1) Clearly states that the communication is not authorized by the candidate or the candidate's committee; and

(2) Clearly identifies the person making the expenditure: Provided, That if the communication appears on or is disseminated by broadcast, cable or satellite transmission, the statement required by this subsection must be both spoken clearly and appear in clearly readable writing at the end of the communication.

(f) Any person who has spent a total of $5,000 or more for the direct costs of purchasing, producing or disseminating electioneering communications during any calendar year shall maintain all financial records and receipts related to such expenditure for a period of six months following the filing of a disclosure pursuant to subsection (a) of this section and, upon request, shall make such records and receipts available to the Secretary of State or county clerk for the purpose of an audit as provided in section seven of this article.

(g) Any person who willfully fails to comply with this section is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500, or confined in jail for not more than one year, or both fined and confined.

(h) (1) Any person who is required to file a statement under this section may file the statement by facsimile device or electronic mail, in accordance with such rules as the Secretary of State may promulgate.

(2) The Secretary of State shall make any document filed electronically pursuant to this subsection accessible to the public on the Internet not later than twenty-four hours after the document is received by the secretary.

(3) In promulgating a rule under this subsection, the secretary shall provide methods, other than requiring a signature on the document being filed, for verifying the documents covered by the rule. Any document verified under any of the methods shall be treated for all purposes, including penalties for perjury, in the same manner as a document verified by signature.

(i) This section does not apply to candidates for federal office.

(j) The Secretary of State may promulgate emergency and legislative rules, in accordance with the provisions of chapter twenty-nine-a of this code, to establish guidelines for the administration of this section.



§3-8-2A. Detailed accounts and verified financial statements for certain inaugural events; limitations; reporting requirements.

(a) For purposes of this section:

(1) "Inaugural committee" includes any person, organization or group of persons soliciting or receiving contributions for the purpose of funding an inaugural event for a person elected to a statewide public office; and

(2) "Inaugural event" means any event or events held between the general election of a person elected to a statewide public office and ninety days after the general election, whether the event is sponsored by the inaugural committee or the state political party committee representing the party of the person elected and for which the person elected is a prominent participant or for which solicitations of contributions include the name of the person elected in prominent display.

(b) Any inaugural committee soliciting or receiving contributions for the funding of all or any part of an inaugural event for any person elected to a statewide office that receives an individual contribution in excess of $250 for any such event shall file and retain detailed records of any such contribution.

(c) No person may contribute more than $5,000 for any inaugural event. For purposes of this section, "contribution" does not include volunteer personal services but does include in-kind contributions of materials or supplies.

(d) Any inaugural committee, financial agent or any person or officer acting on behalf of such committee which is subject to the provisions of this section shall file a verified financial statement with the Secretary of State on a form prescribed by the state Election Commission within ninety days of the event. The financial statement shall contain information as may be required by the provisions of this section relating to any contribution in excess of $250. The Secretary of State shall file and retain such statements as public records for a period of not less than six years.

(e) In addition to any other information required by the state Election Commission, the report of contributions required by the provisions of this section shall include the methodology of the fund raising, the nature of the expenditures made and the names, addresses and amounts paid to any person.

(f) Amounts received by an inaugural committee for any person elected to a statewide public office in excess of the amount expended for an inaugural event may be contributed to any educational, cultural or charitable organization, or to the Governor's Mansion Fund created in section two, article four, chapter five-a of this code. The inaugural committee shall, within sixty days after filing the report required by subsection (d) of this section, expend any excess moneys and report, on a form prescribed by the Secretary of State, any amounts contributed to the Governor's Mansion Fund, any amounts contributed to educational, cultural or charitable organizations and the names of the organizations to which such excess moneys were contributed. The Secretary of State shall file and retain such records as public records for a period of not less than six years.



§3-8-2B. Disclosure of electioneering communication.

(a) Every person who has spent:

(1) A total of $5,000 or more for the direct costs of purchasing, producing or disseminating electioneering communications during any calendar year; or

(2) A total of $1,000 or more on or after the fifteenth day but more than twelve hours before the day of any election for the direct costs of purchasing, producing or disseminating electioneering communications during any calendar year shall, within twenty-four hours of each disclosure date, file with the Secretary of State a statement which contains all of the information listed in subsection (b) of this section.

(b)(1) The name of the person making the expenditure, the name of any person sharing or exercising direction or control over the activities of the person making the expenditure and the name of the custodian of the books and accounts of the person making the expenditure;

(2) If the person making the expenditure is not an individual, the principal place of business of the partnership, committee, association, organization or group which made the expenditure;

(3) The amount of each expenditure of more than $1,000 made for electioneering communications during the period covered by the statement and the name of the person to whom the expenditure was made;

(4) The elections to which the electioneering communications pertain, the names, if known, of the candidates referred to or to be referred to therein, whether the electioneering communication is intended to support or oppose the identified candidates and the amount of the total expenditure reported in subdivision (3) of this subsection spent to support or oppose each of the identified candidates; and

(5) The names and addresses of any contributors who contributed a total of more than $1,000 between the first day of the preceding calendar year and the disclosure date and whose contributions were used to pay for electioneering communications.

(c) With regard to the contributors required to be listed pursuant to subdivision (5), subsection (b) of this section, the statement shall also include:

(1) The month, day and year that the contributions of any single contributor exceeded $250;

(2) If the contributor is a political action committee, the name and address the political action committee registered with the State Election Commission;

(3) If the contributor is an individual, the name and address of the individual, his or her occupation, the name and address of the individual's current employer, if any, or, if the individual is self-employed, the name and address of the individual's business, if any;

(4) A description of the contribution, if other than money;

(5) The value in dollars and cents of the contribution.

(d) (1) Any person who makes a contribution for the purpose of funding the direct costs of purchasing, producing or disseminating an electioneering communication under this section shall, at the time the contribution is made, provide his or her name and address to the recipient of the contribution;

(2) Any individual who makes contributions totaling $250 or more between the first day of the preceding calendar year and the disclosure date for the purpose of funding the direct costs of purchasing, producing or disseminating electioneering communications shall, at the time the contribution is made, provide the name of his or her occupation and of his or her current employer, if any, or, if the individual is self-employed, the name of his or her business, if any, to the recipient of the contribution.

(e) In each electioneering communication, a statement shall appear or be presented in a clear and conspicuous manner that:

(1) Clearly indicates that the electioneering communication is not authorized by the candidate or the candidate's committee; and

(2) Clearly identifies the person making the expenditure for the electioneering communication: Provided, That if the electioneering communication appears on or is disseminated by broadcast, cable or satellite transmission, the statement required by this subsection must be both spoken clearly and appear in clearly readable writing at the end of the communication.

(f) Within five business days after receiving a disclosure of electioneering communications statement pursuant to this section, the Secretary of State shall make information in the statement available to the public through the Internet.

(g) For the purposes of this section, a person is considered to have made an expenditure when the person has entered into a contract to make the expenditure at a future time.

(h) The Secretary of State is hereby directed to propose legislative rules and emergency rules implementing this section for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code.

(i) If any person, including, but not limited to, a political organization (as defined in Section 527(e)(1) of the Internal Revenue Code of 1986) makes, or contracts to make, any expenditure for electioneering communications which is coordinated with and made with the cooperation, consent or prior knowledge of a candidate, candidate's committee or agent of a candidate, the expenditure shall be treated as a contribution and expenditure by the candidate. If the expenditure is coordinated with and made with the cooperation or consent of a state or local political party or committee, agent or official of that party, the expenditure shall be treated as a contribution to and expenditure by the candidate's party.

(j) This section does not apply to candidates for federal office. This section is not intended to restrict or to expand any limitations on, obligations of or prohibitions against any candidate, committee, agent, contributor or contribution contained in any other provision of this chapter.



§3-8-2C. Party headquarters committee; detailed accounts and verified financial statements; funding for headquarters; limitations; reporting requirements.

(a) Notwithstanding the definitions contained in section one-a of this article, for purposes of this section:

(1) "Contribution" means a gift, subscription, loan, assessment, payment for services, dues, advance, donation, pledge, contract, agreement, forbearance or promise of money or other tangible thing of value, whether conditional or legally enforceable, or a transfer of money or other tangible thing of value to a person, made for the purpose of funding the rental, purchase, construction or financing of the lease, purchase or construction of a party headquarters, and for the utilities, maintenance, furniture, fixtures and equipment for the party headquarters. An offer or tender of a contribution is not a contribution if expressly and unconditionally rejected or returned. A contribution does not include volunteer personal services provided without compensation: Provided, That a nonmonetary contribution is to be considered at fair market value for reporting requirements and contribution limitations.

(2) "Party headquarters" means a physical structure or structures that is the physical location of the office of a state executive committee of a political party.

(3) "Party headquarters committee" includes any person, organization or group of persons soliciting or receiving contributions for the purpose of funding the lease, purchase, construction or financing of the lease, purchase or construction of a party headquarters, including utilities, maintenance, furniture, fixtures and equipment for the party headquarters.

(b) A political party may establish a party headquarters committee to solicit and receive contributions for the exclusive purpose of the purchase, construction or lease of an office building or financing of the lease, purchase or construction of a party headquarters, including utilities, maintenance, furniture, fixtures and equipment, to be used as a state political party's headquarters.

(c) Contributions received pursuant to this section may not be expended for:

(1) The purchase, construction or lease of satellite offices or other facilities;

(2) Utilities, maintenance, furniture, fixtures, equipment or signage for satellite offices or other facilities; or

(3) Political purposes.

(d) A party headquarters committee may not accept contributions in excess $10,000, in the aggregate, from any person for the purposes of this section.

(e) A party headquarters committee may not receive contributions or make expenditures for the purpose of funding the rental, purchase, construction or financing of a state executive committee headquarters in excess of $1 million.

(f) (1) A party headquarters committee, financial agent or any person or officer acting on behalf of the committee that is subject to the provisions of this section, shall file a verified financial statement with the Secretary of State, on a form prescribed by the secretary, within ninety days of any contribution or expenditure in excess of $250.

(2) Each financial statement shall contain, but is not limited to, the following information:

(A) The name, residence and mailing address and telephone number of the party headquarters committee, financial agent or any person or officer acting on behalf of the committee, filing the financial statement.

(B) The balance of cash and any other sum of money on hand at the beginning and the end of the period covered by the financial statement.

(C) The name of any person making a contribution, the amount of the contribution, and the residence and mailing address of the contributor.

(D) The total amount of contributions received during the period covered by the financial statement.

(E) The name, residence and mailing address of any individual or the name and mailing address of each lending institution making a loan, the amount of any loan received, the date and terms of the loan, including the interest and repayment schedule, and a copy of the loan agreement.

(F) The name, residence and mailing address of any individual or the name and mailing address of each partnership, firm, association, committee, organization or group having previously made or cosigned a loan for which payment is made or a balance is outstanding at the end of the period, together with the amount of repayment on the loan made during the period and the balance at the end of the period.

(G) The total outstanding balance of all loans at the end of the period.

(H) The name, residence and mailing address of any person to whom each expenditure was made or liability incurred, together with the amount and purpose of each expenditure or liability incurred and the date of each transaction.

(I) The total amount of expenditures made during the period covered by the financial statement.

(3) The Secretary of State shall file and retain the statements as public records for not less than six years.

(g) Contributions received by a party headquarters committee may be contributed to any educational, cultural or charitable organization.

(h) The Secretary of State shall propose rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code to effectuate the provisions of this section.



§3-8-3. Committee treasurers; required to receive and disburse funds.

Every political committee shall appoint and retain a treasurer to receive, keep and disburse all sums of money which may be collected or received by such committee, or by any of its members, for election expenses, and, unless such treasurer is first appointed and thereafter retained, it shall be unlawful for any such committee or any of its members to collect, receive or disburse money for any such purposes. All moneys collected or received by any such committee, or by any of its members, for election expenses shall be paid over to, and pass through the hands of, the treasurer, and shall be disbursed by him, and it shall be unlawful for any such committee, or any of its members, to disburse any money for election expenses unless such money shall be paid to, and disbursed by, the treasurer. The same person may be designated to act as treasurer for two or more political party committees.



§3-8-4. Treasurers and financial agents; written designation requirements.

(a) No person may act as the treasurer of any political action committee or political party committee supporting, aiding or opposing the nomination, election or defeat of any candidate for an office encompassing an election district larger than a county unless a written statement of organization, on a form to be prescribed by the Secretary of State, is filed with the Secretary of State at least twenty-eight days before the election at which that person is to act as a treasurer and is received by the Secretary of State before midnight, eastern standard time, of that day or, if mailed, is postmarked before that hour. The form shall include the name of the political committee; the name of the treasurer; the mailing address, telephone number and e-mail address, if applicable, of the committee and of the treasurer if different from the committee information; the chairman of the committee; the affiliate organization, if any; type of committee affiliation, as defined in subdivisions (21) and (24), section one-a of this article, if any; and whether the committee will participate in statewide, county or municipal elections. The form shall be certified as accurate and true and signed by the chairman and the treasurer of the committee: Provided, That a change of treasurer or financial agent may be made at any time by filing a written statement with the Secretary of State.

(b) No person may act as the treasurer for any candidate for nomination or election to any statewide office, or to any office encompassing an election district larger than a county or to any legislative office unless a written statement designating that person as the treasurer or financial agent is filed with the Secretary of State at least twenty-eight days before the election at which that person is to act as a treasurer and is received by the Secretary of State before midnight, eastern standard time, of that day or if mailed, is postmarked before that hour: Provided, That a change of treasurer or financial agent may be made at any time by filing a written statement with the Secretary of State.

(c) No person may act as treasurer of any committee or as financial agent for any candidate to be nominated or elected by the voters of a county or a district therein, except legislative candidates, or as the financial agent for a candidate for the nomination or election to any other office, unless a written statement designating him or her as the treasurer or financial agent is filed with the clerk of the county commission at least twenty-eight days before the election at which he or she is to act and is received before midnight, eastern standard time, of that day or if mailed, is postmarked before that hour: Provided, That a change of treasurer may be made at any time by filing a written statement with the clerk of the county commission.

(d) Notwithstanding the provisions of subsections (a), (b) and (c) of this section, a filing designating a treasurer for a state or county political executive committee may be made anytime before the committee either accepts or spends funds. Once a designation is made by a state or county political executive committee, no additional designations are required under this section until a successor treasurer is designated. A state or county political executive committee may terminate a designation made pursuant to this section by making a written request to terminate the designation and by stating in the request that the committee has no funds remaining in the committee's account. This written request shall be filed with either the Secretary of State or the clerk of the county commission as provided by subsections (a), (b) and (c) of this section.



§3-8-4A. Termination of political committees.

(a) A political committee may terminate by filing a written request, in accordance with the provisions of section four of this article, and by stating in the request that it will no longer receive any contributions or make any disbursements and that it has no outstanding debts or obligations. At such time, any excess funds of the committee may be transferred to a political committee established by the same candidate pursuant to the provisions of section four or five-e of this article.

(b) The provisions of this section may not be construed to eliminate or limit the authority of the Secretary of State, in consultation with the state election commission, to establish procedures for: (1) The determination of insolvency with respect to any political committee; (2) the orderly liquidation of an insolvent political committee and the orderly application of its assets for the reduction of outstanding debts; and (3) the termination of an insolvent political committee after such liquidation and application of assets.

(c) Notwithstanding any other provision of this code, any political committee which has been terminated within three years prior to the effective date of the reenactment of this section during the regular session of the Legislature in the year 2002, pursuant to a written request made in accordance with the provisions of section four of this article, may file a written request and be authorized by the Secretary of State to reestablish the political committee. Any request to reestablish a political committee pursuant to the provisions of this subsection must be filed on or before July 1, 2002. The provisions of this subsection may not be construed to increase the maximum contribution authorized during an election cycle, as provided in section twelve of this article.



§3-8-5. Detailed accounts and verified financial statements required.

(a) Every candidate, treasurer, person and association of persons, organization of any kind, including every corporation, directly, or by an independent expenditure, supporting a political committee established pursuant to paragraph (C), subdivision (1), subsection (b), section eight of this article or engaging in other activities permitted by this section and also including the treasurer or equivalent officer of the association or organization, expressly advocating the election or defeat of a clearly identified candidate for state, district, county or municipal office, and the treasurer of every political committee shall keep detailed accounts of every sum of money or other thing of value received by him or her, including all loans of money or things of value and of all expenditures and disbursements made, liabilities incurred, by the candidate, financial agent, person, association or organization or committee, for political purposes, or by any of the officers or members of the committee, or any person acting under its authority or on its behalf.

(b) Every person or association of persons required to keep detailed accounts under this section shall file with the officers hereinafter prescribed a detailed itemized sworn statement:

(1) Of all financial transactions, whenever the total exceeds $500, which have taken place before the last Saturday in March, to be filed within six days thereafter and annually whenever the total of all financial transactions relating to an election exceeds $500;

(2) Of all financial transactions which have taken place before the fifteenth day preceding each primary or other election and subsequent to the previous statement, if any, to be filed within four business days after the fifteenth day;

(3) Of all financial transactions which have taken place before the thirteenth day after each primary or other election and subsequent to the previous statement, if any, to be filed within twenty business days after the thirteenth day; and

(4) Of all financial transactions, whenever the total exceeds $500 or whenever any loans are outstanding, which have taken place before the forty-third day preceding the general election day, to be filed within four business days after the forty-third day.

(c) Every person who announces as a write-in candidate for any elective office and his or her financial agent or election organization of any kind shall comply with all of the requirements of this section after public announcement of the person's candidacy has been made.

(d) For purposes of this section, the term "financial transactions" includes all contributions or loans received and all repayments of loans or expenditures made to promote the candidacy of any person by any candidate or any organization advocating or opposing the nomination, election or defeat of any candidate to be voted on.

(e) Candidates for the office of conservation district supervisor elected pursuant to the provisions of article twenty-one-a, chapter nineteen of this code are required to file only the reports required by subdivisions (2) and (3), subsection (b) of this section immediately prior to and after the primary election: Provided, That during the election in the year 2008, the statements required by this subsection shall be filed immediately prior to and after the general election.



§3-8-5A. Information required in financial statement.

(a) Each financial statement required by the provisions of this article, other than a disclosure of electioneering communications pursuant to section two-b of this article, shall contain only the following information:

(1) The name, residence and mailing address and telephone number of each candidate, financial agent, treasurer or person and the name, address and telephone number of each association, organization or committee filing a financial statement.

(2) The balance of cash and any other sum of money on hand at the beginning and the end of the period covered by the financial statement.

(3) The name of any person making a contribution and the amount of the contribution. If the total contributions of any one person in any one election cycle amount to more than $250, the residence and mailing address of the contributor and, if the contributor is an individual, his or her major business affiliation and occupation shall also be reported. A contribution totaling more than $50 of currency of the United States or currency of any foreign country by any one contributor is prohibited and a violation of section five-d of this article. The statement on which contributions are required to be reported by this subdivision may not distinguish between contributions made by individuals and contributions made by partnerships, firms, associations, committees, organizations or groups.

(4) The total amount of contributions received during the period covered by the financial statement.

(5) The name, residence and mailing address of any individual or the name and mailing address of each lending institution making a loan or of the spouse cosigning a loan, as appropriate, the amount of any loan received, the date and terms of the loan, including the interest and repayment schedule, and a copy of the loan agreement.

(6) The name, residence and mailing address of any individual or the name and mailing address of each partnership, firm, association, committee, organization or group having previously made or cosigned a loan for which payment is made or a balance is outstanding at the end of the period, together with the amount of repayment on the loan made during the period and the balance at the end of the period.

(7) The total outstanding balance of all loans at the end of the period.

(8) The name, residence and mailing address of any person to whom each expenditure was made or liability incurred, including expenditures made on behalf of a candidate or political committee that otherwise are not made directly by the candidate or political committee, together with the amount and purpose of each expenditure or liability incurred and the date of each transaction.

(9) The total expenditure for the nomination, election or defeat of a candidate or any person supporting, aiding or opposing the nomination, election or defeat of any candidate in whose behalf an expenditure was made or a contribution was given for the primary or other election.

(10) The total amount of expenditures made during the period covered by the financial statement.

(b) Any unexpended balance at the time of making the financial statements herein provided for shall be properly accounted for in that financial statement and shall appear as a beginning balance in the next financial statement.

(c) Each financial statement required by this section shall contain a separate section setting forth the following information for each fund-raising event held during the period covered by the financial statement:

(1) The type of event, date held and address and name, if any, of the place where the event was held.

(2) All of the information required by subdivision (3), subsection (a) of this section.

(3) The total of all moneys received at the fund-raising event.

(4) The expenditures incident to the fund-raising event.

(5) The net receipts of the fund-raising event.

(d) When any lump sum payment is made to any advertising agency or other disbursing person who does not file a report of detailed accounts and verified financial statements as required in this section, such lump sum expenditures shall be accounted for in the same manner as provided for herein.

(e) Any contribution or expenditure made by or on behalf of a candidate for public office, to any other candidate or committee for a candidate for any public office in the same election shall be accounted for in accordance with the provisions of this section.

(f) No person may make any contribution except from his, her or its own funds, unless such person discloses in writing to the person required to report under this section the name, residence, mailing address, major business affiliation and occupation of the person which furnished the funds to the contributor. All such disclosures shall be included in the statement required by this section.

(g) Any firm, association, committee or fund permitted by section eight of this article to be a political committee shall disclose on the financial statement its corporate or other affiliation.

(h) No contribution may be made, directly or indirectly, in a fictitious name, anonymously or by one person through an agent, relative or other person so as to conceal the identity of the source of the contribution or in any other manner so as to effect concealment of the contributor's identity.

(i) No person may accept any contribution for the purpose of influencing the nomination, election or defeat of a candidate or for the passage or defeat of any ballot issue unless the identity of the donor and the amount of the contribution is known and reported.

(j) When any person receives an anonymous contribution which cannot be returned because the donor cannot be identified, that contribution shall be donated to the General Revenue Fund of the state. Any anonymous contribution shall be recorded as such on the candidate's financial statement, but may not be expended for election expenses. At the time of filing, the financial statement shall include a statement of distribution of anonymous contributions, which total amount shall equal the total of all anonymous contributions received during the period.

(k) Any membership organization which raises funds for political purposes by payroll deduction, assessing them as part of its membership dues or as a separate assessment, may report the amount raised as follows:

(1) If the portion of dues or assessments designated for political purposes equals $25 or less per member over the course of a calendar year, the total amount raised for political purposes through membership dues or assessments during the period is reported by showing the amount required to be paid by each member and the number of members.

(2) If the total payroll deduction for political purposes of each participating member equals $25 or less over the course of a calendar or fiscal year, as specified by the organization, the organization shall report the total amount received for political purposes through payroll deductions during the reporting period and, to the maximum extent possible, the amount of each yearly payroll deduction contribution level and the number of members contributing at each such specified level. The membership organization shall maintain records of the name and yearly payroll deduction amounts of each participating member.

(3) If any member contributes to the membership organization through individual voluntary contributions by means other than payroll deduction, membership dues, or assessments as provided in this subsection, the reporting requirements of subdivision (3), subsection (a) of this section shall apply. Funds raised for political purposes must be segregated from the funds for other purposes and listed in its report.

(l) Notwithstanding the provisions of section five of this article or of the provisions of this section to the contrary, an alternative reporting procedure may be followed by a political party committee in filing financial reports for fund-raising events if the total profit does not exceed $5,000 per year. A political party committee may report gross receipts for the sale of food, beverages, services, novelty items, raffle tickets or memorabilia, except that any receipt of more than $50 from an individual or organization shall be reported as a contribution. A political party committee using this alternative method of reporting shall report:

(i) The name of the committee;

(ii) The type of fund-raising activity undertaken;

(iii) The location where the activity occurred;

(iv) The date of the fundraiser;

(v) The name of any individual who contributed more than $50 worth of items to be sold;

(vi) The name and amount received from any person or organization purchasing more than $50 worth of food, beverages, services, novelty items, raffle tickets or memorabilia;

(vii) The gross receipts of the fundraiser; and

(viii) The date, amount, purpose and name and address of each person or organization from whom items with a fair market value of more than $50 were purchased for resale.



§3-8-5B. Where financial statements shall be filed; filing date prescribed.

(a) The financial statements provided for in this article shall be filed, by or on behalf of candidates, with:

(1) The Secretary of State for legislative offices, circuit judge and family court judge, and for statewide and other offices to be nominated or elected by the voters of a political division greater than a county;

(2) The clerk of the county commission by candidates for offices to be nominated or elected by the voters of a single county or a political division within a single county except circuit judge and family court judge; or

(3) The proper municipal officer by candidates for office to be nominated or elected to municipal office.

(b) The statements may be filed by mail, in person, or by facsimile or other electronic means of transmission: Provided, That the financial statements filed by or on behalf of candidates for Governor, Secretary of State, Attorney General, Auditor, Treasurer, Commissioner of Agriculture and Supreme Court of Appeals shall be filed electronically by the means of an Internet program that has been established by the Secretary of State on forms or in a format prescribed by the Secretary of State: Provided, however, That after January 1, 2018, unless a committee has been granted an exemption in case of hardship pursuant to subsection (c) of this section, all such statements required to be filed with the Secretary of State, on or behalf of a candidate for any elective office, shall be filed electronically by means of the internet program that has been established by the Secretary of State. If through or by no fault of the candidate, the candidate is unable to file the campaign financial statement, the candidate shall then file said statement in person, via facsimile or other electronic means of transmission, or by certified mail postmarked at the first reasonable opportunity.

(c) Committees required to report electronically may apply to the State Election Commission for an exemption from mandatory electronic filing in the case of hardship. An exemption may be granted at the discretion of the State Election Commission.

(d) For purposes of this article, the filing date of a financial statement shall, in the case of mailing, be the date of the postmark of the United States Postal Service, and in the case of hand delivery or delivery by facsimile or other electronic means of transmission, the date delivered to the office of the Secretary of State or to the office of the clerk of the county commission, in accordance with the provisions of subsection (a) of this section, during regular business hours of that office.

(e) The sworn financial statements required to be filed by this section with the Secretary of State shall be posted on the internet by the Secretary of State within ten business days from the date the financial statement is filed.



§3-8-5C.

Repealed.

Acts, 2005 4 Ex. Sess., Ch. 9.



§3-8-5D. Offenses and penalties.

(a) Any person who makes or receives a contribution of currency of the United States or currency of any foreign country of more than $50 in value is guilty of a misdemeanor, and, upon conviction, shall be fined a sum equal to three times the amount of the contribution.

(b) Notwithstanding any provision of section twenty-four, article nine of this chapter to the contrary, a criminal prosecution or civil action for a violation of this article may be commenced within five years after the violation occurred.

(c) No person required to report under this article shall be found in violation of this article if any person, firm, association or committee making a contribution has provided false information to such person: Provided, That any person, firm, association or committee who provides false information to a person required to report under this article is guilty of a misdemeanor and, subject to the penalties provided in section twenty-three, article nine of this chapter.



§3-8-5E. Precandidacy financing and expenditures.

(a) Notwithstanding any other provisions of this code, it is lawful for a person, otherwise qualified to be a candidate for any public office or position to be determined by public election, to receive contributions or make expenditures, or both, personally or by another individual acting as a treasurer, to determine the advisability of becoming such a candidate or preparing to be such a candidate: Provided, That such contributions may be received and such expenditures made only during the four years immediately preceding the term for which such person may be a candidate or during the term of office immediately preceding the term for which such person may be a candidate, whichever is less: Provided, however, That no person is disqualified from receiving contributions or making expenditures as permitted under the provisions of this section solely because such person then holds a public office or position.

(b) Any person undertaking to determine the advisability of becoming or preparing to be a candidate, who desires to receive contributions before filing a certificate of candidacy, shall name himself or another individual to act as a treasurer and shall file a designation of treasurer in the manner provided in section four of this chapter before receiving any contributions permitted by this section. Any expenditures made before the filing of a designation of treasurer shall be reported in accordance with the provisions of this section, regardless of the source of funds used for such expenditures.

(c) A person who receives a contribution who is acting for and by himself or as treasurer or agent for another pursuant to the provisions of this section shall keep detailed accounts of every sum of money or other thing of value received by him, and of all expenditures and disbursements made, and liabilities incurred, in the same manner as such accounts are required by section five of this article, for the period prior to the date of filing for candidacy for the office he is considering seeking. Any person who has received contributions or made expenditures subject to the provisions of this section shall file annually on the last Saturday in March or within six days thereafter preceding the election at which the names of candidates would appear on the ballot for the public office or position which the person originally considered seeking, a detailed itemized statement setting forth all contributions received and expenditures made pursuant to the provisions of this section concerning the candidacy of that person. If the person on whose behalf such contributions are received or expenditures are made becomes a candidate for any office or position to be decided at such election then the itemized statement shall be included within the first statement required to be filed by the provisions of section five of this article. If such person does not become a candidate for any office or position to be decided at such election, then the detailed itemized statements required by this subsection shall be the only statements required to be filed by such person. Regardless of whether such person becomes a candidate as originally intended, or becomes a candidate for some office other than the office or position originally intended, or does not become a candidate, all limits on campaign contributions and campaign expenditures applicable to the candidacy of or advocacy of the candidacy of such person for the office he actually seeks, shall be applicable to and inclusive of the receipts had and expenditures made during such precandidacy period as well as after the person becomes a candidate.



§3-8-5F. Loans to candidates, organizations or persons for election purposes.

(a) No candidate, financial agent, person or association of persons or organization advocating or opposing the nomination or election of any candidate or the passage or defeat of any issue or item to be voted upon may receive any money or any other thing of value as a loan toward election expenses except from the candidate, his or her spouse or a lending institution. All loans shall be evidenced by a written agreement executed by the lender, whether the candidate, his or her spouse, or the lending institution. Such agreement shall state the date and amount of the loan, the terms, including interest and repayment schedule, and a description of the collateral, if any, and the full names and addresses of all parties to the agreement. A copy of the agreement shall be filed with the financial statement next required after the loan is executed.

(b) Loans may only be made in the regular course of business by a lending institution which is a state bank, a federally chartered depository institution (including a national bank) or a depository institution whose deposits are insured by the federal deposit insurance corporation or the national credit union administration. Such loans shall be subject to the following requirements:

(1) Endorsements or guarantees of such loans may be made by the candidate or his or her spouse;

(2) Endorsements or guarantees of such loans by parties other than the candidate or his or her spouse may be made only to the extent of the contribution limits established in this article; and

(3) No other form of security shall be furnished in connection with such loans by any party other than the candidate or his or her spouse.

(c) The provisions of this section shall not be construed to prohibit a candidate or his or her spouse from lending money to the candidate or to the candidate's political committee: Provided, That the spouse of a candidate may not borrow money from a third party other than a lending institution authorized to make loans under this section for the purposes of lending money to the candidate or the candidate's political committee.



§3-8-6. Financial statement forms; filing; disposition.

Blank forms for all financial statements required under this article shall be provided by the state election commission. The content of the forms shall be as prescribed by legislative rule promulgated in accordance with the provisions of chapter twenty-nine-a of this code. Pending legislative approval of such legislative rule, the state election commission may by emergency rule prescribe the contents of the forms. Copies thereof, together with a copy of this article, shall be furnished through the county clerk or otherwise, as the Secretary of State may deem expedient, to all treasurers of political committees, to all political financial agents, and to all candidates for nomination or election to any office, upon the filing of a petition or announcement for nomination, and to all other persons required by law to file such statements who shall apply therefor. The form shall also be furnished, at a nominal cost, on computer disc or magnetic media. All statements filed in accordance with the provisions of this article shall be received, endorsed and filed by the Secretary of State and county clerks, and shall be preserved for five years, after which time they may be destroyed, if not required to be further preserved by the order of any court.



§3-8-7. Failure to file statement; delinquent or incomplete filing; criminal and civil penalties.

(a) Any person, candidate, financial agent or treasurer of a political party committee who fails to file a sworn, itemized statement required by this article within the time limitations specified in this article or who willfully files a grossly incomplete or grossly inaccurate statement is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $500 or confined in jail for not more than one year, or both fined and confined. Sixty days after any primary or other election, the Secretary of State, county clerk or municipal recorder, as the case may be, shall give notice of any failure to file a sworn statement or the filing of any grossly incomplete or grossly inaccurate statement by any person, candidate, financial agent or treasurer of a political party committee and forward copies of any grossly incomplete or grossly inaccurate statement to the prosecuting attorney of the county where the person, candidate, financial agent or treasurer resides, is located or has its principal place of business.

(b) (1) Any person, candidate, financial agent or treasurer of a political party committee who fails to file a sworn, itemized statement as required in this article or who files a grossly incomplete or grossly inaccurate statement may be assessed a civil penalty by the Secretary of State of $25 a day for each day after the due date the statement is delinquent, grossly incomplete or grossly inaccurate. Sixty days after any primary or other election, the county clerk shall give notice to the Secretary of State of any failure to file a sworn statement or the filing of any grossly incomplete or grossly inaccurate statement by any person, candidate, financial agent or treasurer of a political party committee and forward copies of such delinquent, incomplete or inaccurate statements to the Secretary of State.

(2) A civil penalty assessed pursuant to this section shall be payable to the state of West Virginia and is collectable as authorized by law for the collection of debts.

(3) The Secretary of State may negotiate and enter into settlement agreements for the payment of civil penalties assessed as a result of the filing of a delinquent, grossly incomplete or inaccurate statement.

(4) The Secretary of State and county clerk may review and audit any sworn statement required to be filed pursuant to this article. The State Election Commission shall propose legislative rules for promulgation, in accordance with chapter twenty-nine-a of this code, to establish procedures for the assessment of civil penalties as provided in this section.

(c) (1) Any candidate, whether nominated by primary election or appointed by executive committee or executive committee chair, who has failed to file any sworn statement as required by this article, relating to the immediately preceding primary election for any office by the eighty-fourth day before the general election, is disqualified and may not have his or her name appear on the general election ballot. The provisions of subsection (d), section five-b of this article notwithstanding, any sworn statement filed after the deadline required by section five of this article must be received in the office indicated by subsection (a), section five-b of this article by the close of business on the eighty-fourth day before the general election.

(2) It is unlawful to issue a commission or certificate of election, or to administer the oath of office, to any person elected to any public office who has failed to file any sworn statement required by this article and no person may enter upon the duties of his or her office until he or she has filed such statement, nor may he or she receive any salary or emolument for any period prior to the filing of the statement.

(3) The vacancy on the ballot created by the disqualification in this subsection is subject to section nineteen, article five, chapter three of this code.

(d) As used in this section, "grossly" means substantive and material, and specifically includes false or misleading representations and acts of omissions.

(e) The Secretary of State shall provide by rule protocols for written notice via certified mail, return receipt requested, to the person, candidate, financial agent or treasurer of a political party committee that is not in compliance with the requirements of this section. With respect to a violation of subsection (c) of this section, the notice shall be provided sixty days after any primary or other election.



§3-8-8. Corporation contributions forbidden; exceptions; penalties; promulgation of rules; additional powers of State Election Commission.

(a) An officer, agent or person acting on behalf of any corporation, whether incorporated under the laws of this or any other state or of a foreign country, may not pay, give, lend or authorize to be paid, any money or other thing of value belonging to the corporation to any candidate or candidate’s campaign for nomination or election to any statewide office or any other elective office in the state or any of its subdivisions.

(b) A person may not solicit or receive any payment, contribution or other thing from any corporation or from any officer, agent or other person acting on behalf of the corporation to any candidate or candidate’s campaign for nomination or election to any statewide office or any other elective office in the state or any of its subdivisions.

(c)(1) The provisions of this section do not prohibit a corporation from soliciting, through any officer, agent or person acting on behalf of the corporation, contributions to a separate segregated fund to be used for political purposes. Any separate segregated fund is considered a political action committee for the purpose of this article and is subject to all reporting requirements applicable to political action committees;

(2) It is unlawful for:

(A) A corporation or separate segregated fund to make a primary or other election contribution or expenditure by using money or anything of value secured: (i) By physical force, job discrimination or financial reprisal; (ii) by the threat of force, job discrimination or financial reprisal; or (iii) as a condition of employment;

(B) Any person soliciting a stockholder or executive or administrative personnel and members of their families for a contribution to a corporation or separate segregated fund to fail to inform the person solicited of the political purposes of the separate segregated fund at the time of the solicitation;

(C) Any person soliciting any other person for a contribution to a corporation or separate segregated fund to fail to inform the person solicited at the time of the solicitation of his or her right to refuse to contribute without any reprisal;

(D) A separate segregated fund established by a corporation: (i) To solicit contributions to the fund from any person other than the corporation’s stockholders and their families and its executive or administrative personnel and their families; or (ii) to contribute any corporate funds;

(E) A separate segregated fund established by a corporation to receive contributions to the fund from any person other than the corporation’s stockholders and their immediate families and its executive or administrative personnel and their immediate families;

(F) A corporation to engage in job discrimination or to discriminate in job promotion or transfer because of an employee’s failure to make a contribution to the corporation or a separate segregated fund;

(G) A separate segregated fund to make any contribution, directly or indirectly, in excess of $1,000 in connection with or on behalf of any campaign for nomination or election to any elective office in the state or any of its subdivisions, or in connection with or on behalf of any committee or other organization or person engaged in furthering, advancing, supporting or aiding the nomination or election of any candidate for any such office;

(H) A corporation to pay, give or lend or to authorize payment, giving or lending of any moneys or other things of value belonging to the corporation to a separate segregated fund for the purpose of making a contribution to a candidate or a candidate’s committee. This provision does not prohibit a separate segregated fund from using the property, real or personal, facilities and equipment of a corporation solely to establish, administer and solicit contributions to the fund, subject to the rules of the State Election Commission as provided in subsection (d) of this section: Provided, That any such corporation shall also permit any group of its employees represented by a bona fide political action committee to use the real property of the corporation solely to establish, administer and solicit contributions to the fund of the political action committee, subject to the rules of the State Election Commission promulgated in accordance with said subsection.

(3) For the purposes of this section, the term "executive or administrative personnel" means individuals employed by a corporation who are paid on a salary rather than hourly basis and who have policy-making, managerial, professional or supervisory responsibilities.

(d) Any person or corporation violating any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $10,000. A corporation may not reimburse any person the amount of any fine imposed pursuant to this section.

(e) To ensure uniform administration and application of the provisions of this section and of those of the Federal Election Campaign Act Amendments of 1976 relating to corporate contributions, the State Election Commission shall propose rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code to implement the provisions of this section consistent, insofar as practicable, with the rules and regulations promulgated by the Federal Election Commission to carry out similar or identical provisions of 2 U.S.C. §441b.

(f) In addition to the powers and duties set forth in article one-a of this chapter, the State Election Commission has the following powers and duties:

(1) To investigate, upon complaint or on its own initiative, any alleged violations or irregularities of this article.

(2) To administer oaths and affirmations, issue subpoenas for the attendance of witnesses, issue subpoenas duces tecum to compel the production of books, papers, records and all other evidence necessary to any investigation.

(3) To involve the aid of any circuit court in the execution of its subpoena power.

(4) To report any alleged violations of this article to the appropriate prosecuting attorney having jurisdiction, which prosecuting attorney shall present to the grand jury such alleged violations, together with all evidence relating thereto, no later than the next term of court after receiving the report.

(g) The Attorney General shall, when requested, provide legal and investigative assistance to the State Election Commission.

(h) Any investigation, either upon complaint or initiative, shall be conducted in an executive session of the State Election Commission and shall remain undisclosed except upon an indictment by a grand jury.

(i) Any person who discloses the fact of any complaint, investigation or report or any part thereof, or any proceedings thereon, is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $1,000, nor more than $5,000, and shall be confined in jail not less than six months nor more than one year.

(j) The amendments to this section enacted during the second extraordinary session of 2008 are intended to conform to the existing proscription to constitutionally permissible limits and not to create a new offense or offenses.

(k) The effective date of the amendments to this section enacted during the second extraordinary legislative session of 2008 is October 1, 2008.



§3-8-9. Lawful and unlawful election expenses; public opinion polls and limiting their purposes; limitation upon expenses; use of advertising agencies and reporting requirements; delegation of expenditures.

(a) No financial agent or treasurer of a political committee shall pay, give or lend, either directly or indirectly, any money or other thing of value for any election expenses, except for the following purposes:

(1) For rent, maintenance, office equipment and other furnishing of offices to be used as political headquarters and for the payment of necessary clerks, stenographers, typists, janitors and messengers actually employed therein;

(2) In the case of a candidate who does not maintain a headquarters, for reasonable office expenses, including, but not limited to, filing cabinets and other office equipment and furnishings, computers, computer hardware and software, scanners, typewriters, calculators, audio visual equipment, the rental of the use of the same, or for the payment for the shared use of same with the candidate's business and for the payment of necessary clerks, stenographers and typists actually employed;

(3) For printing and distributing books, pamphlets, circulars and other printed matter and radio and television broadcasting and painting, printing and posting signs, banners and other advertisements, including contributions to charitable, educational or cultural events, for the promotion of the candidate, the candidate's name or an issue on the ballot;

(4) For renting and decorating halls for public meetings and political conventions, for advertising public meetings and for the payment of traveling expenses of speakers and musicians at such meetings;

(5) For the necessary traveling and hotel expenses of candidates, political agents and committees and for stationery, postage, telegrams, telephone, express, freight and public messenger service;

(6) For preparing, circulating and filing petitions for nomination of candidates;

(7) For examining the lists of registered voters, securing copies thereof, investigating the right to vote of the persons listed therein and conducting proceedings to prevent unlawful registration or voting;

(8) For conveying voters to and from the polls;

(9) For securing publication in newspapers and by radio and television broadcasting of documents, articles, speeches, arguments and any information relating to any political issue, candidate or question or proposition submitted to a vote;

(10) For conducting public opinion poll or polls. For the purpose of this section, the phrase "conducting of public opinion poll or polls" shall mean and be limited to the gathering, collection, collation and evaluation of information reflecting public opinion, needs and preferences as to any candidate, group of candidates, party, issue or issues. No such poll shall be deceptively designed or intentionally conducted in a manner calculated to advocate the election or defeat of any candidate or group of candidates or calculated to influence any person or persons so polled to vote for or against any candidate, group of candidates, proposition or other matter to be voted on by the public at any election: Provided, That nothing herein shall prevent the use of the results of any such poll or polls to further, promote or enhance the election of any candidate or group of candidates or the approval or defeat of any proposition or other matter to be voted on by the public at any election;

(11) For legitimate advertising agency services, including commissions, in connection with any campaign activity for which payment is authorized by subdivisions (3), (4), (5), (6), (7), (9) and (10) of this subsection;

(12) For the purchase of memorials, flowers or citations by political party executive committees or political action committees representing a political party;

(13) For the purchase of nominal noncash expressions of appreciation following the close of the polls of an election or within thirty days thereafter;

(14) For the payment of dues or subscriptions to any national, state or local committee of any political party;

(15) For contributions to a county party executive committee, state party executive committee or a state party legislative caucus political committee; and

(16) For contributions to a candidate committee: Provided, That a candidate committee may not contribute to another candidate committee except as otherwise provided by section ten of this article.

(b) A political action committee may not contribute to another political action committee or receive contributions from another political action committee: Provided, That a political action committee may receive contributions from its national affiliate, if any.

(c) Every liability incurred and payment made shall be for the fair market value of the services rendered.

(d) Every advertising agency subject to the provisions of this article shall file, in the manner and form required by section five-a of this article, the financial statements required by section five of this article at the times required therein and include therein, in itemized detail, all receipts from and expenditures made on behalf of a candidate, financial agent or treasurer of a political party committee.

(e) Any candidate may designate a financial agent by a writing duly subscribed by him which shall be in such form and filed in accordance with the provisions of section four of this article.



§3-8-10. Use of certain contributions.

(a) Notwithstanding any provision of this code to the contrary, amounts received by a candidate as contributions that are in excess of any amount necessary to defray his or her expenditures may be:

(1) Used by the candidate to defray any usual and customary expenses incurred in connection with his or her duties as a holder of public office; and

(2) Contributed by the candidate, after the general election, to:

(A) Any charitable organization or subsequent campaign by the same candidate, without limitation;

(B) Any national committee in accordance with federal requirements;

(C) Any state party executive committee or state party legislative caucus committee, in an amount not to exceed $15,000 in a calendar year; or

(D) Any local committee of any political party or any other candidate for public office, in accordance with the existing limitations on contributions.

(b) The State Election Commission shall promulgate emergency and legislative rules, in accordance with the provisions of chapter twenty-nine-a of this code, to establish guidelines for the administration of this section.



§3-8-11. Specific acts forbidden; penalties.

(a) Any person who shall, directly or indirectly, by himself, or by any other person on his behalf, make use of, or threaten to make use of, any force, violence or restraint, or inflict, or threaten to inflict, any damage, harm or loss, upon or against any person, or by any other means attempt to intimidate or exert any undue influence, in order to induce such person to vote or refrain from voting, or on account of such person having voted or refrained from voting, at any election, or who shall, by abduction, duress or any fraudulent device or contrivance, impede or prevent the free exercise of the suffrage by any elector, or shall thereby compel, induce or prevail upon any elector either to vote or refrain from voting for or against any particular candidate or measure; or

(b) Any person who, being an employer, or acting for or on behalf of any employer, shall give any notice or information to his employees, containing any threat, either express or implied, intended or calculated to influence the political view or actions of the workmen or employees; or

(c) Any person who shall, knowingly, make or publish, or cause to be made or published, any false statement in regard to any candidate, which statement is intended or tends to affect any voting at any election whatever; or

(d) Any person who shall pay any owner, publisher, editor or employee or any newspaper or other periodical, to advocate or oppose editorially, any candidate for nomination or election, or any political party, or any measure to be submitted to the vote of the people; or any owner, publisher, editor or employee, who shall solicit or accept such payment:

Is guilty of a misdemeanor, and, on conviction thereof, shall be fined not more than $10,000, or confined in jail for not more than one year, or, in the discretion of the court, shall be subject to both such fine and imprisonment.



§3-8-12. Additional acts forbidden; circulation of written matter; newspaper advertising; solicitation of contributions; intimidation and coercion of employees; promise of employment or other benefits; limitations on contributions; public contractors; penalty.

(a) A person may not publish, issue or circulate, or cause to be published, issued or circulated, any anonymous letter, circular, placard, radio or television advertisement or other publication supporting or aiding the election or defeat of a clearly identified candidate.

(b) An owner, publisher, editor or employee of a newspaper or other periodical may not insert, either in its advertising or reading columns, any matter, paid for or to be paid for, which tends to influence the voting at any election, unless directly designating it as a paid advertisement and stating the name of the person authorizing its publication and the candidate in whose behalf it is published.

(c) A person may not, in any room or building occupied for the discharge of official duties by any officer or employee of the state or a political subdivision of the state, solicit orally or by written communication delivered within the room or building, or in any other manner, any contribution of money or other thing of value for any party or political purpose, from any postmaster or any other officer or employee of the federal government, or officer or employee of the State, or a political subdivision of the State. An officer, agent, clerk or employee of the federal government, or of this state, or any political subdivision of the state, who may have charge or control of any building, office or room, occupied for any official purpose, may not knowingly permit any person to enter any building, office or room, occupied for any official purpose for the purpose of soliciting or receiving any political assessments from, or delivering or giving written solicitations for, or any notice of, any political assessments to, any officer or employee of the state, or a political subdivision of the state.

(d) Except as provided in section eight of this article, a person entering into any contract with the state or its subdivisions, or any department or agency of the state, either for rendition of personal services or furnishing any material, supplies or equipment or selling any land or building to the state, or its subdivisions, or any department or agency of the state, if payment for the performance of the contract or payment for the material, supplies, equipment, land or building is to be made, in whole or in part, from public funds may not, during the period of negotiation for or performance under the contract or furnishing of materials, supplies, equipment, land or buildings, directly or indirectly, make any contribution to any political party, committee or candidate for public office or to any person for political purposes or use; nor may any person or firm solicit any contributions for any purpose during any period.

(e) A person may not, directly or indirectly, promise any employment, position, work, compensation or other benefit provided for, or made possible, in whole or in part, by act of the Legislature, to any person as consideration, favor or reward for any political activity for the support of or opposition to any candidate, or any political party in any election.

(f) Except as provided in section eight of this article, a person may not, directly or indirectly, make any contribution in excess of the value of $1,000 in connection with any campaign for nomination or election to or on behalf of any statewide office, in connection with any other campaign for nomination or election to or on behalf of any other elective office in the state or any of its subdivisions, or in connection with or on behalf of any person engaged in furthering, advancing, supporting or aiding the nomination or election of any candidate for any of the offices.

(g) A political organization (as defined in Section 527(e)(1) of the Internal Revenue Code of 1986) may not solicit or accept contributions until it has notified the Secretary of State of its existence and of the purposes for which it was formed. During the two-year election cycle, a political organization (as defined in Section 527 (e) (1) of the Internal Revenue Code of 1986) may not accept contributions totaling more than $1,000 from any one person prior to the primary election and contributions totaling more than $1,000 from any one person after the primary and before the general election.

(h) It is unlawful for any person to create, establish or organize more than one political organization (as defined in Section 527(e)(1) of the Internal Revenue Code of 1986) with the intent to avoid or evade the contribution limitations contained in subsection (g) of this section.

(i) Notwithstanding the provisions of subsection (f) of this section to the contrary, a person may not, directly or indirectly, make contributions to a state party executive committee or state party legislative caucus committee which, in the aggregate, exceed the value of $1,000 in any calendar year.

(j) The limitations on contributions contained in this section do not apply to transfers between and among a state party executive committee or a state party's legislative caucus political committee from national committees of the same political party: Provided, That transfers permitted by this subsection may not exceed $50,000 in the aggregate in any calendar year to any state party executive committee or state party legislative caucus political committee: Provided, however, That the moneys transferred may only be used for voter registration and get-out-the-vote activities of the state committees.

(k) A person may not solicit any contribution, other than contributions to a campaign for or against a county or local government ballot issue, from any nonelective salaried employee of the state government or of any of its subdivisions: Provided, That in no event may any person acting in a supervisory role solicit a person who is a subordinate employee for any contribution. A person may not coerce or intimidate any nonelective salaried employee into making a contribution. A person may not coerce or intimidate any nonsalaried employee of the state government or any of its subdivisions into engaging in any form of political activity. The provisions of this subsection may not be construed to prevent any employee from making a contribution or from engaging in political activity voluntarily without coercion, intimidation or solicitation.

(l) A person may not solicit a contribution from any other person without informing the other person at the time of the solicitation of the amount of any commission, remuneration or other compensation that the solicitor or any other person will receive or expect to receive as a direct result of the contribution being successfully collected. Nothing in this subsection may be construed to apply to solicitations of contributions made by any person serving as an unpaid volunteer.

(m) A person may not place any letter, circular, flyer, advertisement, election paraphernalia, solicitation material or other printed or published item tending to influence voting at any election in a roadside receptacle unless it is: (1) Approved for placement into a roadside receptacle by the business or entity owning the receptacle; and (2) contains a written acknowledgment of the approval. This subdivision does not apply to any printed material contained in a newspaper or periodical published or distributed by the owner of the receptacle. The term "roadside receptacle" means any container placed by a newspaper or periodical business or entity to facilitate home or personal delivery of a designated newspaper or periodical to its customers.

(n) Any person violating any provision of this section is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $1,000, or confined in jail for not more than one year, or, both fined and confined.

(o) The provisions of subsection (k) of this section, permitting contributions to a campaign for or against a county or local government ballot issue shall become operable on and after January 1, 2005.

(p) The limitations on contributions established by subsection (g) of this section do not apply to contributions made for the purpose of supporting or opposing a ballot issue, including a constitutional amendment.



§3-8-13. Parties liable and subject to penalties.

In all cases of violation of the provisions of this article by any partnership, committee, association, corporation, or other organization or group of persons, the officers, directors, or managing or controlling heads thereof, who knowingly and willingly participate in such violation, shall be subject to the penalties and punishments provided herein.



§3-8-14. Effective date of certain criminal offenses.

The criminal offenses created in sections two, seven and twelve of this article by the provisions of Enrolled Committee Substitute for House Bill No. 402 during the fourth extraordinary session, two thousand five, shall be effective ninety days from passage.



§3-8-15. Disclosure of contributions during legislative session.

(a) In addition to other reporting required under this article, any member, or any candidate committee for a member of the Legislature who is a candidate for legislative office, who has a fund-raising event while the Legislature is in session, shall disclose the existence of the event and the receipt of all contributions, including the source and amounts, within five business days after the fund-raising event.

(b) The reporting requirements under this section also apply to former candidates or candidate committees for legislative office who are still holding any legislative office and who use a fund-raising event to retire or pay-off debt of a campaign account while the Legislature is in session.

(c) The reporting requirements of this section do not relieve a candidate or candidate’s committee from reporting contributions received and disclosed in conformity with this section from reporting them as required by the regular reporting requirements as contained in section five of this article.

(d) The Secretary of State shall prepare a form for disclosure of these contributions and publish the information on the Secretary of State’s website within forty-eight hours of the Secretary of State receiving the completed form: Provided, That as an alternative, the Secretary of State is authorized to establish a means for electronic filing and disclosure.

(e) Pursuant to article three, chapter twenty-nine-a of this code, the Secretary of State may propose rules and emergency rules for legislative approval relating to procedures and policies consistent with this section.






ARTICLE 9. OFFENSES AND PENALTIES.

§3-9-1. False or fraudulent returns; tampering with, destroying or misdelivering ballots, records, etc.; forgeries; aiding, etc., in offense; penalties.

Every person named and identified in this section, who shall violate any of the provisions of the election laws as herein specified, shall be deemed guilty of a felony and, upon conviction thereof, shall be punished by imprisonment in a state correctional facility for not less than one nor more than ten years:

(a) Any commissioner of election or poll clerk who shall knowingly make or cause to be made, or conspire with others to make, a false return of the result of the votes cast for any candidate at any precinct in an election held pursuant to law; or

(b) Any commissioner of election receiving the ballot of a voter to be deposited in the ballot box at any election precinct, who shall put another ballot in the box instead of the one received by him; or

(c) Any commissioner of election or poll clerk, who knowingly shall count and string a ballot not taken from the ballot box, in lieu of one taken, or which should have been taken from such ballot box; or

(d) Any commissioner of a county court, whether acting as such or ex officio as a member of a board of canvassers or otherwise, clerk of a county court, or other person, who shall, except as authorized by law, abstract any ballot from any package of ballots voted, sealed or returned from any election precinct, either before or after they are filed with the clerk of the county court, or who shall in any manner change any such ballot from what it was when voted by the voter, or who shall put another ballot in such package in the place of the one so abstracted therefrom; or

(e) Any commissioner of a county court, whether acting as such commissioner or ex officio as a member of a board of canvassers, or otherwise, who shall knowingly make and enter of record, or in any way aid, counsel, or advise the same to be done, or permit the same to be done without objection on his part, any false or fraudulent statement of the result of any election held within the county; or

(f) Any person who shall falsely make, or fraudulently deface, or fraudulently destroy, any certificate of nomination, or any part thereof, or file any certificate of nomination, knowing the same, or any part thereof, to be falsely made, or suppress any certificate of nomination which has been duly filed, or any part thereof; or erase, deface, or change in any manner, any election record, or any ballot, poll book, tally sheet or certificate of election, deposited with either of the clerks of the county or circuit courts; or conspire with another to do any of said acts; or induce or attempt to induce any other persons to do any of said acts; or

(g) Any person who shall aid, assist, counsel or advise in the commission of any of the offenses above specified, whether or not said acts, or any of them be committed or attempted to be committed; or

(h) Any person, who, without the assent of another, shall sign the name of such other person to any certificate, affidavit, ballot, report, statement or writing, required under any provision of this chapter, with intent to mislead and deceive; or who shall use or employ any certificate, affidavit, ballot, report, statement or writing to which the name of a person has been signed without the authority of such person, knowing that such name has been so signed with intent to mislead or deceive; or

(i) Any clerk of a court, poll clerk, member of the board of ballot commissioners, commissioner of election, or messenger intrusted with the custody of the ballots, who shall open unlawfully any of the packages in which the ballots are contained, or permit any of them to be opened, or destroy any of such ballots, or permit them to be destroyed, or give, or deliver any such packages or ballots to any person not lawfully entitled to receive them, as in this chapter provided, or conspire to procure, or in any way aid, abet, or connive at any robbery, loss or unlawful destruction of any such ballots or packages; or

(j) Any person not duly authorized by law who shall, during the progress of any election in this state, or after the closing of the polls and before the ballots are counted and the results ascertained, or within twelve months thereafter, open without breaking, or break open or violate, the seals or locks of any ballot box, paper, envelope or bag, in which ballots have been deposited at or after such election, or who shall obtain possession of such ballot box, paper, envelope or bag containing such ballots, and cancel, withhold, or destroy such ballots, or who shall fraudulently or forcibly add to or diminish the number of ballots legally deposited therein, or who shall fraudulently make any erasure or alteration of any kind, upon any tally sheet, poll book, list of voters, or election returns, deposited therein; or

(k) Any person who knowingly, willfully and without authorization from the Secretary of State, a county clerk or municipal clerk directly or indirectly, tampers with, deletes, alters, damages or destroys or attempts to tamper with, delete, alter, damage or destroy any computer or computer network that contains voter registration files, records or data or who knowingly introduces, directly or indirectly, a computer contaminant into any computer, computer program or computer network that contains voter registration files, records or data; or

(l) Any person who knowingly, directly or indirectly, accesses, attempts to access, or causes to be accessed any voter registration files, records or data stored on or in a computer owned by the Secretary of State, a county commission or municipality, without authorization; or

(m) Any person employed by the Secretary of State, a county commission or a municipality who knowingly, directly or indirectly accesses, attempts to access or causes to be accessed any voter registration files, records or data stored on or in a computer in an unauthorized manner, in excess of his or her authorization or for unauthorized use or purpose.



§3-9-2. Unlawful printing, possession or delivery of ballots; penalties.

No one, except the person employed and authorized by the ballot commissioners to do so, shall print any ballot for any election. No person engaged or employed in printing such ballots shall deliver any ballot to any person except a member of the board of ballot commissioners, or knowingly permit any other person to obtain possession of any ballot; or print, or cause to be printed, any ballot in any other form, or with the names of any other persons thereon, or with the names thereon spelled or arranged in any other manner than that prescribed by the ballot commissioners. No person shall print, have in his possession, or deliver, any imitation ballot having a similitude or likeness to the official ballot, and which would be calculated to deceive: Provided, however, That nothing herein contained shall prohibit any person from printing or having in his possession a sample ballot printed on paper of a color different from the official ballot, and not calculated to deceive. Any person violating any provision of this section shall be guilty of a felony, and, on conviction thereof, shall be punished by imprisonment in the state penitentiary for not less than one nor more than ten years.

Any person who shall unlawfully take or remove, with or without the consent of the lawful custodian thereof, any ballot from the place at which such ballots are lawfully kept for the time being; or unlawfully remove or attempt to remove any ballot from the election room; or have in his possession outside of the election room during the election any ballot, shall be guilty of a felony, and, upon conviction thereof, shall be confined in the penitentiary not less than one nor more than five years, or, in the discretion of the court, be confined in jail for not more than one year.



§3-9-3. False swearing; penalties.

(a) If any election official, or other person, making any affidavit required under any provision of this chapter, shall therein knowingly swear falsely, or if any person shall counsel, advise, aid or abet another in the commission of false swearing, he shall be guilty of a misdemeanor, and, on conviction therefor shall be fined not less than $50 nor more than $1,000 and imprisoned in the county jail for a period of not more than one year.

(b) If any person making any declaration required under any provision of this chapter shall knowingly make a false statement or representation therein, or if any person shall counsel, advise, aid or abet another to make such a declaration containing any false statement or representation, any such person shall be deemed to be guilty of false swearing although no oath was administered, and such offense is hereby declared to be a misdemeanor. Upon conviction of such offense, any such person shall be fined not less than $50 nor more than $1,000 and imprisoned in the county jail for a period of not more than one year.



§3-9-4. Commissioner's failure to procure or return supplies; penalties.

Any commissioner of election designated to call for and deliver election supplies as provided in article one of this chapter who shall wilfully or negligently fail to appear at the offices of the clerks of the circuit and county courts of his county and procure and deliver such supplies, or who shall wilfully or negligently fail or refuse to return such supplies, as provided in articles five and six of this chapter, shall be guilty of a misdemeanor, and, on conviction thereof, shall be fined not less than $10 nor more than $100.



§3-9-5. Destruction or removal of election supplies and equipment; attempts; penalties.

If any person shall, during the election, remove or destroy any of the supplies or other conveniences placed in the booths or compartments as aforesaid, or delivered to the voter for the purpose of enabling the voter to prepare his ballot or shall, during an election, remove, tear down or deface, the cards printed for the instruction of the voters, or shall, during an election, destroy or remove any booths or other convenience provided for such election, or shall induce or attempt to induce any person to commit any of such acts, whether or not any of such acts be committed, or attempted to be committed, then such person shall be guilty of a misdemeanor, and, on conviction thereof, shall be fined not more than $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-9-6. Unauthorized presence in election room; three hundred foot limit; penalties.

If any person, not herein authorized so to do, enters or attempts to enter the election room, except upon a lawful errand and for a proper purpose, or remains within three hundred feet of the outside entrance to the building housing the polling place, contrary to the provisions of this chapter, he shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not less than $50 nor more than $500, or confined in the county jail for not more than thirty days.

Excepting those individuals provided for expressly in this or other sections of the code, only full-time employees of the Secretary of State's office or full-time employees of the respective county offices of the county clerk or the county prosecutor may enter or otherwise disturb the polling place.



§3-9-7. Wrongful refusal or allowance of votes; malicious or frivolous challenges; penalties.

Any election officer who refuses the vote of a duly registered and qualified voter, whom he knows is entitled to vote or who accepts the vote of a person whom he knows to be not lawfully registered, without challenging such persons, shall be guilty of a misdemeanor, and, upon conviction, fined not more than $1,000 or confined in the county jail for not more than one year, or both, at the discretion of the court.

Any person who shall maliciously or frivolously, and without probable cause, challenge the right of any person to vote, shall be guilty of a misdemeanor, and, upon conviction, be fined not more than $100 or confined in the county jail for not more than ninety days, or both, in the discretion of the court.



§3-9-8. Distinguishing marks on ballots; conspiracies; penalties.

If any person shall induce, or attempt to induce, any voter to write, paste or otherwise place on his ballot the name of any person, or any sign or device of any kind, as a distinguishing mark by which to indicate to any other person how such voter voted, or shall enter into or attempt to form any agreement or conspiracy with any other person to induce or attempt to induce a voter to so place a distinguishing name or mark on his ballot, whether or not such act be committed or attempted to be committed, such person so offending shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not more than $1,000, or be imprisoned in the county jail for not more than one year, or both, in the discretion of the court.



§3-9-9. Electioneering defined; unlawful acts at polling places; exceptions; penalties.

(a) As used in this section, “electioneering” means the displaying of signs or other campaign paraphernalia, the distribution of campaign literature, cards, or handbills, the soliciting of signatures to any petition, or the solicitation of votes for or against any bona fide candidate or ballot question in a manner which expressly advocates the election or defeat of the candidate or expressly advocates the passage or defeat of the ballot question. “Electioneering” does not include exit polling, so long as persons conducting exit polling are not otherwise engaging in electioneering activities described above, or bumper stickers or signs affixed to a person’s vehicle which is parked within or passing through a distance of one hundred feet of the entrance to a polling place while such person is voting or transporting any voter to the polls.

(b) No officer of election may disclose to any person the name of any candidate for whom a voter has voted. No officer of election may do any electioneering on election day.

(c) No person may do any electioneering on election day within any polling place, or within one hundred feet of the outside entrance to the building housing the polling place. No person may do any electioneering in the polling place or within one hundred feet of the outside entrance of any polling place where early voting is conducted during the period in which early voting is offered during the hours while such early voting is actually taking place. Nothing in this subsection shall prohibit a citizen from doing any electioneering upon his or her own private property, regardless of distance from the polling place, so long as that electioneering conforms to other existing laws and ordinances.

(d) No person may apply for or receive any ballot in any polling place, other than that in which the person is entitled to vote, nor may any person examine a ballot which any voter has prepared for voting, or solicit the voter to show the same, nor ask, nor make any arrangement, directly or indirectly, with any voter, to vote an open ballot. No person, except a commissioner of election, may receive from any voter a ballot prepared by him or her for voting. No voter may receive a ballot from any person other than one of the poll clerks; nor may any person other than a poll clerk deliver a ballot to a commissioner of election to be voted by such commissioner. No voter may deliver any ballot to a commissioner of election to be voted, except the one he or she receives from the poll clerk. No voter may place any mark upon his or her ballot, or suffer or permit any other person to do so, by which it may be afterward identified as the ballot voted by him or her.

(e) Whoever violates any provision of this section shall be guilty of a misdemeanor and, on conviction thereof, shall be fined not less than $100 nor more than $1,000, or confined in jail for not more than one year, or both fined and confined.



§3-9-10. Disorder at polls; prevention; failure to assist in preventing disorder; penalties.

Any person who shall, by force, menace, fraud or intimidation, prevent or attempt to prevent any officer whose duty it is by law to assist in holding an election, or in counting the votes cast thereat, and certifying and returning the result thereof, from discharging his duties according to law; or who shall, by violence, threatening gestures, speeches, force, menace or intimidation, prevent or attempt to prevent an election being held; or who shall in any manner obstruct or attempt to obstruct the holding of an election, or who shall, by any manner of force, fraud, menace or intimidation, prevent or attempt to prevent any voter from attending any election, or from freely exercising his right of suffrage at any election at which he is entitled to vote, shall be guilty of a misdemeanor, and, upon conviction, fined not more than $1,000, or confined in the county jail for not more than one year, or both, in the discretion of the court.

Any person who, being thereto commanded by the commissioners of election, or either of them, shall fail or refuse to assist to the utmost of his power, in whatever may be necessary or proper to prevent intimidation, disorder or violence at the polls, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than ten nor more than $100.



§3-9-11. Failure to make returns; penalties.

Any election officer who shall wilfully fail, neglect or refuse to prepare and return certificates of the result of the election in the manner provided, within twelve hours after the completion of the count, tabulation and declaration of the results, shall be guilty of a misdemeanor, and, upon conviction, fined not more than $1,000, or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-9-12. Improper influence and bribery by candidates; penalties.

Whoever, being a candidate for any office, loans or gives, directly or indirectly, or offers or promises to loan, or give, any money, or other thing of value, to any elector, for the purpose of influencing or retaining the vote of such elector, or inducing such elector to work or labor for the election of such candidate, or to refrain from working or laboring for the election of any other candidate; or to any person to secure or to retain the influence or vote of such elector, in his behalf as such candidate, or to be used by such person in any way to influence the vote of any elector, or of electors generally, for himself or any candidate or ticket, shall be guilty of a misdemeanor, and, on conviction thereof, shall be fined not more than $1,000, or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-9-13. Buying or selling vote unlawful; penalties.

(a) It is unlawful for any person to offer or to pay money or any other thing of value to any person as consideration for the vote of the offeree or payee, as the case may be, to be cast for or against any candidate or issue in any election held in the state. Any person who violates the provisions of this subsection shall be guilty of a felony, and, upon conviction thereof, shall be fined not less than $5,000 or imprisoned for a period of not less than one year, nor more than five years, or both.

(b) It is likewise unlawful for any person to accept or agree to accept money or other thing of value as consideration for the vote of the acceptee, to be cast for or against any candidate or issue in any election held in the state. Any person who violates the provisions of this subsection shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than $100 nor more than $1,000 or imprisoned in the county jail not more than one year, or both.



§3-9-14.

Repealed.

Acts, 2010 Reg. Sess., Ch. 76.



§3-9-15. Unlawful acts by employers; penalties.

Any employer or agent of any employer or corporation, who prints or authorizes to be printed upon any pay envelope or who distributes directly or indirectly, or gives directly to any employee any statement intended or calculated to influence the political action of his employees for any candidate for public office, or posts or exhibits in the establishment, any posters, placards, or handbills, or delivers verbally any message to any such employees, containing any threat, notice or information that if any such candidate is elected or defeated, work in the establishment will cease, in whole or in part, or other threats expressed or implied, intended to influence the political opinions or votes of his employees, shall be guilty of corrupt practices, and, upon conviction, shall be fined not less than $1,000 nor more than $20,000 or be imprisoned in jail not more than one year, or both.



§3-9-16. Receiving or soliciting bribes by voters; penalties.

Any voter who shall, before or during any election, directly or indirectly, by himself, or by any other person on his behalf, solicit, demand, receive, agree or contract for any money, gift, loan, or valuable consideration, office, place of employment, or solicit any endorsement on a note or other paper, public or private, for himself or for any other person, for voting or agreeing to vote, or for voting for any person or candidate or object, or agreeing so to vote, or from refraining or agreeing to refrain from voting at any election; or any person who shall, after any election, directly or indirectly, by himself, or by any other person on his behalf, solicit, demand or receive any money or valuable consideration on account of any person having voted or refrained from voting, or having induced any other person to vote or refrain from voting at any election, shall be guilty of a misdemeanor, and, on conviction thereof, shall be fined not more than $1,000, or confined in jail for not more than one year, or both, in the discretion of the court.



§3-9-17. Illegal voting; deceiving voters; penalties.

If any person knowingly votes when not legally entitled; or votes more than once in the same election; or knowingly votes or attempts to vote more than one ballot for the same office, or on the same question; or procures or assists in procuring an illegal vote to be admitted, or received, at an election, knowing the same to be illegal; or a legal vote to be rejected, knowing the same to be legal; or, with intent to deceive, alters the ballot of a voter by marking out the name of any person for whom such voter desires to vote; or, with like intent, writes the name of any person on such ballot other than those directed by the voter; or with like intent, makes any alteration thereof, whether such ballot be voted or not; or defrauds any voter at any election, by deceiving and causing him to vote for a different person for any office than he intended or desired to vote for, he shall be guilty of a misdemeanor, and, on conviction thereof, shall for each offense be fined not more than $1,000 or confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-9-18. Unlawful voting in primary elections; penalties.

Any person voting, in any primary election, any ticket of a party other than that of which he is registered as a member, and any election officer receiving the vote of any such person, knowing, or having reason to believe, that such voter is not a member of the party the ticket of which he is voting, shall, at the primary election to be held to nominate candidates for the same office, vote at such primary election; shall in each instance be guilty of a misdemeanor, and, on conviction thereof, shall be fined not more than $1,000, or be confined in the county jail for not more than one year, or both, in the discretion of the court.



§3-9-19. Violations concerning absent voters' ballots; penalties.

(a) Any person who, with the intent to commit fraud, obtains, removes, or disseminates an absent voter’s ballot, intimidates an absent voter, or completes or alters an absent voter’s ballot, is guilty of a felony and, upon conviction thereof, shall be fined not less than $10,000 nor more than $20,000, imprisoned in a state correctional facility for not less than one nor more than five years, or both fined and imprisoned.

(b) Notwithstanding subsection (a) of this section, any person who, having procured an absent voter's official ballot or ballots, shall willfully neglect or refuse to return the same as provided in article three of this chapter, or who shall otherwise willfully violate any of the provisions of said article three of this chapter, is guilty of a misdemeanor and, on conviction thereof, shall be fined not more than $250, or confined in jail for not more than three months. If the clerk of the county commission of any county, or any member of the board of ballot commissioners, or any member of the board of canvassers refuses or neglects to perform any of the duties required of him or her by any of the provisions of articles three, five and six of this chapter relating to voting by absentees or discloses to any other person or persons how any absent voter voted, he or she shall, in each instance, be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $500, or confined in jail for not more than six months.



§3-9-20. Obstructing employees' freedom to vote; penalties.

Any corporation violating any provision of section forty-two of article one of this chapter or preventing or attempting to prevent any voter in its employ from attending any election, or from freely exercising his right of suffrage, at any election, at which he is entitled to vote, by any threat, direct or indirect, express or implied, to discharge such voter or deprive him of his employment, or shall discharge such voter or deprive him of his employment because of any vote he may cast, or refuse to cast, at any election at which he is entitled to vote, under the provisions of this chapter, shall, in each instance, be guilty of a misdemeanor, and, on conviction thereof, shall be fined not more than $1,000. Any employer, other than a corporation, whether an individual or member of an association or partnership, and any officer, agent or manager of any corporation violating any provision of this section or of section forty-two of article one of this chapter shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not exceeding five $500 or imprisoned in the county jail for a period not exceeding six months, or, in the discretion of the court, be subject to both such fine and imprisonment.



§3-9-21.

Repealed.

Acts, 2003 Reg. Sess., Ch. 100.



§3-9-22. Wagering or betting on elections; penalties.

It shall be unlawful to bet or wager money or other thing of value on any election held in this state. Any person violating the provisions of this section shall be guilty of a misdemeanor, and, upon conviction thereof, he shall forfeit the value of the money or thing so bet or wagered and shall be fined not more than $50.



§3-9-23. Punishment where penalty not prescribed or where failure to perform duty not specifically made an offense.

Any person who shall commit any act made an offense by any provision of this chapter, for which no penalty or punishment is prescribed by any other provision contained therein, or any person who shall fail to perform any duty prescribed therein which has not been specifically made an offense, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not more than $1,000, or, in the discretion of the court, be confined in jail for not more than one year.



§3-9-24. Limitations on prosecutions.

No person shall be prosecuted for any crime or offense under any provision of this chapter, unless upon an indictment found and presentment made within five years after the date of the commission of the crime or offense.






ARTICLE 10. FILLING VACANCIES.

§3-10-1. Elections to fill vacancies.

(a) When a vacancy occurs in an elected office of the state or county, it shall be filled according to the processes set forth in this article. As used in this article, unless otherwise indicated by the context:

(1) "General cutoff date" means the eighty-fourth day before the general election that immediately precedes the general election where the office would be on the ballot for election if there were not a vacancy; and

(2) "Primary cutoff date" means the eighty-fourth day before the primary election that immediately precedes the general cutoff date.

(b) When this article requires an appointment to fill a vacancy in an elected office, the appointment shall be made within thirty days of the vacancy, unless this code specifically states a different time period for the specific office. The term that the appointee holds the office shall depend on when the vacancy occurs, as follows:

(1) If the vacancy occurs after the primary cutoff date, then that appointee shall hold the office until the end of the term of office: Provided, That if the vacancy for any county office or United States Senate occurs during the window after the primary cutoff date, but before the general cutoff date, the process contained in sections four, six, seven and eight of this article, depending on the specific office vacated, shall be followed; or

(2) If the vacancy occurs on or before the primary cutoff date, then the office shall be filled at the following regular primary and subsequent general election pursuant to this article and the appointee shall hold the office until a qualified replacement is elected and certified at that general election. The elected replacement shall hold the office until the end of the original term of office.

(c) If an election is required to fill the vacancy by subsection (b) of this section and the other provisions of this article, the election shall proceed depending on when the vacancy occurs and in which office it occurs. Elections to fill vacancies shall be held at the same places, and superintended, conducted and returned, and the result ascertained, certified and declared, in the same manner, and by the same officers, as in general elections, unless otherwise stated in this article.

(1) For a vacancy in the Office of Governor, the times for the special elections contained in section two of this article shall control. The proclamation entered pursuant to section two of this article by the person acting as Governor shall include the dates for the special candidate filing period, if necessary, and shall follow the requirements set forth in this section. All aspects of this section, where not in conflict with section two of this article, shall also be followed. If a regularly scheduled primary or general election fits within the times for the special elections contained in section two of this article, the special elections shall be conducted in conjunction with the regularly scheduled election or elections. If a special election is required by section two of this article and it cannot be held in conjunction with the regular election dates, then the compensation of election officers shall be reimbursed pursuant to section nine of this article.

(2) For a vacancy in the offices of United States House of Representatives or United States Senate, the times for the special election, if necessary, contained in section four of this article shall control. All aspects of this section, where not in conflict with section four of this article, shall also be followed.

(A) With regard to United States House of Representatives, the proclamation entered pursuant to section four of this article by the Governor shall include the dates for the special candidate filing period, if necessary, and shall follow the requirements set forth in this section. If a regularly scheduled primary or general election fits within the times for the special elections contained in section four of this article, the special elections shall be conducted in conjunction with the regularly scheduled election or elections. If a special election is required by section two of this article and it cannot be held in conjunction with the regular election dates, then the compensation of election officers shall be reimbursed pursuant to section nine of this article.

(B) With regard to United States Senate, if a special general election following the regular general election is required by section four of this article, and it cannot be held in conjunction with the regular election dates, then the compensation of election officers shall be reimbursed pursuant to section nine of this article.

(3) For all other offices, the Governor, or other person granted authority by this article, shall issue a proclamation stating that the office will appear on the next regular primary election and subsequent general election, in order to fill the vacancy: Provided, That if the vacancy for any county office occurs during the window after the primary cutoff date, but before the general cutoff date, the process contained in sections six, seven and eight of this article shall be followed. If the candidate filing period for the next regular primary election has closed or has less than one week remaining, the proclamation shall provide for a special primary candidate filing period. If there are less than eighty-four days between the vacancy and the next regular primary election, then the proclamation shall state that the office will appear on the subsequent regular primary election and corresponding general election following the next regular primary election.

(d) (1) If a special candidate filing period is necessary, it shall begin no sooner than the day after the proclamation and shall close no earlier than close of business on the fourteenth day following the proclamation. A notarized declaration of candidacy and filing fee provided by section seven, article five of this chapter shall be filed either in person, by United States mail, electronic means or any other means authorized by the Secretary of State and received by the appropriate office before the close of the filing period. For petition in lieu of payment of filing fees, a candidate seeking nomination for the vacancy may utilize the process set forth in section eight-a, article five of this chapter: Provided, That the minimum number of signatures required is equivalent to one qualified signature per one whole dollar of the filing fee for that office.

(2) If a primary election is required by the provisions of this article:

(A) For all statewide, multicounty and legislative elections, drawing for the primary election ballot position will take place at the Secretary of State's office twenty-four hours after the end of the filing period. For each major political party on the ballot, a single drawing by lot shall determine the candidate ballot position for ballots statewide. This drawing shall be witnessed by four clerks of the county commission chosen by the West Virginia Association of County Clerks, with no more than two clerks representing a single political party.

(B) For county elections, drawing for the primary election ballot position will take place at the county clerk's office twenty-four hours after the end of the filing period. For each major political party on the ballot, a single drawing by lot shall determine the candidate ballot position for ballots statewide. This drawing shall be witnessed by the chairperson of the county democratic and republican executive committees or their designee, and the president of the county commission or his or her designee.

(3) Ballot position for a general election required by this article shall be determined pursuant to subdivision (3), subsection (c), section two, article six of this chapter. If a general election required by this article occurs in conjunction with a regularly scheduled primary election, the general election shall be listed along with the nonpartisan portion of each ballot in the order of offices provided for regular ballots in this chapter.

(e) When an election is required to fill a vacancy, the date of the election and offices to be elected, as well as any other information required in the proclamation, shall be published prior to such election as a Class I-O legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be each county of the state that is eligible to vote in the election for those offices.

(f) If an election is required by this article, citizens having no party organization or affiliation may nominate candidates as provided by sections twenty-three and twenty-four, article five of this chapter: Provided, That when an election is required by the provisions of this article to be held at some time other than with a regularly scheduled election, all certificates nominating candidates shall be filed with the appropriate official no later than ninety days before the election.

(g) The persons elected, having first duly qualified, shall enter upon the duties of their respective offices. The elected replacement shall hold the office until the end of the original term of office.



§3-10-2. Vacancy in Office of Governor.

(a) In case of the death, conviction on impeachment, failure to qualify, resignation or other disability of the Governor, the President of the Senate shall act as Governor until the vacancy is filled or the disability removed; and if the President of the Senate, for any of the above-named causes, shall be or become incapable of performing the duties of Governor, the same shall devolve upon the Speaker of the House of Delegates; and in all other cases where there is no one to act as Governor, one shall be chosen by the joint vote of the Legislature. Whenever a vacancy shall occur in the Office of Governor before the first three years of the term shall have expired, a new election for Governor shall take place to fill the vacancy.

(b) The new election shall consist of a special primary election and a special general election, and shall occur at such time as will permit the person elected as Governor in the new election to assume office within one year of the date the vacancy occurred: Provided, That the special general election provided in this section may not apply to section eight, article one of this chapter. Within thirty days from the date the vacancy occurs, the person acting as Governor pursuant to the State Constitution shall issue a proclamation fixing the time for a statewide election to fill the vacancy in the Office of Governor. The special primary election to fill a vacancy in the Office of Governor shall take place no less than ninety days after the proclamation and no later than one hundred forty days from the date that the vacancy in the office occurs. The proclamation issued by the person acting as Governor pursuant to the State Constitution shall also provide for a special general election to take place no sooner than ninety days after the special primary election and no later than two hundred eighty days from the date that the vacancy in the office occurs.

(c) The election shall follow the requirements of section one of this article that are not in conflict with this section.



§3-10-3. Vacancies in offices of state officials, United States Senators, Justices judges, and magistrates.

(a) Any vacancy occurring in the offices of Secretary of State, Auditor, Treasurer, Attorney General, Commissioner of Agriculture, or in any office created or made elective to be filled by the voters of the entire state, is filled by the Governor of the state by appointment and subsequent election to fill the remainder of the term, if required by section one of this article.

(b) Any vacancy occurring in the offices of Justice of the Supreme Court of Appeals, judge of a circuit court or judge of a family court is filled by the Governor of the state by appointment and, if the unexpired term be for a period of more than two years, by a subsequent election to fill the remainder of the term, as required by subsection (d) of this section. If an election is required under subsection (d) of this section, the Governor, circuit court or the chief judge thereof in vacation, is responsible for the proper proclamation by order and notice required by section one of this article.

(c) Any vacancy in the office of magistrate is appointed according to the provisions of section six, article one, chapter fifty of this code, and, if the unexpired term be for a period of more than two years, by a subsequent election to fill the remainder of the term, as required by subsection (d ) of this section.

(d) (1) When the vacancy in the office of Justice of the Supreme Court of Appeals, judge of the circuit court, judge of a family court or magistrate occurs after the eighty-fourth day before a general election, and the affected term of office ends on the thirty-first day of December following the succeeding general election two years later, the person appointed to fill the vacancy shall continue in office until the completion of the term.

(2) When the vacancy occurs before the close of the candidate filing period for the primary election, and, if the unexpired term be for a period of greater than two years, the vacancy shall be filled by election in the nonpartisan judicial election held concurrently with the primary election, and the appointment shall continue until a successor is elected and certified.

(3) When the vacancy occurs after the close of candidate filing for the primary election and not later than eighty-four days before the general election, and, if the unexpired term be for a period of greater than two years, the vacancy shall be filled by election in a nonpartisan judicial election held concurrently with the general election, and the appointment shall continue until a successor is elected and certified.

(e) When an election to fill a vacancy is required to be held at the general election according to the provisions of subsection (d) of this section, a special candidate filing period shall be established. Candidates seeking election to any unexpired term for Justice of the Supreme Court of Appeals, judge of a circuit court, judge of the family court or magistrate shall file a certificate of announcement and pay the filing fee no earlier than the first Monday in August and no later than seventy-seven days before the general election.



§3-10-3A. Judicial Vacancy Advisory Commission.

(a) The Judicial Vacancy Advisory Commission shall assist the Governor in filling judicial vacancies. The commission shall meet and submit a list of no more than five nor less than two best qualified persons to the Governor within ninety days of the occurrence of a vacancy, or the formal announcement of the justice or judge by letter to the Governor of an upcoming resignation or retirement that will result in the occurrence of a vacancy, in the office of justice of the Supreme Court of Appeals, judge of a circuit court or judge of a family court. The Governor shall make the appointment to fill the vacancy, as required by this article, within thirty days following the receipt of the list of qualified candidates or within thirty days following the vacancy, whichever occurs later.

(b) The commission shall consist of eight appointed members. Four public members shall be appointed by the Governor for six-year terms, except for the initial appointments which shall be staggered in accordance with subsection (c) of this section. Four attorney members shall be appointed by the Governor for six-year terms, except as provided in subsection (c) of this section, from a list of nominees provided by the Board of Governors of the West Virginia State Bar. The Board of Governors of the West Virginia State Bar shall nominate no more than twenty nor less than ten best qualified attorneys for appointment to the commission whenever there is a vacancy in the membership of the commission reserved for attorney members. The commission shall choose one of its appointed members to serve as chair for a three-year term. No more than four appointed members of the commission shall belong to the same political party. No more than three appointed members of the commission shall be residents of the same congressional district. All members of the commission shall be citizens of this state. Public members of the commission may not be licensed to practice law in West Virginia or any other jurisdiction.

(c) Of the initial appointments made to the commission, two public members and two attorney members shall be appointed for a term ending two years after the effective date of this section, one public member and one attorney member shall be appointed for a term ending four years after the effective date of this section, and one public member and one attorney member shall be appointed for a term ending six years after the effective date of this section.

(d) The Governor, or his or her designee, the President of the West Virginia State Bar and the Dean of the West Virginia University College of Law shall serve as ex officio members of the commission.

(e) Members of the commission shall serve without compensation, except that commission members are entitled to reimbursement of travel and other necessary expenses actually incurred while engaged in official commission activities in accordance with the guidelines of the Travel Management Office of the Department of Administration, or its successor entity. The Governor's Office shall cooperate with the commission to ensure that all resources necessary to carrying out the official duties of the commission are provided, including staff assistance, equipment and materials.

(f) The commission shall adopt written policies that formalize and standardize all operating procedures and ethical practices of its members including, but not limited to, procedures for training commission members, publishing notice of judicial vacancies, recruiting qualified individuals for consideration by the commission, receiving applications from qualified individuals, notifying the public of judicial vacancies, notifying state or local groups and organizations of judicial vacancies and soliciting public comment on judicial vacancies. The written policies of the commission are not subject to the provisions of chapter twenty-nine-a of this code, but shall be filed with the Secretary of State.

(g) A majority of the commission plus one shall constitute a quorum to do business.

(h) All organizational meetings of the commission shall be open to the public and subject to the requirements of article nine-a, chapter six of this code. An "organizational meeting" means an initial meeting to discuss the commission's procedures and requirements for a judicial vacancy. The commission shall hold at least one organizational meeting upon the occurrence of a judicial vacancy. All other meetings of the commission are exempt from article nine-a, chapter six of this code.

(i) The commission shall make available to the public copies of any applications and any letters of recommendation written on behalf of any applicants. All other documents or materials created or received by the commission shall be confidential and exempt from the provisions of chapter twenty-nine-b of this code, except for the list of best-qualified persons or accompanying memoranda submitted to the Governor in accordance with the provisions of subsection (j) of this section, which shall be available for public inspection, and the written policies required to be filed with the Secretary of State in accordance with subsection (f) of this section.

(j) The commission shall submit its list of best-qualified persons to the Governor in alphabetical order. A memorandum may accompany the list of best-qualified persons and state facts concerning each of the persons listed. The commission shall make copies of any list of best-qualified persons and accompanying memoranda it submits to the Governor available for public inspection.



§3-10-4. Vacancies in representation in United States Congress.

(a) (1) If there is a vacancy in the representation from this state in the House of Representatives in the Congress of the United States, the Governor shall, within five days after the fact comes to his or her knowledge, issue a proclamation setting dates for a special general election that is not less than eighty-four nor more than one hundred twenty days from the date of the vacancy and requiring nomination of candidates as provided in subdivision (2) of this subsection: Provided, That no such proclamation may be made nor may a special election be held if the vacancy occurs after the eighty-fourth day prior to the regularly scheduled general election for a new full term of the office. The election shall follow the requirements of section one of this article that are not in conflict with this section.

(2) The party executive committees for the congressional district for which there is a vacancy shall each, within thirty days of the Governor's proclamation, nominate a candidate to stand at the general election required by subdivision (1) of this subsection.

(b) If there is a vacancy in the representation from this state in the Senate of the United States Congress, the vacancy shall be filled by the Governor of the state by appointment and:

(1) If the vacancy occurs on or before the primary cutoff date, then an election shall be held pursuant to section one of this article; or

(2) If the vacancy occurs after the primary cutoff date, but on or before the general cutoff date, then the Governor shall issue a proclamation providing for: (A) A special filing period; (B) a special primary election to be held in conjunction with the upcoming general election; and (C) a special general election to be held not less than eighty-four nor more than one hundred twenty days following the date of the special primary election. Each election shall follow the requirements of section one of this article that are not in conflict with this section.



§3-10-4A.

Repealed.

Acts, 2013 Reg. Sess., Ch. 76.



§3-10-5. Vacancies in State Legislature.

(a) Any vacancy in the office of State Senator or member of the House of Delegates shall be filled by appointment by the Governor, from a list of three legally qualified persons submitted by the party executive committee of the party with which the person holding the office immediately preceding the vacancy was affiliated. The list of qualified persons to fill the vacancy shall be submitted to the Governor within fifteen days after the vacancy occurs and the Governor shall duly make his or her appointment to fill the vacancy from the list of legally qualified persons within five days after the list is received. If the list is not submitted to the Governor within the fifteen-day period, the Governor shall appoint within five days thereafter a legally qualified person of the same political party as the person vacating the office.

(b) In the case of a member of the House of Delegates, the list shall be submitted by the party executive committee of the delegate district in which the vacating member resided at the time of his or her election or appointment. The appointment to fill a vacancy in the House of Delegates is for the unexpired term.

(c) In the case of a State Senator, the list shall be submitted by the party executive committee of the state senatorial district in which the vacating senator resided at the time of his or her election or appointment. The appointment to fill a vacancy in the State Senate is for the unexpired term, unless section one of this article requires a subsequent election to fill the remainder of the term, which shall follow the procedure set forth in section one of this article.



§3-10-6. Vacancy in office of circuit court clerk.

(a) When a vacancy occurs in the office of clerk of the circuit court, the circuit court by a majority vote of the judges shall fill the same within thirty days of the vacancy by appointment of a person of the same political party as the officeholder vacating the office for the period required by section one of this article.

(b) Notwithstanding any code provision to the contrary, the chief judge may appoint a temporary successor to the office of clerk of the circuit court until the requirements of this section have been met. The temporary successor may serve no more than thirty days from the date of the vacancy.

(c) If an election is necessary, the circuit court, or the chief judge thereof in vacation, is responsible for the proper proclamation, by order and notice required by section one of this article.

(d) Section one of this article shall be followed with respect to any election needed to fill a vacancy, except that if the vacancy occurs after the primary cutoff date but not later than the general cutoff date, candidates to fill the vacancy shall be nominated by the county executive committee in the manner provided in section nineteen, article five of this chapter, as in the case of filling vacancies in nominations, and the names of the persons, so nominated and certified to the clerk of the county commission of the county, shall be placed upon the ballot to be voted at the next general election.



§3-10-7. Vacancies in offices of county commissioner and clerk of county commission.

(a) Any vacancy in the office of county commissioner or clerk of county commission shall be filled by the county commission of the county, unless the number of vacancies in a county commission deprive that body of a quorum, in which case the Governor of the state shall fill any vacancy in the county commission necessary to create a quorum thereof. Persons appointed shall be of the same political party as the officeholder vacating the office for the period stated by section one of this article. If a quorum of the county commission cannot agree upon a person to fill a vacancy in the office of county commissioner within thirty days of the date the vacancy first occurred, the county executive committee of the vacating county commissioner's political party shall select and name a person to fill the vacancy from the membership of the vacating county commissioner's political party. The clerk shall be appointed within thirty days of the vacancy.

(b) Notwithstanding any code provision to the contrary, a county commission may appoint a temporary successor to the office of clerk of the county commission until the requirements of this section have been met. The temporary successor may serve no more than thirty days from the date of the vacancy.

(c) If an election is necessary under section one of this article, the county commission, or the president thereof in vacation, shall be responsible for the proper proclamation, by order, and notice required by section one of this article.

(d) Section one of this article shall be followed with respect to any election needed to fill a vacancy, except that if the vacancy occurs after the primary cutoff date but not later than the general cutoff date, candidates to fill the vacancy shall be nominated by the county executive committee in the manner provided in section nineteen, article five of this chapter, as in the case of filling vacancies in nominations, and the names of the persons, so nominated and certified to the clerk of the county commission of the county, shall be placed upon the ballot to be voted at the next general election.

(e) If the election for an unexpired term is held at the same time as the election for a full term for county commissioner, the full term shall be counted first and the unexpired term shall be counted second. If the candidate with the highest number of votes for the unexpired term resides in the same magisterial district as the candidate with the highest number of votes for the full term, the candidate for the full term shall be seated. The candidate with the next highest number of votes for the unexpired term residing in a different magisterial district shall be seated for the unexpired term.



§3-10-8. Vacancies in offices of prosecuting attorney, sheriff, assessor and surveyor.

(a) Any vacancy occurring in the office of prosecuting attorney, sheriff, assessor or county surveyor shall be filled by the county commission within thirty days of the vacancy by appointment of a person of the same political party as the officeholder vacating the office. The appointed person shall hold the office for the period stated by section one of this article.

(b) Notwithstanding any code provision to the contrary, a county commission may appoint a temporary successor to the office of prosecuting attorney, sheriff, assessor or county surveyor until the requirements of this section have been met. The temporary successor may serve no more than thirty days from the date of the vacancy.

(c) If an election is necessary under section one of this article, the county commission, or the president thereof in vacation, shall be responsible for the proper proclamation, by order, and notice required by section one of this article.

(d) Section one of this article shall be followed with respect to any election needed to fill a vacancy, except that if the vacancy occurs after the primary cutoff date but not later than the general cutoff date, candidates to fill the vacancy shall be nominated by the county executive committee in the manner provided in section nineteen, article five of this chapter, as in the case of filling vacancies in nominations, and the names of the persons, so nominated and certified to the clerk of the county commission of the county, shall be placed upon the ballot to be voted at the next general election.



§3-10-9. Costs of special elections paid by state.

If an election as required by section two or four of this article cannot be held in conjunction with the regular election dates, then the cost of printing ballots and all other reasonable and necessary expenses in holding and making the return of the new election to fill a vacancy are obligations of the state incurred by the ballot commissioners, clerks of the county commissions and county commissions of the various counties as agents of the state. All expenses of the new election are to be audited by the Secretary of State. The Secretary of State shall prepare and transmit to the county commissions forms on which the county commissions shall certify all expenses of the new election to the Secretary of State. If satisfied that the expenses as certified by the county commissions are reasonable and were necessarily incurred, the Secretary of State shall requisition the necessary warrants from the Auditor of the state to be drawn on the State Treasurer and shall mail the warrants directly to the vendors of the new election services, supplies and facilities.






ARTICLE 11. AMENDMENTS TO THE STATE CONSTITUTION.

§3-11-1. Proposing amendments to state Constitution; withdrawal of proposed amendments.

Any amendment to the Constitution of the State may be proposed in either house of the Legislature by a joint resolution.

When an amendment as proposed is agreed to as provided by section two, article fourteen of the Constitution, the question of ratification or rejection of such amendment shall be submitted to the voters of the state.

The Legislature may, by concurrent resolution adopted by a two-thirds vote of the members elected to each house, withdraw from consideration the question of ratification or rejection by the voters of such amendment in any session prior to the election at which it is to be submitted to the voters.



§3-11-2. Title and summary of amendment; position on ballot; designation of election for submission of amendment.

In any joint resolution proposing an amendment to the West Virginia Constitution, for ratification or rejection by the voters, the Legislature shall for convenience of reference thereto, assign a title to such proposed amendment and shall set forth a summary of the purpose of such proposed amendment. If the Legislature shall fail in any such resolution to include a title and summary, or either, the Secretary of State shall supply such omission or omissions, and certify the same to the ballot commissioners of each county. Whether set forth in such resolution or certified by the Secretary of State, it shall be the duty of the ballot commissioners in each county to place upon the official ballot at the election at which such proposed amendment is to be voted upon, or upon the ballot label in counties where voting machines are used, the title and summary of such proposed Constitutional amendment.

The Legislature may, in the joint resolution, give a proposed amendment a number. If this is done, and if there is more than one amendment submitted at the same election, the position of such amendment on the ballot shall be in accordance with the number so designated. When numbers are not so designated by the Legislature, the Secretary of State, in certifying the election ballot, shall number the amendments consecutively in accordance with the dates of their final submission by the Legislature.

The Legislature shall, in the joint resolution, designate the election at which the proposed Constitutional amendment shall be submitted to the voters.



§3-11-3. Publication of proposed amendment by Secretary of State.

The Secretary of State shall cause each proposed amendment, with its title and summary of purpose, to be published as a Class I legal advertisement at least three months before such election in some newspaper in every county in the state in which a newspaper is printed. The cost of such publication, determined in accordance with the provisions of section three, article three, chapter fifty-nine of this code, shall be paid out of funds appropriated to the office of Secretary of State.



§3-11-4. Form of ballot; conduct of election.

For the purpose of enabling the voters of the state to vote on the question of proposed amendments to the Constitution at the election at which they are to be submitted, the board of ballot commissioners of each county shall place upon, and at the foot of, the official ballot to be voted at that election, under the heading "Ballot on Constitutional Amendments," as to each proposed amendment, the following:

No. ....................................................

(title of amendment)

.............................................................

.............................................................

(summary of purpose)

[ ] For

[ ] Against

The election on each proposed amendment at each place of voting shall be superintended, conducted and returned, and the result thereof ascertained by the same officers and in the same manner as the election of officers to be voted for at said election, and all the provisions of the law relating to general elections, including all duties to be performed by any officer or board, as far as practicable, and not inconsistent with anything herein contained, shall apply to an election held under the provisions of this article. The ballots cast on the question of any proposed amendment shall be counted as other ballots cast at said election.



§3-11-5. Certificates of election commissioners; canvass of vote; certifying result.

As soon as the result is ascertained as to an amendment to the Constitution, the commissioners, or a majority of them, and the canvassers (if there be any), or a majority of them, at each place of voting, shall make out and sign two certificates thereof as to each separate amendment, which certificates shall be in the following form or to the following effect:

"We, the undersigned, who acted as commissioners (or canvassers, as the case may be), of the election held at Precinct No................., in the district of .................., in the county of ............, on the ....... day of ................, one thousand nine hundred ......................, upon the question of ratification or rejection of the proposed Constitutional amendment, do hereby certify that the result of said election was as follows:

"Amendment No. .....................................

(title of amendment)

"For ratification ................ votes.

"Against ratification ............ votes.

"Given under our hands this ........ day of ................, one thousand nine hundred ....................."

The said two certificates shall correspond with each other in all respects and contain the full and true returns in said election at each place of voting on said question. The said commissioners, or any one of them (or said canvassers, or any one of them, as the case may be), shall, within four days, excluding Sunday, after that on which said election was held, deliver one of said certificates to the clerk of the county court of his county, together with the ballots, and the other to the clerk of the circuit court of the county.

The said certificates, together with the ballots cast on the question of said proposed amendment, shall be laid before the commissioners of the county court within such time as will enable the commissioners of the county court to convene as a board of canvassers on the fifth day (Sundays excepted) after such election for the purpose of ascertaining the result of said election. As soon as the result of said election in the county upon the question of such ratification or rejection is ascertained, two certificates of such result shall be made out and signed by said commissioners as a board of canvassers, in the following form or to the following effect:

"We, the board of canvassers of the county of ..............., having carefully and impartially examined the returns of the election held in said county, in each district thereof, on the .......... day of ....................., one thousand nine hundred .............., do certify that the result of the election in said county, on the question of the ratification or rejection of the proposed amendment is as follows:

"Amendment No.......................................

(title of amendment)

"For ratification ................ votes.

"Against ratification ............ votes.

"Given under our hands this .......... day of .............., one thousand nine hundred ...................."

Separate certificates shall be made as to each Constitutional amendment.

One of the certificates shall be filed in the office of the clerk of the county court and the other forwarded by registered mail to the Secretary of State, who shall file and preserve the same until the day on which the result of said election in the state is to be ascertained, as provided in section six of this article.



§3-11-6. Proclamation of result of election by Secretary of State; effective date of amendment ratified.

On the twenty-fifth day after the election is held, or as soon thereafter as practicable, the Secretary of State shall ascertain from said certificates the result of the election in the state, and declare the same by proclamation published as a Class I-0 legal advertisement in two newspapers printed at the seat of government. The cost of such publication, determined in accordance with the provisions of section three, article three, chapter fifty-nine of this code, shall be paid out of funds appropriated to the office of Secretary of State. If a majority of the votes cast at said election upon said question be for ratification of an amendment, the amendment so ratified shall be in force and effect from the date of such ratification, as part of the Constitution of the State.






ARTICLE 12. WEST VIRGINIA SUPREME COURT OF APPEALS PUBLIC CAMPAIGN FINANCING PILOT PROGRAM.

§3-12-1. Short title.

This article is known as the "West Virginia Supreme Court of Appeals Public Campaign Financing Program."



§3-12-2. Legislative findings and declarations.

The Legislature finds and declares the following:

(1) Current campaign finance laws permit candidates to spend unlimited amounts of money raised from private sources;

(2) Current campaign finance laws permit certain independent parties to raise and spend unlimited amounts of money to influence the outcome of elections;

(3) Over the last decade, fundraising and campaign expenditures in elections for a seat on the Supreme Court of Appeals have dramatically increased in West Virginia;

(4) In 2000, candidates running for a seat on the Supreme Court of Appeals raised a total of $1.4 million;

(5) In 2004, candidates running for a seat on the Supreme Court of Appeals raised a total of $2.8 million;

(6) In 2008, candidates running for a seat on the Supreme Court of Appeals raised a total of $3.3 million;

(7) In 2012, candidates running for a seat on the Supreme Court of Appeals raised a total of $3.7 million.

(8) As spending by candidates and independent parties increases, so does the perception that contributors and interested third parties hold too much influence over the judicial process;

(9) The detrimental effects of spending large amounts by candidates and independent parties are especially problematic in judicial elections because impartiality is uniquely important to the integrity and credibility of courts;

(10) As demonstrated by the 2012 West Virginia Supreme Court of Appeals Public Campaign Financing Pilot Program, an alternative public campaign financing option for candidates running for a seat on the Supreme Court of Appeals will ensure the fairness of democratic elections in this state, protect the Constitutional rights of voters and candidates from the detrimental effects of increasingly large amounts of money being raised and spent to influence the outcome of elections, protect the impartiality and integrity of the judiciary, and strengthen public confidence in the judiciary; and

(11) Funding the "West Virginia Supreme Court of Appeals Public Campaign Financing Program" from a wide range of revenue sources furthers important state interests in protecting the integrity of judicial elections and serves to protect the public interest.



§3-12-3. Definitions.

As used in this article, the following terms and phrases have the following meanings:

(1) "Candidate's committee" means a political committee established with the approval of or in cooperation with a candidate or a prospective candidate to explore the possibilities of seeking a particular office or to support or aid his or her nomination or election to an office in an election cycle. If a candidate directs or influences the activities of more than one active committee in a current campaign, those committees shall be considered one committee for the purpose of contribution limits.

(2) "Certified candidate" means an individual seeking election to the West Virginia Supreme Court of Appeals who has been certified in accordance with section ten of this article as having met all of the requirements for receiving public campaign financing from the fund.

(3) "Contribution" means a gift subscription, assessment, payment for services, dues, advance, donation, pledge, contract, agreement, forbearance or promise of money or other tangible thing of value, whether conditional or legally enforceable, or a transfer of money or other tangible thing of value to a person, made for the purpose of influencing the nomination, election or defeat of a candidate. An offer or tender of a contribution is not a contribution if expressly and unconditionally rejected or returned. A contribution does not include volunteer personal services provided without compensation: Provided, That a nonmonetary contribution is to be considered at fair market value for reporting requirements and contribution limitations.

(4) "Exploratory contribution" means a contribution of no more than $1,000 made by an individual adult, including a participating candidate and members of his or her immediate family, during the exploratory period but prior to filing the declaration of intent. Exploratory contributions may not exceed $20,000 in the aggregate.

(5) "Exploratory period" means the period during which a participating candidate may raise and spend exploratory contributions to examine his or her chances of election and to qualify for public campaign financing under this article. The exploratory period begins on January 1 the year before the election in which the candidate may run for Justice of the Supreme Court of Appeals and ends on the last Saturday in January of the election year.

(6) "Financial agent" means any individual acting for and by himself or herself, or any two or more individuals acting together or cooperating in a financial way to aid or take part in the nomination or election of any candidate for public office, or to aid or promote the success or defeat of any political party at any election.

(7) "Fund" means the Supreme Court of Appeals Public Campaign Financing Fund created by section five of this article.

(8) "Immediate family" or "immediate family members" means the spouse, parents, step-parents, siblings and children of the participating candidate.

(9) "Nonparticipating candidate" means a candidate who is:

(A) Seeking election to the Supreme Court of Appeals;

(B) Is neither certified nor attempting to be certified to receive public campaign financing from the fund; and

(C) Has an opponent who is a participating or certified candidate.

(10) "Nonpartisan judicial election campaign period" means the period beginning on the first day of the primary election filing period, as determined under section seven, article five of this chapter, and ending on the day of the nonpartisan judicial election.

(11) "Participating candidate" means a candidate who is seeking election to the Supreme Court of Appeals and is attempting to be certified in accordance with section ten of this article to receive public campaign financing from the fund.

(12) "Person" means an individual, partnership, committee, association and any other organization or group of individuals.

(13) "Qualifying contribution" means a contribution received from a West Virginia registered voter of not less than $1 nor more than $100 in the form of cash, check or money order, made payable to a participating candidate or the candidate's committee, or in the form of an electronic payment or debit or credit card payment, received during the qualifying period.

(14) "Qualifying period" means the period during which participating candidates may raise and spend qualifying contributions in order to qualify to receive public campaign financing.

For candidates seeking to be placed on the nonpartisan judicial election ballot, the qualifying period begins on September 1 preceding the election year and ends on the last Saturday in January of the election year.



§3-12-4. Alternative public campaign financing option.

This article establishes an alternative public campaign financing option available to candidates for election to the office of Justice of the West Virginia Supreme Court of Appeals. Candidates electing the alternative public campaign financing option shall comply with all other applicable election and campaign laws and rules.



§3-12-5. Supreme Court of Appeals Public Campaign Financing Fund.

There is established within the State Treasury a special revenue fund to be known as the "Supreme Court of Appeals Public Campaign Financing Fund" for the dual purpose of providing public financing for the election campaigns of certified candidates under the provisions of this article and of paying the administrative and enforcement costs of the Secretary of State and State Election Commission related to this article. All moneys collected under the provisions of this article shall be deposited in the fund, which shall be administered by the State Election Commission. Funds may also be accepted from any gift, grant, bequest, endowment fund or donation which may be received by the State Election Commission from any person, firm, foundation or corporation. Any balance, including accrued interest or other earnings in the fund at the end of any fiscal year do not revert to the General Revenue Fund, but shall remain in the fund. Expenditures may be made from the fund only for the purposes set forth in this article and in accordance with the provisions of article three, chapter twelve of this code and upon fulfillment of the provisions of article two, chapter eleven-b of this code.



§3-12-6. Sources of revenue for the fund.

Revenue from the following sources shall be deposited in the fund:

(1) All exploratory and qualifying contributions in excess of the established maximums;

(2) Money returned by participating or certified candidates who fail to comply with this article;

(3) Unspent or unobligated moneys allotted to certified candidates and remaining unspent or unobligated on the date of the nonpartisan judicial election for which the money was distributed;

(4) If a certified candidate loses, all remaining unspent or unobligated moneys;

(5) Civil penalties levied by the State Election Commission against candidates for violations of this article;

(6) Civil penalties levied by the Secretary of State pursuant to section seven, article eight of this chapter;

(7) Voluntary donations made directly to the fund;

(8) Any interest income or other return earned on the money's investment;

(9) On or before July 1, 2010, and for two successive years thereafter, the State Auditor shall authorize the transfer of the amount of $1 million from the Purchasing Card Administration Fund established in section ten-d, article three, chapter twelve of this code to the fund created by this article;

(10) On or before July 1, 2015, the state Auditor shall authorize the transfer of the amount of $400,000 from the Purchasing Card Administration Fund established in section ten-d, article three, chapter twelve of this code to the fund created by this article; and

(11) Money appropriated to the fund.



§3-12-7. Declaration of intent.

A candidate desiring to receive campaign financing from the fund shall first file a declaration of intent before the end of the qualifying period and prior to collecting any qualifying contributions. The declaration shall be on a form prescribed by the State Election Commission and shall contain a statement that the candidate is qualified to be placed on the ballot, and, if elected, to hold the office sought and has complied with and will continue to comply with all requirements of this article, including contribution and expenditure restrictions. A candidate may not collect exploratory contributions after filing the declaration of intent. Contributions made prior to the filing of the declaration of intent are not qualifying contributions. Any contributions received by a candidate during any precandidacy period which preceded the exploratory period which remain unexpended at the time of the declaration of intent shall be considered exploratory funds and subject to the limits and provisions of section eight of this article.



§3-12-8. Exploratory period; contributions; expenditures.

(a) A participating candidate or his or her committee may not accept, spend or obligate exploratory contributions exceeding $20,000 in the aggregate, during the exploratory period. At the time the participating candidate formally declares his or her intent to qualify for public campaign financing, in accordance with section five of this article, any unexpended or undedicated contributions received during any precandidacy period which preceded the exploratory period shall be deemed to be exploratory contributions for that candidate. The maximum individual exploratory contribution which may be accepted from any person including immediate family members is $1,000. A participating candidate may loan, contribute or obligate up to $1,000 of his or her own money for exploratory purposes. Any exploratory contributions received by the participating candidate in excess of $20,000 in the aggregate shall be sent to the Election Commission for deposit in the fund.

(b) Each exploratory contribution shall be acknowledged by a written receipt. Receipts for exploratory contributions of $250 or more during an election cycle shall include the contributor's name, residence and mailing address, business affiliation and occupation. Receipts for exploratory contributions of less than $250 shall include the contributor's name and the amount of the contribution, and otherwise comport with the disclosure and reporting requirements of section five-a, article eight of this chapter.

(c) An exploratory contribution from one person may not be made in the name of another person.

(d) At the beginning of each month a participating or certified candidate or his or her financial agent shall report all exploratory contributions, expenditures and obligations along with all receipts for contributions received during the prior month to the Secretary of State. Such reports shall be filed electronically: Provided, That a committee may apply for an exemption in case of hardship pursuant to subsection (c) of section five-b, article eight of this chapter. If the candidate decides not to run for office all unspent or unobligated exploratory contributions shall be sent to the State Election Commission for deposit in the fund. If the candidate decides to run for office as a nonparticipating candidate the unspent or unobligated exploratory contributions shall be used in accordance with articles eight and twelve of this chapter.



§3-12-9. Qualifying contributions.

(a) A participating candidate or his or her candidate's committee may not accept more than one qualifying contribution from a single individual. A qualifying contribution may not be less than $1 nor more than $100. To be considered as a proper qualifying contribution, the qualifying contribution must be made by a registered West Virginia voter. A participating candidate shall collect qualifying contributions which in the aggregate are not less than $35,000 nor more than $50,000. Qualifying contributions in excess of $50,000 shall be sent to the State Election Commission for deposit in the fund.

(b) Each qualifying contribution shall be acknowledged by a written receipt that includes:

(1) The printed name of the participating candidate on whose behalf the contribution is made and the signature of the person who collected the contribution for the candidate or his or her candidate's committee;

(2) For qualifying contributions of $25 or more, the contributor's signature, printed name, street address, zip code, telephone number, occupation and name of employer; and for qualifying contributions of less than $25, the contributor's signature, printed name, street address and zip code;

(3) A statement above the contributor's signature that:

(A) The contributor understands the purpose of the contribution is to assist the participating candidate in obtaining public campaign financing;

(B) The contribution was made without coercion;

(C) The contributor has not been reimbursed, received or promised anything of value for making the contribution; and

(4) One copy of the receipt shall be given to the contributor, one copy shall be retained by the candidate and one copy shall be sent by the candidate to the Secretary of State. A contribution which is not acknowledged by a written receipt in the form required by this subsection is not a qualifying contribution.

(c) During the qualifying period, a participating candidate or his or her candidate's committee must obtain at least five hundred qualifying contributions from registered West Virginia voters. A minimum of ten percent of the total number of qualifying contributions received by the candidate must be from each of the state's congressional districts.

(d) A participating candidate and each member of the candidate's immediate family who is a registered voter in this state may each make one qualifying contribution. A participating candidate may not use any other personal funds to satisfy the qualifying contributions requirements.

(e) A participating candidate may not reimburse, give or promise anything of value in exchange for a qualifying contribution.

(f) At the beginning of each month, a participating or certified candidate or his or her financial agent or committee shall report all qualifying contributions, expenditures and obligations along with all receipts for contributions received during the prior month to the Secretary of State. Such reports shall be filed electronically: Provided, That a committee may apply for an exemption in case of hardship pursuant to subsection (c) of section five-b, article eight of this chapter. If the candidate decides not to run for office, all unspent or unobligated qualifying contributions shall be sent to the State Election Commission for deposit in the fund. If the candidate decides to run for office as a nonparticipating candidate, the unspent or unobligated qualifying contributions shall be used in accordance with articles eight and twelve of this chapter.

(g) All qualifying contributions collected and all expenditures by a participating candidate or his or her committee shall be reported to the Secretary of State no later than two business days after the close of the qualifying period.

(h) (1) Individuals are limited to not more than one $100 contribution during the qualifying period.

(2) An individual may not contribute more than $1,000 in the aggregate in exploratory and qualifying contributions.

(3) All contributions to candidates participating in the West Virginia Supreme Court of Appeals Public Campaign Financing Program shall be collected by the candidates's designated financial agent.



§3-12-10. Certification of candidates.

(a) To be certified, a participating candidate shall apply to the State Election Commission for public campaign financing from the fund and file a sworn statement that he or she has complied and will comply with all requirements of this article throughout the applicable campaign.

(b) Upon receipt of a notice from the Secretary of State that a participating candidate has received the required number and amount of qualifying contributions, the State Election Commission shall determine whether the candidate or candidate's committee:

(1) Has signed and filed a declaration of intent as required by section seven of this article;

(2) Has obtained the required number and amount of qualifying contributions as required by section nine of this article;

(3) Has complied with the contribution restrictions of this article;

(4) Is eligible, as provided in section nine, article five of this chapter, to appear on the nonpartisan judicial election ballot; and

(5) Has met all other requirements of this article.

(c) The State Election Commission shall process applications in the order they are received and shall verify a participating candidate's compliance with the requirements of subsection (b) of this section by using the verification and sampling techniques approved by the State Election Commission.

(d) The State Election Commission shall determine whether to certify a participating candidate as eligible to receive public campaign financing no later than three business days after the candidate or the candidate's committee makes his or her final report of qualifying contributions or, if a challenge is filed under subsection (g) of this section, no later than six business days after the candidate or the candidate's committee makes his or her final report of qualifying contributions. A certified candidate shall comply with this article through the nonpartisan judicial election campaign period.

(e) No later than two business days after the State Election Commission certifies that a participating candidate is eligible to receive public campaign financing under this section, the State Election Commission, acting in concert with the State Auditor's office and the State Treasurer's office, shall cause a check to be issued to the candidate's campaign depository account an amount equal to the public campaign financing benefit for which the candidate qualifies under section eleven of this article, minus the candidate's qualifying contributions, and shall notify all other candidates for the same office of its determination.

(f) If the candidate desires to receive public financing benefits by electronic transfer, the candidate shall include in his or her application sufficient information and authorization for the State Treasurer to transfer payments to his or her campaign depository account.

(g) Any person may challenge the validity of any contribution listed by a participating candidate by filing a written challenge with the State Election Commission setting forth any reason why the contribution should not be accepted as a qualifying contribution. If a contribution is challenged under this subsection, the State Election Commission shall decide the validity of the challenge no later than the end of the next business day after the day that the challenge is filed, unless the State Election Commission determines that the candidate whose contribution is challenged has both a sufficient qualifying number and amount of qualifying contributions to be certified as a candidate under this section without considering the challenge. Within five business days of a challenge, the candidate or candidate's committee who listed any contribution that is the subject of a challenge may file a report with the State Election Commission of an additional contribution collected pursuant to section nine of this article for consideration as a qualifying contribution.

(h) A candidate's certification and receipt of public campaign financing may be revoked by the State Election Commission, if the candidate violates this article. A certified candidate who violates this article shall repay all moneys received from the fund to the State Election Commission.

(i) The determination of any issue before the State Election Commission is the final administrative determination. Any meetings conducted by the State Elections Commission to certify a candidate's eligibility to receive funds under this article shall not be subject the public notice and open meeting requirements of article nine-a, chapter six of this code, but the commission shall concurrently provide public notice of any decision and determination it makes which impacts the candidate's eligibility to receive funds pursuant to this article. Any person adversely affected by a decision of the State Election Commission under this article may appeal that decision to the circuit court of Kanawha County.

(j) A candidate may withdraw from being a certified candidate and become a nonparticipating candidate at any time with the approval of the State Election Commission. Any candidate seeking to withdraw shall file a written request with the State Election Commission, which shall consider requests on a case-by-case basis. No certified candidate may withdraw until he or she has repaid all moneys received from the fund: Provided, That the State Election Commission may, in exceptional circumstances, waive the repayment requirement. The State Election Commission may assess a penalty not to exceed $10,000 against any candidate who withdraws without approval.



§3-12-11. Schedule and amount of Supreme Court of Appeals Public Campaign Financing Fund payments.

(a) The State Election Commission, acting in concert with the State Auditor's office and the State Treasurer's office, shall have a check issued within two business days after the date on which the candidate is certified, to make payments from the fund for the nonpartisan judicial election campaign period available to a certified candidate.

In a contested nonpartisan judicial election, a certified candidate shall receive $525,000 in campaign financing from the fund, minus the certified candidate's qualifying contributions.

(b) The State Election Commission shall authorize the distribution of campaign financing moneys to certified candidates in equal amounts. The commission shall propose a legislative rule on distribution of funds.

(c) The State Election Commission may not authorize or direct the distribution of moneys to certified candidates in excess of the total amount of money deposited in the fund pursuant to section six of this article. If the commission determines that the money in the fund is insufficient to totally fund all certified candidates, the commission shall authorize the distribution of the remaining money proportionally, according to each candidate's eligibility for funding. Each candidate may raise additional money in the same manner as a nonparticipating candidate for the same office up to the unfunded amount of the candidate's eligible funding.



§3-12-12. Restrictions on contributions and expenditures.

(a) A certified candidate or his or her committee may not accept loans or contributions from any private source, including the personal funds of the candidate and the candidate's immediate family, during the nonpartisan judicial election campaign period except as permitted by this article.

(b) After filing the declaration of intent and during the qualifying period, a participating candidate may not spend or obligate more than he or she has collected in exploratory and qualifying contributions. After the qualifying period and through the nonpartisan judicial election campaign period, a certified candidate may spend or obligate any unspent exploratory or qualifying contributions and the moneys he or she receives from the fund under the provisions of section eleven of this article.

(c) A participating or certified candidate may expend exploratory and qualifying contributions and funds received from the fund only for lawful election expenses as provided in section nine, article eight of this chapter. Moneys distributed to a certified candidate from the fund may be expended only during the nonpartisan judicial election campaign period for which funds were dispersed. Money from the fund may not be used:

(1) In violation of the law;

(2) To repay any personal, family or business loans, expenditures or debts; or

(3) To help any other candidate.

(d) A certified candidate or his or her committee shall return to the fund any unspent and unobligated exploratory contributions, qualifying contributions or moneys received from the fund within forty-eight hours after the date on which the candidate ceases to be certified.

(e) A certified candidate or his or her committee shall return to the fund any unspent or unobligated public campaign financing funds no later than five business days after the nonpartisan judicial election.

(f) A contribution from one person may not be made in the name of another person.

(g) A participating or certified candidate or his or her committee receiving qualifying contributions or exploratory contributions from a person not listed on the receipt required by sections eight and nine of this article is liable to the State Election Commission for the entire amount of that contribution and any applicable penalties.

(h) A certified candidate accepting any benefits under the provisions of this article shall continue to comply with all of its provisions throughout the nonpartisan judicial election campaign period.

(i) A participating or certified candidate or his or her financial agent shall provide the Secretary of State with all requested campaign records, including all records of exploratory and qualifying contributions received and campaign expenditures and obligations, and shall fully cooperate with any audit of campaign finances requested or authorized by the State Election Commission.



§3-12-13. Reporting requirements.

(a) Participating candidates and certified candidates shall comply with this section in addition to any other reporting required by this chapter.

(b) During the exploratory and qualifying periods, a participating candidate or his or her financial agent shall submit, on the first of each month, a report of all exploratory and qualifying contributions along with their receipts and an accounting of all expenditures and obligations received during the immediately preceding month. The reports shall be on forms or in a format prescribed by the Secretary of State. Such reports shall be filed electronically: Provided, That a committee may apply for an exemption, in case of hardship, pursuant to subsection (c) of section five-b, article eight of this chapter.

(c) No later than two business days after the close of the qualifying period, a participating candidate or his or her financial agent shall report to the Secretary of State on appropriate forms a summary of:

(1) All exploratory contributions received and funds expended or obligated during the exploratory period together with copies of any receipts not previously submitted for exploratory contributions; and

(2) All qualifying contributions received and funds expended or obligated during the qualifying period together with copies of any receipts not previously submitted for qualifying contributions.

(d) A certified candidate or his or her financial agent shall file periodic financial statements in accordance with section five, article eight of this chapter, detailing all funds received, expended or obligated during the specified periods. The reports shall be on forms approved by the Secretary of State.



§3-12-14. Duties of the State Election Commission; Secretary of State.

(a) In addition to its other duties, the State Election Commission shall carry out the duties of this article and complete the following as applicable:

(1) Prescribe forms for reports, statements, notices and other documents required by this article;

(2) Make an annual report to the Legislature accounting for moneys in the fund, describing the State Election Commission's activities and listing any recommendations for changes of law, administration or funding amounts;

(3) Propose emergency and legislative rules for legislative approval, in accordance with article three, chapter twenty-nine-a of this code, as may be necessary for the proper administration of this article;

(4) Enforce this article to ensure that moneys from the fund are placed in candidate campaign accounts and spent as specified in this article;

(5) Monitor reports filed pursuant to this article and the financial records of candidates to ensure that qualified candidates receive funds promptly and to ensure that moneys required by this article to be paid to the fund are deposited in the fund;

(6) Cause an audit of the fund to be conducted by independent certified public accountants ninety days after a nonpartisan judicial election. The State Election Commission shall cooperate with the audit, provide all necessary documentation and financial records to those persons conducting the audit and shall maintain a record of all information supplied by the audit;

(7) In consultation with the State Treasurer and the State Auditor, develop a rapid, reliable method of conveying funds to certified candidates. In all cases, the commission shall distribute funds to certified candidates in a manner that is expeditious, ensures accountability and safeguards the integrity of the fund;

(8) Regularly monitor the receipts, disbursements, obligations and balance in the fund to determine whether the fund will have sufficient moneys to meet its obligations and sufficient moneys available for disbursement during the nonpartisan judicial election campaign period; and

(9) Transfer a portion of moneys maintained in the fund to the West Virginia Investment Management Board for their supervised investment, after consultation with the State Treasurer, the State Auditor and the West Virginia Investment Management Board.

(b) In addition to his or her other duties, the Secretary of State shall carry out the duties of this article and complete the following as applicable:

(1) Prescribe forms for reports, statements, notices and other documents required by this article;

(2) Prepare and publish information about this article and provide it to potential candidates and citizens of this state;

(3) Prepare and publish instructions setting forth methods of bookkeeping and preservation of records to facilitate compliance with this article and to explain the duties of candidates and others participating in elections under this article;

(4) Propose emergency and legislative rules for legislative approval in accordance with article three, chapter twenty-nine-a of this code as may be necessary for the proper administration of this article;

(5) Enforce this article to ensure that moneys from the fund are placed in candidate campaign accounts and spent as specified in this article;

(6) Monitor reports filed pursuant to this article and the financial records of candidates to ensure that qualified candidates receive funds promptly and to ensure that moneys required by this article to be paid to the fund are deposited in the fund;

(7) Ensure public access to the campaign finance reports required pursuant to this article, and whenever possible, use electronic means for the reporting, storing and display of the information; and

(8) Prepare a voters' guide for the general public listing the names of each candidate seeking election to the Supreme Court of Appeals. Both certified and nonparticipating candidates shall be invited by the State Election Commission to submit a statement, not to exceed five hundred words in length, for inclusion in the guide. The guide shall identify the candidates that are certified candidates and the candidates that are nonparticipating candidates. Copies of the guide shall be posted on the website of the Secretary of State, as soon as may be practical.

(c) To fulfill their responsibilities under this article, the State Election Commission and the Secretary of State may subpoena witnesses, compel their attendance and testimony, administer oaths and affirmations, take evidence and require, by subpoena, the production of any books, papers, records or other items material to the performance of their duties or the exercise of their powers.

(d) The State Election Commission may also propose and adopt procedural rules to carry out the purposes and provisions of this article and to govern procedures of the State Election Commission as it relates to the requirements of this article.



§3-12-15. Criminal penalties.

(a) A participating or certified candidate who, either personally or through his or her committee, knowingly accepts contributions or benefits in excess of those allowed under this article, spends or obligates funds in excess of the public campaign financing funding to which he or she is entitled or uses the benefits or funding for a purpose other than those permitted under this article is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $50 nor more than $500, or confined in jail for up to thirty days or both.

(b) A participating or certified candidate who, either personally or through his or her committee or financial agent, provides false information to, or conceals or withholds information from, the State Election Commission or the Secretary of State is guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than $1,000 nor more than $10,000, or confined in jail for up to one year or both.



§3-12-16. Civil penalties.

(a) If a participating or certified candidate or his or her committee or financial agent unintentionally accepts contributions from a private source in violation of this article or spends or obligates to spend more than the amount of public financing money he or she is eligible to receive from the fund pursuant to section eleven of this article, the State Election Commission may order the candidate to pay to the State Election Commission an amount equal to the amount of the contribution, expenditure or obligation.

(b) If a participating or certified candidate or his or her committee or financial agent intentionally accepts contributions from a private source in violation of this article or spends or obligates more than the amount of public campaign financing he or she is eligible to receive from the fund, the State Election Commission shall order the candidate to pay to the State Election Commission an amount equal to ten times the amount of the contribution, expenditure or obligation. The candidate shall pay the civil penalty authorized under this subsection within seven days of receipt of written notice from the State Election Commission of the imposition of the penalty.

(c) If a participating or certified candidate fails to pay any moneys required to be paid to the State Election Commission or returned to the fund under this article, the State Election Commission may order the candidate to pay an amount equal to three times the amount that should have been paid to the State Election Commission or returned to the fund.

(d) In addition to any other penalties imposed by law, the State Election Commission may impose a civil penalty for a violation by or on behalf of any candidate of any reporting requirement imposed by this article in the amount of $100 a day.

(e) All penalties collected by the State Election Commission pursuant to this section shall be deposited into the fund. The candidate and the candidate's campaign account are jointly and severally responsible for the payment of any penalty imposed pursuant to this section.



§3-12-17.

Repealed.

Acts, 2013 Reg. Sess., Ch. 70.









CHAPTER 4. THE LEGISLATURE.

ARTICLE 1. OFFICERS, MEMBERS AND EMPLOYEES; APPROPRIATIONS; INVESTIGATIONS; DISPLAY OF FLAGS; RECORDS; USE OF CAPITOL BUILDING; PREFILING OF BILLS AND RESOLUTIONS; STANDING COMMITTEES; INTERIM MEETINGS; NEXT MEETING OF THE SENATE.

§4-1-1. Interim committee and subcommittee meetings.

(a) Either house of the Legislature may, by resolution, direct any select committee unique to that house or any standing committee of that house and created by it by rule, motion or resolution to meet between regular sessions of the Legislature. The presiding officer of such house may designate subcommittees of such standing or select committees and shall designate the chairman and membership thereof. Such committees or subcommittees shall function according to the rules for committees of the house creating them.

Members of such committees or subcommittees under this subsection, performing duties as members thereof, shall receive travel expense reimbursement as provided in section six, article two-a, chapter four and interim expense reimbursement as provided in section eight, article two-a, chapter four. However, to be eligible to receive travel expense reimbursement and interim expense reimbursement, meetings of these select committees and subcommittees thereof must be authorized by the rules committee of such house. Expenses shall be paid from any appropriation to the use and benefit of the house adopting the resolution.

Such committees or subcommittees shall have such staff as may be directed by the presiding officer of that house from which its membership is drawn, which may be paid for from appropriations to the use and benefit of such house, as designated by the rules committee thereof.

(b) From the date of adjournment sine die of any regular session of the Legislature until the first day of the next succeeding regular session of the Legislature, the Legislature by concurrent resolution, or the Joint Committee on Government and Finance on its own motion, may appoint a joint standing committee or a joint select committee, or any joint subcommittee of such standing or select committee, to function under the supervision of the Joint Committee on Government and Finance. Any such committee or subcommittee shall be composed of the standing or select committees of the respective houses having similar titles or jurisdiction, and similarly constituted, and the membership thereof shall be composed of members of the respective standing or select committees of each house, or subcommittees thereof, or be designated by the presiding officer of each house: Provided, That the membership of such joint committee or subcommittee may be drawn from more than one such standing or select committee.

(c) Members of the Legislature performing interim duties as members of the Joint Committee on Government and Finance, the commission on interstate cooperation, the joint committee on government operations, the legislative commission on pensions and retirement, the legislative rule-making review committee, the commission on special investigations, standing committees of the Senate and of the House of Delegates, and authorized subcommittees of each of the above committees and commissions are authorized to meet between regular sessions of the Legislature, subject to the direction of the Joint Committee on Government and Finance. Members of the Legislature performing interim duties as a member of said committees or commissions, or subcommittees thereof, under this subsection, shall receive interim compensation as provided in section five, article two-a, chapter four; travel expense reimbursement as provided in section six, article two-a, chapter four; and interim expense reimbursement as provided in section eight, article two-a, chapter four. However, to be eligible to receive the interim compensation, travel expense reimbursement and interim expense reimbursement, payment must be authorized by the Joint Committee on Government and Finance.

The Joint Committee on Government and Finance shall coordinate meetings, of said committees and commissions, and subcommittees thereof, between regular sessions of the Legislature.



§4-1-2. How appropriations made and applied.

No money shall be appropriated by resolution of either house, or by joint resolution of the Legislature; but when any money has been appropriated by law, the application of the same, in pursuance of the law, may be directed by resolution.



§4-1-3. Suits against members of Legislature; exemption from arrest, trial, judgment and levy.

Any suit may be commenced and prosecuted against a member of the Legislature, if his person be not taken into custody or imprisoned. But no trial shall be had or judgment rendered in any such suit, nor shall any execution or attachment be levied upon the property of such member during the sessions of the Legislature or for ten days immediately before or immediately after session.



§4-1-4. Compelling members to attend.

Either house, or a less number than a quorum thereof, when assembled at the time and place of meeting, may, by order or resolution, direct such of its members as are absent without leave to be brought before the house. The order or resolution shall be executed by the sergeant-at-arms, or any messengers deputed by him, or appointed for the purpose by the officer presiding at the meeting; and a copy of such order or resolution, attested by the presiding officer or clerk, shall be a sufficient warrant. The sergeant or messengers shall thereupon forthwith arrest the members so absent, and bring them before the meeting, and each of them, as he is brought in, shall be heard, if he wishes it, in excuse of his absence. If any member so brought in do not render such an excuse for his absence as the house, or such of its members as are present, shall deem sufficient, he may be fined not exceeding $6, censured, or discharged from custody, as the house, or such of its members as are present, shall order; and in either case shall pay the costs of the arrest. If the excuse be deemed sufficient, the costs of the arrest shall be certified by the presiding officer or clerk, and be paid out of the appropriation for the expenses of the Legislature.



§4-1-5. Authority to subpoena witnesses and documents; penalty for refusal to comply; applicability of whistle-blower law.

(a) When the Senate or House of Delegates, or a committee of either house, authorized to examine witnesses, by resolution or by rules of the Senate or of the House of Delegates, shall order the attendance of any witness, or the production of any books, papers, documents or records necessary for the Senate, House of Delegates or a committee thereof to perform its duties, a summons shall be issued accordingly, signed by the presiding officer or clerk of such house, or the chairman of such committee, directed to the sheriff or other proper officer of any county, or to the sergeant at arms of such house, or any person deputed by him. When a committee is appointed by each house under any joint or concurrent resolution, and directed to sit jointly, with authority to examine witnesses or send for persons or documents, the subpoena aforesaid may be signed by the chairman of the committee on the part of the Senate or the chairman of the committee on the part of the House of Delegates.

(b) If any witness subpoenaed to appear at any hearing or meeting pursuant to subsection (a) of this section shall refuse to appear or to answer inquiries there propounded, or shall fail or refuse to produce books, papers, documents or records within his or her control when the same are subpoenaed, the Senate, House of Delegates or a committee thereof, in its discretion may enforce obedience to its subpoena by attachment, fine or imprisonment, or it may report the facts to the circuit court of Kanawha County or any other court of competent jurisdiction and such court shall compel obedience to the subpoena as though such subpoena had been issued by such court in the first instance.

Witnesses subpoenaed to attend such hearings or meetings, except officers or employees of the state, shall be allowed the same mileage and per diem as is allowed witnesses before any petit jury in this state.

(c) The provisions of article one, chapter six-c of this code are expressly applicable to persons testifying pursuant to the provisions of subsection (a) of this section.



§4-1-5A. When witness may be compelled to give evidence against himself or; immunity of witness from prosecution.

In any proceeding by a committee or commission of the Legislature, created by it by general law or any concurrent resolution, which has the authority to issue subpoenas or subpoenas duces tecum, no person shall be excused from testifying or from producing documentary or other evidence upon the ground that such testimony or evidence may incriminate or tend to incriminate him, if the committee or commission before which he is examined is of the opinion that the ends of justice may be promoted by compelling such testimony or evidence. If, but for this section, the person would have been excused from so testifying or from producing such evidence, then if the person is so compelled to testify or produce other evidence and if such testimony or evidence is self-incriminating, such self-incriminating testimony or evidence shall not be used or receivable in evidence against him in any proceeding against him thereafter taking place other than a prosecution for perjury in the giving of such evidence, and the person so compelled to testify or furnish evidence shall not be prosecuted for the offense in regard to which he is so compelled to testify or furnish evidence, and he shall have complete legal immunity in regard thereto.



§4-1-6. Administration of oaths to members of Legislature, officers and witnesses.

The presiding officer or clerk of either house may administer the oaths of office to any member or officer of such house, and the oath to any witness to be examined before such house or its committee, or before any joint committee.

When any committee of either house, or joint committee, is authorized to examine witnesses, or to send for persons and papers, the chairman of such committee, or in his absence any member thereof, may administer the oath to any witness produced to testify before it.



§4-1-6A.  False swearing in a legislative proceeding; penalty.

(a) A person may not willfully swear falsely, under oath or affirmation lawfully administered, in a legislative proceeding concerning any matter or thing material or not material, or procure, or attempt to procure, another person to do so.

(b) A person who violates subsection (a) of this section is guilty of a misdemeanor and, upon conviction, shall be fined not more than $1,000 and, in the discretion of the court, be confined in jail not more than one year.

(c) A person convicted of violating subsection (a) of this section is ineligible to hold any office or position of honor, trust or profit in this state, and to serve as a juror.



§4-1-7. Flags displayed during sessions.

The flag of the United States, and the flag of the State of West Virginia shall be flown over the state Capitol building year-round; and the POW-MIA flag shall be flown over the state Capitol building on Memorial Day, Armed Forces Day, Flag Day, Independence Day, National POW/MIA Recognition Day and Veteran's Day each year.



§4-1-8. Officers and employees; tenure.

Each house of the Legislature shall, at the commencement of the regular session thereof assembled and held in odd-numbered years, elect a presiding officer, a clerk, a sergeant-at-arms and a doorkeeper, whose terms of office shall, unless sooner vacated by death, resignation or removal, be and continue until the regular meeting of the Legislature in the odd-numbered year next thereafter, and until their successors are elected and qualified. Any person who is an officer of any state, county, district or municipal political party executive committee shall not be eligible to serve as clerk of either house of the Legislature. The clerk of each house shall devote full time to his public duties to the exclusion of any other employment. At each session of the Legislature, there shall be appointed for each house such employees and technical assistants as may be authorized by law or by resolution of the respective houses. Any person so appointed may be removed by the appointing authority and another appointed in his stead: Provided, That nothing in this section shall be construed to prevent either house from removing any appointee.



§4-1-9. Assistant clerks; committee clerks to assist.

Whenever it may be necessary, the clerk of the Senate may appoint one assistant, and the Clerk of the House of Delegates not exceeding three assistants, and such clerks may from time to time remove any assistant from office and appoint another in his stead. Every such assistant, during his continuance in office, may discharge any of the official duties of his principal. And it shall be the duty of every committee clerk in each house, when not engaged in the actual discharge of his duties as such, to assist the clerk of either house in the discharge of any of his duties, whenever called upon by such clerk to do so.



§4-1-10. Powers and duties of officers.

The officers of each house shall respectively have such powers and perform such duties as are conferred upon or required of them by law, or by the rules or orders of their respective houses.



§4-1-10A. Filling vacancies in the office of presiding officer of the two houses.

In case of a vacancy in the office of President of the Senate or Speaker of the House of Delegates, when the Legislature is not in session, resulting from death, resignation or any other cause, the Governor shall by proclamation convene the house in which the vacancy exists in session within ten days after such vacancy occurs for the purpose of choosing a presiding officer as provided by section twenty-four, article six of the Constitution of the State.



§4-1-11. Vacancies in clerkships.

A vacancy in the office of clerk of the Senate or Clerk of the House of Delegates, happening when the Legislature is not in session, shall be filled by appointment by the President of the Senate for a vacancy occurring in the office of clerk of the Senate and by the Speaker of the House of Delegates for a vacancy occurring in the office of Clerk of the House of Delegates, to expire at the meeting of the next regular or extraordinary session of the Legislature. If any such vacancy happen when the Legislature is in session, it shall be filled in the same manner as is provided for the election of such officer at the commencement of each regular session.



§4-1-12. Custody of journals and documents; certified copies.

The journals, papers and documents of each house shall be in the custody of its clerk, and copies thereof may be certified by him.



§4-1-13. Clerk of house to be keeper of rolls; compensation; duties as to acts; copies; fees; printing.

The Clerk of the House of Delegates shall be the keeper of the rolls, and for his duties as such he shall receive $300 in addition to his salary as clerk. After a bill or joint resolution has passed both houses, he shall cause the same to be correctly recorded, in a legible manner, in a well-bound book, to be kept for that purpose exclusively, which recording shall be equivalent to enrollment. He shall have the custody of the acts and joint resolutions of the Legislature and shall make a certified copy of them for any person requiring the same. For a copy of an act or joint resolution, he may demand of the person at whose request it was made 50¢, or, at his option, 3¢ for every thirty words contained therein. As soon as possible after the close of each session, he shall prepare a well-arranged index to the acts and joint resolutions passed at such session, and shall furnish to the printer who has the contract for such printing the manuscript of such acts, resolutions and index and all matter directed by law to be printed therewith, properly prepared and arranged for publication, and shall superintend the printing thereof.



§4-1-14. Copies of enrolled bills mailed to courts; effect.

The clerk of the Senate and the Clerk of the House of Delegates, acting jointly, shall mail, to the judges of the Supreme Court of Appeals and judges of the circuit, common pleas, intermediate and criminal courts of this state, copies of enrolled bills of a general nature, taking effect from their passage; and enrolled copies of municipal charters and acts of a local nature shall be furnished only to courts of the local jurisdiction. Copies of enrolled bills furnished in accordance with this section shall bear the stamp of the clerks of the two houses, showing the date that each act becomes effective, and the enrolled bills so furnished and attested shall be regarded by the courts of this state as having the same force and effect as any and all other laws.



§4-1-15. Fees of clerks for copying or recording.

For any copying or recording (other than that mentioned in section twelve of this article and such as he is required to do for the Legislature, or either house, or a committee thereof, in the discharge of his official duty) the clerk of either house may demand and receive of and from the person, at whose request it is done, a fee reasonably calculated to reimburse the clerk for the cost of such copying or recording.



§4-1-16. Indexes to journals; printing; compensation for preparing.

The clerk of the Senate and House of Delegates shall each, at the end of every session of the Legislature, prepare indexes to their respective journals, and cause them to be printed and bound therewith. As a compensation therefor, the per diem of said clerks shall be extended ten days after the adjournment of the Legislature.



§4-1-17. Priority of legislative business for members and designated employees.

(a) In accordance with the Constitutional separation of powers and principles of comity, it is the purpose of this section to provide that members of the Legislature and certain designated legislative employees are not required to attend to matters pending before tribunals of the executive and judicial branches of government when the timing of those matters may present conflicts with the discharge of the public duties and responsibilities that are incumbent upon members or employees of the Legislature. During legislative sessions or meetings and for reasonable time periods before and after, the judicial and executive branches should refrain from requiring the personal presence and attention of a legislator or designated employee who is engaged in conducting the business of the Legislature.

(b) For the purposes of this section, the words or terms defined in this subsection have the meanings ascribed to them. These definitions are applicable unless a different meaning clearly appears from the context.

(1) "Applicable time period" means and includes the following:

(A) The ten-day time period immediately before any regular or extraordinary session of the Legislature;

(B) The time period during any regular or extraordinary session of the Legislature;

(C) The thirty-day time period immediately following the adjournment sine die of any regular or extraordinary session of the Legislature;

(D) The four-day time period before any interim meetings of any committee of the Legislature or before any party caucus;

(E) The time period during any interim meetings of the Legislature or any party caucus; or

(F) The four-day time period following the conclusion of any interim meetings of any committee of the Legislature or party caucus.

(2) "Designated employee" means any legislative employee designated in writing by the Speaker of the West Virginia House of Delegates to the Clerk of the House of Delegates or by the President of the West Virginia Senate to the Clerk of the West Virginia Senate to be necessary to the operation of the Legislature, such that the legislative employee will be afforded the protections of this section.

(3) "Member" means a member of the West Virginia House of Delegates or the West Virginia Senate.

(4) "Tribunal" means a judicial or quasijudicial entity of the judicial or executive branch of government, or any legislative, judicial or quasijudicial entity of a political subdivision, created or authorized under the Constitution or laws of this state.

(c) A notice filed with a tribunal pursuant to subsection (e) of this section operates as an automatic stay of a judicial or administrative action or proceeding commenced before or after the notice was filed. The automatic stay is in force for the applicable time period or periods described in the notice unless it is otherwise waived in accordance with the provisions of subsection (f) of this section. In the event a session or meeting of the Legislature is extended, the notice may be amended to reflect a longer applicable time period. The filing of the notice and the automatic stay do not prohibit the commencement of an action or proceeding, the issuance or employment of process or other preliminary procedures that do not require the presence or personal attention of the member or designated employee.

(d) During any applicable time period, a member or designated employee who does not otherwise consent to a waiver of the stay is not required to do any of the following:

(1) Appear in any tribunal, whether as an attorney, party, witness or juror;

(2) Respond in any tribunal to any complaint, petition, pleading, notice or motion that would require a personal appearance or the filing of a responsive pleading;

(3) File in any tribunal any brief, memorandum or motion;

(4) Respond to any motion for depositions upon oral examination or written questions;

(5) Respond to any written interrogatories, request for production of documents or things, request for admissions or any other discovery procedure, whether or not denominated as such; or

(6) Appear or respond to any other act or thing in the nature of those described in subdivision (1), (2), (3), (4) or (5) of this subsection; or

(7) Make any other appearance before a tribunal or attend to any other matter pending in a tribunal that in the discretion of the member or designated employee would inhibit the member or designated employee in the exercise of the legislative duties and responsibilities owed to the public.

(e) A member or designated employee who desires to exercise the protections afforded by this section shall not be required to appear in any tribunal to assert the protections. In all cases, it shall be sufficient if the member or designated employee notifies the tribunal in question orally or in writing, stating that he or she is invoking the protections of this section, describing the action, proceeding or act to be stayed, and further identifying the applicable period or periods for which the notice will operate as a stay. An oral communication with the tribunal shall be followed by a written notice or facsimile transmission to the tribunal mailed or transmitted no later than two business days after the oral communication. From the time of the oral communication or the mailing or transmission of the written notice, whichever is earlier, the notice operates as a stay of all proceedings in the pending matter until the applicable time periods have passed and expired.

(f) Notwithstanding the filing of a notice that operates as a stay, a member or designated employee may later consent to waive the stay and make an appearance or attend to a matter that would otherwise be stayed. However, a waiver as to a particular appearance or act does not terminate, annul, modify or condition the stay for any other purpose.

(g) The deference afforded by this section to members and designated employees who are serving a client in a representative capacity is also fully and completely extended to their clients, so that no person whose representative before a tribunal is a member or designated employee may be required, during any applicable time period, to do anything that his or her representative is not required to do under subsection (d) of this section.

(h) Unless the member or designated employee consents thereto, no cocounsel, partner, associate, spouse or employee of the member or designated employee may be required to make any appearance or do any act during any applicable time period in the place and stead of the member or designated employee.

(i) Any sentence, judgment, order, decree, finding, decision, recommendation or award made contrary to the provisions of this section in any action or proceeding in any tribunal, without the consent of the member or designated employee, is void.

(j) Tribunals of the federal government and those of other states are requested to honor the spirit and purpose of this section pursuant to the doctrines of comity and federalism. Further, it is the policy of this state that tribunals of this state shall afford to legislators and staff personnel of the federal government and other states the protections afforded by the provisions of this section if the tribunals of the federal government and the other jurisdictions afford members or designated employees of the West Virginia Legislature the same protections in their tribunals.



§4-1-18.

Repealed.

Acts, 2006 Reg. Sess., Ch. 26.



§4-1-19. Distribution of acts of the Legislature.

Free distribution of the acts and resolutions of each session of the Legislature, and other matter directed by law to be published therewith, shall be made as follows by the Clerk of the House of Delegates: One copy to the judge of each court in this state; one copy each to the judge, clerk and district attorney of every United States district court of this state; one copy to every prosecuting attorney, sheriff, assessor, county superintendent of free schools, president of the county court, circuit clerk, county clerk and justices of the peace; five copies to the Governor; six copies to the Attorney General; two copies each to the Secretary of State, Auditor, State Superintendent of free schools, Treasurer and Commissioner of Agriculture; four copies to the Public Service Commission; one copy to each executive department head, requesting the same; ten copies to the Clerk of the Senate, one for his own use, and the others to be kept in his office for the use of the Senate; ten copies to each member of the Legislature, one for his own use and others for distribution; ten copies to the college of law of West Virginia University; one copy to each public institution of the state; three copies to the Librarian of Congress, one for the library and one for each house of Congress; one copy to each senator and representative in Congress from this state; one copy to each county law library; and one copy to each college and university in the state. The clerk shall retain ten copies in his own office, one for his own use and the others to be kept in his office for the use of the house.

All of the copies named in this section shall be sent by mail, express or otherwise as the clerk may deem best. The acts to which officers of a county may be entitled shall be forwarded to the clerk of the county court thereof and shall be delivered by him to the officers entitled to receive the same. Upon receipt of such acts by him, the clerk of the county court shall forward his receipt therefor to the Clerk of the House of Delegates specifying the number received, and he shall require each person receiving a copy of such acts from him to sign a receipt therefor in a book to be kept by him for that purpose. The remaining copies of the acts shall be in the custody of the division of purchases, department of finance and administration, and be sold and disposed of as provided in section thirty-one, article three, chapter five-a of this code.

The clerk may cause a copy of such acts to be furnished to any officer, board, commission, institution or tribunal not named herein.



§4-1-20. Legislative findings; space in the capitol building for use by Legislature.

(a) The Legislature hereby recognizes that in December, one thousand nine hundred sixty-eight, the Citizens Advisory Commission on the Legislature of West Virginia concluded its study for strengthening the West Virginia Legislature; that such commission recommended that the capitol building be utilized primarily for the space needs of the Legislature and that certain executive department offices be moved outside of the capitol building as necessary to provide the Legislature with the space it requires; and that these recommendations were based upon the following observations and conclusions of such commission: (1) There are fifteen committees in the Senate which consider legislation and twelve committees in the House of Delegates which consider legislation, (2) the rules committee of the Senate meets in the office of the President of the Senate and rules committee of the House of Delegates meets in the office of the Speaker of the House of Delegates, (3) the remaining fourteen committees of the Senate share three permanent committee rooms, (4) the remaining eleven committees of the House of Delegates share five permanent committee rooms, (5) the Legislature does not have a hearing room or a committee room large enough to accommodate large public hearings, (6) when any large public hearing is held, the chamber of the Senate or the House of Delegates must be used, thereby eliminating the desks of the members on the floor of the chamber as work space for members not involved in the public hearing, (7) there are no rooms available in which individual members of the Legislature may talk with their constituents, (8) that at the very least offices should be provided for individual members of the Legislature to be used on a shared basis, (9) there is a pressing need for additional permanent committee rooms, with the view that in time all legislative committees which consider legislation would be assigned individual committee rooms, (10) that at least during legislative sessions, all committee chairmen should be provided, if possible, with a private office, and if not possible, with offices on a shared basis, (11) there should be adequate office space for the staff of the Senate and House of Delegates, and (12) the Legislature should have at least one hearing room, sufficiently large to seat one hundred fifty persons in addition to a legislative committee of twenty-five persons. The Legislature hereby determines and finds that the recommendations of the Citizens Advisory Commission on the Legislature of West Virginia with respect to the space needs of the Legislature and the observations and conclusions of such commission upon which such recommendations were based are correct and proper. The remainder of this section is enacted to implement the recommendations of the commission in this regard.

(b) The Legislature shall continue to have the exclusive use of all of the space in the main unit of the capitol building above the ground floor, the main unit being that portion of the capitol building connecting the east and west wings. In addition, the following space in the capitol building is assigned to and set aside for the exclusive use of the Legislature, with the use therefore to be determined by the Joint Committee on Government and Finance:

(1) All of the space on the second floor of the east wing of the capitol building; and

(2) All of the space on the second floor of the west wing of the capitol building, except that room designated and numbered W-212 and the large vault used and occupied by the land division of the State Auditor's office, which said room W-212 and said vault shall continue to be used and occupied by the office of the State Auditor. The additional space for the Legislature provided for in subdivisions (1) and (2) of this subsection shall be made available to the Legislature as soon as possible, but shall in any event be made available for occupancy by the Legislature not later than July 1, one thousand nine hundred seventy-two.

(c) As soon as the additional space provided for in subsection (b) of this section is made available for occupancy by the Legislature, then (1) the rooms designated and numbered E-126, E-128, E-130, E-132, E-134, E-136 and E-138 on the ground floor of the east wing of the capitol building and the rooms designated and numbered E-140, 28, 30 and 32 on the ground floor of the main unit of the capitol building and occupied by the office of legislative services on the effective date of this section shall be relinquished by the Legislature for occupancy by the executive branch of the state government, and (2) as a substitute for the space on the second floor of the west wing vacated by the State Auditor, and in order to insure adequate space for the Office of the State Auditor, a constitutional officer, all of the ground floor of the west wing of the capitol building (except the rooms designated and numbered W-129, W-131, W-133, W-135, W-137, W-139, W-141, W-148, W-150, W-152, W-154, W-156 and W-158 and except for the space occupied on the effective date of this section by the Office of the Department of Public Institutions) shall be assigned to and set aside for the exclusive use of the State Auditor.

(d) If any provision of this section or the application thereof to any person or circumstance is held unconstitutional or invalid, such unconstitutionality or invalidity shall not affect other provisions or applications of the section, and to this end the provisions of this section are declared to be severable.



§4-1-21. Prefiling of bills and resolutions.

(b) In addition to such number of copies of bills as may be required to be presented for introduction by the rules of the respective houses, all bills or resolutions prefiled shall have two additional copies appended. After numbering such bills or resolutions and editing and correcting them as to form, as may be required by the rules of the respective houses, the appropriate clerk shall make a tentative referral to the appropriate committee of the house, forwarding two copies thereof to the committee. Prior to making such tentative referral, the clerk shall confer with the presiding officer of the appropriate house if such presiding officer is available and make such referral as such presiding officer shall direct. Upon the commencement of the session of the Legislature, the clerk, upon ratification by the appropriate presiding officer of the tentative referral, shall proceed with the formal introduction of prefiled bills or resolutions according to the method of introducing bills as may be provided by the rules of the respective houses.

(c) Copies of prefiled bills and resolutions shall be mailed to any member and each member-elect of the Legislature requesting the same and reasonable quantities shall be made available to the public and the news media.

(d) Once a bill or resolution is prefiled as herein provided, it may not be withdrawn or amended prior to its formal introduction unless the rules of the house involved otherwise direct.



§4-1-22. "Next meeting of the Senate" defined.

The phrase "next meeting of the Senate" contained in article seven, section nine of the Constitution of West Virginia means any time the full Senate is convened and includes, but is not limited to, any regular session, any extraordinary session called during any recess or adjournment of the Legislature, during any impeachment proceeding or any time the Senate is convened pursuant to section ten-a of this article.



§4-1-23. Reports to be sent to the Legislative Librarian.

(a) Any state officer, person, office, agency, commission or board required by any section of this code to provide a report to the Legislature or any committee, commission or person employed or elected to the Legislature, shall submit an additional copy of the report to the Legislative Librarian transmitted electronically via the Internet or as otherwise required by the Legislative Manager.

(b) Failure to comply with this section is nonfeasance of office.






ARTICLE 1A. LEGISLATIVE IMMUNITY.

§4-1A-1. Purpose; legislative findings and declarations.

(a) The purpose of this article is to describe the scope and limitations of legislative immunity provided by:

(1) English common law;

(2) The Speech or Debate Clause of the United States Constitution, Article I, Section 6;

(3) Decisions regarding legislative immunity as developed in federal common law by the federal judiciary in interpreting the Speech or Debate Clause of the United States Constitution, Article I, Section 6;

(5) The Speech or Debate Clause of the West Virginia Constitution, Article VI, Section 17;

(6) The Separation of Powers Doctrine and the system of checks and balances embodied in the United States Constitution; and

(7) The Division of Powers set forth in the West Virginia Constitution, Article V, Section 1.

(b) The Legislature finds and declares as follows:

(1) That the privilege of Speech or Debate has been recognized as an important protection of the independence and integrity of the Legislature.

(2) That the ancestry of this privilege traces back to a clause in the English Bill of Rights of 1689 and the history traces even further back, almost to the beginning of the development of the English Parliament as an independent force.

(3) That in the American governmental structure, privileges arising under the Speech or Debate Clause reinforce the Separation of Powers Doctrine and the system of checks and balances that was so deliberately established by the founding fathers and was carried over into the West Virginia Constitution.

(4) That the protections provided by the Speech or Debate Clause and the Separation of Powers Doctrine were not written into the national and state Constitutions simply for the personal or private benefit of members of Congress, the State Legislatures and local governing bodies, but were intended to protect the integrity of the legislative process by insuring the independence of individual legislators.



§4-1A-2. Applicability of definitions.

For the purposes of this article, the words or terms defined in this article have the meanings ascribed to them. These definitions are applicable unless a different meaning clearly appears from the context.



§4-1A-3. Legislative act defined.

"Legislative act" means an act that is generally to be performed by the Legislature in relation to the investigative, deliberative and decision-making business before it. A "legislative act":

(1) Is an integral part of the processes by which members participate in proceedings that come before the Senate or House of Delegates or a committee thereof; and

(2) Relates to the consideration and passage or rejection of proposed legislation; or

(3) Relates to other matters that Constitutional law places within the jurisdiction of either the Senate, the House of Delegates or the legislative branch of state government as a whole.



§4-1A-4. Legislative sphere defined.

The "legislative sphere" includes all activities that are an integral part of the deliberative and communicative processes by which members of the Legislature participate in committee and house proceedings with respect to the consideration and passage or rejection of proposed legislation or with respect to other matters which the Constitution places within the jurisdiction of either house.



§4-1A-5. Political act defined.

"Political act" means an act, nonetheless legitimate, that is political in nature rather than being a legislative act as defined in section three of this article.



§4-1A-6. Scope of legislative immunity generally.

(a) Legislative immunity, affording protection under the Separation of Powers Doctrine and the Speech or Debate privilege, extends to all of a legislator's legislative acts, as defined in section three of this article.

(b) The Speech or Debate privilege, when it applies, is absolute and has two aspects:

(1) A member of the Legislature has immunity extending both to civil suits and criminal prosecutions for all actions within the legislative sphere, even though the conduct, if performed in other than a legislative context, would in itself be unconstitutional or otherwise contrary to criminal or civil statutes; and

(2) A member of the Legislature is provided a testimonial privilege that operates to protect those to whom it applies from being compelled to give testimony as to privileged matters and from being compelled to produce privileged documents.



§4-1A-7. Legislative immunity in specific instances.

The scope of legislative immunity includes, but is not limited to, the following legislative acts:

(1) Introducing and voting for legislation;

(2) Failing or refusing to vote or enact legislation;

(3) Voting to seat or unseat a member;

(4) Voting on the confirmation of an executive appointment;

(5) Making speeches;

(6) Enforcing the rules of the Senate or House of Delegates or the joint rules of the Legislature;

(7) Serving as a member of a committee or subcommittee;

(8) Conducting hearings and developing legislation;

(9) Investigating the conduct of executive agencies;

(10) Publishing and distributing reports;

(11) Composing and sending letters;

(12) Drafting memoranda and documents;

(13) Lobbying other legislators to support or oppose legislation;

(14) Abolishing personnel positions; and

(15) Hiring and firing employees.



§4-1A-8. Actions taken without lawful authority are not immune.

Legislative immunity does not extend to activities by legislators that are without lawful authority under Constitutional law, statutory law or rules of the Legislature, including, but not limited to, the following:

(1) Using an unconstitutional procedure to enact legislation;

(2) Conducting an illegal investigation or an unlawful search or seizure;

(3) Performing another otherwise valid legislative act without proper legislative authority;

(4) Filing a false or incomplete report, disclosure or claim regarding an otherwise valid legislative act; or

(5) Using legislative office for private gain in violation of the provisions of chapter six-b of this code that define and enforce governmental ethics.



§4-1A-9. Political acts are not privileged.

Legislative immunity does not extend to political acts, including, but not limited to, the following:

(1) Communications to the press through letters, electronic mail, newsletters or news releases: Provided, That the release of pending legislation, committee reports, journals, acts and other official legislative reports and documents is a legitimate legislative activity;

(2) Privately releasing a republication of a speech made within the legislative sphere;

(3) Holding a press conference;

(4) Making speeches or giving interviews outside of the legislative sphere; or

(5) Assisting a constituent or supporter through constituent services, including, but not limited to, making appointments with government agencies, attempting to influence discretionary acts of a government officer or providing assistance in securing government contracts.



§4-1A-10. Administrative acts are not immune.

(a) Legislative immunity does not extend to activities by legislators that are administrative in nature rather than legislative. If the underlying facts on which a decision is based are legislative facts involving establishment of a general policy or state of affairs, then the decision is legislative. If the facts used in the decision making are more specific, such as those that relate to particular individuals or situations, then the decision is administrative.

(b) With regard to legislative personnel matters, whether a personnel decision regarding a legislative employee is shielded by legislative immunity depends upon the nature of the duties of the employee about whom the personnel decision is made. Personnel decisions regarding a legislative employee are afforded immunity if the employee's duties are directly related to the functioning of the legislative process and the duties:

(1) Involve work that significantly informs or influences the shaping of laws, such as when the employee has an opportunity for meaningful input into the legislative process; or

(2) Are peculiar to a legislator's work as a legislator or intimately cognate to the legislative process.



§4-1A-11. Certain offers of proof about legislative activities not prohibited.

(a) Proof of a person's status as a member of the Legislature is not prohibited.

(b) A member of the Legislature who chooses to offer evidence of legislative acts as a defense to a criminal prosecution has not been "questioned", even though the member thereby subjects himself or herself to cross-examination.



§4-1A-12. Legislative acts of legislative staff, aides or assistants.

Legislative immunity extends to legislative staff, aides or assistants working on behalf of a legislator. Inquiry is prohibited into things done as a legislator's staff member, aide or assistant which would have been legislative acts if performed by the legislator personally.



§4-1A-13. Legislative immunity from ultimate relief.

Legislative immunity may be invoked to shield a legislator from judicially ordered relief, including, but not limited to, the following:

(1) Criminal prosecution for his or her legislative acts;

(2) Liability for damages for his or her legislative acts;

(3) Declaratory judgments with respect to his or her legislative acts;

(4) Injunctive relief with respect to his or her legislative acts; and

(5) Extraordinary writs with respect to his or her legislative acts.



§4-1A-14. Testimonial immunity.

(a) Testimonial immunity is an aspect of legislative immunity that protects a legislator from questioning elsewhere than in the legislative forum.

(b) When a legislator has been improperly questioned before a grand jury concerning legislative acts, the counts in a criminal indictment that are based on the testimony must be dismissed.

(c) When a legislator is found to be immune from a civil complaint, the relief to be granted is to have the complaint dismissed or to have a writ of prohibition issued to stop further proceedings.

(d) In the case of a subpoena that seeks to improperly question a legislator's conduct as to legislative acts, to depose a legislator or to seek disclosure as to any matters pertaining to the memoranda, documents or actions by a legislator which are or were in connection with the legislative process, the subpoenas may be quashed or the court may grant a motion for a protective order.



§4-1A-15. Right to interlocutory appeal.

Denial of a claim of legislative immunity is immediately appealable under the collateral order doctrine because the Speech or Debate Clause is designed to protect legislators not only from the consequences of litigation's results but also from the burden of defending themselves.



§4-1A-16. Common law regarding legislative immunity not affected by the enactment of this article.

The Legislature of the State of West Virginia, in codifying certain elements and doctrines of the common law regarding legislative immunity through the enactment of this article, does not intend to narrow the common law definition of legislative immunity that is afforded the Legislature under the speech or debate privilege and the separation or division of powers, and does not, with the enactment of this article, otherwise revoke or abrogate any portion of the common law. This article shall not be construed so as to narrow, restrict, revoke or abrogate the common law.






ARTICLE 2. LEGISLATIVE AUDITOR; POWERS; FUNCTIONS; DUTIES; COMPENSATION.

§4-2-1. Purpose of article.

The purpose of this article is to provide for the more expeditious and efficient study and management of the financial problems which at each session confront the Legislature, and to provide a tighter and more economical control by the Legislature over the revenues and expenditures of the state.



§4-2-2. Definitions.

For the purposes of this article: "Committee" means the Joint Committee on Government and Finance of the Senate and House of Delegates.

"Full performance evaluation" means to determine for an agency whether or not the agency is operating in an efficient and effective manner and to determine whether or not there is a demonstrable need for the continuation of the agency, pursuant to the provisions of section ten, article ten of this chapter.

"Post audit" is the audit or review of governmental finances after they have been completed. The scope of a post audit includes audit or review of transactions pertaining to the financial operations of the various agencies of government on the state level, with verification of state revenues at the source and audit of expenditures all the way through the work to the recipient or beneficiary of the service.

"Preliminary performance review" means to determine for an agency whether or not the agency is performing in an efficient and effective manner and to determine whether or not there is a demonstrable need for the continuation of the agency pursuant to the provisions of section eleven, article ten of this chapter.

"Spending unit" means any department, agency, board, commission, officer, authority, subdivision or institution of the state government for or to which an appropriation has been made, or is to be made by the Legislature.



§4-2-3. Appointment of Legislative Auditor; responsibility to Legislature.

There is hereby created the position of Legislative Auditor who shall be appointed by the committee to serve at its will and pleasure. He shall be solely responsible to the Legislature.



§4-2-4. Duties of Auditor; filing reports.

(a) It is the duty of the Legislative Auditor to compile fiscal information for the Senate and the House of Delegates, to make a continuous audit and analysis of the state budget, revenues and expenditures, during and between sessions of the Legislature, to make post audits of the revenues and expenditures of the spending units of the state government, at least once every two years, if practicable, to report any misapplication of state funds or erroneous, extravagant or unlawful expenditures by any spending unit, to ascertain facts and to make recommendations to the Legislature concerning post-audit findings, the revenues and expenditures of the state and of the organization and functions of the state and its spending units.

(b) The Legislative Auditor may collect, and the department, agency or board shall pay, any or all of the costs associated with conducting the post audits from the department, agency or board being audited, when necessary and desirable. The Legislative Auditor shall render to the department, agency or board liable for the costs a statement of the costs as soon after the costs were incurred as practicable, and it is the duty of the department, agency or board to pay promptly in the manner that other claims and accounts are paid. All money received by the Legislative Auditor from this source shall be expended only for the purpose of covering the costs associated with such services, unless otherwise directed by the Legislature.

(c) A copy of each report of audit when completed and certified shall be filed in the office of the department of finance and administration as a public record and a copy shall be filed with the Attorney General for any action he or she may consider necessary.



§4-2-5. Powers of Auditor.

The Legislative Auditor shall have the power and authority to examine the revenues, expenditures and performance of every spending unit of the state government and for these purposes shall have the authority, by such means as are necessary, to require any person holding office in the state government or employed by the state, to allow him to inspect the properties, equipment, facilities and records of the various agencies, departments, subdivisions or institutions of the state government for which appropriations are to be made or have been made, either before or after estimates therefor are submitted, and before, during and after the sessions of the Legislature. Refusal of any person to allow such inspection shall be reported by the Legislative Auditor to the committee.



§4-2-6. Preparation of budgets and reports.

The Legislative Auditor shall prepare an appropriate budget for each spending unit, for each biennium for which appropriations are sought, in such form and with such itemization and other information as the committee shall prescribe, at least thirty days prior to any legislative session, and submit the same to the committee with the appropriate recommendations, together with such other findings and reports deemed necessary or required by the committee. He shall also report to the committee any misapplication of state funds and any erroneous, extravagant or unlawful expenditures by any spending unit, together with such other findings and reports as the committee shall require.



§4-2-7. Compensation and expenses of Auditor.

As compensation for his services the Legislative Auditor shall receive a sum to be fixed by the committee. He shall receive, in addition, the necessary traveling expenses incident to the performance of his duties.



§4-2-8. Assistants and employees.

The Legislative Auditor may appoint or employ such assistants or employees as may be necessary for the efficient discharge of his duties. Appointees and employees shall serve during his will and pleasure. The number and compensation of such assistants or employees shall be fixed by the committee.



§4-2-9. Offices; working space.

The office of the Legislative Auditor shall be located at the state Capitol and shall be open at all reasonable times for the transaction of business.

All state departments, institutions or other agencies of the state government shall provide necessary comfortable space for the purpose of occupancy by employees of the office of the Legislative Auditor conducting post audits, full performance evaluations or preliminary performance reviews in the various departments, institutions or other agencies of the state, located conveniently at the state Capitol and at the several institutions or other agencies throughout the state.



§4-2-10. Payment of compensation and expenses.

All compensation and expenses of the Legislative Auditor and his assistants and employees shall be paid out of the funds of the committee, or out of such other appropriations as may be made by the Legislature therefor.



§4-2-11. Statutory references; transfer of postaudit functions.

Whenever any statute of the state refers to an officer or agency of the state whose functions and duties are by this article transferred to another officer or agency of the state, the reference shall be understood to be made to the officer or agency, as the case may be, to which the functions and duties have been transferred.



§4-2-12. Severability.

If any provision hereof or the application thereof to any person, department or circumstance is held invalid, such invalidation shall not affect other provisions or applications of this article which can be given effect without the invalid provision or application, and to this end the provisions of this article are declared to be severable.






ARTICLE 2A. COMPENSATION FOR AND EXPENSES OF MEMBERS OF THE LEGISLATURE.

§4-2A-1. Implementation of resolutions of citizens legislative compensation commission; definition.

The purpose of this article is to implement from time to time the resolutions submitted by the citizens legislative compensation commission created by section thirty-three, article six of the West Virginia Constitution. For the purposes of this article, the term "regular session" shall include any extension of a regular session of the Legislature.



§4-2A-2.  Basic compensation for services; proration.

(a) Beginning in the calendar year 2009 and for each calendar year after that, each member of the Legislature shall receive as basic compensation for his or her services the sum of $20,000 per calendar year, to be paid as provided in subsection (b) of this section. In addition to the basic compensation, members shall receive the additional compensations as are expressly provided in sections three, four and five of this article. All other increased amounts or new amounts in respect to the compensation of members of the Legislature, set forth in the resolution of the Citizens Legislative Compensation Commission, dated January 9, 2007, and implemented in sections two, four, six and eight of this article providing for new amounts or amounts increased to new amounts greater than those in force and effect on January 1, 2007, become effective for calendar year 2009 and each calendar year after that: Provided, That increased amounts or new amounts in respect to the expenses of members of the Legislature, set forth in said resolution, and implemented in sections six and eight of this article providing for new amounts or amounts increased to new amounts greater than those in force and effect on January 1, 2007, become effective for calendar year 2008 and each calendar year after that.

(b) The basic compensation is payable as follows:

(1) In the year 2009, and every fourth year after that:

(A) Five thousand dollars in each of February, March and April, payable at least twice per month; and

(B) Six hundred twenty-five dollars in each of January, May, June, July, August, September, October and November, payable at least twice per month;

(2) Beginning in 2010, in all years except those described in subdivision (1) of this subsection:

(A) Five thousand dollars in each of January, February and March, payable at least twice per month; and

(B) Six hundred twenty-five dollars in each of April, May, June, July, August, September, October and November, payable at least twice per month.

(c) In the event of the death, resignation or removal of a member of the Legislature and the appointment and qualification of his or her successor, the compensation provided in this section for the month in which the death, resignation or removal of the member of the Legislature occurs shall be prorated between the original member and his or her successor on the basis of the number of days served, including Saturdays and Sundays in the month.



§4-2A-3. Compensation for members of the Legislature during any extension of regular session or during extraordinary session.

Each member of the Legislature shall receive, in addition to the basic compensation provided for in section two of this article, additional compensation of $150 per day for each day of attendance in person upon any business of the Senate or House of Delegates, as the case may be, on each day upon which the Senate or House of Delegates is actually called to order during each extension of regular session or during extraordinary session of the Legislature. The additional compensation shall be paid from time to time during any extended session or extraordinary session, as prescribed by rules established by the Legislative Auditor.



§4-2A-4. Additional compensation for President of Senate, Speaker of House of Delegates, majority leaders, minority leaders, certain committee chairs and selected members of both houses.

(a) In addition to the basic and additional compensation provided in sections two and three of this article, the President of the Senate and the Speaker of the House of Delegates shall each receive additional compensation of:

(1) $150 per day for each day actually served during any regular, extension of regular or extraordinary session as presiding officer, including Saturdays and Sundays; and

(2) $150 per day for attending to legislative business when the Legislature is not in regular, extension of regular or extraordinary session and interim committees are not meeting.

(b) In addition to the basic and additional compensation provided in sections two and three of this article, the majority leaders and minority leaders of the Senate and of the House of Delegates shall each receive additional compensation of $50 per day for each day actually served during any regular, extension of regular or during extraordinary session, including Saturdays and Sundays, as the selected legislative leaders of their respective political parties.

(c) The presiding officer and majority and minority leader compensation shall be paid, from time to time, during any such session or interim period, as the case may be, as may be prescribed by rules established by the Legislative Auditor.

(d) In addition to the basic and additional compensation provided in sections two and three of this article, the chairpersons of the committees on finance and committees on the judiciary of the respective houses and up to six additional persons from each house, to be named by the presiding officer, shall each receive an additional compensation of $150 per day up to a maximum of thirty days for attending to legislative business when the Legislature is not in regular, extended or extraordinary session and interim committees are not meeting.



§4-2A-5. Interim compensation for members.

(a) In addition to the basic and any additional compensation provided for in sections two, three and four of this article, each member shall receive interim compensation of $150 per day for each day actually engaged in the performance of interim duties as a member of any interim committee between regular sessions of the Legislature: Provided, That the total additional interim compensation payable to any member and his or her replacement, if any, on a committee or commission under the provisions of this subsection shall not exceed the sum of $4,500 per calendar year.

(b) In addition to the basic and any additional compensation provided for in sections two, three and four of this article and subsection (a) of this section, each member shall receive interim compensation of $150 per day for each day actually engaged in the performance of legislative duties at a meeting of any statutorily created legislative committee which meets between regular sessions of the Legislature and outside of regular interim meetings when authorized by the committee co-chairs and approved by the President of the Senate and the Speaker of the House of Delegates, not to exceed fifteen days per calendar year.



§4-2A-6. Travel expenses.

(a) Each member of the Legislature is entitled to be reimbursed, upon submission of an expense voucher, for expenses incurred incident to travel in the performance of his or her duties as a member of the Legislature or any committee of the Legislature, whether the committee is operating under general law or resolution, including, but not limited to, attendance at party caucuses held in advance of the date of the assembly of the Legislature in regular session in odd-numbered years for the purpose of selecting candidates for officers of the two houses, at a rate equal to that paid by the travel management office of the Department of Administration for the most direct usually traveled route, if travel is by private automobile, or for actual transportation costs for direct route travel, if travel is by public carrier, or for any combination of those means of transportation actually used, plus the cost of necessary taxi or limousine service, tolls and parking fees in connection with the travel, but during any regular, extension of regular or extraordinary session, travel expenses shall not be paid to any member for more than one round trip to and from the seat of government and to and from his or her place of residence for each week of the session.

(b) In addition to the travel expense in subsection (a) of this section, the President of the Senate and the Speaker of the House of Delegates are entitled to be reimbursed as provided in subsection (a) of this section, upon submission of an expense voucher, for expenses incurred incident to travel which is related to their duties as presiding officers of the respective houses of the Legislature, but which takes place when the Legislature is not in regular, extension of regular or extraordinary session and interim committees are not meeting.

(c) The rate paid for mileage pursuant to this section may change from time to time in accordance with changes in the reimbursement rates established by the travel management office of the Department of Administration, or its successor agency.



§4-2A-7. Reimbursement for expenses incurred during any session or interim assignment.

(a) Each member of the Legislature who does not commute daily shall receive the sum of $131 per day as per diem allowance in connection with any regular, extended, extraordinary session, interim assignment or for any member authorized by the presiding officer. Any member of the Legislature who does commute daily shall receive the sum of $55 per day as the per diem allowance and, in addition to the allowance, shall be reimbursed for overnight commuting expenses at the mileage rate equal to the amount paid by the travel management office of the Department of Administration for the most direct usually traveled route, if travel is by private automobile, or for actual transportation costs for direct route travel, if travel is by public carrier, or for any combination of the means of transportation actually used, plus the costs of necessary taxi or limousine service, tolls and parking fees in connection with the travel: Provided, That the total of this per diem allowance plus travel expense for a daily commuting member may not exceed $131 per day. The amount for mileage paid pursuant to this subsection may change from time to time in accordance with changes in the level of reimbursement by the travel management office.

(b) The President of the Senate and the Speaker of the House of Delegates, the chairman of the house committee on finance, the chairman of the Senate committee on finance, the chairman of the house committee on the judiciary, the chairman of the Senate committee on the judiciary, and up to six additional persons from each house designated by the presiding officer pursuant to section four of this article, shall be reimbursed for travel at the rate established in subsection (a) of this section, and shall further receive the per diem allowance established in the subsection in connection with business which is related to their duties as officers at the times when the Legislature is not in regular, extended or extraordinary session, and interim committees are not meeting.



§4-2A-8. Out-of-state expenses.

In addition to reimbursement for travel expenses as authorized in section six of this article, each member of the Legislature traveling from West Virginia to an out-of-state point or points and returning incident to the performance of his or her duties as a member of the Legislature or any committee of the Legislature, whether the committee is operating under general law or resolution, where the travel has been duly authorized, is entitled to be reimbursed, upon submission of an expense voucher for the travel, for all reasonable and necessary expenses actually incurred incident to the travel, but the total of any and all reimbursed expenses, exclusive of reimbursement for travel expenses, shall not under any circumstances exceed the actual cost of housing at the least expensive available single rate and meal and miscellaneous expenses of $55 per day. A receipt for the amount paid for housing and for travel by any public transportation to and from West Virginia shall be submitted with the expense voucher, but a receipt is not required to be submitted with any expense voucher for meal and miscellaneous expenses.



§4-2A-9.

Repealed.

Acts, 1994 Reg. Sess., Ch. 99.



§4-2A-10. Affidavits required; approval by legislative Auditor of vouchers; travel and lodging expenses within Charleston not reimbursable; rules authorized.

Any expense voucher submitted pursuant to the provisions of sections six, seven, eight or nine of this article must be verified by the affidavit of the member incurring such expense and all such expense vouchers shall be approved by the Legislative Auditor prior to submission for payment.

Notwithstanding any other provisions of this article to the contrary, no member of the Legislature who resides within the corporate limits of the city of Charleston may be reimbursed under this article for any travel and lodging expenses incurred within such corporate limits.

The Legislative Auditor is hereby authorized to adopt, amend and repeal such rules as may be necessary to implement or effectuate the provisions of this article.






ARTICLE 2B. WORK GROUPS.

§4-2B-1. Job creation work groups.

(a)(1) The Legislature finds that an array of economic development initiatives have been taken by the Legislature, the Governor and various agencies of the Executive to promote the growth of job opportunities for residents of the state, including, but not limited to:

(A) An extensive reduction of business tax burdens, workers' compensation reform, and significant investment in university research;

(B) Providing new and expanding businesses with technical and financial assistance to train, retrain and upgrade the skills of their employees;

(C) Providing the curricula of an expanding Community and Technical College System that is highly responsive to business and workforce needs; and

(D) Broad based nationwide and global marketing of the advantages of West Virginia as a place to do business, to work and to live.

(2) These efforts are promoting a positive business climate and continued business growth in the state. The Legislature finds, however, that more can be done. The Legislature expects to continuously examine and consider legislative proposals for further actions that can be taken to increase jobs available in this state by encouraging the expansion of existing industries and business, both large and small, in this state, and by attracting to this state new industries and businesses that will complement the state's ongoing efforts to compete in the national and global economies. The Legislature further finds that it can promote the effectiveness of its consideration of these proposals as well as provide a source of other ideas for the same by authorizing the formation of job creation work groups to gather information in person at locations within and outside the state in order to observe first hand the best practices for job creation developed elsewhere.

(b) The President of the Senate may establish one or more Senate job creation work groups, composed of one or more members of the Senate. The Speaker of the House of Delegates may establish one or more House of Delegates job creation work groups, composed of one or more members of the House of Delegates.

(c) Each job creation work group shall conduct its activities under the direction of the appointing presiding officer, independently or in cooperation with the Department of Commerce, the West Virginia Development Office, or other executive office or agency of the state. The work group shall conduct meetings and visitations as it is directed by the appointing presiding officer for the purposes of obtaining information available to assist the Legislature's efforts to take effective action to increase and attract jobs in West Virginia. The primary purpose of a job creation workgroup is to become a resource for other members of its respective house of the Legislature. The work group shall also meet with existing businesses and organizations to further develop resources currently available to expand upon and grow job opportunities within the state. Each member of a job creation work group may make proposals or recommendations on this subject as an individual member of the Legislature. The work group exists until terminated by the appointing presiding officer.

(d) The expenses of a job creation work group shall be paid from the funds of the respective house in which it is established. The members of the work group may receive no compensation for their services other than actual expenses incurred in the discharge of their duties as members of work group, subject to the limitations provided for the reimbursement of travel and other expenses incurred in the performance of duties as a member of the Legislature under article two-a of this chapter.

(e) The provisions of this section expire and are of no force and effect after December 31, 2014.






ARTICLE 2C. JUDICIAL COMPENSATION COMMISSION.

§4-2C-1. Judicial Compensation Commission established; membership.

(a) The Judicial Compensation Commission is hereby established as an advisory commission to the West Virginia Legislature. The commission shall be responsible for studying the compensation structure for justices of the Supreme Court of Appeals, circuit court judges, family court judges, magistrates and any other judicial officer subject to election and which office requires the judge to hold a professional license to serve in that position. The commission shall also be responsible for determining and making recommendation as to the adequate compensation for those positions to ensure that highly qualified persons will be attracted to serve on the bench.

(b)The commission shall be comprised of the following five members:

(1) The Dean of the West Virginia University College of Law;

(2) Two individuals appointed by the President of the Senate; and

(3) Two individuals appointed by the Speaker of the House of Delegates.

(c) Any person appointed to serve on the commission pursuant to subdivisions (2) and (3), subsection (b) of this section shall serve for four years: Provided, That no public employee, elected public official, person receiving a pension from the State of West Virginia, member of the West Virginia State Bar or officer of a state or county political party executive committee established pursuant to W.Va. Code §3-1-9 may be appointed pursuant to subdivision (2) or (3) subsection (b) of this section to serve on the commission. The initial appointments to the commission shall be made by July 1, 2016. Upon expiration of any term, the person previously appointed shall continue to serve until his or her successor is duly appointed and qualified to serve on the commission.

(d) A member of the commission is not eligible for appointment to a state judicial position as long as he or she is serving as a member of the commission.

(e) The members of the commission shall serve without compensation but shall be reimbursed by the Joint Committee on Government and Finance for reasonable expenses incurred in carrying out the responsibilities of the commission. Commission members shall be reimbursed at the same rate established for public employees.

(f) In the event of a vacancy on the commission, the unexpired term shall be filled in the same manner used to make the original appointment within sixty days of the vacancy.



§4-2C-2. Commission meetings; where held; how conducted.

(a) The commission shall meet in Charleston, West Virginia, at the place and time designated by the chairperson with at least ten days’ written notice to the members of the commission.

(b) The commission shall meet at the call of the chairperson or at the request of a majority of the members.

(c) For purposes of calling the first meeting, the Dean of the West Virginia University College of Law shall serve as the initial chairperson. At its first meeting, the members of the commission will select a chairperson. In the event that the member selected to serve as chairperson ceases to be a member of the commission, the Dean of West Virginia University College of Law shall serve as the chairperson for purposes of calling the next meeting.

(d) A majority of the commission members shall constitute a quorum.

(e) The commission shall meet as often as is necessary to conduct a thorough review of judicial compensation and prepare the report and recommendations provided for in section three of this article.

(f) In furtherance of its duties, the commission may request staff assistance from the Joint Committee on Government and Finance. The Commission may additionally seek assistance and information from the administrative office of the Supreme Court of Appeals as may be necessary in the collection of data and research.

(g) All meetings of the commission and all business conducted by the commission shall be subject to the open meetings provisions of article nine-a, chapter six of this code.



§4-2C-3. Judicial Compensation Commission reports and recommendations; legislative action.

(a) During any time it is convened, the commission shall study the compensation structure for justices of the Supreme Court of Appeals, circuit court judges, family court judges, magistrates and any other judicial officer subject to election and which office requires the judge to hold a professional license to serve in that position for purposes of making a recommendation concerning appropriate compensation for those judicial officers.

(b) In recommending the appropriate salaries of the state’s judicial officers, the commission shall consider the following factors:

(1) The skill and experience required of the particular judgeship at issue;

(2) The value of comparable service performed by justices and judges, as determined by reference to judicial compensation in other states and in the federal government;

(3) The value of comparable service performed in the private sector including, but not limited to, private judging, arbitration, and mediation;

(4) The compensation of attorneys in the private sector;

(5) The cost of living;

(6) The compensation presently received by other public officials in the state;

(7) The level of overall compensation adequate to attract the most highly qualified individuals in the state, from a diversity of life and professional experiences, to serve the judiciary without unreasonable hardship and with judicial independence unaffected by financial concerns; and

(8) Any other information the commission may find relevant in its mission to determine the appropriate compensation for the state’s judicial officers.

(c) The commission shall prepare and submit its first report containing its recommendations no later than September 1, 2017. The commission shall then prepare and submit subsequent reports on or before September 1 of each year thereafter, except during those years that the commission is adjourned pursuant to the provisions of subsection (f) of this section.

(d) The commission shall send a copy of its recommendations to the Governor, the Joint Committee on Government and Finance, the Chief Justice of the Supreme Court of Appeals and the Administrative Director of the Supreme Court of Appeals.

(e) In the immediate legislative session following the year in which a recommendation is received from the commission, a bill adopting the salary recommendations made by the commission may be introduced by the presiding officer in both the Senate and the House of Delegates.

(f) The commission shall continue to meet and prepare updated recommendations in accordance with the following schedule:

(1) If the bill introduced pursuant to subsection (e) of this section is enacted adopting the complete recommendations of the commission, the commission shall then be adjourned for three years from the effective date of the increase.

(2) If the bill introduced pursuant to subsection (e) of this section is not enacted or, if that bill is enacted, but adopts salaries less than those which were recommended by the commission, the commission shall continue to meet annually to prepare updated recommendations to provide to the parties identified in subsection (d) of this section.






ARTICLE 3. JOINT COMMITTEE ON GOVERNMENT AND FINANCE.

§4-3-1. Continued as statutory body; composition; appointment and terms of members.

The Joint Committee on Government and Finance, heretofore existing under a joint rule of the Senate and House of Delegates, is hereby continued as a statutory body. This committee shall be composed of seven members of the Senate, six of whom shall be appointed by the President of the Senate, and seven members of the House of Delegates, six of whom shall be appointed by the Speaker of the House of Delegates. The six members appointed by the President of the Senate shall include the majority leader of the Senate, the minority leader of the Senate, the chairman of the Senate committee on the judiciary and the chairman of the Senate committee on finance. The six members appointed by the Speaker of the House of Delegates shall include the majority leader of the House of Delegates, the minority leader of the House of Delegates, the chairman of the house committee on the judiciary and the chairman of the house committee on finance. The President of the Senate and the Speaker of the House of Delegates shall be members of the committee and cochairmen thereof. Not more than five members of the committee from each house shall be members of the same political party: Provided, That in the event the membership of a political party is less than fifteen percent in the House of Delegates or Senate, then the membership of that political party from the legislative house with less than fifteen percent membership may be one from that house. The members shall serve until their successors shall have been appointed as heretofore provided.



§4-3-2. Expenses of committee; compensation of members.

The expenses of the committee shall be paid from the contingent fund of the Senate and contingent fund of the House of Delegates in equal amounts. The members of the committee shall receive no remuneration for their services, other than actual expenses incurred in the discharge of their duties hereunder as approved by the committee.



§4-3-3. Powers and duties generally; report to Legislature; office.

It shall be the duty of the committee to consider matters referred to it by legislative resolution, and to study and survey matters of government, finance, and claims against the state and to make a report of its studies, findings and such recommendations as it may deem proper and as well all expenditures of said committee to regular annual sessions of the Legislature. The committee is hereby vested with power and authority to employ and supervise the Legislative Auditor, as provided in article two of this chapter; and to employ other technical and clerical personnel as may from time to time be necessary; and to establish a legislative reference library. The committee shall be vested with and authorized to exercise all powers granted such committee by legislative resolution, and the statutes and Constitution of the State of West Virginia. The committee may function and exercise any power granted it either during the interim periods between sessions of the Legislature or while the Legislature is in session. The office of said committee shall be maintained at the state Capitol.



§4-3-3A. Interim powers and duties.

The Joint Committee on Government and Finance shall coordinate meetings between regular sessions of the Legislature of all legislative committees and legislative commissions established by and operating under general law and shall authorize interim meetings of said committees and commissions.

The Joint Committee on Government and Finance shall study and survey matters of government, finance and claims against the state as authorized by section three, article three, chapter four. In addition, the joint committee may make studies it was directed to make by concurrent resolutions heretofore adopted by the Legislature and continued for additional study by the joint committee by concurrent resolutions adopted by the Legislature. The joint committee may make these studies by creation of subcommittees.

The joint committee may commission studies to be made jointly by appropriate standing committees of each house of the Legislature between regular sessions of the Legislature.



§4-3-3B. Duty of the Joint Committee on Government and Finance with respect to the statewide reappraisal to be completed on the March 31, 1985.

The joint committee is hereby directed to study during the calendar years 1983 and 1984, any and all matters upon which legislation is required by the property tax limitation and homestead exemption amendment of 1982 and any matters upon which, in the joint committee's judgment legislation may become necessary with respect thereto, including a study of the desirability of this state converting, for purposes of determining the property subject to ad valorem property taxation, to an averaged annual value method or pro rata value method as opposed to a tax-status-day value method. The committee shall report to the Legislature any recommendations which it may deem proper, along with legislation to effectuate those recommendations.



§4-3-3C. Reorganization of joint legislative agencies.

(a) The Joint Committee on Government and Finance has the authority over and direction of joint legislative agencies, personnel and services, including, but not limited to, the following:

(1) The Commission on Special Investigations provided for in article five, chapter four of this code;

(2) The Court of Claims provided for in article two and crime victims compensation provided for in article two-a, chapter fourteen of this code;

(3) The Legislative Auditor provided for in article two, chapter four of this code;

(4) The Legislative Rule-Making Review Committee provided for in article three, chapter twenty-nine-a of this code;

(5) The legislative reference library provided for in section three of this article;

(6) The legislative automated systems division;

(7) Legislative Services;

(8) Public information; and

(9) Joint services provided by one or more of the joint agencies set forth in this subsection. The following joint services are included:

(A) Bill drafting;

(B) Budget analysis;

(C) Duplicating;

(D) Financial, payroll, personnel and purchasing for joint agencies and personnel;

(E) Fiscal analysis;

(F) Post audits, full performance evaluations and preliminary performance reviews;

(G) Research; and

(H) Joint services to other joint legislative committees created and authorized by this code, to joint standing committees of the Senate and House of Delegates, to standing committees of the Senate and House of Delegates and to legislative interim committees.

(b) Notwithstanding any other provision of this chapter to the contrary, the Joint Committee on Government and Finance has the authority to reorganize and restructure the joint legislative agencies, personnel and services as provided in subsection (a) of this section for the purposes of improving their efficiency and the service they provide to the Legislature and to improve the management thereof by the joint committee. To accomplish these purposes, the joint committee may create divisions as it determines necessary and transfer and assign the joint agencies, personnel and services to the divisions. The divisions, joint agencies, personnel and services shall operate under the direction and policies of the joint committee: Provided, That nothing in this section shall be construed to permit the joint committee to alter or redefine the powers, duties and responsibilities vested in the commission on special investigations pursuant to article five of this chapter.



§4-3-4. Access to records of state agency or department; public hearings; meetings; administering oaths to persons testifying; compelling access to records and attendance of witnesses; production of evidence.

For the purpose of obtaining information in conjunction with the formulation of new laws or the revision of existing laws or in conjunction with any investigation or survey, the committee, or an employee duly authorized by the committee, shall have access to any and all records of every agency or department of the state.

In addition to its regular and special meetings, the committee, or any employee duly authorized by the committee, is empowered to hold public hearings in furtherance of the purposes authorized by this article, at such times and places within the state as may be desirable, and either cochairman or any member of the committee shall have the power to administer oaths to persons testifying at such hearings or meetings.

By subpoena, issued over the signature of either cochairman of the committee and served in the manner provided by law, the committee may summon and compel the attendance of witnesses and their examination under oath and the production of all books, papers, documents and records necessary or convenient to be examined and used by the committee in the performance of its duties. If any witness subpoenaed to appear at any hearing or meeting shall refuse to appear or to answer inquiries there propounded, or shall fail or refuse to produce books, papers, documents or records within his or her control when the same are demanded, the committee in its discretion may enforce obedience to its subpoena by attachment, fine or imprisonment, as provided in section five, article one of this chapter; or it may report the facts to the circuit court of Kanawha County or any other court of competent jurisdiction and such court shall compel obedience to the subpoena as though such subpoena had been issued by such court in the first instance.

Witnesses subpoenaed to attend such hearings or meetings, except officers or employees of the state, shall be allowed the same mileage and per diem as is allowed witnesses before any petit jury in this state.



§4-3-5. Computer subscriber system.

(a) The Joint Committee on Government and Finance is authorized to provide information from portions of the Legislature's computer data to persons through the Internet, or through other means approved by the committee, for noncommercial use, with or without charge. The committee may charge and collect fees for providing or licensing portions of the data maintained in the Legislature's computer databases to persons requesting the data.

(b) The Joint Committee on Government and Finance shall, prior to January 12, 2000, consider how best to provide, through the Internet or other means, free public-access to appropriate information maintained in the Legislature's computer databases. The committee shall consider providing free public access through the Internet, or other appropriate means, to bill status information, the text of pending bills, the daily journals of the House of Delegates and the Senate, the West Virginia code, and any other information determined appropriate by the committee, all as maintained by the Legislature in its computer databases. In determining what information to which to provide free access, the committee shall consider how the access may affect the integrity, security and functionality of the Legislature's computer system and its primary use of supporting its legislative functions.

(c) No part of the information contained in the Legislature's computer system databases in its magnetic or electronic form is a public record as that term is defined in section two, article one, chapter twenty-nine-b of this code. Notwithstanding any provisions of section three, article one, chapter twenty-nine-b of this code to the contrary, the Legislature may not be required or compelled to allow access to all or a portion of its databases for inspection and copying and may not be required to make available copies of all or a portion of its databases on magnetic or electronic media.



§4-3-6. Authority to screen employees of the Legislature; background checks.

The Joint Committee on Government and Finance shall create and implement a background check program to facilitate the processing and analysis of the criminal history and background of applicants for employment by the Legislature. In the course of determining an applicant’s eligibility for employment with the Legislature, the legislative manager shall request each applicant to submit a full set of fingerprints for the purpose of conducting a criminal history record check. Records shall be checked through the Criminal Identification Bureau of the West Virginia State Police and the United States Federal Bureau of Investigation for a national criminal history record check and the results shall be made available to the Director of the Division of Protective Services. If the results of the criminal history check reveal an offense or offenses, the Director of the Division of Protective Services shall advise the President of the Senate, the Speaker of the House of Delegates or the joint committee depending on the appropriate hiring authority for the position sought by the applicant.






ARTICLE 4. CITIZENS HEARING COMMITTEE.

§4-4-1. to 4-4-3.

Repealed.

Acts, 1991 Reg. Sess., Ch. 71.






ARTICLE 5. COMMISSION ON SPECIAL INVESTIGATIONS.

§4-5-1. Commission continued as "Commission on Special Investigations"; composition; appointment and terms of members.

The purchasing practices and procedures commission, heretofore created, shall continue in existence but on and after the effective date of this section shall be named and designated the "Commission on Special Investigations." The commission shall continue to be composed of five members of the Senate, to be appointed by the president thereof, no more than three of whom shall be from the same political party; and five members of the House of Delegates, to be appointed by the speaker thereof, no more than three of whom shall be appointed from the same political party: Provided, That in the event the membership of a political party is less than fifteen percent in the House of Delegates or Senate, then the membership of that political party from the legislative house with less than fifteen percent membership may be one from that house. The commission shall be headed by two cochairmen, one to be selected by and from the members appointed from the Senate, and one to be selected by and from the members appointed from the House of Delegates. All members of the commission shall serve until their successors shall have been appointed as heretofore provided.



§4-5-2. Powers and duties generally.

(a) The Commission on Special Investigations shall have the power, duty and responsibility, upon a majority vote of the members appointed, to:

(1) Conduct a comprehensive and detailed investigation into the purchasing practices and procedures of the state;

(2) Determine if there is reason to believe that the laws or public policy of the state in connection with purchasing practices and procedures have been violated or are inadequate;

(3) Determine if any criminal or civil statutes relating to the purchasing practices and procedures in this state are necessary to protect and control the expenditures of money by the state;

(4) Investigate or examine any matter involving conflicts of interest, bribery of state officials, malfeasance, misfeasance or nonfeasance in office by any employee or officer of the state;

(5) Conduct comprehensive and detailed investigations to determine if any criminal or civil statutes have been violated at any level of state government;

(6) Determine whether to recommend criminal prosecution or civil action for any violation, either criminal or civil, at any level of state government and, if it is determined that action is necessary, to make appropriate recommendation to the Attorney General, prosecuting attorney or other authority empowered to act on such recommendation; and

(7) Make such written reports to the members of the Legislature between sessions thereof as the commission may deem advisable and on the first day of each regular session of the Legislature make an annual report to the Legislature containing the commission's findings and recommendations including in such report drafts of any proposed legislation which it deems necessary to carry such recommendations into effect.

(b) The commission is also expressly empowered and authorized to:

(1) Sit during any recess of the Senate and House of Delegates;

(2) Recommend to the judge of any circuit court that a grand jury be convened pursuant to the provisions of section fourteen, article two, chapter fifty-two of this code, to consider any matter which the commission may deem in the public interest and, in support thereof, make available to such court and such grand jury the contents of any reports, files, transcripts of hearings or other evidence pertinent thereto;

(3) Employ such legal, technical, investigative, clerical, stenographic, advisory and other personnel as it deems needed and, within the appropriation herein specified, fix reasonable compensation of such persons and firms as may be employed: Provided, That such personnel as the commission may determine shall have the authority to administer oaths and take affidavits and depositions anywhere in the state.

(4) Consult and confer with all persons and agencies, public (whether federal, state or local) and private, that have information and data pertinent to an investigation; and all state and local governmental personnel and agencies shall cooperate to the fullest extent with the commission;

(5) Call upon any department or agency of state or local government for such services, information and assistance as it may deem advisable; and

(6) Refer such matters as are appropriate to the office of the United States attorney and cooperate with such office in the disposition of matters so referred.

(c) Notwithstanding any provision of this code to the contrary, specific personnel may be designated by the commission to carry a firearm in the course of performing his or her official duties: Provided, That as a precondition of being authorized to carry a concealed weapon in the course of their official duties, any such designated personnel must have first successfully completed a firearms training and certification program which is equivalent to that which is required of members of the state police. The designated persons must also possess a license to carry a concealed deadly weapon in the manner prescribed in article seven, chapter sixty-one of this code.



§4-5-3. Executive sessions; hearings; subpoena power; enforcement provisions.

The commission shall have the power and authority to hold executive sessions for the purpose of establishing business, policy, an agenda and the interrogation of a witness or witnesses: Provided, That if a witness desires a public or open hearing he shall have the right to demand the same and shall not be heard otherwise: Provided, however, That if a witness desires a hearing in an executive session, he shall have the right to demand the same and shall not be heard otherwise. However, members of the staff of the commission may be permitted to attend executive sessions with permission of the commission.

The commission is hereby empowered and authorized to examine witnesses and to subpoena such persons and books, records, documents, papers or any other tangible things as it believes should be examined to make a complete investigation. All witnesses appearing before the commission shall testify under oath or affirmation, and any member of the commission may administer oaths or affirmations to such witnesses. To compel the attendance of witnesses at such hearings or the production of any books, records, documents, papers or any other tangible thing, the commission is hereby empowered and authorized to issue subpoenas, signed by one of the cochairmen, in accordance with section five, article one, chapter four of this code. Such subpoenas shall be served by any person authorized by law to serve and execute legal process and service shall be made without charge. Witnesses subpoenaed to attend hearings shall be allowed the same mileage and per diem as is allowed witnesses before any petit jury in this state.

If any person subpoenaed to appear at any hearing shall refuse to appear or to answer inquiries there propounded, or shall fail or refuse to produce books, records, documents, papers or any other tangible thing within his control when the same are demanded, the commission shall report the facts to the circuit court of Kanawha county or any other court of competent jurisdiction and such court may compel obedience to the subpoena as though such subpoena had been issued by such court in the first instance.



§4-5-4. Compensation and expenses of members; other expenses; how paid; joint committee approval.

The members of the commission shall receive travel, interim and out-of-state expenses, as authorized in sections six, eight and nine, article two-a, chapter four of this code. Such expenses and all other expenses including those incurred in the employment of legal, technical, investigative, clerical, stenographic, advisory and other personnel shall be paid from the appropriation under "Account No. 103 for Joint Expenses," but no expense of any kind whatever shall be incurred unless the approval of the Joint Committee on Government and Finance therefor is first had and obtained by the commission.



§4-5-5. Investigations exempt from public disclosure requirements.

The investigations conducted by the commission and the materials placed in the files of the commission as a result of any such investigation are exempt from public disclosure under the provisions of chapter twenty-nine-b of this code.



§4-5-6. False statements to commission.

(a) A person is guilty of making a false statement to the Commission on Special Investigations when:

(1) Such person, with the intent to impede the commission or to impede an investigator of the commission acting in the lawful exercise of his or her official duties, knowingly and willfully makes any false, fictitious or fraudulent statement or representation, or makes or uses any false writing or document knowing the same to contain any false, fictitious or fraudulent statement or entry;

(2) Such statement, representation, writing or document is made or given to the commission or an investigator of the commission acting in the lawful exercise of his or her official duties; and

(3) The misrepresentation is material.

(b) The provisions of subsection (a) of this section are not applicable to a person in the relation of husband and wife, parent or grandparent, child or grandchild, brother or sister, by consanguinity or affinity, of an individual who is the subject of an investigation by the commission.

(c) Any person who violates the provisions of this section is guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than $100 nor more than $1,000, or confined in jail for not more than one year, or both, in the discretion of the court.






ARTICLE 6. BLENNERHASSETT HISTORICAL COMMISSION.

§4-6-1. to 4-6-7.

Expired May 15, 1976.






ARTICLE 7. LEGISLATIVE BUILDING COMMISSION.

§4-7-1. Definitions.

The following terms, wherever used or referred to in this article, shall have the following meanings, unless a different meaning clearly appears from the context:

(1) "Commission" means the legislative building commission of West Virginia or if said commission shall be abolished, any board or officer succeeding to the principal functions thereof, or to whom the powers given to said commission shall be given by law.

(2) "Bonds" means bonds issued by the state building commission of West Virginia pursuant to this article.

(3) "Project" means collectively the acquisition of land, the construction, equipping and furnishing of a state legislative building together with incidental approaches, structures and facilities to, adjacent or around it.

(4) "Cost of project" includes the cost of construction, the cost of equipping and furnishing same, the cost of all land, property, material and labor which are deemed essential thereto, the cost of improvements, financing charges, interest during construction, and all other expenses, including legal fees, trustees', engineers' and architects' fees which are necessarily or properly incidental to the project.



§4-7-2. Legislative building commission created; its composition; appointment of members; vacancies; election of officers; compensation and expenses of members.

There is hereby created the legislative building commission of West Virginia as a body corporate and agency of the State of West Virginia. The commission shall consist of seven members and shall be comprised of two persons who have previously served in the Senate, who shall be appointed by the President of the Senate; two persons who have previously served in the House of Delegates, who shall be appointed by the Speaker of the House of Delegates; and three persons who shall be appointed by the Governor. No member of the commission shall otherwise be an officer, employee or member of the executive, legislative or judicial branches of federal or state government or any political subdivision thereof. Persons appointed to the commission shall be residents and citizens of the state. All appointments made pursuant to the provisions of this article shall be by and with the advice and consent of the Senate.

All commission members shall be appointed no later than July 1, 1972, and they shall continue to serve until the completion of the duties assigned to the commission.

Any vacancy occurring in the membership of the commission shall be filled by appointment in the same manner as provided for the initial appointments.

The members of the commission annually shall elect from their number a chairman, vice chairman and secretary. Each commission member shall be paid compensation of $35 for each day or substantial part thereof that he is engaged in the work of the commission and shall, in addition thereto, be reimbursed for all reasonable and necessary expenses actually incurred in the performance of his duties as such commission member.



§4-7-3. Powers and duties of commission generally.

The commission shall have the following powers and duties:

(1) To sue and be sued, plead and be impleaded.

(2) To have a seal.

(3) To contract to acquire and to acquire, in the name of the commission or of the state, by purchase, eminent domain, or otherwise, a suitable site in the city of Charleston, state of West Virginia, for a state legislative building, related facilities and grounds, including real property, rights and easements necessary for this purpose, or to use any suitable site which may be owned by the state and available and designated for this purpose and to construct a state legislative building on such site and equip and furnish said building.

(4) To contract to acquire and to acquire and hold, in the name of the commission or of the state, services, materials, furnishings, and equipment required in connection with the location, design, construction, furnishing and equipping of the state legislative building.

(5) To make bylaws for the management and regulation of its affairs.

(6) With the consent of the Attorney General of the state, to use the facilities of his office, assistants and employees in all legal matters relating to or pertaining to the commission; or use legal services made available by the Legislature and its staff; or if necessary employ attorneys-at-law.

(7) To employ architects to prepare plans for the state legislative building, to assist and advise the architects in the preparation of those plans and to approve on behalf of the state all plans for the state legislative building.

(8) To make all contracts and execute all instruments necessary or convenient to effectuate the intent of, and to exercise the powers granted to it by the provisions of this article.

(9) To accept and expend any gift, grant or contribution of money or any other thing to, or for the benefit of the commission, from the state or any other source for the purposes specified in this article.

(10) To supervise generally the location, construction, furnishing and equipping of the state legislative building.

(11) To report to the Legislature at each regular session thereof and at the same time report to the Governor concerning the action taken by the commission during the previous year in carrying out the provisions of this article and make such special reports as may be required by the Legislature and Governor.



§4-7-4. Commission granted power of eminent domain.

Whenever the commission finds it necessary to acquire land, rights-of-way or easements in order to carry out the purposes of this article, and the commission is unable to purchase the same from the owners at an agreed price, or is unable to obtain a good and sufficient title therefor by purchase from the owners, then the commission may exercise the right of eminent domain and acquire any such lands, rights-of-way or easements necessary for the aforesaid purpose by condemnation in the manner prescribed in chapter fifty-four of this code.



§4-7-5. Funds and expenditures of commission.

To pay the compensation and expenses incurred by its members, to build, furnish and equip the state legislative building, and to carry out the provisions of this article, the commission may expend any general or special revenues, profits, fees or charges designated and appropriated by act of the Legislature for such purposes and proceeds of revenue bonds issued under authority of the state building commission of West Virginia for such purposes. Before any such revenue bonds are issued by the state building commission of West Virginia, the Legislature, by its act, shall increase the aggregate amount of all issues of bonds outstanding at one time for all projects authorized under authority of said commission if such action is necessary to permit issuance of revenue bonds in the amount required to construct, equip and furnish the state legislative building. Before any revenue bonds or other obligations are issued or incurred by the state building commission of West Virginia for said purpose, the Legislature shall, by adoption of a concurrent resolution, approve the purpose and amount of the revenue bonds or obligations. Revenue bonds issued as herein provided shall be issued in accordance with the provisions of article six, chapter five of this code.



§4-7-6. Deposit and disbursement of funds of commission; security for deposits; audits.

All moneys of the commission from whatever source derived shall be paid to the treasurer of the State of West Virginia, who shall not commingle said moneys with any other moneys, but shall deposit them in a separate bank account or accounts. The moneys in said accounts shall be impressed with and subject to the lien or liens thereon in favor of the bondholders provided in the proceedings for issuance of bonds pursuant to this article. The moneys in said accounts shall be paid out on check of the treasurer on requisition of the chairman of the commission. All deposits of such moneys shall, if required by the treasurer or the commission, be secured by obligations of the United States, of the State of West Virginia, or of the commission, of a market value equal at all times to the amount of the deposit, and all banking institutions are authorized to give such security for such deposits. The State Auditor and his legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other matters relating to its financial standing.



§4-7-7. Contracts for construction of state legislative building, etc.; to be secured by bond; competitive bids required for contracts exceeding $2,000; procedure.

The commission shall construct the state legislative building pursuant to a contract or contracts. Every such contract shall be secured by a bond meeting the requirements of section thirty-nine, article two, chapter thirty-eight of this code.

No contract or contracts for the construction of the building or any approaches, structures or facilities incidental thereto, or for the equipping and furnishing of the building, when the anticipated expenditure therefor will exceed the sum of $2,000, shall be entered into except upon the basis of competitive sealed bids. Such bids shall be obtained by public notice soliciting such bids published as a Class II legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be Kanawha county. The publication shall be completed at least fourteen days prior to the final date for the submission of bids. The commission may in addition to such publication also solicit sealed bids by sending requests by mail to prospective bidders. The contract shall be awarded to the lowest responsible bidder, unless any and all bids are rejected, in which event new bids shall be sought by again publishing notice as aforesaid. Any bid, with the name of the bidder, shall be entered on a record and each record, with the successful bid indicated thereon, shall, after the award of any contract, be open to public inspection.



§4-7-8. Management and control of state legislative building.

Notwithstanding the provisions of section eleven, article six, chapter five of this code, the commission shall properly maintain, repair, manage, operate and control the state legislative building; promulgate bylaws, rules and regulations, in accordance with the provisions of chapter twenty-nine-a, for the use and operation of the building; and may make and enter into all contracts or agreements necessary and incidental for the performance of its duties and the execution of its powers under this article, unless or until another agency, board or commission is designated by law to perform such duties and assume such responsibilities.



§4-7-9. Article not authority to create state debt.

Nothing in this article contained shall be so construed or interpreted as to authorize or permit the incurring of state debt of any kind or nature as contemplated by the provisions of the Constitution of the State of West Virginia in relation to state debt.



§4-7-10. This article, article six, chapter five, and the state Constitution are only restrictions on construction, etc., of building.

It shall not be necessary to secure from any officer or board not named in this article any approval or consent, or any certificate or finding, or to hold an election, or to take any proceedings whatever, either for the construction of a state legislative building, or the improvement, maintenance, operation or repair thereof, or for the issuance of bonds hereunder, except such as are prescribed by this article; article six, chapter five of this code; or the Constitution of the State.



§4-7-11. Severability.

If any provision or any part or clause of any provision of this article, or the application thereof to any person or circumstance, is held unconstitutional or invalid, such unconstitutionality or invalidity shall not affect other provisions, or other parts or other clauses of any provision, or applications of this article, and to this end the provisions of this article are declared to be severable.






ARTICLE 8. CAPITOL BUILDING COMMISSION.

§4-8-1. Creation; composition; qualifications.

(a) The Capitol Building Commission is continued, and is composed of nine members, five of which are appointed by the Governor, with the advice and consent of the Senate.

(b) One member is appointed by the President of the Senate, one member is appointed by the Speaker of the House of Delegates, one member is appointed by the Supreme Court of Appeals, plus the Secretary of the Department of Administration, who are all nonvoting members.

(c) Of the members appointed by the Governor, no more than three members may be of the same political party. One member shall be an architect selected from three persons recommended by the board of Architects, one member shall be a registered professional engineer selected from three persons recommended by the board of Engineers, one member is the Commissioner of the Division of Culture and History, who is the chairperson of the commission. Two members shall be selected from the public at large.



§4-8-2. Terms of members; vacancies; meetings; decisions of commission.

Members shall be appointed for terms of four years and may be reappointed at the expiration of their terms. In the event of a vacancy, an appointment shall be made to fill the unexpired term. Whenever the approval of the commission is requested, as required by sections four and five of this article, the commission shall meet and render its decision, in writing, within ninety days of the filing with the commission of such request.



§4-8-3. Officers; expenses.

The capitol building commission shall organize by electing a chairman, a vice chairman and a secretary from among the members of the commission. The members of the commission shall serve without compensation and shall be reimbursed for such necessary travel expenses, subsistence and other reasonable expenses as may be actually incurred by them in the performance of their duties, all to be paid by the Joint Committee on Government and Finance.



§4-8-4. Powers and duties generally.

The capitol building commission shall review and approve or reject all plans recommending substantial physical changes inside or outside the state Capitol building or surrounding complex, including the public meeting rooms, hallways and grounds, which affect the appearance thereof. The approval of the commission is mandatory before a contract may be let for work which constitutes a substantial physical change, or before changes are started if the work is not done under a contract. As used in this article, the surrounding complex shall include the Governor's mansion and other buildings used by the Governor as part of his residence, the state science and cultural center, all state office buildings located in the immediate vicinity of the state Capitol, and the roadways, structures and facilities which are incidental to such buildings. As used in this article, substantial physical change shall include, but not be limited to, permanent physical changes that alter the appearance of the public areas of the capitol building and surrounding complex. The secretary of the Department of Administration shall promulgate rules and regulations, pursuant to the provisions of chapter twenty-nine-a of this code, which rules and regulations shall be subject to the approval of the capitol building commission, to implement the provisions of this article.



§4-8-5. Contracts and changes requiring commission approval.

No contract or contracts which will result in physical changes to the capitol building or any approaches, structures or facilities incidental thereto shall be let, nor shall any physical changes be made not requiring a contract, until approval of the commission has been obtained.



§4-8-6.

Repealed.

Acts, 2010 Reg. Sess., Ch. 32.






ARTICLE 9. LEGISLATIVE COMMISSION ON PENSIONS AND RETIREMENT.

§4-9-1. to 4-9-8.

Repealed.

Acts, 1993 Reg. Sess., Ch. 86.






ARTICLE 10. PERFORMANCE REVIEW ACT.

§4-10-1. Short title.

This article shall be known as and may be cited as the West Virginia Performance Review Act.



§4-10-2. Legislative findings; performance review process authorized.

(a) The Legislature finds that:

(1) State government has created many state agencies without sufficient Legislative Oversight, regulatory accountability or an effective system of checks and balances;

(2) State agencies have been created without demonstrable evidence that their benefits to the public clearly justify their creation;

(3) Once established, state agencies tend to acquire permanent status, often without regard for the condition that gave rise to their establishment;

(4) State agencies have been allowed to establish rules and at times may acquire autonomy and authority inconsistent with principles of accountability;

(5) Employees of state agencies are often beyond the effective control of elected officials and efforts to encourage modernization or to review performance become difficult;

(6) Regulatory boards established pursuant to chapter thirty of this code need periodic review to ascertain the need for their continuation; and

(7) By establishing a process for the objective review of state agencies and regulatory boards, their programs, functions and activities, the Legislature may evaluate the need for their continued existence, consolidation or termination and improve government efficiency, effectiveness and accountability.

(b) The Legislature hereby authorizes a process to review the operation and performance of state agencies and regulatory boards to determine the need for their continued existence, consolidation or termination.



§4-10-3. Definitions.

As used in this article, unless the context clearly indicates a different meaning:

(a) “Agency” or “state agency” means a state governmental entity, including any bureau, department, division, commission, agency, committee, office, board, authority, subdivision, program, council, advisory body, cabinet, panel, system, task force, fund, compact, institution, survey, position, coalition or other entity in the State of West Virginia.

(b) “Agency review” means a review performed on agencies of a department pursuant to the provisions of this article.

(c) “Committee” means the Joint Committee on Government Operations.

(d) “Compliance review” means a review for compliance with recommendations contained in a previous agency review or regulatory board review conducted pursuant to the provisions of this article and may include further inquiry of other issues as directed by the President, the Speaker, the Legislative Auditor, the committee or the joint standing committee.

(e) “Department” means the departments created within the executive branch, headed by a secretary appointed by the Governor, as authorized by the Code of West Virginia.

(f) “Department presentation” means a presentation by a department pursuant to the provisions of this article.

(g) “Division” means the Performance Evaluation and Research Division, the Post Audit Division, or any division of the Legislative Auditor’s Office.

(h) “Joint standing committee” means the joint standing committee on Government Organization.

(i) “Privatize” means a contract to procure the services of a private vendor to provide a service that is similar to, and/or in lieu of, a service provided by a state agency.

(j) “Regulatory Board” means a board that regulates professions and occupations, created under the provisions of chapter thirty of this code.

(k) “Regulatory Board Review” means a review performed on a regulatory board pursuant to the provisions of this article.



§4-10-4. Joint Committee on Government Operations.

(a) The Joint Committee on Government Operations created by prior enactment of this article is hereby continued.

(b) The committee is composed of fifteen members as follows:

(1) Five members of the Senate, to be appointed by the President, with no more than three being from the same political party;

(2) Five members of the House of Delegates, to be appointed by the Speaker, with no more than three being from the same political party; and

(3) Five citizen members from this state who are not legislators, public officials or public employees, to be appointed by the Speaker of the House and the President of the Senate, with no more than three being from the same political party and at least one of whom shall reside in each congressional district of this state.

(c) The committee has two cochairs, one selected by the President of the Senate from the members appointed from the Senate and one selected by the Speaker of the House of Delegates from the members appointed from the House of Delegates.

(d) All members of the committee serve until their successors have been appointed.

(e) All members of the committee are entitled to compensation and reimbursement for expenses as authorized for members of the Legislature in accordance with the performance of their interim duties.



§4-10-4A.

Repealed.

Acts, 2007 Reg. Sess., Ch. 200.



§4-10-5. Powers and duties of the committee and joint standing committee.

(a) To carry out the duties set forth in this article, the committee or the joint standing committee, any authorized employee of the committee, the joint standing committee, the Legislative Auditor or any employee of the division working at the direction of the committee or the joint standing committee, shall have access, including copying, to all records of every state agency in West Virginia.

(b) When furnishing information, agencies shall provide the information in the format in which it is requested, if the request is specific as to a preferred format.

(c) The committee or the joint standing committee may hold public hearings in furtherance of the purposes of this article, at such times and places within the state as desired. A member of the committee or the joint standing committee may administer oaths to persons testifying at such hearings or meetings.

(d) The committee or the joint standing committee may issue a subpoena, with the signature of either cochair of the committee or the joint standing committee and served in the manner provided by law, to summon and compel the attendance of witnesses and their examination under oath and the production of all books, papers, documents and records necessary or convenient to be examined and used by the committee or joint standing committee in the performance of its duties.

(e) If any witness subpoenaed to appear at any hearing or meeting refuses or fails to appear or to answer questions put to him or her, or refuses or fails to produce books, papers, documents or records within his or her control when the same are demanded, the committee or the joint standing committee, in its discretion, may enforce obedience to its subpoena by attachment, fine or imprisonment, as provided in article one of this chapter, or may report the facts to the circuit court of Kanawha County or any other court of competent jurisdiction and the court shall compel obedience to the subpoena as though it had been issued by the court.

(f) Witnesses subpoenaed to attend hearings or meetings pursuant to the provisions of this article, except officers or employees of the state, shall be allowed the same mileage and per diem as is allowed witnesses before any petit jury.

(g) The committee or the joint standing committee, subject to the approval of the Joint Committee on Government and Finance, may employ such persons as it considers necessary to carry out the duties and responsibilities under this article and may contract for outside expertise in conducting reviews.

(h) The committee or the joint standing committee may collect, and the agency or regulatory board shall promptly pay, the costs associated with conducting the reviews performed under this article, upon presentation of a statement for the costs incurred. All money received by the committee or the joint standing committee from this source shall be expended only for the purpose of covering the costs associated with such services, unless otherwise directed by the Legislature.



§4-10-5A.

Repealed.

Acts, 2007 Reg. Sess., Ch. 200.



§4-10-5B.

Repealed.

Acts, 2007 Reg. Sess., Ch. 200.



§4-10-6. Department presentation; timing and scope.

(a) During the calendar year in which a department is scheduled for an agency review pursuant to section eight of this article, and upon notification from the joint standing committee or the division, the department shall prepare and present a department presentation to the joint standing committee and the committee. The purpose of the presentation is to inform the Legislature as to the programs, activities and financial situation of the department and to update and amend any information previously presented to the joint standing committee or committee pursuant to this section. The presentation shall include:

(1) A departmental chart designating each agency under the purview of the department;

(2) An analysis of the department’s internal performance measures and self-assessment systems; and

(3) For each agency under the purview of the department, the following:

(A) The mission, goals and functions of the agency;

(B) The statutory or other legal authority under which the agency operates;

(C) The number of employees of the agency for the immediate past ten years;

(D) The budget for the agency for the immediate past ten years;

(E) Any potential or actual loss of revenue due to operations, changes in law or any other reason;

(F) The extent to which the agency has operated in the public interest;

(G) The extent to which the agency has complied with state personnel practices, including affirmative action requirements;

(H) The extent to which the agency has encouraged public participation in the making of its rules and decisions and has encouraged interested persons to report to it on the impact of its rules and decisions on the effectiveness, economy and availability of services that it has provided;

(I) The efficiency with which public inquiries or complaints regarding the activities of the agency have been processed and resolved;

(J) The extent to which statutory, regulatory, budgeting or other changes are necessary to enable the agency to better serve the interests of the public and to comply with the factors enumerated in this subsection; and

(K) A recommendation as to whether the agency should be continued, consolidated or terminated.



§4-10-6A.

Repealed.

Acts, 2007 Reg. Sess., Ch. 200.



§4-10-7. Agency review.

(a) The committee and the joint standing committee shall conduct agency reviews, or authorize the division to conduct agency reviews as one of its duties in addition to its other duties prescribed by law, in accordance with generally accepted government auditing standards (GAGAS) as promulgated by the U.S. Government Accountability Office, on one or more of the agencies under the purview of a department, during the year in which the department is scheduled for review under the provisions of this article.

(b) The agency review may include, but is not limited to:

(1) An identification and description of the agency under review;

(2) The number of employees of the agency for the immediate past ten years;

(3) The budget for the agency for the immediate past ten years;

(4) Whether the agency is effectively and efficiently carrying out its statutory duties or legal authority;

(5) Whether the activities of the agency duplicate or overlap with those of other agencies and, if so, how these activities could be consolidated;

(6) A cost-benefit analysis, as described in subsection (e) of this section, on state services that are privatized or contemplated to be privatized;

(7) An assessment of the utilization of information technology systems within the agency, including interagency and intra-agency communications;

(8) An analysis of any issues raised by the presentation made by the department pursuant to the provisions of this article;

(9) An analysis of any other issues as the committee or the joint standing committee may direct; and

(10) A recommendation as to whether the agency under review should be continued, consolidated or terminated.

(c) The committee or the joint standing committee may vote on the recommendation as to whether the agency under review should be continued, consolidated or terminated. Recommendations of the committee or the joint standing committee shall be given considerable weight in determining if an agency should be continued, consolidated or terminated.

(d) An agency may be subject to a compliance review pursuant to the provisions of this article.

(e) A cost-benefit analysis authorized by this section may include:

(1) The tangible benefits of privatizing the service;

(2) Any legal impediments that may limit or prevent privatization of the service;

(3) The availability of multiple qualified and competitive private vendors; and

(4) A cost comparison, including total fixed and variable, direct and indirect, costs of the current governmental operation and the private vendor contract.



§4-10-8. Schedule of departments for agency review.

(a) Each department shall make a presentation, pursuant to the provisions of this article, to the joint standing committee and the committee during the first interim meeting after the regular session of the year in which the department is to be reviewed pursuant to the schedule set forth in subsection (b) of this section.

(b) An agency review shall be performed on one or more agencies under the purview of each department at least once every seven years, as follows:

(1) 2017: The Department of Revenue and the Department of Commerce;

(2) 2018: The Department of Environmental Protection and the Department of Military Affairs and Public Safety;

(3) 2019: The Department of Health and Human Resources, including the Bureau of Senior Services;

(4) 2020: The Department of Transportation;

(5) 2021: The Department of Administration;

(6) 2022: The Department of Education, the Higher Education Policy Commission and the West Virginia Council for Community and Technical College Education; and

(7) 2023: The Department of Veterans’ Assistance and the Department of Education and the Arts.



§4-10-9. Regulatory board review.

(a) The committee and the joint standing committee shall conduct regulatory board reviews, or authorize the division to conduct regulatory board reviews as one of its duties in addition to its other duties prescribed by law, in accordance with generally accepted government auditing standards (GAGAS) as promulgated by the U.S. Government Accountability Office, on each regulatory board to ascertain if there is a need for the continuation, consolidation or termination of the regulatory board.

(b) A regulatory board review shall be performed on each regulatory board at least once every twelve years. A regulatory board may be subject to a compliance review pursuant to the provisions of this article.

(c) When a new regulatory board is created, a date for a regulatory board review shall be included in the act that creates the board, within twelve years of the effective date of the act.

(d) The regulatory board review may include:

(1) Whether the board complies with the policies and provisions of chapter thirty of this code and other applicable laws and rules;

(2) Whether the board follows a disciplinary procedure which observes due process rights and protects the public interest;

(3) Whether the basis or facts that necessitated the initial licensing or regulation of a profession or occupation have changed, or other conditions have arisen that would warrant increased, decreased or the same degree of regulation;

(4) Whether the composition of the board adequately represents the public interest and whether the board encourages public participation in its decisions rather than participation only by the industry and individuals it regulates;

(5) Whether statutory changes are necessary to improve board operations to enhance the public interest;

(6) An analysis of any other issues the committee or the joint standing committee may direct; and

(7) A recommendation as to whether the regulatory board under review should be continued, consolidated or terminated.

(e) The committee or the joint standing committee may vote on the recommendation as to whether the regulatory board under review should be continued, consolidated or terminated. Recommendations of the committee or the joint standing committee shall be given considerable weight in determining if an regulatory board should be continued, consolidated or terminated.



§4-10-10. Regulatory board review schedule.

(a) A regulatory board review is required for all regulatory boards.

(b) A regulatory board review shall be performed on each regulatory board at least once every twelve years, commencing as follows:

(1) 2017: Board of Accountancy; Board of Respiratory Care Practitioners; and Board of Social Work Examiners.

(2) 2018: Board of Examiners of Psychologists; Board of Optometry; and Board of Veterinary Medicine.

(3) 2019: Board of Acupuncture; Board of Barbers and Cosmetologists; and Board of Examiners in Counseling.

(4) 2020: Board of Hearing Aid Dealers; Board of Licensed Dietitians; and Nursing Home Administrators Board.

(5) 2021: Board of Dental Examiners; Board of Medicine; and Board of Pharmacy.

(6) 2022: Board of Chiropractic Examiners; Board of Osteopathy; and Board of Physical Therapy.

(7) 2023: Board of Occupational Therapy; Board of Examiners for Speech-Language Pathology and Audiology; and Medical Imaging and Radiation Therapy Board of Examiners.

(8) 2024: Board of Professional Surveyors; Board of Registration for Foresters; and Board of Registration for Professional Engineers.

(9) 2025: Board of Examiners for Licensed Practical Nurses; Board of Examiners for Registered Professional Nurses; and Massage Therapy Licensure Board.

(10) 2026: Board of Architects; Board of Embalmers and Funeral Directors; and Board of Landscape Architects; and

(11) 2027: Board of Registration for Sanitarians; Real Estate Appraiser Licensure and Certification Board; and Real Estate Commission.



§4-10-10A.

Repealed.

Acts, 2007 Reg. Sess., Ch. 200.



§4-10-11. Compliance review.

(a) After an agency review or a regulatory board review, if the committee or the joint standing committee finds that an agency or a regulatory board needs further review, then the committee or the joint standing committee may request a compliance review.

(b) If the committee or the joint standing committee requests a compliance review for an agency or a regulatory board, then it must state, in writing, the specific reasons for the compliance review and its expected completion date.



§4-10-11A.

Repealed.

Acts, 2007 Reg. Sess., Ch. 200.



§4-10-12. Termination of an agency or regulatory board; reestablishment of terminated agency or regulatory board.

(a) If the Legislature terminates an agency or regulatory board, then the agency or regulatory board shall continue in existence until July 1, of the next succeeding year for the purpose of winding up its affairs. Upon the expiration of one year after termination, the agency or regulatory board shall cease all activities.

(b) During the wind-up year, the impending termination may not reduce nor otherwise limit the powers or authority of that terminated agency or regulatory board.

(c) An agency that has been terminated pursuant to the provisions of this article may be reestablished by the Legislature. If the agency is reestablished by the Legislature during the wind-up year with substantially the same powers, duties or functions, then the agency is considered continued.

(d) If a regulatory board is reestablished by the Legislature during the wind-up year with substantially the same powers, duties or functions, then the regulatory board is considered continued. If a regulatory board is not reestablished by the Legislature during the wind-up year, then the regulatory board is considered terminated and the profession or occupation must apply for regulation through the sunrise process, under the provisions of this code, to be reestablished.



§4-10-13. Disposition of agency or regulatory board assets, equipment and records after termination.

(a) On or before June 30 of the wind-up year, the terminated agency or regulatory board shall file a written statement with the Secretary of the Department of Administration and the division describing the disposition of its funds, assets, equipment and records.

(b) The division shall review the statement of the terminated agency or regulatory board and report the results of its review to the committee and the joint standing committee.

(c) Any unexpended funds of the terminated agency or regulatory board shall revert to the fund from which they were appropriated or, if that fund is abolished, to the General Revenue Fund.

(d) All remaining assets and equipment of a terminated agency or regulatory board shall be transferred to the secretary of the department of which it was a part or to the state agency for surplus property in the Department of Administration.

(e) The records of a terminated agency or regulatory board shall be deposited with the Department of Administration.



§4-10-14. Provision for other reviews; consolidation, termination and reorganization of agencies or programs.

(a) The specifications of schedules for, and the scope of, agency and regulatory board reviews in this article shall not preclude a legislative review or reevaluation of any agency or program at other times. The joint standing committee may request a review of the performance, purpose, efficiency and effectiveness of any agency or program any time that circumstances may require, including, but not limited to, the following:

(1) Expressed or implied statutory expiration of an agency or program;

(2) Creation of new, or the amendment of existing, federal law affecting the agency or program;

(3) Redundant purposes or functions in more than one agency or program or within an agency;

(4) Completion or satisfaction of agency or program objectives;

(5) Persistent inefficiencies in the delivery of services or in the accomplishment, or lack thereof, of statutory objectives;

(6) Fiscal constraints requiring changes in staffing, resources or goals; and

(7) Changes in legislative policy or direction.

(b) Following the completion of a review by the division and the joint standing committee, with responses and comment from the subject agency or regulatory board, the joint standing committee may recommend or propose the consolidation, termination or reassignment of the agency, program or regulatory board reviewed.

(c) Nothing in this article shall be construed as limiting or interfering with the right of any member of the Legislature to introduce, or of the Legislature to enact, any bill that would terminate, consolidate or reorganize one or more state agencies or programs without a review conducted under the terms of this article.






ARTICLE 11. LEGISLATIVE APPROPRIATION OF FEDERAL FUNDS.

§4-11-1. Legislative findings and purpose.

The Legislature finds and declares that in order to carry out its responsibility for the enactment of all appropriations needed for the operation of state government, the Legislature needs continuous and accurate accounts of the amounts and purposes of all federal funds being requested, received or expended by the various agencies and departments of the state. The Legislature further finds and declares that the increased availability of and reliance on federal financial assistance has a substantial impact upon the programs, priorities and fiscal affairs of the state. It is the purpose of this article to clarify and specify the role of the Legislature in appropriating federal funds received by the state and in prescribing, by general law, the required form and detail of the itemization and classification of proposed appropriations to assure that state purposes are served and legislative priorities are adhered to by the acceptance and use of such funds.



§4-11-2. Definitions.

As used in this article:

(1) "Federal funds" means any financial assistance made to a spending unit by the United States government, whether a loan, grant, subsidy, augmentation, reimbursement or any other form of such assistance, including "federal-matching funds";

(2) "Federal-matching funds" means federal funds of a specified amount or proportion for which a specified outlay of state contributions, including funds, property or services, are required as a condition for receipt or expenditure;

(3) "Spending unit" means the State of West Virginia and all agencies, offices, departments, divisions, boards, commissions, councils, committees or other entities of the state government for which an appropriation is requested or to which an appropriation is made by the Legislature. "Spending unit" does not mean any county, city, township, public service district or other political subdivision of the state; and

(4) "State-matching funds" means state contributions, including funds, property or services that are required by the federal government, by law or regulation, as a condition for receipt or expenditure of federal funds.



§4-11-3. Receipt of federal funds and required deposit in state treasury.

Unless contrary to federal law, all federal funds received by a spending unit shall be deposited in and credited to special fund accounts as provided by section two, article two, chapter twelve of this code and shall be available for appropriation by the Legislature as part of the state budget.



§4-11-4. Inclusion of federal funds in state budget and the budget bill.

Pursuant to article one-a, chapter five, and chapter five-a of this code, the Governor shall itemize in the state budget and in the budget bill, on a line-item basis, separately, for each spending unit, the amount and purpose of all federal funds received or anticipated for expenditure, with a reference to the account number, line item and amount of any state funds required for such purpose: Provided, That all federal revenue sharing funds shall be so itemized in a separate section of the state budget and the budget bill devoted exclusively to proposed appropriations from the revenue sharing trust fund.



§4-11-5. Legislative appropriation authority.

(a) No spending unit may make expenditures of any federal funds, whether such funds are advanced prior to expenditure or as reimbursement, unless such expenditures are made pursuant to specific appropriations by the Legislature, except as may be hereinafter provided.

(b) To the extent not precluded by the terms and conditions under which federal funds are made available to the spending unit by the United States government, the spending unit shall use federal funds in accordance with any purposes, policies or priorities the Legislature may have established for the activity being assisted or for the use of state, federal and other fiscal resources in a particular fiscal year.

(c) If the federal funds received by a spending unit for a specific purpose are greater than the amount of such funds contained in the appropriation by the Legislature for such purpose, the total appropriation of federal funds and any state matching funds for such purpose shall remain at the level appropriated, except as hereinafter provided.

(d) If federal funds become available to the spending unit for expenditure while the Legislature is not in session and the availability of such funds could not reasonably have been anticipated and included in the budget approved by the Legislature for the next fiscal year, the treasurer may accept such funds on behalf of the spending unit and the Governor may authorize, in writing, the expenditure of such funds by the spending unit during that fiscal year as authorized by federal law and pursuant to the provisions of article two, chapter five-a of the code, which permits expenditure of amounts in excess of the appropriation upon the filing of a proper expenditure schedule: Provided, That the Governor may not authorize the expenditure of such funds received for the creation of a new program or for a significant alteration of an existing program. For purposes of this article, a mere new source of funding of federal moneys for a program which has been prior approved by legislative appropriation will not be deemed to be a "new program" or a "significant alteration of an existing program" and the Governor may authorize the expenditure of such funds as herein provided. Should a question arise concerning whether such expenditures would constitute a new program or significant alteration of an existing program, while the Legislature is not in session, the Governor shall seek the recommendation of the council of finance and administration, as created and existing pursuant to the provisions of section three, article one, chapter five-a of the code. Upon application to the federal government for such funds and upon receipt of such funds, the Governor shall submit to the Legislative Auditor two copies of a statement:

(1) Describing the proposed expenditure of such funds in the same manner as it would be described in the state budget; and

(2) Explaining why the availability of such federal funds and why the necessity of their expenditure could not have been anticipated in time for such expenditures to have been approved as part of the adopted budget for that particular fiscal year.



§4-11-6. Exclusions.

The following are excluded from the provisions of this article:

(1) Federal funds received by state institutions of higher education or by students or faculty members of such institutions for instructional or research purposes and federal funds received for student scholarships or grants-in-aid;

(2) Federal nondiscretionary pass-through funds which are earmarked in specified amounts or proportions for transmittal to local political subdivisions or to designated classes of organizations and individuals which do not require state-matching funds and do not permit discretion in their distribution by the receiving state spending unit;

(3) Federal funds made available to the state for costs and damages resulting from natural disasters, civil disobedience or other occurrences declared by the Governor as a state of emergency; and

(4) All federal funds received by the West Virginia department of highways or the West Virginia commissioner of highways.



§4-11-7. Conflict with other statutory provisions.

If there is any conflict between the provisions of this article and any other provision of this code relating to receiving or expending federal funds, the provisions of this article shall govern and control.






ARTICLE 11A. LEGISLATIVE APPROPRIATION OF TOBACCO SETTLEMENT FUNDS.

§4-11A-1. Legislative findings and purpose.

(a) On November 23, 1998, tobacco product manufacturers entered into a settlement agreement with the state. This master settlement agreement releases those manufacturers from past, present and specific future claims against them in return for payment of annual sums of money to the state, obligates the manufacturers to change their advertising and marketing practices and requires the establishment by the manufacturers of a national foundation for the interests of public health.

(b) The revenues received pursuant to the master settlement agreement are directly related to the past, present and future costs incurred by the state for the treatment of tobaccorelated illnesses. The receipt of revenues in the future is subject to the ongoing risk of litigation against manufacturers or other events that may adversely affect the financial strength of the manufacturers. The purpose of this article is to preserve the revenues received from the settlement.

(c) The receipt of funds in accordance with the master settlement agreement shall be deposited only in accordance with the provisions of this article.

(d) The state receives revenue each year under the terms of the master settlement agreement with the tobacco manufacturers. This revenue is used to fund programs of vital importance to the people of West Virginia and the Legislature finds that it is in the best interest of the people of this state to protect these revenues by the sale of the state's share to the Tobacco Settlement Finance Authority created in section six of this article.



§4-11A-1A. Legislative findings related to securitization of moneys received pursuant to master settlement agreement and previously dedicated to the Workers' Compensation Debt Reduction Fund.

(a) In December, 2005, the Governor issued a proclamation regarding the privatization of the workers' compensation system pursuant to section eleven, article two-c, chapter twenty-three of this code, thereby proclaiming that a revenue source had been secured to satisfy the Old Fund liabilities as they occur;

(b) A portion of the revenue source secured to satisfy the Old Fund liabilities as they occur was the first $30 million received pursuant to section IX(c)(1) of the master settlement agreement and the anticipated strategic compensation payments to be received pursuant to section IX(c)(2) of the master settlement agreement;

(c) For purposes of the proclamation, it was assumed that the first $30 million received pursuant to section IX(c)(1) of the master settlement agreement and the anticipated strategic compensation payments to be received pursuant to section IX(c)(2) of the master settlement agreement as calculated pursuant to subsection (a), section twelve of this article would on a calendar year basis provide a maximum of $45 million per year to satisfy the Old Fund liabilities as they occur;

(d) The Legislature finds and declares that replacing the first $30 million received pursuant to section IX(c)(1) of the master settlement agreement and the anticipated strategic compensation payments to be received pursuant to section IX(c)(2) of the master settlement agreement with $50,400,000 pursuant to section eighteen of this article for the benefit of the Old Fund, in combination with the remaining portions of the revenue sources secured for the unfunded liabilities of the Old Fund as established in Enrolled Senate Bill No. 1004 during the first extraordinary session of the Legislature, 2005, will ensure that a revenue source has been and will continue to remain secured to satisfy the Old Fund liabilities as they occur; and thus all conditions precedent to the issuance of the proclamation by the Governor remain in effect.



§4-11A-2. Receipt of settlement funds and required deposit in West Virginia Tobacco Settlement Medical Trust Fund until June 1, 2005, then to Workers' Compensation Debt Reduction Fund; deposit of strategic compensation payments; transfer of trust fund moneys.

(a) The Legislature finds and declares that certain dedicated revenues should be preserved in trust for the purpose of stabilizing the state's health-related programs and delivery systems. It further finds and declares that these dedicated revenues should be preserved in trust for the purpose of educating the public about the health risks associated with tobacco usage and establishing a program designed to reduce and stop the use of tobacco by the citizens of this state and in particular by teenagers.

(b) There is hereby created a special account in the state Treasury, designated the West Virginia Tobacco Settlement Medical Trust Fund, which shall be an interest-bearing account and may be invested in the manner permitted by section nine, article six, chapter twelve of this code, with the interest income a proper credit to the fund. Unless contrary to federal law, fifty percent of all revenues received pursuant to the master settlement agreement shall be deposited in this fund. Funds paid into the account may also be derived from the following sources:

(1) All interest or return on investment accruing to the fund;

(2) Any gifts, grants, bequests, transfers or donations which may be received from any governmental entity or unit or any person, firm, foundation or corporation;

(3) Any appropriations by the Legislature which may be made for this purpose; and

(4) Any funds or accrued interest remaining in the board of Risk and Insurance Management Physicians' Mutual Insurance Company account created pursuant to section seven, article twenty-f, chapter thirty-three of this code on or after July 1, 2004.

(c) (1) The moneys from the principal in the trust fund may not be expended for any purpose, except that on April 1, 2003, the Treasurer shall transfer to the board of Risk and Insurance Management Physicians' Mutual Insurance Company account created by section seven, article twenty-f, chapter thirty-three of this code, $24 million from the West Virginia Tobacco Settlement Medical Trust Fund for use as the initial capital and surplus of the Physicians' Mutual Insurance Company created pursuant to said article. The remaining moneys in the trust fund resulting from interest earned on the moneys in the fund and the return on investments of the moneys in the fund shall be available only upon appropriation by the Legislature as part of the state budget and expended in accordance with the provisions of section three of this article.

(2) Notwithstanding any other provision of this code to the contrary, on the effective date of the amendment and reenactment of this section during the regular session of the Legislature in 2006, all moneys in the trust fund and any interest or other return earned thereon shall be transferred to the revenue shortfall reserve fund - Part B created in section twenty, article two, chapter eleven-b of this code and the trust fund shall be closed. No provisions of the amendments made to this section during the regular session of the Legislature in 2006 may be construed to change the requirements of this section for the deposit of revenues received pursuant to the master settlement agreement into the Workers' Compensation Debt Reduction Fund.

(d) Notwithstanding the preceding subsections to the contrary, the first $30 million of all revenues received after June 30, 2005, pursuant to section IX(c)(1) of the master settlement agreement shall in the fiscal year beginning July 1, 2005, and each fiscal year thereafter, be deposited in the Workers' Compensation Debt Reduction Fund established in the state Treasury in section five, article two-d, chapter twenty-three of this code. Receipts in excess of $30 million shall be deposited into the tobacco settlement fund provided in section three of this article.

(e) Notwithstanding anything in this code to the contrary, strategic compensation payments received pursuant to section IX(c)(2) of the master settlement agreement, beginning in 2008, shall be deposited in their entirety in the Workers' Compensation Debt Reduction Fund.

(f) Notwithstanding anything in this code to the contrary, on the effective date of the sale of the state's share to the authority as authorized in this article, the deposits and transfers provided in this section shall cease and no longer be required.



§4-11A-3. Receipt of settlement funds and required deposit in the West Virginia Tobacco Settlement Fund.

(a) There is hereby created in the state Treasury a special revenue account, designated the Tobacco Settlement Fund, which shall be an interest-bearing account and may be invested in the manner permitted by the provisions of article six, chapter twelve of this code, with the interest income a proper credit to the fund. Unless contrary to federal law, fifty percent of all revenues received pursuant to the master settlement agreement shall be deposited in this fund. These funds shall be available only upon appropriation by the Legislature as part of the state budget: Provided, That for the fiscal year 2000, the first $5 million received into the fund shall be transferred to the Public Employees Insurance Reserve Fund created in article two, chapter five-a of this code.

(b) Appropriations from the Tobacco Settlement Fund are limited to expenditures for the following purposes:

(1) Reserve funds for continued support of the programs offered by the Public Employees Insurance Agency established in article sixteen, chapter five of this code;

(2) Funding for expansion of the federal-state Medicaid program as authorized by the Legislature or mandated by the federal government;

(3) Funding for public health programs, services and agencies; and

(4) Funding for any state-owned or -operated health facilities.

(c) Notwithstanding anything in this code to the contrary, on the effective date of the sale of the state's share to the authority as authorized in this article, the deposits and transfers provided in this section shall cease and no longer be required.



§4-11A-4. Limitation on appeal bond.

The bond that any appellant who is a signatory or a successor to a signatory of the master settlement agreement or who controls or is under common control with a signatory of the master settlement agreement may be required to post to stay execution on a judgment during an appeal in any cause of action shall be set in accordance with the provisions of section fourteen, article five, chapter fifty-eight of this code and the West Virginia rules of civil procedure: Provided, That an appeal bond may not exceed $100 million for compensatory damages and all other portions of a judgment other than punitive damages and $100 million for punitive damages unless the appellee proves by a preponderance of the evidence that the appellant or appellants are purposefully dissipating or diverting assets outside of the ordinary course of its business to the effect that the ability to pay the ultimate judgment is impaired. For purposes of this section, multiple judgments resulting from cases that have been consolidated or aggregated for purposes of trial proceedings shall be treated as a single judgment.



§4-11A-5. Applicability.

The provisions of section four of this article, as originally passed or later amended, apply to all actions pending in the courts of this state on the effective date of this section and to any action filed in this state on or after the effective date: Provided, That the provisions of section four of this article providing for the maximum amount of an appeal bond shall not apply in any action brought by any signatory to the master settlement agreement seeking to enforce compliance with the terms of the master settlement agreement or for a breach of the master settlement agreement.



§4-11A-6. Creation of Tobacco Settlement Finance Authority.

(a) The Tobacco Settlement Finance Authority is hereby created and constitutes a body corporate and politic, constituting a public corporation and government instrumentality of the state and the exercise of its powers pursuant to this article is an essential governmental function.

(b) The authority shall not create any obligation of this state or any political subdivision of this state within the meaning of any Constitutional or statutory debt limitation.

(c) The authority shall not pledge the credit or taxing power of the state or any political subdivision of this state, or make its debts payable out of any moneys except those of the authority specifically pledged for their payment.



§4-11A-7. Definitions.

Unless the context clearly indicates otherwise, as used in this article:

(a) "Authority" means the Tobacco Settlement Finance Authority created in this article.

(b) "Board" means the governing board of the authority.

(c) "Bonds" means bonds, notes and other obligations and financing arrangements issued or entered into by the authority pursuant to this article.

(d) "Complementary legislation" means article nine-d, chapter sixteen of this code.

(e) "Interest rate agreement" means an interest rate swap or exchange agreement, an agreement establishing an interest rate floor or ceiling or both, or any similar agreement. Any agreement may include the option to enter into or cancel the agreement or to reverse or extend the agreement.

(f) "Master settlement agreement" means the master settlement agreement as defined in section one of this article.

(g) "Net proceeds" means the amount of proceeds remaining following each sale of bonds which are not required by the authority to establish and fund reserve funds, to fund an operating expense reserve for the authority, to fund capitalized interest, if any, and to pay the costs of issuance and other expenses and fees related to the authorization and issuance of bonds.

(h) "Notes" means notes, warrants, loan agreements and all other forms of evidence of indebtedness authorized under this article.

(i) "Qualified investments" means investments of the authority authorized pursuant to this article as established by the authority pursuant to subdivision (11), subsection (a), section eleven of this article.

(j) "Qualifying statute" has the meaning given that term in the master settlement agreement, constituting article nine-b, chapter sixteen of this code.

(k) "Sales agreement" means any agreement authorized pursuant to this article in which the state provides for the sale of all or a portion of the state's share to the authority.

(l) "State's share" means all of the following:

(1) All payments required to be made by tobacco product manufacturers to the state, and the state's rights to receive the payments, under the master settlement agreement.

(2) The state's rights in any collateral securing or otherwise assuring the receipt of the moneys.



§4-11A-8. Governing board.

(a) The powers of the authority are vested in and shall be exercised by a board of five individuals, consisting of the Secretary of the Department of Administration, who shall act as chairperson, the Treasurer of the State of West Virginia, and three individuals, each appointed by the Governor, who shall have skill and experience in finance.

(b) Three members of the board constitute a quorum.

(c) The members shall elect a vice chairperson and secretary, annually, and other officers as the members determine necessary.

(d) Meetings of the board shall be held at the call of the chairperson or when a majority of the members request a meeting.

(e) The members of the board shall not receive compensation by reason of their membership on the board.

(f) Of the initial appointments made by the Governor to the authority, two shall be for a term of two years and two shall be for a term of three years. Members appointed to the authority subsequent to the initial appointments shall serve for terms of four years. Any member whose term has expired shall serve until his or her successor has been duly appointed and qualified. Any person appointed to fill a vacancy shall serve only for the unexpired term.



§4-11A-9. Staff; assistance by state officers, agencies and departments.

(a) The Secretary of the Department of Administration shall furnish to the authority any secretarial, clerical, technical, research and other services that are necessary to the conduct of the business of the authority.

(b) State officers, agencies and departments may render services to the authority within their respective functions, as requested by the authority.



§4-11A-10. Limitation of liability.

Members of the board and persons acting on the authority's behalf, while acting within the scope of their employment or agency, are not subject to personal liability resulting from carrying out the powers and duties conferred on them under this article.



§4-11A-11. General powers.

(a) The authority has all the general powers necessary to carry out its purposes and duties and to exercise its specific powers, including, but not limited to, the power to:

(1) Enter into sales agreements and acquire by purchase, grant, lease, gift or otherwise from the state its right, title and interest in and to the state's share, including, without limitation, the rights of the state to receive the moneys due to it under this article and the rights in any collateral securing or otherwise assuring the receipt of the moneys;

(2) Sell, pledge or assign, as security or consideration, the state's share sold to the authority pursuant to one or more sales agreements, to provide for and secure the issuance and repayment of its bonds or to implement alternative funding options;

(3) Issue and sell one or more series or classes of bonds, notes or other obligations through public bidding, private placement or negotiated underwriting to finance the acquisition referred to in this article;

(4) Refund and refinance the authority's debts and obligations and to manage its funds, obligations and investments as necessary and if consistent with its purpose;

(5) Enter into funding options consistent with this article, including refunding and refinancing its debt and obligations;

(6) Enter into credit enhancements, liquidity agreements or interest rate agreements;

(7) Have perpetual succession as a public instrumentality and agency of the state, until dissolved in accordance with this article;

(8) Sue and be sued in its own name;

(9) Make and execute agreements, contracts and other instruments with any public or private person, in accordance with this chapter;

(10) Retain or employ counsel, Auditors, investment bankers, trustees, economic experts and any other private consultants and advisors, on a contract basis or otherwise, necessary or desirable for rendering legal, banking, financial or other professional, management or technical services or advice in connection with the acquisition and financing referred to in this article and pay for all of the services from the proceeds of the bonds;

(11) Establish investment guidelines, designate qualified investments and invest funds;

(12) Procure insurance, other credit enhancements, liquidity agreements and other financing arrangements and to execute instruments and contracts and to enter into agreements convenient or necessary to facilitate financing arrangements of the authority; and to fulfill the purposes of the authority under this article, including, but not limited to, any arrangements, instruments, contracts and agreements as municipal bond insurance, liquidity facilities, interest rate agreements and letters of credit;

(13) Determine, in connection with the issuance of bonds, and subject to the sales agreement, the terms, documentation and other details of the financing;

(14) Hold, use, sell, convey, mortgage, pledge, exchange or otherwise dispose of the state's share and any proceeds or further rights associated with the state's share;

(15) Establish a trust which is entitled to receive revenues and bond proceeds of the authority that are in excess of the authority's expenses, debt service and contractual obligations and to transfer its ownership interest in the trust to the state as the noncash portion of the purchase price for the state's share; and

(16) Include in its agreements with the holders of the bonds the nonimpairment pledge as described in subdivision (8), subsection (c), section twelve of this article.

(b) Other than the payments of debt service on its bonds, the authority may not make payments or distributions to private interests or private individuals unless those payments are reasonable in amount and paid in exchange for the performance of services.



§4-11A-12. Authorization of the sale of rights in the master settlement agreement.

(a) The sale of the state's share shall be authorized by an executive order issued by the Governor as authorized in this section. The executive order shall be received by the Secretary of State and filed in the state Register pursuant to section three, article two, chapter twenty-nine-a of this code: Provided, That the Governor shall not issue the executive order unless the aggregate collective amount of net sale proceeds received by the state from the sale of the state's share is more than $800 million.

(b) The Governor may sell and assign all or a portion of the state's share to the authority pursuant to one or more sales agreements for the purpose of securitization of the amounts received by the state under the master settlement agreement.

(c) The terms and conditions of the sale established in any sales agreement shall include the following:

(1) A requirement that the state enforce its right to collect all moneys due from the participating tobacco manufacturers pursuant to the provisions of the master settlement agreement, including, without limitation, the state's share that has been sold to the authority under a sales agreement, and, in addition, that the state shall diligently enforce the qualifying statute as contemplated in section IX (d)(2)(b) of the master settlement agreement and the complementary legislation against all tobacco product manufacturers selling tobacco products in the state and that are not in compliance with the qualifying statute or the complementary legislation, in each case in the manner and to the extent considered necessary in the judgment of the Attorney General of the state;

(2) A requirement that the state not agree to any amendment of the master settlement agreement, the qualifying statute, the complementary legislation, this article or the sales agreement that materially and adversely affects the authority's ability or rights to receive the state's share that has been sold to the authority or the authority's rights and powers under this article and the sales agreement;

(3) An agreement that the anticipated use by the state of sale proceeds received pursuant to the sales agreement shall be for the purposes set forth in this article;

(4) A requirement that the aggregate collective amount of net sale proceeds received by the state from the sale of the state's share shall not be less than $800 million;

(5) A requirement that the proceeds received by the state from the sale of the state's share be applied by the state upon receipt to the Consolidated Public Retirement Board for deposit into the state Teachers Retirement System to redeem a portion of the unfunded actuarial accrued liability;

(6) A requirement that the state may receive from the authority, as the purchase price for the sale, any combination of cash, securities and direct or beneficial ownership interests in property, including, but not limited to, the allocable beneficial interest in the residual state's share cash flows not needed to meet the bond debt service allocable to the state's share purchased by the authority from the state, whether by an initial sale or sales of the authority's bonds;

(7) A requirement that the cost of issuance excluding fees for bond insurance, credit enhancements, liquidity facilities and rating agency fees, plus underwriter's discount and any other costs associated with the issuance shall not exceed, in the aggregate, the sum of one percent of the aggregate principal amount of the bonds issued; and

(8) A requirement that the state will pledge to and agree with the holders of the authority's bonds and with any person or entity that contracts with the authority in connection with the issuance of the bonds that the state will not alter, limit or impair: (i) The rights vested in the authority to receive the state's share, to exercise its powers, or the ability to fulfill the terms of any contract entered into with the holders of the authority's bonds or any person or entity with reference to the authority's bonds; and (ii) the rights and remedies of the holders of any of the authority's bonds. The state's pledge and agreement shall continue in full force and effect until the authority's legal commitments with respect to the authority's bonds and contracts have been discharged in full.

(d) Any sale made under this section shall be irrevocable. Any sale shall constitute and be treated as a true and absolute sale and absolute transfer of the property transferred and not as a pledge or other security interest for any borrowing.

(e) On or after the effective date of any sale, the state shall not have any right, title or interest in the portion of the state's share sold, and the portion of the state's share sold shall be the property of the authority and not the state. None of the property sold by the state pursuant to this section shall be subject to garnishment, levy, execution, attachment or other process, or remedy in connection with the assertion or enforcement of any debt, claim, settlement or judgment against the state.

(f) On or before the effective date of any sale, the state shall notify the escrow agent under the master settlement agreement of the sale and shall irrevocably direct the escrow agent under the master settlement agreement that, subsequent to that date, all payments constituting the state's share or a portion thereof shall be made directly to the authority or its designee.



§4-11A-13. Authorization of bonds of the authority.

(a) The authority may issue bonds in more than one series and, if bonds are issued, shall use the net proceeds to purchase the state's share pursuant to the sales agreement to be applied as set forth in section twelve of this article. In connection with the issuance of bonds and subject to the terms of the sales agreement, the authority shall determine the terms and other details of the financing. Bonds issued pursuant to this section may be secured by a pledge of the state's share purchased by the authority. The authority may also issue refunding bonds, including advance refunding bonds, for the purpose of refunding previously issued bonds, and may issue other types of bonds, notes or other debt obligations and financing arrangements necessary to fulfill its purposes or the purposes of this article.

(b) The authority may issue its bonds in principal amounts which, in the opinion of the authority, are necessary to provide sufficient funds for achievement of its purposes, the payment of interest on its bonds, the establishment of reserves to secure the bonds, the costs of issuance of its bonds and all other expenditures of the authority incident to and necessary to carry out its purposes or powers. The bonds are investment securities and negotiable instruments within the meaning of and for the purposes of article eight, chapter forty-six of this code, subject only to the provisions of the notes or bonds for registration, unless otherwise provided by resolution of the authority.

(c) Bonds issued by the authority are payable solely and only out of the moneys, assets or revenues pledged by the authority and are not a general obligation or indebtedness of the authority or an obligation or indebtedness of the state or any subdivision of the state. The authority shall not pledge the credit or taxing power of the state or any political subdivision of the state, or create a debt or obligation of the state, or make its debts payable out of any moneys except those of the authority.

(d) Bonds of the authority shall state on their face that they are payable both as to principal and interest solely out of the assets of the authority pledged for their purpose and do not constitute an indebtedness of the state or any political subdivision of the state; are secured solely by and payable solely from assets of the authority pledged for such purpose; constitute neither a general, legal nor moral obligation of the state or any of its political subdivisions; and that the state has no obligation or intention to satisfy any deficiency or default of any payment of the bonds.

(e) Any amount pledged by the authority to be received under any sales agreement is valid and binding at the time the pledge is made. Amounts pledged and then or thereafter received by the authority are immediately subject to the lien of the pledge without any physical delivery thereof or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind against the authority whether the parties have notice of the lien or not. Notwithstanding any other provision of law, the pledge is not subject to article nine, chapter forty-six of this code. Notwithstanding any other provision to the contrary, the resolution of the authority or any other instrument by which a pledge is created need not be recorded or filed to perfect the pledge.

(f) The proceeds of bonds issued by the authority may be invested in any security or obligation approved by the board and specified in the trust indenture or resolution pursuant to which the bonds must be issued, notwithstanding any other provision to the contrary provided that any sales proceeds derived from tax exempt bonds are invested in a manner prescribed by the board so as to maintain the tax exempt status of the bonds.

(g) The exercise of the powers granted to the authority by this article will be in all respects an essential governmental function and for the benefit of the people of the state and is a public purpose. The authority, its property, income and all bonds and all interest and income thereon are exempt from all taxation by this state and any county, municipality, political subdivision or agency thereof.

(h) Bonds of the authority shall comply with all of the following:

(1) The bonds may be issued in one or more series and shall be in a form, issued in denominations, carry such registration privileges and payable over terms and with rights of redemption as the board prescribes in the trust indenture or resolution authorizing their issuance;

(2) The bonds shall be fully negotiable instruments under the laws of this state and may be sold at prices, at public or private sale, and in a manner as prescribed by the board; and

(3) The bonds are subject to the terms, conditions and covenants providing for the payment of the principal, redemption premiums, if any, interest which may be fixed or variable, including, but not limited to, zero coupon bonds and capital appreciation bonds, during any period the bonds are outstanding, and other terms, conditions, covenants and protective provisions safeguarding payment as determined by the trust indenture or resolution of the board authorizing their issuance.

(i) The bonds issued under this article are securities in which insurance companies and associations and other persons engaged in the business of insurance; banks, trust companies, savings associations, savings and loan associations and investment companies; administrators, guardians, executors, trustees and other fiduciaries; and other persons authorized to invest in bonds or other obligations of the state may properly and legally invest funds, including capital, in their control or belonging to them.

(j) Bonds must be authorized by a resolution of the board. A resolution authorizing the issuance of bonds may delegate to an officer of the authority the power to negotiate and fix the details of an issue of bonds and of their sale by an appropriate certificate of the authorized officer or by execution and delivery of a trust indenture or bond purchase agreement. The bonds and notes shall be executed by the chairperson and secretary of the authority, both of whom may use facsimile signatures. In case any officer whose signature, or a facsimile of whose signature, appears on any bonds or notes ceases to be an officer before delivery of the bonds or notes, the signature or facsimile is nevertheless sufficient for all purposes the same as if he or she had remained in office until the delivery.

(k) The authority may issue one or more series of bonds at any time or times so that interest on the bonds may be or remain exempt from federal taxation or to comply with the purposes specified in this article: Provided, That the state shall covenant and agree to invest any funds received from the sales agreement which were derived from tax exempt bonds issued by the authority in a manner prescribed from the authority.

(l) In connection with the issuance of any bonds authorized and issued pursuant to this section, and in addition to the funds and accounts established elsewhere in this article, the board may, under the trust indenture or resolution pursuant to which the bonds are issued, establish any other accounts, subaccounts or reserves determined necessary by the board.

(m) While bonds of the authority are outstanding, the state shall not agree to any amendment of the master settlement agreement, the qualifying statute, the complementary legislation, this article or the sales agreement that materially and adversely affects the authority's ability or rights to receive the state's share that has been sold to the authority or the authority's rights and powers under this article and the sales agreement. The provision of this section shall be part of the contractual obligation owed to the holders of the authority's bonds.



§4-11A-14. Exemption from purchasing provisions.

The provisions of article three, chapter five-a of this code shall not apply to the authority with respect to contracts entered into by the authority in carrying out the public and essential governmental functions set forth in this article and are exempt from the laws of the state which provide for competitive bids and hearings in connection with contracts and for review as to the form of contracts by the office of the Attorney General of the state.



§4-11A-15. Bankruptcy.

Notwithstanding any other provision of law, the authority is not authorized, and no governmental officer or organization shall authorize the authority to become a debtor in a case under the United States bankruptcy code, Title 11 of the United States Code, to make an assignment for the benefit of creditors or to become the subject of any similar case or proceeding. The provisions of this section shall be part of any contractual obligation owed to holders of any bonds issued pursuant to this article and shall not be modified by the state prior to the date which is three hundred sixty-six days after which the authority no longer has any bonds outstanding.



§4-11A-16. Dissolution of the authority; distribution of assets.

The authority shall dissolve not sooner than three hundred sixty-six days after it no longer has any bonds outstanding and no later than two years from the date of final payment of all outstanding bonds and the satisfaction of all outstanding obligations of the authority, except to the extent necessary to remain in existence to fulfill any outstanding covenants or provisions with bondholders or third parties made in accordance with this article. Upon dissolution of the authority, all assets of the authority shall be transferred to the state, and the authority shall execute any necessary assignments or instruments, including any assignment of any right, title or ownership to the state for receipt of payments under the master settlement agreement. In no event shall the authority dissolve while any bonds of the authority are outstanding.



§4-11A-17. Construction.

This article, being considered necessary for the welfare of the state and its people, shall be liberally construed to affect its purpose.



§4-11A-18. Dedication of personal income tax proceeds as replacement moneys for anticipated tobacco master settlement agreement proceeds to the Old Fund.

(a) There is hereby dedicated an annual amount of $50,400,000 from annual collections of the tax imposed by article twenty-one, chapter eleven of this code as a portion of the revenue source dedicated to satisfy the Old Fund liabilities as they occur to provide a dollar for dollar replacement of the first $30 million received pursuant to section IX(c)(1) of the master settlement agreement and the anticipated strategic compensation payments to be received pursuant to section IX(c)(2) of the master settlement agreement as previously dedicated to the Old Fund prior to the sale of state's share to the Tobacco Settlement Finance Authority. No portion of this amount may be pledged for payment of debt service on revenue bonds issued pursuant to article two-d, chapter twenty-three of this code.

(b) Notwithstanding any other provision of this code to the contrary, beginning immediately after the sale of the state's share to the Tobacco Settlement Finance Authority, $50,400,000 from collections of the tax imposed by article twenty-one, chapter eleven of this code shall be deposited each calendar year to the credit of the Old Fund created in article two-d, chapter twenty-three of this code in accordance with the following schedule. Each calendar month, except for July, August and September each year, $5,600,000 shall be transferred, on or before the twenty-eighth day of the month, to the Workers' Compensation Debt Reduction Fund created in article two-d, chapter twenty-three of this code. The transfers pursuant to this section are in addition to the transfers pursuant to section ninety-six, article twenty-one, chapter eleven of this code.

(c) Expiration. —

The transfers required by this section shall cease on and after February 1, 2016. No transfer pursuant to this section shall be made thereafter.






ARTICLE 12. ESTABLISHMENT OF A WEST VIRGINIA LAW INSTITUTE.

§4-12-1. Authority of Legislature to establish West Virginia law institute.

The West Virginia Legislature creates and establishes a state law institute, to be known as the "West Virginia Law Institute," as an official advisory law revision and law reform agency of the State of West Virginia and to be located at the West Virginia University college of law.



§4-12-2. Purposes and duties.

The general purposes of the West Virginia law institute are to promote and encourage the clarification and simplification of the law of West Virginia, to improve the better administration of justice and to conduct scholarly legal research and scientific legal work. To that end it shall be the duty of the West Virginia law institute to:

(a) Consider needed improvements in both substantive and procedural law and to make recommendations concerning the same to the Legislature;

(b) Examine and study the law of West Virginia to discover defects and inequities and of recommending needed reforms;

(c) Receive and consider suggestions from judges, justices, public officials, lawyers and the public generally as to defects and anachronisms in the law;

(d) Recommend from time to time such changes in the law as it deems necessary to modify or eliminate antiquated and inequitable rules of law;

(e) Render annual reports to the Legislature and, if it deems so advisable, accompany its reports with proposed bills to carry out any of its recommendations;

(f) Recommend the repeal of obsolete statutes and suggest needed amendments, additions and deletions; and

(g) Organize and conduct an annual meeting within the state for scholarly discussions of current problems in West Virginia law, bringing together representatives of the Legislature, practicing attorneys, members of the judiciary and West Virginia State Bar and representatives of the law teaching profession.



§4-12-3. Governing council and members.

(a) The institute shall have such members and committees as the governing body of the West Virginia law institute may direct. The governing body shall also elect a president, secretary and any other officers as it determines necessary.

(b) The governing body of the institute shall be a council composed of ex officio members and elected members as follows:

(1) One justice of the West Virginia Supreme Court of Appeals to be selected by the justices thereof;

(2) One circuit court judge, selected by the West Virginia judicial association;

(3) One federal judge residing in West Virginia, selected by the federal judges residing in West Virginia;

(4) The Attorney General of the State of West Virginia;

(5) One legal counsel to the Governor of the State of West Virginia;

(6) The chairperson of the judiciary committees of the Senate and the House of Delegates of the West Virginia Legislature or an attorney member of the respective committees appointed by the chairperson of the committee;

(7) One member each from the majority and minority parties of the Senate and the House of Delegates of the West Virginia Legislature to be selected by the President of the Senate and the Speaker of the House of Delegates, respectively;

(8) The director of West Virginia Legislative Services;

(9) The chairperson of the West Virginia commission on uniform state laws;

(10) The president and first vice president of the West Virginia State Bar;

(11) The chairperson of the young lawyers section of the West Virginia State Bar;

(12) The dean of the West Virginia University college of law;

(13) Two attorneys appointed by the Governor of the State of West Virginia for terms to run concurrently with the term of the Governor;

(14) The director of the continuing legal education program sponsored by the West Virginia State Bar and the West Virginia University college of law; and

(15) The editor-in-chief of the West Virginia law review.

(c) The elected membership shall consist of two faculty members who shall be elected from the members of the faculty of the West Virginia University college of law and four practicing attorneys from each of the congressional districts in the state who shall be selected by the board of Governors of the West Virginia State Bar.

(d) All ex officio members of the council shall hold their positions during their respective terms of office. The term of office of the elected members of the council shall be four years. The terms of office of the first elected practicing attorney members shall be appointed by the board of Governors of the West Virginia State Bar such that four shall be appointed for two years, four for three years and four for four years. Thereafter, appointments shall be for four years. Elected members of the council shall be eligible for reelection.

(e) Vacancies in the elected membership created by death, resignation or otherwise than by the expiration of the terms of office shall be filled by the council under such rules as it may adopt.



§4-12-4. Compensation of members of the council of the West Virginia law institute, director and assistants.

The members of the council of the West Virginia law institute shall serve without any compensation for services as such. The council may employ and fix and pay reasonable compensation to the director of the institute and the director's assistants, and may pay honoraria to members of the council who perform professional services for the institute, as authorized by the council. The compensation provided for in this section shall come from private funding and no state funds are to be provided for this institute.



§4-12-5. Adoption of membership plan.

The council of the West Virginia law institute shall adopt a plan or plans of membership in the West Virginia law institute so designated as to encourage and invite the cooperation of all members of the legal profession in the work of the institute.



§4-12-6. Institute to act in advisory capacity only; distribution of reports, studies, and recommended publications.

The West Virginia law institute, in submitting reports to the Legislature, shall act solely in an advisory capacity. Its reports, studies and recommended publications shall be printed and shall be distributed by the institute in a manner as directed by the council.






ARTICLE 13. WEST VIRGINIA SESQUICENTENNIAL OF THE AMERICAN CIVIL WAR COMMISSION AND FUND.

§4-13-1. Findings; West Virginia Sesquicentennial of the American Civil War Commission established; purpose.

(a) The Legislature finds that the role of West Virginia, its creation as a state and the roles of individual West Virginians in the American Civil War, from the time of John Brown's Raid through the formation of the State of West Virginia and the conclusion of the American Civil War, are of such historical significance as to warrant their commemoration.

(b) There is hereby created the West Virginia Sesquicentennial of the American Civil War Commission.

(c) The purpose of the commission is to prepare for and commemorate the sesquicentennial of West Virginia's participation in the American Civil War.



§4-13-2. Membership; terms; filling vacancies; election of chair and vice chair.

(a) The Governor shall appoint eleven members as follows:

(1) Three academic historians;

(2)The Secretary of the Department of Education and the Arts, or a designee;

(3) One representative of the Division of Culture and History;

(4) One representative of the Division of Tourism;

(5) Five citizens members, no more than one of whom may be from any one state senatorial district;

(6) One member of the House of Delegates, to be appointed by the Speaker of the House of Delegates, who shall serve as an ex officio nonvoting member of the commission; and

(7) One member of the Senate, to be appointed by the President of the Senate, who shall serve as an ex officio nonvoting member of the commission.

(b) The members shall serve until July 1, 2021.

(c) Appointments to fill vacancies shall be for the unexpired terms. Vacancies shall be filled in the same manner as the original appointments.

(d) The commission shall elect a chair and a vice chair from among its members.



§4-13-3. Expense reimbursement.

(a) Members shall serve without compensation.

(b) The commission may reimburse members for all reasonable and necessary expenses actually incurred in the performance of his or her duties as a commission member, in a manner consistent with the guidelines of the travel management office of the Department of Administration, subject to availability of funds received pursuant to subdivision (1), subsection (a), section six of this article. No provision of this section may be construed to require any appropriation of funds by the Legislature.



§4-13-4. Quorum; meetings.

(a) A simple majority of the members serving on the board at a given time constitutes a quorum for the transaction of business.

(b) Meetings shall be held in accordance with the provisions of article nine-a, chapter six of this code.



§4-13-5. Advisory council.

The commission may establish an advisory council composed of citizens at large who have knowledge of American Civil War history and interest in its sesquicentennial celebration to assist the commission in its work.



§4-13-6. Powers; duties; limitation on duration of contracts.

(a) The commission may:

(1) Solicit, accept, use and dispose of gifts, grants, donations, bequests or other funds or real or personal property for the purpose of aiding or facilitating the work of the commission, upon compliance with the provisions of section two, article two, chapter twelve of this code;

(2) Procure supplies, services and property and make or enter into contracts, leases or other legal agreement as necessary to carry out its duties: Provided, That no contract, lease or other legal agreement may be entered into by the commission with terms which would extend beyond the termination date of the commission;

(3) Plan, develop and carry out programs and activities appropriate to commemorate the sesquicentennial of the American Civil War;

(4) Encourage civic, historical, educational, economic and other organizations throughout West Virginia to organize and participate in activities to expand the understanding and appreciation of the American Civil War;

(5) Provide technical assistance to localities and nonprofit organizations to further the commemoration of the sesquicentennial of the American Civil War;

(6) Develop programs and facilities to ensure that the sesquicentennial commemoration of the American Civil War result in a positive legacy and long-term public benefit;

(7) Encourage the development and conduct of programs designed to involve all citizens in activities that commemorate the sesquicentennial of the American Civil War; and

(8) Focus its activities on the role of West Virginia and its creation as a state and the roles of individual West Virginians in the American Civil War.

(b) The commission shall report to the Legislature at each regular session and at the same time report to the Governor concerning the action taken by the commission during the previous year in carrying out the provisions of this article and make such special reports as may be required by the Legislature and Governor.



§4-13-7. Termination of the commission.

The commission shall terminate on June 30, 2021.






ARTICLE 14. LEGISLATIVE OVERSIGHT COMMISSION ON DEPARTMENT OF TRANSPORTATION ACCOUNTABILITY.

§4-14-1.  Findings, purpose and intent.

(a) The Legislature hereby finds and declares that:

(1) Investment in infrastructure is crucial to the well-being of West Virginians and West Virginia businesses;

(2) The state must spend funds wisely on infrastructure in order to get the best return on investment and must make long-term plans for investment;

(3) The federal government is an unpredictable and unreliable partner in providing consistent funding for infrastructure investment;

(4) The Legislature directed a Division of Highways performance and efficiency audit in 2015; and

(5) In order to maintain proper oversight to ensure that sufficient transportation planning is made, funds are spent wisely and efficiently, and the Department of Transportation is functioning appropriately, the Legislative Oversight Commission on Department of Transportation Accountability is hereby created.

(b) It is the intent of the Legislature that all actions taken pursuant to the provisions of this article by the Legislature and the Department of Transportation serve the following core set of principles:

(1) That all Department of Transportation infrastructure investments be coordinated to maximize efficiencies and minimize cost thereby addressing the needs of the citizens more effectively;

(2) That communication be facilitated among the various agencies within the Department of Transportation and between the department and the Legislature;

(3) That policy changes, not made by legislative rule, be discussed with the commission for purposes of coordinating those policies with stated goals;

(4) That programs or policies implemented in accordance with federal mandates be communicated to the commission;

(5) That in developing and implementing programs with private or federal grant moneys, the various agencies communicate their efforts to the commission to ensure and facilitate future state funding; and

(6) That any Department of Transportation agencies exempted from rule-making review by federal or state statutes advise the commission of program changes which may affect infrastructure investment in West Virginia.



§4-14-2.  Definitions.

As used in this article:

(1) “Agency” means each agency, authority, board, committee, commission or division of the Department of Transportation;

(2) “Commission” means the Legislative Oversight Commission on Transportation Accountability, as created in section three of this article; and

(3) “Department” means the Department of Transportation.



§4-14-3.  Creation of a Legislative Oversight Commission on Department of Transportation Accountability.

(a) There is hereby created a joint commission of the Legislature known as the Legislative Oversight Commission on Department of Transportation Accountability. The commission shall be composed of seven members of the Senate appointed by the President of the Senate and seven members of the House of Delegates appointed by the Speaker of the House of Delegates. No more than four of the seven members appointed by the President of the Senate and the Speaker of the House of Delegates, respectively, may be members of the same political party. In addition, the President of the Senate and Speaker of the House of Delegates shall be ex officio nonvoting members of the commission. The co-chairs of the commission shall be the chair of the Senate Transportation and Infrastructure Committee and the chair of the House Roads and Transportation Committee. At least one of the Senate appointees and at least one of the House of Delegates appointees shall be a member of the committee on finance of the Senate and House of Delegates, respectively. The members shall serve until their successors shall have been appointed as heretofore provided.

(b) Members of the commission shall receive such compensation and expenses as provided in article two-a, chapter four of this code. Such expenses and all other expenses including those incurred in the employment of legal, technical, investigative, clerical, stenographic, advisory and other personnel shall be paid from an appropriation to be made expressly for the Legislative Oversight Commission on Department of Transportation Accountability: Provided, That if no such appropriation be made, such expenses shall be paid from the appropriation under Fund No. 0175 for Joint Expenses created pursuant to the provisions of said chapter: Provided, however, That no expense of any kind payable under the account for joint expenses shall be incurred unless first approved by the Joint Committee on Government and Finance.

(c) The commission shall meet at any time both during sessions of the Legislature and in the interim or as often as may be necessary.

(d) The President of the Senate and Speaker of the House of Delegates shall assign such staff as may be deemed necessary to aid the commission in carrying out the provisions of this article.



§4-14-4.  Powers and duties of commission.

(a) The powers, duties and responsibilities of the commission include the following:

(1) Make a continuing investigation, study and review of the practices, policies and procedures of the department;

(2) Make a continuing investigation, study and review of all matters related to transportation policy in the state;

(3) Review long-term plans by the various agencies of the Department of Transportation and how they impact the citizens of West Virginia;

(4) Conduct studies on:

(A) The amount of state, federal and other funds expended in infrastructure investment in the state and the plan for future funds;

(B) The costs associated with failure to invest in the infrastructure of this state to citizens and businesses;

(C) The extent to which the state is maximizing available federal programs and other moneys in providing transportation investment to the citizens of this state;

(D) The operation of the Department of Transportation as a whole or its individual agencies; and

(E) The roles of the public, private and private nonprofit sectors in collaborating for improved infrastructure investment;

(5) Review and study the funding mechanisms for the State Road Fund and review any plans to adjust funding to ensure the necessary investment is made;

(6) Review and study the feasibility and financial impact upon the state of the long-term transportation plans in place in the department and its agencies; and

(7) Review and study the feasibility and financial impact upon the state of the establishment of alternative long-term transportation plans and alternative funding sources.

(b) The commission shall make annual reports to the Legislature regarding the results of all investigations, studies and reviews pursuant to the provisions of section five of this article.

(c) Limited subpoena power: —

(1) For purposes of carrying out its duties, the commission is hereby empowered and authorized to examine witnesses and to subpoena such persons and books, records, documents, papers or any other tangible things as it believes should be examined to make a complete investigation.

(2) All witnesses appearing before the commission under subpoena shall testify under oath or affirmation. Any member of the commission may administer oaths or affirmations to such witnesses.

(3) To compel the attendance of witnesses at such hearings or the production of any books, records, documents, papers or any other tangible thing, the commission is hereby empowered and authorized to issue subpoenas, signed by one of the co-chairs, in accordance with section five, article one, chapter four of this code. Such subpoenas shall be served by any person authorized by law to serve and execute legal process and service shall be made without charge. Witnesses subpoenaed to attend hearings shall be allowed the same mileage and per diem as is allowed witnesses before any petit jury in this state.

(4) If any person subpoenaed to appear at any hearing refuses to appear or to answer inquiries there propounded, or fails or refuses to produce books, records, documents, papers or any other tangible thing within his or her control when the same are demanded, the commission shall report the facts to the circuit court of Kanawha County or any other court of competent jurisdiction and such court may compel obedience to the subpoena as though such subpoena had been issued by such court in the first instance.



§4-14-5.  Legislative reports.

(a) The department shall report to the commission annually on or before December 31 of each year and provide detailed reports as directed by the commission. The commission shall describe to the department, in writing, the criteria to be addressed in each report. Reports required by this subsection may be provided in a format as directed by the commission.

(b) The commission shall submit annual reports to the Legislature, as required by the provisions of section four of this article, which such reports shall describe and evaluate in a concise manner:

(1) The major activities of the Department of Transportation and its agencies for the fiscal year immediately past, including important policy decisions reached on initiatives undertaken during that year, especially as such activities, decisions and initiatives relate to infrastructure investment, long-term planning for infrastructure investment, use of federal funds and any public-private partnerships for infrastructure investment.

(2) Other information considered by the commission to be important, including recommendations for statutory, fiscal or policy reforms and reasons for such recommendations.

(c) The reports may specify in what manner any practice, policy or procedure may or should be modified to satisfy the goal of efficient and effective delivery of infrastructure investment and to improve the quality of roads, bridges and other transportation infrastructure in the state.






ARTICLE 15. JOINT LEGISLATIVE COMMITTEE ON FLOODING.

§4-15-1. Establishing a Joint Legislative Committee on Flooding.

(a) The President of the Senate and the Speaker of the House of Delegates shall each appoint five members of their respective houses, at least two of whom shall be members of the minority party, and at least one shall be a member of the Committee on Government Organization, to serve an interim committee charged with studying flood damage reduction and flood plain management. The President and the Speaker shall each designate a Chair from among the five committee members of their respective houses. This committee shall be known as the “Joint Legislative Committee on Flooding” and shall study all activities relating to flood protection and shall make recommendations to the Joint Committee on Government and Finance, which offer solutions to reduce the reality and threat of future loss of life and property damages associated with flooding.

(b) The expenses of the committee are to be approved by the Joint Committee on Government and Finance and paid from legislative appropriations.

(c) The Chair of the State Resiliency Office, created pursuant to article thirty, chapter twenty-nine of this code, shall report quarterly to the committee, and shall prepare an annual report to the committee no later than December 31 of each year.

(d) The Chairs of the committee shall report annually, each January, to the Joint Committee on Government and Finance, with any proposals or legislation as may be deemed necessary to prevent or reduce the risk of flooding in this state.









CHAPTER 5. GENERAL POWERS AND AUTHORITY OF THE GOVERNOR, SECRETARY OF STATE AND ATTORNEY GENERAL; BOARD OF PUBLIC WORKS; MISCELLANEOUS AGENCIES, COMMISSIONS, OFFICES, PROGRAMS, ETC.

ARTICLE 1. THE GOVERNOR.

§5-1-1. Arrest or deportation of persons during war.

The Governor may cause to be apprehended and imprisoned, or may compel to depart from this state, all suspicious subjects, citizens, agents or emissaries of any foreign state or power at war with the United States.



§5-1-2. Arrest of persons aiding enemy or insurgents.

He may also cause to be apprehended and imprisoned all who in time of war, insurrection or public danger shall willfully give aid, support or information to the enemy or insurgents, or who, he shall have just cause to believe, are conspiring or combining together to aid or support any hostile action against the United States or this state.



§5-1-3. Power to send for persons and papers in such cases.

In order to obtain information in such cases, the Governor may send for the person and papers of anyone whom he shall believe to be subject to the last two sections.



§5-1-4. Warrants of Governor under §§5-1-1 to 5-1-3.

Any warrant or order of the Governor, under the three preceding sections, may be directed to any sheriff or other officer, civil or military, and shall be executed according to the terms thereof by such officer, who shall have all the powers necessary for the purpose either in or out of his county.



§5-1-5. Discharge from arrest; bond.

Any person so apprehended or imprisoned may, at the discretion of the Governor, be discharged upon giving bond with satisfactory security to leave the state and not return thereto for such period, to be stated in the bond, as the Governor may prescribe; or he may be discharged on such other terms or conditions, or without conditions, as to the Governor shall seem right and proper.



§5-1-6. Extradition of fugitives from foreign nations.

The Governor, whenever required by the executive authority of the United States pursuant to the Constitution and laws thereof, shall deliver over to justice any person found within this state who shall be charged with having committed any crime without the jurisdiction of the United States.

The Governor, though not so required, may in his discretion deliver over to justice any person found within this state who shall be charged with having committed without the jurisdiction of the United States any crime except treason, which by the laws of this state, if committed herein, would be punishable by death or imprisonment in the penitentiary. The Governor shall require such evidence of the guilt of the person so charged, as would be necessary to justify an indictment against him, had the crime charged been committed in this state. The expense of the apprehension and delivery shall be defrayed by those to whom the delivery is made.



§5-1-7. Extradition of persons charged with crime in another state or imprisoned or awaiting trial in another state.

(a) Where appearing in this article, the term "Governor" includes any person performing the functions of Governor by authority of the law of this state. The term "executive authority" includes the Governor, and any person performing the functions of Governor in a state other than this state. The term "state," referring to a state other than this state, includes any other state or territory, organized or unorganized, of the United States of America.

(b) Subject to the provisions of this article, the provisions of the Constitution of the United States controlling, and any and all acts of Congress enacted in pursuance thereof, it is the duty of the Governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony, or other crime, who has fled from justice and is found in this state: Provided, That the demand or application of the executive authority of such other state is accompanied by an affidavit or sworn evidence that the demand or application is made in good faith for the punishment of crime, and not for the purpose of collecting a debt or pecuniary mulct, or of removing the alleged fugitive to a foreign jurisdiction with a view to serve him there with civil process.

(c) No demand for the extradition of a person charged with crime in another state shall be recognized by the Governor unless in writing alleging, except in cases arising under subdivision (g) of this section, that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter he fled from the state, and accompanied by a copy of an indictment found, or by information supported by affidavit, in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate or justice there, together with a copy of any warrant which was issued thereupon; or by a copy of a judgment of conviction or a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of his bail, probation or parole. The indictment, information, or affidavit made before the magistrate or justice must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

(d) When a demand shall be made upon the Governor of this state by the executive authority of another state for the surrender of a person so charged with crime, the Governor may call upon the Attorney General, any prosecuting officer, or the department of public safety, in this state to investigate or assist in investigating the demand, and to report to him the situation and circumstances of the person so demanded, and whether he ought to be surrendered.

(e) When it is desired to have returned to this state a person charged in this state with crime, and such person is imprisoned or is held under criminal proceedings then pending against him in another state, the Governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or his term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

(f) The Governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in subdivision (b) of section ten of this article, with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state voluntarily (involuntarily).

(g) The Governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state in the manner provided in subdivision (c) of this section, with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand, and the provisions of this article not otherwise inconsistent, shall apply to such cases, even though the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.



§5-1-8. Governor's warrant of arrest.

(a) If the Governor decides that the demand should be complied with, he shall sign a warrant of arrest which shall be sealed by the Secretary of State with the great seal of this state, and be directed by the Governor to any peace officer or other person whom he may think fit to entrust with the execution thereof. The warrant must substantially recite the facts necessary to the validity of its issuance.

(b) Such warrant shall authorize the peace officer or other person to whom directed to arrest the accused at any time and any place where he may be found within the state and to command the aid of all peace officers or other persons in the execution of the warrant, and to deliver the accused, subject to the provision of this article to the duly authorized agent of the demanding state.

(c) The Governor may recall the warrant of arrest or may issue another warrant whenever he deems proper.

(d) Every such peace officer or other person empowered to make the arrest, shall have the same authority, in arresting the accused, to command assistance therein, as peace officers have by law in the execution of any criminal process directed to them, with like penalties against those who refuse their assistance.



§5-1-9. Hearing after arrest; application for writ of habeas corpus; arrest and confinement of fugitives from another state; bail; persons involved in criminal or civil actions in this state.

(a) No person arrested upon a warrant shall be delivered over to the agent whom the executive authority demanding him or her shall have appointed to receive him or her unless he or she shall first be taken forthwith before a judge of a court of record in this state, who shall inform him or her of the demand made for his or her surrender and of the crime with which he or she is charged, and that he or she has the right to demand and procure legal counsel and if the prisoner or his or her counsel shall state that he or they desire to test the legality of his or her arrest, the judge of the court of record shall fix a reasonable time to be allowed him or her within which to apply for a writ of habeas corpus. When a writ is applied for, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting attorney of the county in which the arrest is made and in which the accused is in custody, and to the agent of the demanding state.

(b) Any officer who delivers to the agent for extradition of the demanding state a person in his or her custody under the Governor's warrant, in willful disobedience to subdivision (a) of this section, shall be guilty of a misdemeanor and, on conviction thereof shall be fined not more than $1,000 or be imprisoned not more than six months, or both.

(c) The officer or persons executing the Governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may, when necessary, confine the prisoner in any city, county or regional jail; and the keeper of the jail shall receive and safely keep the prisoner until the officer or person having charge of him or her is ready to proceed on his or her route, the officer or person being chargeable with the expense of keeping.

The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in the other state, and who is passing through this state with such a prisoner for the purpose of immediately returning the prisoner to the demanding state may, when necessary, confine the prisoner in any city, county or regional jail; and the keeper of the jail shall receive and safely keep the prisoner until the officer or agent having charge of him or her is ready to proceed on his or her route, the officer or agent, however, being chargeable with the expense of keeping: Provided, That the officer or agent shall produce and show to the keeper of the jail satisfactory written evidence of the fact that he or she is actually transporting a prisoner to the demanding state after a requisition by the executive authority of the demanding state. The prisoner may not be entitled to demand a new requisition while in this state.

(d) Whenever any person within this state shall be charged on the oath of any credible person before any judge or magistrate of this state with the commission of any crime in any other state and, except in cases arising under subdivision (g), section seven of this article, with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation or parole, or whenever complaint has been made before any judge or magistrate in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in the state and that the accused has been charged in the state with the commission of the crime, and, except in cases arising under subdivision (g), section seven of this article, has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation or parole, and is believed to be in this state, the judge or magistrate shall issue a warrant directed to any peace officer commanding him or her to apprehend the person named therein, wherever he or she may be found in this state, and to bring him or her before the same or any other judge, magistrate, or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit, and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

(e) The arrest of a person may be lawfully made also by any peace officer, or a private person, without a warrant, upon reasonable information that the accused stands charged in the courts of a state with a crime punishable by death or by imprisonment for a term exceeding one year, but when so arrested the accused must be taken before a judge or magistrate with all practicable speed and complaint must be made against him or her under oath setting forth the ground for the arrest as in the preceding section and thereafter his or her answer shall be heard as if he or she had been arrested on a warrant. Correctional officers may, additionally, make complaint against persons in their custody for whom they have a reasonable belief stand accused of crimes, punishable by death or confinement for a term exceeding one year, in the courts of another state.

(f) If from the examination before the judge or magistrate it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under subdivision (g), section seven of this article, that he or she has fled from justice, the judge or magistrate must, by a warrant reciting the accusation, commit him or her to the county or regional jail for a time not exceeding thirty days, and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the Governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in subdivision (g) of this section, or until he or she shall be legally discharged.

(g) Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge or magistrate in this state may admit the person arrested to bail by bond, with sufficient sureties, and in a sum as he or she considers proper, conditioned for his or her appearance before him or her at a time specified in the bond, and for his or her surrender, to be arrested upon the warrant of the Governor of this state.

(h) If the accused is not arrested under warrant of the Governor by the expiration of the time specified in the warrant or bond, a judge or magistrate may discharge him or her or may recommit him or her for a further period not to exceed sixty days, or a judge or magistrate may again take bail for his or her appearance and surrender as provided in subdivision (g) of this section, but within a period not to exceed sixty days after the date of the new bond.

(i) If the prisoner is admitted to bail, and fails to appear and surrender himself or herself according to the conditions of his or her bond, the judge, or magistrate, by proper order, shall declare the bond forfeited and order his or her immediate arrest without warrant if he or she is within this state. Recovery may be had on a bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

(j) If a criminal prosecution has been instituted against the person under the laws of this state and is still pending, the Governor, in his or her discretion, either may surrender him or her on demand of the executive authority of another state or hold him or her until he or she has been tried and discharged or convicted and punished in this state: Provided, That any person under recognizance to appear as a witness in any criminal proceeding pending in this state may in the discretion of the Governor be surrendered on demand of the executive authority of another state or be held until criminal proceeding pending in this state has been determined: Provided, however, That any person who was in custody upon any execution, or upon process in any suit, at the time of being apprehended for a crime charged to have been committed without the jurisdiction of this state, may not be delivered up without the consent of the plaintiff in an execution or suit, until the amount of the execution has been paid, or until the person shall be otherwise discharged from the execution or process.

(k) The guilt or innocence of the accused as to the crime for which he or she is charged may not be inquired into by the Governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as provided in this article has been presented to the Governor, except as it may be involved in identifying the person held as the person charged with the crime.



§5-1-10. Return of fugitive from this state.

(a) Whenever the Governor of this state shall demand a person charged with crime or with escaping from confinement, or breaking the terms of his bail, probation, or parole in this state, from the executive authority of any other state, or from the chief justice or an associate justice of the supreme court of the District of Columbia authorized to receive such demand under the laws of the United States, he shall issue a warrant under the great seal of this state affixed thereon by the Secretary of State, to some agent, commanding him to receive the person so charged if delivered to him and to convey him to the proper officer of the county in this state in which the offense was committed.

(b) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the Governor his written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against him, the approximate time, place and circumstances of its commission, the state in which he is believed to be, including the location of the accused therein, at the time the application is made, and certifying that, in the opinion of the said prosecuting attorney, the ends of justice require the arrest and return of the accused to this state for trial and that the proceeding is not instituted to enforce a private claim.

(c) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his bail, probation or parole, the prosecuting attorney of the county in which the offense was committed, the Parole Board, or the warden of the institution or sheriff of the county, from which escape was made, shall present to the Governor a written application for a requisition for the return of such person, in which application shall be stated the name of the person, the crime of which he was convicted, the circumstances of his escape from confinement or of the breach of the terms of his bail, probation or parole, the state in which he is believed to be, including the location of the person therein at the time application is made.

The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by two certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to the judge or justice, stating the offense with which the accused is charged, or the judgment of conviction or of the sentence. The prosecuting attorney, Parole Board, warden or sheriff may also attach such further affidavits and other documents in duplicate as he shall deem proper to be submitted with such application. One copy of the application, with the action of the Governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information, and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the Secretary of State, to remain of record in that office. The other copies of all papers shall be forwarded with the Governor's requisition.



§5-1-11. Immunity from service of civil process; waiver of extradition proceedings; nonwaiver of rights of state; trial on other charges after return.

(a) A person brought into this state by, or after waiver of, extradition based on a criminal charge, shall not be subject to service of personal process in civil actions until he has been convicted in the criminal proceedings, or, if acquitted, until he has had reasonable opportunity to return to the state from which he was extradited.

(b) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his bail, probation or parole may waive the issuance and service of the warrant provided for in subsections (a) and (d), section eight of this article, and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record, within this state a writing which states that he consents to return to the demanding state: Provided, That before such waiver shall be executed or subscribed by such person it shall be the duty of such judge to inform such person of his rights with respect to the issuance and service of a warrant of extradition and with respect to obtaining a writ of habeas corpus as provided for in subsection (a), section nine of this article.

If and when such consent has been duly executed it shall forthwith be forwarded to the Office of the Governor of this state and be filed by him in the Office of the Secretary of State. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent: Provided, That nothing in this subdivision shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights, or duties of the officers of the demanding state or of this state.

(c) Prior Waiver of Extradition. Notwithstanding any other provision of this code, a law-enforcement or correction agency in the State of West Virginia holding a person who is charged by another jurisdiction with a violation of his or her terms of probation, parole, bail or other form of conditional release in another jurisdiction which is demanding the return of such person shall immediately deliver the person to the duly authorized agent of the demanding state, and without the requirement of a Governor's warrant, if such person has previously executed a waiver of extradition as a condition of his or her current terms of probation, parole, bail or other form of conditional release in the demanding state and upon receipt of the following documentation from the demanding state:

(1) A certified copy of the previously executed waiver of extradition being held by the officials in the demanding state or an electronically or electromagnetically transmitted facsimile thereof;

(2) A certified copy of an order or warrant from the demanding state seeking the return of the person or an electronically or electromagnetically transmitted facsimile thereof; and

(3) A photograph, fingerprints or other evidence which identifies the person held by the law-enforcement or correction agency as the person who signed the waiver of extradition and who is named in the order or warrant, or an electronically or electromagnetically transmitted facsimile thereof.

(d) Nothing in this article contained shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for an offense committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any offense committed within this state, nor shall any proceedings had under this article which result in, or fail to result in, extradition, be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

(e) After a person has been brought back to this state by, or after waiver of, extradition proceedings, he may be tried in this state for any offense which he may be charged with having committed here as well as that specified in the requisition for his extradition.

(f) Nothing in this section shall be construed to limit the authority of the Governor, at his or her own instance, to refuse to honor an extradition demand from another jurisdiction.



§5-1-12. How costs paid; complainant responsible for.

When the punishment of the crime shall be the confinement of the criminal in the penitentiary, expenses incurred shall be paid from funds available to the Division of Corrections. In all other cases such expenses shall be paid out of the county treasury of the county wherein the crime is alleged to have been committed.

The complainant in each case is answerable for all the actual costs and charges, and for the support in prison of any person so committed; and, if the charge for his or her support in prison shall not be paid when demanded, the jailer may discharge such person from prison.



§5-1-13. Construction of §§5-1-7 to 5-1-13; severability; how cited.

The provisions of sections seven to thirteen of this article shall be so interpreted and construed as to effectuate its general purposes to make uniform the law of those states which enact such provisions, and if any provision thereof, or the application thereof to any person or circumstances, is held invalid, such invalidity shall not affect other provisions or applications thereof which can be given effect without the invalid provision or application, and to this end the provisions thereof are declared to be severable.

Sections seven to thirteen of this article may be cited as the "Uniform Criminal Extradition Act."



§5-1-14. Rewards for arrest of criminals or in case of assault on or assassination of judge; employment of detectives.

The Governor may offer a reward for apprehending and securing any person convicted of an offense or charged therewith who shall have escaped from prison, or for apprehending and securing any person charged with an offense who, there is reason to fear, cannot be arrested in the common course of proceeding. And in case a judge of the Supreme Court of Appeals, of a circuit court, of a criminal court or an intermediate court, or of any court of record in this state, shall be assassinated, or his assassination attempted, or a felonious assault be committed upon him and the assassin or person making such assault shall not at once be apprehended and arrested, the Governor shall forthwith offer such a reward, not exceeding $10,000, as in his discretion will result in the arrest of such criminal. But no such reward shall be paid to any sheriff or other officer who may arrest such person by virtue of any process in his hands to be executed. And the Governor may employ any person to aid in the detection, arrest and prosecution of one accused with the assassination or attempted assassination or felonious assault upon a judge of the Supreme Court of Appeals, of a circuit court, of a criminal court, of an intermediate court, or of any other court of record in this state, and agree to pay, and pay, to such person or persons so employed, such sum or sums, not exceeding $10,000, as in the discretion of the Governor may seem to be reasonable. And the Governor may employ any person to aid in the detection of persons charged with or suspected of crime, such persons so employed in either case to be paid out of the contingent fund at the Governor's disposal.



§5-1-15. Return of warrants issued by Governor.

Every officer to whom any order or warrant of the Governor is directed shall make return thereof to the Secretary of State, who shall preserve the same in his office.



§5-1-16. Remission of fines and penalties; commutation of

Sentences; reprieves; paroles; pardons.

The Governor shall have power to remit fines and penalties, in such cases and under such regulations as now are or may be prescribed by law; to commute capital punishment, and, except where the prosecution was carried on by the House of Delegates, to grant reprieves, paroles and pardons, after conviction; but he shall record in the journal of executive proceedings and communicate to the Legislature, at its next session, the particulars of every case of fine or penalty remitted, of punishment commuted, and of reprieve, parole or pardon granted, with his reasons therefor. In any case wherein the Governor has power to grant a pardon, instead of granting the same unconditionally, he may, after sentence, grant it upon such conditions ashe may deem proper, with the assent of the person sentenced; and, for the purpose of carrying into effect such conditional pardon, the Governor may issue his warrant directed to any proper officer, who shall obey and execute it, instead of the sentence originally awarded. In any case in which the Governor shall exercise the power conferred on him by the Constitution to commute capital punishment, he may issue his order to the warden of the penitentiary, requiring him to receive and confine (and the warden shall receive and confine) in the penitentiary, according to such order, the person whose punishment is commuted. To carry into effect any commutation of punishment, the Governor may issue his warrant directed to any proper officer, who shall obey and execute the same.



§5-1-16A. Expungement of criminal record upon full and unconditional pardon.

(a) Any person who has received a full and unconditional pardon from the Governor, pursuant to the provisions of section eleven, article VII of the Constitution of West Virginia and section sixteen of this article, may petition the circuit court in the county where the conviction was had to have the record of such conviction expunged. The petition shall be served upon the prosecuting attorney of the county where the petition was filed. Any person petitioning the court for an order of expungement shall publish a notice of the time and place that such petition will be made, which notice shall be published as a Class I legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code and the publication area for such publication shall be the county where the petition is filed. The circuit court, upon verification of the act of pardon and after a hearing to determine that good cause exists, may enter an order directing that all public record of the petitioner's conviction be expunged. For the purposes of this section, "public record" or "record" does not include the records of the Governor, the Legislature or the Secretary of State that pertain to a grant of pardon. Such records that pertain to a grant of pardon are not subject to an order of expungement. The amendment to this section during the fourth extraordinary session of the Legislature in the year 2009 is not for the purpose of changing existing law, but is intended to clarify the intent of the Legislature as to existing law regarding expungement.

(b) The record expunged pursuant to the provisions of this section may not be considered in an application to any educational institution in this state or an application for any licensure required by any professional organization in this state.

(c) No person shall be eligible for expungement pursuant to this section until one year after having been pardoned.

(d) No person shall be eligible for expungement pursuant to this section until five years after the discharge of his or her sentence upon the conviction for which he or she was pardoned.

(e) No person shall be eligible for expungement of a record of conviction of first degree murder, as defined in section one, article two, chapter sixty-one of this code; treason, as defined in section one, article one of said chapter; kidnapping, as defined in section fourteen-a, article two of said chapter; or any felony defined in article eight-b of said chapter.



§5-1-17. When Governor may remit fine or penalty.

The Governor may remit in whole or in part any fine or penalty assessed or imposed by a court of record, court-martial, or other authority, only in the following instances:

(a) When judgment has been rendered against any person for a contempt of court, other than for nonperformance of, or disobedience to, some order, decree or judgment; or when any fine or penalty is imposed by the sentence of a court-martial, the Governor may pardon the offense and remit the fine or penalty, either in whole or in part;

(b) When any fine has been imposed, if the same or any part thereof, when collected, would be payable to the state, and has not been so paid, the Governor may, on good cause shown by affidavit, or on the recommendation of the judge or a majority of the jury who tried the case, remit so much as is payable to the state and has not been so paid, or a less amount, either unconditionally, or upon such terms and conditions as may seem to him right and proper.



§5-1-18. Payments from civil contingent fund.

Out of the sum annually appropriated as a civil contingent fund, there may be paid all expenses incurred in the execution of any law for which there is no special appropriation, and any other sums which the Governor may deem necessary or proper. No payment shall be made out of the civil contingent fund except on the requisition of the Governor directed to the Auditor.



§5-1-19. Temporary loans.

The Governor may raise, from time to time, by temporary loans, not having over eighteen months to run, nor bearing a greater interest than 2¢ per $100 per day, so much as may be needed to supply the wants of the treasury: Provided, That the Governor may, on or before June 30, 1989, issue notes, revenue bonds, certificates or other evidences of indebtedness of the state as provided in this section to redeem previous liabilities for the ordinary expenses of the state. Such notes, revenue bonds, certificates or other evidences of indebtedness may not exceed in the aggregate the principal sum of $135 million and shall provide for repayment of principal and interest in full no later than June 30, 1992.

The issuance of such notes, revenue bonds, certificates or other evidences of indebtedness shall be authorized by an executive order, and such notes, revenue bonds, certificates or other evidences of indebtedness shall be payable in such medium of payment and at such place or places, within or without the state, and may have such other terms and conditions as the Governor determines. Such notes, revenue bonds, certificates or other evidences of indebtedness shall be signed by the Governor, under the great seal of the state, and attested by the Secretary of State. The Governor and Secretary of State may sign and attest such notes, revenue bonds, certificates or other evidences of indebtedness by facsimile signature. Such notes, revenue bonds, certificates or other evidences of indebtedness may be issued at such interest rate or rates as the Governor deems reasonable and necessary to serve the best interests of the state and to enhance their marketability. Such notes, revenue bonds, certificates or other evidences of indebtedness shall be sold in such manner and on such terms and conditions as the Governor may determine to be in the best interests of the state. Any revenue bonds issued hereunder shall be in registered form.

The Governor may enter into trust agreements with banks or trust companies, within or without the state, and in such trust agreements or the executive order authorizing the issuance of such notes, revenue bonds, certificates or other evidences of indebtedness he may enter into valid and legally binding covenants with the holders of such notes, revenue bonds, certificates or other evidences of indebtedness as to the custody, safekeeping and disposition of the moneys within the "Fiscal Responsibility Fund" hereinafter created and as to any other matters or provisions which are deemed necessary or advisable by the Governor to serve the best interests of the state and to enhance the marketability of such notes, revenue bonds, certificates or other evidences of indebtedness. The Governor may contract for the provision of such professional and technical services as he may deem necessary or advisable in connection with the issuance of such notes, revenue bonds, certificates or other evidences of indebtedness, including without limitation accounting, actuarial, consulting, financial and legal services. The fees and expenses of such professionals and any and all other costs associated with the issuance of such notes, revenue bonds, certificates or other evidences of indebtedness shall be payable from the proceeds of such issuance.

Such notes, revenue bonds, certificates or other evidences of indebtedness shall be and constitute negotiable instruments under the Uniform Commercial Code of this state; shall, together with the interest thereon, be exempt from all taxation by the State of West Virginia, or by any county, school district, municipality or political subdivision thereof; and such notes, revenue bonds, certificates or other evidences of indebtedness shall not be deemed to be general obligations or debts of the state within the meaning of the Constitution of the State of West Virginia, and the credit or the taxing power of the state shall not be pledged therefor, but such notes, revenue bonds, certificates or other evidences of indebtedness shall be payable only from the revenue pledged therefor as provided in this section.

The proceeds of any indebtedness issued hereunder shall be paid into a special fund hereby created in the State Treasury named "The Fund for Redemption of Previous Liabilities". The Governor may make disbursements from this fund to pay the reasonable fees, expenses and costs associated with the issuance of the indebtedness authorized by this section, and such other disbursements as he deems necessary to redeem previous liabilities for the ordinary expenses of the state.

There is hereby created in the State Treasury a special fund named the "Fiscal Responsibility Fund" into which shall be paid on and after July 1, 1989, the amounts as and when specified in section thirty, article fifteen, chapter eleven of this code. All moneys deposited in said fund are pledged to the repayment of principal and interest on any notes, revenue bonds, certificates or other evidences of indebtedness issued pursuant to this section. A lien on the fund shall exist in favor of the holders of any notes, revenue bonds, certificates or other evidences of indebtedness issued under this section to the extent of such indebtedness. Any moneys not needed for repayment of principal and interest on and costs associated with the notes, revenue bonds, certificates or other evidences of indebtedness authorized by this section may be used to repay principal and interest on moneys previously transferred from the occupational pneumoconiosis fund pursuant to section eight-a, article four-b, chapter twenty-three of this code. Repayment to the occupational pneumoconiosis fund, if any, shall be made into the special account created in the State Treasury by said section eight-a. Any amounts remaining in the "Fiscal Responsibility Fund" after provisions for repayment of indebtedness issued pursuant to this section and not otherwise used for repayment of moneys previously transferred from the occupational pneumoconiosis fund shall be transferred to the General Revenue Fund of this state on or before August 1, 1992.



§5-1-20. Reports to the Governor; form and contents; transmission to the Legislature; special reports.

(a) The secretaries of the executive department and the officers of all public institutions of the state shall make an annual report to the Governor as soon as possible after the close of each fiscal year, notwithstanding any other provision of law to the contrary.

(b) All state officers, boards, commissions, departments and institutions required by law to make reports to the Governor, the Legislature or any administrative board or state official shall cover fiscal year periods.

(c) Annual reports shall be submitted in typewritten form, any legible form produced by mechanical means, on electronic media, to be filed in the same manner as a printed annual report, or transmitted electronically via the Internet. Any annual report filed in an electronic format shall be considered as having satisfied the filing requirements.

(d) The Governor shall by executive order prescribe the general contents of the reports to be submitted to him or her. The form and format of the reports shall be as prescribed in this code.

(e) The Governor shall transmit, and may do so electronically, copies of the report to the Legislature and provide a copy of all such reports with the Division of Archives and History where the reports shall be kept as permanent records.

(f) All annual reports to the Legislature shall be submitted, and may do so electronically, to the Legislative Librarian.

(g) The Governor may at any time require information in writing, under oath, from any officer, board, department or commission of the executive department or the principal officer or manager of any state institution, upon any subject relating to the condition, management and expense of their respective offices or institutions.



§5-1-21. Printing and distribution of biennial messages; distribution of legislative journals.

Of the biennial messages submitted to the Legislature by the Governor, and any documents which he may deem essential to accompany the same, he shall cause a sufficient number to be printed, before the beginning of the session, if practicable, to provide the Clerk of the Senate and the Clerk of the House of Delegates with at least four copies for each member of their respective houses of the Legislature, and so as to transmit one copy to the Governor of each of the other states, one to the Secretary of State of the United States, and three to the Librarian of Congress, whereof one shall be for the library and one for each house of Congress; the Governor may require such additional copies to be printed as he may deem necessary, which additional copies shall be distributed as he may direct. The Governor shall also transmit, to the Governor of each of the other states, to the Secretary of State of the United States and the Librarian of Congress, copies of the journal of the Senate and of the House of Delegates, in the number and for the use and disposition as herein provided for copies of the biennial messages.



§5-1-22. Vacancies in offices filled by appointment of Governor; Senate action; bond requirements; filling vacancies in other appointive offices.

(a) In case of a vacancy, during the recess of the Senate, in any office, which vacancy the Governor is authorized to fill by and with the advice and consent of the Senate, the Governor shall, by appointment within ninety days, fill such vacancy until the next meeting of the Senate, when the Governor shall submit to the Senate a nomination to fill such vacancy and, upon confirmation of such nomination by the Senate, by a vote of a majority of all the members elected to the Senate, taken by yeas and nays, the person so nominated and confirmed shall hold said office during the remainder of the term for which his or her predecessor in office was appointed, and until his or her successor shall be appointed and qualified. No person whose nomination for office has been rejected by the Senate shall again be nominated for the same office during the session in which his or her nomination was so rejected, unless at the request of the Senate, nor shall the person be appointed to the same office during the recess of the Senate. No appointee who resigns from any such office prior to confirmation, or whose name has not been submitted for confirmation while the Senate is in session, shall be eligible, during the recess of the Senate, to hold any office the nomination for which must be confirmed by the Senate.

(b) Any person appointed to temporarily fill a vacancy shall possess the qualifications required by law for that vacant position, and may only remain in the vacated position for a maximum of ninety days.

(c) If an employee of a state agency is temporarily appointed to fill a vacancy, the employee may fill such vacancy without resigning from the position he or she ordinarily holds: Provided, that the employee’s compensation shall be the greater of:

(1) The employee’s regular salary in his or her usual position; or

(2) The salary for the office the employee temporarily fills.

(d) If a vacancy is temporarily filled by a person not otherwise employed by any agency of the State of West Virginia, then that person shall be compensated at a rate no greater than that of the salary for the office that person temporarily fills.

(e) The bond, if any, required by law to be given by any officer so temporarily appointed by the Governor, shall be in such penalty as is required by law of the incumbent of such office.

(f) Any vacancy in any other office filled by appointment, or in any office hereafter created to be filled by appointment, shall be filled by the same person, court or body authorized to make appointment to such office for the full term thereof.



§5-1-23. Securing congressional appropriations when Legislature not in session; powers of designated state agency; transfers of appropriation items by Governor.

The Governor is hereby authorized and empowered to take whatever action not contrary to law that he may find proper and necessary to enable the state to receive the benefits of appropriations which may be made by the Congress of the United States while the Legislature is not in session. A department, institution or agency of the state government designated by Congress, in such event and with the approval of the Governor, shall have authority to do all acts not contrary to law which may be necessary for enforcement with the requirements and conditions for the receipt of such federal appropriations. The Governor shall have authority to order transfers within the items of appropriations for such department, institution or agency as may be necessary to effectuate the purpose of this section (and not contrary to law).



§5-1-24. Appointment of assistant Attorney General to perform duties for Governor; compensation.

The Governor, if he deem such action necessary, may request the Attorney General to appoint an assistant Attorney General, who shall perform, under the supervision and direction of the Attorney General, such duties as may be required of him by the Governor. The Attorney General, in pursuance of such request, may select and appoint an assistant Attorney General, to serve during the will and pleasure of the Attorney General, and the salary of such assistant shall be paid out of any funds made available for that purpose by the Legislature to the office of the Governor.



§5-1-25. Designation of daylight saving time as official time.

Daylight saving time shall be the statewide official time, commencing at two o’clock antemeridian on the second Sunday of March and terminating at two o’clock antemeridian on the first Sunday of November; this time shall apply to all public schools, institutions of higher learning, agencies, departments and political subdivisions of the state.



§5-1-26. Fuel emergency; power of the Governor to declare an emergency; duties of the Governor with respect to such emergency; assistance of other state agencies and local law-enforcement agencies; injunctive relief; penalties; jurisdiction.

(a) The Legislature hereby finds and declares that the purposes of this section are to protect and promote the public peace, safety, economy, revenue, health and welfare and interest of the people of this state and, to do so, it is necessary to ensure free and competitive access to gasoline and special fuel for and to the users of gasoline or special fuel in this state during the time of any fuel emergency as declared by the Governor pursuant to the power and authority herein granted.

(b) As used herein or as used in any proclamation, order, rule or regulation issued by the Governor pursuant to this section, unless the context requires a different meaning, the terms or phrases "actual metered gallons," "distributor," "producer," "gallon," "gasoline," "importer," "person," "petroleum carrier," "purchase," "receive," "retail dealer," "sale," "special fuel," "supply tank," "tank wagon" and "user" shall have the same meanings ascribed to those terms or phrases in section two, article fourteen, chapter eleven of this code.

(c) When the public peace, safety, economy, revenue, health, welfare or interest of the people of this state is impaired or imperiled because of a shortage of gasoline or special fuel, and the Governor so finds, the Governor is hereby empowered and authorized and it shall be his duty to issue a proclamation declaring the existence of a fuel emergency in this state or any part thereof. Upon the issuance of such proclamation by the Governor, the Governor is hereby granted plenary power and authority to issue, amend, suspend or revoke orders, rules and regulations to:

(1) Allocate or distribute gasoline or special fuel to the extent permitted by any federal law relating to the allocation or distribution of gasoline or special fuel and rules and regulations promulgated thereunder or to the extent permitted by the appropriate federal agency.

(2) Control, restrict and regulate the sale by distributors, producers, importers and retail dealers of gasoline and special fuel to users by any appropriate means including, but not limited to, the establishment of quotas, rationing, specifications that certain users may purchase gasoline or special fuel only on certain days, and other conditions upon the purchase of gasoline or special fuel to the extent permitted by any federal law relating to the allocation or distribution of gasoline or special fuel and rules and regulations promulgated thereunder or to the extent permitted by the appropriate federal agency.

Any such order, rule or regulation shall have such statewide, regional, county or other area application, as the Governor shall specify therein. Whenever the nature and severity of a fuel emergency varies from area to area in the state, the Governor shall have plenary power and authority, within the limitations of subdivisions (1) and (2) above, to establish different allocation or distribution formulae, controls, restrictions and regulations for different areas of the state at different times.

(d) Any orders, rules or regulations issued pursuant to this section shall be valid only during the period of any such fuel emergency and may be issued or promulgated without complying with the provisions of chapter twenty-nine-a of this code: Provided, That a copy of every such order, rule or regulation shall be filed in the office of the Secretary of State before the same is effective and the Secretary of State shall, within five days thereafter, forward a certified copy thereof to the clerk of the county court of each county and every such clerk shall forthwith admit such order, rule or regulation to record in the miscellaneous records of the county court kept in the office of each such clerk, but such filing in the office of the Secretary of State shall alone constitute constructive notice to any person affected by such order, rule or regulation: Provided, however, That the county court of each county shall, when the first such order, rule or regulation is admitted to record, forthwith cause to be published a notice to the effect that such order, rule or regulation is, and that all further orders, rules and regulations or record copies thereof shall be, available for inspection in the office of the county clerk of such county. Such notice shall be published as a Class I legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be such county. A copy of any such order, rule or regulation certified by the Secretary of State shall be admissible in any court in this state as proof of the contents thereof.

(e) The Governor is hereby granted plenary power and authority to enforce any order, rule or regulation issued pursuant to this section and, in so doing, may secure the assistance of any state agency, the Attorney General or his designate, the prosecuting attorneys of the several counties and any state or local law-enforcement agencies or officers. Such persons shall assist the Governor in enforcing the provisions of any such order, rule or regulation so issued and promulgated by the Governor when called upon to do so by the Governor. The Governor may petition any circuit court of this state for the issuance of a temporary restraining order or injunction or for any other remedy, as may be appropriate, to compel any person to comply with any such order, rule or regulation, and it shall be the duty of the Attorney General and the prosecuting attorneys of the various counties to assist and cooperate with the Governor in obtaining such relief. No injunction bond shall be required, and in the event of an appeal to the West Virginia Supreme Court of Appeals, the filing of such appeal shall not stay enforcement of the final judgment of the circuit court enforcing any such order, rule or regulation.

(f) Whenever it appears to the Governor that there exists a serious, direct and immediate threat to the health and safety of any persons in this state because of the failure or refusal of a producer or distributor to comply, in a timely manner, with an order, rule or regulation issued pursuant to the provisions of subsection (c) of this section, the Governor shall have the authority to distribute or cause to have distributed from the supplies of gasoline or special fuel owned, retained or possessed by such producer or distributor a sufficient amount of gasoline or special fuel as may be required to alleviate any such emergency. Such producer or distributor shall be compensated by the user, consumer or retail dealer receiving such gasoline or special fuel at the then existing average market value, either retail value or wholesale value, as the case may be: Provided, That there shall be deducted from such compensation the amount necessary to pay for the cost of distribution of such gasoline or special fuel: Provided, however, That the Governor shall be required to serve written notice of his intent to exercise the powers granted by this subsection to the parties involved: Provided further, That upon the issuance of such notice, the Governor shall cause to be initiated those legal proceedings relevant to the enforcement of any order, rule or regulation as required by and hereinbefore set out in subsection (e) of this section: And provided further, That such order, rule or regulation issued by the Governor shall not conflict with or be contrary to any federal law relating to the allocation or distribution of gasoline or special fuel and rules and regulations promulgated thereunder or to any power granted the Governor by any federal agency.

(g) Any producer or distributor violating any provision of any such order, rule or regulation of the Governor issued or promulgated pursuant to this section, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than $100 nor more than $25,000, or imprisoned in the county jail for not more than one year, or both fined and imprisoned. Any retail dealer violating any provision of any such order, rule or regulation of the Governor issued or promulgated pursuant to this section, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be fined not less than $25 nor more than $100. Each day or part thereof that any such violation shall take place, or continue to take place, shall be deemed to constitute a distinct and separate offense and shall be punishable accordingly.

(h) When the Governor determines that any such fuel emergency no longer exists, he shall issue a proclamation terminating all orders, rules or regulations issued pursuant to the provisions of this section.

(i) The provisions of this section shall expire on July 1, 1974.



§5-1-27. Draping of state flag to honor the passing of law-enforcement officers.

When any law-enforcement officer employed by the state or any of its political subdivisions dies while on active duty or after being honorably discharged or honorably retired, upon the request of next of kin, the state shall honor the officer by providing a state flag, at no cost, for draping the coffin at the funeral service of the deceased officer. The superintendent of the West Virginia state police or his or her designee shall upon request provide the flag upon verifying the deceased's service.



§5-1-28. Prerequisites for bond issuance and refunding.

(a) On and after February 1, 2005, bonds may not be issued or refunded by the State of West Virginia or any of its agencies, boards or commissions without the express written direction of the Governor, if:

(1) The ultimate user of the proceeds of the bonds is the State of West Virginia or any of its agencies, boards, commissions or departments; or

(2) The issuance or refunding of the bonds implicates the state’s credit rating.

(b) Prior to any state agency, board or commission participating in any formal presentation to any nationally recognized rating agency, with respect to the proposed issuance or refunding of bonds where the ultimate user of the proceeds of the bonds is the State of West Virginia or any of its agencies, boards, commissions or departments, or the issuance or refunding of the bonds implicates the state’s credit rating, the chair or director of the state agency, board or commission shall provide written notice to the Governor, the President of the Senate and the Speaker of the House of Delegates of the date, time and place of the formal presentation at least ten days in advance.

(c) All bond sale requirements established in this code shall apply unless contrary to the provisions of this section.



§5-1-29. Reciprocity agreements to establish regulations, licensing requirements and taxes for small businesses in contiguous states and the District of Columbia doing business in West Virginia.

(a) The Governor is hereby authorized to enter into and renew reciprocity agreements with the governors and other appropriate state governmental agencies from states that share contiguous borders with this state, and the District of Columbia, to establish regulations, licensing requirements and taxation for small businesses headquartered in this state or contiguous states or the District of Columbia that conduct business in both. In the discretion of the Governor, the Attorney General or secretary of an executive branch department may be delegated and empowered in writing to negotiate and enter into such reciprocity agreements on behalf of the Governor.

(b) Notwithstanding the authority granted in subsection (a) of this section, any reciprocity agreement that impacts or affects taxation, either the receipt or payment thereof, may not be entered into unless and until such agreement is approved by the Legislature by act.

(c) For the purposes of this section, the term “small business” has the same meaning as prescribed under section seven-a, article thirteen-c, chapter eleven of this code.



§5-1-30. Authority to direct payment of certain debt in emergency.

(a) The Legislature makes the following findings:

(1) Subdivision (12), subsection (d), section fifty-one, article VI of the Constitution of West Virginia authorizes the Legislature to enact laws as are necessary and proper to carry out the purposes of section fifty-one, article VI of the Constitution of West Virginia.

(2) One of the purposes of section fifty-one, article VI of the Constitution of West Virginia is to ensure the solvency and fiscal well-being of the State of West Virginia.

(3) Ensuring payment of the debt service on the notes and bonded indebtedness of the state and its agencies, boards and commissions is necessary and proper to ensure the solvency and fiscal well-being of the State of West Virginia.

(b) If, on June 30 of any year, no budget bill has been enacted and made effective for the next ensuing fiscal year, the Governor shall have plenary power and authority by executive order to direct the scheduled payment of the principal and interest due on bonds or notes of the state or its agencies, boards and commissions.

(c) Upon issuance by the Governor of an executive order pursuant to subsection (b) of this section, the State Auditor and State Treasurer shall take such actions as are necessary to ensure payment of the principal and interest due on the bonds or notes of the state, its agencies, boards and commissions as directed by the Governor.

(d) Any executive order issued pursuant to subsection (b) of this section shall continue in full force and effect until the effective date of the budget bill enacted for the fiscal year beginning July 1






ARTICLE 1A. ITEMIZATION OF PROPOSED APPROPRIATIONS IN BUDGET BILL SUBMITTED BY GOVERNOR TO LEGISLATURE.

§5-1A-1. Legislative findings and purposes.

The Legislature finds and declares that section fifty-one, article six of the Constitution, known as the "modern budget amendment," authorizes the Legislature to prescribe by law the form and detail of the itemization and classification of the proposed appropriations of the budget bill submitted to it by the Governor, and that said section further authorizes the Legislature to enact such laws, not inconsistent with said section, as may be necessary and proper to carry out its provisions. The Legislature further finds and declares that said section makes the Legislature solely responsible for enacting all appropriations needed for the operation of state government, and that in carrying out such responsibility, the Legislature requires a continuous and timely flow of accurate information relative to the financial condition of the state, the needs and operations of the various agencies and departments of the state, and the amounts and purposes of all funds, including federal funds, being requested, received or expended by such agencies and departments from sources other than the revenues of the state.

Therefore, it is the purpose of this article to implement the aforementioned provisions of the Constitution, to enable the Legislature to carry out its Constitutional responsibility by prescribing the form and detail of the itemization and classification of the proposed appropriations of the budget bill submitted to the Legislature by the Governor, and in conjunction with the provisions of this act amending certain sections of articles one and two, chapter five-a, and section three, article four, chapter twelve, to ensure that the Legislature will be furnished the information needed to discharge such responsibility.



§5-1A-2. Submission of budget bill; form prescribed by article.

Pursuant to section fifty-one, article six of the Constitution of West Virginia, the Governor shall deliver to the presiding officer of each house the budget and a bill for all the proposed appropriations of the budget. The proposed appropriations in such bill shall be clearly itemized and classified in the form and detail prescribed by this article.



§5-1A-3. Proposed appropriations for legislative and judicial branches.

(a) The proposed appropriations in such bill for the legislative branch shall be itemized and classified by the Governor in the identical amounts, language, form and detail as certified by the presiding officer of each house and transmitted to the Governor.

(b) The proposed appropriations in such bill for the judicial branch shall be itemized and classified by the Governor in the identical amounts, language, form and detail as certified by the Auditor and transmitted to the Governor.



§5-1A-4. Uniform itemization; definitions; sub classifications and sub items; separate line items for specific programs or purposes; separate account numbers for single spending units permitted.

(a) With the exception of the spending units or purposes mentioned in section five of this article, the proposed appropriations submitted by the Governor for the spending units of the executive department shall be itemized and classified according to the provisions of this section. The budget bill shall itemize appropriations separately for:

(1) "Personal services" which shall mean salaries, wages, and other compensation paid to full-time, part-time and temporary employees of the spending unit, but shall not include fees or contractual payments paid to consultants or to independent contractors engaged by the spending unit. Unless otherwise specified in the budget bill, appropriations for personal services shall include salaries of heads of spending units. Where a salary of a head of a spending unit, including a Constitutional officer, is separately stated, all other personal services for the spending unit shall be designated in the bill as "Other Personal Services."

(2) "Current expenses" which shall mean operating costs other than personal services, and shall not include equipment, repairs and alterations, buildings or lands.

(3) "Equipment" which shall mean equipment items which have an appreciable and calculable period of usefulness in excess of one year.

(4) "Repairs and alterations" which shall mean repairs to structures and improvements to property which do not increase the capital asset.

(5) "Buildings" which shall include construction and alteration of structures and the improvement of lands and shall include shelter, support, storage, protection, or the improvement of a natural condition.

(6) "Lands" which shall mean the purchase of real property or interests in real property.

Nothing in this section shall prohibit the Governor from listing in the budget bill any sub classifications and sub items of proposed expenditure under any or all of the above uniform items: Provided, That a total proposed expenditure for each uniform item shall be stated, and such total shall include the proposed expenditure for each sub classification and sub item, if any, listed under such uniform item.

(b) Notwithstanding the uniform items set forth in subsection (a) of this section, when the Governor deems it necessary or convenient to establish separate line items for specific programs proposed to be undertaken or continued by a spending unit, or for specific purposes which do not fall within such uniform items, such separate line items may be included in the appropriations for the spending unit, and need not be itemized in accordance with the requirements of subsection (a). In such event, there shall be a separate line item for each such specific program or purpose. All other proposed appropriations for a spending unit or account shall be included within the uniform items prescribed in subsection (a): Provided, that there may be included in the itemization for any spending unit an item designated "unclassified," in an amount not exceeding one percent of the total amount of the proposed appropriations for such spending unit.

(c) Nothing in this section shall prohibit the Governor from submitting proposed appropriations for a single spending unit under more than one account number, provided that such appropriations are itemized and classified in accordance with the requirements of this article.



§5-1A-5. Itemization of appropriations for state Division of Highways; state aid to schools.

(a) Proposed appropriations for the state Division of Highways shall be itemized separately for:

(1) "Debt service" which means the payment of principal and interest due on all state bonds issued for the benefit of the state road fund;

(2) "General operations" which includes all expenses of administration of the Division of Highways;

(3) "Federal Aid Construction -- Interstate Program";

(4) "Nonfederal Aid Construction";

(5) "Appalachian Program";

(6) "Other Federal Aid Programs";

(7) "Inventory Purchases";

(8) "Maintenance";

(9) "Claims."

Any specific purposes which do not fall within the items in the subsection may be itemized and designated separately by the Governor.

(b) Proposed appropriations for "State Aid to Schools" shall be itemized separately for each allowance set forth in section three, article nine-a, chapter eighteen of this code, for each allowance mentioned elsewhere in said article and chapter, and for any other purpose mentioned in said article and chapter for which an appropriation must be made from the General Revenue Fund.






ARTICLE 1B. CHIEF TECHNOLOGY OFFICER.

§5-1B-1.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-2.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-3.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-4.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-5.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-6.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-7.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.



§5-1B-8.

Repealed.

Acts, 2005 Reg. Sess., Ch. 200.






ARTICLE 1C. SCIENCE AND TECHNOLOGY COUNCIL.



ARTICLE 1D. GOVERNOR'S OFFICE OF FISCAL RISK ANALYSIS AND MANAGEMENT.

§5-1D-1. Findings and purposes.

The Legislature finds and declares that fiscal risk analysis and management is essential to finding practical solutions to the everyday problems of government and that the management goals and purposes of government would be furthered by the development of a consistent set of fiscal risk analysis and management principles. Therefore, it is the purpose of this article to create, as an integral part of the office of the Governor, the office of fiscal risk analysis and management, with the authority to advise and make recommendations to all state spending units on fiscal risk analysis and management functions and decisions with potential long term fiscal impact of an amount of at least $1 million: Provided, That the authority shall advise and make recommendations to the Public Employees Insurance Agency, the Consolidated Public Retirement Board, workers' compensation and the board of Risk and Insurance Management on fiscal risk analysis and management functions and decisions with potential long term fiscal impact of any increases of program costs in excess of five percent.



§5-1D-2. Definitions.

As used in this article:

(a) "Chief risk officer" means the person appointed to the position created in section three of this article and who is vested with authority to assist state spending units in planning and coordinating fiscal risk analysis and management activities that serve the effectiveness and efficiency of the individual state spending units, state executive agencies and further the overall management goals and purposes of government.

(b) "Fiscal risk analysis and management" means issues that arise out of the day-to-day operations of state government that put at fiscal risk the people, property or other assets of the state, the overall operation of state government and its ability to carry and acceptance of fiscal risks on decisions with potential fiscal impact of an amount of at least $1 million: Provided, That the authority shall advise and make recommendations to the Public Employees Insurance Agency, the Consolidated Public Retirement Board, workers' compensation and the board of Risk and Insurance Management on fiscal risk analysis and management functions and decisions with potential long term fiscal impact of any increases of program costs in excess of five percent.

(c) "Fiscal impact" means any anticipated budgetary or other financial impact that may result from the proposed expenditure, decision, or undertaking.



§5-1D-3. Creation of the office of fiscal risk analysis and management; appointment and qualifications of chief risk officer.

(a) There is hereby created the office of fiscal risk analysis and management within the office of the Governor. The office shall be administered by the chief risk officer who shall be appointed by the Governor with the advice and consent of the Senate and shall serve at the will and pleasure of the Governor. The chief risk officer shall have knowledge in the area of self-insured risk pools, advanced training in the area of fiscal risk management and an understanding of the special demands upon government with respect to budgetary constraints, the protection of public funds, and federal and state standards of accountability.

(b) The chief risk officer may employ the personnel necessary to carry out the work of the office and may approve reimbursement of costs incurred by employees to obtain education and training.



§5-1D-4. Powers and duties of the office to all state spending units.

With respect to all state spending units, the office of fiscal risk analysis and management:

(1) Shall develop an organized approach to fiscal risk analysis and management;

(2) Shall provide, with the assistance of certain executive branch agencies, technical assistance to the administrators of the various state spending units in the design and implementation of fiscal risk analysis and management procedures and systems;

(3) Shall evaluate, with the assistance of certain executive branch agencies, the economic justification and suitability of acceptable fiscal risk levels, the management thereof, and related services and review and make recommendations on the need for acquisition of fiscal risk analysis, management consulting and actuarial services by the state spending units;

(4) Shall develop a mechanism for identifying those instances in which the sound application of fiscal risk analysis and management principles can assist agencies in reducing their exposure to or frequency of loss;

(5) Shall create new tools to assist agencies of government in fulfilling their duties, convene conferences and develop incentive packages to encourage the use of sound fiscal risk management principles;

(6) Shall engage in any other activities reasonably related to the findings and purposes set forth in section one of this article, as directed by the Governor; and

(7) Shall charge a fee to be assessed by the chief risk officer to the state spending units for evaluations performed and technical assistance provided under the provisions of this article.



§5-1D-5. Powers and duties of the office to executive agencies.

With respect to executive agencies, the office of fiscal risk analysis and management:

(1) Shall develop a unified and integrated structure of fiscal risk management for all state executive agencies that must be completed by July 1, 2002;

(2) May establish, based on need and opportunity, priorities and time lines for addressing the fiscal risk analysis requirements of the various executive agencies of state government;

(3) Shall exercise such authority inherent to the chief executive of the state as the Governor may, by executive order, delegate, to overrule and supersede decisions made by the administrators of the various executive agencies of government with respect to fiscal risk analysis and management decisions and the acquisition of fiscal risk management services, including, but not limited to, management consulting contracts and contracts for actuarial and related services: Provided, That the provisions of this subdivision do not exempt the various executive agencies from complying with the provision of this code regarding audits and actuarial studies.

(4) Shall consult and work closely with staff of other executive agencies for advice and assistance in the formulation and implementation of administrative and operational plans and policies.



§5-1D-6. Fees.

All fees collected by the office of fiscal risk analysis and management shall be deposited in a special account in the State Treasury to be known as the "Office of Fiscal Risk Analysis and Management Administration Fund." Expenditures from the fund shall be made by the chief risk officer for the purposes set forth in this article and are not authorized from collections, but are to be made only in accordance with appropriation by the Legislature and in accordance with the provisions of article three, chapter twelve of this code and upon the fulfillment of the provisions set forth in article two, chapter five-a of this code. Amounts collected which are found from time to time to exceed the funds needed for purposes set forth in this article may be transferred to other accounts or funds and used for other purposes by appropriation of the Legislature.



§5-1D-7. Notice of request for proposals by state spending units required to make purchases through the state Purchasing Division.

Any state spending unit that is required to submit a request for proposal to the state Purchasing Division prior to purchasing goods or services shall notify the chief risk officer, in writing, of any proposed purchases of goods or services related to fiscal risk analysis and management, including, but not limited to, management consulting, actuarial or other contracts that involve the management or fiscal risk evaluation of the spending unit with potential fiscal impact of an amount of at least $1 million. The notice shall contain a brief description of the goods and services to be purchased. The state spending unit shall provide the notice to the chief risk officer ten days prior to its submission of its request for proposal to the state Purchasing Division.



§5-1D-8. Notice of request for proposals by state spending units exempted from submitting purchases to the state Purchasing Division.

(a) Any state spending unit that is not required to submit a request for proposal to the state Purchasing Division prior to purchasing goods or services shall notify the chief risk officer, in writing, of any proposed purchase of goods or services related to fiscal risk analysis and management, including, but not limited to, management consulting, actuarial or other contracts that involved the management or fiscal risk evaluation of the spending unit with potential fiscal impact of an amount of at least $1 million. The notice shall contain a detailed description of the goods and services to be purchased. The state spending unit shall provide the notice to the chief risk officer a minimum of ten days prior to the time it requests bids on the provision of the goods or services.

(b) If the chief risk officer evaluates the suitability of the related services under the provisions of subsection (3), section four of this article and determines that the goods or services to be purchased or the price requested for the same are not suitable, he or she shall, within ten days of receiving the notice from the state spending unit, notify the state spending unit, in writing, of any recommendations he or she has regarding the proposed purchase of the goods or services. If the state spending unit receives a written notice from the chief risk officer within the time period required by this section, the state spending unit shall not put the goods or services out for bid less than fifteen days following receipt of the notice from the chief fiscal management officer.



§5-1D-9. Annual report.

The chief risk officer shall report annually to the legislative Joint Committee on Government and Finance on the activities of his or her office.



§5-1D-10. Exemptions.

Except for the provisions of section four of this article, the provisions of this article do not apply to the legislative or judicial branches of state government, unless either the legislative or the judicial branch shall request services from the Governor's office of fiscal risk analysis and management.



§5-1D-11.

Repealed.

Acts, 2010 Reg. Sess., Ch. 32.






ARTICLE 1E. HEALTHY WEST VIRGINIA PROGRAM.

§5-1E-1. Findings and purposes.

The Legislature finds and declares that the rise in obesity and related weight problems accompanied by the resulting incidence of chronic disease has created a health care crisis that burdens the health care infrastructure of the state. The Legislature also finds that the State of West Virginia must take an informed, sensitive approach to communicate and educate the citizens of the state about health issues related to obesity and inappropriate weight gain. The Legislature further finds that the state must take action to assist West Virginia citizens in engaging in healthful eating and regular physical activity. The Legislature further finds that the state must invest in research that improves understanding of inappropriate weight gain and obesity. These efforts are needed to coordinate the state’s interest in improving the health of its citizens and in reducing the cost of health care. Therefore, it is the purpose of this article to create, as an integral part of the Department of Health and Human Resources, an entity to coordinate the efforts of all agencies to prevent and remedy obesity and related weight problems and to ensure that all citizens are being educated on this serious health risk that is affecting the state.



§5-1E-2. Creation of the Office of Healthy Lifestyles.

There is hereby created the Office of Healthy Lifestyles within the Department of Health and Human Resources. The management of this office shall be provided in the manner determined by the Secretary of the Department of Health and Human Resources to be in the best interest of the state and its citizens.



§5-1E-3. Powers and duties of the Office.

The Office of Healthy Lifestyles shall:

(1) Establish a Healthy Lifestyle Coalition to assure consistency of the public health and private sector approach to dealing with programs that address the problems that affect overweight and obese individuals; to provide a forum for discussing the issues that affect healthy lifestyles and to identify best practices that can be replicated. By July 1, 2005, the Governor shall appoint thirteen members of the Coalition whose terms shall be for a period of four years, and the members may be reappointed to a second term. The terms may be staggered by the Governor to assure continuity of experience on the coalition. Members shall represent state agencies, community organizations and other entities which have an interest and expertise in obesity. Members may not be compensated but shall receive reimbursement for expenses incurred while performing the business of the coalition. The Coalition shall meet monthly for at least the first eighteen months of the Coalition to develop and implement an action plan to meet the goals established by the Coalition;

(2) Establish a clinical advisory committee to assure a unified approach using the latest research to assure consistency in program development;

(3) Establish a statewide voluntary private sector partnership and recognition program for employers, merchants, restaurants and other private sector businesses to encourage the development or further advance current programs that encourage healthy lifestyles;

(4) Coordinate higher education training programs for dietary and exercise physiology students with rural health care providers;

(5) Coordinate existing health promotion initiatives to assure clear, concise and consistent communication;

(6) Solicit, accept and expend grants, gifts, bequests, donations and other funds from any source for programs that will enable the state to accomplish the goals of this program;

(7) Develop a cross-agency series of goals to ensure consistency throughout the system of providers and agencies working in the area of improving lifestyles;

(8) Establish as a goal to increase the prevalence of healthy weight among all people in the state because obesity leads to diabetes, heart disease, strokes and kidney failure. These diseases, often arising in older age as a result of unhealthy lifestyles that began during a person's youth, place an undue financial burden on individuals, the health care industry and state health care programs;

(9) Consider the resources of the local health departments and recommend ongoing relationships, as appropriate, between local health departments, family resource networks, faith-based organizations, cooperative extension services, farm bureaus and other health care providers;

(10) Encourage the development of incentives for participation in employee wellness programs. Incentives may be based upon, but should not be limited to, the employee's completion of health questionnaires or participating in healthy lifestyles initiatives, and may use experiences of successful initiatives that have occurred in this state. The action plan should include among its targets, state government employees in this incentive program;

(11) Build upon existing initiatives that focus on any of the coalition's goals, soliciting input from these initiatives and eliminating duplication of efforts;

(12) Report its progress annually by the first of December to the Legislative Oversight Commission on Health and Human Resource Accountability.



§5-1E-4. Partnership to encourage healthy lifestyles by children and families.

(a) The West Virginia Healthy Lifestyles Program will develop a statewide voluntary private sector partnership program to work with businesses throughout the state that encourage and promote healthy lifestyles among their employees and communities.

(b) Beginning July 1, 2005, those businesses voluntarily choosing to participate in the Healthy Lifestyles Program shall submit their own detailed programs to the Office of Healthy Lifestyles for review. The programs should be creative and unique, highlighting the efforts of the business to promote healthy lifestyles to West Virginians through sensible diet and physical fitness.

(c) The West Virginia Healthy Lifestyles program will develop a recognition program for private sector enterprises that develop or advance programs that address the problems affecting overweight and obese individuals and that promote a healthy lifestyle.

(d) Any business program promoting healthy lifestyles that is recognized by the Office of Healthy Lifestyles will be issued a universally recognized logo, suitable for public display by the business.

(e) Marketing of programs recognized by the Office of Healthy Lifestyles shall take place through all state agencies. The West Virginia Public Employees Insurance Agency, the Bureau for Medical Services and the West Virginia Workers' Compensation Commission shall aggressively market this program to their members for the purposes of health promotion among their members.

(f) The Office of Healthy Lifestyles shall market recognized programs to other businesses, as models, to help create additional programs promoting healthy lifestyles.

(g) The Office of Healthy Lifestyles shall report annually by December 1, to the Legislative Oversight Commission on Health and Human Resources Accountability: (1) The number of participants; (2) the impact on businesses as established by a survey of participating businesses; and (3) the results of consumer satisfaction surveys all designed by the Office of Healthy Lifestyles.



§5-1E-5. Creation of a Healthy Lifestyles Fund.

There is hereby created in the state Treasury a separate special revenue account, which shall be an interest bearing account, to be known as the "Healthy Lifestyles Fund". The special revenue account shall consist of all appropriations made by the Legislature, income from the investment of moneys held in the special revenue account and all other sums available for deposit to the special revenue account from any source, public or private. No expenditures for purposes of this section are authorized from collections except in accordance with the provisions of article three, chapter twelve of this code and upon fulfillment of the provisions set forth in article two, chapter eleven-b of this code. Any balance remaining in the special revenue account at the end of any state fiscal year does not revert to the General Revenue Fund but remains in the special revenue account and shall be used solely in a manner consistent with this article. No expenses incurred under this section shall be a charge against the General Funds of the state.






ARTICLE 2. SECRETARY OF STATE.

§5-2-1. General duties.

The Secretary of State shall be the keeper of the seals of the state, keep a journal of executive proceedings, arrange and preserve all records and papers belonging to the executive department, be charged with the clerical duties of that department, and render to the Governor, in the dispatch of the executive business, such service as he may require.



§5-2-2. Authority to administer oaths.

Where any oath may lawfully be taken within the state, it may be administered by the Secretary of State, unless otherwise provided by law.



§5-2-3. Retention and preservation of records of the secretary of state; destruction of records.

(a) The Secretary of State shall provide for the storage and retention of those essential records, as defined in section four, article eight, chapter five-a of this code, filed in the office of the Secretary of State for the period specified by law or legislative rule. The Secretary of State shall propose rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code identifying the essential records and providing for the minimum retention period.

(b) Where a preservation duplicate, as defined in section three, article eight, chapter five-a of this code, is made of a record filed with the Secretary of State by photography, microphotography, digital imaging or other electronic means which accurately reproduces and preserves the record on microfilm, microfiche, optical disks or other unalterable electronic storage medium which complies with national standards or nationally accepted practice for permanent archival storage, the Secretary of State may provide for the destruction of the original paper copy when the following conditions are met:

(1) The preservation duplicate has been created, reviewed for quality, indexed in a reasonable manner as provided by the Secretary of State and determined to be accessible by means of the index;

(2) An additional archive copy of the preservation duplicate has been created and stored in a fireproof, secure storage location; and

(3) The original paper copy has been preserved for at least three months following the creation of the preservation duplicate.

(c) The original copies of the papers of the Governor, including executive orders, proclamations, appointments, pardons and other documents signed by the Governor, shall be retained permanently, regardless of whether a preservation duplicate has been created.

(d) The Secretary of State shall have authority to determine the retention period for nonessential records.

(e) The Secretary of State may, upon mutual agreement with the director of the division of archives and history, transfer to the division of archives and history those records of the Secretary of State as may be identified as having primarily historic value in order to make those records more available for purposes of research.

(f) Following the expiration of the required retention period, the destruction of confidential original records shall be conducted in a manner designed to protect the secrecy of those records.

(g) Nothing in this section shall be deemed to require the Secretary of State to destroy original records immediately upon the expiration of the retention period.



§5-2-4. Accessible county records; required information.

(a) The Secretary of State shall maintain a website with certain county information. The website shall be updated annually.

(b) On or before January 31, 2018, the county officer information website shall be updated by the Secretary of State.

(c) The website shall contain the following minimum information regarding county officials:

(1) The official title and name of each county office holder;

(2) The contact information for each county office holder, including telephone number, facsimile number, office location and mailing address;

(3) The electronic mail address of each elected county office holder where available; and

(4) The website of each county commission, where available.






ARTICLE 3. ATTORNEY GENERAL.

§5-3-1. Written opinions and advice and other legal services; expenditures by state officers, boards and commissions for legal services prohibited.

The Attorney General shall give written opinions and advice upon questions of law, and shall prosecute and defend suits, actions, and other legal proceedings, and generally render and perform all other legal services, whenever required to do so, in writing, by the Governor, the Secretary of State, the Auditor, the state superintendent of free schools, the treasurer, the commissioner of agriculture, the board of public works, the Tax Commissioner, the state archivist and historian, the commissioner of banking, the Adjutant General, the director of the Division of Environmental Protection, the superintendent of public safety, the state commissioner of public institutions, the commissioner of the Division of Highways, the commissioner of the Bureau of Employment Programs, the Public Service Commission, or any other state officer, board or commission, or the head of any state educational, correctional, penal or eleemosynary institution; and it is unlawful from and after the time this section becomes effective for any of the public officers, commissions, or other persons above mentioned to expend any public funds of the State of West Virginia for the purpose of paying any person, firm, or corporation for the performance of any legal services: Provided, That nothing contained in this section impairs or affects any existing valid contracts of employment for the performance of legal services heretofore made.

It is also the duty of the Attorney General to render to the President of the Senate and/or the Speaker of the House of Delegates a written opinion or advice upon any questions submitted to the Attorney General by them or either of them whenever he or she is requested in writing so to do.



§5-3-2. Act as counsel for state; duties and powers as to prosecuting attorneys; defense of National Guardsmen.

The Attorney General shall appear as counsel for the state in all causes pending in the Supreme Court of Appeals, or in any federal court, in which the state is interested; he shall appear in any cause in which the state is interested that is pending in any other court in the state, on the written request of the Governor, and when such appearance is entered he shall take charge of and have control of such cause; he shall defend all actions and proceedings against any state officer in his official capacity in any of the courts of this state or any of the federal courts when the state is not interested in such cause against such officer, but should the state be interested against such officer, he shall appear for the state; he shall institute and prosecute all civil actions and proceedings in favor of or for the use of the state which may be necessary in the execution of the official duties of any state officer, board or commission on the written request of such officer, board or commission; he shall, when requested by the prosecuting attorney of a county wherein a state institution of correction is located, provide attorneys for appointment as special prosecuting attorneys to assist the prosecuting attorney of said county in the prosecution of criminal proceedings when, in the opinion of the circuit judge of said county, or a justice of the West Virginia Supreme Court of Appeals, extraordinary circumstances exist at said institution which render the financial resources of the office of the prosecuting attorney inadequate to prosecute said cases; he may consult with and advise the several prosecuting attorneys in matters relating to the official duties of their office, and may require a written report from them of the state and condition of the several causes, in which the state is a party, pending in the courts of their respective counties; he may require the several prosecuting attorneys to perform, within the respective counties in which they are elected, any of the legal duties required to be performed by the Attorney General which are not inconsistent with the duties of the prosecuting attorneys as the legal representatives of their respective counties; when the performance of any such duties by the prosecuting attorney conflicts with his duties as the legal representative of his county, or for any reason any prosecuting attorney is disqualified from performing such duties, the Attorney General may require the prosecuting attorney of any other county to perform such duties in any county other than that in which such prosecuting attorney is elected and for the performance of which duties outside of the county in which he is elected the prosecuting attorney shall be paid his actual traveling and other expenses out of the appropriation for contingent expenses for the department for which such services are rendered; the Attorney General shall keep in proper books, a register of all causes prosecuted or defended by him in behalf of the state or its officers and of the proceedings had in relation thereto, and deliver the same to his successor in office; and he shall preserve in his office all his official opinions and publish the same in his biennial report.

Upon request of any member of the West Virginia National Guard who has been named defendant in any civil action arising out of that guardsman's action while under orders from the Governor relating to National Guard assistance in disasters and civil disorders, the Attorney General shall appear as counsel for and represent such guardsman.



§5-3-2A. Consent judgments in actions against an agency of government; notice of proposed consent judgment.

(a) It is hereby established as the policy of this state to consent to a proposed judgment in an action against an agency of government or its officers or employees only after or on condition that an opportunity is afforded persons (natural or corporate) who are not named as parties to the action to comment on the proposed judgment prior to its entry by the court.

(1) For the purposes of this section, "agency of government" means:

(A) A department, division, bureau, board, commission or other agency or instrumentality within the executive branch of state government which may sue or be sued; or

(B) A political subdivision of this state or any board, department, commission, district or special district, council or other agency or instrumentality thereof whose liability or potential liability arises from a claim which is covered by property or liability insurance provided by the state Board of Risk and Insurance Management of West Virginia pursuant to the provisions of article twelve, chapter twenty-nine of this code.

(2) For the purposes of this section, "action" means a civil proceeding initiated in a court of general jurisdiction and shall not mean a proceeding initiated in or before, or an appeal taken to, an administrative agency, board or commission and shall not mean an appeal taken to a court from such an administrative proceeding or appeal.

(3) For the purposes of this section, "judgment" means a judgment, order or decree of a court the entry of which would require or otherwise mandate:

(A) An expansion of, increase in, or addition to the services, duties or responsibilities of an agency of government;

(B) An increase in the expenditures of an agency of government above the level of expenditures approved or authorized before the entry of the proposed judgment;

(C) The employment or other hiring of, or the contracting with, personnel or other entities by an agency of government in addition to the personnel or other entities employed or otherwise hired by, or contracted with or by the agency of government; or

(D) Payment of a claim based upon tort or contract by an agency of government as defined in paragraph (B), subdivision (1) of this subsection.

(b) To effectuate this policy, each proposed judgment which is within the scope of paragraph (a) of this section shall be lodged with the court as early as feasible but at least sixty days before the judgment is entered by the court, and true copies of the proposed order shall be served upon the Attorney General of the state, the president of the West Virginia Senate and the speaker of the West Virginia House of Delegates. When an agency of government proposes to consent to a judgment, it shall file with the Secretary of State, for publication in the state register, a notice of the proposed order and include therein a request for comment on the proposed order. The notice shall fix a date, time and place for the receipt of written statements and documents bearing on the appropriateness, propriety or adequacy of the proposed consent order. At the time of filing the notice of its action, the agency of government shall also file with the Secretary of State a true copy of the proposed order. If alternative draft proposals are being considered, the full text of the additional draft proposals shall also be filed with the Secretary of State. The agency of government proposing to consent to the entry of judgment shall also file with the Secretary of State an estimate of the cost of implementing the proposed judgment as the cost relates to this state and to persons affected by the proposed judgment.

(c) Prior to entry of the judgment, or some earlier specified date, the Attorney General will receive and consider and file with the court any written comments, views or allegations relating to the proposed judgment.

(d) The Attorney General shall reserve the right (1) to withdraw or withhold his or her consent to the proposed judgment if the comments, views and allegations received concerning the proposed judgment disclose facts or considerations which indicate that the proposed judgment is inappropriate, improper or inadequate or (2) to support or oppose an attempt by any person to intervene in the action. If action which could be taken by the Attorney General pursuant to the provisions of this subsection may be materially adverse to the interests of an agency of government or an officer or employee thereof whom the Attorney General has previously represented in the same or a substantially related matter, the Attorney General shall not proceed to act without the written consent of the agency of government or the affected officer or employee. In the absence of such consent, the Attorney General shall provide for an independent special assistant Attorney General to be retained to consider the comments, views and allegations received concerning the proposed judgment, and to pursue such action as may be deemed appropriate, in accordance with the provisions of this subsection.

(e) The Attorney General may establish procedures for implementing the policy established by this section. Where it is clear that the public interest in the policy hereby established is not compromised, the Attorney General may permit an exception to this policy in a specific case where extraordinary circumstances require a period shorter than sixty days or a procedure other than stated herein.

(f) Any agency of government which agrees to a consent judgment after June 30, 1995, shall thereafter file an annual report, on or before November 1, setting forth the status of the action, the fiscal impact of the consent judgment upon the resources of the state, and the manner in which any cost to the state is met or will be met by appropriations authorized in the state budget. Such report shall be filed with the president of the West Virginia Senate and the speaker of the West Virginia House of Delegates.



§5-3-3. Assistants to Attorney General.

(a) The Attorney General may appoint such deputy or assistant attorneys general as may be necessary to properly perform the duties of his or her office. The total compensation of all such deputies or assistants shall be within the limits of the amounts appropriated by the Legislature for personal services. All deputy or assistant attorneys general so appointed shall serve at the will and pleasure of the Attorney General and shall perform such duties as the Attorney General may require of them.

(b) The Attorney General may appoint such special assistant attorneys general as may be necessary to properly perform the duties of his or her office: Provided, That if the appointment relates to a contingency fee legal arrangement or contract as defined in W. Va. Code §5-3-3a(a)(1), then the appointment must be in accordance with the procedures and compensation set forth in W.Va. Code §5-3-3a. All special assistant attorneys general appointed shall serve at the will and pleasure of the Attorney General and shall perform such duties as the Attorney General may require of them: Provided, That the appointment of a special assistant Attorney General under this section shall not be construed to alter, inhibit or expand the attorney-client relationship set forth in this article between the Attorney General and the state in the control or conduct of a cause of action.

(c) All laws or parts of laws inconsistent with the provisions hereof are hereby amended to be in harmony with the provisions of this section.



§5-3-3A. Competitive bidding required for private attorneys, special assistant attorneys general.

(a) The following terms, wherever used or referred to in this section, have the following meanings:

(1) “Contingency fee legal arrangement or contract” means any legal fee arrangement that provides for a private attorney or special assistant Attorney General to be paid a percentage of any recovery associated with any claims brought by the private attorney or special assistant Attorney General on behalf of the state or to be paid through a court-approved award of attorney’s fees.

(2) "Deputy or assistant Attorney General" means an attorney employed by the state as a staff attorney in the Attorney General's office.

(3) "Private attorney" means any attorney who is neither an assistant Attorney General on the Attorney General's staff nor an employee of another state agency.

(4) “Special assistant Attorney General” means an attorney that has been retained or appointed by the Attorney General to assist in the legal representation of the state.

(5) "State" means the State of West Virginia, including state officers, departments, boards, commissions, divisions, bureaus, councils and units of organization, however designated, of the executive branch of state government and any of its agents.

(b) The state may not enter into any contingency fee legal arrangement or contract with a private attorney unless the Attorney General, or his or her designee, makes a written determination prior to entering into such a contract that the legal representation is both cost-effective and in the best interest of the public. Any written determination shall include specific findings for each of the following factors:

(1) Whether sufficient and appropriate legal and financial resources exist within the Attorney General’s office to handle the matter;

(2) The time and labor required; the novelty, complexity and difficulty of the questions involved; and the skill requisite to perform the attorney services properly;

(3) The geographic area where the attorney services are to be provided, as well as any potential costs associated with providing legal services in that geographic area; and

(4) The amount of experience desired for the particular kind of legal services to be provided and the need for a private attorney’s experience with similar issues or cases.

(c) If the Attorney General, or his or her designee, makes the written determination described in subsection (b) of this section, the Attorney General shall request proposals from private attorneys to represent the state accordingly on the basis of a fee arrangement as set forth in subsection (h) of this section, unless the Attorney General, or his or her designee, makes a written determination that one of the following factors applies:

(1) An emergency situation exists that requires time-sensitive legal services that cannot be adequately provided by the Office of Attorney General and for which insufficient time exists to complete the customary competitive bidding process;

(2) An appointment, or the continuation of an appointment, is necessary to avoid disruption in pending legal matters by allowing previously appointed outside counsel to continue providing legal representation; or

(3) The legal services are to be provided on a pro bono basis and, therefore, will not benefit from a competitive bidding process.

(d) Any requests for proposal shall be posted to the website of the Office of the Attorney General. The time period under which the proposal is open should be clearly stated.

(e) When soliciting proposals from private attorneys to represent the state on the basis of a fee arrangement as set forth in subsection (h) of this section, the Attorney General, or his or her designee, shall consider the following factors when determining the most competitive proposal for legal services and make a written determination as to the application of these factors, prior to entering into any contract for outside legal services:

(1) Whether the private attorneys possess the requisite skills and expertise needed to handle the legal matters in question;

(2) Whether the private attorneys possess requisite staffing and support to handle the scope of the litigation or matter;

(3) Whether the private attorneys or any members of the private attorneys’ law firm have been subject to discipline by the West Virginia State Bar, or other entities, for unethical conduct;

(4) Whether the private attorneys have been peer rated and, if so, what peer ratings they have received, along with any other recognitions or awards for legal services;

(5) The estimated fees, costs and expenses of the private attorneys to perform the legal services requested;

(6) The willingness of the private attorneys to enter into alternative billing arrangements;

(7) Whether the private attorneys are in compliance with all applicable laws of the State of West Virginia;

(8) Any potential disqualifying conflicts of interest between the private attorneys and the state;

(9) Any relevant input from the state entity client, if applicable, regarding the needed legal services; and

(10) Any such other relevant factors as may be identified by the Attorney General or his or her designee.

(f) If, after soliciting proposals for legal services, the Attorney General, or his or her designee, determines that the proposals received are insufficient based on an application of the factors set forth in subsection (e) of this section, additional proposals may be solicited pursuant to subsections (b), (c) and (e) of this section.

(g) The state shall not enter into a contingency fee legal arrangement or contract as defined herein for private attorney services unless the following requirements are met throughout the contract period and any extensions thereof:

(1) The Attorney General, or the deputy or assistant Attorney General involved in the case, shall retain management and supervisory authority over the private attorney;

(2) The Attorney General, or the deputy or assistant Attorney General with supervisory authority, is personally involved in overseeing the litigation;

(3) Decisions regarding settlement of the case are reserved exclusively to the discretion of the state or other client entity. An appropriate representative of the Attorney General’s office shall attend settlement conferences whenever possible.

(h) The state may not enter into any fee arrangement that provides for the private attorney to receive an aggregate fee in excess of:

(1) Twenty-five percent of the first $10 million recovered; plus

(2) Twenty percent of any portion of the recovery between $10 million and $15 million; plus

(3) Fifteen percent of any portion of the recovery between $15 million and $20 million; plus

(4) Ten percent of any portion of the recovery between $20 million and $25 million; plus

(5) Five percent of any portion of the recovery exceeding $25 million.

In no event shall the aggregate fee for any legal matter exceed $50 million for any matters arising from a single event or occurrence, exclusive of reasonable costs and expenses, and irrespective of the number of lawsuits filed or the number of private attorneys retained to achieve the recovery. Any legal fees shall not be based on penalties or fines awarded or any amounts attributable to penalties or fines.

To the extent that any private attorneys are to be paid through a court-approved award of attorney’s fees, their appointment to represent the state is contingent upon the acceptance of the fee limitations set forth herein. To the extent that any award of attorney fees is subject to judicial discretion, the private attorneys appointed pursuant to this section may not accept an award of attorney fees greater than the fee limitations outlined in this subsection.

(i) The Attorney General shall develop a standard addendum to every contract for private attorney services that shall be used in all cases, describing in detail what is expected of both the contracted private attorney and the Attorney General’s office, including, without limitation, the requirements listed in subsection (h) of this section.

(j) Subject to the provisions of subsection (l) of this section, the Attorney General's written determination to enter into any legal arrangement or contract with a private attorney shall be posted on the Attorney General’s website for public inspection within ten business days after the selection of a private attorney and shall remain posted on the website for the duration of the contract for legal services, including any extensions or amendments thereto. Any and all written determinations made pursuant to subsection (b) or (c) of this section shall also be posted on the Attorney General’s website for public inspection within ten business days after the issuance of the written determination. Any payment of fees as set forth in subsection (h) of this section shall be posted on the Attorney General’s website within thirty calendar days after the payment of such fees to the private attorney and shall remain posted on the website for at least three hundred sixty-five calendar days thereafter.

(k) Any private attorney under contract to provide services to the state shall, from the inception of the contract until at least four years after the contract expires or is terminated, maintain detailed current records, including documentation of all expenses, disbursements, charges, credits, underlying receipts and invoices, and other financial transactions that concern the provision of such legal services. In conjunction with the Attorney General’s office, the private attorney shall make all such records that are not covered by the attorney-client privilege or otherwise confidential in nature available for inspection and copying upon request in accordance with the West Virginia Freedom of Information Act, sections one through seven, inclusive, article one, chapter twenty-nine-b of this code. In addition, the private attorney shall maintain detailed contemporaneous time records for the attorneys, other professionals and paraprofessionals working on the matter for a period of at least four years and shall promptly provide these records to the Attorney General upon request.

(l) The Attorney General retains the right to temporarily waive the disclosure requirements set forth in subsection (j) of this section upon making a written determination that:

(1) A waiver is necessary to protect attorney-client or privileged information; or

(2) Immediate disclosure of the existence of an arrangement or contract with a private attorney, or any other sensitive information, could compromise the initiation, handling or conclusion of any investigation or case matter handled by the office of Attorney General.

Once any risks to the attorney-client privilege or confidential work product are no longer present, the office of Attorney General shall make any and all suspended disclosures as soon as possible and all subsequent disclosures in accordance with the time frame and manner set forth by subsection (j) of this section.

(m) Once a private attorney is appointed pursuant to this section, he or she may thereafter be designated as a special assistant Attorney General, and, upon such appointment, shall provide representation subject to the terms contained in subsection (g) of this section.

(n) If the Attorney General’s office chooses to not be involved in a legal matter as a result of a conflict of interest, and thus cannot implement in good faith the provisions of this section as a result of the conflict, then the process set forth herein shall be implemented by the client state entity needing representation, with the assistance of the Department of Administration if necessary.

(o) Nothing in this section expands the authority of any state agency or state agent to enter into contracts nor shall it be deemed to change any existing law that authorizes a state agency or state agent to employ its own counsel or enter into contracts for legal services.

(p) The requirements and procedures established in this section are inapplicable to and shall not impair any contingency fee legal arrangement or contract awarded prior to the effective date of this section.

(q) The appointment of a special assistant Attorney General under this section shall not be construed to alter, inhibit or expand the attorney-client relationship set forth in this article between the Attorney General and the state in the control or conduct of a cause of action.



§5-3-4. Annual report to Governor, President of the Senate and Speaker of the House.

(a) The Attorney General shall annually, on or before November 1, deliver to the Governor, President of the Senate and Speaker of the House a report detailing:

(1) The state and condition of the several causes, in which the state is a party, pending in courts mentioned in section two of this article.

(2) The use of any fee arrangements as provided in subsection (h), section three-a of this article with private attorneys in the preceding year. At a minimum, the report shall:

(A) Identify all new fee arrangements entered into during the year and all previously executed fee arrangements that remain current during any part of the year and for each contract describe:

(i) The name of the private attorney with whom the state has contracted, including the name of the attorney's law firm;

(ii) The nature and status of the legal matter;

(iii) The name of the parties to the legal matter;

(iv) The amount of the recovery; and

(v) The amount of any legal fees paid.

(B) Include copies of any written determinations made pursuant to section three-a of this article during the year.

(b) The Attorney General’s annual report shall be posted on the Attorney General’s website within thirty days of submitting the report to the Governor, President of the Senate and Speaker of the House and shall remain posted on the website for at least two years thereafter.

(c) Nothing in this section shall be considered to require the Attorney General to report or disclose any information protected by the attorney-client or other privilege.



§5-3-5. Fees to be paid into State Treasury.

On the final determination of any cause in any of the courts mentioned in the second section of this article, in which the Attorney General appeared for the state, the clerk thereof shall certify to the Auditor the fee of the Attorney General which was taxed in the bill of costs against the defendant, and when such fee shall be collected it shall be paid into the state Treasury and placed to the credit of the state fund.






ARTICLE 4. BOARD OF PUBLIC WORKS.

§5-4-1. How constituted; powers and duties.

(a) The Governor, Secretary of State, Auditor, Superintendent of Free Schools, Treasurer, Attorney General, and Commissioner of Agriculture shall be and constitute a corporation under the style of "The Board of Public Works." The board shall have the powers and perform the duties prescribed for it by law.

(b) Board members shall vote in person at regular meetings: Provided, That a board member may send a designee to vote in his or her stead: Provided, however, That a designee may only vote on matters that appear on a properly posted agenda: Provided, further, That no more than three designees may vote at a meeting.



§5-4-2. Secretary; records.

The Secretary of State shall act as secretary of the board, and shall keep a record of the official acts thereof, and shall discharge such other duties as may be by the board prescribed. The proceedings of each day shall be signed by the officer presiding on that day and shall at all times be open to inspection.



§5-4-3.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-4.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-5.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-6.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-7.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-8.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-9.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-10.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-11.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-12.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.



§5-4-13.

Repealed.

Acts, 1969 Reg. Sess., Ch. 13.






ARTICLE 5. SALARY INCREASE FOR STATE EMPLOYEES.

§5-5-1. Definitions.

For the purposes of this article:

(a) "Eligible employee" means:

(1) Any regular full-time employee of the state or any spending unit of the state who is eligible for membership in any state retirement system of the State of West Virginia or other retirement plan authorized by the state: Provided, That the mandatory salary increase required by this article does not apply to any employee of the state whose compensation is fixed by statute or by statutory schedule other than employees described in this section. Clerks, deputy clerks and magistrate assistants of magistrate courts are eligible for the incremental salary increases provided in this article with the increases to be allowable in addition to the maximum salaries and compensation for the employee offices under the magistrate court system statutes of article one, chapter fifty of this code. Members of the board of Parole are eligible for the incremental salary increases provided in this article with the increases to be allowable in addition to the salaries and compensation provided in section two-a, article seven, chapter six of this code. This article may not be construed to mandate an increase in the salary of any elected or appointed officer of the state;

(2) Any classified employee as defined in section two, article nine, chapter eighteen-b of this code who is an employee of a state institution of higher education, the Higher Education Policy Commission or the Council for Community and Technical College Education; or

(3) Any full-time faculty member as defined in section one, article eight, chapter eighteen-b of this code who is an employee of a state institution of higher education, the Higher Education Policy Commission or the West Virginia Council for Community and Technical College Education.

(b) "Years of service" means full years of totaled service as an employee of the State of West Virginia. For full-time faculty as defined in this section, each nine or more months of contracted employment during a fiscal year equals one full year of service; and

(c) "Spending unit" means any state office, department, agency, board, commission, institution, bureau or other designated body authorized to hire employees.



§5-5-2. Granting incremental salary increases based on years of service.

(a) Every eligible employee with three or more years of service shall receive an annual salary increase equal to $60 times the employee's years of service. In each fiscal year and on July 1, each eligible employee shall receive an annual increment increase of $60 for that fiscal year.

(b) Every employee becoming newly eligible as a result of meeting the three years of service minimum requirement on July 1, in any fiscal year is entitled to the annual salary increase equal to $60 times the employee's years of service, where he or she has not in a previous fiscal year received the benefit of an increment computation. Thereafter, the employee shall receive a single annual increment increase of $60 for each subsequent fiscal year.

(c) These incremental increases are in addition to any across-the-board, cost-of-living or percentage salary increases which may be granted in any fiscal year by the Legislature.

(d) This section shall not be construed to prohibit other pay increases based on merit, seniority, promotion or other reason, if funds are available for the other pay increases: Provided, That the executive head of each spending unit shall first grant the mandated increase in compensation in this section to all eligible employees prior to the consideration of any increases based on merit, seniority, promotion or other reason.



§5-5-3. Optional payment to employee in lump sum amount for accrued and unused leave at termination of employment; no withholding of any employee contribution deduction; exception.

Every eligible employee, as defined in section one of this article, at the time his or her active employment ends due to resignation, death, retirement or otherwise, may be paid in a lump sum amount, at his or her option, for accrued and unused annual leave at the employee's usual rate of pay at the time. The lump sum payment shall be made by the time of what would have been the employee's next regular payday had his or her employment continued. In determining the amount of leave entitlement, weekends, holidays or other periods of normal, noncountable time shall be excluded, and no deductions may be made for contributions toward retirement from lump sum payments for unused, accrued leave of any kind or character, since no period of service credit is granted in relation thereto; however, lump sum payment for unused, accrued leave of any kind or character may not be a part of final average salary computation; and where any deduction of employee contribution may have been made previously, a refund of the amount deducted shall be granted the former employee and made by the head of the respective former employer spending unit: Provided, That the superintendent of the West Virginia State Police shall make deductions for retirement contributions of members of the State Police Death, Disability and Retirement Fund created and continued in section twenty-six, article two, chapter fifteen of this code since retirement benefits are based on cumulative earnings rather than period of service.



§5-5-4. Department of Health and Human Resources pay equity salary adjustment.

The Legislature hereby directs that a pay equity salary adjustment be provided for employees of the various agencies of the Department of Health and Human Resources. This salary adjustment shall be provided from the funding appropriated to the department in the fiscal year 2000 and may not be construed to require additional appropriations from the Legislature. In the event any provision of this section conflicts with any rule, policy or provision of this code, the provisions of this section control. In determining the pay equity salary adjustments, the department may give consideration to employee tenure, relevant average salaries and such other factors as may be determined relevant by the secretary. Due to the limits of funding, the results of the pay equity salary adjustments shall not be subject to the provisions of article two, chapter six-c of this code. The provisions of this section are rehabilitative in nature and it is the specific intent of the Legislature that no private cause of action, either express or implied, shall arise pursuant to the provisions or implementation of this section.



§5-5-4A. Psychiatrists, nurses and aides classifications.

(a) The Legislature finds that Mildred Mitchell-Bateman Hospital and William R. Sharpe, Jr. Hospital have extreme difficulty in recruiting and retaining physicians, physician specialists, nurses, nursing directors, health service workers, health service assistants, health service associates and other employees who assist in the direct provision of medical care to patients in those facilities.

(b) The West Virginia Division of Personnel and the Department of Health and Human Resources jointly shall develop pay rates and employment requirements to support the recruitment and retention of physicians, physician specialists, nurses, nursing directors, health service workers, health service assistants, health service associates or other positions at Mildred Mitchell-Bateman Hospital and William R. Sharpe, Jr. Hospital. Pay rates shall reflect the regional market rates for relevant positions. The pay rates and employment requirements shall be put into effect by July 1, 2009.

(c) Funding for the pay rates and employment requirements shall be provided from the appropriation to the Department of Health and Human Resources. Due to the limits of funding, the implementation of the pay rates and employment requirements shall not be subject to the provisions of article two, chapter six-c of this code. The provisions of this section are rehabilitative in nature and it is the specific intent of the Legislature that no private cause of action, either express or implied, shall arise pursuant to the provisions or implementation of this section.



§5-5-5. Pay equity adjustment.

The Legislature hereby directs that a gender-based pay equity salary adjustment be provided to public employees as determined by the Secretary of the Department of Administration, based on recommendations of the equal pay commission, within the limitations provided by this section. This salary adjustment shall be provided from the funding appropriated to the Department of Administration, office of the secretary, for purposes of a "pay equity reserve" in the fiscal year 2002 and may not be construed to require additional appropriations from the Legislature. If any provision of this section conflicts with any rule, policy or provision of this code, the provisions of this section control. Because the provisions of this section are rehabilitative in nature, the results of the pay equity salary adjustments are not subject to the provisions of article two, chapter six-c of this code. Further, it is the specific intent of the Legislature that no private cause of action, either express or implied, is created by or otherwise arises from the enactment, provisions or implementation of this section.



§5-5-6. Payment for unused sick leave.

(a) The Legislature declares that it is the purpose of this section to create a fund to reduce the unfunded liability that arises from the extended insurance coverage for eligible employees under section thirteen, article sixteen of this chapter, part of the West Virginia Public Employees Insurance Act.

(b) Every eligible employee, as defined in section one of this article, who is entitled upon retirement to credit his or her accrued annual and sick leave for extended insurance coverage as provided in section thirteen, article sixteen of this chapter and who has accumulated at least sixty-five days of unused sick leave may be paid, at his or her option, for unused sick leave in an amount of days as designated by the employee not to exceed the number of sick leave days that would reduce an employee's sick leave balance to less than fifty days: Provided, That any employee who applies for payment under this section may not be paid more than a total of $25,000, either at one time or over the course of multiple payments for unused sick leave.

(c) An employee who applies for payment under this section shall be paid at a rate equal to one quarter of his or her usual rate of daily pay during that calendar year.

(1) The "daily rate of pay" of an employee paid a monthly salary is calculated by multiplying the monthly salary by twelve and dividing that number by the number of workdays for that calendar year: Provided, That for any employee that falls under the provisions of subsection (d), section thirteen, article sixteen of this chapter, the highest monthly salary that the daily rate of pay shall be calculated by is $6,700. Any employee who falls under the provisions of said subsection and is paid more than $6,700 per month shall receive payment for unused sick leave at a rate equal to one quarter of the daily rate of pay of an employee paid a monthly salary of $6,700: Provided, however, That for any employee that falls under the provisions of subsection (e), section thirteen, article sixteen of this chapter, the highest monthly salary that the daily rate of pay shall be calculated by is $4,200. Any employee who falls under the provisions of said subsection and is paid more than $4,200 per month shall receive payment for unused sick leave at a rate equal to one quarter of the daily rate of pay of an employee paid a monthly salary of $4,200: Provided further, That any employee who falls under the provisions of subsection (g), section thirteen, article sixteen of this chapter is not eligible for payment under this section.

(2) As used in this section, "workday" does not include weekends.

(3) Any payment for unused sick leave may not be a part of final average salary computation.

(d) Payment for unused sick leave may be made upon application and after the Secretary of the Department of Administration verifies that the employee is eligible for payment under this section. Payments shall be made out of the fund established in subsection (g) of this section.

(e) Any eligible employee opting to receive payment in exchange for unused sick leave must contract, in a form to be prescribed by the Department of Administration, agreeing to reimburse the fund for the amount exchanged plus twelve percent per annum if the employee elects to separate from employment within sixty months of the date of the exchange pursuant to subsection (b) of this section. The Department of Administration shall pursue collection of the obligation, either by itself, or by contracting with a collection agency. For purposes of this section, "separation" does not include separation from employment by death or retirement, but does refer to any other manner in which employment may be terminated.

(f) Payments shall be made in the order that eligible employees apply for the payments so long as funds are available. In the event the fund is insufficient to pay all employees who have applied for payment in a fiscal year, employees who do not receive payment are eligible for payment in the next fiscal year, are not required to reapply and shall receive payment in the order in which they first applied, unless the employee chooses to withdraw the application prior to the next fiscal year.

(g) The special revenue account within the state Treasury known as the state Employee Sick Leave Fund is continued. The fund shall consist of moneys appropriated by the Legislature, moneys deposited into the fund in accordance with administrative rules of the Department of Administration and any interest or other return to moneys in the fund. The fund shall be administrated by the Secretary of the Department of Administration.

(h) The secretary shall promulgate rules pursuant to article three, chapter twenty-nine-a of this code to implement the provisions of this section. The rules shall include, but not be limited to, provisions for the application process and a rule authorizing the secretary to obtain reimbursement, where available and appropriate, to the state Employee Sick Leave Fund from any spending unit for a pro rata share of payments made under the provisions of this section to any employee whose salary is paid, in whole or in part, from a funding source other than the General Revenue Fund. The rules may also include provisions to adjust, when necessary, the highest monthly salary by which the daily rate of pay is calculated.

(i) Each spending unit, as defined in section one of this article, shall verify to the secretary whether an employee is eligible for payment under this section, shall verify the funding source or sources of the employee's salary and shall verify the total number of unused sick leave days for all employees at least once per year. The secretary shall maintain sick leave records for all spending units. All sick leave days for which an employee is paid as provided in this section shall be deducted from the employee's sick leave balance by the secretary and the secretary shall verify to each spending unit the amount of days that have been deducted from an employee's sick leave balance. An employee shall not be permitted to reacquire any sick leave days for which he or she received payment under the provisions of this section.

(j) The provisions of this section are retroactive to December 1, 2008, to the extent that the provisions apply to those employees who have previously applied for payment for unused sick leave and have not been paid.






ARTICLE 6. STATE BUILDINGS.

§5-6-1. Name of state office building commission changed; composition; appointment, terms and qualifications of members; chairman and secretary; compensation and expenses; powers and duties generally; frequency of meetings; continuation.

"The state office building commission of West Virginia", hereto created, shall continue in existence, but on and after the February 9, 1966, shall be known and designated as "The state building commission of West Virginia" and shall continue as a body corporate and as an agency of the State of West Virginia. On and after the date aforesaid, the commission shall consist of the Governor, Attorney General, State Treasurer and four additional members to be appointed by the Governor by and with the advice and consent of the Senate. The terms of office for said members to be appointed by the Governor shall be four years, except that the terms of office of the first four members so appointed by the Governor shall be for one, two, three and four years, respectively. No more than three of such members so appointed by the Governor shall be members of the same political party, nor shall any of said members be members or employees of the executive, legislative or judicial branches of government of West Virginia or any political subdivision thereof. The Governor shall be chairman of the commission. The Secretary of State shall be a member of the commission and serve as its secretary, but shall not have the right to vote upon matters before the commission. All members of the commission shall be citizens and residents of this state. The members of the commission shall be paid or reimbursed for their necessary expenses incurred under this article, but shall receive no compensation for their services as members or officers of the commission: Provided, That each member of the commission appointed by the Governor shall, in addition to such reimbursement for necessary expenses, receive an amount not to exceed the same compensation as is paid to members of the Legislature for their interim duties as recommended by the citizens legislative compensation commission and authorized by law for each day or substantial portion thereof that he is engaged in the work of the commission. Such expenses and per diem shall be paid solely from funds provided under the authority of this article, and the commission shall not proceed to exercise or carry out any authority or power herein given it to bind said commission beyond the extent to which money has been provided under the authority of this article. On or before the fifteenth day of each month, the commission shall prepare and transmit to the President and Minority Leader of the Senate and the Speaker and the Minority Leader of the House of Delegates a report covering the activities of the said commission for the preceding calendar month.

Pursuant to the provisions of article ten, chapter four of this code, the state Building Commission shall continue to exist until July 1, 2000.



§5-6-2. Legislative findings; purpose of revision of article.

(a) The Legislature hereby finds that, with the concurrence of the Legislature, the commission heretofore authorized pursuant to resolution adopted on March 11, 1968, the issuance of "State Building Revenue Bonds, Series 1968," in the aggregate principal amount of $24,200,000; pursuant to resolution adopted October 14, 1968, the issuance of "State Building Revenue Bonds, Public Safety Series," in the aggregate principal amount of $2,500,000; and pursuant to resolution adopted on April 13, 1970, the issuance of "State Building Revenue Bonds, Science and Cultural Center Series," in the aggregate principal amount of $9 million.

(b) The Legislature hereby further finds that the said "State Building Revenue Bonds, Series 1968" were all sold and are now outstanding in the principal amount of $24,200,000; that the said "State Building Revenue Bonds, Public Safety Series" were all sold and are now outstanding in the principal amount of $2,500,000; and that said "State Building Revenue Bonds, Science and Cultural Center Series," in the principal amount of $1,500,000 were sold and are now outstanding.

(c) The Legislature hereby further finds that the proceeds from the issuance and sale of the aforesaid "State Building Revenue Bonds, Series 1968," the aforesaid "State Building Revenue Bonds, Public Safety Series" and the aforesaid "State Building Revenue Bonds, Science and Cultural Center Series" have been expended or obligated in and for construction of or in connection with projects undertaken pursuant to this article, which projects are owned and held in the name of the state or the commission.

(d) The Legislature hereby further finds that the acquisition and construction of the aforesaid projects have been in the best interests of the state by providing additional essential office space and other related structures which are needed for the use of the state, and the officers, departments, agencies and public corporations of the state, and the fulfillment of other public uses and purposes.

(e) The Legislature further finds and declares that the Supreme Court of Appeals of West Virginia has held that the former provisions of this article were unconstitutional to the extent that the same contemplated that the principal of and the interest on bonds issued by the commission would be paid solely from a fund to be created and maintained from general tax revenues of the state.

(f) The Legislature further finds and declares that the amendments made by this act to this article are intended (1) to modify the provisions of this article so as to cause the same to be in full compliance with the provisions of the Constitution of the State of West Virginia, which said court held were violated by the former provisions of this article, and to be in full compliance with said decision of the Supreme Court of Appeals of West Virginia, and (2) to accord statutory recognition to existing rights, legal and equitable, of the holders of bonds heretofore issued by the commission, afford security for the payment of the obligations evidenced thereby and provide a special fund for the payment of the obligations evidenced thereby.



§5-6-3. Definitions.

The following terms, wherever used or referred to in this article, shall have the following meanings, unless a different meaning clearly appears from the context:

(1) "Commission" means the state building commission of West Virginia or, if said commission shall be abolished, any board or officer succeeding to the principal functions thereof, or to whom the powers given to said commission shall be given by law;

(2) "Bonds" means bonds issued by the commission pursuant to this article;

(3) "Project" means collectively the acquisition of land, the construction, equipping, maintaining and furnishing of a building or buildings, together with incidental approaches, structures and facilities, herein authorized to be constructed;

(4) "Cost of project" includes the cost of construction, the cost of equipping and furnishing same, the cost of all land, property, material and labor which are deemed essential thereto, the cost of improvements, financing charges, interest during construction, and all other expenses, including legal fees, trustees', engineers' and architects' fees which are necessarily or properly incidental to the project;

(5) "General tax revenues of the state" means revenues of the state derived from the exercise of the power of taxation and available for appropriation by the Legislature for general public purposes and shall not include revenues of the state, or of any officer, department or agency thereof, derived from taxes levied, collected and dedicated for a special purpose or purposes or derived from sources other than taxes such as profits, fees or charges; and

(6) "Rent" or "rental" includes all moneys received for the use of any part of a project either from the State of West Virginia or any officer, department or public corporation thereof, or from any instrumentality or political subdivision of the state, or directly or indirectly, from the United States of America or any officer, department, agency, instrumentality or public corporation thereof: Provided, That nothing in this article shall be taken to authorize the payment by or on behalf of the state of any rent in excess of the fair rental value of property used by or for such state officer or department or public corporation in the exercise of his or its statutory duties.



§5-6-4. Powers of commission.

The commission has the power:

(1) To sue and be sued, plead and be impleaded;

(2) To have a seal and alter the same at pleasure;

(3) To contract to acquire and to acquire, in the name of the commission or of the state, by purchase, lease, lease-purchase or otherwise, real property or rights or easements necessary or convenient for its corporate purposes and to exercise the power of eminent domain to accomplish those purposes;

(4) To acquire, hold and dispose of personal property for its corporate purposes;

(5) To make bylaws for the management and regulation of its affairs;

(6) With the consent of the Attorney General of the State of West Virginia, to use the facilities of his or her office, assistants and employees in all legal matters relating to or pertaining to the commission;

(7) To appoint officers, agents and employees and fix their compensation;

(8) To make contracts, and to execute all instruments necessary or convenient to effectuate the intent of, and to exercise the powers granted to it by this article;

(9) To renegotiate all contracts entered into by it whenever, due to a change in situation, it appears to the commission that its interests will be best served;

(10) To construct a building or buildings on real property, which it may acquire, or which may be owned by the State of West Virginia, in the city of Charleston, as convenient as may be to the capitol building, together with incidental approaches, structures and facilities, subject to the consent and approval of the city of Charleston in any case as may be necessary; and, in addition, to acquire or construct a warehouse, including office space in the warehouse in Kanawha County for the West Virginia Alcohol Beverage Control Commissioner, and equip and furnish the office space; and to acquire or construct, through lease, purchase, lease-purchase or bond financing, hospitals or other facilities, buildings, or additions or renovations to buildings as may be necessary for the safety and care of patients, inmates and guests at facilities under the jurisdiction of and supervision of the division of health and at institutions under the jurisdiction of the Division of Corrections or the regional jail and correctional facilities authority; and to formulate and program plans for the orderly and timely capital improvement of all of the hospitals and institutions and the state Capitol buildings; and to construct a building or buildings in Kanawha County to be used as a general headquarters by the division of public safety to accommodate that division's executive staff, clerical offices, technical services, supply facilities and dormitory accommodations; and to develop, improve and expand state parks and recreational facilities to be operated by the Division of Natural Resources; and to establish one or more systems or complexes of buildings and projects under control of the commission; and, subject to prior agreements with holders of bonds previously issued, to change the systems, complexes of buildings and projects from time to time, in order to facilitate the issuance and sale of bonds of different series on a parity with each other or having such priorities between series as the commission may determine; and to acquire by purchase, eminent domain or otherwise all real property or interests in the real property necessary or convenient to accomplish the purposes of this subdivision. The rights and powers set forth in this subdivision shall not be construed as in derogation of any rights and powers now vested in the West Virginia Alcohol Beverage Control Commissioner, the Department of Health and Human Resources, the Division of Corrections or the Division of Natural Resources;

(11) To maintain, construct and operate a project authorized under this article;

(12) To charge rentals for the use of all or any part of a project or buildings at any time financed, constructed, acquired or improved, in whole or in part, with the proceeds of sale of bonds issued pursuant to this article, subject to and in accordance with such agreements with bondholders as may be made as provided in this article: Provided, That on and after the effective date of the amendments to this section, to charge rentals for the use of all or any part of a project or buildings at any time financed, constructed, acquired, maintained or improved, in whole or in part, with the proceeds of sale of bonds issued pursuant to this article, subject to and in accordance with such agreements with bondholders as may be made as in this section provided, or with any funds available to the state building commission, including, but not limited to, all buildings and property owned by the State of West Virginia or by the state building commission, but no rentals shall be charged to the Governor, Attorney General, Secretary of State, State Auditor, State Treasurer, the Legislature and the members of the Legislature, the Supreme Court of Appeals, nor for their offices, agencies, official functions and duties;

(13) To issue negotiable bonds and to provide for the rights of the holders of the negotiable bonds;

(14) To accept and expend any gift, grant or contribution of money to, or for the benefit of, the commission, from the State of West Virginia or any other source for any or all of the purposes specified in this article or for any one or more of such purposes as may be specified in connection with the gift, grant or contribution;

(15) To enter on any lands and premises for the purpose of making surveys, soundings and examinations;

(16) To invest in United States government obligations, on a short-term basis, any surplus funds which the commission may have on hand pending the completion of any project or projects;

(17) To issue revenue bonds in accordance with the applicable provisions of this article for the purposes set forth in section eleven-a of this article; and

(18) To do all things necessary or convenient to carry out the powers given in this article.

(19) The power and authority granted to the state building commission pursuant to this section and sections seven, eight and eleven-a of this article to initiate, acquire, construct, finance or develop projects; to issue revenue bonds; or to exercise the power of eminent domain with respect to any project, shall terminate on the effective date of this section: Provided, That nothing herein shall be construed to affect the validity of any act of the state building commission prior to the effective date of this section or to impair the rights of bondholders with respect to bonds or other evidence of indebtedness issued prior to the effective date of this section. Following the effective date of this section, the secretary of administration may exercise any power expressly granted pursuant to this article with respect to any project or facility previously constructed or acquired, any existing contractual obligations, and any outstanding bonded indebtedness. Refunding bonds for any outstanding bonded indebtedness are authorized, subject to the provisions of article two-e, chapter thirteen of this code. The West Virginia economic development authority provided for in article fifteen, chapter thirty-one of this code is designated to act as the governing body whose authorizations and determinations are required for the purpose of refunding bonds.



§5-6-4A. Review of real property contracts and agreements; master plan for office space.

(a) The Secretary of Administration shall provide to the Joint Committee on Government and Finance a copy of a contract or agreement for real property exceeding $1 million and a report setting forth a detailed summary of the terms of the contract or agreement, including the name of the owner of the property and the agent involved in the sale, at least thirty days prior to any sale, exchange, transfer, purchase, lease purchase, lease or rental of real property, any refundings of lease purchases, leases or rental agreements, any construction of new buildings and any other acquisition or lease of buildings, office space or grounds by any state agency, but excepting the transactions of the Higher Education Policy Commission, Council for Community and Technical College Education, state institutions of higher education and the Division of Highways for state road purposes pursuant to article two-a, chapter seventeen of this code: Provided, That a contract or agreement for the lease purchase, lease or rental of real property by any state agency, where the costs of real property acquisition and improvements are to be financed, in whole or in part, with bond proceeds, may contain a preliminary schedule of rents and leases for purposes of review by the committee.

(b) For renewals of contracts or agreements required to be reported by this section, the Secretary of Administration shall provide a report setting forth a detailed summary of the terms of the contract or agreement, including the name of the owner of the property.

(c) Within thirty days after receipt of the contract, agreement or report, the committee shall meet and review the contract, agreement or report.



§5-6-5. Deposit and disbursement of funds of commission; security for deposits; audits.

Except as provided in sections five-a and eleven-a of this article, all moneys of the commission from whatever source derived shall be paid to the treasurer of the State of West Virginia who shall not commingle the moneys, but shall deposit them to a special revenue fund to be known as the "state building commission fund". The moneys in the account shall be impressed with and subject to the lien or liens on the moneys in favor of the bondholders provided in the proceedings for issuance of bonds pursuant to this article. The moneys in the account shall be paid out on check of the treasurer on requisition of the chairman of the commission, or of such other person as the commission may authorize to make the requisition. All deposits of the moneys shall, if required by the treasurer or the commission, be secured by obligations of the United States, of the State of West Virginia, or of the commission, of a market value equal at all times to the amount of the deposit, or letters of credit of the federal land banks, or federal home loan banks, or other letters of credit approved by the treasurer, and all banking institutions are authorized to give such security for the deposits. The Legislative Auditor and his or her legally authorized representatives are hereby authorized and empowered from time to time to examine the accounts and books of the commission, including its receipts, disbursements, contracts, leases, sinking funds, investments and any other matters relating to its financial standing.



§5-6-5A. Creation of asbestos account; purpose; funding; disbursements.

(a) There is hereby created in the state Treasury a separate special revenue account, which shall be an interest bearing account, to be known as the "asbestos account." The special revenue account shall consist of recoveries from litigation pertaining to asbestos, appropriations made by the Legislature, income from the investment of moneys held in the special revenue account and all other sums available for deposit to the special revenue account from any source, public or private and no expenditures for purposes of this section are authorized from collections except in accordance with the provisions of article three, chapter twelve of this code and upon fulfillment of the provisions set forth in article two, chapter five-a of this code. No expenses incurred under this section shall be a charge against the General Funds of the state.

(b) Moneys in the special revenue account shall be appropriated to the state building commission and used exclusively, in accordance with appropriations by the Legislature, to pay costs, fees and expenses incurred, or to be incurred for the following purposes: (1) The investigation and pursuit of claims against manufacturers, suppliers and installers of asbestos or asbestos containing materials; (2) all services relating to the litigation involving the state and pertaining to asbestos or asbestos containing materials; (3) the location, treatment and abatement of asbestos or asbestos containing materials by the state; (4) the development of implementation, administration and management manuals pertaining to asbestos or asbestos containing materials and the treatment and/or abatement of asbestos or asbestos containing materials; (5) the design, implementation and management of all state buildings containing asbestos and asbestos containing materials for the proper treatment and/or abatement of asbestos conditions as they arise and as are needed; (6) all other related asbestos activities designed for the location, treatment and abatement of such asbestos or asbestos containing materials as are found in state buildings, including buildings under the control of the university of West Virginia board of trustees or the board of directors of the state college system, and as determined by the secretary of the Department of Administration; and (7) all costs incurred in the administration of the special revenue account.

(c) Any balance remaining in the special revenue account at the end of any state fiscal year shall not revert to the General Revenue Fund but shall remain in the special revenue account and shall be used solely in a manner consistent with this section: Provided, That over the three succeeding fiscal years after the effective date of this section, any appropriation made to the special revenue account from general revenue shall be repaid to the General Revenue Fund from moneys available in the special revenue account.

(d) Disbursements from the special revenue account shall be authorized by the secretary of the Department of Administration or his designee. Moneys in the special revenue account shall not be available for the payment of any personal injury claims, workers' compensation claims or other types of disability claims. Payment from the special revenue account may be made for any expense incurred by the Attorney General prior to the effective date of this section, including any expense incurred in prior fiscal years, if the expense is directly related to the litigation of matters pertaining to asbestos and asbestos containing materials in which the state is involved.



§5-6-6. City of Charleston may dedicate streets, property, etc., to commission.

Notwithstanding the provisions of any other law, the council of the city of Charleston is hereby authorized to dedicate to the commission for a project any street, real property, easements or rights in land or any combination of the foregoing owned by such city.



§5-6-7. Contracts with commission to be secured by bond; competitive bids required for certain contracts.

The commission shall construct a project pursuant to a contract or contracts. Every such contract shall be secured by a bond meeting the requirements of section thirty-nine, article two, chapter thirty-eight of this code.

No contract or contracts for the construction, remodeling, renovation or repair of any building or buildings or any approaches, structures or facilities incidental thereto, or for the equipping and furnishing of any building or buildings, when the anticipated expenditure therefor will exceed the sum of $5,000, shall be entered into except upon the basis of competitive sealed bids: Provided, That effective with the effective date of the amendments to this section, no contract or contracts for the construction, remodeling, renovation or repair of any building or buildings or any approaches, structures or facilities incidental thereto, or for the equipping and furnishing of any building or buildings, when the anticipated expenditure therefor will exceed the sum of $10,000, shall be entered into except upon the basis of such bids. Such bids shall be obtained by public notice soliciting such bids published as a Class II legal advertisement in compliance with the provisions of article three, chapter fifty-nine of this code, and the publication area for such publication shall be the county in which any such contract is to be performed. The publication shall be completed at least fourteen days prior to the final date for the submission of bids. The commission may in addition to such publication also solicit sealed bids by sending requests by mail to prospective bidders. The contract shall be awarded to the lowest responsible bidder, unless any and all bids are rejected, in which event new bids shall be sought by again publishing notice as aforesaid. Any bid, with the name of the bidder, shall be entered on a record and each record, with the successful bid indicated thereon, shall, after the award of any contract, be open to public inspection in the office of the secretary of the commission.



§5-6-8. Commission empowered to issue state building revenue bonds after legislative authorization; form and requirements for bonds; procedure for issuance; temporary bonds; funds, grants and gifts.

(a) The commission is hereby empowered to raise the cost of a project, as defined in this article, by the issuance of state building revenue bonds of the state, the principal of and interest on which shall be payable solely from the special revenue fund provided in section five of this article for the payment. Subject to the proceedings pursuant to which any bonds outstanding were authorized and issued pursuant to this article, the commission shall pledge the moneys in the special revenue fund, except that part of the proceeds of sale of any bonds to be used to pay the cost of a project and for the payment of the principal of and interest on bonds issued pursuant to this article. The pledge shall apply equally and ratably to separate series of bonds or upon the priorities as the commission shall determine. The bonds shall be authorized by resolution of the commission. The resolution shall recite an estimate by the commission of the cost, and shall provide for the issuance of bonds in an amount sufficient, when sold as provided in this section, to produce the cost, less the amount of any funds, grant or grants, gift or gifts, contribution or contributions received, or in the opinion of the commission expected to be received, from the United States of America or from any other source. The acceptance by the commission of any and all funds, grants, gifts and contributions, whether in money or in land, labor or materials, is hereby expressly authorized. All bonds shall have and are hereby declared to have all the qualities of negotiable instruments. The bonds shall bear interest at not more than twelve percent per annum, payable semiannually, and shall mature in not more than forty years from their date or dates, and may be made redeemable at the option of the state, to be exercised by the commission, at the price and under the terms and conditions, all as the commission may fix prior to the issuance of the bonds. The commission shall determine the form of the bonds, including coupons, if any, to be attached to the bonds to evidence the right of interest payments. The bonds shall be signed by the chairman and secretary of the commission, under the great seal of the state, attested by the Secretary of State, and the coupons, if any, attached to the bonds shall bear the facsimile signature of the chairman of the commission. In case any of the officers whose signatures appear on the bonds or coupons issued as authorized by this section shall cease to be officers before the delivery of the bonds, the signatures are nevertheless valid and sufficient for all purposes the same as if they had remained in office until the delivery. The commission shall fix the denominations of the bonds, the principal and interest of which shall be payable at the Office of the Treasurer of the State of West Virginia, at the capitol of the state, or, at the option of the holder, at some bank or trust company within or without the State of West Virginia to be named in the bonds, in such medium as may be determined by the commission. The bonds and interest on the bonds are exempt from taxation by the State of West Virginia, or any county or municipality in the state. The commission may provide for the registration of the bonds in the name of the owners as to principal alone, and as to both principal and interest under the terms and conditions as the commission may determine, and shall sell the bonds in the manner as it may determine to be for the best interest of the state, taking into consideration the financial responsibility of the purchaser, and the terms and conditions of the purchase, and especially the availability of the proceeds of the bonds when required for payment of the cost of the project. The sale shall be made at a price not lower than a price which, computed upon standard tables of bond values, will show a net return of not more than thirteen percent per annum to the purchaser upon the amount paid for the bonds. The proceeds of the bonds shall be used solely for the payment of the cost of the project for which bonds were issued, and shall be deposited and checked out as provided by section five of this article, and under further restrictions, if any, as the commission may provide. If the proceeds of bonds issued for a project or a specific group of projects exceeds the cost of the project or projects, the surplus shall be paid into the fund provided for in section five of this article for payment of the principal and interest of the bonds. The fund may be used for the purchase of any of the outstanding bonds payable from the fund at the market price, but at not exceeding the price, if any, at which the bonds are in the same year redeemable, and all bonds redeemed or purchased shall be canceled immediately, and shall not again be issued. Prior to the preparation of definitive bonds, the commission may, under like restrictions, issue temporary bonds with or without coupons, exchangeable for definitive bonds upon the issuance of the latter. Notwithstanding the provisions of sections nine and ten, article six, chapter twelve of this code, revenue bonds issued under the authority granted in this section are eligible as investments for the workers' compensation fund, teachers retirement fund, division of public safety, death, disability and retirement fund, West Virginia Public Employees Retirement System and as security for the deposit of all public funds. The revenue bonds may be issued without any other proceedings or the happening of any other conditions or things other than those proceedings, conditions and things which are specified and required by this article, or by the Constitution of the State. For all projects authorized under the provisions of this article, other than projects to be leased by the commission to the regional jail and correctional facilities authority or projects authorized pursuant to section eleven-a of this article, the aggregate amount of all issues of bonds outstanding at one time shall not exceed $62,500,000, including the renegotiation, reissuance or refinancing of any bonds, and no project in connection with which bonds are to be issued shall be initiated by the commission unless and until the Legislature, through enactment of general law, approves the purpose, the amount of bonds to be issued and the total cost for the project, construction or acquisition.

For projects which are to be leased by the commission to the regional jail and correctional facilities authority, legislative approval pursuant to the provisions of this section shall not be required if the projects have otherwise been approved by the Legislature in accordance with the provisions of subsection (m), section five, article twenty, chapter thirty-one of this code, and the limitations on the amount of revenue bonds which may be issued by the commission and the project costs shall be governed by the terms of any concurrent resolution adopted pursuant to that subsection.

(b) Notwithstanding anything in this article to the contrary, the commission is authorized to issue bonds, or otherwise finance or refinance the following projects, including the costs of issuance and sale of the bonds or financing, all necessary financial and legal expenses and creation of debt service reserve funds, in an amount not to exceed $21 million:

(1) Any or all of the state office buildings and adjoining real property being lease-purchased in Beckley, Charleston, Clarksburg, Fairmont, Huntington and Parkersburg;

(2) A facility to be obtained or constructed by the commission and leased to the Division of Motor Vehicles; and

(3) Property and buildings needed for state spending units in an amount not to exceed $3 million.

(c) Notwithstanding any other provision of this section, the commission is authorized to issue bonds for the purposes set forth in section eleven-a of this article in the aggregate amount of $100 million, including the renegotiation, reissuance or refinancing of any bonds issued for that purpose. If the proceeds of bonds issued under this subsection exceeds the cost of the project or projects, the surplus shall be paid into the education, arts, sciences and tourism fund established in section eleven-a of this article.

(d) The commission shall acquire the property being lease-purchased in the city of Charleston, located at 601 Morris Street, through a loan from the consolidated fund. The loan shall be under the terms and conditions set forth in section nineteen, article six, chapter twelve of this code.



§5-6-9. Trustee for holders of bonds; contents of trust agreement.

The commission may enter into an agreement or agreements with any trust company, or with any bank having the powers of a trust company, whether within or outside of the state, as trustee for the holders of bonds issued hereunder, setting forth therein such duties of the state and of the commission in respect of the acquisition, construction, improvement, maintenance, operation, repair and insurance of the project, the conservation and application of all moneys, the insurance of moneys on hand or on deposit, and the rights and remedies of the trustee and the holders of the bonds, as may be agreed upon with the original purchasers of such bonds, and including therein provisions restricting the individual right of action of bondholders as is customary in trust agreements respecting bonds and debentures of corporations, protecting and enforcing the rights and remedies of the trustee and the bondholders, and providing for approval by the original purchasers of the bonds of the appointment of consulting architects, and of the security given by those who contract to construct the building, and by any bank or trust company in which the proceeds of bonds or rentals shall be deposited, and for approval by the consulting architects of all contracts for construction. All expenses incurred in carrying out such agreement may be treated as a part of the cost of maintenance, operation and repairs of the project.



§5-6-10. Trust existing in favor of existing bondholders.

The properties and interests in properties, real, personal and mixed, tangible and intangible, standing or held in the name of or for and in behalf of, or for the benefit of, the commission, or the State of West Virginia to the extent that the properties and interests in properties were acquired or improved by the expenditure of the proceeds of bonds previously issued by the commission, and the moneys, deposits, securities and choses in action and other rights held in the name of or for and in behalf of, or for the benefit of, the commission, other than moneys, deposits, securities, choses in action and other rights, or which are investments of: (1) Proceeds of bonds previously issued by the commission held for expenditure for completion of now existing projects of the commission; or (2) revenues of the commission from existing projects of the commission which, after provision for operation and maintenance expenses and coverage requirements not otherwise provided for, are in excess of sums required to pay the principal of and interest on the bonds of the commission previously issued, as and when due and payable; or (3) proceeds of bonds of the commission issued after the effective date of this section; or (4) revenues pledged for the repayment of bonds issued pursuant to section eleven-a of this article; or (5) revenues of the commission from projects acquired after the effective date of this section or constructed by the commission, are declared to be subject to and shall be held by the commission in trust for the satisfaction of the obligations evidenced by the bonds previously issued by the commission and the interest coupons on the bonds: Provided, That nothing in this article shall be taken to validate or to attempt to validate rights under any existing lease or other agreement entered into under the former provisions of this article between the commission and the State of West Virginia or any officer, department or agency of this state to the extent that the lease or agreement provides for payments from general tax revenues of the state. Until the satisfaction in full of the obligations evidenced by bonds previously issued by the commission, the commission shall hold, manage and operate the trust properties and interests in properties, moneys, deposits, securities and choses in action and other rights, separate from all other properties and interests in properties, moneys, deposits, securities and choses in action and other rights that may after the effective date of this section be held and owned by the commission. Upon the satisfaction of all of the obligations of the commission, all of the trust properties and interests in properties, moneys, deposits, securities and choses in action and other rights shall become and be free and clear of the trust.



§5-6-11. Management and control of project.

The secretary of administration shall properly maintain, repair, operate, manage and control the project, fix the rates of rental, and establish bylaws and rules and regulations for the use and operation of the project, and may make and enter into all contracts or agreements necessary and incidental to the performance of its duties and the execution of its powers under this article.



§5-6-11A. Special power of commission to transfer or expend bond proceeds for capital improvements at institutions of higher education, state parks and the capitol complex and to construct and lease a center for arts and sciences of West Virginia; limitations; state building commission authorized to issue revenue bonds; fund created; use of funds to pay for development of education, arts, sciences and tourism projects.

(a) The Legislature finds and declares that in order to attract new business and industry to this state, to retain existing business and industry providing the citizens of this state with economic security and to advance the business prosperity and economic welfare of this state it is necessary to promote adequate higher education, arts, sciences and tourism facilities, including infrastructure, for: (1) State-of-the-art educational opportunities for all citizens of this state; (2) tourism enhancements at state parks, the capitol complex or other tourism sites throughout the state; (3) hands-on arts and sciences training for the youth of West Virginia; and (4) programs using the performing arts as an educational tool. Therefore, in order to promote education, arts, sciences and tourism, the Legislature finds that public financial support should be provided for constructing, equipping, improving and maintaining capital improvement projects which promote education, arts, sciences and tourism in this state.

(b) The state building commission shall, by resolution, in accordance with the provisions of this article, issue revenue bonds of the commission from time to time, to pay for a portion of the cost of constructing, equipping, improving or maintaining capital improvement projects under this section or to refund the bonds, at the discretion of the authority. The principal amount of the bonds issued under this section shall not exceed, in the aggregate, $100 million. Any revenue bonds issued on or after January 1, 1996, which are secured by lottery proceeds shall mature at a time or times not exceeding twenty-five years from their respective dates. The principal of, and the interest and redemption premium, if any, on the bonds shall be payable solely from the special fund provided in this section for the payment.

(c) There is hereby created in the state Treasury a special revenue fund named the "education, arts, sciences and tourism debt service fund" into which shall be deposited on and after July 1, 1996, the amounts specified in section eighteen, article twenty-two, chapter twenty-nine of this code. All amounts deposited in the fund shall be pledged to the repayment of the principal, interest and redemption premium, if any, on any revenue bonds or refunding revenue bonds authorized by this section. The commission may further provide in the resolution and in the trust agreement for priorities on the revenues paid into the education, arts, sciences and tourism debt service fund as may be necessary for the protection of the prior rights of the holders of bonds issued at different times under the provisions of this section. The bonds issued pursuant to this section shall be separate from all other bonds which may be or have been issued from time to time under the provisions of this article. The education, arts, sciences and tourism debt service fund shall be pledged solely for the repayment of bonds issued pursuant to this section. On or prior to May 1 of each year, commencing May 1, 1996, the commission shall certify to the state lottery director the principal and interest and coverage ratio requirements for the following fiscal year on any revenue bonds or refunding revenue bonds issued pursuant to this section, and for which moneys deposited in the education, arts, sciences and tourism debt service fund have been pledged, or will be pledged, for repayment pursuant to this section.

After the commission has issued bonds authorized by this section, and after the requirements of all funds have been satisfied, including coverage and reserve funds established in connection with the bonds issued pursuant to this section, any balance remaining in the education, arts, sciences and tourism debt service fund may be used for the redemption of any of the outstanding bonds issued under this section which, by their terms, are then redeemable or for the purchase of the outstanding bonds at the market price, but not to exceed the price, if any, at which redeemable, and all bonds redeemed or purchased shall be immediately canceled and shall not again be issued.

(d) The commission shall expend $25 million of the bond proceeds for certified capital improvement projects at state institutions of higher education. For the purposes of certifying the projects which will receive funds from the bond proceeds, a committee shall be established and comprised of the Governor, or his or her designee, the secretary of the Department of Administration, the secretary of the Department of Education and the arts, the chancellor of the university of West Virginia board of trustees and the chancellor of the board of directors of the state college system. The committee shall meet as often as necessary and take recommendations from any source whatever regarding the capital improvement projects at state institutions of higher education. The committee shall meet within forty-five days of the effective date of this section. Prior to making its recommendations, the committee shall conduct at least two public hearings, one of which must be held outside of Kanawha County. Notice of the time, place, date and purpose of the hearing shall be published in at least one newspaper in each of the three congressional districts at least fourteen days prior to the date of the public hearing. On or before September 15, 1996, the committee shall certify to the commission a list of those capital improvement projects at state institutions of higher education which will receive funds from the proceeds of bonds issued pursuant to this section. Once certified, the list may not thereafter be altered or amended other than by legislative enactment.

(e) The commission shall expend up to $26 million from the proceeds of the bonds authorized by this section to pay a portion of the costs of projects certified under this subsection for development, maintenance or promotion of arts and sciences or constructing and equipping a center for arts and sciences of West Virginia located on a site acquired for that purpose. Any proceeds expended to pay a portion of project costs to construct and equip a center for arts and sciences of West Virginia shall not exceed forty percent of the total cost of the project and permanent endowments for operation and maintenance, and bond proceeds shall not be expended until sixty percent of the total cost has been committed from sources other than bond proceeds. For the purposes of certifying the projects which will receive funds from the bond proceeds under this subsection, a committee shall be established and comprised of the Governor, or his or her designee, the secretary of the Department of Administration, the director of the Division of Natural Resources, the director of the West Virginia Development Office and a representative of the capitol building commission, other than the secretary of the Department of Administration, who shall be selected by the capitol building commission. The capitol building commission shall select its representative within thirty days of the effective date of this section. The committee shall meet as often as necessary and take recommendations from any source whatever regarding which projects should be certified. The committee shall meet within forty-five days of the effective date of this section. Prior to making its determination, the committee shall conduct one public hearing on the projects to be certified under this subsection. Notice of the time, place, date and purpose of the hearing shall be published in at least one newspaper in each of the three congressional districts at least fourteen days prior to the date of the public hearing. The committee shall make its determination as to whether bond proceeds will be expended for the purposes set forth in this subsection and the amount to be expended for each project, on or before June 15, 1996. Thereafter, the decision may not be altered or amended other than by legislative enactment. The commission is authorized to acquire by purchase or lease real property to be used as the site for a center for arts and sciences of West Virginia; and notwithstanding the provisions of section seven of this article, enter into a long-term lease agreement with a nonprofit corporation organized under the laws of this state for operation and maintenance of the center. The nonprofit corporation shall, as consideration for any long-term lease agreement, complete the construction and equipping of the center and demonstrate to the satisfaction of the commission its financial ability to operate and maintain the center during the term of the lease agreement. The nonprofit corporation shall have at least nine members on its board of directors which are appointed by the Governor with the advice and consent of the Senate. Of the nine appointed members, three shall be selected from each congressional district: Provided, That none of the appointed members shall be a resident of Kanawha County. The members appointed by the Governor with the advice and consent of the Senate shall serve on the board for three-year staggered terms. Of the members first appointed by the Governor, one from each congressional district will serve a three-year term, one from each congressional district will serve a two-year term and one from each congressional district shall serve a one-year term.

(f) The commission shall expend the balance of the bond proceeds for certified projects at state parks, the capitol complex or other tourism sites. The committee established in subsection (e) of this section shall certify to the commission on or before September 15, 1996, a list of those capital improvement projects at state parks, the capitol complex or other tourism sites which will receive funds from the proceeds of bonds issued pursuant to this section. The committee shall meet as often as necessary and take recommendations from any source whatever regarding the capital improvement projects at state parks, the capitol complex or other tourism sites in this state. The committee shall meet within forty-five days of the effective date of this section. Prior to making its recommendations, the committee shall conduct at least two public hearings on the projects to be certified under this subsection, one of which must be held outside of Kanawha County. Notice of the time, place, date and purpose of the hearing shall be published in at least one newspaper in each of the three congressional districts at least fourteen days prior to the date of the public hearing. Once certified, the list may not thereafter be altered or amended other than by legislative enactment.



§5-6-11B. Power of commission to transfer project funds to other certified projects for state parks.

(a) The state building commission shall transfer unexpended funds allocated to any certified state park project under subsection (f), section eleven-a of this article that has been completed to any other state park project that has been certified under that subsection where the state park project has not been completed and the commission determines that the project is experiencing cost overruns and needs additional funding. Prior to transferring the funds, in consultation with the Division of Natural Resources, the commission shall identify all certified state park projects that will be completed with unexpended funds allocated to them and, in consultation with the Division of Natural Resources, shall prioritize the projects that need additional funding to achieve the best possible allocation of the unexpended funds.

(b) The provisions of subsection (f), section eleven-a of this article requiring public hearing do not apply to transfers of funds under subsection (a) of this section.

(c) The commission shall report all details of any transfer made pursuant to this section to the Joint Committee on Government and Finance within ten days of the date of the transfer.



§5-6-11C. Power of the state building commission to transfer project funds to other projects for state capitol improvements and renovations.

(a) The state building commission shall transfer unexpended funds allocated to the capitol complex bus access facility project certified under subsection (f), section eleven-a of this article to other projects for state capitol improvements and renovations.

(b) The provisions of subsection (f), section eleven-a of this article requiring public hearing do not apply to transfers of funds under subsection (a) of this section.



§5-6-12. Article not authority to create state debt.

Nothing in this article contained shall be so construed or interpreted as to authorize or permit the incurring of state debt of any kind or nature as contemplated by the provisions of the Constitution of the State of West Virginia in relation to state debt.



§5-6-13. Compliance with article and state Constitution only restrictions on construction and management of project.

It shall not be necessary to secure from any officer or board not named in this article any approval or consent, or any certificate or finding, or to hold an election, or to take any proceedings whatever, either for the construction of such project, or the improvement, maintenance, operation or repair thereof, or for the issuance of bonds hereunder, except such as are prescribed by this article or are required by the Constitution of the State.



§5-6-14. Article to be liberally construed.

This article, being necessary for the health, welfare and convenience of the citizens of the state, should be liberally construed to effectuate the purposes thereof.



§5-6-15. Severability.

If any provision or any part or clause of any provision of this article, or the application thereof to any person or circumstance, is held unconstitutional or invalid, such unconstitutionality or invalidity shall not affect other provisions, or other parts or other clauses of any provision, or applications of this article, and to this end the provisions of this article are declared to be severable.



§5-6-16. Sloped roofs required.

Notwithstanding any other provision of this code to the contrary, after June 1, 1999, any new building, which includes a roof, designed, constructed and maintained with public funds of the state, a county or a municipality shall have a roof of sufficient slope so that water will not accumulate into a pool on any area of the roof, in accordance with the current state building code as it relates to roofs and roof structures.



§5-6-17.  Display of the national motto and POW-MIA flag.

(a) The Legislature finds and declares that the national motto of “In God We Trust,” is an important part of our country’s history and heritage. Additionally, the POW-MIA flag is a symbol of citizen concern for U.S. military personnel taken as prisoners of war (POW) or listed as missing in action (MIA). These patriotic displays enhance our national pride and awareness, both of the sacrifices made by service members and our heritage as Americans.

(b) The governing authority of any public property, public buildings and any building, designed, constructed and maintained with public funds from the state, a county or a municipality may prominently display on the property or building, the American national motto, "In God We Trust." Costs associated with the display of the motto may be paid with any private donations, gifts, grants and bequests received by the governing authority.

(c) The governing authority of any public property, public buildings and any building, designed, constructed and maintained with public funds from the state, a county or a municipality may prominently display on the property or building, the POW-MIA flag in the same manner as prescribed by this code for the required display of national and state flags. Costs associated with the display of the POW-MIA flag may be paid with any private donations, gifts, grants and bequests received by the governing authority.

(d) The Department of Administration shall develop guidelines for display of the motto and POW-MIA flag.






ARTICLE 7. SOCIAL SECURITY AGENCY.

§5-7-1. Declaration of policy.

In order to extend to employees of the state and its political subdivisions and of the instrumentalities of either, and to the dependents and survivors of such employees, the basic protection accorded to others by the old-age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the Legislature, subject to the limitation of this article, that such steps be taken as to provide such protection to employees of the state and local governments on as broad a basis as is permitted under applicable federal law.



§5-7-2. Definitions.

For the purposes of this article:

(a) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that the term may not include that part of the remuneration which, even if it were paid for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.

(b) The term "employment" means any service performed by an employee in the employ of the state, or any political subdivision thereof, or any instrumentality of either, for the employer, except service which in the absence of an agreement entered into under this article would constitute "employment" as defined in section two hundred nine of the Social Security Act.

(c) The term "employee" includes an officer of the state, or one of its political subdivisions or instrumentalities, or members of the State Legislature and part-time employees of the State Legislature.

(d) The term "state agency" means the State Auditor.

(e) The term "federal agency" means in each case a federal officer, department or agency as is charged on behalf of the federal government, by or under the applicable federal law, with the particular federal functions referred to in this article in connection with that term.

(f) The term "political subdivision" includes any county, municipal corporation or school district.

(g) The term "instrumentality", when referring to an instrumentality of a state or political subdivision, includes only a legal entity which is separate and distinct from the state or the subdivision and whose employees are not by virtue of their relation to the entity employees of the state or such subdivisions.

(h) The term "applicable federal law" refers to provisions of federal law, including federal regulations and requirements issued pursuant thereto, if and when enacted, as provided for extending the benefits of Title II of the Social Security Act to employees of states, political subdivisions and their instrumentalities.

(i) The term "Social Security Act" means the act of Congress approved August 14, 1935, chapter five hundred thirty-one, forty-nine statutes six hundred twenty, officially cited as the "Social Security Act", as the act has been and may, from time to time, be amended.

(j) The term "Federal Insurance Contributions Act" means subchapter A, chapter nine of the federal Internal Revenue Code as the code has been and may, from time to time, be amended.



§5-7-3. Federal-state agreement; interstate agreements.

(a) The state agency, with the approval of the Governor, is hereby authorized upon enactment of applicable federal law, to enter on behalf of the state into an agreement with the federal agency, consistent with the terms and provisions of this article, for the purpose of extending the benefits of the federal old-age and survivors insurance system to employees of the state or any political subdivision thereof, or of any instrumentality of any one or more of the foregoing, with respect to services specified in such agreement, which constitute "employment" as defined in section two of this article. Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration, and other appropriate provisions as the state agency and federal agency shall agree upon, but, except as may be otherwise required by or under applicable federal law as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act.

(2) The state will pay to the federal agency, at such time or times as may be prescribed by the applicable federal law or by regulation of the federal agency, contributions with respect to wages, as defined in section two of this article, equal to the sum of the taxes which would be imposed by sections one thousand four hundred and one thousand four hundred ten of the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act.

(3) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein but shall in no event cover any such services performed prior to January first, 1951.

(4) All services which constitute employment as defined in section two and are performed in the employ of the state by employees of the state, shall be covered by the agreement.

(5) All services which (a) constitute employment as defined in section two (b) are performed in the employ of a political subdivision or in the employ of an instrumentality of either the state or a political subdivision, and (c) are covered by a plan which is in conformity with the terms of the agreement and has been approved by the state agency under section five, shall be covered by the agreement.

(b) The state agency is hereby authorized to enter on behalf of the state into an agreement, consistent to the extent practicable with the terms and provisions of this article, with the appropriate agency or agencies of any other state or states and with the federal agency, whereby the benefits of the federal old-age and survivors insurance system shall be extended to employees of any instrumentality jointly created by this state and such other state or states.



§5-7-4. Contributions by state employees.

(a) Every employee of the state whose services are covered by an agreement entered into under section three shall be required to pay for the period of such coverage, into the contribution fund established by section six, contributions, with respect to wages, as defined in section two of this article, equal to the amount of tax which would be imposed by section one thousand four hundred of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service, or his entry upon such service, after the enactment of this article.

(b) The contribution imposed by this section shall be collected by the state by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(c) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the state agency shall prescribe.



§5-7-5. Plans for coverage of employees of political subdivisions and of state and local instrumentalities; payments by subdivisions or instrumentalities; contributions by such employees.

(a) Each political subdivision of the state and each instrumentality of the state or of a political subdivision is hereby authorized to submit for approval by the state agency a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable federal law, to employees of any such political subdivision or instrumentality. If not precluded by applicable federal law and under such conditions as the state agency may by regulation prescribe, two or more such political subdivisions or instrumentalities may, for the purposes of this article, form a joint coverage unit and as such submit for approval a joint plan if otherwise, because of the requirements of the agreement entered into pursuant to section three or because of the requirements imposed by or under applicable federal law, any subdivision or instrumentality included in such unit would be unable to submit an approvable plan. Each such plan or any amendment thereof shall be approved by the state agency if it finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the state agency, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the applicable federal law and with the agreement entered into under section three.

(2) It provides that all services which constitute employment as defined in section two and are performed in the employ of the political subdivision or instrumentality, or in the employ of any member of a joint coverage unit submitting the plan, by any employees thereof, shall be covered by the plan.

(3) It specifies the source or sources from which the funds necessary to make the payments required by paragraph (1) of subsection (c) and by subsection (d) are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose.

(4) It provides for such methods of administration of the plan by the political subdivision or instrumentality or members of the joint coverage unit as are found by the state agency to be necessary for the proper and efficient administration of the plan.

(5) It provides that the political subdivision or instrumentality or members of the joint coverage unit will make such reports, in such form and containing such information, as the state agency may from time to time require, and comply with such provisions as the state agency or the federal agency may from time to time find necessary to assure the correctness and verification of such reports.

(6) It authorizes the state agency to terminate the plan in its entirety or, in the discretion of the state agency, as to any member of a joint coverage unit, if it finds that there has been a failure to comply substantially with any provisions contained in such plan, such termination to take effect at the expiration of such notice and on such conditions as may be provided by regulations of the state agency and be consistent with applicable federal law.

(b) The state agency shall not finally refuse to approve a plan submitted under subsection (a), and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to each political subdivision or instrumentality affected thereby.

(c) (1) Each political subdivision or instrumentality as to which a plan has been approved under this section shall pay into the contribution fund, with respect to wages, as defined in section two of this article, at such time or times as the state agency may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the state agency under section three.

(2) Every political subdivision or instrumentality required to make payments under paragraph (1) of this subsection is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this article, to impose upon its employees, as to services which are covered by an approved plan, a contribution with respect to wages, as defined in section two of this article, not exceeding the amount of tax which would be imposed by section one thousand four hundred of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from the wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under paragraph (1) of this subsection. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

(d) Delinquent payments due under paragraph (1) of subsection (c) may, with interest at the rate of six per centum per annum, be recovered by action in a court of competent jurisdiction against the political subdivision or instrumentality liable therefor or may, at the request of the state agency, be deducted from any other moneys payable to such subdivision or instrumentality by any department or agency of the state.



§5-7-6. Contribution fund; appropriations thereto.

(a) There is hereby established a special fund to be known as the contribution fund. The fund shall consist of and there shall be deposited in the fund: (1) All contributions, interest and penalties collected under sections four and five of this article; (2) all moneys appropriated to the fund under this article; (3) all moneys paid to the state pursuant to any agreement entered into under subsection (b), section three of this article; (4) any property or securities and earnings thereof acquired through the use of moneys belonging to the fund; (5) interest earned upon any moneys in the fund; and (6) all sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source. All moneys in the fund shall be mingled and undivided. Subject to the provisions of this article, the state agency is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof consistent with the provisions of this article.

(b) The contribution fund shall be established and held separate and apart from any other funds or moneys of the state and shall be used and administered exclusively for the purpose of this article: Provided, That amounts collected which are found from time to time to exceed the funds needed for the purposes set forth in this article may be transferred to other accounts or funds and redesignated for other purposes by appropriation of the Legislature: Provided, however, That any other withdrawals from the fund shall be made for, and solely for (1) payment of amounts required to be paid to the federal agency pursuant to an agreement entered into under section three; (2) payment of refunds provided for in subsection (c), section four of this article; and (3) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

(c) From the contribution fund the custodian of the fund shall pay to the federal agency such amounts and at such time or times as may be directed by the state agency in accordance with any agreement entered into under section three of this article and applicable federal law.

(d) The treasurer of the state shall be ex officio treasurer and custodian of the contribution fund and shall administer the fund in accordance with the provisions of this article and the directions of the state agency and shall pay all warrants drawn upon it in accordance with the provisions of this section and with such regulations as the state agency may prescribe pursuant thereto.

(e) (1) There are hereby authorized to be appropriated annually to the contribution fund, in addition to the contributions collected and paid into the contribution fund under sections four and five, to be available for the purposes of subsections (b) and (c) of this section until expended, such additional sums as are found to be necessary in order to make the payments to the federal agency which the state is obligated to make pursuant to an agreement entered into under section three of this article.

(2) The state agency shall submit to the Governor, at least ninety days in advance of the beginning of each regular session of the Legislature, an estimate of the amounts authorized to be appropriated to the contribution fund by paragraph (1) of this subsection for the next appropriation period.



§5-7-7. Rules and regulations.

The state agency shall make and publish such rules and regulations, not inconsistent with the provisions of this article, as it finds necessary or appropriate to the efficient administration of the functions with which it is charged under this article.



§5-7-8. Studies and reports.

The state agency shall make studies concerning the problem of old-age and survivors insurance protection for employees of the state and local governments and their instrumentalities and concerning the operation of agreements made and plans approved under this article and shall submit a report to the Legislature at the beginning of each regular session, covering the administration and operation of this article during the preceding biennium, including such recommendations for amendments to this article as it considers proper.



§5-7-9. Separability.

If any provision of this article, or the application thereof to any person or circumstance is held invalid, the remainder of the article and the application of such provision to other persons or circumstances shall not be affected thereby.



§5-7-10. Acts repealed.

All acts or parts of acts which are inconsistent with the provisions of this article are hereby repealed.






ARTICLE 8. PUBLIC RECORDS MANAGEMENT AND PRESERVATION ACT.

§5-8-1. to 5-8-20.

Repealed.

Acts, 1990 Reg. Sess., Ch. 2.






ARTICLE 9. DEPARTMENT OF COMMERCE.

§5-9-1. to 5-9-6.

Repealed.

Acts, 1977 Reg. Sess., Ch. 85.






ARTICLE 10. WEST VIRGINIA PUBLIC EMPLOYEES RETIREMENT ACT.

§5-10-1. Short title.

The short title by which this article may be referred to is "West Virginia Public Employees Retirement Act."



§5-10-2. Definitions.

Unless a different meaning is clearly indicated by the context, the following words and phrases as used in this article have the following meanings:

(1) “Accumulated contributions” means the sum of all amounts deducted from the compensations of a member and credited to his or her individual account in the members' deposit fund, together with regular interest on the contributions;

(2) “Accumulated net benefit” means the aggregate amount of all benefits paid to or on behalf of a retired member;

(3) “Actuarial equivalent” means a benefit of equal value computed upon the basis of a mortality table and regular interest adopted by the board of trustees from time to time: Provided, That when used in the context of compliance with the federal maximum benefit requirements of Section 415 of the Internal Revenue Code, actuarial equivalent shall be computed using the mortality tables and interest rates required to comply with those requirements;

(4) “Annuity” means an annual amount payable by the retirement system throughout the life of a person. All annuities shall be paid in equal monthly installments, rounding to the upper cent for any fraction of a cent;

(5) “Annuity reserve” means the present value of all payments to be made to a retirant or beneficiary of a retirant on account of any annuity, computed upon the basis of mortality and other tables of experience, and regular interest, adopted by the board of trustees from time to time;

(6) “Beneficiary” means any person, except a retirant, who is entitled to, or will be entitled to, an annuity or other benefit payable by the retirement system;

(7) “Board of Trustees” or “board” means the Board of Trustees of the West Virginia Consolidated Public Retirement System;

(8) “Compensation” means the remuneration paid a member by a participating public employer for personal services rendered by the member to the participating public employer. In the event a member's remuneration is not all paid in money, his or her participating public employer shall fix the value of the portion of the remuneration which is not paid in money: Provided, That members hired in a position for the first time on or after July 1, 2014, who receive nonmonetary remuneration shall not have nonmonetary remuneration included in compensation for retirement purposes and nonmonetary remuneration may not be used in calculating a member’s final average salary. Any lump sum or other payments paid to members that do not constitute regular salary or wage payments are not considered compensation for the purpose of withholding contributions for the system or for the purpose of calculating a member’s final average salary. These payments include, but are not limited to, attendance or performance bonuses, one-time flat fee or lump sum payments, payments paid as a result of excess budget, or employee recognition payments. The board shall have final power to decide whether the payments shall be considered compensation for purposes of this article;

(9) “Contributing service” means service rendered by a member within this state and for which the member made contributions to a public retirement system account of this state, to the extent credited him or her as provided by this article;

(10) “Credited service” means the sum of a member's prior service credit, military service credit, workers' compensation service credit and contributing service credit standing to his or her credit as provided in this article;

(11) “Employee” means any person who serves regularly as an officer or employee, full time, on a salary basis, whose tenure is not restricted as to temporary or provisional appointment, in the service of, and whose compensation is payable, in whole or in part, by any political subdivision, or an officer or employee whose compensation is calculated on a daily basis and paid monthly or on completion of assignment, including technicians and other personnel employed by the West Virginia National Guard whose compensation, in whole or in part, is paid by the federal government: Provided, That an employee of the Legislature whose term of employment is otherwise classified as temporary and who is employed to perform services required by the Legislature for its regular sessions or during the interim between regular sessions and who has been or is employed during regular sessions or during the interim between regular sessions in seven or more consecutive calendar years, as certified by the clerk of the house in which the employee served, is an employee, any provision to the contrary in this article notwithstanding, and is entitled to credited service in accordance with provisions of section fourteen of this article: Provided, however, That members of the legislative body of any political subdivision and judges of the state Court of Claims are employees receiving one year of service credit for each one-year term served and prorated service credit for any partial term served, anything contained in this article to the contrary notwithstanding: Provided further, That only a compensated board member of a participating public employer appointed to a board of a nonlegislative body for the first time on or after July 1, 2014, who normally is required to work twelve months per year and one thousand forty hours of service per year is an employee. In any case of doubt as to who is an employee within the meaning of this article, the board of trustees shall decide the question;

(12) “Employer error” means an omission, misrepresentation or violation of relevant provisions of the West Virginia Code or of the West Virginia Code of State Regulations or the relevant provisions of both the West Virginia Code and of the West Virginia Code of State Regulations by the participating public employer that has resulted in an underpayment or overpayment of contributions required. A deliberate act contrary to the provisions of this section by a participating public employer does not constitute employer error;

(13) “Final average salary” means either of the following: Provided, That salaries for determining benefits during any determination period may not exceed the maximum compensation allowed as adjusted for cost of living in accordance with section seven, article ten-d of this chapter and Section 401 (a) (17) of the Internal Revenue Code: Provided, however, That the provisions of section twenty-two-h of this article are not applicable to the amendments made to this subdivision during the 2011 regular session of the Legislature;

(A) The average of the highest annual compensation received by a member, including a member of the Legislature who participates in the retirement system in the year 1971 or thereafter, during any period of three consecutive years of credited service contained within the member’s fifteen years of credited service immediately preceding the date his or her employment with a participating public employer last terminated: Provided, That for persons who were first hired on or after July 1, 2015, any period of five consecutive years of contributing service contained within the member’s fifteen years of credited service immediately preceding the date his or her employment with a participating public employer last terminated; or

(B) If the member has less than five years of credited service, the average of the annual rate of compensation received by the member during his or her total years of credited service; and in determining the annual compensation, under either paragraph (A) or (B) of this subdivision, of a member of the Legislature who participates in the retirement system as a member of the Legislature in the year 1971, or in any year thereafter, his or her actual legislative compensation (the total of all compensation paid under sections two, three, four and five, article two-a, chapter four of this code), in the year 1971, or in any year thereafter, plus any other compensation he or she receives in any year from any other participating public employer including the State of West Virginia, without any multiple in excess of one times his or her actual legislative compensation and other compensation, shall be used: Provided, That final average salary for any former member of the Legislature or for any member of the Legislature in the year 1971 who, in either event, was a member of the Legislature on November 30, 1968, or November 30, 1969, or November 30, 1970, or on November 30 in any one or more of those three years and who participated in the retirement system as a member of the Legislature in any one or more of those years means: (i) Either, notwithstanding the provisions of this subdivision preceding this proviso, $1,500 multiplied by eight, plus the highest other compensation the former member or member received in any one of the three years from any other participating public employer including the State of West Virginia; or (ii) final average salary determined in accordance with paragraph (A) or (B) of this subdivision, whichever computation produces the higher final average salary, and in determining the annual compensation under subparagraph (ii) of this paragraph, the legislative compensation of the former member shall be computed on the basis of $1,500 multiplied by eight, and the legislative compensation of the member shall be computed on the basis set forth in the provisions of this subdivision immediately preceding this paragraph or on the basis of $1,500 multiplied by eight, whichever computation as to the member produces the higher annual compensation;

(14) “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, codified at Title 26 of the United States Code;

(15) “Limited credited service” means service by employees of the West Virginia Educational Broadcasting Authority, in the employment of West Virginia University, during a period when the employee made contributions to another retirement system, as required by West Virginia University, and did not make contributions to the Public Employees Retirement System: Provided, That while limited credited service can be used for the formula set forth in subsection (e), section twenty-one of this article, it may not be used to increase benefits calculated under section twenty-two of this article;

(16) “Member” means any person who has accumulated contributions standing to his or her credit in the members' deposit fund;

(17) “Participating public employer” means the State of West Virginia, any board, commission, department, institution or spending unit and includes any agency created by rule of the Supreme Court of Appeals having full-time employees, which for the purposes of this article is considered a department of state government; and any political subdivision in the state which has elected to cover its employees, as defined in this article, under the West Virginia Public Employees Retirement System;

(18) “Plan year” means the same as referenced in section forty-two of this article;

(19) “Political subdivision” means the State of West Virginia, a county, city or town in the state; a school corporation or corporate unit; any separate corporation or instrumentality established by one or more counties, cities or towns, as permitted by law; any corporation or instrumentality supported in most part by counties, cities or towns; and any public corporation charged by law with the performance of a governmental function and whose jurisdiction is coextensive with one or more counties, cities or towns: Provided, That any mental health agency participating in the Public Employees Retirement System before July 1, 1997, is considered a political subdivision solely for the purpose of permitting those employees who are members of the Public Employees Retirement System to remain members and continue to participate in the retirement system at their option after July 1, 1997: Provided, however, That the Regional Community Policing Institute which participated in the Public Employees Retirement System before July 1, 2000, is considered a political subdivision solely for the purpose of permitting those employees who are members of the Public Employees Retirement System to remain members and continue to participate in the Public Employees Retirement System after July 1, 2000;

(20) “Prior service” means service rendered prior to July 1, 1961, to the extent credited a member as provided in this article;

(21) “Regular interest” means the rate or rates of interest per annum, compounded annually, as the board of trustees adopts from time to time;

(22) “Required beginning date” means April 1 of the calendar year following the later of: (A) The calendar year in which the member attains age seventy and one-half years of age; or (B) the calendar year in which a member who has attained the age seventy and one-half years of age and who ceases providing service covered under this system to a participating employer;

(23) “Retirant” means any member who commences an annuity payable by the retirement system;

(24) “Retirement” means a member's withdrawal from the employ of a participating public employer and the commencement of an annuity by the retirement system;

(25) “Retirement system” or “system” means the West Virginia Public Employees Retirement System created and established by this article;

(26) “Retroactive service” means: (1) Service between July 1, 1961, and the date an employer decides to become a participating member of the Public Employees Retirement System; (2) service prior to July 1, 1961, for which the employee is not entitled to prior service at no cost in accordance with 162 CSR 5.13; and (3) service of any member of a legislative body or employees of the State Legislature whose term of employment is otherwise classified as temporary for which the employee is eligible, but for which the employee did not elect to participate at that time;

(27) “Service” means personal service rendered to a participating public employer by an employee of a participating public employer; and

(28) “State” means the State of West Virginia.



§5-10-3. Retirement system created and established; body corporate.

The West Virginia Public Employees Retirement System is hereby created and established to provide for the orderly retirements of employees, of the state and the other participating public employers, who become superannuated because of age or total and permanent disability, and to provide certain survivor benefits. The retirement system shall constitute a body corporate. All business of the system shall be transacted in the name of West Virginia Public Employees Retirement System.



§5-10-3A. Article to be liberally construed; supplements federal social security; federal qualification requirements.

(a) The provisions of this article shall be liberally construed so as to provide a general retirement system for the employees of the state herein made eligible for such retirement: Provided, That nothing in this article shall be construed as permitting any governmental unit, its officers or employees to substitute the retirement plan herein authorized for federal social security now in force in West Virginia.

(b) The purpose of this article is to provide a state pension plan which supp006Cements the federal social security pension plan now in force and heretofore authorized by law for members of this retirement system.

(c) The retirement system is intended to meet the federal qualification requirements of Section 401(a) and related sections of the Internal Revenue Code as applicable to governmental plans. Notwithstanding any other provision of state law, the board shall administer the retirement system to fulfill this intent for the exclusive benefit of the members and their beneficiaries. Any provision of this article referencing or relating to such federal tax qualification requirements shall be effective as of the date required by federal law. The board may promulgate rules and amend or repeal conflicting rules in accordance with the authority granted to it pursuant to section one, article ten-d of this chapter to assure compliance with this section.



§5-10-4. Effective date of system.

The effective date of the West Virginia Public Employees Retirement System shall be July 1, 1961: Provided, however, That for any participating public employer which cannot make its contribution as provided by this article from its 1961-1962 current funds, the effective date as to such participating public employer shall be July 1, 1962.



§5-10-5. Board of trustees created; powers and duties generally; composition.

The board of trustees of the West Virginia Public Employees Retirement System is hereby continued. The administration and management of the retirement system, the responsibility for making effective the provisions of this article, and the authority to make all rules and regulations therefor are hereby vested in the said board of trustees through June 30, 1991, and thereafter in the Consolidated Public Retirement Board created by article ten-d of this chapter and except as otherwise specifically provided in this article. The board shall consist of five trustees, as follows:

(a) The Auditor of the state, by virtue of his office;

(b) The treasurer of the state, by virtue of his office;

(c) The commissioner of finance and administration, by virtue of his office;

(d) A resident of the state, who is not a member, retirant or beneficiary of the retirement system, to be appointed by the Governor, by and with the advice and consent of the Senate;

(e) One member of the retirement system, who is an employee of a participating public employer other than the State of West Virginia, to be appointed by the Governor, by and with the advice and consent of the Senate.



§5-10-6. Trustees' terms of office.

The first terms of office for the trustees provided for in subdivisions (d) and (e) of section five of this article shall expire June 30, 1965, June 30, 1964 and June 30, 1963, respectively, as the Governor shall designate at the time of the appointments. Thereafter, the terms of office for the said trustees shall be five years. Each trustee shall serve as trustee until his successor is appointed and has qualified. In order to make the preliminary arrangements for the operation of the retirement system as of its effective date, the Governor shall make the appointments provided for in section five hereof as soon as practicable after the passage of this article.



§5-10-7. Vacancies on board.

In the event any trustee, provided for in subdivisions (d) and (e) of section five of this article leaves the employ of a participating public employer, or fails to attend three consecutive meetings of the board of trustees, unless in each case excused for cause by the remaining trustees attending such meeting or meetings, he shall be considered to have resigned from the board and the board shall, by resolution, declare his office of trustee vacated. If a vacancy occurs in the office of such trustee, the Governor shall, within thirty days from and after the date of the vacancy, fill the vacancy, by appointment, for the unexpired term.



§5-10-8. Trustees' compensation and expenses.

The trustees shall serve as trustees without compensation for their service as such: Provided, That each trustee shall be reimbursed, upon approval of the board of trustees, for any necessary expenses incurred by him in carrying out his duties of trustee. No trustee shall suffer any loss of salary or wages on account of his service as trustee.



§5-10-9. Chairman and vice chairman; executive secretary; employees; treasurer; legal advisor; actuary.

(a) The board of trustees shall elect from its own number a chairman and a vice chairman.

(b) The board of trustees shall appoint an executive secretary of the retirement system. The executive secretary shall be the chief administrative officer of the system; and shall not be a member of the board. He shall perform such duties as are required of him in this article and as the board shall from time to time delegate to him. The compensation of the executive secretary shall be fixed by the board subject to the approval of the Governor. He shall, with the approval of the board of trustees, employ such administrative, technical, and clerical employees as shall be required in the proper operation of the system.

(c) The State Treasurer shall be treasurer of the retirement system and the custodian of its funds. All bonds and other investments purchased according to the provisions of this article shall forthwith be deposited with the state Treasurer. It shall be his duty to collect the principal thereof and the interest and dividends thereon as the same become due and payable, and when so collected deposit same to the credit of the retirement system. All disbursements from the funds of the system shall be made by the state Treasurer only upon written certification duly authorized by a continuing or specific resolution adopted by the board of trustees. He shall furnish the board with a statement of the retirement system securities in his safekeeping as the board shall from time to time request.

(d) The Attorney General shall be the legal advisor to the board of trustees.

(e) The board of trustees shall appoint an actuary who shall be the technical advisor to the board regarding the operation of the retirement system on an actuarial basis.



§5-10-10. Board meetings; quorum; vote; proceedings.

The board of trustees shall hold a meeting at least once each three months, and shall designate the time and place thereof. Three trustees shall constitute a quorum at any meeting of the board. Each trustee shall be entitled to one vote on each question before the board and at least three concurring votes shall be required for a decision by the board at any of its meetings. The board shall adopt its own rules of procedure and shall keep a record of its proceedings. All meetings of the board shall be public.



§5-10-11. Reports required of board.

The board of trustees shall submit to the Governor for transmittal to the Legislature, on or before December 1, in each year, a report showing the fiscal affairs and transactions of the retirement system for the preceding fiscal year. The said report shall contain, but shall not be limited to, a financial balance sheet, a statement of income and disbursements, an actuarial balance sheet prepared by means of the last actuarial valuation of the system, a detailed statement of investments acquired and disposed of during the said fiscal year, and such other data as shall be deemed necessary for a proper understanding of the condition of the system. The board shall annually furnish the members and the participating public employers with a summary of the results of the operations of the system.



§5-10-12. Officer and employee bonds.

The State Treasurer shall give a separate and additional bond in such amount as shall from time to time be fixed by the board of trustees. The said bond shall be approved by the Attorney General and shall be conditioned for the faithful performance of his duties as custodian of the moneys, securities and other investments of the retirement system. The executive secretary, and the employees of the system designated by the board, shall furnish bonds in such form, and in such amounts, as the board shall from time to time determine. The costs of such bonds shall be paid from the expense fund and such bonds shall be filed in the same office as are the bonds of state officers.



§5-10-13. Actuarial investigations and valuations; specification of actuarial assumptions.

(a) The board of trustees shall keep, or cause to be kept, such data as shall be necessary for the preparation of mortality, service and retirement tables and for the compilation of such other data as shall be required for an actuarial valuation of the assets and liabilities of the retirement system.

(b) Beginning in one thousand nine hundred sixty-six, and in each five-year period thereafter, the actuary shall make actuarial investigations into the experiences of the members, retirants and beneficiaries of the retirement system. Based upon such investigations, the board of trustees shall adopt for the system rates of mortality, withdrawal from service, superannuation retirement and disability retirement and salary scales for final average salary.

(c) Beginning in one thousand nine hundred sixty-two, and at least once in each three-year period thereafter, the actuary shall make an actuarial valuation of the assets and liabilities of the retirement system: Provided, That until the first actuarial investigations are made, the valuations shall be based upon decrement assumptions which are, in the opinion of the actuary, applicable to the members, retirants and beneficiaries of the system.

(d) Beginning in one thousand nine hundred sixty-two, the actuary shall annually compute the annuity reserve liabilities for annuities being paid retirants and beneficiaries.

(e) The board shall specify and adopt all actuarial assumptions for the system at its first meeting of every calendar year or as soon thereafter as may be practicable, which assumptions shall become part of the terms of the system.



§5-10-14. Service credit; retroactive provisions.

(a) The board of trustees shall credit each member with the prior service and contributing service to which he or she is entitled based upon rules adopted by the board of trustees and based upon the following:

(1) In no event may less than ten days of service rendered by a member in any calendar month be credited as a month of service: Provided, That for employees of the State Legislature whose term of employment is otherwise classified as temporary and who are employed to perform services required by the Legislature for its regular sessions or during the interim between regular sessions and who have been or are employed during regular sessions or during the interim between regular sessions in seven consecutive calendar years, service credit of one month shall be awarded for each ten days employed in the interim between regular sessions, which interim days shall be cumulatively calculated so that any ten days, regardless of calendar month or year, shall be calculated toward any award of one month of service credit;

(2) Except for hourly employees, and those persons who first become members of the retirement system on or after July 1, 2015, ten or more months of service credit earned in any calendar year shall be credited as a year of service: Provided, That no more than one year of service may be credited to any member for all service rendered by him or her in any calendar year and no days may be carried over by a member from one calendar year to another calendar year where the member has received a full-year credit for that year; and

(3) Service may be credited to a member who was employed by a political subdivision if his or her employment occurred within a period of thirty years immediately preceding the date the political subdivision became a participating public employer.

(b) The board of trustees shall grant service credit to employees of boards of health, the Clerk of the House of Delegates and the Clerk of the State Senate or to any former and present member of the State Teachers Retirement System who have been contributing members in the Public Employees Retirement System for more than three years, for service previously credited by the State Teachers Retirement System and shall require the transfer of the member's accumulated contributions to the system and shall also require a deposit, with reinstatement interest as set forth in the board’s Rule, Refund, Reinstatement, Retroactive Service, Loan and Correction of Error Interest Factors, 162 C. S. R. 7, of any withdrawals of contributions any time prior to the member's retirement. Repayment of withdrawals shall be as directed by the Board of Trustees.

(c) Court reporters who are acting in an official capacity, although paid by funds other than the county commission or State Auditor, may receive prior service credit for time served in that capacity.

(d) Active members who previously worked in Comprehensive Employment and Training Act (CETA) may receive service credit for time served in that capacity: Provided, That in order to receive service credit under the provisions of this subsection the following conditions must be met: (1) The member must have moved from temporary employment with the participating employer to permanent full-time employment with the participating employer within one hundred twenty days following the termination of the member's CETA employment; (2) the board must receive evidence that establishes to a reasonable degree of certainty as determined by the board that the member previously worked in CETA; and (3) the member shall pay to the board an amount equal to the employer and employee contribution plus interest at the amount set by the board for the amount of service credit sought pursuant to this subsection: Provided, however, That the maximum service credit that may be obtained under the provisions of this subsection is two years: Provided further, That a member must apply and pay for the service credit allowed under this subsection and provide all necessary documentation by March 31, 2003: And provided further, That the board shall exercise due diligence to notify affected employees of the provisions of this subsection.

(e) (1) Employees of the State Legislature whose terms of employment are otherwise classified as temporary and who are employed to perform services required by the Legislature for its regular sessions or during the interim time between regular sessions shall receive service credit for the time served in that capacity in accordance with the following: For purposes of this section, the term “regular session” means day one through day sixty of a sixty-day legislative session or day one through day thirty of a thirty-day legislative session. Employees of the State Legislature whose term of employment is otherwise classified as temporary and who are employed to perform services required by the Legislature for its regular sessions or during the interim time between regular sessions and who have been or are employed during regular sessions or during the interim time between regular sessions in seven consecutive calendar years, as certified by the clerk of the house in which the employee served, shall receive service credit of six months for all regular sessions served, as certified by the clerk of the house in which the employee served, or shall receive service credit of three months for each regular thirty-day session served prior to 1971: Provided, That employees of the State Legislature whose term of employment is otherwise classified as temporary and who are employed to perform services required by the Legislature for its regular sessions and who have been or are employed during the regular sessions in thirteen consecutive calendar years as either temporary employees or full-time employees or a combination thereof, as certified by the clerk of the house in which the employee served, shall receive a service credit of twelve months for each regular session served, as certified by the clerk of the house in which the employee served: Provided, however, That the amendments made to this subsection during the 2002 regular session of the Legislature only apply to employees of the Legislature who are employed by the Legislature as either temporary employees or full-time employees as of January 1, 2002, or who become employed by the Legislature as temporary or full-time employees for the first time after January 1, 2002. Employees of the State Legislature whose terms of employment are otherwise classified as temporary and who are employed to perform services required by the Legislature during the interim time between regular sessions shall receive service credit of one month for each ten days served during the interim between regular sessions, which interim days shall be cumulatively calculated so that any ten days, regardless of calendar month or year, shall be calculated toward any award of one month of service credit: Provided further, That no more than one year of service may be credited to any temporary legislative employee for all service rendered by that employee in any calendar year and no days may be carried over by a temporary legislative employee from one calendar year to another calendar year where the member has received a full year credit for that year. Service credit awarded for legislative employment pursuant to this section shall be used for the purpose of calculating that member's retirement annuity, pursuant to section twenty-two of this article, and determining eligibility as it relates to credited service, notwithstanding any other provision of this section. Certification of employment for a complete legislative session and for interim days shall be determined by the clerk of the house in which the employee served, based upon employment records. Service of fifty-five days of a regular session constitutes an absolute presumption of service for a complete legislative session and service of twenty-seven days of a thirty-day regular session occurring prior to 1971 constitutes an absolute presumption of service for a complete legislative session. Once a legislative employee has been employed during regular sessions for seven consecutive years or has become a full-time employee of the Legislature, that employee shall receive the service credit provided in this section for all regular and interim sessions and interim days worked by that employee, as certified by the clerk of the house in which the employee served, regardless of when the session or interim legislative employment occurred: And provided further, That regular session legislative employment for seven consecutive years may be served in either or both houses of the Legislature.

(2) For purposes of this section, employees of the Joint Committee on Government and Finance are entitled to the same benefits as employees of the House of Delegates or the Senate: Provided, That for joint committee employees whose terms of employment are otherwise classified as temporary, employment in preparation for regular sessions, certified by the legislative manager as required by the Legislature for its regular sessions, shall be considered the same as employment during regular sessions to meet service credit requirements for sessions served.

(f) Any employee may purchase retroactive service credit for periods of employment in which contributions were not deducted from the employee's pay. In the purchase of service credit for employment prior to 1989 in any department, including the Legislature, which operated from the General Revenue Fund and which was not expressly excluded from budget appropriations in which blanket appropriations were made for the state's share of public employees' retirement coverage in the years prior to 1989, the employee shall pay the employee's share. Other employees shall pay the state's share and the employee's share to purchase retroactive service credit. Where an employee purchases service credit for employment which occurred after 1988, that employee shall pay for the employee's share and the employer shall pay its share for the purchase of retroactive service credit: Provided, That no legislative employee and no current or former member of the Legislature may be required to pay any interest or penalty upon the purchase of retroactive service credit in accordance with the provisions of this section where the employee was not eligible to become a member during the years for which he or she is purchasing retroactive credit or had the employee attempted to contribute to the system during the years for which he or she is purchasing retroactive service credit and the contributions would have been refused by the board: Provided, however, That a current legislative employee purchasing retroactive credit under this section shall do so within twenty-four months of beginning contributions to the retirement system as a legislative employee or no later than December 31, 2016, whichever occurs later: Provided further, That once a legislative employee becomes a member of the retirement system, he or she may purchase retroactive service credit for any time he or she was employed by the Legislature and did not receive service credit. Any service credit purchased shall be credited as six months for each sixty-day session worked, three months for each thirty-day session worked or twelve months for each sixty-day session for legislative employees who have been employed during regular sessions in thirteen consecutive calendar years, as certified by the clerk of the house in which the employee served, and credit for interim employment as provided in this subsection: And provided further, That this legislative service credit shall also be used for months of service in order to meet the sixty-month requirement for the payments of a temporary legislative employee member's retirement annuity: And provided further, That no legislative employee may be required to pay for any service credit beyond the actual time he or she worked regardless of the service credit which is credited to him or her pursuant to this section: And provided further, That any legislative employee may request a recalculation of his or her credited service to comply with the provisions of this section at any time.

(g) (1) Notwithstanding any provision to the contrary, the seven consecutive calendar years requirement and the thirteen consecutive calendar years requirement and the service credit requirements set forth in this section shall be applied retroactively to all periods of legislative employment prior to the passage of this section, including any periods of legislative employment occurring before the seven consecutive and thirteen consecutive calendar years referenced in this section: Provided, That the employee has not retired prior to the effective date of the amendments made to this section in the 2002 regular session of the Legislature.

(2) The requirement of seven consecutive years and the requirement of thirteen consecutive years apply retroactively to all legislative employment prior to the effective date of the 2006 amendments to this section.

(h) The board of trustees shall grant service credit to any former or present member of the State Police Death, Disability and Retirement Fund who has been a contributing member of this system for more than three years for service previously credited by the State Police Death, Disability and Retirement Fund if the member transfers all of his or her contributions to the State Police Death, Disability and Retirement Fund to the system created in this article, including repayment of any amounts withdrawn any time from the State Police Death, Disability and Retirement Fund by the member seeking the transfer allowed in this subsection: Provided, That there shall be added by the member to the amounts transferred or repaid under this subsection an amount which shall be sufficient to equal the contributions he or she would have made had the member been under the Public Employees Retirement System during the period of his or her membership in the State Police Death, Disability and Retirement Fund, excluding contributions on lump sum payment for annual leave, plus interest at a rate determined by the board.

(i) The provisions of section twenty-two-h of this article are not applicable to the amendments made to this section during the 2006 regular session.



§5-10-15. Military service credit; qualified military service.

(a) (1) The Legislature recognizes the men and women of this state who have served in the armed forces of the United States during times of war, conflict and danger. It is the intent of this subsection to confer military service credit upon persons who are eligible at any time for public employees retirement benefits for any time served in active duty in the armed forces of the United States, regardless of whether the person was a public employee at the time of entering the military service.

(2) In addition to any benefit provided by federal law, any member of the retirement system who has previously served in or enters the active service of the armed forces of the United States, including active duty in the National Guard performed pursuant to Title 10 or Title 32 of the United States Code, shall receive credited service for the time spent in the armed forces of the United States, not to exceed five years, if the member:

(A) Has been honorably discharged from the armed forces; and

(B) Substantiates by appropriate documentation or evidence his or her active military service.

If a member of the retirement system enters the active service of the armed forces of the United States, the member's contributions to the retirement system are suspended during the period of the active service and until the member's return to the employ of a participating public employer, and any credit balance remaining in the member's deposit fund shall accumulate regular interest: Provided, That notwithstanding any provision in this article to the contrary, if an employee of a participating political subdivision serving on active duty in the military has accumulated credited service prior to the last entry into military service, in an amount that, added to the time in active military service while an employee equals nine or more years, and the member is unable to resume employment with a participating employer upon completion of duty due to death during or as a result of active service, all time spent in active military service, up to and including a total of five years, is considered to be credited service and death benefits are vested in the member: Provided, however, That the active service during the time the member is an employee must be as a result of an order or call to duty, and not as a result of volunteering for assignment or volunteering to extend the time in service beyond the time required by order or call.

(b) Subsection (a) of this section does not apply to any member who first becomes an employee of a participating public employer on or after July 1, 2015. This subsection does not apply to any member who first became an employee of a participating public employer before July 1, 2015.

(1) A member who first becomes an employee of a participating public employer on or after July 1, 2015, may purchase up to sixty months of military service credit for time served in active military duty prior to first becoming an employee of a participating public employer if all of the following conditions are met:

(A) The member has completed at least twelve consecutive months of contributory service upon first becoming an employee of a participating public employer;

(B) The active military duty occurs prior to the date on which the member first becomes an employee of a participating public employer; and

(C) The employee pays to the retirement system the actuarial reserve purchase amount within forty-eight months after the date on which employer and employee contributions are first received by the retirement system for the member and while he or she continues to be in the employ of a participating public employer and contributing to the retirement system: Provided, That any employee who ceases employment with a participating public employer before completing the required actuarial reserve purchase amount in full shall not be eligible to purchase the military service.

(2) Notwithstanding paragraph (A), subdivision (1) of this subsection, a member who first becomes an employee of a participating public employer on or after July 1, 2015, but who does not remain employed and contributing to the retirement system for at least twelve consecutive months after his or her initial employment, shall be considered to have met the requirement of paragraph (A), subdivision (1) of this subsection the first time he or she becomes an employee of a participating public employer and completes at least twelve consecutive months of contributing service. Such a member shall be considered to have met the requirement of paragraph (C), subdivision (1) of this subsection if he or she pays to the retirement system the actuarial reserve purchase amount within forty-eight months after the date on which employer and employee contributions are first received by the retirement system for the member the first time he or she becomes an employee of a participating public employer and completes at least twelve consecutive months of contributing service, and while he or she continues to be in the employ of a participating public employer and contributing to the retirement system.

(3) Notwithstanding paragraph (A), subdivision (1) of this subsection, a member who first becomes an employee of a participating public employer on or after July 1, 2015, as an elected official, shall be considered to have met the requirement of paragraph (A), subdivision (1) of this subsection after remaining employed for the first twelve consecutive months of his or her term and first becoming an employee, regardless of whether a salary is paid to the employee for each such month. An elected official who does not elect to begin participating in the retirement system upon first becoming an employee of a participating public employer as an elected official is not eligible to purchase military service credit pursuant to subdivision (1) of this subsection.

(4) A member who first becomes an employee of a participating public employer on or after July 1, 2015, may purchase military service credit for active military duty performed on or after the date he or she first becomes an employee of a participating public employer only if all of the following conditions are met: Provided, That the maximum military service credit such member may purchase shall take into account any military service credit purchased for active military duty pursuant to subdivision (1) of this subsection in addition to any military service credit purchased pursuant to this subdivision:

(A) The member was an employee of a participating public employer, terminated employment and experienced a break in contributing service in the retirement system of one or more months, performed active military service while not an employee of the participating public employer and not contributing to the retirement system, then again becomes an employee of a participating public employer and completes at least twelve consecutive months of contributory service;

(B) The member does not qualify for military service credit for such active military duty pursuant to subsection (d) of this section; and

(C) The member pays to the retirement system the actuarial reserve lump sum purchase amount within forty-eight months after the date on which employer and employee contributions are first received by the retirement system for the member after he or she again becomes an employee of a participating public employer immediately following the period of active military duty and break in service and completes at least twelve consecutive months of contributory service and while he or she continues to be in the employ of a participating public employer and contributing to the retirement system.

(5) Notwithstanding paragraph (A), subdivision (4) of this subsection, a member who otherwise meets the requirements of said paragraph, but who does not remain employed and contributing to the retirement system for at least twelve consecutive months when he or she first becomes an employee of a participating public employer after the period of active military duty and break in service, shall be considered to have met the requirement of paragraph (A), subdivision (4) of this subsection the first time he or she again becomes an employee of a participating public employer and completes at least twelve consecutive months of contributing service. Such a member shall be considered to have met the requirement of paragraph (C), subdivision (4) of this subsection if he or she pays to the retirement system the actuarial reserve lump sum purchase amount within forty-eight months after the date on which employer and employee contributions are first received by the retirement system for the member for the first time he or she again becomes an employee of a participating public employer and completes at least twelve consecutive months of contributing service, and while he or she continues to be in the employ of a participating public employer and contributing to the retirement system.

(6) Notwithstanding paragraph (A), subdivision (4) of this subsection, a member who becomes an employee of a participating public employer after such a period of active military duty and break in service as an elected official shall be considered to have met the requirement of paragraph (A), subdivision (4) of this subsection after remaining employed for the first twelve consecutive months of his or her term after again becoming an employee, regardless of whether a salary is paid to the employee for each such month. Such an individual must elect to begin participating in the retirement system immediately upon again becoming an employee of a participating public employer after the period of active military duty and break in service.

(7) For purposes of this subsection, the following definitions apply:

(A) "Active military duty" means full-time active duty in the armed forces of the United States for a period of thirty or more consecutive calendar days. Active military duty does not include inactive duty of any kind.

(B) "Actuarial reserve purchase amount" means the purchase annuity rate multiplied by the purchase accrued benefit, calculated as of the calculation month, plus annual interest accruing at seven and one-half percent from the calculation month through the purchase month, compounded monthly: Provided, That if the employee elects to pay the full purchase amount on an installment or partial payment basis, the actuarial reserve purchase amount will include the lump sum payment plus additional interest accruing at seven and one-half percent until the purchase amount is paid in full.

(C) "Armed forces of the United States" means the Army, Navy, Air Force, Marine Corps and Coast Guard, the reserve components thereof, and the National Guard of the United States or the National Guard of a state or territory when members of the same are on full-time active duty pursuant to Title 10 or Title 32 of the United States Code.

(D) "Calculation month" means the month immediately following the month in which the member completes the twelve consecutive months of contributory service with a participating public employer required by this subsection, as applicable.

(E) "Purchase accrued benefit" means two percent times the purchase military service times the purchase average monthly salary.

(F) "Purchase age" means the age of the employee in years and completed months as of the first day of the calculation month.

(G) "Purchase annuity rate" means the actuarial lump sum annuity factor calculated as of the calculation month based on the following actuarial assumptions: Interest rate of seven and one-half percent; mortality of the 1971 group annuity mortality table, fifty percent blended male and female rates, applied on a unisex basis to all members; if purchase age is under age sixty-two, a deferred annuity factor with payments commencing at age sixty-two; and if purchase age is sixty-two or over, an immediate annuity factor with payments starting at the purchase age.

(H) "Purchase average monthly salary" means the average monthly salary of the member during the months two through twelve of the twelve consecutive month period required by this subsection of this section, as applicable.

(I) "Purchase military service" means the amount of military service being purchased by the employee in months up to the sixty-month maximum, calculated in accordance with subdivision (9) of this subsection.

(J) "Purchase month" means the month in which the employee deposits the actuarial reserve lump sum purchase amount in full payment of the service credit being purchased or makes the final payment of the actuarial reserve purchase amount into the plan trust fund in full payment of the service credit being purchased.

(8) A member may purchase military service credit for a period of active military duty pursuant to this subsection only if the member received an honorable discharge for such period. Anything other than an honorable discharge, including, but not limited to, a general or under honorable conditions discharge, an entry-level separation discharge, an other than honorable conditions discharge or a dishonorable discharge, shall disqualify the member from receiving military service credit for the period of service.

(9) To calculate the amount of military service credit a member may purchase, the board shall add the total number of days in each period of a member's active military duty eligible to be purchased, divide the total by thirty, and round up or down to the nearest integer (fractions of 0.5 shall be rounded up), in order to yield the total number of months of military service credit a member may purchase, subject to the sixty-month maximum. A member may purchase all or part of the maximum amount of military service credit he or she is eligible for in one-month increments.

(10) To receive credit, a member must submit a request to purchase military service credit to the board, on such form or in such other manner as shall be required by the board, within the twelve consecutive month period required by this subsection, as applicable. The board shall then calculate the actuarial reserve lump sum purchase amount, which amount must be paid by the member within the 48-month period required by this subsection, as applicable. A member purchasing military service credit pursuant to this subsection must do so in a single, lump sum payment: Provided, That the board may accept partial, installment or other similar payments if the employee executes a contract with the board specifying the amount of military service to be purchased and the payments required: Provided, however, That any failure to pay the contract amount in accordance with this section shall be treated as an overpayment or excess contribution subject to section forty-four of this article and no military service shall be credited.

(11) The board shall require a member requesting military service credit to provide official documentation establishing that the requirements set forth in this subsection have been met.

(12) Military service credit purchased pursuant to this subsection may not be considered contributing service credit or contributory service for purposes of this article.

(13) If a member who has purchased military service credit pursuant to this subsection is eligible for and requests a withdrawal of accumulated contributions pursuant to the provisions of this article, he or she shall also receive a refund of the actuarial reserve purchase amount he or she paid to the retirement system to purchase military service credit, together with regular interest on such amount.

(c) No period of military service may be used to obtain credit in more than one retirement system administered by the board and once used in any system, a period of military service may not be used again in any other system.

(d) Notwithstanding the preceding provisions of this section, contributions, benefits and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code and the federal Uniformed Services Employment and Reemployment Rights Act (USERRA), and regulations promulgated thereunder, as the same may be amended from time to time. For purposes of this section, "qualified military service" has the same meaning as in Section 414(u) of the Internal Revenue Code.

(e) In any case of doubt as to the period of service to be credited a member under the provisions of this section, the board has final power to determine the period. Notwithstanding the provisions of section three-a of this article, the provisions of this section are not subject to liberal construction. The board is authorized to determine all questions and make all decisions relating to this section and, pursuant to the authority granted to the board in section one, article ten-d of this chapter, may propose rules to administer this section for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code.



§5-10-15A. Retirement credited service through member's use, as option, of accrued annual or sick leave days.

(a) Any member accruing annual leave or sick leave days may, after June 27, 1988, elect to use the days at the time of retirement to acquire additional credited service in this retirement system. Except as provided in subsection (b) of this section, the accrued days shall be applied on the basis of two workdays credit granted for each one day of such accrued annual or sick leave days, with each month of retirement service credit to equal twenty workdays and with any remainder of ten workdays or more to constitute a full month of additional credit and any remainder of less than ten workdays to be dropped and not used, notwithstanding any provisions of the code to the contrary, including section twelve, article sixteen of this chapter. Such credited service shall be allowed and not deemed to controvert the requirement of no more than twelve months credited service in any year's period.

(b) For those persons who first become members of the retirement system on or after July 1, 2015, accrued annual or sick days may not be applied to acquire additional credited service.



§5-10-15B. Credit for public employment in another state.

(a) Any member of the retirement system who has previously been employed in public employment in any other state of the United States is entitled to receive credited service for the time of public employment in that state, not to exceed five years, if the member substantiates by appropriate documentation or evidence his or her public employment in another state and makes contributions as required: Provided, That the member is not entitled to receive the credited service if the employee is vested or entitled to be vested in a retirement system of the state in which the employment credit was earned and the member is entitled to service credit in that retirement system for the employment period for which the applicant seeks credited service in West Virginia: Provided, however, That the service credit from the other state may not be used to meet West Virginia's eligibility requirements for retirement or vesting.

Members entitled to out-of-state service credit under the provisions of this section shall make additional contribution to the retirement system equal to the actuarial equivalent of the amount which would have been contributed, together with earnings thereon, by the member and the employer, had the member been covered during the period of the retroactive service credit.

(b) In any case of doubt as to the period of service to be credited a member under the provisions of this section, the board of Trustees has the final power to determine this period.



§5-10-15C. Military service credit for members of the West Virginia National Guard.

(a)(1) The Legislature recognizes the men and women who have dedicated themselves to the defense and service of this state through their service in the West Virginia National Guard. It is the intent of this section to confer military service credit upon members of the Public Employees Retirement System for any time served in the West Virginia National Guard when they meet the requirements of this section.

(2) In addition to any benefit provided by federal law, any member of the retirement system who currently or previously has served in the West Virginia National Guard may purchase credited service for the time served in the West Virginia National Guard, not to exceed sixty months if the following conditions are met:

(A) The employee substantiates by appropriate documentation or evidence his or her service in the West Virginia National Guard;

(B) The employee has completed at least twelve consecutive months of contributory service to the retirement system on or after January 2015; and

(C) The employee pays to the retirement system the actuarial reserve purchase amount within forty-eight months after January 1, 2015, if he or she was employed with a participating public employer during all twelve months of the calendar year 2015 or the first date on which employer and employee contributions are received by the retirement system for the employee after January 2015 if he or she was not employed with a participating public employer during all twelve months of calendar year 2015 and while he or she continues to be in the employ of a participating public employer and contributing to the retirement system: Provided, That any employee who ceases employment with a participating public employer before completing the required actuarial reserve purchase amount in full shall not be eligible to purchase the military service.

(3) Any member of the retirement system who serves, or has served, in the West Virginia National Guard may purchase one month of military service credit for every fifteen points earned toward a reserve component retirement during a qualifying year as computed in subdivision (7) of this subsection. For purposes of this section, points will be verified using the National Guard Current Annual Statement, Point Credit Summary or other equivalent document, along with any documentation of any periods of active service of the State of West Virginia as verified by the Adjutant General’s office. All documentation will be submitted to the retirement board by the employee.

(4) In no event, however, may a member purchase or receive a total of more than sixty months of military service credit under this section; section fifteen, article ten, chapter five of this code; or any other retirement system administered by the board.

(5) In any case of doubt as to the period of service to be credited a member under the provisions of this section, the board shall have final power to determine the period.

(6) To receive credit, an employee must submit a request to purchase military service credit to the board, on such form or in such other manner as shall be required by the board, within the twelve consecutive month period required by this subsection or by December 31, 2016, whichever occurs later. The board shall then calculate the actuarial reserve lump sum purchase amount, which amount must be paid by the employee within the forty-eight-month period required by this subsection, as applicable. An employee purchasing military service credit pursuant to this subsection must do so in a single, lump sum payment: Provided, That the board may accept partial, installment or other similar payments if the employee executes a contract with the board specifying the amount of military service to be purchased and the payments required: Provided, however, That any failure to pay the contract amount in accordance with this section shall be treated as an overpayment or excess contribution subject to section forty-four of this article and no military service shall be credited.

(7) To calculate the amount of military service credit an employee may purchase, the board shall add the total number of points accrued in a qualifying year, divide the total by fifteen, and round up or down to the nearest integer (fractions of 0.5 and greater shall be rounded up), in order to yield the total number of months of military service credit an employee may purchase, subject to the sixty-month maximum. An employee may purchase in one-month increments all or part of the maximum amount of military service credit for which he or she is eligible.

(8) If a member who has purchased military service credit pursuant to this subsection is eligible for and requests a withdrawal of accumulated contributions pursuant to the provisions of this article, he or she shall also receive a refund of the actuarial reserve purchase amount he or she paid to the retirement system to purchase military service credit, together with regular interest on the amount.

(9) Military service credit purchased pursuant to this subsection may not be considered contributing service credit or contributory service for purposes of this article.

(b)(1) Employees of participating public employers who continue concurrently in active service of the State of West Virginia with the West Virginia National Guard after the eligible period to purchase military service credit as set forth in subsection (a) or employees who join the West Virginia National Guard after participation in the retirement system has commenced may purchase military service credit earned after the service computed under subsection (a) up to the sixty-month maximum in every even calendar year following, if the following conditions are met:

(A) The employee substantiates by appropriate documentation or evidence his or her service in the West Virginia National Guard;

(B) The employee has completed at least twelve consecutive months of contributory service to the retirement system in the prior odd year; and

(C) The employee pays to the retirement system the actuarial reserve purchase amount within three months from the date of the cost letter provided by the board and while he or she continues to be in the employ of a participating public employer and contributing to the retirement system: Provided, That any employee who ceases employment with a participating public employer before completing the required actuarial reserve purchase amount in full shall not be eligible to purchase the military service credit.

(2) Any member of the retirement system who serves or has served in the West Virginia National Guard may purchase one month of military service credit for every fifteen points earned toward a reserve component retirement during a qualifying year as computed in subdivision (6) of this subsection. For purposes of this section, points will be verified using the National Guard Current Annual Statement, Point Credit or other equivalent document, along with any documentation of any periods of active service of the State of West Virginia as verified by the Adjutant General’s office. All documentation will be submitted to the retirement board by the employee.

(3) In no event, however, may a member purchase or receive a total of more than sixty months of military service credit under this section; section fifteen, article ten, chapter five of this code, or any other retirement system administered by the board.

(4) In any case of doubt as to the period of service to be credited a member under the provisions of this section, the board shall have final power to determine the period.

(5) To receive credit, an employee must submit a request to purchase military service credit to the board, on such form or in such other manner as shall be required by the board, within the first five months of each even calendar year following the years computed under subsection (a) of this section. The board shall then calculate the actuarial reserve lump sum purchase amount, which amount must be paid by the employee within three months from the date of the cost letter provided by the board. An employee purchasing military service credit pursuant to this subsection must do so in a single, lump sum payment.

(6) To calculate the amount of military service credit an employee may purchase, the board shall add the total number of points accrued in a qualifying year, divide the total by fifteen, and round up or down to the nearest integer (fractions of 0.5 and greater shall be rounded up), in order to yield the total number of months of military service credit an employee may purchase, subject to the sixty-month maximum. An employee may purchase in one month increments all or part of the maximum amount of military service credit for which he or she is eligible.

(7) If a member who has purchased military service credit pursuant to this subsection is eligible for and requests a withdrawal of accumulated contributions pursuant to the provisions of this article, he or she shall also receive a refund of the actuarial reserve purchase amount he or she paid to the retirement system to purchase military service credit, together with regular interest on the amount.

(8) Military service credit purchased pursuant to this subsection may not be considered contributing service credit or contributory service for purposes of this article.

(c) For purposes of this section:

(1) “Active service of the State of West Virginia” means full-time state active duty in the West Virginia Army National Guard or the West Virginia Air National Guard when such duty is performed upon orders of the Adjutant General of the West Virginia National Guard or the Governor of West Virginia and which is funded entirely by the state.

(2) “Actuarial reserve purchase amount” means the purchase annuity rate multiplied by the purchase accrued benefit, calculated as of the calculation month, plus annual interest accruing at seven and one-half percent from the calculation month through the purchase month, compounded monthly: Provided, That if the employee elects to pay the full purchase amount on an installment or partial payment basis as permitted under subsection (a) of this section, the actuarial reserve purchase amount will include the lump sum payment plus additional interest accruing at seven and one-half percent until the purchase amount is paid in full.

(3) “Calculation month” means the month immediately following the month in which the employee completes the first twelve consecutive months of contributory service with a participating public employer on or after January 2015 for computations under subsection (a) of this section, or the month immediately following the month in which the employee completes twelve consecutive months of contributory service with a participating public employer in the preceding odd calendar year for computations under subsection (b) of this section.

(4) “Purchase accrued benefit” means two percent times the purchase military service times the purchase average monthly salary.

(5) “Purchase age” means the age of the employee in years and completed months as of the first day of the calculation month.

(6) “Purchase annuity rate” means the actuarial lump sum annuity factor calculated as of the calculation month based on the following actuarial assumptions:

(A) Interest rate of seven and one-half percent;

(B) Mortality of the 1971 group annuity mortality table, fifty percent blended male and female rates, applied on a unisex basis to all members; and

(C) If purchase age is under age sixty-two, a deferred annuity factor with payments commencing at age sixty-two; or

(D) If purchase age is sixty-two or over, an immediate annuity factor with payments starting at the purchase age.

(7) “Purchase average monthly salary” means the average monthly salary of the employee during months two through twelve of the twelve consecutive month period required by the appropriate subsection.

(8) “Purchase military service” means the amount of military service being purchased by the employee in months up to the sixty-month maximum, calculated in accordance with subdivision (7) of subsection (a) and subdivision (6) of subsection (b) of this section.

(9) “Purchase month” means the month in which the employee deposits the actuarial reserve lump sum purchase amount in full payment of the service credit being purchased or makes the final payment of the actuarial reserve purchase amount into the plan trust fund in full payment of the service credit being purchased.

(10) “Qualifying year” means any year in which a member earns the minimum number of points required to receive credit for the year toward retired pay pursuant to Section 12732 of Title 10, United States Code.

(11) “Service in the West Virginia National Guard” means full-time active duty for annual training in the National Guard, Inactive Duty Training, Active Duty Operational Support, Active Duty Special Work, funeral honors, State Active Duty as a member of the West Virginia National Guard or any other similar periods of Title 32 service or active service of the State of West Virginia.

(12) “West Virginia National Guard” means the West Virginia Army National Guard and the West Virginia Air National Guard.

(d) The board is authorized to determine all questions and make all decisions relating to this section and, pursuant to the authority granted to the board in section one, article ten-d of this chapter, may propose rules for legislative approval in accordance with the provisions of article three, chapter twenty-nine-a of this code, to administer this section.



§5-10-16. When and how political subdivision becomes participating public employer.

The state of West Virginia shall become a participating public employer effective July 1, 1961. Any other political subdivision may by a three-fifths vote of its governing body, or by a majority vote of its electors, elect to become a participating public employer and thereby include its employees in the membership of the retirement system. It shall be the duty of the clerk or secretary of each such political subdivision electing to become a participating public employer to certify the determination of the political subdivision to the board of trustees within ten days from and after the vote of the governing body or the canvass of votes upon such action.



§5-10-17. Retirement system membership.

The membership of the retirement system consists of the following persons:

(a) All employees, as defined in section two of this article, who are in the employ of a political subdivision the day preceding the date it becomes a participating public employer and who continue in the employ of the participating public employer on and after that date shall become members of the retirement system; and all persons who become employees of a participating public employer on or after that date shall thereupon become members of the system; except as provided in subdivisions (b), (c) and (d) of this section.

(b) The membership of the Public Employees Retirement System shall not include any person who is an active contributing member of, or who has been retired by, any of the state Teachers retirement systems, the Judges Retirement System, any Retirement System of the West Virginia State Police, the Deputy Sheriff Retirement System or any municipal retirement system for either, or both, police or firefighter; and the Bureau of Employment Programs, by the Commissioner of the Bureau, may elect whether its employees will accept coverage under this article or be covered under the authorization of a separate enactment: Provided, That the exclusions of membership do not apply to any member of the State Legislature, the Clerk of the House of Delegates, the Clerk of the State Senate or to any member of the legislative body of any political subdivision provided he or she once becomes a contributing member of the retirement system: Provided, however, That any retired member of the State Police Death, Disability and Retirement Fund, the West Virginia State Police Retirement System, the Deputy Sheriff Retirement System and any retired member of any municipal retirement system for either, or both, police or firefighter may on and after the effective date of this section become a member of the retirement system as provided in this article, without receiving credit for prior service as a municipal police officer or firefighter or as a member of the State Police Death, Disability and Retirement Fund, the West Virginia State Police Retirement System or the Deputy Sheriff Retirement System: Provided further, That any retired member of the State Police Death, Disability and Retirement Fund, the West Virginia State Police Retirement System, the Deputy Sheriff Retirement System and any retired member of any municipal retirement system for either, or both, police or firefighters, who begins participation in the retirement system established in this article on or after July1,2005, may not receive a combined retirement benefit in excess of one hundred five percent of the member's highest annual salary earned while either a member of the retirement system established in this article or while a member of the other retirement system or systems from which he or she previously retired when adding the retirement benefit from the retirement system created in this article to the retirement benefit received by that member from the other retirement system or systems set forth herein from which he or she previously retired: And provided further, That the membership of the retirement system does not include any person who becomes employed by the Prestera Center for Mental Health Services, Valley Comprehensive Mental Health Center, Westbrook Health Services or Eastern Panhandle Mental Health Center on or after July1,1997, And provided further, That membership of the retirement system does not include any person who becomes a member of the federal Railroad Retirement Act on or after July1, 2000.

(c) Any member of the State Legislature, the Clerk of the House of Delegates, the Clerk of the State Senate and any employee of the State Legislature whose employment is otherwise classified as temporary and who is employed to perform services required by the Legislature for its regular sessions or during the interim between regular sessions and who has been or is employed during regular sessions or during the interim between sessions in seven consecutive calendar years, as certified by the Clerk of the House in which the employee served, or any member of the legislative body of any other political subdivision shall become a member of the retirement system provided he or she notifies the retirement system in writing of his or her intention to be a member of the system and files a membership enrollment form as prescribed by the Board of Trustees, and each person, upon filing his or her written notice to participate in the retirement system, shall by that act authorize the Clerk of the House of Delegates or the Clerk of the State Senate or such person or legislative agency as the legislative body of any other political subdivision shall designate to deduct the member's contribution, as provided in subsection (b), section twenty-nine of this article, and after the deductions have been made from the member's compensation, the deductions shall be forwarded to the retirement system.

(d) Any employee, as defined in section two of this article, who has concurrent employment in an additional job or jobs which would require the employee to be a member of the West Virginia Deputy Sheriff Retirement System, the West Virginia Municipal Police Officers and Firefighters Retirement System or the West Virginia Emergency Medical Services Retirement System shall abide by the concurrent employment statutory provisions of said retirement system and shall participate in only one retirement system administered by the board.

(e) If question arises regarding the membership status of any employee, the Board of Trustees has the final power to decide the question.

(f) Any individual who is a leased employee is not eligible to participate in the system. For the purposes of this article, the term "leased employee" means any individual who performs services as an independent contractor or pursuant to an agreement with an employee leasing organization or other similar organization. If a question arises regarding the status of an individual as a leased employee, the board has final authority to decide the question.



§5-10-18. Termination of membership; reentry.

(a) When a member of the retirement system retires, withdraws his or her accumulated contributions, or dies, he or she ceases to be a member. When a member leaves the employ of a participating public employer for any reason other than retirement or death, and withdraws his or her accumulated contributions from the system, he or she ceases to be a member and forfeits service credited to him or her at that time. If he or she becomes reemployed by a participating public employer he or she shall be reinstated as a member of the retirement system and his or her credited service last forfeited by him or her shall be restored to his or her credit: Provided, That he or she must be reemployed for a period of one year or longer to have the service restored: Provided, however, That he or she returns to the members' deposit fund the amount, if any, he or she withdrew from the fund, together with reinstatement interest as set forth in the Board's Rule, Refund, Reinstatement, Retroactive Service, Loan And Employer Error Interest Factors, 162 C. S. R. 7, on the withdrawn amount from the date of withdrawal to the date of repayment, and that the repayment begins within two years of the return to employment and that the full amount is repaid within five years of the return to employment. Any failure to repay the full amount in accordance with this section shall be treated as an overpayment or excess contribution subject to section forty-four of this article.

(b) The Prestera Center for Mental Health Services, Valley Comprehensive Mental Health Center, Westbrook Health Services and Eastern Panhandle Mental Health Center, and their successors in interest, shall provide for their employees a pension plan in lieu of the Public Employees Retirement System during the existence of the named mental health centers and their successors in interest.

(c) The administrative bodies of the Prestera Center for Mental Health Services, Valley Comprehensive Mental Health Center, Westbrook Health Services and Eastern Panhandle Mental Health Center shall, on or before May 1, 1997, give written notice to each employee who is a member of the Public Employees Retirement System of the option to withdraw from or remain in the system. The notice shall include a copy of this section and a statement explaining the member's options regarding membership. The notice shall include a statement in plain language giving a full explanation and actuarial projection figures in support of the explanation regarding the individual member's current account balance, vested and nonvested, and his or her projected return upon remaining in the Public Employees Retirement System until retirement, disability or death, in comparison with the projected return upon withdrawing from the Public Employees Retirement System and joining a private pension plan provided by the Community Mental Health Center and remaining in the private pension plan until retirement, disability or death. The administrative bodies shall keep in their respective records a permanent record of each employee's signature confirming receipt of the notice.

(d) Effective March 1, 2003, and ending December 31, 2004, any member may purchase credited service previously forfeited by him or her and the credited service shall be restored to his or her credit: Provided, That he or she returns to the members' deposit fund the amount, if any, he or she withdrew from the fund, together with interest on the withdrawn amount from the date of withdrawal to the date of repayment at a rate to be determined by the board. The repayment under this section may be made by lump sum or repaid over a period of time not to exceed sixty months. Where the member elects to repay the required amount other than by lump sum, the member is required to pay interest at the rate determined by the board until all sums are fully repaid.

(e) Effective July 1,2005, and ending December 31, 2006, any emergency services personnel may purchase service credit for the time period beginning January 1, 1990, and ending December 31, 1995: Provided, That the person was employed as an emergency service person in this state for that time period: Provided, however, That any person obtaining service credit under this subsection is required to pay the employee's share and the employer's share upon his or her actual salary for the years in question plus interest at the assumed actuarial rate of return for the plan year being repurchased.

(f) Jobs for West Virginia's graduates and their successors in interest shall provide a pension plan in lieu of the Public Employees Retirement System for employees hired on or after July 1, 2005.

(g) Wetzel County Hospital and their successors in interest shall provide a pension plan in lieu of the Public Employees Retirement System for employees hired on or after July 1, 2005.



§5-10-19. Employers to file information as to employees' service.

Each participating public employer shall file with the board of trustees, in such form as the board shall from time to time prescribe, a detailed statement of all service rendered to participating public employers by each of its employees and by any retirant who retired under section twenty-two-c of this article and who is working for the employer on a contract basis, as defined in section twenty-two-c of this article, and such other information as the board shall require in the operation of the retirement system.



§5-10-20. Voluntary retirement.

(a) Except as provided in subsection (b) of this section, any member who has attained or attains age sixty years and has five or more years of credited service in force, at least one year of which he or she was a contributing member of the retirement system, may retire upon his or her written application filed with the board of trustees setting forth at what time, not less than thirty days nor more than ninety days subsequent to the execution and filing thereof the member desires to be retired: Provided, That on and after June 1, 1986, any person who becomes a new member of this retirement system shall, in qualifying for retirement hereunder, have five or more years of service, all of which years shall be actual, contributory ones. Upon retirement, the member shall receive an annuity provided for in section twenty-two of this article.

(b) Any person who first becomes a member of the retirement system on or after July 1, 2015, may retire upon written application as provided in subsection (a) of this section upon attaining the age of sixty-two with ten or more years of service, all of which must be actual, contributing years.



§5-10-21. Deferred retirement and early retirement.

(a) Except as provided in section twenty-one-a of this article, any member who first becomes a member of the retirement system before July 1, 2015, and who has five or more years of credited service in force, of which at least three years are contributing service, and who leaves the employ of a participating public employer prior to his or her attaining age sixty years for any reason except his or her disability retirement or death, is entitled to an annuity computed according to section twenty-two of this article, as that section was in force as of the date of his or her separation from the employ of a participating public employer: Provided, That he or she does not withdraw his or her accumulated contributions from the members' deposit fund: Provided, however, That on and after July 1, 2002, any person who becomes a new member of this retirement system shall, in qualifying for retirement under this section, have five or more years of service, all of which years shall be actual, contributory ones. His or her annuity shall begin the first day of the calendar month next following the month in which his or her application for same is filed with the board of trustees on or after his or her attaining age sixty-two years.

(b) Any member who qualifies for deferred retirement benefits in accordance with subsection (a) of this section and has ten or more years of credited service in force and who has attained age fifty-five as of the date of his or her separation, may, prior to the effective date of his or her retirement, but not thereafter, elect to receive the actuarial equivalent of his or her deferred retirement annuity as a reduced annuity commencing on the first day of any calendar month between his or her date of separation and his or her attainment of age sixty-two years and payable throughout his or her life.

(c) Any member who qualifies for deferred retirement benefits in accordance with subsection (a) of this section and has twenty or more years of credited service in force may elect to receive the actuarial equivalent of his or her deferred retirement annuity as a reduced annuity commencing on the first day of any calendar month between his or her fifty-fifth birthday and his or her attainment of age sixty-two years and payable throughout his or her life.

(d) Notwithstanding any of the other provisions of this section or of this article, except sections twenty-seven-a and twenty-seven-b of this article, and pursuant to rules promulgated by the board, and except for a person who first becomes a member of the retirement system on or after July 1, 2015, any member who has thirty or more years of credited service in force, at least three of which are contributing service, and who elects to take early retirement, which for the purposes of this subsection means retirement prior to age sixty, whether an active employee or a separated employee at the time of application, is entitled to the full computation of annuity according to section twenty-two of this article, as that section was in force as of the date of retirement application, but with the reduced actuarial equivalent of the annuity the member would have received if his or her benefit had commenced at age sixty when he or she would have been entitled to full computation of benefit without any reduction.

(e) Notwithstanding any of the other provisions of this section or of this article, except sections twenty-seven-a and twenty-seven-b of this article, and except for a person who first becomes a member of the retirement system on or after July 1, 2015, any member of the retirement system may retire with full pension rights, without reduction of benefits, if he or she is at least fifty-five years of age and the sum of his or her age plus years of contributing service and limited credited service, as defined in section two of this article, equals or exceeds eighty: Provided, That on and after July 1, 2011, any person who becomes a new member of this retirement system shall, in qualifying for retirement under this subsection, have five or more years of service, all of which years shall be actual, contributory ones. The member's annuity shall begin the first day of the calendar month immediately following the calendar month in which his or her application for the annuity is filed with the board.



§5-10-21A. Deferred retirement and early retirement for new members as of July 1, 2015.

(a) Any person who first becomes a member of the retirement system on or after July 1, 2015, who has ten or more years of contributing service and who leaves the employ of a participating public employer prior to attaining age sixty-two years for any reason except his or her disability or death, is entitled to an annuity computed according to section twenty-two of this article, as that section was in force as of the date of his or her separation from the employ of a participating public employer: Provided, That he or she does not withdraw his or her accumulated contributions from the members' deposit fund: Provided, however, That his or her annuity shall begin the first day of the calendar month next following the month in which his or her application for same is filed with the board of trustees on or after his or her attaining age sixty-four years.

(b) Any member who qualifies for deferred retirement benefits in accordance with subsection (a) of this section and has twenty or more years of contributing service in force is entitled to an annuity computed as in subsection (a) of this section: Provided, That his or her annuity shall begin the first day of the calendar month next following the month in which his or her application for same is filed with the board of trustees on or after his or her attaining age sixty-three.

(c) Notwithstanding any of the other provisions of this section or of this article, except sections twenty-seven-a and twenty-seven-b of this article, and pursuant to rules promulgated by the board, any member who first becomes a member of the retirement system on or after July 1, 2015, has ten or more years of contributing service in force, is currently employed by a participating public employer and who elects to take early retirement, which for the purposes of this subsection means retirement following attainment of age sixty but prior to attaining age sixty-two, is entitled to the full computation of annuity according to section twenty-two of this article but with the reduced actuarial equivalent of the annuity the member would have received if his or her benefit had commenced at age sixty-two when he or she would have been entitled to full computation of benefit without any reduction: Provided, That his or her annuity shall begin the first day of the calendar month next following the month in which his or her application for same is filed with the board of trustees on or after his or her attaining age sixty.

(d) Any member who first becomes a member of the retirement system on or after July 1, 2015, and has twenty or more years of contributing service in force, is currently employed by a participating public employer and who elects to take early retirement, which for the purposes of this subsection means retirement following attainment of age fifty-seven but prior to attaining age sixty-two, is entitled to the full computation of annuity according to section twenty-two of this article but with the reduced actuarial equivalent of the annuity the member would have received if his or her benefit had commenced at age sixty-two when he or she would have been entitled to full computation of benefit without any reduction: Provided, That his or her annuity shall begin the first day of the calendar month next following the month in which his or her application for same is filed with the board of trustees on or after his or her attaining age fifty-seven.

(e) Any member who first becomes a member of the retirement system on or after July 1, 2015, and has thirty or more years of contributing service in force, and who elects to take early retirement, which for the purposes of this subsection means retirement following attainment of age fifty-five but prior to attaining age sixty-two, is entitled to the full computation of annuity according to section twenty-two of this article but with the reduced actuarial equivalent of the annuity the member would have received if his or her benefit had commenced at age sixty-two when he or she would have been entitled to full computation of benefit without any reduction: Provided, That his or her annuity shall begin the first day of the calendar month next following the month in which his or her application for same is filed with the board of trustees on or after his or her attaining age fifty-five.



§5-10-22. Retirement annuity.

(a) Upon a member's retirement, as provided in this article, he or she shall receive a straight life annuity equal to one and five-tenths percent of his or her final average salary multiplied by the number of years, and fraction of a year, of his or her credited service in force at the time of his or her retirement, subject to reduction if necessary to comply with the maximum benefit provisions of Section 415 of the Internal Revenue Code and section twenty-seven-a of this article: Provided, That the final average salary used in this calculation does not include any lump sum payment for unused, accrued leave of any kind or character. The credited service used for this calculation may not include any period of limited credited service: Provided, however, That after March 1, 1970, all members retired and all members retiring shall receive a straight life annuity equal to two percent of his or her final average salary multiplied by the number of years, and fraction of a year, of his or her credited service, exclusive of limited credited service in force at the time of his or her retirement, subject to reduction if necessary to comply with the maximum benefit provisions of Section 415 of the Internal Revenue Code and section twenty-seven-a of this article. In either event, upon his or her retirement he or she has the right to elect an option provided in section twenty-four of this article. All annuity payments shall commence effective the first day of the month following the month in which a member retires or a member dies leaving a beneficiary entitled to benefits and shall continue to the end of the month in which the retirant or beneficiary dies, and the annuity payments may not be prorated for any portion of a month in which a member retires or retirant or beneficiary dies. Any member receiving an annuity based in part upon limited credited service is not eligible for the supplements provided in sections twenty-two-a through twenty-two-d, inclusive, of this article.

(b) The annuity of any member of the Legislature who participates in the retirement system as a member of the Legislature and who retires under this article or of any former member of the Legislature who has retired under this article (including any former member of the Legislature who has retired under this article and whose annuity was readjusted as of March 1, 1970, under the former provisions of this section) shall be increased from time to time during the period of his or her retirement when and if the legislative compensation paid under section two, article two-a, chapter four of this code, to a member of the Legislature shall be increased to the point where a higher annuity would be payable to the retirant if he or she were retiring as of the effective date of the latest increase in legislative compensation, but on the basis of his or her years of credited service to the date of his or her actual retirement.



§5-10-22A. Supplemental benefits for certain annuitants.

As an additional supplement to other retirement allowances provided, each annuitant who on July 1, 1974, is receiving a retirement annuity less than $4,200 annually, and whose retirement allowance became effective during the respective dates indicated in this section shall receive, upon application, an increased amount, payable monthly, which is the product of his present retirement allowance multiplied by the percentage increase applicable, according to the effective date of retirement and according to the plan of retirement, as provided by the schedule below.

Effective Date of Percentage of

Retirement Allowance Increase

July 1, 1961 through June 30, 1962 .........................24.00

July 1, 1962 through June 30, 1963 .........................22.00

July 1, 1963 through June 30, 1964 .........................20.00

July 1, 1964 through June 30, 1965 .........................18.00

July 1, 1965 through June 30, 1966 .........................16.00

July 1, 1966 through June 30, 1967 .........................14.00

July 1, 1967 through June 30, 1968 .........................12.00

July 1, 1968 through June 30, 1969 .........................10.00

July 1, 1969 through June 30, 1970 ..........................8.00

July 1, 1970 through June 30, 1971 ..........................6.00

July 1, 1971 through June 30, 1972 ..........................4.00

July 1, 1972 through June 30, 1973 ..........................2.00

Any additional benefit conferred herein shall not be retroactive to the time of retirement but shall become effective July 1, 1974.

In no event, however, when the amount of an annuity is affected by this section, shall the total of the additional benefit herein provided and other retirement allowances provided elsewhere in this article exceed the sum of $4,200 annually.



§5-10-22B. Supplemental benefits for certain annuitants.

Any annuitant who is receiving a retirement annuity of less than $7,500 annually shall receive, upon application, a supplemental benefit, prospectively, under this section from the public employees retirement fund: Provided, That the effective date of retirement for such annuitant was prior to July 1, 1979, and he had ten years or more of credited service at the time of such retirement. For the purposes of this section, "effective date of retirement" means the last day of actual employment, or the last day carried on the payroll of the employer, whichever is later, together with a meeting fully of all eligibility requirements for retirement prior to the aforesaid effective date. Any annuitant retired pursuant to the disability provisions of this article shall be considered to have had ten years or more credited service at the time of such retirement.

Each such annuitant shall receive as his supplemental benefit an increased annual amount which is the product of the sum of $18 multiplied by his years of credited service: Provided, That the total annuity of any annuitant affected by the provisions of this section, together with any of the other provisions of this article, shall not exceed $7,500 annually.

Any annuitant receiving the supplemental benefit provided for herein for the annuity payment period just prior to July 1, 1985, or any annuitant made newly eligible for receipt of such supplemental benefit on such date, shall receive a nineteen percent increase in the amount of such supplemental benefit prior received or newly calculated, effective on and after July 1, 1985, and irrespective of the maximum total annuity proviso and limitation of $7,500 annually. In any fiscal year in which pay increases are granted by the Legislature to active public employees, there may also be given an increase in retirement benefits for retired public employees, if funding is available for this purpose.

For the purpose of calculating the supplemental benefit provided in this section, fractional parts of a service credit year are to be disregarded unless in excess of one half of a credited service year, in which event the same shall constitute a full year of service credit.

For the purpose of computation for determination of eligibility and for the amount of any supplemental benefit hereunder, separate computation shall be made of a retirant's own benefit and that which may be receivable as beneficiary of another, under the provisions of this article, with each such benefit being eligible for the supplemental benefit herein provided.



§5-10-22C. Temporary early retirement incentives program; legislative declaration and finding of compelling state interest and public purpose; specifying eligible and ineligible members for incentives program; options, conditions, and exceptions; certain positions abolished; special rule of eighty; effective, termination, and notice dates.

The Legislature hereby finds and declares that a compelling state interest exists in providing a temporary early retirement incentives program for encouraging the early, voluntary retirement of those public employees who were current, active contributing members of this retirement system on April 1, 1988, in the reduction of the number of such employees and in reduction of governmental costs therefor; that such program constitutes a public purpose; and that the special classifications and differentiations provided in respect of such program are reasonable and equitable ones for the accomplishment of such purpose and program as enacted in Enrolled Committee Substitute for H.B. No. 4672, regular session, 1988, and as clarified and supplemented herein, retroactive to such beginning date, aforesaid. The Legislature further finds that maintaining an actuarially sound retirement fund is a necessity and that the reemployment of persons who retire under this section in any manner, including reemployment on a contract basis, is contrary to the intent of the early retirement program and severely threatens the fiscal integrity of the retirement fund.

(a) For the purposes of this section: (1) "Contract" means any personal service agreement, not involving the sale of commodities, that cannot be performed within sixty days or that exceeds $2,500 in any twelve-month period. The term "contract" does not include any agreement obtained by a retirant through a bidding process and which is for the furnishing of any commodity to a government agency and that term does not include any person who retired under this section who works as a contract employee for the Legislature when such employment commences after December 31, 1999: Provided, That such employment may not exceed one hundred ten days; (2) "governmental entity" means the State of West Virginia; a Constitutional branch or office of the state government, or any subdivision thereof; a county, city or town in the state; a county board of education; a separate corporation or instrumentality established pursuant to a state statute; any other entity currently permitted to participate in any state public retirement system or the Public Employees Insurance Agency; or any officer or official of any entity listed above who is acting in his or her official capacity; (3) "part-time elected or appointed office" means any elected or appointed office that pays annual compensation of less than $2,500 or requires less than sixty days of service in any twelve-month period; (4) "substitute teacher" means a teacher, public school librarian, registered professional nurse employed by the county board of education or any other person employed for counseling or instructional purposes in a public school in this state who is temporarily fulfilling the duties of an existing real person employed in a specific position who is temporarily absent from that specified position.

(b) Beginning on April 1, 1988, and continuing through December 31, 1988 (or as extended by eligibility qualification requirement, as hereinafter specified), eligible members, being those active, contributing members actually and currently employed on such beginning date, retiring pursuant to this section, and from any state, county or municipal position, covered under the two divisions of this retirement system (the state division and the public employer, nonstate division) including those so employed on said beginning date and leaving the system during the incentive period and who are eligible for taking deferred retirement (but not disability retirees) may elect to participate in this incentive program and may elect any one of the three following incentive options:

(1) Retirement incentive option one:

For the purpose of computing the member's annuity, the normal final average salary shall be computed and one-eighth thereof shall be added thereto in arriving at the true final average salary for use in actual computation of retirement benefit.

(2) Retirement incentive option two:

A member may elect a lump sum payment, in addition to his or her regular retirement annuity, equal to ten percent of his or her final average salary not to exceed $5,000, and in the case of a deferred retirement electing this option, such lump sum payment shall be receivable and deferred to the time of receipt of such deferred retirement annuity.

(3) Retirement incentive option three:

A person shall be credited with an additional two years of contributing service and an additional two years of age. The years credited under this option shall in no way add to a member's final average salary factor of computation.

Active, contributing members who desire to retire under this section but who are unable to retire by December 31, 1988, and make use of the incentive retirement program because an element of eligibility for retirement, such as age or other element, will not be met until a date after December 31, 1988, and before July 1, 1989, shall be permitted to postpone actual retirement until the date of fulfilling such element of eligibility and shall retire on such date, before the temporary retirement incentive program ends on June 30, 1989, with proper credit to be granted for such extended period: Provided, That they shall have made application for retirement, including choice of their respective option, and given notice to their respective employer by December 31, 1988, although postponing actual retirement, as aforesaid.

(c) Any member participating in this retirement incentive program is not eligible to accept further employment or accept, directly or indirectly, work on a contract basis from any governmental entity: Provided, That nothing in this section shall affect any contract entered into prior to the effective date of this section: Provided, however, That the executive director may approve, upon written request and for good cause shown, an exception allowing a retirant to perform work on a contract basis. The executive director shall report all approved exceptions to the board of trustees: Provided further, That a person may retire under this section and thereafter serve in an elective office: And provided further, That he or she shall not receive an incentive option under this section during the term of service in said office, but shall receive his or her annuity calculated on regular basis, as if originally taken not under this section but on such regular basis. At the end of such term and cessation of service in such office during which the member shall rejoin and reenter the retirement system and pay contributions therefor, such regular annuity shall be recalculated and an increased annuity due to such additional employment shall be granted and computed on regular basis and in similar manner as under section forty-eight of this article. In respect of an appointive office, as distinguished from an elective office, any person retiring under this section and thereafter serving in such appointive office shall not receive an incentive option under this section during the term of service in said office, but the same shall be suspended during such period: And provided further, That at the end of such term and cessation of service in such appointive office the incentive option provided for under this section shall be resumed: And provided further, That any person elected or appointed to office by the state or any of its political subdivisions who waives whatever salary, wage or per diem compensation he or she may be entitled to by virtue of service in such office and who does not receive any income therefrom except such reimbursement of out-of-pocket costs and expenses as may be permitted by the statutes governing such office shall continue to receive an incentive option under this section. Such service shall not be counted as contributed or credited service for purposes of computing retirement benefits.

If such elected or appointed office is a part-time elected or appointed office, a person electing retirement under this section may serve in such elected or appointed office without a loss of the benefits provided under this section.

Prior to the initiation or renewal of any contract entered into pursuant to the provisions of this section or the acceptance of any elective or appointive office by a person who has elected to retire under the early retirement provisions of this article, such person shall complete a disclosure and waiver statement executed under oath and acknowledged by a notary public. The board shall promulgate rules, pursuant to chapter twenty-nine-a, of this code regarding the form and contents of the disclosure and waiver statement. The disclosure and waiver statement shall be forwarded to the appropriate state public retirement system administrator who shall take action to ensure that the early retirement incentive benefits are reduced in accordance with the provisions of this section. The administrator shall then certify such action in writing to the appropriate governmental entity.

In any event, an eligible member may retire under this section and thereafter continue to receive his or her incentive annuity and be employed as a substitute teacher or as adjunct faculty.

Any such incentive retirants, under this section, may not thereafter receive such annuity and enter or reenter any governmental retirement system established or authorized to be established by the state, notwithstanding any provision of the code to the contrary, unless required by Constitutional provision or as hereby specifically permitted to those retiring and thereafter serving in elective office, as aforesaid.

The additional annuity allowed for temporary early retirement under these options, in respect of state division retirants of this system, is intended to be paid from the retirement incentive account hereby created as a special account in the State Treasury and from the funds therein established with moneys required to be transferred by heads of spending units from the unused portion of salary and fringe benefits in their budgets accruing in respect of such positions vacated and subsequently canceled under this temporary early retirement program. Salary and fringe benefit moneys actually saved in a particular fiscal year shall constitute the fund source for payment of such additional annuity, the funds of the retirement system to be used for payment of the base annuity under the early retirement incentive program: Provided, That such additional annuity shall be paid from the unused portion of both salary and fringe benefits and with any remainder of any fringe benefit moneys, as such, to remain with the spending unit and any remainder of salary, as such, to be directed as additional funding to the Teachers Retirement System and as a part of the assets thereof. No such additional annuity shall be disallowed even though initial receipts may not be sufficient, with funds of the system to be applied for such purpose, as for the base annuity. With respect to public employer division retirants (nonstate division retirants of the system), such incentive annuity shall be paid from the nonstate division funds of the system.

(d) The executive secretary of the retirement system shall provide forms for applicants. Such forms shall include a detailed description of the incentive plan options.

The executive secretary of the retirement system shall file a report to the Legislature no later than February 15, 1989, and quarterly thereafter, detailing the number of retirees who have elected to accept early retirement incentive options, the dollar cost to date by option selected, and the projected annual cost through the year 2000.

(e) Within every spending unit, department, board, corporation, commission, or any other agency or entity wherein two or multiples of two members elect to retire either under the temporary early retirement incentives set forth above, or under regular, voluntary retirement, and countable on an agency-wide or entity-wide basis, no more than one of such vacated positions may be filled, with the second position being abolished upon the effective day of the member's retirement. The vacant position abolishment requirement shall not apply to elective positions or appointed public officers whose positions are established by state Constitutional or statutory provision. The retirant's employing entity shall decide as to which of the vacated positions made available through special early retirement or through regular, voluntary retirement are to be abolished and the head of such spending unit shall immediately notify the State Auditor, the Legislative Auditor, and the commissioner of the department of finance and administration of the decisions and shall then apply and/or transfer the remaining salary and fringe benefits as aforesaid: Provided, That this vacant position abolishment provision shall not apply to any county or municipal position except those under the authority of a county board of education, nor to any position or positions, whether designated by spending unit, department, agency, commission, entity or otherwise, which the Governor in respect of the executive branch, or the chief justice of the Supreme Court of Appeals in respect of the judicial branch, or the President of the Senate or Speaker of the House of Delegates, in respect of the legislative branch, may exempt or amend, under such abolishment provision, upon his or her respective recommendation that such exemption or amendment is necessary to provide for continuity of governmental operation or to preserve the health, welfare or safety of the people of West Virginia, and with the prior concurrence of the Joint Committee on Government and Finance in such recommendation, after the chairmen thereof shall cause such committee to meet.

(f) Special rule of eighty. -- Any active, contributing member of the retirement system as of April 1, 1988, who selects one of the incentive options in this section, may retire under the special early retirement provisions with full pension rights, without reduction of benefits if the sum of such member's age plus years of contributing service equals or exceeds eighty: Provided, That such person has at least twenty years of contributing service; up to two years of which may be military service, or prior service, or any combination thereof not exceeding an aggregate of two years.

(g) Termination of temporary retirement incentives program. -- The right to elect, choose, select or use any of the options, special rule of eighty, or other benefits set forth in this section shall terminate on June 30, 1989.

(h) The board shall promulgate rules and regulations in accordance with the provisions of article three, chapter twenty-nine of this code regarding the calculation of the amount of incentive option that may be forfeited pursuant to the provisions of subsection (b) of this section.



§5-10-22D. Supplemental benefits for certain annuitants.

Beginning on January 1, 1991, as an additional supplement to other retirement allowances provided, any annuitant who is receiving a retirement annuity on the effective date of this section shall receive a supplemental benefit, prospectively, if the effective date of retirement for such annuitant was prior to January 1, 1981. Each such annuitant shall receive as his or her supplemental benefit an increased annual amount which is the product of the sum of $6 multiplied by his or her years of credited service. Nothing in this or any other section of this code shall be construed to require any appropriation of state General Revenue Funds for the payment of any benefit provided for in this section.



§5-10-22E. Supplemental benefits for retirees effective July 1, 1994; calculation of benefits and conditions of payment.

(a) A supplement to retirement benefits provided shall be paid prospectively to all eligible annuitants who have been retired prior to December 31, 1992, which supplement shall become effective on July 1, 1994. The calculation of such supplement for each annuitant shall be based upon the number of full increments as set forth in subsections (b) through (k) of this section that the annuitant has maintained his or her retired status since the original date of the commencement of his or her retirement, and shall equal the sum of the applicable percentages credited for such increments as set forth in the applicable subsections of this section. Any such supplement shall be paid in pro rata monthly installments.

(b) The total amount of the supplement due to qualified annuitants who retired during the period commencing on April 1, 1988, and ending on December 31, 1992, shall be three percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974: Provided, That annuitants who retired during the period set forth in this subsection shall be required to elect between receiving the supplemental benefit provided in this section or any incentives provided in section twenty-two-c of this article or any other supplements provided in this article: Provided, however, That the Consolidated Public Retirement Board shall provide written notification to members eligible for the benefit provided in this subsection of the availability and terms of the benefit provided in this subsection and members electing to select this benefit in lieu of any other incentive the member has or is receiving shall submit an application for the benefit on the form prescribed by the board.

(c) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1985, and ending on March 31, 1988, shall be five percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplement provided in subsection (b) of this section.

(d) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1982, and ending on June 30, 1985, shall be five percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b) and (c) of this section.

(e) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1979, and ending on June 30, 1982, shall be sixteen percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c) and (d) of this section.

(f) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1976, and ending on June 30, 1979, shall be sixteen percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c), (d) and (e) of this section.

(g) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1973, and ending on June 30, 1976, shall be sixteen percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c), (d), (e) and (f) of this section.

(h) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1970, and ending on June 30, 1973, shall be twenty-four percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c), (d), (e), (f) and (g) of this section.

(i) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1967, and ending on June 30, 1970, shall be twenty-four percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c), (d), (e), (f), (g) and (h) of this section.

(j) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1964, and ending on June 30, 1967, shall be twenty-four percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c), (d), (e), (f), (g), (h) and (i) of this section.

(k) The total amount of the supplement due to qualified annuitants who retired during the period commencing on July 1, 1961, and ending on June 30, 1964, shall be twenty-four percent of their retirement benefit including any supplemental benefits provided on or before July 1, 1974, plus the amount of the percentage supplements provided in subsections (b), (c), (d), (e), (f), (g), (h), (i) and (j) of this section.

(l) For each annuitant, a preliminary supplement shall be computed on the basis of the original annual benefit including any supplemental benefits provided on or before July 1, 1974, received by the original retiree as provided by subsections (b) through (k) of this section, inclusive. This preliminary supplement shall be calculated only on amounts up to, but not exceeding, the first $5,400 of the original annual retirement benefit paid including any supplement provided on or before July 1, 1974.

(m) Each annuitant shall receive as that annuitant's supplement under this section an amount equal to the preliminary supplement or a supplement as calculated in subsections (n) and (o) of this section as appropriate.

(n) Each survivor beneficiary shall receive as that survivor beneficiary's supplement under this section an amount equal to that pro rata share of that survivor beneficiary's preliminary supplement, as defined above, as such survivor beneficiary's benefit, without regard to any supplements, constitutes as a pro rata share of the original benefit of the original retiree: Provided, That for any person who becomes a survivor beneficiary, after July 1, 1994, the benefit provided under this section shall be recomputed under the provisions of this subsection.

(o) Each disabled retiree shall receive as that disabled retiree's supplement under this section that pro rata share of that disabled retiree's preliminary supplement, as defined above, as such disabled retiree's current benefit, without regard to any supplements, constitutes as a pro rata share of that disabled retiree's original benefit: Provided, That any disabled retiree scheduled under the terms of the retirement system to have a benefit recomputed at some time subsequent to the effective date of this section will, at the time of that recomputation, also have the supplemental benefit recomputed under the terms of the preceding sentence.

(p) Any supplemental benefit computed under this section shall only be paid in lieu of, and not in addition to, the payment of any prior supplemental benefit amounts or incentives provided by law after July 1, 1994, which are currently being paid: Provided, That any annuitant receiving a supplemental benefit greater than that provided in this section shall continue to receive the current supplemental benefits.

(q) The supplement provided in this section shall be recalculated on a pro rata basis of the preliminary supplement whenever the original annuity amount is adjusted due to the death or disability of an annuitant or any other event.



§5-10-22F. Minimum benefit for certain retirants; legislative declaration; state interest and public purpose.

The Legislature hereby finds and declares that an important state interest exists in providing a minimum retirement annuity for certain retirants (or their beneficiaries) who are credited with twenty or more years of credited service; that such program constitutes a public purpose; and that the exclusions of credited service while an elected public official or while a temporary legislative employee are reasonable and equitable exclusions for purposes of determining eligibility for such minimum benefits. For purposes of this section:

(1) "Elected public official" means any member of the Legislature or any member of the legislative body of any political subdivision; and

(2) "Temporary legislative employee" means any employee of the Clerk of the House of Delegates, the Clerk of the Senate, the Legislature or a committee thereof whose employment is classified as temporary and who is employed to perform services required by the Clerk of the House of Delegates, the Clerk of the Senate, the Legislature or a committee thereof, as the case may be, for regular sessions, extraordinary sessions and/or interim meetings of the Legislature.

If the retirement annuity of a retirant (or, if applicable, his or her beneficiary) with at least twenty years of credited service as of the effective date of this section is less than $500 per month (including any supplemental benefits or incentives provided by this article), then the monthly retirement benefit for any such retired member (or if applicable, his or her beneficiary) shall be increased to $500 per month: Provided, That any year of credited service while an elected public official or a temporary legislative employee shall not be taken into account for purposes of this section.

The payment of any minimum benefit under this section shall be in lieu of, and not in addition to, the payments of any retirement benefit or supplemental benefit or incentives otherwise provided by law: Provided, That the minimum benefit provided herein shall be subject to any limitations thereon under Section 415 of the Internal Revenue Code of 1986, as amended, and section twenty-seven-a of this article.

Any minimum benefit conferred herein shall not be retroactive to the time of retirement and shall apply only to members who have retired prior to the effective date of this section, or, if applicable, to beneficiaries receiving benefits under the retirement system prior to the effective date.



§5-10-22G. One-time supplement for certain annuitants effective July 1, 2001.

(a) A one-time supplement to retirement benefits shall be provided to retirees of this system who have: (i) Reached the specified age threshold; and (ii) have been in retirement status for the specified number of years, as follows:

(1) For retirees who, as of July 1, 2001, are at least sixty-five years of age and who have been an annuitant for at least five consecutive years, this one-time supplement shall equal five percent of his or her annuity benefit as of the effective date of this section;

(2) For retirees who, as of July 1, 2001, are at least seventy years of age and who have been an annuitant for at least five consecutive years, this one-time supplement shall equal ten percent of his or her annuity benefit as of the effective date of this section; and

(3) For any person who, as of July 1, 2001, is at least sixty-five years of age and who retired under the early retirement incentive provided in section twenty-two-c of this article, this one-time supplement shall equal three percent of his or her annuity benefit as of the effective date of this section and subdivisions (1) and (2) of this subsection do not apply.

(b) The one-time supplement provided for in this section applies only to members who have retired prior to or as of the effective date of this section or, if applicable, to beneficiaries receiving benefits under the retirement system prior to or as of the effective date of this section: Provided, That the supplement provided herein is subject to any applicable limitations thereon under Section 415 of the Internal Revenue Code of 1986, as amended.



§5-10-22H. Limitations on benefit increases.

(a) The state shall not increase any existing benefits or create any new benefits for any retirees or beneficiaries currently receiving monthly benefit payments from the system, other than an increase in benefits or new benefits effected by operation of law in effect on the effective date of this article, in an amount that would exceed more than one percent of the accrued actuarial liability of the system as of the last day of the preceding fiscal year as determined in the annual actuarial valuation for the plan completed for the Consolidated Public Retirement Board as of the first day of the following fiscal year as of the date the improvement is adopted by the Legislature.

(b) If any increase of existing benefits or creation of new benefits for any retirees or beneficiaries currently receiving monthly benefit payments under the system, other than an increase in benefits or new benefits effected by operation of law in effect on the effective date of this article, causes any additional unfunded actuarial accrued liability in the system as calculated in the annual actuarial valuation for the plan during any fiscal year, the additional unfunded actuarial accrued liability of that pension system shall be fully amortized over no more than the six consecutive fiscal years following the date the increase in benefits or new benefits become effective as certified by the Consolidated Public Retirement Board. The Consolidated Public Retirement Board shall include the six year amortization in the determination of the adequacy of the employer contribution percentage for the system.

(c) The state will not increase any existing benefits or create any new benefits for active members due to retirement, death or disability of the system unless the actuarial accrued liability of the plan is at least eighty-five percent funded as of the last day of the prior fiscal year as determined in the actuarial valuation for the plan completed for the Consolidated Public Retirement Board as of the first day of the following fiscal year as of the date the improvement is adopted by the Legislature. Any additional unfunded actuarial accrued liability due to any improvement in active members benefits shall be fully amortized over not more than ten years following the date the increase in benefits or new benefits become effective as certified by the Consolidated Public Retirement Board. The Consolidated Public Retirement Board shall include the ten year amortization in the determination of the adequacy of the employer contribution percentage for the system.



§5-10-22I. One-time supplement for certain annuitants effective July 1, 2006.

(a) A one-time supplement to retirement benefits of three percent, as determined by appropriation of the Legislature, shall be provided to all retirees that are age seventy or older and have been annuitants for at least five consecutive years as of July 1, 2006, and beneficiaries of deceased members who would have been at least seventy years of age or older and have been annuitants for at least five consecutive years as of July 1, 2006.

(b) The one-time supplement provided in this section applies only to members who have retired at least five years prior to July 1, 2006, or, if applicable, to beneficiaries of deceased members who have been receiving benefits under the retirement system at least five years prior to July 1, 2006: Provided, That the supplement provided herein is subject to any applicable limitations thereon under Section 415 of the Internal Revenue Code of 1986, as amended.



§5-10-22J. One-time bonus payment for certain annuitants effective July 1, 2008.

(a) As an additional bonus payment to other retirement allowances provided, a one-time bonus payment to retirement benefits shall be paid to retirants of the system as provided in subsection (b) of this section. The one-time bonus payment shall equal $600 and shall be paid on July 25, 2008.

(b) The one-time bonus payment provided by this section applies to any retirant with at least twenty years of credited service who currently receives an annual retirement annuity of not more than $7,200. This bonus payment is subject to any applicable limitations under section 415 of the Internal Revenue Code of 1986, as amended.

(c) The one-time bonus payment provided by this section shall be payable pro rata to any beneficiaries of a qualifying retirant who currently receive an annuity or other benefit payable by the system.



§5-10-22K. One-time bonus payment for certain annuitants effective July 1, 2011.

(a) As an additional bonus payment to other retirement allowances provided, a one-time bonus payment to retirement benefits shall be paid to retirants of the system as provided in subsection (b) of this section. The one-time bonus payment shall equal $1,200 and shall be paid on July 27, 2011.

(b) The one-time bonus payment provided by this section applies to any retirant with at least twenty years of credited service who currently receives an annual retirement annuity of not more than $7,200. This bonus payment is subject to any applicable limitations under section 415 of the Internal Revenue Code of 1986, as amended.

(c) The one-time bonus payment provided by this section shall be payable pro rata to any beneficiaries of a qualifying retirant who currently receive an annuity or other benefit payable by the system.



§5-10-23. Terminal payment following retirement.

(a) This section provides for the payment of the balance in a retired member's account in the event that all claims to benefits payable to, or on behalf of, a member expire before his or her member account has been fully exhausted. The expiration of the rights to benefits would be on the occasion of either the death of the retired member drawing benefits under a straight life annuity, or the death of a survivor annuitant drawing benefits under any optional form of benefit selected by the retired member, whichever occurs later.

(b) In the event that all claims to benefits payable to, or on behalf of, a retired member expire, and the accumulated contributions exceed the accumulated net benefit payments paid to or on behalf of the retired member, the balance in the retired member's account shall be paid to the person or persons as the retired member has nominated by written designation duly executed and filed with the board of trustees. If there is no designated person or persons surviving the retired member following the expiration of claims, the excess of the accumulated contributions over the accumulated net benefit, if any, shall be paid to the retired member's estate.



§5-10-24. Annuity options.

(a) Prior to the effective date of his or her retirement, but not thereafter except upon the death of a spouse, a member may elect to receive his or her annuity as a straight life annuity payable throughout his or her life, or he or she may elect to receive the actuarial equivalent, at the time, of his or her straight life annuity in a reduced annuity payable throughout his or her life, and nominate a beneficiary, in accordance with option A or B set forth below:

Option A -- Joint and survivor annuity. -- Upon the death of a retirant who elected option A, his or her reduced annuity shall be continued throughout the life of and paid to the beneficiary, having an insurable interest in the retirant's life, whom the retirant nominated by written designation duly executed and filed with the board of trustees prior to the effective date of his or her retirement; or

Option B -- Modified joint and survivor annuity. -- Upon the death of a retirant who elected option B, one half of his or her reduced annuity shall be continued throughout the life of and paid to the beneficiary, having an insurable interest in the retirant's life, whom the retirant nominated by written designation duly executed and filed with the board of trustees prior to the effective date of his or her retirement.

(b) Upon the death of a spouse, a retirant may elect any of the retirement options offered by the provisions of this section in an amount adjusted on a fair basis to be of equal actuarial value as the annuity prospectively in effect relative to the retirant at the time the new option is elected.

(c) Upon divorce, a retirant may elect to change any of the retirement benefit options offered by the provisions of this section to a life annuity in an amount adjusted on a fair basis to be of equal actuarial value of the annuity prospectively in effect relative to the retirant at the time the option is elected: Provided, That the retirant furnishes to the board satisfactory proof of entry of a final decree of divorce or annulment: Provided, however, That the retirant certifies under penalty of perjury that no qualified domestic relations order, final decree of divorce, or other court order that would restrict the election is in effect: Provided further, That no cause of action against the board may then arise or be maintained on the basis of having permitted the retirant to name a new spouse as annuitant for any of the survivorship retirement benefit options.

(d) Upon remarriage, a retirant may name the new spouse as an annuitant for any of the retirement benefit options offered by the provisions of this section: Provided, That the retirant shall furnish to the board proof of marriage: Provided, however, That the retirant certifies under penalty of perjury that no qualified domestic relations order, final decree of divorce or other court order that would restrict the designation is in effect: Provided further, That no cause of action against the board may then arise or be maintained on the basis of having permitted the retirant to name a new spouse as annuitant for any of the survivorship retirement benefit options. The value of the new survivorship annuity shall be the actuarial equivalent of the retirant's benefit prospectively in effect at the time the new annuity is elected.



§5-10-25. Disability retirement.

(a) Upon the application of a member of the retirement system, or his or her present or past employing authority, any member who is in the employ of a participating public employer or was in the employ of a participating public employer on a date which is twelve months or less from the date upon which the member became incapacitated, who has ten or more years of credited service of which three years is contributing service, and who becomes totally and permanently incapacitated for employment, by reason of a personal injury or disease, may be retired by the board if after a medical examination of the member made by or under the direction of a medical committee consisting of two physicians, one of whom shall be named by the board, and one by the member, the medical committee reports, in writing, to the board that the member is physically or mentally totally incapacitated for employment, that the incapacity will probably be permanent, and that the member should be retired. In the event the two above-mentioned examining physicians do not agree in their findings, then the board may, at its discretion, appoint a third physician to examine the member and, based upon the third physician's report in writing, the board may retire the member. A member who was not in the employ of a participating public employer on a date which is twelve months or less from the date upon which the member became incapacitated may receive disability retirement under the provisions of this subsection if, in the opinion of the medical committee, the incapacity occurred during the time that the member was employed by a participating public employer and the incapacity otherwise qualifies the member for retirement under this subsection.

(b) A member with less than ten years of credited service shall have the service requirement provided in subsection (a) above (including the requirement of three years contributing service) waived in the event: (1) The board finds his or her total and permanent disability to be the natural and proximate result of a personal injury or disease arising out of and in the course of his or her actual performance of duty in the employ of a participating public employer; and (2) he or she is receiving or has received workers' compensation benefits on account of the physical or mental disability.

(c) For any member retiring and any member retired, as of March 1, 1970, he or she shall receive a straight life annuity computed according to section twenty-two hereof and he or she shall have the right to elect an option provided in section twenty-four hereof: Provided, That his or her straight life annuity payable to his or her attainment of age sixty-five years may not be less than fifty percent of his or her final average salary; and his or her straight life annuity payable from and after his or her attainment of age sixty-five years may not be less than twenty percent of his or her final average salary: Provided, however, That his or her annuity shall be subject to section twenty-six hereof.



§5-10-26. Reexamination of disability retirants; reemployment; adjustment of annuity for earnings.

(a) At least once each year during the first five years following the retirement of a member on account of disability, as provided in section twenty-five of this article, and at least once in each three-year period thereafter, the board may require a disability retirant, who has not attained age sixty years, to undergo a medical examination to be made by or under the direction of a physician designated by the board, or to submit a statement signed by the disability retirant's physician certifying continued disability, or both, and a copy of the disability retirants's annual statement of earnings. If the retirant refuses to submit to the medical examination or provide the certification or statement in any period, his or her disability annuity may be discontinued by the board until the retirant complies. If the refusal continues for one year, all the retirant's rights in and to the annuity may be revoked by the board. If, upon medical examination of a disability retirant, the physician reports to the board that the retirant is physically able and capable of resuming employment with a participating public employer, the retirant shall be returned to the employ of the participating public employer from whose employment he or she retired and his or her disability annuity shall terminate: Provided, That the board concurs in the physician's report.

(b) A disability retirant who is returned to the employ of a participating public employer shall again become a member of the retirement system and the retirant's credited service in force at the time of his or her retirement shall be restored.

(c) If a review of the disability retirant's annual statement of earnings or other financial information as required by the board determines that the disability retirant's earned income for the preceding year exceeds the substantial gainful activity amount as defined by the United States Social Security Administration, the disability retirant's annuity shall be terminated by the board, upon recommendation of the board's disability review committee, on the first day of the month following the board's action. Any person who wishes to reapply for disability retirement and whose disability retirement annuity has been terminated by the board may do so within ninety days of the effective date of termination by requesting an examination at the applicant's expense by an appropriate medical professional chosen by the board.



§5-10-27. Preretirement death annuities.

(a) (1) Except as otherwise provided in this section, in the event any member who has ten or more years of credited service or any former member with ten or more years of credited service and who is entitled to a deferred annuity, pursuant to section twenty- one of this article, may at any time prior to the effective date of his or her retirement, by written declaration duly executed and filed with the board of trustees, in the same manner as if he or she were then retiring from the employ of a participating public employer, elect option A provided in section twenty-four of this article and nominate a beneficiary whom the board finds to have had an insurable interest in the life of the member. Prior to the effective date of his or her retirement, a member may revoke his or her election of option A and nomination of beneficiary and he or she may again prior to his or her retirement elect option A and nominate a beneficiary as provided in this subsection. Upon the death of a member who has an option A election in force, his or her beneficiary, if living, shall immediately receive an annuity computed in the same manner in all respects as if the same member had retired the day preceding the date of his or her death, notwithstanding that he or she might not have attained age sixty years, and elected the said option A. If at the time of his or her retirement a member has an option A election in force, his or her election of option A and nomination of beneficiary shall thereafter continue in force. As an alternative to annuity option A, a member or former member may elect to have the preretirement death benefit paid as a return of accumulated contributions in a lump sum amount to any beneficiary or beneficiaries he or she chooses.

(2) In the event any member or former member, who first became a member of the Public Employees Retirement System after the effective date of amendments made to this section during the 2006 regular legislative session and who has ten or more years of credited service and who is entitled to a deferred annuity, pursuant to section twenty-one of this article: Dies without leaving a surviving spouse; but leaves surviving him or her a child who is financially dependent on the member by virtue of a permanent mental or physical disability upon evidence satisfactory to the board; and has named the disabled child as sole beneficiary, the disabled child shall immediately receive an annuity computed in the same manner in all respects as if the member had: (A) Retired the day preceding the date of his or her death, notwithstanding that he or she might not have attained age sixty or sixty-two years, as the case may be; (B) elected option A provided in section twenty-four of this article; and (C) nominated his or her disabled child as beneficiary. A member or former member with ten or more years of credited service, who does not leave surviving him or her a spouse or a disabled child, may elect to have the preretirement death benefit paid as a return of accumulated contributions in a lump sum amount to any beneficiary or beneficiaries he or she chooses.

(b)(1) In the event any member who has ten or more years of credited service, or any former member with ten or more years of credited service and who is entitled to a deferred annuity, pursuant to section twenty-one of this article: Dies; and leaves a surviving spouse, the surviving spouse shall immediately receive an annuity computed in the same manner in all respects as if the member had: (A) Retired the day preceding the date of his or her death, notwithstanding that he or she might not have attained age sixty or sixty-two years, as the case may be; (B) elected option A provided in section twenty-four of this article; and (C) nominated his or her surviving spouse as beneficiary. However, the surviving spouse shall have the right to waive the annuity provided in this section: Provided, That he or she executes a valid and notarized waiver on a form provided by the board and that the member or former member attests to the waiver. If the waiver is presented to and accepted by the board, the member or former member, may nominate a beneficiary who has an insurable interest in the member's or former member's life. As an alternative to annuity option A, the member or former member may elect to have the preretirement death benefit paid as a return of accumulated contributions in a lump sum amount to any beneficiary or beneficiaries he or she chooses in the event a waiver, as provided in this section, has been presented to and accepted by the board.

(2) Whenever any member or former member who first became a member of the retirement system after the effective date of the amendments to this section made during the 2006 regular legislative session and who has ten or more years of credited service and who is entitled to a deferred annuity, pursuant to section twenty-one of this article, dies and leaves a surviving spouse, the surviving spouse shall immediately receive an annuity computed in the same manner in all respects as if the member had: (A) Retired the day preceding the date of his or her death, notwithstanding that he or she might not have attained age sixty or sixty-two years, as the case may be; (B) elected option A provided in section twenty-four of this article; and (C) nominated his or her surviving spouse as beneficiary. However, the surviving spouse shall have the right to waive the annuity provided in this section: Provided, That he or she executes a valid and notarized waiver on a form provided by the board and that the member or former member attests to the waiver. If the waiver is presented to and accepted by the board, the member or former member may: (1) Elect to have the preretirement death benefit paid in a lump sum amount, rather than annuity option A provided in section twenty-four of this article, as a return of accumulated contributions to any beneficiary or beneficiaries he or she chooses; or (2) may name his or her surviving child, who is financially dependent on the member by virtue of a permanent mental or physical disability, as his or her sole beneficiary to receive an annuity computed in the same manner in all respects as if the member had: (A) Retired the day preceding the date of his or her death, notwithstanding that he or she might not have attained the age of sixty or sixty-two as the case may be; (B) elected option A provided in section twenty-four of this article; and (C) nominated his or her disabled child as beneficiary.

(c) In the event any member who has ten or more years of credited service or any former member with ten or more years of credited service and who is entitled to a deferred annuity, pursuant to section twenty-one of this article: (1) Dies without leaving surviving him or her a spouse; but (2) leaves surviving him or her an infant child or children; and (3) does not have a beneficiary nominated as provided in subsection (a) of this section, the infant child or children are entitled to an annuity to be calculated as follows: The annuity reserve shall be calculated as though the member had retired as of the date of his or her decease and elected a straight life annuity and the amount of the annuity reserve shall be paid in equal monthly installments to the member's infant child or children until the child or children attain age twenty-one or sooner marry or become emancipated; however, in no event shall any child or children receive more than $250 per month each. The annuity payments shall be computed as of the date of the death of the member and the amount of the annuity shall remain constant during the period of payment. The annual amount of the annuities payable by this section shall not exceed sixty percent of the deceased member's final average salary.

(d) In the event any member or former member does not have ten or more years of credited service, no preretirement death annuity may be authorized, owed or awarded under this section, except as provided in subdivision (4), subsection (a), section fifteen of this article as amended during the 2005 regular session of the Legislature.

(e) Any person qualified as a surviving dependent child under this section, who is the surviving dependent child of a law- enforcement officer who loses his or her life in the performance of duty, in addition to any other benefits due under this or other sections of this article is entitled to receive a scholarship to be applied to the career development education of that person. This sum, up to but not exceeding $7,500 per year, shall be paid from the fund to any higher education institution in this state, career- technical education provider in this state or other entity in this state approved by the board, to offset the expenses of tuition, room and board, books, fees or other costs incurred in a course of study at any of those institutions so long as the recipient makes application to the board on an approved form and under rules as provided by the board and maintains scholastic eligibility as defined by the institution or the board. The board may by appropriate rules define age requirements, physical and mental requirements, scholastic eligibility, disbursement methods, institutional qualifications and other requirements as necessary and not inconsistent with this section. Scholarship benefits awarded pursuant to this subsection are not subject to division or payable to an alternate payee by any Qualified Domestic Relations Order.



§5-10-27A. Federal law maximum benefit limitations.

Notwithstanding any other provision of this article or state law, the board shall administer the retirement system in compliance with the limitations of Section 415 of the Internal Revenue Code and regulations promulgated thereunder to the extent applicable to governmental plans (hereafter sometimes referred to as the "415 limitation(s)" or "415 dollar limitation(s)"), so that the annual benefit payable under this system to a member shall not exceed those limitations. Any annual benefit payable under this system shall be reduced or limited if necessary to an amount which does not exceed those limitations. The extent to which any annuity or other annual benefit payable under this retirement system shall be reduced, as compared to the extent to which an annuity, contributions or other benefits under any other defined benefit plans or defined contribution plans required to be taken into consideration under Section 415 of the Internal Revenue Code shall be reduced, shall be proportional on a percentage basis to the reductions made in such other plans administered by the board and required to be so taken into consideration under Section 415, unless a disproportionate reduction is determined by the board to maximize the aggregate benefits payable to the member. If the reduction is under this retirement system, the board shall advise affected members of any additional limitation on the annuities or other annual benefit required by this section. For purposes of the 415 limitations, the "limitation year" shall be the calendar year. The 415 limitations are incorporated herein by reference, except to the extent the following provisions may modify the default provisions thereunder:

(a) The annual adjustment to the 415 dollar limitations made by Section 415(d) of the Internal Revenue Code and the regulations thereunder shall apply for each limitation year. The annual adjustments to the dollar limitations under Section 415(d) of the Internal Revenue Code which become effective: (i) After a retirant's severance from employment with the employer; or (ii) after the annuity starting date in the case of a retirant who has already commenced receiving benefits, will apply with respect to a retirant's annual benefit in any limitation year. A retirant's annual benefit payable in any limitation year from this retirement system shall in no event be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code and the regulations thereunder.

(b) For purposes of this section, the "annual benefit" means a benefit that is payable annually in the form of a straight life annuity. Except as provided below, where a benefit is payable in a form other than a straight life annuity, the benefit shall be adjusted to an actuarially equivalent straight life annuity that begins at the same time as such other form of benefit, using factors prescribed in the 415 limitation regulations, before applying the 415 limitations. No actuarial adjustment to the benefit shall be made for: (1) Survivor benefits payable to a surviving spouse under a qualified joint and survivor annuity to the extent such benefits would not be payable if the member's benefit were paid in another form; (2) benefits that are not directly related to retirement benefits (such as a qualified disability benefit, preretirement incidental death benefits, and post-retirement medical benefits); or (3) the inclusion in the form of benefit of an automatic benefit increase feature, provided the form of benefit is not subject to Section 417(e)(3) of the Internal Revenue Code and would otherwise satisfy the limitations of this article, and the plan provides that the amount payable under the form of benefit in any limitation year shall not exceed the limits of this article applicable at the annuity starting date, as increased in subsequent years pursuant to Section 415(d) of the Internal Revenue Code. For this purpose an automatic benefit increase feature is included in a form of benefit if the form of benefit provides for automatic, periodic increases to the benefits paid in that form.

(c) Adjustment for benefit forms not subject to Section 417(e)(3). -- The straight life annuity that is actuarially equivalent to the member's form of benefit shall be determined under this subsection if the form of the member's benefit is either: (1) A nondecreasing annuity (other than a straight life annuity) payable for a period of not less than the life of the member (or, in the case of a qualified preretirement survivor annuity, the life of the surviving spouse); or (2) an annuity that decreases during the life of the member merely because of: (i) The death of the survivor annuitant (but only if the reduction is not below fifty percent of the benefit payable before the death of the survivor annuitant); or (ii) the cessation or reduction of Social Security supplements or qualified disability payments (as defined in Section 411(a)(9) of the Internal Revenue Code). The actuarially equivalent straight life annuity is equal to the greater of: (I) The annual amount of the straight life annuity (if any) payable to the member under the plan commencing at the same annuity starting date as the member's form of benefit; and (II) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member's form of benefit, computed using a five percent interest rate assumption and the applicable mortality table defined in Treasury Regulation §1.417(e)-1(d)(2) (Revenue Ruling 2001-62 or any subsequent Revenue Ruling modifying the applicable provisions of Revenue Ruling 2001-62) for that annuity starting date.

(d) Adjustment for benefit forms subject to Section 417(e)(3). -- The straight life annuity that is actuarially equivalent to the member's form of benefit shall be determined under this subsection if the form of the member's benefit is other than a benefit form described in subsection (c) of this section. In this case, the actuarially equivalent straight life annuity shall be determined as follows: The actuarially equivalent straight life annuity is equal to the greatest of: (1) The annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member's form of benefit, computed using the interest rate specified in this retirement system and the mortality table (or other tabular factor) specified in this retirement system for adjusting benefits in the same form; (2) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member's form of benefit, computed using a five and a half percent interest rate assumption and the applicable mortality table defined in Treasury Regulation §1.417(e)-1(d)(2) (Revenue Ruling 2001-62 or any subsequent Revenue Ruling modifying the applicable provisions of Revenue Ruling 2001-62) for that annuity starting date; and (3) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the member's form of benefit, computed using the applicable interest rate defined in Treasury Regulation §1.417(e)-1(d)(3) and the applicable mortality table defined in Treasury Regulation §1.417(e)-1(d)(2) (the mortality table specified in Revenue Ruling 2001-62 or any subsequent Revenue Ruling modifying the applicable provisions of Revenue Ruling 2001-62), divided by 1.05.

(e) Benefits payable prior to age sixty-two. --

(1) Except as provided in subdivisions (2) and (3) of this subsection, if the member's retirement benefits become payable before age sixty-two, the 415 dollar limitation prescribed by this section shall be reduced in accordance with regulations issued by the Secretary of the Treasury pursuant to the provisions of Section 415(b) of the Internal Revenue Code, so that the limitation (as so reduced) equals an annual straight life benefit (when the retirement income benefit begins) which is equivalent to an annual benefit in the amount of the applicable dollar limitation of Section 415(b)(1)(A) of the Internal Revenue Code (as adjusted pursuant to Section 415(d) of the Internal Revenue Code) beginning at age sixty-two.

(2) The limitation reduction provided in subdivision (1) of this subsection shall not apply if the member commencing retirement benefits before age sixty-two is a qualified participant. A qualified participant for this purpose is a participant in a defined benefit plan maintained by a state, or any political subdivision of a state, with respect to whom the service taken into account in determining the amount of the benefit under the defined benefit plan includes at least fifteen years of service: (i) As a full-time employee of any police or fire department organized and operated by the state or political subdivision maintaining the defined benefit plan to provide police protection, firefighting services or emergency medical services for any area within the jurisdiction of such state or political subdivision; or (ii) as a member of the Armed Forces of the United States.

(3) The limitation reduction provided in subdivision (1) of this subsection shall not be applicable to preretirement disability benefits or preretirement death benefits.

(4) For purposes of adjusting the 415 dollar limitation for benefit commencement before age sixty-two or after age sixty-five (if the plan provides for such adjustment), no adjustment is made to reflect the probability of a member's death: (i) After the annuity starting date and before age sixty-two; or (ii) after age sixty-five and before the annuity starting date.

(f) Adjustment when member has less than ten years of participation. -- In the case of a member who has less than ten years of participation in the retirement system (within the meaning of Treasury Regulation §1.415(b)-1(g)(1)(ii)), the 415 dollar limitation (as adjusted pursuant to Section 415(d) of the Internal Revenue Code and subsection (e) of this section) shall be reduced by multiplying the otherwise applicable limitation by a fraction, the numerator of which is the number of years of participation in the plan (or one, if greater), and the denominator of which is ten. This adjustment shall not be applicable to preretirement disability benefits or preretirement death benefits.

(g) The application of the provisions of this section shall not cause the maximum annual benefit provided to a member to be less than the member's accrued benefit as of December 31, 2008, (the end of the limitation year that is immediately prior to the effective date of the final regulations for this retirement system as defined in Treasury Regulation §1.415(a)-1(g)(2)), under provisions of the retirement system that were both adopted and in effect before April 5, 2007, provided that such provisions satisfied the applicable requirements of statutory provisions, regulations, and other published guidance relating to Section 415 of the Internal Revenue Code in effect as of the end of December 31, 2008, as described in Treasury Regulation §1.415(a)-1(g)(4). If additional benefits are accrued for a member under this retirement system after January 1, 2009, then the sum of the benefits described under the first sentence of this subsection and benefits accrued for a member after January 1, 2009, must satisfy the requirements of Section 415, taking into account all applicable requirements of the final 415 Treasury Regulations.



§5-10-27B. Federal law minimum required distributions.

The requirements of this section apply to any distribution of a member’s or beneficiary’s interest and take precedence over any inconsistent provisions of this code. This provision applies to plan years beginning after December 31, 1986. Notwithstanding anything in this code to the contrary, the payment of benefits under this article shall be determined and made in accordance with Section 401(a)(9) of the Internal Revenue Code and the federal regulations promulgated thereunder as applicable to governmental plans. Any term used in this article has the same meaning as when used in a comparable context in Section 401(a)(9) of the Internal Revenue Code and the federal regulations promulgated thereunder unless a different meaning is clearly required by the context or definition in this article. The following provisions apply to payments of benefits required under this article:

(a) The payment of benefits under the retirement system to any member shall be distributed to him or her not later than the required beginning date, or be distributed to him or her commencing not later than the required beginning date, in accordance with regulations prescribed under Section 401(a)(9) of the Internal Revenue Code, over the life of the member or over the lives of the member and his or her beneficiary or over a period not extending beyond the life expectancy of the member and his or her beneficiary: Provided, That the requirements of this section shall not be construed to grant a right to a form of benefit which is not otherwise available to a particular member under this retirement system. Benefit payments under this section shall not be delayed pending, or contingent upon, receipt of an application for retirement from the member.

(b) If a member dies after distribution to him or her has commenced pursuant to this section but before his or her entire interest in the retirement system has been distributed, then the remaining portion of that interest shall be distributed at least as rapidly as under the method of distribution being used at the date of his or her death.

(c) If a member dies before distribution to him or her has commenced, then his or her entire interest in the retirement system is to be distributed by December 31 of the calendar year containing the fifth anniversary of the member’s death, unless the provisions of subsection (d) of this section apply.

(d) If a member dies before distribution to him or her has commenced, and the member’s interest is eligible to be paid in the form of a survivor annuity to a designated beneficiary, distributions are to be made over the life of that beneficiary or over a period certain not greater than the life expectancy of that beneficiary, commencing on or before the following:

(1) December 31 of the calendar year immediately following the calendar year in which the member died; or

(2) If the member’s sole designated beneficiary is either the surviving spouse or a former spouse who, as an alternate payee under a Qualified Domestic Relations Order, is receiving one hundred percent of the survivor benefit, distributions are to commence on or before the later of:

(A) December 31 of the calendar year in which the member would have attained age seventy and one-half; or

(B) December 31 of the calendar year immediately following the calendar year in which the member died.

(e) If a member dies before distribution to him or her has commenced and the survivor annuity provisions of subsection (d) of this section are not applicable, any designated beneficiary who is eligible to receive a distribution pursuant to the provisions of subsection (c) of this section may elect to have life expectancy treatment apply to the distribution for purposes of determining whether any portion of the distribution is an eligible rollover distribution: Provided, That any such election shall not delay the required distribution of the deceased member’s entire interest in the retirement system beyond December 31 of the calendar year containing the fifth anniversary of the member’s death as required by subsection (c) of this section: Provided, however, That the election is timely made in a form acceptable to the board on or before the following:

(1) December 31 of the calendar year immediately following the calendar year in which the member died; or

(2) If the member’s sole designated beneficiary is either the surviving spouse or a former spouse who, as an alternate payee under a Qualified Domestic Relations Order, is receiving one hundred percent of the survivor benefit, election of life expectancy treatment must be made on or before the earlier of (A) or (B) below:

(A) The later of: (i) December 31 of the calendar year immediately following the calendar year in which the member died; or (ii) December 31 of the calendar year in which the member would have attained age seventy and one-half; or

(B) October 31 of the calendar year containing the fifth anniversary of the member’s death.



§5-10-27C. Direct rollovers.

(a) Except where otherwise stated, this section applies to distributions made on or after January 1, 1993. Notwithstanding any provision of this article to the contrary that would otherwise limit a distributee's election under this system, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover. For purposes of this section, the following definitions apply:

(1) "Eligible rollover distribution" means any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include any of the following: (i) Any distribution that is one of a series of substantially equal periodic payments not less frequently than annually made for the life or life expectancy of the distributee or the joint lives or the joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more; (ii) any distribution to the extent the distribution is required under Section 401(a)(9) of the Internal Revenue Code; (iii) the portion of any distribution that is not includable in gross income determined without regard to the exclusion for net unrealized appreciation with respect to employer securities; and (iv) any hardship distribution described in Section 401(k)(2)(B)(i)(iv) of the Internal Revenue Code. For distributions after December 31, 2001, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions which are not includable in gross income. However, this portion may be paid only to an individual retirement account or annuity described in Section 408(a) or (b) of the Internal Revenue Code, or (for taxable years beginning before January 1, 2007) to a qualified trust which is part of a defined contribution plan described in Section 401(a) or (for taxable years beginning after December 31, 2006) to a qualified trust or to an annuity contract described in Section 403(a) or (b) of the Internal Revenue Code that agrees to separately account for amounts transferred (including interest or earnings thereon), including separately accounting for the portion of the distribution which is includable in gross income and the portion of the distribution which is not so includable, or (for taxable years beginning after December 31, 2007) to a Roth IRA described in Section 408A of the Internal Revenue Code.

(2) "Eligible retirement plan" means an individual retirement account described in Section 408(a) of the Internal Revenue Code, an individual retirement annuity described in Section 408(b) of the Internal Revenue Code, an annuity plan described in Section 403(a) of the Internal Revenue Code or a qualified plan described in Section 401(a) of the Internal Revenue Code that accepts the distributee's eligible rollover distribution: Provided, That in the case of an eligible rollover distribution prior to January 1, 2002, to the surviving spouse, an eligible retirement plan is limited to an individual retirement account or individual retirement annuity. For distributions after December 1, 2001, an eligible retirement plan also means an annuity contract described in Section 403(b) of the Internal Revenue Code and an eligible plan under Section 457(b) of the Internal Revenue Code which is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into the plan from this system. For distributions after December 31, 2007, an eligible retirement plan also means a Roth IRA described in Section 408A of the Internal Revenue Code: Provided, That in the case of an eligible rollover distribution after December 31, 2007, to a designated beneficiary (other than a surviving spouse) as such term is defined in Section 402(c)(11) of the Internal Revenue Code, an eligible retirement plan is limited to an individual retirement account or individual retirement annuity which meets the conditions of Section 402(c)(11) of the Internal Revenue Code.

(3) "Distributee" means an employee or former employee. In addition, the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Section 414(p) of the Internal Revenue Code with respect to governmental plans, are distributees with regard to the interest of the spouse or former spouse. For distributions after December 31, 2007, "distributee" also includes a designated beneficiary (other than a surviving spouse) as such term is defined in Section 402(c)(11) of the Internal Revenue Code.

(4) "Direct rollover" means a payment by the retirement system to an eligible retirement plan.

(b) Nothing in this section may be construed as permitting rollovers into this system or any other system administered by the retirement board.



§5-10-27D. Rollovers and transfers to purchase service credit or

Repay withdrawn contributions.

(a) This section applies to rollovers and transfers as specified in this section made on or after January 1, 2002. Notwithstanding any provision of this article to the contrary that would otherwise prohibit or limit rollovers and plan transfers to this system, the retirement system shall accept the following rollovers and plan transfers on behalf of a member solely for the purpose of purchasing permissive service credit, in whole or in part, as otherwise provided in this article or for the repayment of withdrawn or refunded contributions, in whole or in part, with respect to a previous forfeiture of service credit as otherwise provided in this article: (i) One or more rollovers within the meaning of Section 408(d)(3) of the Internal Revenue Code from an individual retirement account described in Section 408(a) of the Internal Revenue Code or from an individual retirement annuity described in Section 408(b) of the Internal Revenue Code; (ii) one or more rollovers described in Section 402(c) of the Internal Revenue Code from a retirement plan that is qualified under Section 401(a) of the Internal Revenue Code or from a plan described in Section 403(b) of the Internal Revenue Code; (iii) one or more rollovers described in Section 457(e)(16) of the Internal Revenue Code from a governmental plan described in Section 457 of the Internal Revenue Code; or (iv) direct trustee-to-trustee transfers or rollovers from a plan that is qualified under Section 401(a) of the Internal Revenue Code, from a plan described in Section 403(b) of the Internal Revenue Code or from a governmental plan described in Section 457 of the Internal Revenue Code: Provided, That any rollovers or transfers pursuant to this section shall be accepted by the system only if made in cash or other asset permitted by the board and only in accordance with policies, practices and procedures established by the board from time to time. For purposes of this article, the following definitions and limitations apply:

(1) "Permissive service credit" means service credit which is permitted to be purchased under the terms of the retirement system by voluntary contributions in an amount which does not exceed the amount necessary to fund the benefit attributable to the period of service for which the service credit is being purchased, all as defined in Section 415(n)(3)(A) of the Internal Revenue Code: Provided, That no more than five years of "nonqualified service credit", as defined in Section 415(n)(3)(C) of the Internal Revenue Code, may be included in the permissive service credit allowed to be purchased (other than by means of a rollover or plan transfer), and no nonqualified service credit may be included in any such purchase (other than by means of a rollover or plan transfer) before the member has at least five years of participation in the retirement system.

(2) "Repayment of withdrawn or refunded contributions" means the payment into the retirement system of the funds required pursuant to this article for the reinstatement of service credit previously forfeited on account of any refund or withdrawal of contributions permitted in this article, as set forth in Section 415(k)(3) of the Internal Revenue Code.

(3) Any contribution (other than by means of a rollover or plan transfer) to purchase permissive service credit under any provision of this article must satisfy the special limitation rules described in Section 415(n) of the Internal Revenue Code and shall be automatically reduced, limited or required to be paid over multiple years if necessary to ensure such compliance. To the extent any such purchased permissive service credit is qualified military service within the meaning of Section 414(u) of the Internal Revenue Code, the limitations of Section 415 of the Internal Revenue Code shall be applied to such purchase as described in Section 414(u)(1)(B) of the Internal Revenue Code.

(4) For purposes of Section 415(b) of the Internal Revenue Code, the annual benefit attributable to any rollover contribution accepted pursuant to this section shall be determined in accordance with Treasury Regulation §1.415(b)-1(b)(2)(v), and the excess, if any, of the annuity payments attributable to any rollover contribution provided under the retirement system over the annual benefit so determined shall be taken into account when applying the accrued benefit limitations of Section 415(b) of the Internal Revenue Code and section twenty-seven-a of this article.

(b) Nothing in this section shall be construed as permitting rollovers or transfers into this system or any other system administered by the retirement board other than as specified in this section and no rollover or transfer shall be accepted into the system in an amount greater than the amount required for the purchase of permissive service credit or repayment of withdrawn or refunded contributions.

(c) Nothing in this section shall be construed as permitting the purchase of service credit or repayment of withdrawn or refunded contributions except as otherwise permitted in this article.



§5-10-28. Unified accounting; funds.

For financing and accounting purposes, the West Virginia Public Employees Retirement System shall consist of only one division, including, in combination, the participating state employees and participating public employees who are not state employees. Unified accounting of the retirement system transactions shall be maintained for all the assets of the system. The retirement system funds shall be: (1) The members deposit fund; (2) the employers accumulation fund; (3) the retirement reserve fund; (4) the income fund; and (5) the expense fund. All references in this code to the members deposit fund, the employers accumulation fund, the retirement reserve fund, the income fund and the expense fund mean the Public Employees Retirement Fund. Nothing contained in this section or any prior provision of law shall be interpreted to mean that any assets of the system, regardless of their origin or date of receipt, are to be in any manner segregated or insulated for the purposes of either paying benefits due or determining or establishing accounting or actuarial methodologies or functions utilized by the retirement system. The amendments to this section adopted during the third extraordinary session of the 1990 legislative session shall not be construed to limit the powers of the board relating to contributions to or benefits of the Public Employees Retirement System and any and all powers residing in the board previously administering the Public Employees Retirement System shall be preserved.



§5-10-29. Members' deposit fund; members' contributions; forfeitures.

(a) The members' deposit fund is hereby created. It shall be the fund in which shall be accumulated, at regular interest, the contributions deducted from the compensation of members, and from which refunds of accumulated contributions shall be paid and transfers made as provided in this section.

(b) The contributions of a member to the retirement system (including any member of the Legislature, except as otherwise provided in subsection (g) of this section) shall be a sum of not less than three and five-tenths percent of his or her annual compensation but not more than four and five-tenths percent of his or her annual compensation, as determined by the board of trustees: Provided, That for persons who first become members of the retirement system on or after July 1, 2015, the contributions to the system shall be six percent of his or her annual compensation beginning July 1, 2015. The said contributions shall be made notwithstanding that the minimum salary or wages provided by law for any member shall be thereby changed. Each member shall be deemed to consent and agree to the deductions made and provided for herein. Payment of a member's compensation less said deductions shall be a full and complete discharge and acquittance of all claims and demands whatsoever for services rendered by him or her to a participating public employer, except as to benefits provided by this article.

(c) The officer or officers responsible for making up the payrolls for payroll units of the state government and for each of the other participating public employers shall cause the contributions, provided in subsection (b) of this section, to be deducted from the compensations of each member in the employ of the participating public employer, on each and every payroll, for each and every payroll period, from the date the member enters the retirement system to the date his or her membership terminates. When deducted, each of said amounts shall be paid by the participating public employer to the retirement system; said payments to be made in such manner and form, and in such frequency, and shall be accompanied by such supporting data, as the board of trustees shall from time to time prescribe. When paid to the retirement system, each of said amounts shall be credited to the members' deposit fund account of the member from whose compensations said contributions were deducted.

(d) In addition to the contributions deducted from the compensations of a member, as heretofore provided, a member shall deposit in the members' deposit fund, by a single contribution or by an increased rate of contribution as approved by the board of trustees, the amounts he or she may have withdrawn therefrom and not repaid thereto, together with regular interest from the date of withdrawal to the date of repayment. In no case shall a member be given credit for service rendered prior to the date he or she withdrew his or her contributions or accumulated contributions, as the case may be, until he or she returns to the members' deposit fund all amounts due the said fund by him or her.

(e) Upon the retirement of a member, or if a survivor annuity becomes payable on account of his or her death, in either event his or her accumulated contributions standing to his or her credit in the members' deposit fund shall be transferred to the retirement reserve fund.

(f) In the event an employee's membership in the retirement system terminates and no annuity becomes or will become payable on his or her account, any accumulated contributions standing to his or her credit in the members' deposit fund, unclaimed by the said employee, or his or her legal representative, within three years from and after the date his or her membership terminated, shall be transferred to the income fund.

(g) Any member of the Legislature who is a member of the retirement system and with respect to whom the term "final average salary" includes a multiple of eight, pursuant to the provisions of subdivision (13), section two of this article, shall contribute to the retirement system on the basis of his or her legislative compensation the sum of $540 each year he or she participates in the retirement system as a member of the Legislature.

(h) Notwithstanding any other provisions of this article, forfeitures under the system shall not be applied to increase the benefits any member would otherwise receive under the system.



§5-10-30. Refund of accumulated contributions.

(a) In the event a member leaves the employ of a participating public employer prior to the date he becomes entitled to retire with an annuity payable by the retirement system he shall be paid, upon his written application filed with the board of trustees, his accumulated contributions standing to his credit in the members deposit fund, if his separation from the employ of a participating public employer occurs subsequent to a period of two years from and after the date he last became a member of the system. If his said separation from the employ of a participating public employer occurs within a period of two years from and after the date he last became a member of the system, he shall be paid his accumulated contributions standing to his credit in the members deposit fund less the total interest credited to his individual account therein; and the said total interest credit shall be transferred to the income fund.

(b) In the event a member dies and does not leave a beneficiary entitled to an annuity payable by the retirement system, his accumulated contributions standing to his credit in the members deposit fund at the time of his death shall be paid to such person or persons as he shall have nominated by written designation duly executed and filed with the board of trustees. If there be no such designated person or persons surviving the said member, his said accumulated contributions shall be paid to his estate.

(c) Refunds of a member's contributions or accumulated contributions, as the case may be, may be made in equal installments according to such rules and regulations as the board of trustees may from time to time adopt.

(d) In the event a member dies and a refund of his contributions is due to be made to an infant child or children by reason of being the person or persons nominated by written designation duly executed and filed with the retirement system, and the amount of said refund is less than $1,000, then, and in said event, the board of trustees may make said refund, upon written application, to the closest relative or natural guardian for the use of said infant child or children. The board of trustees may, at its discretion, require that said relative or natural guardian post bond with the retirement system to insure that said money will be used for the benefit of said infant child or children. In any event, before said refund is made to said relative or natural guardian of the said infant or infants, said relative or natural guardian shall give the retirement system an indemnifying release of said sums so paid over.



§5-10-31. Employers Accumulation Fund; employers contributions.

(a) The Employers Accumulation Fund is hereby continued. It is the fund in which shall be accumulated the contributions made by the participating public employers to the retirement system, and from which transfers shall be made as provided in this section.

(b) Based upon the provisions of section thirteen of this article, the participating public employers' contributions to the retirement system, as determined by the Consolidated Public Retirement Board, shall be a percent of the members' total annual compensation related to benefits under this retirement system. In determining the amount, the board shall give consideration to setting the amount at a sum equal to an amount which, if paid annually by the participating public employers, will be sufficient to provide for the total normal cost of the benefits expected to become payable to all members and to amortize any unfunded liability found by application of the actuarial funding method chosen for that purpose by the Consolidated Public Retirement Board, over a period of years determined actuarially appropriate.



§5-10-31A. Retroactive contributions to the retirement system for retroactive service credit granted; one year period for application.

Those public employers who are participating in the West Virginia Public Employees Retirement System and elected to participate after July 1, 1961, and those employers who are eligible but who have not elected to participate, may elect to cover their employees retroactive for the period of their prior employment by such employer to July 1, 1961, under the following terms and rules and regulations to be promulgated by the board of trustees of the retirement system:

(a) The participating employer, in order to provide the benefits set forth herein, shall pay an additional contribution to the retirement system as shall be the actuarial equivalent of the amount which would have been contributed, together with earnings thereon, by the employer had the employee who is to receive retroactive credit been covered during the period of the retroactive service credit. This contribution may be made by the employer either in one lump sum or, at the election of the employer, by level term payments over a period not in excess of fifteen years or by both lump sum payments and level term payments, as determined by the employer and the board of trustees under rules and regulations promulgated by the board;

(b) The additional service credit shall be applicable to employees working for the participating employer on the effective date of the change of date of participation;

(c) There shall be no increase in benefits and annuities paid to former members of the system who were retired prior to the effective date of this section;

(d) Employees entitled to such retroactive service credit under the provisions of this section shall make such additional contribution to the retirement system equal to the actuarial equivalent of the amount which would have been contributed, together with earnings thereon, by the employee had the employee been covered during the period of the retroactive service credit;

(e) Each employer and employee shall be required to pay into the retirement system in the manner hereinafter provided the amount necessary for the additional service credit provided by this section, based upon an actuarial study of each employer that elects to participate in the retirement system under this section and as determined by the board of trustees;

(f) The actuarial basis for determining the additional contributions shall be that currently in effect for the valuation of the retirement system on the effective date of the employer's election;

(g) Any new participating employer and any participating employer which is currently a participant and who began participating after July 1, 1961, who desires additional service credit must elect to provide such service credit within one year following the effective date of this section;

(h) Any participating employer requesting additional service credit as provided by this section shall provide such employee data as may be requested from the board of trustees of the retirement system for the determination of the employer's contributions;

(i) The consulting actuary's fees for computing the additional contribution rates under this section shall be paid directly by the participating employer to the consulting actuary selected by the board of trustees of the retirement system; and

(j) For the purpose of reopening the effectiveness of the provisions of this section for a period of one year following the effective date of the amendment to this section, and for the purpose of granting, retroactively service credit to current employees of employers participating in the Public Employees Retirement System during such period, this section is hereby renewed and reestablished; but any such credited service granted hereunder shall be on the actuarially sound basis for determining required additional contributions, of both employer and employee, required in light of benefits that would be computed in respect of such later point in time and such subsequent final average salary amount.



§5-10-32. Appropriations for state contributions to retirement system; contributions for members paid from special funds or by other employers.

(a) At least thirty days prior to each regular session of the Legislature, the board of trustees shall certify to the Governor the contributions, determined according to section thirty-one hereof, to be made by the state to the retirement system for the next following fiscal year; the said contributions to be based upon the state's total payroll for the preceding twelve calendar months. The amounts so ascertained shall be included in the appropriation bill to be submitted to the Legislature. In the event the state's contributions for the fiscal year are less than they would have been based upon the state's actual payroll for the fiscal year, the amount of the insufficiency shall be included in the appropriation bill for the next following fiscal year. The said contributions shall be paid to the retirement system quarterly and when paid shall be credited to the employers accumulation fund.

(b) In the case of any member whose compensation is paid out of moneys derived in whole or in part out of any special fund, or from any source other than the state, then contributions on behalf of such member in any year shall be paid out of such special fund or by such other source in proportion to that part of the member's compensation derived therefrom for that year. The governing body of each participating public employer is hereby authorized to make such contributions from funds of the participating public employer as shall be necessary to pay its proportionate share of contributions on account of each state employee whose compensation is paid by such participating public employer.



§5-10-33. Contributions by other participating public employers; withholding state money to satisfy delinquencies.

(a) The board of trustees shall annually certify to each participating public employer, other than the state, the employer contribution rate, determined in section thirty-one hereof, for the public employer division. Each participating public employer shall pay to the state Treasurer, for credit to the retirement system, the contributions equal to the said contribution rate applied to each and every payroll of the participating public employer. The said payments shall be made in such manner and form, and in such frequency, and shall be accompanied by such supporting data, as the board shall from time to time prescribe. When paid, the said contributions shall be credited to the employers accumulation fund.

(b) If any participating public employer, other than the state, fails to make any payment due the retirement system for a period of sixty days after the payment is due, the participating public employer shall become delinquent, and such delinquency shall be certified to the State Auditor by the board of trustees. If any participating public employer becomes delinquent, as provided herein, the State Auditor is authorized and directed to withhold any money due such participating public employer by the state until such delinquency, together with regular interest thereon, from the date due, is satisfied. Such money so withheld by the State Auditor shall be paid to the retirement system.



§5-10-34. Transfers to retirement reserve fund.

Upon the retirement of a member, or if an annuity becomes payable on account of the death of a member, the difference between the annuity reserve and the member's accumulated contributions standing to his credit in the members deposit fund at the time of his retirement or death, as the case may be, shall be transferred to the retirement reserve fund.



§5-10-35. Retirement reserve fund created; transfers from fund on reemployment.

The retirement reserve fund is hereby created. It shall be the fund from which shall be paid all annuities payable as provided in this article. If a disability retirant returns to the employ of a participating public employer, his annuity reserve at that time shall be transferred from the retirement reserve fund to the members deposit fund and the employers accumulation fund in the same proportions as the annuity reserve was originally transferred to the retirement reserve fund. The amount so transferred to the members deposit fund shall be credited to his individual account therein.



§5-10-36. Income fund.

The income fund is hereby created. It shall be the fund to which shall be credited all interest, dividends and other income from investments of the retirement system, all transfers from the members deposit fund by reason of lack of claimant or forfeiture of interest credits, and all other moneys received by the retirement system, the disposition of which is not specifically provided for in this article. The board of trustees may accept gifts and bequests and same shall be credited to the income fund. There shall be paid or transferred from the income fund all amounts required to credit regular interest to the members deposit fund, employers accumulation fund, and the retirement reserve fund, as provided in this article. Whenever the board determines that the balance in the income fund is more than sufficient to cover the current charges to the fund, the board may, by resolution, provide for contingency reserves, or for the transfer of such excess, or portions thereof, to cover the needs of the other funds of the retirement system.



§5-10-37.

Repealed.

Acts, 1994 Reg. Sess., Ch. 133.



§5-10-38. Investment of moneys; bonds of state departments and institutions to be offered first to board of public works.

All moneys of the retirement system not currently required for the payment of annuities or other benefits shall be invested by the board of public works in any securities or investments in which the sinking funds of the state may be legally invested, or in any securities or investments in which the deposits in savings banks and participation deposits in banks and trust companies may be legally invested, as provided by the general laws. The board of public works shall have full power to hold, purchase, sell, assign, transfer or dispose of any of the securities or investments in which any of the moneys of the retirement system have been invested, as well as the proceeds of such investments. It shall be the duty of every state department or institution issuing any bonds to offer same in writing to the board of public works prior to advertising them for sale. The said board, within fifteen days from and after receipt of such offer, may accept or reject such offer in whole or in part. Available cash on deposit shall not exceed ten percent of the total assets of the system.



§5-10-39. No trustee, etc., shall gain from investments of system.

Except as otherwise provided in this article, no trustee, no member of the board of public works, and no employee of the board of trustees shall have any interest, direct or indirect, in the gains or profits arising from any investment or reinvestment of retirement system moneys. No trustee, no member of the board of public works, and no employee of the board of trustees shall, directly or indirectly, for himself or as an agent or partner of others, in any manner use the same, except to make current and necessary payments as are authorized by the board of trustees. No trustee, no member of the board of public works, and no employee of the board of trustees shall become an endorser or surety or become in any manner an obligor for moneys loaned or borrowed by the retirement system. Nothing contained herein shall be construed to impair the rights of any member of the retirement system to benefits provided by the system.



§5-10-40. Restricted use of retirement system moneys.

The moneys, investments and all other assets of the retirement system shall be used for the sole purpose of meeting the disbursements for annuities and other payments authorized by this article, and shall be used for no other purpose whatsoever.



§5-10-41. Allowance of regular interest on balances in funds.

The board of trustees shall, at the end of each calendar year, allow and credit regular interest on the balance at the beginning of that calendar year in each member's individual account in the members deposit fund and on the mean balances in the employers accumulation fund and the retirement reserve fund. The interest so allowed and credited shall be charged to the income fund.



§5-10-42. Fiscal or plan year of retirement system.

The fiscal or plan year of the retirement system shall coincide with the fiscal year of the state.



§5-10-43. Pro rata reduction of annuities.

Any provision in this article to the contrary notwithstanding, if at the end of any fiscal year the total of the annuities paid from the retirement reserve fund during the said fiscal year is more than ten percent of the sum of the balances in the employers accumulation fund and the retirement reserve fund at the end of the said fiscal year, the said annuities payable in the next ensuing fiscal year shall be reduced, pro rata, so that the sum of the annuities so reduced shall not exceed ten percent of the sum of the said balances in the employers accumulation fund and the retirement reserve fund. The said pro rata reduction shall be applied to all annuities payable in the said ensuing fiscal year.



§5-10-44. Correction of errors; underpayments; overpayments.

(a) General rule: Upon learning of any errors, the board shall correct errors in the retirement system in a timely manner whether an individual, entity or board was at fault for the error with the intent of placing the affected individual, entity and retirement board in the position each would have been in had the error not occurred.

(b) Underpayments to the retirement system: Any error resulting in an underpayment to the retirement system may be corrected by the member or retirant remitting the required employee contribution or underpayment and the participating public employer remitting the required employer contribution or underpayment. Interest shall accumulate in accordance with the legislative rule 162 CSR 7 concerning retirement board refund, reinstatement, retroactive service, loan and correction of error interest factors and any accumulating interest owed on the employee and employer contributions or underpayments resulting from an employer error shall be the responsibility of the participating public employer. The participating public employer may remit total payment and the employee reimburse the participating public employer through payroll deduction over a period equivalent to the time period during which the employer error occurred. If the correction of an error involving an underpayment to the retirement system will result in the retirement system paying a retirant an additional amount, this additional payment shall be made only after the board receives full payment of all required employee and employer contributions or underpayments, including interest.

(c) Overpayments to the retirement system by an employer: When mistaken or excess employer contributions or other employer overpayments have been made to the retirement system, the board shall credit the employer with an amount equal to the overpayment, to be offset against the employer's future liability for employer contributions to the system. If the employer has no future liability for employer contributions to the retirement system, the board shall refund the erroneous contributions directly to the employer. Earnings or interest shall not be returned, offset or credited to the employer under any of the means used by the board for returning employer overpayments to the retirement system.

(d) Overpayments to the retirement system by an employee: When mistaken or excess employee contributions or overpayments have been made to the retirement system, the board shall have sole authority for determining the means of return, offset or credit to or for the benefit of the individual making the mistaken or excess employee contribution of the amounts, and may use any means authorized or permitted under the provisions of section 401(a), et seq. of the Internal Revenue Code and guidance issued thereunder applicable to governmental plans. Alternatively, in its full and complete discretion, the board may require the participating public employer employing the individual to pay the individual the amounts as wages, with the board crediting the participating public employer with a corresponding amount to offset against its future contributions to the plan. If the employer has no future liability for employer contributions to the retirement system, the board shall refund said amount directly to the employer: Provided, That the wages paid to the individual shall not be considered compensation for any purposes of this article. Earnings or interest shall not be returned, offset or credited under any of the means used by the board for returning employee overpayments .

(e) Overpayments from the retirement system: If any error results in any member, retirant, beneficiary, entity or other individual receiving from the system more than he would have been entitled to receive had the error not occurred, the board shall correct the error in a timely manner. If correction of the error occurs after annuity payments to a retirant or beneficiary have commenced, the board shall prospectively adjust the payment of the benefit to the correct amount. In addition, the member, retirant, beneficiary, entity or other person who received the overpayment from the retirement system shall repay the amount of any overpayment to the retirement system in any manner permitted by the board. Interest shall not accumulate on any corrective payment made to the retirement system pursuant to this subsection.

(f) Underpayments from the retirement system: If any error results in any member, retirant, beneficiary, entity or other individual receiving from the retirement system less than he would have been entitled to receive had the error not occurred, the board shall correct the error in a timely manner. If correction of the error occurs after annuity payments to a retirant or beneficiary have commenced, the board shall prospectively adjust the payment of the benefit to the correct amount. In addition, the board shall pay the amount of such underpayment to the member, retirant, beneficiary or other individual in a lump sum. Interest shall not be paid on any corrective payment made by the retirement system pursuant to this subsection.

(g) Eligibility errors: If the board finds that an individual, employer, or both individual and employer currently or formerly participating in the retirement system is not eligible to participate, the board shall notify the individual and his or her employer of the determination and terminate participation in the retirement system. Any erroneous payments to the retirement system shall be returned to the employer and individual in accordance with the methods described in subsections (c) and (d) of this section and any erroneous payments from the retirement system to such individual shall be returned to the retirement system in accordance with the methods described in subsection (e) of this section. Any erroneous service credited to the individual shall be removed. If the board determines that an individual or employer, or both, has not been participating in the retirement system, but was eligible to and required to be participating in the retirement system, the board shall as soon as practicable notify the individual and his or her employer of the determination and the individual and his or her employer shall prospectively commence participation in the retirement system as soon as practicable. Service credit for service prior to the date on which the individual prospectively commences participation in the retirement system shall be granted only if the board receives the required employer and employee contributions for such service, in accordance with subsection (b) of this section, including interest.



§5-10-45. Fraud; penalty.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record or records of the retirement system in any attempt to defraud the system shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished accordingly.



§5-10-46. Right to benefits not subject to execution, etc.; assignments prohibited; deductions for group insurance; setoffs for fraud; exception for certain domestic relations orders.

The right of a person to any benefit provided for in this article shall not be subject to execution, attachment, garnishment, the operation of bankruptcy or insolvency laws, or other process whatsoever, nor shall any assignment thereof be enforceable in any court except that the benefits or contributions under this system shall be subject to "qualified domestic relations orders" as that term is defined in Section 414(p) of the Internal Revenue Code as applicable to governmental plans: Provided, That should a member be covered by a group insurance or prepayment plan participated in by a participating public employer, and should he or she be permitted to, and elect to, continue such coverage as a retirant, he or she may authorize the board of trustees to have deducted from his or her annuity the payments required of him or her to continue coverage under such group insurance or prepayment plan: Provided, however, That a participating public employer shall have the right of setoff for any claim arising from embezzlement by, or fraud of, a member, retirant or beneficiary.



§5-10-47. Benefits exempt from taxes.

The annuities and other benefits provided by this article, and the assets of the retirement system, are hereby exempt from state, county and municipal taxes.



§5-10-48. Reemployment after retirement; options for holder of elected public office.

(a) The Legislature finds that a compelling state interest exists in maintaining an actuarially sound retirement system and that this interest necessitates that certain limitations be placed upon an individual's ability to retire from the system and to then later return to state employment as an employee with a participating public employer while contemporaneously drawing an annuity from the system. The Legislature hereby further finds and declares that the interests of the public are served when persons having retired from public employment are permitted, within certain limitations, to render post-retirement employment in positions of public service, either in elected or appointed capacities. The Legislature further finds and declares that it has the need for qualified employees and that in many cases an employee of the Legislature will retire and be available to return to work for the Legislature as a per diem employee. The Legislature further finds and declares that in many instances these employees have particularly valuable expertise which the Legislature cannot find elsewhere. The Legislature further finds and declares that reemploying these persons on a limited per diem basis after they have retired is not only in the best interests of this state, but has no adverse effect whatsoever upon the actuarial soundness of this particular retirement system.

(b) For the purposes of this section: (1) "Regularly employed on a full-time basis" means employment of an individual by a participating public employer, in a position other than as an elected or appointed public official, which normally requires twelve months per year service and at least one thousand forty hours of service per year in that position; (2) "temporary full-time employment" or "temporary part-time employment" means employment of an individual on a temporary or provisional basis by a participating public employer, other than as an elected or appointed public official, in a position which does not otherwise render the individual as regularly employed; (3) "former employee of the Legislature" means any person who has retired from employment with the Legislature and who has at least ten years' contributing service with the Legislature; and (4) "reemployed by the Legislature" means a former employee of the Legislature who has been reemployed on a per diem basis not to exceed one hundred seventy-five days per calendar year.

(c) In the event a retirant becomes regularly employed on a full-time basis by a participating public employer, payment of his or her annuity shall be suspended during the period of his or her reemployment and he or she shall become a contributing member to the retirement system. If his or her reemployment is for a period of one year or longer, his or her annuity shall be recalculated and he or she shall be granted an increased annuity due to the additional employment, the annuity to be computed according to section twenty-two of this article. If his or her reemployment is for a period less than one year, he or she may request in writing that the employee and employer retirement contributions submitted during reemployment be credited to the participating public employer pursuant to section forty-four of this article, and his or her previous annuity shall be reinstated effective the first day of the month following termination of reemployment and the board's receipt of written notice thereof. A retirant may accept legislative per diem, temporary full-time or temporary part-time employment from a participating employer without suspending his or her retirement annuity so long as he or she does not receive annual compensation in excess of $20,000.

(d) In the event a member retires and is then subsequently elected to a public office or is subsequently appointed to hold an elected public office, or is a former employee of the Legislature who has been reemployed by the Legislature, he or she has the option, notwithstanding subsection (c) of this section, to either:

(1) Continue to receive payment of his or her annuity while holding public office or during any reemployment of a former employee of the Legislature on a per diem basis, in addition to the salary he or she may be entitled to as an office holder or as a per diem reemployed former employee of the Legislature; or

(2) Suspend the payment of his or her annuity and become a contributing member of the retirement system as provided in subsection (c) of this section. Notwithstanding the provisions of this subsection, a member who is participating in the system as an elected public official may not retire from his or her elected position and commence to receive an annuity from the system and then be elected or reappointed to the same position unless and until a continuous twelve-month period has passed since his or her retirement from the position: Provided, That a former employee of the Legislature may not be reemployed by the Legislature on a per diem basis until at least sixty days after the employee has retired: Provided, however, That the limitation on compensation provided by subsection (c) of this section does not apply to the reemployed former employee: Provided further, That in no event may reemployment by the Legislature of a per diem employee exceed one hundred seventy-five days per calendar year.

(e) A member who is participating in the system simultaneously as both a regular, full-time employee of a participating public employer and as an elected or appointed member of the legislative body of the state or any political subdivision may, upon meeting the age and service requirements of this article, elect to retire from his or her regular full-time state employment and may commence to receive an annuity from the system without terminating his or her position as a member of the legislative body of the state or political subdivision: Provided, That the retired member shall not, during the term of his or her retirement and continued service as a member of the legislative body of a political subdivision, be eligible to continue his or her participation as a contributing member of the system and shall not continue to accrue any additional service credit or benefits in the system related to the continued service.

(f) Notwithstanding the provisions of section twenty-seven-b of this article, any publicly elected member of the legislative body of any political subdivision or of the State Legislature, the Clerk of the House of Delegates and the Clerk of the Senate may elect to commence receiving in-service retirement distributions from this system upon attaining the age of seventy and one-half years: Provided, That the member is eligible to retire under the provisions of section twenty or twenty-one of this article: Provided, however, That the member elects to stop actively contributing to the system while receiving the in-service distributions.

(g) The provisions of section twenty-two-h of this article are not applicable to the amendments made to this section during the 2006 Regular Session.



§5-10-49. Removal from office.

Any member of the retirement system who has been removed from office or his office shall have been vacated for official misconduct, incompetence, neglect of duty, gross immorality, malfeasance, or misfeasance shall immediately have his membership in the retirement system terminated permanently by the board of trustees and shall never become eligible for an annuity; however, any such member so terminated by virtue of this section shall be entitled to a refund of his contributions with regular interest as provided in section thirty hereof.



§5-10-50. Severability.

If any part of this article is declared unconstitutional by a court of competent jurisdiction, such decision shall not affect the validity of the remaining provisions of this article, or the article in its entirety.



§5-10-51. Withdrawal.

The police department and/or fire department of any municipality of this state, which municipality is a participating employer as defined in section two (5)) hereof, may withdraw its firemen and/or policemen from the West Virginia Public Employees Retirement System provided the following conditions are met:

(1) City council, by appropriate ordinance, permits all of its policemen of its police department and/or all of its firemen of its fire department to withdraw from the system.

(2) Each member of its police department and/or fire department so withdrawing from the retirement system must execute a release of all claims against the West Virginia Public Employees Retirement System.

(3) Before any such withdrawal shall be effective, the consulting actuary to the retirement system shall compute all past, present and future liabilities and the municipality shall pay the retirement system for all such liabilities before any withdrawal shall be effective; after an effective withdrawal, pursuant to the terms hereof, if additional liabilities of a municipality are discovered, the board of trustees shall certify such sums due the retirement system and the municipality shall thereafter forthwith pay said sum due the system.

(4) Compliance with rules and regulations as the board of trustees may from time to time promulgate supplementing the above conditions.



§5-10-52. Specific provisions relating to certain members of the Legislature and certain service by members of the Legislature.

The provisions of this article specifying that a legislator may be a member of the retirement system and at the same time also a member of another state or political subdivision retirement program and may receive credit in the retirement system from two or more public employments simultaneously and authorizing automatic increases in the annuities of retired legislators based upon increases in compensation paid to members of the Legislature shall not be applicable to any member of the Legislature who first becomes a member of the retirement system as a member of the Legislature during the year one thousand nine hundred seventy-one, or any year thereafter, nor shall such provisions be applicable to the computation of service, credited service or benefits for any period of service as a member of the Legislature for the year one thousand nine hundred seventy-one, or any year thereafter.



§5-10-53. Joint study of state retirement systems; report to Joint Committee on Government and Finance by specified date of study conclusions.

In light of the determination to repeal the Public Employees Retirement System II (PERS II) before its proposed date of initial operation, a study shall be undertaken through the cooperative efforts of the board of the Public Employees Retirement System, the board of the Teachers Retirement System and the legislative commission on pensions and retirement toward determining the best method by which to address the fiscal problems of the Teachers Retirement System together with any combining of retirement systems of the state that might be indicated, with report to be made to the Joint Committee on Government and Finance of the Legislature by June 30, 1989.



§5-10-54. Termination of benefits; procedure.

Whenever the board determines that (1) any person has knowingly made any false statement or falsified or permitted to be falsified any record or records of the retirement system in an attempt to defraud the system, or (2) any person who resumes employment with a governmental entity or accepts, directly or indirectly, work on a contract basis from a governmental entity, except as provided for under this article, the board shall terminate any benefit that person has received, is receiving and is entitled to receive under the early retirement provisions of this article. Further, if any person taking early retirement under this article desires to revoke his or her early retirement incentive, he or she shall be allowed to do so if he or she is entitled to regular retirement pursuant to this article: Provided, That such revocation shall be retroactive to the date of last employment and any incentive annuity, under any incentive option, already received by the retiree be repaid to the retirement system. Any person who revokes his or her early retirement incentive shall be thereafter carried upon the records of the retirement system as a regular retiree and shall not be entitled to any enhanced benefit by reason of the early retirement options contained in this article: Provided, however, That any person who chose to retire under the early retirement provisions of this article who would not have been and is not eligible for regular retirement but for the early retirement incentive options must reapply for admission to a retirement system and repay all pension benefits plus regular interest which would have been earned by the fund in the period during which the annuity payments were paid to him or her since the date his or her employment ceased.

Any termination of benefits may be appealed pursuant to the state administrative procedures act in chapter twenty-nine-a of this code. The board shall promulgate rules and regulations regarding the procedure for termination of benefits and the repayment of any benefit in accordance with the provisions of article three, chapter twenty-nine-a of this code.



§5-10-55. Benefits not to be forfeited if system terminates.

If the retirement system is terminated or contributions are completely discontinued, the rights of all members to benefits accrued or contributions made to the date of such termination or discontinuance, to the extent then funded, are not forfeited.






ARTICLE 10A. DISQUALIFICATION FOR PUBLIC RETIREMENT PLAN BENEFITS.

§5-10A-1. Findings and declarations.

The Legislature finds and declares that every retirement plan instituted and created under the laws of this state has from the inception thereof contemplated and each now contemplates that the service rendered by any participating public officer or employee shall at all times be honorable. The Legislature further finds and declares that honorable service is a condition to receiving any pension, annuity, disability payment or any other benefit under a retirement plan.



§5-10A-2. Definitions.

As used in this article:

(a) "Retirement plan" or "plan" means the Public Employees Retirement Act pursuant to article ten of this chapter; each municipal employees retirement plan pursuant to article twenty-two, chapter eight of this code; each policemen's and firemen's pension and relief fund pursuant to article twenty-two, chapter eight of this code; the West Virginia Municipal Police Officers and Firefighters Retirement System pursuant to article twenty-two-a, chapter eight of this code; the West Virginia State Police Death, Disability and Retirement Fund pursuant to article two, chapter fifteen of this code; the West Virginia State Police Retirement System pursuant to article two-a, chapter fifteen of this code; the State Teachers Retirement System pursuant to article seven-a, chapter eighteen of this code; the Teachers' Defined Contribution Retirement System pursuant to article seven-b, chapter eighteen of this code; the Deputy Sheriff Retirement System pursuant to article fourteen-d, chapter seven of this code; the higher education retirement plan and supplemental retirement plans pursuant to section four-a, article twenty-three, chapter eighteen of this code; the Judges' Retirement System pursuant to article nine, chapter fifty-one of this code; the West Virginia Emergency Medical Services Retirement System pursuant to article five-v, chapter sixteen of this code; and any other plan established pursuant to this code for the payment of pension, annuity, disability or other benefits to any person by reason of his or her service as an officer or employee of this state or of any political subdivision, agency or instrumentality thereof, whenever the plan is supported, in whole or in part, by public funds.

(b) "Beneficiary" means any person eligible for or receiving benefits on account of the service for a public employer by a participant or former participant in a retirement plan.

(c) "Benefits" means pension, annuity, disability or any other benefits granted pursuant to a retirement plan.

(d) "Conviction" means a conviction on or after the effective date of this article in any federal or state court of record whether following a plea of guilty, not guilty or nolo contendere and whether or not the person convicted was serving as an officer or employee of a public employer at the time of the conviction.

(e) "Former participant" means any person who is no longer eligible to receive any benefit under a retirement plan because full distribution has occurred.

(f) "Less than honorable service" means:

(1) Impeachment and conviction of a participant or former participant under the provisions of section nine, article four of the Constitution of West Virginia, except for a misdemeanor;

(2) Conviction of a participant or former participant of a felony for conduct related to his or her office or employment which he or she committed while holding the office or during the employment; or

(3) Conduct of a participant or former participant which constitutes all of the elements of a crime described in either subdivision (1) or (2) of this subsection but for which the participant or former participant was not convicted because: (i) Having been indicted or having been charged in an information for the crime, he or she made a plea bargaining agreement pursuant to which he or she pleaded guilty to or nolo contendere to a lesser crime: Provided, That the lesser crime is a felony containing all the elements described in subdivision (1) or (2) of this subsection; or (ii) having been indicted or having been charged in an information for the crime, he or she was granted immunity from prosecution for the crime.

(g) "Participant" means any person eligible for or receiving any benefit under a retirement plan on account of his or her service as an officer or employee for a public employer.

(h) "Public employer" means the State of West Virginia and any political subdivision, agency or instrumentality thereof for which there is established a retirement plan.

(i) "Supervisory board" or "board" means the Consolidated Public Retirement Board; the board of trustees of any municipal retirement fund; the board of trustees of any policemen's or firemen's retirement plan; the governing board of any supplemental retirement plan instituted pursuant to authority granted by the previous provisions of section four-a, article twenty-three, chapter eighteen of this code; and any other board, commission or public body having the duty to supervise and operate any retirement plan.



§5-10A-3. Notice of intention to terminate benefits; waiver; failure to reply.

(a) Whenever a supervisory board, upon receipt of a verified complaint or otherwise, has reasonable cause to believe that a participant or former participant rendered less than honorable service as defined in section two of this article, it shall notify the affected participant, former participant or beneficiary that it believes that the participant or former participant rendered less than honorable service and that the participant, former participant or beneficiary is thereby ineligible to receive benefits. A supervisory board may not issue a notice:

(1) If more than two years have elapsed since the judgment of conviction upon which the notice is based became final; or

(2) In cases described in subdivision (3), subsection (f), section two of this article, if more than two years have elapsed since, as the case may be: The plea bargaining agreement or the grant of immunity; or

(3) With respect to conduct which occurred prior to the effective date of this article.

(b) The notice shall contain a concise statement of the reasons why the board believes that the participant or former participant rendered less than honorable service and shall be made either by personal service or by certified mail, return receipt requested, to the address which the participant, former participant or beneficiary maintains for purposes of corresponding with the board. If notice is made by certified mail, service shall be considered complete upon mailing and a completed receipt constitutes proof of the receipt of the notice. The notice shall inform the participant, former participant or beneficiary that he or she has the right to demand that the board seek a determination in circuit court of his or her eligibility for benefits and membership in the retirement plan by notifying the board of the demand within forty days. The notice shall also inform the participant, former participant or beneficiary that the board will terminate the benefits in accordance with section four of this article and refund the participant's or former participant's contributions with interest, less benefits previously paid as provided in section six of this article if the participant, former participant or beneficiary either waives the right to demand that the board take the matter before the circuit court or fails to respond to the board's notice within forty days after service.



§5-10A-4. Determination by circuit court of ineligibility; jurisdiction; appeal.

(a) If a participant, former participant or beneficiary informs the supervisory board within forty days after service of the notice as provided in section three of this article that he or she demands that the board seek a determination in circuit court, the board shall immediately file a petition in the circuit court in the county in which the board is located or in which the participant, former participant or beneficiary resides seeking that the court determine that the participant or former participant rendered less than honorable service as defined in section two of this article and that the affected participant, former participant or beneficiary is thereby ineligible to receive benefits. The circuit courts have jurisdiction to make the determinations.

(b) Upon the filing of a petition by a supervisory board, the circuit court shall give to the affected parties notice and an opportunity to be heard consistent with the demands of due process and necessary for a fair determination of the matter. Upon completion of its hearings the court shall make such findings of fact and conclusions of law as are appropriate. Except in the case of exigent circumstances, the court shall make its determination within sixty days of the filing of the petition by the board.

(c) A determination of the circuit court shall be a final order which may be appealed to the Supreme Court of Appeals in the same manner as decisions in other civil actions.



§5-10A-5. Termination of benefits.

(a) The board shall terminate a participant's, former participant's or beneficiary's membership in any and all plans in which he or she is or has been a member and shall not thereafter pay any benefits to the participant, former participant or his or her beneficiaries if an affected participant, former participant or beneficiary either waives the right to demand that the board seek a determination of eligibility in circuit court as set forth in section three of this article or fails to respond to the notice within forty days after service thereof as set forth in said section or if a circuit court has determined that the participant or former participant rendered less than honorable service in accordance with section four of this article: Provided, That this article does not authorize the termination of benefits received by a beneficiary that are received as a result of the beneficiary's own membership in a plan or the beneficiary's status as a beneficiary of a member other than the participant or former participant.

(b) If the participant or former participant is deceased and there are two or more beneficiaries at least one of whom has given the board timely notice that he or she wishes to exercise the right to demand that the board seek a determination of eligibility in circuit court, the board shall take the action as provided in this section with respect to all the beneficiaries only upon a determination by the court that the participant or former participant has rendered less than honorable service.



§5-10A-6. Refund of contributions.

The supervisory board shall refund to a participant or beneficiary terminated from benefits by section five of this article the contributions of the participant in the same manner and with the same interest as provided to those participants or beneficiaries otherwise eligible to withdraw the participant's contributions under the retirement plan, less the amount of any benefits which the participant or his or her beneficiaries have previously received: Provided, That a member of the Teachers' Defined Contribution Retirement System whose benefits have been terminated pursuant to section five of this article shall be refunded only his or her employee contributions and the earnings on those contributions; and any vested employer contributions shall remain in the Teachers' Defined Contribution Retirement System and be used to offset future employer contributions for each contributing employer: Provided, however, That any former member of the Teachers' Defined Contribution Retirement System who affirmatively elected to transfer to the State Teachers' Retirement System pursuant to article seven-d, chapter eighteen of this code and whose benefits have been terminated pursuant to section five of this article shall be refunded only his or her employee contributions and the earnings on those contributions; and any vested employer contributions from the Teachers' Defined Contribution Retirement System shall remain in the State Teachers Retirement System to be used to offset future employer contributions for each contributing employer.



§5-10A-7. Eligibility for new participation upon rehabilitation.

Nothing in this article prohibits a participant or former participant made ineligible for benefits by virtue of conviction of a crime under this article and who has paid the full penalty imposed by law for the crime from accepting a position as an officer or employee of the same or different public employer and joining a retirement plan as a new member; but the new member and his or her beneficiaries shall remain forever ineligible for any benefits arising from the new member's former participation in a retirement plan.



§5-10A-8. Setoff; unpaid benefits subject to execution, freezing of account upon finding of probable cause.

(a) The State of West Virginia or any of its political subdivisions shall have the right of setoff against any unpaid benefits which have accrued or may thereafter accrue under the plan, including any contributions by the participant or former participant for any claim caused by less than honorable service by the participant or former participant.

(b) Notwithstanding any provision of this article to the contrary, upon being notified by an agency of the State of West Virginia or any of its political subdivisions that an employee has been charged by criminal complaint, indictment or information with an offense which constitutes less than honorable service and larceny of funds or property from a state agency or political subdivision, the retirement board shall withhold payment or refunding of any participant's or former participant's contributions until it receives an order from a court of competent jurisdiction reflecting that the charge has been dismissed, reflecting that the participant or former participant is found not guilty, ordering the release of all or part of the funds or directing restitution to the state or political subdivision.

(c) Notwithstanding any provision of the law to the contrary, any unpaid benefits which have accrued or may thereafter accrue are subject to execution, garnishment, attachment or any other legal process for collection of a judgment for the recovery of loss or damages incurred by the state or its political subdivision caused by the participant's or former participant's less than honorable service.



§5-10A-9. Rules of construction.

If any provision of this article is determined to deprive a person of any property right which is vested and is indefeasible as of the effective date of this article, the provisions of this article shall nonetheless be effective as to any benefits or a part of any benefit under a retirement plan which shall be deemed to vest on or after the effective date of this article; and the right to receive any benefit under a retirement plan, which right shall vest on or after the effective date of this article, is hereby conditioned upon the full compliance and observance of the provisions hereof and the rendering of honorable service throughout the service in public employment or public office in respect of which such benefit is payable.



§5-10A-10. Severability.

If any section, subsection, subdivision, provision, clause or phrase of this article or the application thereof to any person or circumstance is held unconstitutional or invalid, such unconstitutionality or invalidity shall not affect other sections, subsections, subdivisions, provisions, clauses or phrases or applications of the article, and to this end each and every section, subsection, subdivision, provision, clause and phrase of this article are declared to be severable. The Legislature hereby declares that it would have enacted the remaining sections, subsections, subdivisions, provisions, clauses and phrases of this article even if it had known that any sections, subsections, subdivisions, provisions, clauses and phrases thereof would be declared to be unconstitutional or invalid, and that it would have enacted this article even if it had known that the application thereof to any person or circumstance would be held to be unconstitutional or invalid.



§5-10A-11. Notification from prosecuting attorneys.

The prosecuting attorneys of the counties of this state shall, within sixty days of a conviction or a plea agreement meeting the definition of less than honorable service, report the conviction or plea agreement to the executive director of the board, including with the report the indictment, plea agreement and any order finding the defendant guilty.






ARTICLE 10B. GOVERNMENT EMPLOYEES DEFERRED COMPENSATION PLANS.

§5-10B-1. Legislative purpose.

The legislative purpose of this enactment is to enable employees of the state, its agencies, counties, municipalities and political subdivisions of such governmental bodies to participate in voluntary deferred compensation plans authorized by the United States Internal Revenue Code as interpreted by the Internal Revenue Service, thereby permitting such employees to obtain the advantages inherent in such plans relative to the income tax treatment of the contributions and disbursements made pursuant to such voluntary income deferment plans. It is further the purpose of this enactment to authorize the establishment of separate plans for the state and its agencies and for counties, municipalities and political subdivisions within the state and to authorize county, municipal and political subdivision employees to participate in the state deferred compensation plan if their employer does not have a plan.



§5-10B-2. Definitions.

Unless the context in which used clearly indicates a different meaning, as used in this article:

(a) "Board" means the Consolidated Public Retirement Board provided for in article ten of this chapter.

(b) "Deferred compensation" means the income and earnings on that income an employee may legally defer for personal income tax purposes pursuant to the Internal Revenue Code until distribution.

(c) "Deferred compensation plan" or "plan" means a trust whereby the state employer or a public employer agrees with an employee for the voluntary reduction in employee compensation for the payment of benefits by the state employer or the public employer to the employee at a later date pursuant to this article and the federal laws and regulations relating to eligible state deferred compensation plans as described in Section 457 of the Internal Revenue Code.

(d) "Deferred compensation trust fund" or "trust" means the fund in which deferred amounts and investment income of participating employees are held.

(e) "Employee" means any person, whether appointed, elected or under contract, providing services for the state employer or public employer for which compensation is paid.

(f) "Internal Revenue Code" means the Internal Revenue Code of 1986, as it has been amended.

(g) "Investment product" means any fixed or variable rate annuity, life insurance contract, savings account, certificate of deposit, money market account, bond, mutual fund or any other form of investment not prohibited under the Internal Revenue Code and authorized by the state employer or the public employer for the purpose of receiving funds under a plan.

(h) "Public employer" means counties, municipalities or political subdivisions of those governmental bodies which meet the definition of "state" as described in Internal Revenue Code Section 457 (d)(1), but which do not meet the definition of "state employer" as used in this article.

(i) "State employer" means the State of West Virginia, which includes every state board, commission, agency and instrumentality.

(j) "Treasurer" means the state Treasurer.

(k) "Vendor" means a private entity that sells investment products or provides goods and services.



§5-10B-3. Powers; contracts; meetings.

(a) Notwithstanding any provision of this code to the contrary, including, without limitation, this chapter and chapter five-a of this code, the state employer and a public employer have the power necessary or appropriate to carry out the provisions and objectives of this article and to operate the trust, including, without limitation, entering into contracts and executing and delivering instruments; engaging consultants, Auditors, counsel, managers, advisors, trustees or any other contractors or professionals; and charging and collecting administrative fees.

(b) The state employer or any public employer may, by contract, agree with any of its employees to defer and hold in trust any portion of that employee's compensation and may subsequently purchase or acquire from vendors licensed to do business in the State of West Virginia investment products for the purpose of carrying out the objectives of the deferred compensation plan as described in this article.

(c) Employees are authorized to attend meetings called by the state employer or public employer for the purpose of explaining a plan during regular working hours.



§5-10B-3A. Automatic enrollment.

(a) Every state employee commencing work on and after July 1, 2007, shall have a minimum of $10 per pay period of his or her salary deferred to the state deferred compensation plan unless the state employee provides written notice declining to participate in accordance with the Treasurer's guidelines. A state employee may change the contribution amount or cease participating at any time. An employee declining participation in the state deferred compensation plan may elect to participate at a later time.

(b) A political subdivision may establish an automatic enrollment program in a deferred compensation plan pursuant to this article. A political subdivision employee may elect to not participate in the deferred compensation plan at any time and to change the contribution amount.



§5-10B-4. Responsibility for implementing plans -- Payroll reductions -- Billing and administration.

(a) The responsibility for implementing the deferred compensation plan for employees of the state employer shall be delegated to the board of trustees through June 30, 2006. On July 1, 2006, the Treasurer shall manage any deferred compensation plan for state employees. Any and all records, moneys, contracts, property and other matters involving deferred compensation plans for state employees shall transfer on July 1, 2006, to the Treasurer.

(b) The responsibility for implementing the deferred compensation plan for employees of a public employer is delegated to the county commission of a county, the governing body of a municipality, as that term is defined in section two, article one, chapter eight of this code, and, in the case of any other political subdivision, the board, commission or other similar body responsible for determining the policy of such political subdivision. A county commission or a governing body of another public employer may request the Treasurer authorize its employees to participate in the state plan instead of implementing its own plan.

(c) If the governing body has adopted more than one plan, an employee electing to participate shall also elect the plan or plans in which he or she desires to participate. When a public employer has not implemented a plan, its employees may participate in the state plan.

(d) Payroll reductions shall be remitted as specified by the state employer or public employer for deposit in the trust, in each instance, by the appropriate payroll officer. The board of trustees, the Treasurer or appropriately designated local officer, board or committee of deferred compensation plan may contract with one or more vendors to provide consolidated billing and all or any other goods and services needed for a plan.

(e) Plans shall operate without cost to or contribution from the state employer or public employer except for the incidental expense of administering the payroll salary reductions and the remittance thereof.

(f) The state employer and the public employers may charge fees on plan contributions, total assets, total return or other selected method as necessary to provide for the administrative expenses of a plan.



§5-10B-5. Investment of funds.

Notwithstanding any other provision of law to the contrary, the board, or the Treasurer beginning July 1, 2006, as well as the appropriate local officer, board or committee, designated as responsible for implementing a deferred compensation plan, is hereby authorized to invest compensation held pursuant to a deferred compensation plan in investment products.



§5-10B-6. Program supplemental.

The deferred compensation plan or plans established pursuant to this article shall exist and serve in addition to other retirement, pension or benefit systems established by the state employer and any public employer. The deferred compensation plan or plans established by this article shall not supersede, make inoperative or reduce any benefits provided by the consolidated retirement system or programs established by the state employer or any public employer, or any other retirement, pension or benefit program established by law for the benefit of employees.



§5-10B-7. Other benefits unaffected by deferred compensation plan.

Notwithstanding any other provision of law to the contrary, any compensation deferred under this article shall be considered part of an employee's compensation for purposes of any other employee retirement, pension or benefit program. No deferral of compensation under any deferred compensation plan shall effect a reduction of any retirement, pension or other benefit program provided by law.



§5-10B-8. Federal and state income tax.

Notwithstanding any other provision of this article or any other provision of law to the contrary, any compensation deferred under any deferred compensation plan shall not be subject to any federal, state or municipal income tax nor shall any amount of compensation deferred be included for the purposes of computation of any such income tax withheld on behalf of any employee.



§5-10B-9. Liabilities of State of West Virginia or political subdivisions.

The state employer and the public employers shall not incur any liability for losses suffered or change in value of an investment product. The financial liability of the state employer or public employer under any deferred compensation plan shall be limited in each instance to amounts paid over to the trust but not invested.



§5-10B-10. Deferred compensation plan funds held in trust.

(a) Notwithstanding anything herein to the contrary, as of January 1, 1998, all assets and income of all deferred compensation plans created or administered pursuant to this article shall be held in trust for the exclusive benefit of participants and their beneficiaries.

(b) The West Virginia Deferred Compensation Trust Fund is created within the accounts held by the Treasurer or with one or more financial institutions, vendors or any other entities selected by the Treasurer for the purpose of managing and investing the trust. A public employer managing a trust shall create a trust fund and select one or more financial institutions, vendors or other entities to hold the trust.

(c) The corpus, assets and earnings of the trust do not constitute public funds of the state or public employer and are available solely for carrying out the purposes of this article. Any contract entered into by or any obligation of the state employer or a public employer in connection with a plan does not create or constitute a debt, but is solely an obligation of the trust.



§5-10B-10A. Matching contribution program.

(a) For a period commencing July 1, 2007, and continuing through September 30, 2012, the Treasurer is authorized to establish and operate a savings incentive program pursuant to section 401(a) of the Internal Revenue Code of 1986, as amended, in which a state employee participating in the deferred compensation plan authorized in this article may receive certain matching contributions pursuant to this section. The Treasurer shall establish matching program guidelines in accordance with this article.

(b) To qualify for participation in the matching program, a state employee shall have contributed to his or her deferred compensation account not less than $10 every pay period during a fiscal year.

(c) (1) Subject to the limitations provided by subdivision (2) of this subsection and subsections (e) and (f) of this section, the Treasurer shall allocate and credit a matching sum of up to twenty-five percent of the contributions a qualified state employee made to his or her deferred compensation account during a fiscal year for a period of up to five fiscal years, which contributions shall be at least $10 in every pay period during the fiscal year and which matching contributions for any employee shall not exceed $100 in any one fiscal year and $400 total over the life of the matching program.

(2) The Treasurer shall set the amount of funds a qualified state employee may receive as a match in accordance with this section in an amount not to exceed the amount of funds authorized by the Legislature for this purpose.

(d) The matching contribution shall be remitted annually by the Treasurer from the West Virginia Deferred Compensation Matching Fund, which is hereby created, to the employee's account in the West Virginia Deferred Compensation Trust Fund no later than September 30, each year for the prior fiscal year.

(e) The Treasurer shall not obligate, authorize or pay any match for which funds are not available in the West Virginia Deferred Compensation Matching Fund.

(f) Operation of the matching program is contingent upon funding made available by the West Virginia Legislature and may be changed or discontinued at any time for a time certain or indefinitely, as determined by the Legislature or the Treasurer. The maximum amount of funds that may be expended from the Deferred Compensation Matching Fund in any one fiscal year is $1 million.

(g) On or before June 1, 2008, the unclaimed property administrator shall transfer the amount of $1 million from the Unclaimed Property Trust Fund to the Deferred Compensation Matching Fund for operation of the matching program.

(h) Moneys in the Deferred Compensation Matching Fund may be invested, in whole or in part, with the West Virginia Board of Treasury Investments or any other entity the Treasurer selects and all earnings shall accrue to and be retained by the fund.

(i) The State of West Virginia, the Treasurer and his or her employees, agents and representatives shall not be liable for any losses incurred by the Deferred Compensation Matching Fund.

(j) Any moneys remaining in the Deferred Compensation Matching Fund at the termination of the matching program shall be transferred to the General Revenue Fund of the state no later than December 31, 2012.

(k) Any public employer may elect to operate its own matching program.



§5-10B-11. Deferred Compensation Administrative Account.

The Deferred Compensation Administrative Account is created in the accounts of the Treasurer for the purposes of implementing, operating and maintaining the trust and plan. The account shall receive all fees charged and collected by the Treasurer under this article.



§5-10B-12. Confidential information exempt from disclosure.

All information contained in the records maintained pursuant to this article that would tend to disclose the identity of a participating employee, including, without limitation, social security number, account number, address, telephone number, e-mail address, amounts invested, selected investments, returns and medical or disability information, are confidential and exempt from disclosure under the provisions of article one, chapter twenty-nine-b of this code. Employees and persons authorized by employees are permitted access to their own information.



§5-10B-12A. Disclosure of information to the Treasurer for operation of the plan.

For purposes of this article, any person or entity with information pertaining to an employee participating in the state plan shall disclose to the Treasurer any payroll related information the Treasurer determines he or she needs for the operation of the state deferred compensation plan. Disclosure of the information shall begin upon enactment of this section on a schedule and under arrangements required by the Treasurer. Information disclosed pursuant to this section shall be used by the Treasurer only for the operation of the state plan. The Treasurer shall treat the information obtained as confidential and shall not disclose the information except to a vendor providing goods or services for the plan, who shall also treat the information as confidential, or as required by law.



§5-10B-13. Moneys not subject to legal process; qualified domestic relations orders.

No account, benefit or right, created pursuant to this article, accrued or accruing, is subject to execution, garnishment, attachment, sale to satisfy a judgment or order, the operation of bankruptcy or insolvency laws, or other process of law and shall be unassignable, except that accounts, benefits and contributions under the plan are subject to "qualified domestic relations orders" as that term is defined in Internal Revenue Code §414(p).



§5-10B-14. Roth accounts.

The Treasurer or any public employer may authorize Roth accounts within the plan in accordance with the Internal Revenue Code, including, without limitation, conversions, deferrals, rollovers and transfers.






ARTICLE 10C. GOVERNMENT EMPLOYEES RETIREMENT PLANS.

§5-10C-1. Legislative purpose.

The legislative purpose of this enactment is to enable this state, its agencies and political subdivisions, and political subdivisions of counties and municipalities to pick-up and pay the contributions which their employees are by law required to make to the respective retirement system in which the public employee is a member.



§5-10C-2. Construction and effect of article.

This article shall apply to all retirement plans for employees sponsored by any public employer in this state. This article shall, on and after July 1, 1986, be read in pari materia and harmonized with the provisions of this code creating any retirement system for public employees.



§5-10C-3. Definitions.

The following words and phrases as used in this article, unless a different meaning is clearly indicated by the context, have the following meanings:

(1) "Accumulated contributions" means the sum of all amounts credited to a member's individual account in the member's deposit fund and includes both contributions deducted from the compensation of a member and contributions of a member picked up and paid by the member's participating public employer, plus applicable interest thereon.

(2) "Board of trustees" means, as appropriate: The Consolidated Public Retirement Board created in article ten-d of this chapter; the Higher Education Policy Commission; the West Virginia Council for Community and Technical College Education; the institutional governing boards responsible for the higher education retirement plan and supplemental retirement plan; or the boards of trustees of the firemen's and policemen's pension and relief funds created in article twenty-two, chapter eight of this code.

(3) "Employee" means any person, whether appointed, elected or under contract, providing services for a public employer for which compensation is paid and who is a member of the applicable retirement system.

(4) "Member" means any person who has accumulated contributions standing to his or her credit in a retirement system.

(5) "Member contributions" means, as appropriate: The contributions required by section twenty-nine, article ten of this chapter from employees who are members of the West Virginia Public Employees Retirement System; the contributions required by section twenty-six, article two, chapter fifteen of this code from employees who are members of the West Virginia State Police Death, Disability and Retirement Fund; the contributions required by section seven, article fourteen-d, chapter seven of this code from employees who are members of the Deputy Sheriff Retirement System; the contributions required by section fourteen, article seven-a, chapter eighteen of this code from employees who are members of the State Teachers Retirement System; the contributions authorized or required by section fourteen-a, article seven-a of said chapter or by section four-a, article twenty-three of said chapter from employees who are members of the West Virginia higher education retirement plan and supplemental retirement plan; the contributions required by section four, article nine, chapter fifty-one of this code from employees who are members of the Judges' Retirement System; the contributions required by section nineteen, article twenty-two, chapter eight of this code from employees who are members of municipal firemen's and policemen's pension and relief funds; the contributions required by section eight, article twenty-two-a, chapter eight of this code from employees who are members of the Municipal Police Officers and Firefighters Retirement System; the contributions required by section nine, article seven-b, chapter eighteen of this code from employees who are members of the Teachers' Defined Contribution Retirement System; the contributions required by section five, article two-a, chapter fifteen of this code from the employees who are members of the West Virginia State Police Retirement System; or the contributions required by section eight, article five-v, chapter sixteen of this code from employees who are members of the West Virginia Emergency Medical Services Retirement System.

(6) "Participating public employer" means the State of West Virginia, any board, commission, department, institution or spending unit and includes any agency with full-time employees, created by rule of the Supreme Court of Appeals, which for the purpose of this article shall be considered a department of state government and county boards of education with respect to teachers employed by them; any political subdivision in the state which has elected to cover its employees, as defined in this article, under the West Virginia Public Employees Retirement System; any political subdivision in the state which has elected to cover its employees, as defined in this article, under the Deputy Sheriff Retirement System; any political subdivision in the state which has elected to cover its employees, as defined in this article, under the West Virginia Emergency Medical Services Retirement System; and any political subdivision in this state which is subject to the provisions of articles twenty-two and twenty-two-a, chapter eight of this code.

(7) "Political subdivision" means the State of West Virginia, a county, city or town in the state; a school corporation or corporate unit; any separate corporation or instrumentality established by one or more counties, cities or towns, as permitted by law; any corporation or instrumentality supported in most part by counties, cities or towns; any public corporation charged by law with the performance of a governmental function and whose jurisdiction is coextensive with one or more counties, cities or towns, any agency or organization established by or approved by the Department of Health and Human Resources for the provision of community health or mental retardation services and which is supported in part by state, county or municipal funds.

(8) "Retirement system" means, as appropriate: The West Virginia Public Employees Retirement System created in article ten of this chapter; the West Virginia State Police Death, Disability and Retirement Fund created in sections twenty-six through thirty-nine-a, inclusive, article two, chapter fifteen of this code; the West Virginia Deputy Sheriff Retirement System created in article fourteen-d, chapter seven of this code; the state Teachers Retirement System created in article seven-a, chapter eighteen of this code; the West Virginia higher education retirement plan and supplemental retirement plan created in section fourteen-a, article seven-a of said chapter and section four-a, article twenty-three of said chapter; the Judges' Retirement System created in article nine, chapter fifty-one of this code; the firemen's or policemen's pension and relief funds created in section sixteen, article twenty-two, chapter eight of this code; the Municipal Police Officers and Firefighters Retirement System created in section four, article twenty-two-a, chapter eight of this code; the Teachers' Defined Contribution Retirement System created in article seven-b, chapter eighteen of this code; the West Virginia State Police Retirement System created in article two-a, chapter fifteen of this code; or the West Virginia Emergency Medical Services Retirement System created in article five-v, chapter sixteen of this code.

(9) "Teacher" has the meaning ascribed to the term "teacher member" in section three, article seven-a, chapter eighteen of this code.



§5-10C-4. Pick-up of members' contributions by participating public employers.

(a) The State of West Virginia for its public employees and county boards of education for its teachers shall pick-up and pay the contributions which the employees are required by law to make to the retirement system in which they are a member for all compensation earned by its member employees after June 30, 1986. Any political subdivision that is a participating public employer in the West Virginia Public Employees Retirement System shall pick-up and pay the contributions which the employees are required by law to make to the retirement system in which they are members for all compensation earned by its member employees after January 1, 1995. Public employers participating in the Municipal Police Officers and Firefighters Retirement System shall pick-up and pay the contributions which the employees are required by law to make to the system in which they are members for all compensation earned by its member employees beginning January 1, 2010. Counties shall pick-up and pay the contributions which the employees are required by law to make to the Deputy Sheriff Retirement System in which they are members for all compensation earned by its member employees after June 30, 1998. Any election made by a political subdivision to pick-up and pay employee contributions prior to January 1, 1995, remains in effect and is not altered or amended by the amendments made to this section during the regular legislative session, 1995. Unless a different commencement date for pick-up is specifically stated in this section, all participating public employers under this article, with respect to retirement systems subject to this article, shall pick-up and pay the contributions which their employees are required by law to make to the retirement system in which they are a member from and after the commencement of the required employee contributions.

(b) When the participating public employer picks up and pays the contributions of its member employees, the contributions, although designated by statute as employee contributions, shall be treated as employer contributions in determining the tax treatment thereof under article twenty-one, chapter eleven of this code and the federal Internal Revenue Code of 1986, as amended, and the contributions shall not be included in the gross income of the employee in determining his or her tax treatment under those provisions until they are distributed or made available to the employee or his or her beneficiary. The participating public employer shall pay these employee contributions from the same source of funds used in paying compensation to the employee, by effecting an equal cash reduction in the gross salary of the employee, or by an off-set against future salary increases, or by a combination of reduction in gross salary and off-set against future salary increases. In no event shall any employee of a participating public employer have the right to opt out of pick-up or to elect to receive the picked-up and contributed amounts directly instead of having them paid by the participating public employer into the retirement system pursuant to this article.

(c) When employee contributions are picked up and paid by the participating public employer, they shall be treated by the board of trustees in the same manner and to the same extent as employee contributions made prior to the date on which employee contributions are picked up by the participating public employer.

(d) The amount of employee contributions picked up by the participating public employer shall be paid to the retirement system in the manner and form and in the frequency required by the board of trustees and shall be accompanied by supporting data that the board of trustees may prescribe. When paid to the retirement system, each of these amounts shall be credited to the deposit fund account of the member for whom the contribution was picked up and paid by the participating public employer.



§5-10C-5. Savings clause.

In enacting this article, it is the intent of the Legislature that the retirement plan created pursuant to this article and those created pursuant to article ten of this chapter; article fourteen-d, chapter seven of this code; article twenty-two-a, chapter eight of this code; article two, chapter fifteen of this code; article seven-a, chapter eighteen of this code; article nine, chapter fifty-one of this code; section four-a, article twenty-three, chapter eighteen of this code; section sixteen, article twenty-two, chapter eight of this code; article seven-b, chapter eighteen of this code; article two-a, chapter fifteen of this code; and article five-v, chapter sixteen of this code qualify under Section 401 of the Internal Revenue Code of 1986, as amended, and that the member contributions picked up by the participating public employer qualify under Subsection (h), Section 414 of the Internal Revenue Code of 1986, as amended. If the United States Internal Revenue Service does not approve of certain sections or phraseology of certain sections of this article as being in compliance with the statutes or regulations governing the Internal Revenue Service, the respective boards of trustees, in the adoption of the deferred compensation plan, shall adopt the terminology with respect to those sections that comply with the statutes or regulations governing the Internal Revenue Service.






ARTICLE 10D. CONSOLIDATED PUBLIC RETIREMENT BOARD.

§5-10D-1. Consolidated Public Retirement Board continued; members; vacancies; investment of plan funds.

(a) The Consolidated Public Retirement Board is continued to administer all public retirement plans in this state. It shall administer the Public Employees Retirement System established in article ten of this chapter; the Teachers Retirement System established in article seven-a, chapter eighteen of this code; the Teachers' Defined Contribution Retirement System created by article seven-b of said chapter; the West Virginia State Police Death, Disability and Retirement Fund created by article two, chapter fifteen of this code; the West Virginia State Police Retirement System created by article two-a of said chapter; the Deputy Sheriff Death, Disability and Retirement Fund created by article fourteen-d, chapter seven of this code; the Judges' Retirement System created under article nine, chapter fifty-one of this code; the Emergency Medical Services Retirement System established in article five-v, chapter sixteen of this code; and the Municipal Police Officers and Firefighters Retirement System established in article twenty-two-a, chapter eight of this code.

(b) The membership of the Consolidated Public Retirement Board consists of:

(1) The Governor or his or her designee;

(2) The State Treasurer or his or her designee;

(3) The State Auditor or his or her designee;

(4) The Secretary of the Department of Administration or his or her designee;

(5) Four residents of the state, who are not members, retirants or beneficiaries of any of the public retirement systems, to be appointed by the Governor, with the advice and consent of the Senate; and

(6) A member, annuitant or retirant of the Public Employees Retirement System who is or was a state employee; a member, annuitant or retirant of the Public Employees Retirement System who is not or was not a state employee; a member, annuitant or retirant of the Teachers Retirement System; a member, annuitant or retirant of the West Virginia State Police Death, Disability and Retirement Fund; a member, annuitant or retirant of the Deputy Sheriff Death, Disability and Retirement Fund; a member, annuitant or retirant of the Teachers' Defined Contribution Retirement System; a member, annuitant or retirant of the Emergency Medical Services Retirement System; and beginning as soon as practicable after January 1, 2010, one person who is a member, annuitant or retirant of a municipal policemen's or firemen's pension and relief fund or the West Virginia Municipal Police Officers and Firefighters Retirement System, all to be appointed by the Governor, with the advice and consent of the Senate. The Governor shall choose the member representing the municipal policemen's or firemen's pension and relief fund or the West Virginia Municipal Police Officers and Firefighters Retirement System from two names submitted by the state's largest organization of professional police officers and two names submitted by the state's largest organization of professional firefighters. Representation of the municipal police officers and firefighters shall alternate after each term on the board between persons having police officer and firefighter affiliation so that each professional group is represented on the board every other term.

All appointees to the board shall have recognized competence or significant experience in pension management or administration, actuarial analysis, institutional management or accounting. Those members appointed prior to January 1, 2010, shall be considered to have met these qualifications. One trustee shall be an attorney experienced in finance and pension matters and one trustee shall be a certified public accountant. Each member of the board must complete annual fiduciary training and timely complete any conflict of interest forms required to serve as a trustee.

(c) The appointed members of the board shall serve five-year terms. A member appointed pursuant to subdivision (6), subsection (b) of this section ceases to be a member of the board if he or she ceases to be a member of the represented system. If a vacancy occurs in the appointed membership, the Governor, within sixty days, shall fill the vacancy by appointment for the unexpired term. No more than six appointees may be of the same political party.

(d) The Consolidated Public Retirement Board has all the powers, duties, responsibilities and liabilities of the Public Employees Retirement System established pursuant to article ten of this chapter; the Teachers Retirement System established pursuant to article seven-a, chapter eighteen of this code; the Teachers' Defined Contribution Retirement System established pursuant to article seven-b of said chapter; the West Virginia State Police Death, Disability and Retirement Fund created pursuant to article two, chapter fifteen of this code; the West Virginia State Police Retirement System created by article two-a of said chapter; the Deputy Sheriff Death, Disability and Retirement Fund created pursuant to article fourteen-d, chapter seven of this code; the Judges' Retirement System created pursuant to article nine, chapter fifty-one of this code; the Emergency Medical Services Retirement System established in article five-v, chapter sixteen of this code; and the Municipal Police Officers and Firefighters Retirement System created pursuant to article twenty-two-a, chapter eight of this code, and their appropriate governing boards.

(e) The Consolidated Public Retirement Board may propose rules for legislative approval, in accordance with article three, chapter twenty-nine-a of this code, necessary to effectuate its powers, duties and responsibilities: Provided, That the board may adopt any or all of the rules, previously promulgated, of a retirement system which it administers.

(f) (1) The Consolidated Public Retirement Board shall continue to transfer all funds received for the benefit of the retirement systems, including, but not limited to, all employer and employee contributions, to the West Virginia Investment Management Board: Provided, That the employer and employee contributions of the Teachers' Defined Contribution Retirement System, established in section three, article seven-b, chapter eighteen of this code, and voluntary deferred compensation funds invested by the West Virginia Consolidated Public Retirement Board pursuant to section five, article ten-b of this chapter may not be transferred to the West Virginia Investment Management Board.

(2) The board may recover from a participating employer that fails to pay any amount due a retirement system in a timely manner the contribution due and an additional amount not to exceed interest or other earnings lost as a result of the untimely payment, or a reasonable minimum fee, whichever is greater, as provided by legislative rule promulgated pursuant to the provisions of article three, chapter twenty-nine-a of this code. Any amounts recovered shall be administered in the same manner in which the amount due is required to be administered.

(g) Notwithstanding any provision of this code or any legislative rule to the contrary, all assets of the public retirement plans set forth in subsection (a) of this section shall be held in trust. The Consolidated Public Retirement Board is a trustee for all public retirement plans, except with regard to the investment of funds: Provided, That the Consolidated Public Retirement Board is a trustee with regard to the investments of the Teachers' Defined Contribution Retirement System and any other assets of the public retirement plans administered by the Consolidated Public Retirement Board as set forth in subsection (a) of this section for which no trustee has been expressly designated in this code.

(h) The board may employ the West Virginia Investment Management Board to provide investment management consulting services for the investment of funds in the Teachers' Defined Contribution Retirement System.



§5-10D-2. Chairman and vice chairman; executive director; employees; legal advisor; actuary.

(a) The board shall elect from its own number a chairman and vice chairman.

(b) The board shall appoint an executive director of the retirement systems. The executive director shall be the chief administrative officer of all the systems and he or she shall not be a member of the board. He or she shall perform such duties as are required of him or her in this article and as the board from time to time delegates to him or her. The compensation of the executive director shall be fixed by the board subject to the approval of the Governor. The executive director shall, with the approval of the board of trustees, employ any administrative, technical and clerical employees required in the proper operation of the systems.

(c) Notwithstanding the provisions of section two, article three of this chapter, the board shall employ and be represented by an attorney licensed to practice law in the State of West Virginia who is not an active member of any of the retirement systems administered by the board.

(d) An actuary, employed by the state or the board pursuant to section four of this article, shall be the actuarial consultant to the board.



§5-10D-3. Board meetings; quorum; vote; proceedings; compensation.

(a) The board shall hold a meeting at least once each three months, and shall designate the time and place of the meeting. Seven voting trustees constitute a quorum at any meeting of the board. Each member is entitled to one vote on each question before the board. The board shall adopt its own rules of procedure and shall keep a record of its proceedings. All meetings of the board shall be public.

(b) The members shall serve as members without compensation for their services as such: Provided, That each member shall be reimbursed, upon approval of the board, for any necessary expenses actually incurred by him or her in carrying out his or her duties. No public employee member may suffer any loss of salary or wages on account of his or her service as trustee.



§5-10D-4. Employment of an actuary; duties; compensation.

(a) The board is hereby empowered and authorized to employ a state retirement actuary or actuarial firm with such qualifications as the board may prescribe or to utilize an actuary already in the employ of the state. The actuary or actuarial firm shall perform the following duties for the board:

(1) Analyze each item of state retirement legislation as to cost, actuarial soundness and adherence to sound pension policy;

(2) Prepare an actuarial note to be attached to each item of state retirement legislation prior to its formal introduction. Such actuarial note shall briefly summarize the proposed legislation and set forth its anticipated fiscal and actuarial impact on the affected state retirement system or systems; and

(3) Such other duties as the board or the board of trustees of the state public retirement system may assign.

(b) The state retirement actuary or actuarial firm, if one is employed by the board, shall be compensated in an amount to be fixed by the board. He or she shall receive, in addition, the necessary expenses incident to the performance of his or her duties. In the event that the board utilizes an actuary already employed by the state to perform duties for the board, the board shall reimburse the department or agency which actually employs the actuary for expenses, including the pro rata portion of salary that the actuary actually expends in the performance of duties for the board.



§5-10D-5.

Repealed.

Acts, 2000 Reg. Sess., Ch. 54.



§5-10D-6. Voluntary deductions by the Consolidated Public Retirement Board from monthly benefits to retirees to pay association dues.

(a) Any recipient of monthly retirement benefits from any public retirement plan in this state may authorize that a deduction from his or her monthly benefits be made for the payment of membership dues or fees to a retiree association. The deductions shall be authorized on a form provided by the Consolidated Public Retirement Board and shall include: (1) The identity and social security number of the retiree; (2) the amount and frequency of the deduction; (3) the identity and address of the association to which the dues or fees shall be paid; and (4) the signature of the retiree.

(b) Any retiree association authorized by recipients of monthly benefits from any public retirement plan in this state to receive dues or fees from deductions from retirants' monthly benefits may notify the board of its monthly dues on a form provided by the board: Provided, That no increase in dues or fees will be deducted from any retirant's monthly benefit until the retirant has completed an authorization form containing the information in subsection (a) and submitted this authorization to the board. The increased monthly retiree association dues or fees will be deducted commencing the month following the receipt of the authorization form to the board.

(c) Upon execution of the authorization and its receipt by the

Consolidated Public Retirement Board, the deduction shall be made in the manner specified on the form and remitted to the designated association on the tenth day of each month: Provided, That the deduction may not be made more frequently than monthly.

(d) Deduction authorizations may be revoked at any time at least thirty days prior to the date on which the deduction is regularly made and on a form to be provided by the Consolidated Public Retirement Board.

(e) Notwithstanding the provisions of section twenty-one, article eight, chapter five-a of this code to the contrary, a retiree association representing only West Virginia public retirees may request the board to mail voluntary membership applications and dues deduction cards to any eligible retirees of any West Virginia public retirement plan administered by the board: Provided, That the retiree association shall pay all costs associated with these mailings, including, but not limited to, copying, mailing, postage, record-keeping and auditing: Provided, however, That the board may contract with a third-party to provide mailing services that agrees to maintain the confidentiality of the names, addresses and other personally identifiable information of the retirants.

(f) The board is not liable to any retirant, beneficiary or other annuitant for any action undertaken pursuant to this section. Any retiree association agrees, by requesting the board to deduct dues or fees or to provide mailings for it, to be responsible for any errors or omissions by the board in conducting these activities pursuant to this section.

(g) If any retiree association fails to timely pay to the board all costs required by this section, the board is authorized to thereafter refuse to provide the services in subsection (e).

(h) The provisions of this section shall expire July 1, 2022.



§5-10D-6A. Voluntary election by eligible retired public safety officers to have amounts from eligible retirement plan distributed to pay for qualified health insurance premiums.

(a) Effective on or after January 1, 2007, any eligible retired public safety officer who is a participant or member under any eligible retirement plan administered by the board may voluntarily elect to have amounts from an eligible retirement plan distributed in order to pay for qualified health insurance premiums. Such election shall be made in writing, in a form and manner authorized by the board, and shall be consistent with the provisions of Section 402(l)(6) of the Internal Revenue Code as it may be amended from time to time.

(b) The definitions of the following terms contained in Section 402(l)(4) of the Internal Revenue Code, as it may be amended from time to time, shall apply for purposes of this section:

(1)"Eligible retirement plan";

(2)"Eligible retired public safety officer";

(3)"Public safety officer"; and

(4)"Qualified health insurance premiums".

(c) The amount which a participant or member may elect to have distributed pursuant to subsection (a) of this section shall not exceed $3,000 per taxable year of the participant or member (or such other limitation amount as is specified in Section 402(l)(2) of the Internal Revenue Code, as it may be amended or as the limitation may be adjusted from time to time) and any amounts so elected to be distributed shall be paid by the board directly to the provider in payment of the qualified health insurance premiums. "Qualified health insurance premiums" includes premiums for certain accident or health insurance plans and certain long-term care insurance contracts.

(d) For purposes of this section, all eligible retirement plans administered by the board shall be treated as a single plan.



§5-10D-7. Compensation limitations; effective dates.

(a) Effective for plan years beginning after December 31, 1995, and prior to January 1, 2002, the annual compensation of a participant taken into account in determining benefits or contributions under any of the public retirement plans administered by the board and which are qualified plans under Section 401(a) of the Internal Revenue Code may not exceed $150,000, as indexed in accordance with the provisions of Section 401(a)(17) of the Internal Revenue Code. Effective for plan years beginning on or after January 1, 2002, the annual compensation of each participant taken into account in determining allocations for any plan year beginning on or after the January 1, 2002, shall not exceed $200,000 as adjusted for cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. In determining benefit accruals in plan years beginning after December 31, 2001, the annual compensation limit for determination periods beginning before January 1, 2002, shall be $200,000. Annual compensation means compensation during the plan year or any other consecutive twelve-month period over which compensation is otherwise determined (the determination period). The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within that calendar year. This provision applies notwithstanding any other provision to the contrary in this code and notwithstanding any provisions of any legislative rule.

(b) In applying the limitations of subsection (a) of this section, the Consolidated Public Retirement Board may: (1) Adopt policies or procedures that may be necessary or appropriate in applying the compensation limitations of Section 401(a)(17) to participants, including, without limitation, the adoption and application of any transitional rules to implement the compensation limitations; and (2) to take any actions that may at any time be required by the internal revenue service regarding compliance with the requirements of Section 401(a)(17), including, without limitation, distributions, credits, set-asides or other adjustments.



§5-10D-8.

Repealed.

Acts, 2010 Reg. Sess., Ch. 32.



§5-10D-9. When annuities to be paid.

For all of the public retirement plans administered by the board, the board shall make monthly annuity payments on the twenty-fifth day of each month, except the month of December, when the board shall make the payments on December 18, . If the date of payment falls on a holiday, Saturday or Sunday, then the payment shall be made on the preceding workday. All annuities shall be paid in twelve monthly payments.



§5-10D-10. Death benefits for participants or members who die while performing qualified military service; treatment of differential wage payments.

(a) Death benefits. In the case of a death occurring on or after January 1, 2007, if a participant or member of any plan administered by the board dies while performing qualified military service (as defined in Section 414(u) of the Internal Revenue Code), the survivors of the participant or member are entitled to any additional benefits (other than benefit accruals relating to the period of qualified military service) provided under the plan as if the participant or member had resumed and then terminated employment on account of death, to the extent required by Section 401(a)(37) of the Internal Revenue Code: Provided, That the death of the participant or member shall not be considered to be by reason of injury, illness or disease resulting from an occupational risk or hazard inherent in or peculiar to the service required of the participant or member, or as having occurred in the performance of his or her duties as a member, or as a result of any service-related illness or injury.

(b) Differential wage payments. For years beginning on or after December 31, 2008, if a participant or member of any plan administered by the board is receiving a differential wage payment (as defined by Section 3401(h)(2) of the Internal Revenue Code), then for purposes of applying the Internal Revenue Code to the plan, all of the following shall apply: (i) The participant or member shall be treated as an employee of the employer making the payment; and (ii) the differential wage payment shall be treated as compensation of the participant or member for purposes of applying the Internal Revenue Code (but not for purposes of determining contributions and benefits under the plan, unless the plan terms explicitly so provide); (iii) the plan shall not be treated as failing to meet the requirements of any provision described in Section 414(u)(1)(C) of the Internal Revenue Code by reason of any contribution or benefit which is based on the differential wage payment.

(c) Nondiscrimination. Subsection (b)(iii) applies only if all employees of the employer performing service in the uniformed services described in Section 3401(h)(2)(A) of the Internal Revenue Code are entitled to receive differential wage payments (as defined in Section 3401(h)(2) of the Internal Revenue Code) on reasonably equivalent terms and, if eligible to participate in a retirement plan maintained by the employer, to make contributions based on the payments on reasonably equivalent terms.



§5-10D-11. Liability of participating public employer for delinquent retirement contributions; liability of participating public employer's successor for delinquent retirement contributions; lien for delinquent contributions; collection by suit.

(a) A participating public employer of a public retirement system administered pursuant to this article that fails, for a period of sixty days, to pay: (i) An employee retirement contribution; (ii) an employer retirement contribution; (iii) a delinquency fee; (iv) any other fees, charges or costs related to the public retirement system; or (v) any combination of subdivisions (i) through (iv) of this subsection, is liable for the amount pursuant to this article.

(b) If a participating public employer of a public retirement system administered pursuant to this article: (i) Sells all or substantially all of its stock or assets; (ii) merges with another entity; (iii) dissolves its business; or (iv) participates, voluntarily or involuntarily, in an event which causes its business to terminate, all unpaid employee retirement contributions, employer retirement contributions, delinquency fees and other fees, charges, or costs related to the public retirement system shall be paid within thirty days of the date of applicable event identified in subdivision (i) through (iv) of this subsection.

(c) A transferee, successor or assignee of a participating public employer of a public retirement system administered pursuant to this article is liable for the payment of all employee retirement contributions, employer retirement contributions, delinquency fees and other fees, charges or costs related to the public retirement system, if the participating public employer does not pay those amounts as provided in subsection (b) of this section.

(d) All amounts due to the Consolidated Public Retirement Board from a participating public employer under this article is a debt owed to the Consolidated Public Retirement Board enforceable by a lien on all assets of a participating public employer, or its transferee, successor or assignee within this state. The lien attaches to all assets of a participating public employer within this state, or all assets of its transferee, successor or assignee on the date that any amount owed to the Consolidated Public Retirement Board is due. If a participating public employer, or its transferee, successor or assignee fails to pay an amount owed to the Consolidated Public Retirement Board under this article for a period of more than sixty days, the Consolidated Public Retirement Board may enforce the lien against the participating public employer, or its transferee, successor or assignee by instituting an action in the Circuit Court of Kanawha County. In the event that the Consolidated Public Retirement Board institutes an action against a participating public employer, or its transferee, successor or assignee to enforce a lien, the Consolidated Public Retirement Board is entitled to recover the amounts identified in subsection (a) of this section and in addition to those amounts, is entitled to recover all fees and costs incurred by the Consolidated Public Retirement Board during the pendency of the action, including, without limitation, accrued interest, expert witness costs, filing fees, deposition costs and reasonable attorney fees.

(e) If a section, subsection, subdivision, provision, clause or phrase of this article or its application to any person or circumstance is held unconstitutional or invalid, the unconstitutionality or invalidity does not affect other sections, subsections, subdivisions, provisions, clauses or phrases or applications of the article, and to this end each and every section, subsection, subdivision, provision, clause and phrase of this article are declared to be severable. The Legislature declares that it would have enacted the remaining sections, subsections, subdivisions, provisions, clauses and phrases of this article even if it had known that any sections, subsections, subdivisions, provisions, clauses and phrases of this article would be declared to be unconstitutional or invalid, and that it would have enacted this article even if it had known that its application to any person or circumstance would be held to be unconstitutional or invalid.



§5-10D-12.  Employer reporting requirements.

Pursuant to its responsibility as a regulatory body, the Consolidated Public Retirement Board shall collect all information regarding individuals employed with a participating public employer of a retirement system administered pursuant to this article necessary to ensure compliance with retirement plan provisions. All participating public employers of a public retirement system administered pursuant to this article shall promptly report all individuals employed with the participating public employer to the board and include information regarding the individual including, but not limited to, the individual’s name, social security number, gross salary or compensation, rate of pay, hours or days worked or paid, type of pay (salary, hourly or per diem), employment contract period, job title, permanent or temporary employment, full-time or part-time employment, scheduled hours and benefit eligibility.






ARTICLE 11. HUMAN RIGHTS COMMISSION.

§5-11-1. Short title.

This article shall be known and may be cited and referred to as "The West Virginia Human Rights Act."



§5-11-2. Declaration of policy.

It is the public policy of the State of West Virginia to provide all of its citizens equal opportunity for employment, equal access to places of public accommodations, and equal opportunity in the sale, purchase, lease, rental and financing of housing accommodations or real property. Equal opportunity in the areas of employment and public accommodations is hereby declared to be a human right or civil right of all persons without regard to race, religion, color, national origin, ancestry, sex, age, blindness or disability. Equal opportunity in housing accommodations or real property is hereby declared to be a human right or civil right of all persons without regard to race, religion, color, national origin, ancestry, sex, blindness, disability or familial status.

The denial of these rights to properly qualified persons by reason of race, religion, color, national origin, ancestry, sex, age, blindness, disability or familial status is contrary to the principles of freedom and equality of opportunity and is destructive to a free and democratic society.



§5-11-3. Definitions.

When used in this article:

(a) The term "person" means one or more individuals, partnerships, associations, organizations, corporations, labor organizations, cooperatives, legal representatives, trustees, trustees in bankruptcy, receivers and other organized groups of persons;

(b) The term "commission" means the West Virginia Human Rights Commission;

(c) The term "director" means the executive director of the commission;

(d) The term "employer" means the state, or any political subdivision thereof, and any person employing twelve or more persons within the state for twenty or more calendar weeks in the calendar year in which the act of discrimination allegedly took place or the preceding calendar year: Provided, That such terms shall not be taken, understood or construed to include a private club;

(e) The term "employee" shall not include any individual employed by his or her parents, spouse or child;

(f) The term "labor organization" includes any organization which exists for the purpose, in whole or in part, of collective bargaining or of dealing with employers concerning grievances, terms or conditions of employment or for other mutual aid or protection in relation to employment;

(g) The term "employment agency" includes any person undertaking, with or without compensation, to procure, recruit, refer or place employees. A newspaper engaged in the activity of advertising in the normal course of its business shall not be deemed to be an employment agency;

(h) The term "discriminate" or "discrimination" means to exclude from, or fail or refuse to extend to, a person equal opportunities because of race, religion, color, national origin, ancestry, sex, age, blindness, disability or familial status and includes to separate or segregate;

(i) The term "unlawful discriminatory practices" includes only those practices specified in section nine of this article;

(j) The term "place of public accommodations" means any establishment or person, as defined herein, including the state, or any political or civil subdivision thereof, which offers its services, goods, facilities or accommodations to the general public, but shall not include any accommodations which are in their nature private. To the extent that any penitentiary, correctional facility, detention center, regional jail or county jail is a place of public accommodation, the rights, remedies and requirements provided by this article for any violation of subdivision (6), section nine of this article shall not apply to any person other than: (1) Any person employed at a penitentiary, correctional facility, detention center, regional jail or county jail; (2) any person employed by a law-enforcement agency; or (3) any person visiting any such employee or visiting any person detained in custody at such facility;

(k) The term "age" means the age of forty or above;

(l) For the purpose of this article, a person shall be considered to be blind only if his central visual acuity does not exceed twenty/two hundred in the better eye with correcting lenses, or if his visual acuity is greater than twenty/two hundred but is occasioned by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees; and

(m) The term "disability" means:

(1) A mental or physical impairment which substantially limits one or more of such person's major life activities. The term "major life activities" includes functions such as caring for one's self, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working;

(2) A record of such impairment; or

(3) Being regarded as having such an impairment.

For the purposes of this article, this term does not include persons whose current use of or addiction to alcohol or drugs prevents such persons from performing the duties of the job in question or whose employment, by reason of such current alcohol or drug abuse, would constitute a direct threat to property or the safety of others.



§5-11-4. Powers and objectives.

The commission shall have the power and authority and shall perform the functions and services as in this article prescribed and as otherwise provided by law. The commission shall encourage and endeavor to bring about mutual understanding and respect among all racial, religious and ethnic groups within the state and shall strive to eliminate all discrimination in employment and places of public accommodations by virtue of race, religion, color, national origin, ancestry, sex, age, blindness or handicap and shall strive to eliminate all discrimination in the sale, purchase, lease, rental or financing of housing and other real property by virtue of race, religion, color, national origin, ancestry, sex, blindness, handicap or familial status.



§5-11-5. Composition; appointment, terms and oath of members; compensation and expenses.

The commission shall be composed of nine members, all residents and citizens of the State of West Virginia and broadly representative of the several racial, religious and ethnic groups residing within the state, to be appointed by the Governor, by and with the advice and consent of the Senate. Not more than five members of the commission shall be members of the same political party and at least one member, but not more than three members, shall be from any one congressional district.

Members of the commission shall be appointed for terms of three years commencing on July 1, of the year of their appointments, except that the nine members first appointed hereunder shall be appointed for terms of from one to three years, respectively, so that the terms of three members of the commission will expire on June 30 of each succeeding year thereafter. Upon the expiration of the initial terms, all subsequent appointments shall be for terms of three years each, except that appointments to fill vacancies shall be for the unexpired term thereof. Members shall be eligible for reappointment. Before assuming and performing any duties as a member of the commission, each commission member shall take and subscribe to the official oath prescribed by section 5, article IV of the Constitution of West Virginia, which executed oath shall be filed in the office of the Secretary of State.

The members of the commission shall not receive a salary, but each appointed member shall be paid $50 per diem for actual time spent in the performance of duties under this article and shall be reimbursed for actual and necessary expenses incident to the performance of their duties, upon presentation of an itemized and sworn statement thereof. The foregoing per diem and reimbursement for actual and necessary expenses shall be paid from appropriations made by the Legislature to the commission.



§5-11-6. Commission organization and personnel; executive director; offices; meetings; quorum; expenses of personnel.

As soon as practical after July 1, of each year, the Governor shall call a meeting of the commission to be convened at the state Capitol. The commission shall at such meeting organize by electing one of its members as chairperson of the commission and one as vice chairperson thereof for a term of one year or until their successors are elected and qualified. At such meeting the commission shall also elect from its membership such other officers as may be found necessary and proper for its effective organization.

The Governor shall, by and with the advice and consent of the Senate, appoint an executive director to serve at his or her will and pleasure. The executive director shall serve as secretary of the commission. The executive director shall have a college degree. He or she shall be selected with particular reference to his or her training, experience and qualifications for the position and shall be paid an annual salary, payable in monthly installments, from any appropriations made therefor. The commission, upon recommendation of the executive director and in accordance with the requirements of the civil service law, may employ such personnel as may be necessary for the effective and orderly performance of the functions and services of the commission. The commission shall employ an administrative law judge who shall be an attorney, duly licensed to practice law in the State of West Virginia, for the conduct of the public hearings authorized in subdivision (3), subsection (d), section eight of this article.

The commission shall equip and maintain its offices at the state Capitol and shall hold its annual organizational meeting there. The commission may hold other meetings during the year at such times and places within the state as may be found necessary and may maintain one branch office within the state as determined by the commission to be necessary for the effective and orderly performance of the functions and services of the commission. Any five members of the commission shall constitute a quorum for the transaction of business. Minutes of its meetings shall be kept by its secretary.

The executive director and other commission personnel shall be reimbursed for necessary and reasonable travel and subsistence expenses actually incurred in the performance of commission services upon presentation of properly verified expense accounts as prescribed by law.



§5-11-7. Assistance to commission; legal services.

The commission may call upon other officers, departments and agencies of the state government to assist in its hearings, programs and projects. The Attorney General of the state shall render legal services to the commission upon request made by the commission or by the chairman or the executive director thereof.



§5-11-8. Commission powers; functions; services.

The commission is hereby authorized and empowered:

(a) To cooperate and work with federal, state and local government officers, units, activities and agencies in the promotion and attainment of more harmonious understanding and greater equality of rights between and among all racial, religious and ethnic groups in this state;

(b) To enlist the cooperation of racial, religious and ethnic units, community and civic organizations, industrial and labor organizations and other identifiable groups of the state in programs and campaigns devoted to the advancement of tolerance, understanding and the equal protection of the laws of all groups and peoples;

(c) To receive, investigate and pass upon complaints alleging discrimination in employment or places of public accommodations, because of race, religion, color, national origin, ancestry, sex, age, blindness or disability, and complaints alleging discrimination in the sale, purchase, lease, rental and financing of housing accommodations or real property because of race, religion, color, national origin, ancestry, sex, blindness, disability or familial status, and to initiate its own consideration of any situations, circumstances or problems, including therein any racial, religious or ethnic group tensions, prejudice, disorder or discrimination reported or existing within the state relating to employment, places of public accommodations, housing accommodations and real property;

(d) To hold and conduct public and private hearings, in the county where the respondent resides or transacts business or where agreed to by the parties or where the acts complained of occurred, on complaints, matters and questions before the commission and, in connection therewith, relating to discrimination in employment or places of public accommodations, housing accommodations or real property and during the investigation of any formal complaint before the commission relating to employment, places of public accommodations, housing accommodations or real property to:

(1) Issue subpoenas and subpoenas duces tecum upon the approval of the executive director or the chairperson of the commission; administer oaths; take the testimony of any person under oath; and make reimbursement for travel and other reasonable and necessary expenses in connection with such attendance;

(2) Furnish copies of public hearing records to parties involved therein upon their payment of the reasonable costs thereof to the commission;

(3) Delegate to an administrative law judge who shall be an attorney, duly licensed to practice law in West Virginia, the power and authority to hold and conduct hearings, as herein provided, to determine all questions of fact and law presented during the hearing and to render a final decision on the merits of the complaint, subject to the review of the commission as hereinafter set forth.

Any respondent or complainant who shall feel aggrieved at any final action of an administrative law judge shall file a written notice of appeal with the commission by serving such notice on the executive director and upon all other parties within thirty days after receipt of the administrative law judge's decision. The commission shall limit its review upon such appeals to whether the administrative law judge's decision is:

(A) In conformity with the Constitution and the laws of the state and the United States;

(B) Within the commission's statutory jurisdiction or authority;

(C) Made in accordance with procedures required by law or established by appropriate rules of the commission;

(D) Supported by substantial evidence on the whole record; or

(E) Not arbitrary, capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(4) To enter into conciliation agreements and consent orders.

Each conciliation agreement shall include provisions requiring the respondent to refrain from the commission of unlawful discriminatory practices in the future and shall contain such further provisions as may be agreed upon by the commission and the respondent.

If the respondent and the commission agree upon conciliation terms, the commission shall serve upon the complainant a copy of the proposed conciliation agreement. If the complainant agrees to the terms of the agreement or fails to object to such terms within fifteen days after its service upon him or her, the commission shall issue an order embodying such conciliation agreement. If the complainant objects to the agreement, he or she shall serve a specification of his or her objections upon the commission within such period. Unless such objections are met or withdrawn within ten days after service thereof, the commission shall notice the complaint for hearing.

Notwithstanding any other provisions of this section, the commission may, where it finds the terms of the conciliation agreement to be in the public interest, execute such agreement, and limit the hearing to the objections of the complainant.

If a conciliation agreement is entered into, the commission shall serve a copy of the order embodying such agreement upon all parties to the proceeding.

Not later than one year from the date of a conciliation agreement, the commission shall investigate whether the respondent is complying with the terms of such agreement. Upon a finding of noncompliance, the commission shall take appropriate action to assure compliance;

(5) To apply to the circuit court of the county where the respondent resides or transacts business for enforcement of any conciliation agreement or consent order by seeking specific performance of such agreement or consent order;

(6) To issue cease and desist orders against any person found, after a public hearing, to have violated the provisions of this article or the rules of the commission;

(7) To apply to the circuit court of the county where the respondent resides or transacts business for an order enforcing any lawful cease and desist order issued by the commission;

(e) To recommend to the Governor and Legislature policies, procedures, practices and legislation in matters and questions affecting human rights;

(f) To delegate to its executive director such powers, duties and functions as may be necessary and expedient in carrying out the objectives and purposes of this article;

(g) To prepare a written report on its work, functions and services for each year ending on June 30 and to deliver copies thereof to the Governor on or before December 1, next thereafter;

(h) To do all other acts and deeds necessary and proper to carry out and accomplish effectively the objects, functions and services contemplated by the provisions of this article, including the promulgation of legislative rules in accordance with the provisions of article three, chapter twenty-nine-a of this code, implementing the powers and authority hereby vested in the commission;

(i) To create such advisory agencies and conciliation councils, local, regional or statewide, as in its judgment will aid in effectuating the purposes of this article, to study the problems of discrimination in all or specific fields or instances of discrimination because of race, religion, color, national origin, ancestry, sex, age, blindness, disability or familial status; to foster, through community effort or otherwise, goodwill, cooperation and conciliation among the groups and elements of the population of this state, and to make recommendations to the commission for the development of policies and procedures, and for programs of formal and informal education, which the commission may recommend to the appropriate state agency. Such advisory agencies and conciliation councils shall be composed of representative citizens serving without pay. The commission may itself make the studies and perform the acts authorized by this subdivision. It may, by voluntary conferences with parties in interest, endeavor by conciliation and persuasion to eliminate discrimination in all the stated fields and to foster goodwill and cooperation among all elements of the population of the state;

(j) To accept contributions from any person to assist in the effectuation of the purposes of this section and to seek and enlist the cooperation of private, charitable, religious, labor, civic and benevolent organizations for the purposes of this section;

(k) To issue such publications and such results of investigation and research as in its judgment will tend to promote goodwill and minimize or eliminate discrimination: Provided, That the identity of the parties involved shall not be disclosed.



§5-11-9. Unlawful discriminatory practices.

It shall be an unlawful discriminatory practice, unless based upon a bona fide occupational qualification, or except where based upon applicable security regulations established by the United States or the State of West Virginia or its agencies or political subdivisions:

(1) For any employer to discriminate against an individual with respect to compensation, hire, tenure, terms, conditions or privileges of employment if the individual is able and competent to perform the services required even if such individual is blind or disabled: Provided, That it shall not be an unlawful discriminatory practice for an employer to observe the provisions of any bona fide pension, retirement, group or employee insurance or welfare benefit plan or system not adopted as a subterfuge to evade the provisions of this subdivision: Provided, however, That an employer my grant preference in hiring to a veteran or a disabled veteran in accordance with the provisions of section nine-a of this article without violating the provisions of this article.

(2) For any employer, employment agency or labor organization, prior to the employment or admission to membership, to: (A) Elicit any information or make or keep a record of or use any form of application or application blank containing questions or entries concerning the race, religion, color, national origin, ancestry, sex or age of any applicant for employment or membership; (B) print or publish or cause to be printed or published any notice or advertisement relating to employment or membership indicating any preference, limitation, specifications or discrimination based upon race, religion, color, national origin, ancestry, sex, disability or age; or (C) deny or limit, through a quota system, employment or membership because of race, religion, color, national origin, ancestry, sex, age, blindness or disability;

(3) For any labor organization because of race, religion, color, national origin, ancestry, sex, age, blindness or disability of any individual to deny full and equal membership rights to any individual or otherwise to discriminate against such individual with respect to hire, tenure, terms, conditions or privileges of employment or any other matter, directly or indirectly, related to employment;

(4) For an employer, labor organization, employment agency or any joint labor-management committee controlling apprentice training programs to:

(A) Select individuals for an apprentice training program registered with the State of West Virginia on any basis other than their qualifications as determined by objective criteria which permit review;

(B) Discriminate against any individual with respect to his or her right to be admitted to or participate in a guidance program, an apprenticeship training program, on-the-job training program or other occupational training or retraining program;

(C) Discriminate against any individual in his or her pursuit of such programs or to discriminate against such a person in the terms, conditions or privileges of such programs;

(D) Print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for these programs or to make any inquiry in connection with a program which expresses, directly or indirectly, discrimination or any intent to discriminate unless based upon a bona fide occupational qualification;

(5) For any employment agency to fail or refuse to classify properly, refer for employment or otherwise to discriminate against any individual because of his or her race, religion, color, national origin, ancestry, sex, age, blindness or disability;

(6) For any person being the owner, lessee, proprietor, manager, superintendent, agent or employee of any place of public accommodations to:

(A) Refuse, withhold from or deny to any individual because of his or her race, religion, color, national origin, ancestry, sex, age, blindness or disability, either directly or indirectly, any of the accommodations, advantages, facilities, privileges or services of the place of public accommodations;

(B) Publish, circulate, issue, display, post or mail, either directly or indirectly, any written or printed communication, notice or advertisement to the effect that any of the accommodations, advantages, facilities, privileges or services of any such place shall be refused, withheld from or denied to any individual on account of race, religion, color, national origin, ancestry, sex, age, blindness or disability, or that the patronage or custom thereat of any individual, belonging to or purporting to be of any particular race, religion, color, national origin, ancestry, sex or age, or who is blind or disabled, is unwelcome, objectionable, not acceptable, undesired or not solicited; or

(7) For any person, employer, employment agency, labor organization, owner, real estate broker, real estate salesman or financial institution to:

(A) Engage in any form of threats or reprisal, or to engage in, or hire, or conspire with others to commit acts or activities of any nature, the purpose of which is to harass, degrade, embarrass or cause physical harm or economic loss or to aid, abet, incite, compel or coerce any person to engage in any of the unlawful discriminatory practices defined in this section;

(B) Willfully obstruct or prevent any person from complying with the provisions of this article, or to resist, prevent, impede or interfere with the commission or any of its members or representatives in the performance of a duty under this article; or

(C) Engage in any form of reprisal or otherwise discriminate against any person because he or she has opposed any practices or acts forbidden under this article or because he or she has filed a complaint, testified or assisted in any proceeding under this article.



§5-11-9A. Veterans preference not a violation of equal employment opportunity under certain circumstances.

An employer may grant preference in hiring to a veteran or disabled veteran who has been honorably discharged from the United States Armed Services: Provided, That the veteran or disabled veteran meets all of the knowledge, skills, and eligibility requirements of the job, and provided further that, granting the preference does not violate any state equal employment opportunity law. For purposes of this section, the term “veteran” means any person who has received an honorable discharge and: (a) Has provided more than one hundred eighty consecutive days of full-time, active-duty service in the United States Armed Services or Reserve components thereof, including the National Guard; or (b) has a service-connected disability rating fixed by the United States Department of Veterans Affairs.



§5-11-10. Discriminatory practices; investigations, hearings, procedures and orders.

Any individual claiming to be aggrieved by an alleged unlawful discriminatory practice shall make, sign and file with the commission a verified complaint, which shall state the name and address of the person, employer, labor organization, employment agency, owner, real estate broker, real estate salesman or financial institution alleged to have committed the unlawful discriminatory practice complained of, and which shall set forth the particulars thereof and contain such other information as may be required by the commission's rules and regulations. The commission upon its own initiative, or the Attorney General, shall, in like manner, make, sign and file such complaint. Any employer, whose employees, or some of them, hinder or threaten to hinder compliance with the provisions of this article, shall file with the commission a verified complaint, asking for assistance by conciliation or other remedial action and, during such period of conciliation or other remedial action, no hearings, orders or other actions shall be held, made or taken by the commission against such employer. Any complaint filed pursuant to this article must be filed within three hundred sixty-five days after the alleged act of discrimination.

After the filing of any complaint, or whenever there is reason to believe that an unlawful discriminatory practice has been committed, the commission shall make a prompt investigation in connection therewith.

If it shall be determined after such investigation that no probable cause exists for substantiating the allegations of the complaint, the commission shall, within ten days from such determination, cause to be issued and served upon the complainant written notice of such determination, and the said complainant or his attorney may, within ten days after such service, file with the commission a written request for a meeting with the commission to show probable cause for substantiating the allegations of the complaint. If it shall be determined after such investigation or meeting that probable cause exists for substantiating the allegations of the complaint, the commission shall immediately endeavor to eliminate the unlawful discriminatory practices complained of by conference, conciliation and persuasion. The members of the commission and its staff shall not disclose what has transpired in the course of such endeavors: Provided, That the commission may publish the facts in the case of any complaint which has been dismissed, and the terms of conciliation when the complaint has been adjusted, without disclosing the identity of the parties involved.

In case of failure so to eliminate such practice or in advance thereof, if in the judgment of the commission circumstances so warrant, the commission shall cause to be issued and served a written notice, together with a copy of such complaint as the same may have been amended, in the manner provided by law for the service of summons in civil actions, requiring the person, employer, labor organization, employment agency, owner, real estate broker, real estate salesman or financial institution named in such complaint, hereinafter referred to as respondent, to answer the charges of such complaint at a hearing before the commission in the county where the respondent resides or transacts business at a time and place to be specified in such notice: Provided, That said written notice be served at least thirty days prior to the time set for the hearing.

The case in support of the complaint shall be presented before the commission by one of its attorneys or agents. The respondent may file a written, verified answer to the complaint and appear at such hearing in person or otherwise, with or without counsel, and submit testimony and evidence. Except as provided in this article, all of the pertinent provisions of article five, chapter twenty-nine-a of this code shall apply to and govern the hearing and the administrative procedures in connection with and following such hearing, with like effect as if the provisions of said article five were set forth in extensor in this section.

If, after such hearing and consideration of all of the testimony, evidence and record in the case, the commission shall find that a respondent has engaged in or is engaging in any unlawful discriminatory practice as defined in this article, the commission shall issue and cause to be served on such respondent an order to cease and desist from such unlawful discriminatory practice and to take such affirmative action, including, but not limited to, hiring, reinstatement or upgrading of employees, with or without back pay, admission or restoration to membership in any respondent labor organization, or the admission to full and equal enjoyment of the services, goods, facilities, or accommodations offered by any respondent place of public accommodation, and the sale, purchase, lease, rental or financial assistance to any complainant otherwise qualified for the housing accommodation or real property, denied in violation of this article, as in the judgment of the commission, will effectuate the purposes of this article, and including a requirement for report of the manner of compliance. Such order shall be accompanied by findings of fact and conclusions of law as specified in section three, article five, chapter twenty-nine-a of this code.

If, after such hearing and consideration of all of the testimony, evidence and record in the case, the commission shall find that a respondent has not engaged in such unlawful discriminatory practice, the commission shall state its findings of fact and conclusions of law as aforesaid and shall issue and cause to be served on the complainant an order dismissing the said complaint as to such respondent.

A copy of its order shall be delivered in all cases by the commission to the complainant, the respondent, the Attorney General and to such other public officers as the commission may deem proper. Any such order shall not be enforceable except as provided in section eleven of this article.



§5-11-11. Appeal and enforcement of commission orders.

(a) From any final order of the commission, an application for review may be prosecuted by either party to the Supreme Court of Appeals within thirty days from the receipt thereof by the filing of a petition therefor to such court against the commission and the adverse party as respondents, and the clerk of such court shall notify each of the respondents and the commission of the filing of such petition. The commission shall, within ten days after receipt of such notice, file with the clerk of the court the record of the proceedings had before it, including all the evidence. The court or any judge thereof in vacation may thereupon determine whether or not a review shall be granted. And if granted to a nonresident of this state, he shall be required to execute and file with the clerk before such order or review shall become effective, a bond, with security to be approved by the clerk, conditioned to perform any judgment which may be awarded against him or thereon. The commission may certify to the court and request its decision of any question of law arising upon the record, and withhold its further proceeding in the case, pending the decision of court on the certified question, or until notice that the court has declined to docket the same. If a review be granted or the certified question be docketed for hearing, the clerk shall notify the board and the parties litigant or their attorneys and the commission of the fact by mail. If a review be granted or the certified question docketed, the case shall be heard by the court in the manner provided for other cases: Provided, That in the following cases the appellant may prosecute the appeal in the circuit court of Kanawha County pursuant to section four, article five, chapter twenty-nine-a of this code: (1) Cases in which the commission awards damages other than back pay exceeding $5,000; (2) cases in which the commission awards back pay exceeding $30,000; and (3) cases in which the parties agree that the appeal should be prosecuted in circuit court. In such cases the appellee shall respond within thirty days of filing and the court shall make a determination within the following thirty days: Provided, however, That appeals filed erroneously in the circuit court after April 1, 1987, and prior to July 1, 1989, may be prosecuted in the Supreme Court of Appeals without regard to the time limits specified herein: Provided further, That any party adversely affected by the final judgment of the circuit court of Kanawha County may seek review thereof by appeal to the Supreme Court of Appeals pursuant to section one, article six, chapter twenty-nine-a of this code filed within thirty days of entry of the final order of the circuit court.

The appeal procedure contained in this subsection shall be the exclusive means of review, notwithstanding the provisions of chapter twenty-nine-a of this code: Provided, That such exclusive means of review shall not apply to any case wherein an appeal or a petition for enforcement of a cease and desist order has been filed with a circuit court of this state prior to April 1, 1987.

(b) In the event that any person shall fail to obey a final order of the commission within thirty days after receipt of the same, or, if applicable, within thirty days after a final order of the circuit court or the Supreme Court of Appeals, a party or the commission may seek an order from the circuit court for its enforcement. Such proceedings shall be initiated by filing of a petition in said court, and served upon the respondent in the manner provided by law for the service of summons in civil actions; a hearing shall be held on such petition within sixty days of the date of service. The court may grant appropriate temporary relief, and shall make and enter upon the pleadings, testimony and proceedings such order as is necessary to enforce the order of the commission or Supreme Court of Appeals.



§5-11-12. Local human relations commissions.

(a) The legislative body of a political subdivision may, by ordinance or resolution, authorize the establishment or membership in and support of a local human relations commission. The number and qualifications of the members of any local commission and their terms and method of appointment or removal shall be such as may be determined and agreed upon by the legislative body, except that no such member shall hold office in any political party.

(b) The legislative body of any political subdivision shall have the authority to appropriate funds, in such amounts as may be deemed necessary, for the purpose of contributing to the operation of a local commission.

(c) The local commission shall have the power to appoint such employees and staff, as it may deem necessary, to fulfill its purpose.



§5-11-13. Exclusiveness of remedy; exceptions.

(a) Except as provided in subsection (b), nothing contained in this article shall be deemed to repeal or supersede any of the provisions of any existing or hereafter adopted municipal ordinance, municipal charter or of any law of this state relating to discrimination because of race, religion, color, national origin, ancestry, sex, age, blindness or disability, but as to acts declared unlawful by section nine of this article the procedure herein provided shall, when invoked, be exclusive and the final determination therein shall exclude any other action, civil or criminal, based on the same grievance of the complainant concerned. If such complainant institutes any action based on such grievance without resorting to the procedure provided in this article, he or she may not subsequently resort to the procedure herein. In the event of a conflict between the interpretation of a provision of this article and the interpretation of a similar provision contained in any municipal ordinance authorized by charter, the interpretation of the provision in this article shall apply to such municipal ordinance.

(b) Notwithstanding the provisions of subsection (a) of this section, a complainant may institute an action against a respondent in the county wherein the respondent resides or transacts business at any time within ninety days after the complainant is given notice of a right to sue pursuant to this subsection or, if the statute of limitations on the claim has not expired at the end of such ninety-day period, then at any time during which such statute of limitations has not expired. If a suit is filed under this section the proceedings pending before the commission shall be deemed concluded.

The commission shall give a complainant who has filed a complaint a notice of a right to sue upon: (1) The dismissal of the complaint for any reason other than an adjudication of the merits of the case; or (2) the request of a complainant at any time after the timely filing of the complaint in any case which has not been determined on its merits or has not resulted in a conciliation agreement to which the complainant is a party. Upon the issuance of a right to sue letter pursuant to subdivision (1) or (2), the commission may dismiss the complaint.

Notice of right to sue shall be given immediately upon complainant being entitled thereto, by personal service or certified mail, return receipt requested, which notice shall inform the complainant in plain terms of his or her right to institute a civil action as provided in this section within ninety days of the giving of such notice. Service of the notice shall be complete upon mailing.

(c) In any action filed under this section, if the court finds that the respondent has engaged in or is engaging in an unlawful discriminatory practice charged in the complaint, the court shall enjoin the respondent from engaging in such unlawful discriminatory practice and order affirmative action which may include, but is not limited to, reinstatement or hiring of employees, granting of back pay or any other legal or equitable relief as the court deems appropriate. In actions brought under this section, the court in its discretion may award all or a portion of the costs of litigation, including reasonable attorney fees and witness fees, to the complainant.

(d) The provisions of this section shall be available to all complainants whose active cases are pending before the Human Rights Commission as well as those complainants who file after the effective date of this section.



§5-11-14. Penalty.

Any person who shall willfully resist, prevent, impede or interfere with the commission, its members, agents or agencies in the performance of duties pursuant to this article, or shall willfully violate a final order of the commission, shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished by a fine of not less than $100 nor more than $500, or by imprisonment not exceeding thirty days, or by both such fine and imprisonment, in the discretion of the court, but seeking judicial review of an order shall not be deemed to be such willful conduct.



§5-11-15. Construction; severability.

The provisions of this article shall be liberally construed to accomplish its objectives and purposes. If any provision of this article be held invalid or unconstitutional by any court of competent jurisdiction, such invalidity or unconstitutionality shall not affect or invalidate the other provisions hereof, all of which are declared and shall be construed to be separate and severable.



§5-11-16. Certain records exempt.

Notwithstanding any other provisions of this article, it shall not be an unlawful discriminatory practice for the Bureau of Employment Programs to ascertain and record the age, sex, race, religion, color, national origin, ancestry, blindness or disability of any individual for the purpose of making such reports as may from time to time be required by agencies of the federal government or be necessary to show compliance with any rule or regulation issued by any such agency. Said records may be made and kept in the manner required by the federal government: Provided, That such recording of the age, sex, race, religion, color, national origin, ancestry, blindness or disability of any individual shall not be used to discriminate, within the meaning of this article, directly or indirectly, against any such individual as prohibited by all other sections of this article.



§5-11-17. Posting of law and information.

Every employer, labor organization, employment agency and person operating a place of public accommodations, as defined herein, subject to this article, shall keep posted in a conspicuous place or places on his premises a notice or notices to be prepared or approved by the commission, which shall set forth excerpts of this article and such other relevant information which the commission shall deem necessary.



§5-11-18. Injunctions in certain housing complaints.

When it appears that a housing unit or units described in a complaint may be sold, rented or otherwise disposed of before a determination of the complaint or case has been made by the commission or during judicial review of any final order of the commission, the circuit court of the county in which such housing unit or units are located may, upon the joint petition of the commission and the complainant, or if there be more than one complainant, all such complainants, issue a prohibitive injunction restraining the sale, rental or other disposition of such housing unit or units except in compliance with the order of the court. No such injunction shall be issued by the court until the complainant or complainants shall have posted bond, with good security therefor, in such penalty as the court or judge awarding it may direct. The court may include in any such injunction granted such other conditions as it deems proper and just. Such injunction, if granted, shall be of no more than thirty days duration. If at the end of such thirty day period the commission notifies the court that additional time is needed for the disposal or determination of the complaint or case or the conclusion of such judicial review, the court, for good cause shown, may extend the period of the injunction for such additional time as the court deems proper. No such extension shall be granted except upon the continuation or reposting of the bond required for the original injunction and any such extension of the injunction may be granted upon such additional terms and conditions as to the court seem proper and just.



§5-11-19. Private club exemption.

Nothing in this article shall prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or guests of members or from giving preference to its members or guests of members: Provided, That this exemption shall not apply to any private club not in fact open to the public which owns or operates residential subdivisions providing lodgings for rental, occupancy or sale, or which provides real estate for sale for the construction of single or multiunit dwellings.



§5-11-20. Violations of human rights; civil action by attorney general.

(a) A person has the right to engage in lawful activities without being subject to actual or threatened:

(1) Physical force or violence against him or her or any other person, or

(2) Damage to, destruction of or trespass on property,

any of which is motivated by race, color, religion, sex, ancestry, national origin, political affiliation or disability.

(b) Whenever any person, whether or not acting under the color of law, intentionally interferes or attempts to interfere with another person's exercise or enjoyment of rights secured by this article or article eleven-a of this chapter, by actual or threatened physical force or violence against that person or any other person, or by actual or threatened damage to, destruction of or trespass on property, the Attorney General may bring a civil action:

(1) For injunctive or other appropriate equitable relief in order to protect the peaceable exercise or enjoyment of the rights secured, or

(2) For civil penalties as specified in subsection (c) of this section, or

(3) For both equitable relief and civil penalties.

This action must be brought in the name of the state and instituted in the circuit court for the county where the alleged violator resides or has a principal place of business or where the alleged violation occurred.

(c) A civil penalty of not more than $5,000 per violation may be assessed against any person violating this section.

(d) Each preliminary, temporary, or permanent injunction issued under this section must include a statement describing the penalties to be imposed for a knowing violation of the order or injunction as provided in subsection (e) of this section. The clerk of the circuit court shall transmit one certified copy of each order or injunction issued under this section to the appropriate law-enforcement agency or agencies having authority over locations where the defendant was alleged to have committed the act giving rise to the action, and service of the order or injunction must be accomplished pursuant to the West Virginia rules of civil procedure.

(e) A person who knowingly violates a preliminary, temporary or permanent injunction issued under this section is guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than $5,000, or imprisoned in the county or regional jail not more than one year, or both fined and imprisoned.



§5-11-21.

Repealed.

Acts, 2010 Reg. Sess., Ch. 32.






ARTICLE 11A. WEST VIRGINIA FAIR HOUSING ACT.

§5-11A-1. Short title.

This article may be cited as the "West Virginia Fair Housing Act."



§5-11A-2. Declaration of policy.

It is the policy of the State of West Virginia to provide, within Constitutional limitations, for fair housing throughout the state.



§5-11A-3. Definitions.

As used in this article:

(a) "Commission" means the West Virginia Human Rights Commission;

(b) "Dwelling" means any building, structure or portion thereof which is occupied as, or designed or intended for occupancy as, a residence or sleeping place by one or more persons or families and any vacant land which is offered for sale or lease for the construction or location thereon of any such building, structure or portion thereof;

(c) "Family" includes a single individual;

(d) "Person" includes one or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in cases under Title 11 of the United States Code, receivers and fiduciaries;

(e) "To rent" includes to lease, to sublease, to let and otherwise to grant for a consideration the right to occupy premises not owned by the occupant;

(f) "Discriminatory housing practice" means an act that is unlawful under section five, six, seven or nineteen of this article;

(g) "Disability" means, with respect to a person:

(1) A physical or mental impairment which substantially limits one or more of the person's major life activities;

(2) A record of having such an impairment; or

(3) Being regarded as having such an impairment, but the term does not include current, illegal use of or addiction to a controlled substance, as defined in Section 102 of the Controlled Substances Act, Title 21, United States Code, Section 802;

(h) "Aggrieved person" includes any person who:

(1) Claims to have been injured by a discriminatory housing practice; or

(2) Believes that the person will be injured by a discriminatory housing practice that is about to occur;

(i) "Complainant" means the person, including the commission, who files a complaint under section eleven of this article;

(j) "Familial status" means:

(1) One or more individuals who have not attained the age of eighteen years being domiciled with:

(A) A parent or another person having legal custody of the individual or individuals; or

(B) The designee of the parent or other person having custody of the individual with the written permission of the parent or other person; or

(2) Any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of eighteen years;

(k) "Conciliation" means the attempted resolution of issues raised by a complaint or by the investigation of the complaint through informal negotiations involving the aggrieved person, the respondent and the commission;

(l) "Conciliation agreement" means a written agreement setting forth the resolution of the issues in conciliation;

(m) "Respondent" means:

(1) The person or other entity accused in a complaint of an unfair housing practice; and

(2) Any other person or entity identified in the course of investigation and notified as required with respect to respondents identified under subsection (a), section eleven of this article;

(n) The term "rooming house" means a house or building where there are one or more bedrooms which the proprietor can spare for the purpose of giving lodgings to persons he or she chooses to receive; and

(o) The term "basic universal design" means the design of products and environments to be useable by all people, to the greatest extent possible, without the need for adaptation or specialization.

(p) "Assistance animal" means any service, therapy or support animal, weighing less than one hundred fifty pounds, with or without specific training or certification, that works, provides assistance, or performs tasks for the benefit of a person with a disability, or provides emotional support that alleviate one or more identified symptoms or effects of a person's disability.



§5-11A-3A. Volunteer services or materials to build or install basic universal design features; workers, contractors, engineers, architects; immunity from civil liability.

Any person, including a worker, contractor, engineer or architect, who in good faith provides services or materials, without remuneration, to build or install basic universal design features as set forth in section ten-a, article eleven, chapter twenty-one of this code may not be liable for any civil damages as the result of any act or omission in providing such services or materials: Provided, That the basic universal design feature or features shall be built or constructed in accordance with applicable state and federal laws and applicable building codes.



§5-11A-4. Application of article.

(a) The prohibitions against discrimination in the sale or rental of housing set forth in section five of this article shall apply to all dwellings except as hereinafter exempted. Nothing in section five of this article, other than subsection (b) of this section, shall apply to the rental of a room or rooms in a rooming house occupied by the owner as a place of residence and containing no more than four rented rooms or rooms to be rented. Solely for the purposes of familial status, nothing in section five shall apply to:

(1) Any single-family house sold or rented by an owner: Provided, That such private individual owner does not own more than three such single-family houses at any one time: Provided, however, That in the case of the sale of any such single-family house by a private individual owner not residing in such house at the time of such sale or who was not the most recent resident of such house prior to such sale, the exemption granted by this subsection shall apply only with respect to one such sale within any twenty-four month period: Provided further, That such bona fide private individual owner does not own any interest in, nor is there owned or reserved on his behalf under any express or voluntary agreement, title to or any right to all or a portion of the proceeds from the sale or rental of more than three such single-family houses at any one time: And provided further, That the sale or rental of any such single-family house shall be excepted from the application of this article only if such house is sold or rented:

(A) Without the use in any manner of the sales or rental facilities or the sales or rental services of any real estate broker, agent or salesman, or of such facilities or services of any person in the business of selling or renting dwellings, or of any employee or agent of any such broker, agent, salesman or person; and

(B) Without the publication, posting or mailing, after notice, of any advertisement or written notice in violation of subsection (c), section five of this article; but nothing in this proviso shall prohibit the use of attorneys, escrow agents, abstractors, title companies and other such professional assistance as necessary to perfect or transfer the title; or

(2) Rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of such living quarters as his residence.

(b) For the purposes of subsection (a) of this section, a person shall be deemed to be in the business of selling or renting dwellings if:

(1) He has within the preceding twelve months participated as principal in three or more transactions involving the sale or rental of any dwelling or any interest therein;

(2) He has within the preceding twelve months participated as agent, other than in the sale of his own personal residence, in providing sales or rental facilities or sales or rental services in two or more transactions involving the sale or rental of any dwelling or any interest therein; or

(3) He is the owner of any dwelling designed or intended for occupancy by or occupied by five or more families.



§5-11A-5. Discrimination in sale or rental of housing and other prohibited practices.

As made applicable by section four of this article and except as exempted by sections four and eight of this article, it is unlawful:

(a) To refuse to sell or rent after the making of a bona fide offer, or to refuse to negotiate for the sale or rental of, or otherwise make unavailable or deny, a dwelling to any person because of race, color, religion, ancestry, sex, familial status, blindness, disability or national origin;

(b) To discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection therewith, because of race, color, religion, ancestry, sex, familial status, blindness, disability or national origin;

(c) To make, print or publish, or cause to be made, printed or published any notice, statement or advertisement, with respect to the sale or rental of a dwelling that indicates any preference, limitation or discrimination based on race, color, religion, sex, blindness, disability, familial status, ancestry or national origin, or an intention to make any such preference, limitation or discrimination;

(d) To represent to any person because of race, color, religion, sex, blindness, disability, familial status, ancestry or national origin that any dwelling is not available for inspection, sale or rental when the dwelling is in fact available;

(e) For profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, blindness, disability, familial status, ancestry or national origin; or

(f) (1) To discriminate in the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a disability of: (A) That buyer or renter; (B) a person residing in or intending to reside in that dwelling after it is so sold, rented or made available; or (C) any person associated with that buyer or renter.

(2) To discriminate against any person in the terms, conditions or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with the dwelling, because of a disability of: (A) That person; (B) a person residing in or intending to reside in that dwelling after it is so sold, rented or made available; or (C) any person associated with that person.

(3) For purposes of this subdivision, discrimination includes:

(A) A refusal to permit, at the expense of the disabled person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications may be necessary to afford the person full enjoyment of the premises, except that, in the case of a rental, the landlord may where it is reasonable to do so condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(B) A refusal to make reasonable accommodations in rules, policies, practices or services when the accommodations may be necessary to afford the person equal opportunity to use and enjoy a dwelling; or

(C) In connection with the design and construction of covered multifamily dwellings for first occupancy after the date that is thirty months after the date of enactment of the West Virginia Fair Housing Act, a failure to design and construct those dwellings in a manner that:

(i) The public use and common use portions of the dwellings are readily accessible to and usable by disabled persons;

(ii) All the doors designed to allow passage into and within all premises within the dwellings are sufficiently wide to allow passage by disabled persons in wheelchairs; and

(iii) All premises within the dwellings contain the following features of adaptive design: (I) An accessible route into and through the dwelling; (II) light switches, electrical outlets, thermostats and other environmental controls in accessible locations; (III) reinforcements in bathroom walls to allow later installation of grab bars; and (IV) usable kitchens and bathrooms that an individual in a wheelchair can maneuver about the space.

(4) Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities Providing Accessibility and Usability for Physically Handicapped People, commonly cited as ANSI A117.1, suffices to satisfy the requirements of subparagraph (3)(C)(iii) of this subdivision.

(5) (A) If a unit of general local government has incorporated into its laws the requirements set forth in subparagraph (3)(C) of this subdivision, compliance with those laws satisfy the requirements of that subparagraph.

(B) The commission or unit of general local government may review and approve newly constructed covered multifamily dwellings for the purpose of making determinations as to whether the design and construction requirements of subparagraph (3)(C) of this subdivision are met.

(C) The commission shall encourage, but may not require, units of local government to include in their existing procedures for the review and approval of newly constructed covered multifamily dwellings, determinations as to whether the design and construction of such dwellings are consistent with subparagraph (3)(C) of this subdivision, and may provide technical assistance to units of local government and other persons to implement the requirements of that subparagraph.

(D) Nothing in this article requires the commission to review or approve the plans, designs or construction of all covered multifamily dwellings to determine whether the design and construction of the dwellings are consistent with the requirements of subparagraph (3)(C) of this subdivision.

(6) (A) Nothing in paragraph (5) of this subdivision affects the authority and responsibility of the commission or a local public agency to receive and process complaints or otherwise engage in enforcement activities under this article.

(B) Determinations by a unit of general local government under subparagraphs (5)(A) and (B) of this subdivision are not conclusive in enforcement proceedings under this article.

(7) As used in this section, the term "covered multifamily dwellings" means: (A) Buildings consisting of four or more units if the buildings have one or more elevators; and (B) ground floor units in other buildings consisting of four or more units.

(8) Nothing in this article invalidates or limits any law of this state or any political subdivision of this state that requires dwellings to be designed and constructed in a manner that affords disabled persons greater access than is required by this article.

(9) This section does not require that a dwelling be made available to an individual whose tenancy would constitute a direct threat to the health or safety of other individuals or whose tenancy would result in substantial physical damage to the property of others. The burden of proving such threat to health or safety or the likelihood of such damage is upon the respondent.

(10) For the purposes of this subdivision, rules, policies, practices or services regarding animals are subject to the reasonable accommodation requirements of subparagaph (B), paragraph (3) of this subdivision and the following provisions:

(A) In connection with a request for reasonable accommodation to the rules, policies or services, a person with a disability may be required to submit documentation, from a professional treatment provider, of the disability related need for the assistance animal.

(i) Such documentation is sufficient if it establishes that the assistance animal will provide some type of disability-related assistance or emotional support.

(ii) A person with a disability may not be required to submit or provide access to medical records or medical providers, or to provide detailed or extensive information or documentation of a person's physical or mental impairments.

(B) A person with a disability may be denied the accommodation of an assistance animal if there is credible evidence that:

(i) The assistance animal poses a direct threat to the health or safety of others that cannot be eliminated by another reasonable accommodation; or

(ii) The assistance animal would cause substantial physical damage to the property of other that cannot be reduced or eliminated by another reasonable accommodation.

(C) A determination that an assistance animal poses a direct threat of harm to others or would cause substantial physical damage to the property of others must be based on an individualized assessment that relies on objective evidence about the specific animal's actual conduct.

(D) A request for a reasonable accommodation may not be unreasonably denied, conditioned on payment of a fee or deposit or other terms and conditions applied to applicants or residents with pets, and a response may not be unreasonably delayed.



§5-11A-6. Discrimination in residential real estate-related transactions.

(a) It is unlawful for any person or other entity whose business includes engaging in residential real estate-related transactions to discriminate against any person in making available such a transaction or in the terms or conditions of such a transaction because of race, color, religion, sex, blindness, disability, familial status, ancestry or national origin.

(b) As used in this section, the term "residential real estate-related transaction" means any of the following:

(1) The making or purchasing of loans or providing other financial assistance: (A) For purchasing, constructing, improving, repairing or maintaining a dwelling; or (B) secured by residential real estate; or

(2) The selling, brokering or appraising of residential real property.

(c) Nothing in this article prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, color, religion, national origin, ancestry, sex, blindness, disability or familial status.



§5-11A-7. Discrimination in provision of brokerage services.

It is unlawful to deny any person access to or membership or participation in any multiple listing service, real estate broker's organization or other service, organization or facility relating to the business of selling or renting dwellings, or to discriminate against him or her in the terms or conditions of such access, membership or participation on account of race, color, religion, sex, blindness, disability, familial status, ancestry or national origin.



§5-11A-8. Religious organization or private club exemption.

(a) Nothing in this article shall prohibit a religious organization, association or society, or any nonprofit institution or organization operated, supervised or controlled by or in conjunction with a religious organization, association or society, from limiting the sale, rental or occupancy of dwellings which it owns or operates for other than a commercial purpose to persons of the same religion, or from giving preference to such persons, unless membership in such religion is restricted on account of race, color or national origin. Nor shall anything in this article prohibit a private club not in fact open to the public, which as an incident to its primary purpose or purposes provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of such lodgings to its members or from giving preference to its members.

(b) (1) Nothing in this article limits the applicability of any reasonable local, state or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Nor does any provision in this article regarding familial status apply with respect to housing for older persons.

(2) As used in this section, "housing for older persons" means housing:

(A) Provided under any state or federal program that the secretary of the United States department of housing and urban development determines is specifically designed and operated to assist elderly persons, as defined in the state or federal program; or

(B) Intended for, and solely occupied by, persons sixty-two years of age or older; or

(C) Intended and operated for occupancy by at least one person fifty-five years of age or older per unit. In determining whether housing qualifies as housing for older persons under this subsection, the commission shall develop regulations which require at least the following factors: (i) The existence of significant facilities and services specifically designed to meet the physical or social needs of older persons, or if the provision of such facilities and services is not practicable, that such housing is necessary to provide important housing opportunities for older persons; (ii) that at least eighty percent of the units are occupied by at least one person fifty-five years of age or older per unit; and (iii) the publication of, and adherence to, policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years of age or older.

(3) Housing shall not fail to meet the requirements for housing for older persons by reason of: (A) Persons residing in such housing as of the date of enactment of this article who do not meet the age requirements of subdivision (2)(B) or (C) of this subsection: Provided, That new occupants of such housing meet the age requirements of such subdivisions; or (B) unoccupied units: Provided, however, That such units are reserved for occupancy by persons who meet the age requirements of subdivision (2)(B) or (C) of this subsection.

(4) Nothing in this article prohibits conduct against a person because such person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined in Section 102 of the Controlled Substances Act, Title 21, United States Code, Section 802.



§5-11A-9. Administration; authority and responsibility; delegation of authority; appointment of administrative law judges; location of conciliation meetings; administrative review; cooperation of the commission and executive departments and agencies to further fair housing purposes; functions of the commission.

The authority and responsibility for administering this article shall be in the West Virginia Human Rights Commission.

The commission may delegate any of its functions, duties and powers to employees of the Human Rights Commission, including functions, duties and powers with respect to investigating, conciliating, hearing, determining, ordering, certifying, reporting or otherwise acting as to any work, business or matter under this article. The person to whom such delegations are made with respect to hearing functions, duties and powers shall be a licensed attorney. Insofar as possible, conciliation meetings shall be held in the county where the discriminatory housing practices allegedly occurred. The commission shall by rule prescribe such rights of appeal from the decisions of its administrative law judges to other administrative law judges or to other officers in the commission, to boards of officers or to itself, as shall be appropriate and in accordance with law.

All executive departments and agencies shall administer their programs and activities relating to housing, including any agency having regulatory or supervisory authority over financial institutions, in a manner affirmatively to further the purposes of this article and shall cooperate with the commission to further such purposes.

The commission may:

(1) Make studies with respect to the nature and extent of discriminatory housing practices in representative communities, urban, suburban and rural, throughout the state;

(2) Publish and disseminate reports, recommendations and information derived from such studies, including reports to the Legislature specifying the nature and extent of progress made statewide in eliminating discriminatory housing practices and furthering the purposes of this article, obstacles remaining to achieving equal housing opportunity and recommendations for further legislative or executive action;

(3) Cooperate with and execute such cooperative agreements with federal agencies as are necessary to carry out the provisions of this article; and

(4) Administer the programs and activities relating to fair housing in a manner affirmatively to further the policies of this article.



§5-11A-10. Education and conciliation; conferences and consultations; reports.

Immediately upon the effective date of this article, the commission shall commence such educational and conciliatory activities as in its judgment will further the purposes of this article. It may call conferences of persons in the housing industry and other interested parties to acquaint them with the provisions of this article and its suggested means of implementing it, and may endeavor with their advice to work out programs of voluntary compliance and of enforcement. It may pay per diem, travel and transportation expenses for persons attending such conferences as permitted by law. It may consult with local officials and other interested parties to learn the extent, if any, to which housing discrimination exists in their locality, and whether and how local enforcement programs might be utilized to combat such discrimination in connection with the commission's enforcement of this article. The commission shall issue reports on such conferences and consultations as it deems appropriate.



§5-11A-11. Administrative enforcement; preliminary matters; complaints and answers; service; conciliation; injunctions; reasonable cause determinations; issuance of charge.

(a) (1) (A) An aggrieved person may, not later than one year after an alleged discriminatory housing practice has occurred or terminated, file a complaint with the commission alleging a discriminatory housing practice. The commission, on the commission's own initiative, may also file such a complaint. Such complaint shall be in writing and shall contain such information and be in such form as the commission requires. The commission may also investigate housing practices to determine whether a complaint should be brought under this section.

(B) Upon the filing of such complaint: (i) The commission shall serve notice upon the aggrieved person acknowledging such filing and advising the aggrieved person of the time limits and choice of forums provided under this article; (ii) the commission shall, not later than ten days after such filing or the identification of an additional respondent under paragraph (2) of this subsection, serve on the respondent a notice identifying the alleged discriminatory housing practice and advising such respondent of the procedural rights and obligations of respondents under this article, together with a copy of the original complaint; (iii) each respondent may file, not later than ten days after receipt of notice from the commission, an answer to such complaint; and (iv) unless it is impracticable to do so, the commission shall make an investigation of the alleged discriminatory housing practice and complete such investigation within one hundred days after the filing of the complaint.

(C) If the commission is unable to complete the investigation within one hundred days after the filing of the complaint, the commission shall notify the complainant and respondent in writing of the reasons for not doing so.

(D) Complaints and answers shall be under oath or affirmation and may be reasonably and fairly amended at any time.

(2) (A) A person who is not named as a respondent in a complaint, but who is identified as a respondent in the course of investigation, may be joined as an additional or substitute respondent upon written notice, under paragraph (1) of this subsection, to such person, from the commission.

(B) Such notice, in addition to meeting the requirements of paragraph (1) of this subsection, shall explain the basis for the commission's belief that the person to whom the notice is addressed is properly joined as a respondent.

(b) (1) During the period beginning with the filing of such complaint and ending with the filing of a charge or a dismissal by the commission, the commission shall, to the extent feasible, engage in conciliation with respect to such complaint.

(2) A conciliation agreement arising out of such conciliation shall be an agreement between the respondent and the complainant and shall be subject to approval by the commission.

(3) A conciliation agreement may provide for binding arbitration of the dispute arising from the complaint. Any such arbitration that results from a conciliation agreement may award appropriate relief, including monetary relief.

(4) Each conciliation agreement shall be made public unless the complainant and respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of this article.

(5) (A) At the end of each investigation under this section, the commission shall prepare a final investigative report containing: (i) The names and dates of contacts with witnesses; (ii) a summary and the dates of correspondence and other contacts with the aggrieved person and the respondent; (iii) a summary description of other pertinent records; (iv) a summary of witness statements; and (v) answers to interrogatories.

(B) A final report under this paragraph may be amended if additional evidence is later discovered.

(c) Whenever the commission has reasonable cause to believe that a respondent has breached a conciliation agreement, the commission shall refer the matter to the Attorney General with a recommendation that a civil action be filed under section fifteen of this article for the enforcement of such agreement.

(d) Nothing said or done in the course of conciliation under this article may be made public or used as evidence in a subsequent proceeding under this article without the written consent of the persons concerned, except the commission shall make available to the aggrieved person and the respondent, at any time, upon request following completion of the commission's investigation, information derived from an investigation and any final investigative report relating to that investigation.

(e) (1) If the commission concludes at any time following the filing of a complaint that prompt judicial action is necessary to carry out the purposes of this article, the commission may authorize a civil action for appropriate temporary or preliminary relief pending final disposition of the complaint under this section. Upon receipt of such authorization, the Attorney General shall promptly commence and maintain such an action. Any temporary injunction or other order granting preliminary or temporary relief shall be issued in accordance with the West Virginia rules of civil procedure. The commencement of a civil action under this subsection does not affect the initiation or continuation of administrative proceedings under this section and section thirteen of this article.

(2) Whenever the commission has reason to believe that a basis may exist for the commencement of proceedings against any respondent under subsections (a) and (b), section fifteen of this article or for proceedings by any governmental licensing or supervisory authorities, the commission shall transmit the information upon which such belief is based to the Attorney General, or to such authorities, as the case may be.

(f) (1) The commission shall within one hundred days after the filing of the complaint determine, based on the facts, whether reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, unless it is impracticable to do so, or unless the commission has approved a conciliation agreement with respect to the complaint. If the commission is unable to make the determination within one hundred days after the filing of the complaint, the commission shall notify the complainant and respondent in writing of the reasons for not doing so.

(2) (A) If the commission determines that reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall, except as provided in subparagraph (C), immediately issue a charge on behalf of the aggrieved person, for further proceedings under section thirteen of this article.

(B) Such charge: (i) Shall consist of a short and plain statement of the facts upon which the commission has found reasonable cause to believe that a discriminatory housing practice has occurred or is about to occur; (ii) shall be based on the final investigative report; and (iii) need not be limited to the facts or grounds alleged in the complaint filed under subsection (a) of this section.

(C) If the commission determines that the matter involves the legality of any state or local zoning or other land use law or ordinance, the commission shall immediately refer the matter to the Attorney General for appropriate action under section fifteen of this article, instead of issuing such charge.

(3) If the commission determines that no reasonable cause exists to believe that a discriminatory housing practice has occurred or is about to occur, the commission shall promptly dismiss the complaint. The commission shall make public disclosure of each such dismissal.

(4) The commission may not issue a charge under this section regarding an alleged discriminatory housing practice after the beginning of the trial of a civil action commenced by the aggrieved party under an act of Congress or a state law seeking relief with respect to that discriminatory housing practice.

(g) After the commission issues a charge under this section, the commission shall cause a copy thereof, together with information as to how to make an election under subsection (a), section thirteen of this article and the effect of such an election, to be served: (1) On each respondent named in such charge, together with a notice of opportunity for a hearing at a time and place specified in the notice, unless that election is made; and (2) on each aggrieved person on whose behalf the complaint was filed.



§5-11A-12. Subpoenas; giving of evidence; witness fees; enforcement of subpoenas.

The commission may, in accordance with this subsection, issue subpoenas and order discovery in aid of investigations and hearings under this article. Such subpoenas and discovery may be ordered to the same extent and subject to the same limitations as would apply if the subpoenas or discovery were ordered or served in aid of a civil action in the circuit courts of this state.

Witnesses summoned by a subpoena under this article shall be entitled to the same witness and mileage fees as witnesses in proceedings in the circuit courts of this state. Fees payable to a witness summoned by a subpoena shall be paid by the commission, the complainant or the respondent in accordance with section one, article five, chapter twenty-nine-a of this code.

Enforcement of subpoenas may be had in the circuit courts of this state as set out in section one, article five, chapter twenty-nine-a of this code.



§5-11A-13. Election of remedies; administrative hearings and discovery; exclusivity of remedies; final orders; review by commission; judicial review; remedies; attorney fees.

(a) When a charge is filed under section eleven of this article, a complainant, a respondent or an aggrieved person on whose behalf the complaint was filed, may elect to have the claims asserted in that charge decided in a civil action under subsection (o) of this section in lieu of a hearing under subsection (b) of this section. The election must be made not later than twenty days after the receipt by the electing person of service under section eleven of this article or, in the case of the commission, not later than twenty days after such service. The person making such election shall give notice of doing so to the commission and to all other complainants and respondents to whom the charge relates.

(b) If an election is not made under subsection (a) of this section with respect to a charge filed under section eleven of this article, the commission shall provide an opportunity for a hearing on the record with respect to a charge issued under said section. The commission shall delegate the conduct of a hearing under this section to an administrative law judge who shall be a licensed attorney. The administrative law judge shall conduct the hearing at a place in the county in which the discriminatory housing practice is alleged to have occurred or is about to occur.

(c) At a hearing under this section, each party may appear in person, be represented by counsel, present evidence, cross-examine witnesses and obtain the issuance of subpoenas under section twelve of this article. Any aggrieved person may intervene as a party in the proceeding. The rules of evidence apply to the presentation of evidence in such hearing as they would in a civil action in the circuit courts of this state. The case in support of the complaint shall be presented before the administrative law judge by the Attorney General.

(d) (1) Discovery in administrative proceedings under this section shall be conducted as expeditiously and inexpensively as possible, consistent with the need of all parties to obtain relevant evidence.

(2) A hearing under this section shall be conducted as expeditiously and inexpensively as possible, consistent with the needs and rights of the parties to obtain a fair hearing and a complete record.

(3) The commission shall, not later than one hundred eighty days after the date of enactment of this subsection, issue rules to implement this subsection.

(e) Any resolution of a charge before a final order under this section shall require the consent of the aggrieved person on whose behalf the charge is issued.

(f) An administrative law judge may not continue administrative proceedings under this section regarding any alleged discriminatory housing practice after the beginning of the trial of a civil action commenced by the aggrieved party under an act of Congress or a state law seeking relief with respect to that discriminatory housing practice.

(g) (1) The administrative law judge shall commence the hearing under this section no later than one hundred twenty days following the issuance of the charge, unless it is impracticable to do so. If the administrative law judge is unable to commence the hearing within one hundred twenty days after the issuance of the charge, the administrative law judge shall notify the commission, the aggrieved person on whose behalf the charge was filed and the respondent in writing of the reasons for not doing so.

(2) The administrative law judge shall make findings of fact and conclusions of law within sixty days after the end of the hearing under this section, unless it is impracticable to do so. If the administrative law judge is unable to make findings of fact and conclusions of law within such period, or any succeeding sixty-day period thereafter, the administrative law judge shall notify the commission, the aggrieved person on whose behalf the charge was filed and the respondent in writing of the reasons for not doing so.

(3) If the administrative law judge finds that a respondent has engaged or is about to engage in a discriminatory housing practice, such administrative law judge shall promptly issue an order for such relief as may be appropriate, which may include actual damages suffered by the aggrieved person and injunctive or other equitable relief. Such order may, to vindicate the public interest, assess a civil penalty against the respondent: (A) In an amount not exceeding $10,000 if the respondent has not been adjudged to have committed any prior discriminatory housing practice; (B) in an amount not exceeding $25,000 if the respondent has been adjudged to have committed one other discriminatory housing practice during the five-year period ending on the date of the filing of this charge; and (C) in an amount not exceeding $50,000 if the respondent has been adjudged to have committed two or more discriminatory housing practices during the seven-year period ending on the date of the filing of this charge; except that if the acts constituting the discriminatory housing practice that are the object of the charge are committed by the same natural person who has been previously adjudged to have committed acts constituting a discriminatory housing practice, then the civil penalties set forth in subparagraphs (B) and (C) may be imposed without regard to the period of time within which any subsequent discriminatory housing practice occurred.

(4) No such order shall affect any contract, sale, encumbrance or lease consummated before the issuance of such order and involving a bona fide purchaser, encumbrancer or tenant without actual notice of the charge filed under this article.

(5) In the case of an order with respect to a discriminatory housing practice that occurred in the course of a business subject to licensing or regulation by a governmental agency, the commission shall, not later than thirty days after the date of the issuance of such order or, if such order is judicially reviewed, thirty days after such order is in substance affirmed upon such review: (A) Send copies of the findings of fact, conclusions of law and the order to that governmental agency; and (B) recommend to that governmental agency appropriate disciplinary action, including, where appropriate, the suspension or revocation of the license of the respondent.

(6) In the case of an order against a respondent against whom another order was issued within the preceding five years under this section, the commission shall send a copy of each such order to the Attorney General.

(7) If the administrative law judge finds that the respondent has not engaged or is not about to engage in a discriminatory housing practice, as the case may be, such administrative law judge shall enter an order dismissing the charge. The commission shall make public disclosure of each such dismissal.

(h) (1) The commission may review any finding, conclusion or order issued under subsection (g) of this section. Such review shall be completed not later than thirty days after the finding, conclusion or order is so issued; otherwise the finding, conclusion or order becomes final.

(2) The commission shall cause the findings of fact and conclusions of law made with respect to any final order for relief under this section, together with a copy of such order, to be served on each aggrieved person and each respondent in the proceeding.

(i) (1) Any party aggrieved by a final order for relief under this section granting or denying, in whole or in part, the relief sought may obtain a review of such order under section four, article five, chapter twenty-nine-a of this code.

(2) Notwithstanding chapter twenty-nine-a of this code, venue of the proceeding shall be in the judicial circuit in which the discriminatory housing practice is alleged to have occurred and filing of the petition for review shall be not later than thirty days after the order is entered.

(j) (1) The commission may petition the circuit court in the circuit in which the discriminatory housing practice is alleged to have occurred or in which any respondent resides or transacts business for the enforcement of the order of the administrative law judge and for appropriate temporary relief or injunctive relief by filing in such court a written petition praying that such order be enforced and for appropriate temporary relief or injunctive relief.

(2) The commission shall file in court with the petition the record in the proceeding. A copy of such petition shall be forthwith transmitted by the clerk of the court to the parties to the proceeding before the administrative law judge.

(k) (1) Upon the filing of a petition under subsection (i) or (j) of this section, the court may:

(A) Grant to the petitioner, or any other party, such temporary relief, injunction or other order as the court deems just and proper;

(B) Affirm the order or decision of the administrative law judge or remand the case for further proceedings. It shall reverse, vacate or modify the order or decision of the administrative law judge if the substantial rights of the parties have been prejudiced because the administrative findings, inferences, conclusions, decision or order are: (i) In violation of Constitutional or statutory provisions; or (ii) in excess of the statutory authority or jurisdiction of the commission; or (iii) made upon unlawful procedures; or (iv) affected by other error of law; or (v) clearly wrong in view of the reliable, probative and substantial evidence on the whole record; or (vi) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion; and

(C) Enforce such order to the extent that such order is affirmed or modified.

(2) Any party to the proceeding before the administrative law judge may intervene in the circuit court.

(3) No objection not made before the administrative law judge shall be considered by the court, unless the failure or neglect to urge such objection is excused because of extraordinary circumstances.

(4) The judgment of the circuit court shall be final unless reversed, vacated or modified on appeal to the Supreme Court of Appeals of this state in accordance with the provisions of section one, article six, chapter twenty-nine-a of this code.

(l) If no petition for review is filed under subsection (i) of this section before the expiration of forty-five days after the date the administrative law judge's order is entered, the administrative law judge's findings of fact and order shall be conclusive in connection with any petition for enforcement: (1) Which is filed by the commission under subsection (j) of this section after the end of such day; or (2) under subsection (m) of this section.

(m) If before the expiration of sixty days after the date the administrative law judge's order is entered, no petition for review has been filed under subsection (i) of this section, and the commission has not sought enforcement of the order under subsection (j) of this section, any person entitled to relief under the order may petition for a decree enforcing the order in the circuit court for the circuit in which the discriminatory housing practice is alleged to have occurred.

(n) The judge of the circuit court in which a petition for enforcement is filed under subsection (l) or (m) of this section shall forthwith enter a decree enforcing the order and shall transmit a copy of such decree to the commission, the respondent named in the petition and to any other parties to the proceeding before the administrative law judge. The judgment of the circuit court shall be final unless reversed, vacated or modified on appeal to the Supreme Court of Appeals pursuant to section one, article six, chapter twenty-nine-a of this code.

(o) (1) If an election is made under subsection (a) of this section, the commission shall authorize, and not later than thirty days after the election is made the Attorney General shall commence and maintain, a civil action on behalf of the aggrieved person in the appropriate circuit court seeking relief under this subsection. Venue for such civil action shall be in the circuit court in the county in which the alleged discriminatory housing practice occurred.

(2) Any aggrieved person with respect to the issues to be determined in a civil action under this subsection may intervene as of right in that civil action.

(3) In a civil action under this subsection, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may grant as relief any relief which a court could grant with respect to such discriminatory housing practice in a civil action under section fourteen of this article. Any relief so granted that would accrue to an aggrieved person in a civil action commenced by that aggrieved person under said section shall also accrue to that aggrieved person in a civil action under this subsection. If monetary relief is sought for the benefit of an aggrieved person who does not intervene in the civil action, the court shall not award such relief if that aggrieved person has not complied with discovery orders entered by the court.

(p) In any administrative proceeding brought under this section, or any court proceeding arising therefrom, or any civil action under section fourteen of this article, the administrative law judge or the court, as the case may be, in its discretion, may allow a prevailing complainant a reasonable attorney's fee and costs.



§5-11A-14. Enforcement by private persons; civil actions; appointed attorneys; remedies; bona fide purchasers; intervention by Attorney General.

(a) (1) (A) An aggrieved person may commence a civil action in an appropriate circuit court not later than two years after the occurrence or the termination of an alleged discriminatory housing practice, or the breach of a conciliation agreement entered into under this article, whichever occurs last, to obtain appropriate relief with respect to such discriminatory housing practice or breach.

(B) The computation of such two-year period shall not include any time during which an administrative proceeding under this article was pending with respect to a complaint or charge under this article based upon such discriminatory housing practice. This subparagraph does not apply to actions arising from a breach of a conciliation agreement.

(2) An aggrieved person may commence a civil action under this subsection whether or not a complaint has been filed under subsection (a), section eleven of this article and without regard to the status of any such complaint, but if the commission has obtained a conciliation agreement with the consent of an aggrieved person, no action may be filed under this subsection by such aggrieved person with respect to the alleged discriminatory housing practice which forms the basis for such complaint except for the purpose of enforcing the terms of such an agreement.

(3) An aggrieved person may not commence a civil action under this subsection with respect to an alleged discriminatory housing practice which forms the basis of a charge issued by the commission if an administrative law judge has commenced a hearing on the record under this article with respect to such charge.

(b) Upon application by a person alleging a discriminatory housing practice, the court may: (1) Appoint an attorney for such person; or (2) authorize the commencement or continuation of a civil action under subsection (a) of this section without the payment of fees, costs or security, if in the opinion of the court such person is financially unable to bear the costs of such action.

(c) (1) In a civil action under subsection (a) of this section, if the court finds that a discriminatory housing practice has occurred or is about to occur, the court may award to the complainant actual and punitive damages, and subject to subsection (d) of this section, may grant as relief, as the court deems appropriate, any permanent or temporary injunction or other order, including an order enjoining the respondent from engaging in such practice or ordering such affirmative action as may be appropriate.

(2) In a civil action under subsection (a) of this section, the court, in its discretion, may allow a prevailing complainant a reasonable attorney's fee and costs.

(d) Relief granted under this section shall not affect any contract, sale, encumbrance or lease consummated before the granting of such relief and involving a bona fide purchaser, encumbrancer or tenant without actual notice of the filing of a complaint with the commission or civil action under this section.

(e) Upon timely application, the Attorney General may intervene in such civil action, if the Attorney General certifies that the case is of general public importance. Upon such intervention the Attorney General may obtain such relief as would be available to the Attorney General under subsection (d), section fifteen of this article in a civil action to which such section applies.



§5-11A-15. Enforcement by Attorney General; pattern or practice cases; subpoena enforcement; remedies; intervention.

(a) Whenever the Attorney General has reasonable cause to believe that any person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights granted by this article, or that any group of persons has been denied any of the rights granted by this article and such denial raises an issue of general public importance, the Attorney General may commence a civil action in any appropriate circuit court.

(b) (1) The Attorney General may commence a civil action in any appropriate circuit court for appropriate relief with respect to a discriminatory housing practice referred to the Attorney General by the commission under subsection (f), section eleven of this article. A civil action under this paragraph may be commenced not later than the expiration of eighteen months after the date of the occurrence or the termination of the alleged discriminatory housing practice.

(2) The Attorney General may commence a civil action in any appropriate circuit court for appropriate relief with respect to breach of a conciliation agreement referred to the Attorney General by the commission under subsection (c), section eleven of this article. A civil action may be commenced under this paragraph not later than the expiration of ninety days after the referral of the alleged breach under subsection (c), section eleven of this article.

(c) The Attorney General, on behalf of the commission or other party at whose request a subpoena is issued under this article, may enforce such subpoena in appropriate proceedings in the circuit court for the circuit in which the person to whom the subpoena was addressed resides, was served or transacts business.

(d) (1) In a civil action under subsection (a) or (b) of this section, the court:

(A) May award such preventive relief, including a permanent or temporary injunction or other order against the person responsible for a violation of this article as is necessary to assure the full enjoyment of the rights granted by this article;

(B) May award such other relief as the court deems appropriate, including monetary damages to persons aggrieved; and

(C) May, to vindicate the public interest, assess a civil penalty against the respondent: (i) In an amount not exceeding $50,000 for a first violation; and (ii) in an amount not exceeding $100,000 for any subsequent violation.

(2) In a civil action under this section, the court, in its discretion, may allow a prevailing complainant a reasonable attorney's fee and costs.

(e) Upon timely application, any person may intervene in a civil action commenced by the Attorney General under subsection (a) or (b) of this section which involves an alleged discriminatory housing practice with respect to which such person is an aggrieved person or a conciliation agreement to which such person is a party. The court may grant such appropriate relief to any such intervening party as is authorized to be granted to a complainant in a civil action under section fourteen of this article.



§5-11A-16. Interference, coercion or intimidation; enforcement by civil action.

It shall be unlawful to coerce, intimidate, threaten or interfere with any person in the exercise or enjoyment of, or on account of his having exercised or enjoyed, or on account of his having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected by section four, five, six or seven of this article.



§5-11A-17. Cooperation with local agencies administering fairhousing laws; utilization of services and personnel; reimbursement; written agreements; publication instate register.

The commission may cooperate with local agencies charged with the administration of local fair housing laws and, with the consent of such agencies, utilize the services of such agencies and their employees and, to the extent permitted by law, may reimburse such agencies and their employees for services rendered to assist it in carrying out this article. In furtherance of such cooperative efforts, the commission may enter into written agreements with such local agencies. All agreements and terminations thereof shall be published in the state register.



§5-11A-18. Effect on other laws.

Nothing in this article shall be construed to invalidate or limit any law of this state or of any political subdivision of this state, that grants, guarantees or protects the same rights as are granted by this article; but any law of this state or any political subdivision hereof that purports to require or permit any action that would be a discriminatory housing practice under this article shall to that extent be invalid.



§5-11A-19. Severability of provisions.

If any provision of this article or the application thereof to any person or circumstances is held invalid, the remainder of the article and the application of the provision to other persons not similarly situated or to other circumstances shall not be affected thereby.



§5-11A-20. Rules to implement article.

In consultation with other appropriate agencies, the commission shall, not later than the one hundred eightieth day after the date of the enactment of this article, issue rules to implement it. Such rules may include provision for the collection, maintenance and analysis of appropriate data to carry out this article. The commission shall comply with article three, chapter twenty-nine-a of this code when promulgating rules.






ARTICLE 11B. PREGNANT WORKERS' FAIRNESS ACT.

§5-11B-1. Short title.

This article may be cited as the Pregnant Workers' Fairness Act.



§5-11B-2. Nondiscrimination with regard to reasonable accommodations related to pregnancy.

It shall be an unlawful employment practice for a covered entity to:

(1) Not make reasonable accommodations to the known limitations related to the pregnancy, childbirth, or related medical conditions of a job applicant or employee, following delivery by the applicant or employee of written documentation from the applicant's or employee's health care provider that specifies the applicant's or employee's limitations and suggesting what accommodations would address those limitations, unless such covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of such covered entity;

(2) Deny employment opportunities to a job applicant or employee, if such denial is based on the refusal of the covered entity to make reasonable accommodations to the known limitations related to the pregnancy, childbirth, or related medical conditions of an employee or applicant;

(3) Require a job applicant or employee affected by pregnancy, childbirth, or related medical conditions to accept an accommodation that such applicant or employee chooses not to accept; or

(4) Require an employee to take leave under any leave law or policy of the covered entity if another reasonable accommodation can be provided to the known limitations related to the pregnancy, childbirth, or related medical conditions of an employee.



§5-11B-3. Remedies and enforcement.

(a) The powers, procedures, and remedies provided in article eleven of this chapter to the Commission, the Attorney General, or any person, alleging a violation of the West Virginia Human Rights Act shall be the powers, procedures, and remedies this article provides to the Commission, the Attorney General, or any person, respectively, alleging an unlawful employment practice in violation of this article against an employee or job applicant.

(b) No person shall discriminate against any individual because such individual has opposed any act or practice made unlawful by this article or because such individual made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this article. The remedies and procedures otherwise provided for under this section shall be available to aggrieved individuals with respect to violations of this subsection.



§5-11B-4. Rule-making.

Not later than two years after the date of enactment of this article, the Commission shall propose legislative rules in accordance with article three, chapter twenty-nine-a of this code, to carry out this article. Such rules shall identify some reasonable accommodations addressing known limitations related to pregnancy, childbirth, or related medical conditions that shall be provided to a job applicant or employee affected by such known limitations unless the covered entity can demonstrate that doing so would impose an undue hardship.



§5-11B-5. Definitions.

As used in this article:

(1) "Attorney General" means the West Virginia Attorney General;

(2) "Commission" means the West Virginia Human Rights Commission;

(3) "Covered entity" has the meaning given the word employer in section three, article eleven of this chapter;

(4) "Person" has the meaning given the word in section three, article eleven of this chapter; and

(5) "Reasonable accommodation" and "undue hardship" have the meanings given those terms in section 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) and shall be construed as such terms have been construed under such Act and as set forth in the rules required by this article.



§5-11B-6. Relationship to other laws.

Nothing in this article shall be construed to invalidate or limit the remedies, rights, and procedures that provides greater or equal protection for workers affected by pregnancy, childbirth, or related medical conditions.



§5-11B-7. Reports.

The Commission shall annually on October 1 of each year report to the Joint Committee on Government and Finance on the number of complaints filed under this article during the previous year and their resolution.






ARTICLE 12. WEST VIRGINIA ANTIQUITIES COMMISSION.

§5-12-1. to 5-12-5.

Repealed.

Acts, 1977 1st Ex. Sess., Ch. 7.






ARTICLE 13. PUBLIC EMPLOYEES' AND TEACHERS' RECIPROCAL SERVICE CREDIT ACT.

§5-13-1. Short title.

The short title by which this article may be referred to is "Public Employees' and Teachers' Reciprocal Service Credit Act."



§5-13-2. Definitions.

The following words and phrases as used in this article, unless a different meaning is clearly indicated by the context, shall have the following meanings:

(a) "Accumulated contributions" means the sum of the amounts deducted from the compensation of a member and credited to his or her individual account in a state system, together with interest, if any, credited thereto.

(b) "Annuity" means the annuity payable by a state system.

(c) "Member" means a member of either the West Virginia Public Employees Retirement System or the State Teachers Retirement System. The term "member" does not include any person who has retired under either state system.

(d) "Public final average salary" means a member's final average salary computed according to the law governing the public system. In computing his or her public final average salary, the compensation, if any, received by the member for services rendered in positions covered by the teacher system shall be used in the same manner as if the compensation were received for services covered by the public system: Provided, That for persons who first became members of the retirement system on or after July 1, 2015, no compensation for services rendered in positions covered by the teacher system may be used to compute his or her public system final average salary.

(e) "Public system" means the West Virginia Public Employees Retirement System established in article ten of this chapter.

(f) "Reciprocal service credit" for a member of the public system who subsequently becomes a member of the teacher system, or vice versa, means the sum of his or her credited service in force acquired as a member of the public system and his or her credited service in force acquired as a member of the teacher system: Provided, That persons who first became members of the public system or teacher system on or after July 1, 2015, must be employed and contributed for ten years or more in each system to receive reciprocal service credit.

(g) "State system" means the West Virginia Public Employees Retirement System and the State Teachers Retirement System.

(h) "Teacher final average salary" means a member's final average salary computed according to the law governing the teacher system. In computing his or her teacher final average salary, the compensation, if any, received by the member for services rendered in positions covered by the public system shall be used in the same manner as if the compensation were received for services covered by the teacher system: Provided, That for persons who first became members of the retirement system on or after July 1, 2015, no compensation for services rendered in positions covered by the public system may be used to compute his or her teacher system final average salary.

(i) "Teacher system" means the State Teachers Retirement System established in article seven-a, chapter eighteen of this code.

(j) The masculine gender includes the feminine, and words of the singular number with respect to persons include the plural number, and vice versa.



§5-13-3. Credited service upon transfer between systems.

(a) Transfer from public service system to teacher service system. -- Notwithstanding the provisions of law governing the West Virginia Public Employees Retirement System, in the event a member leaves a position covered by the public system and becomes employed in a position covered by the teacher system, he shall not forfeit his credited service acquired as a member of the public system: Provided, That he returns to the public system the amount of accumulated contributions he might have withdrawn therefrom, together with interest prescribed by the said public system: Provided, however, That he has not retired under either the public system or the teacher system: Provided further, That after the effective date of this article such subsequent employment in a position covered by the teacher system must occur within a period of five years from and after the date on which such person left a position covered by the public system. Such return of accumulated contributions shall be made in accordance with such rules and regulations as the board of trustees of the public system shall from time to time adopt.

(b) Transfer from teacher service system to public service system. -- Notwithstanding the provisions of law governing the state teachers' retirement system, in the event a member leaves a position covered by the teacher system and becomes employed in a position covered by the public system, he shall not forfeit his credited service acquired as a member of the teacher system: Provided, That he returns to the teacher system the amount of accumulated contributions he might have withdrawn therefrom, together with interest prescribed by the said teacher system: Provided, however, That he has not retired under either the public system or the teacher system: Provided further, That after the effective date of this article such subsequent employment in a position covered by the public system must occur within a period of five years from and after the date on which such person left a position covered by the teacher system. Such return of accumulated contributions shall be made in accordance with such rules and regulations as the retirement board of the teacher system shall from time to time adopt.



§5-13-4. Reciprocal service.

In the event a member leaves a position covered by the public system and within five years thereafter becomes employed in a position covered by the teacher system, or a member leaves the position covered by the teacher system and within five years thereafter becomes employed in a position covered by the public system, in either case, the following provisions shall apply.

(a) A member's reciprocal service credit in force shall be used to satisfy the service requirements for retirement under the state system from which he or she retires.

(b) If a member, who has reciprocal service credit in force, retires under the public system, he or she shall receive an annuity payable by the public system and an annuity payable by the teacher system. His or her public system annuity shall be based upon: (1) The portion of his or her reciprocal service credit acquired as a member of the public system; and (2) his or her public final average salary. The member's teacher system annuity shall be based upon: (1) The portion of his or her reciprocal service credit acquired as a member of the teacher system; and (2) his or her teachers' final average salary as provided by the teachers retirement act. His or her teacher system annuity shall begin as of the date he or she retires under the public system, but in no case prior to the date the member would have been eligible to retire under the teacher system if all his or her reciprocal service credit had been acquired as a member of the teacher system.

(c) If a member, who has reciprocal service credit in force, retires under the teacher system, he or she shall receive an annuity payable by the teacher system and an annuity payable by the public system. The member's teacher system annuity shall be based upon: (1) The portion of his or her reciprocal service credit acquired as a member of the teacher system; and (2) his or her teachers' final average salary as provided by the teachers retirement act. His or her public system annuity shall be based upon: (1) The portion of the reciprocal service credit acquired as a member of the public system; and (2) his or her public final average salary. His or her public system annuity shall begin as of the date he or she retired under the teacher system, but in no case prior to the date he or she would have been eligible to retire under the public system if all his or her reciprocal service credit had been acquired as a member of the public system.



§5-13-5. Prior service credit.

(a) In the event a member of the public system has served in a position prior to the date the teachers' system was created, which position would be covered under the teachers' system as of the date of retirement had the teachers' system been in existence at said time, the board of trustees of the public system may grant said member prior service credit for said time worked under such rules and regulations as the public board may from time to time adopt.

(b) In the event a member of the teacher system has served in a position prior to the date the public system was created, which position would be covered under the public system as of the date of retirement had the public system been in existence at said time, the teachers' retirement board of the teacher system may grant said member prior service credit for said time worked under such rules and regulations as the teacher board may from time to time adopt.



§5-13-6. Disability reciprocal credit.

In the event a member, who has reciprocal service credit in force, retires under the public system on account of disability his annuity to be paid by the teacher system shall be subject to approval of his disability retirement by the retirement board of the teacher system. In the event a member, who has reciprocal service credit in force, retires under the teacher system on account of disability his annuity to be paid by the public system shall be subject to approval of his disability retirement by the board of trustees of the public system.



§5-13-7.

Repealed.

Acts, 1974 Reg. Sess., Ch. 103.






ARTICLE 14. WEST VIRGINIA COMMISSION FOR THE DEAF AND HARD-OF-HEARING.

§5-14-1. Legislative findings.

The Legislature hereby finds and declares that:

(a) There is a need for West Virginia to adequately identify the hearing-impaired population and provide efficient and effective services to such population;

(b) Hearing-impaired people need to be more involved in the decisions and programs that affect their lives by soliciting and seriously considering their collective opinion on appropriate matters;

(c) Cooperation among state and local agencies must be facilitated in an effort to ensure that adequate and appropriate services are available and provided;

(d) In order to further the aforementioned goals it is necessary to determine what services exist and what services can be developed in order to match services to individual needs;

(e) A rubella epidemic from one thousand nine hundred sixty-three to one thousand nine hundred sixty-five caused a number of infants in West Virginia to be born hearing-impaired. These individuals are approaching the ages where they will no longer be eligible for educational services, thus requiring services as young adults. The Legislature, therefore, declares that there is an unprecedented and imperative need to plan and prepare for the multiplicity of services required in order to ensure a life-long continuum of services to this particular population;

(f) There must be more emphasis on the use of interpreters for deaf and hard-of-hearing people and on the quality control of such services;

(g) There must be more emphasis on the use of telecommunication devices for the deaf (tdds) and means to provide them for hearing-impaired people;

(h) Through the implementation of the provisions of this article, the deaf and hard-of-hearing population of West Virginia will be aided in their efforts to live independent and productive lives.



§5-14-2. Definitions.

As used in this article:

(a) "Deaf" means severe to profound impairment of the sense of hearing whereby the understanding of speech is unattainable through the ear alone with or without amplification, and visual communication is used as the primary mode of communication.

(b) "Hard of hearing" means significant impairment to the sense of hearing, but not to the extent that the person must rely primarily on visual communication.

(c) "Hearing-impaired" means persons who are either deaf or hard of hearing.



§5-14-3. Continuation of commission; membership.

(a) The West Virginia Commission for the Deaf and Hard of Hearing is continued within the Department of Health and Human Resources consisting of seventeen persons, eight of whom shall serve ex officio. The remaining members are appointed by the Governor by and with the advice and consent of the Senate. The commission shall meet no less than four times annually. All meetings and activities held by the commission shall be attended by at least two qualified interpreters who shall be hired at the commission's expense or provided free of charge by agencies, organizations or individuals willing to volunteer qualified interpreters.

(b) The members are: The Secretary of the Department of Health and Human Resources, or his or her designee; the Commissioner of the Division of Labor, or his or her designee; the Commissioner of the Bureau for Public Health, or his or her designee; the state Superintendent of Schools, or his or her designee; the Director of the Division of Rehabilitation Services, or his or her designee; the Commissioner of the Division of Human Services, or his or her designee; the Chairman of the Advisory Council for the Education of Exceptional Children, or his or her designee; and the superintendent of the West Virginia School for the Deaf and Blind, or his or her designee, all of whom serve ex officio with full voting privileges.

(c) The Governor shall appoint nine persons, at least five of whom are deaf or hard of hearing, one of whom is the parent of a deaf child, one of whom is a certified teacher of the hearing-impaired, one audiologist and one otolaryngologist. Of the five deaf people, at least three shall be selected from a list of five people recommended by the board of the West Virginia Association of the Deaf.



§5-14-4. Terms of office; quorum.

Members of the commission who do not serve ex officio shall be appointed for the following terms: Three members shall be appointed for a term of three years; three for a term of two years; and three for a term of one year. When a vacancy occurs, an appointment shall be made for the unexpired term. The members shall annually elect a chairman. A majority of the members constitutes a quorum for the transaction of business.



§5-14-5. Powers and duties of the commission; information clearinghouse; coordination of interpreters; outreach programs; seminars and training sessions.

(a) The commission shall maintain a clearinghouse of information, the purpose of which is to aid hearing-impaired persons and others in obtaining appropriate services or information about such services, including, but not limited to, education, communication (including interpreters), group home facilities, independent living skills, recreational facilities, employment, vocational training, health and mental health services, substance abuse and other services necessary to assure their ability to function in society. The commission shall consult existing public and private agencies and organizations in compiling and maintaining the clearinghouse.

(b) The commission shall establish, maintain and coordinate a statewide service to provide courts, state and local legislative bodies and others with a list of qualified and certified interpreters for the deaf and a list of qualified and certified teachers of American sign language.

(c) The Secretary of the Department of Health and Human Resources shall promulgate rules pursuant to article three, chapter twenty-nine-a of this code for the state quality assurance evaluation, including the establishment of required qualifications and ethical standards for interpreters, the approval of interpreters, the monitoring and investigation of interpreters and the suspension and revocation of approvals. The commission may conduct interpreter evaluations and collect and expend funds with regard thereto.

(d) The commission shall develop an outreach program to familiarize the public with the rights and needs of hearing-impaired people and of available services.

(e) The commission shall investigate the condition of the hearing-impaired in this state with particular attention to those who are aged, homeless, needy, victims of rubella and victims of abuse or neglect. It shall determine the means the state possesses for establishing group homes for its hearing-impaired citizens and the need for additional facilities. The commission shall also determine the advisability and necessity of providing services to the multihandicapped hearing-impaired.



§5-14-6. Seminars and training sessions.

The commission may establish one or more training sessions or workshops for the teaching of interpretive skills, in-service training and counseling for the deaf and hard of hearing. Seminars and training sessions may be conducted and are encouraged to work with the existing facilities and organizations established to accomplish the same goals.



§5-14-7. Assistance of other agencies.

To effectuate the purposes of this article, the commission may request from any department, board, bureau, commission or other agency of the state, and the same are authorized to provide such assistance, services and data as will enable the commission to properly carry out its powers and duties hereunder.



§5-14-8. Executive director; staff.

There shall be within the commission an executive director who shall be appointed by the commission and whose compensation shall be fixed by the commission within the budgetary appropriation thereof. The executive director shall be in the exempt class of civil service and may not be a member of the commission. The executive director may attend all meetings of the commission, as well as its committees, but has no vote on decisions or actions of the commission or its committees. The executive director shall carry out the decisions and actions of the commission, hire all staff, administer all affairs of the commission in accordance with its policies and discharge such other duties as the commission shall from time to time determine. The commission may employ such other officers, employees and clerical assistants as it considers necessary and may fix their compensation within the amounts made available by appropriation. To the extent possible, the executive director shall be hearing-impaired and shall be proficient in communicating with hearing-impaired individuals using varying communication modes.



§5-14-9. Reports and recommendations.

The commission shall make an annual report to the Governor and the Legislature which shall include its recommendations and programs.



§5-14-10. Grants and gifts; contracts.

The commission, with the approval of the Governor, may agree to accept and contract as agent of the state any gift, grant, devise or bequest, including federal grants, for any of the purposes of this article. Any moneys so received may be expended by the commission to effectuate any purpose of this article, subject to the same limitations as to approval of expenditures and audit as are prescribed for state moneys appropriated for the purposes of this article.

The commission may enter into contracts with any person, firm, corporation, municipality or governmental agency to effectuate the purposes of this article.



§5-14-11. Reimbursement for expenses.

The members of the commission, other than its ex officio members, are entitled to reimbursement for their actual and necessary expenses incurred in the performance of official duties.



§5-14-12.

Repealed.

Acts, 2010 Reg. Sess., Ch. 32.






ARTICLE 14A. WEST VIRGINIA INTERPRETER FOR THE DEAF ACT.

§5-14A-1. Short title.

This article shall be known and may be cited as the "West Virginia Interpreter for the Deaf Act."



§5-14A-2. Definitions.

As used in this article:

(a) "Deaf person" means one whose sense of hearing is nonfunctional for the ordinary purposes of life;

(b) "Qualified interpreter" means an interpreter certified by the national association of the deaf (NAD) or registry of interpreters for the deaf (RID), or, in the event an interpreter so certified is not available, an interpreter whose qualifications are otherwise determined;

(c) "Oral interpreter" means a person who interprets language through facial and lip movements; and

(d) "Appointing authority" means any court, department, board, commission, agency, licensing authority, political subdivision or municipality of the state required to provide an interpreter.



§5-14A-3. Appointment of interpreter in court action or grand jury proceeding.

(a) In any case before any court or the grand jury, wherein any deaf person is a complainant, defendant or witness, a qualified interpreter to interpret the proceedings to the deaf person and interpret his or her testimony or statements and to assist in preparation with counsel shall be appointed as provided under the provisions of section seven, article five, chapter fifty-seven of this code. The court shall work closely with West Virginia commission for the deaf and hard-of-hearing in finding the right interpreter for any duty in court.

(b) Efforts to obtain the services of a qualified interpreter certified with a legal skills certificate, or a comprehensive oral interpreting certificate will be made prior to accepting services of an interpreter with lesser certification. No qualified interpreter shall be appointed unless the appointing authority and the deaf person make a preliminary determination that the interpreter is able to communicate readily with the deaf person and is able to interpret accurately the statement of the deaf person and interpret the proceedings in which a deaf person may be involved.



§5-14A-4. Arrests -- Appointment of an interpreter.

(a) In the event a person who is deaf is arrested and taken into custody for any alleged violation of a criminal law of this state, the arresting officer or his or her superiors shall procure a qualified interpreter in order to interrogate properly such deaf person and to interpret such person's statements. No statement taken from the deaf person before an interpreter is present may be admissible in court.

(b) An oral interpreter shall be provided upon the request of a deaf person entitled to an interpreter under this article, but who does not communicate in sign language. The right of a deaf person to an interpreter may not be waived except by a deaf person who does not use sign language and who initiates the request for waiver in writing. The waiver is subject to approval of legal counsel for the deaf person, if any, and is subject to approval of the appointing authority.



§5-14A-5. Administrative proceedings -- Appointment of interpreter.

(a) In any proceeding before any department, board, commission, agency or licensing authority of the state, in any political subdivision or municipality, wherein any deaf person is a defendant, the department, board, commission, agency, licensing authority, political subdivision or municipality shall appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret his or her testimony or statements if said deaf person requests an interpreter.

(b) In a proceeding before any department, board, commission, agency or licensing authority of the state, in any political subdivision or municipality, wherein any deaf person is an applicant, complainant or principal witness, the department, board, commission, agency, licensing authority, political subdivision or municipality may appoint a qualified interpreter to interpret the proceedings to the deaf person and to interpret his or her testimony or statements if said deaf person requests an interpreter.



§5-14A-6. Notice of necessity of interpreter -- Proof of deafness.

Every deaf person whose appearance in any proceeding entitles him or her to an interpreter shall notify the appointing authority of his or her desire for an interpreter at least forty-eight hours prior to any appearance and may request at the time the services of an interpreter: Provided, That if a deaf person reasonably expects the need for an interpreter for a period greater than a single day, he or she shall notify the appointing authority and the notification shall be sufficient for the duration of his or her participation in the proceedings.

An appointing authority may require a person requesting the appointment of an interpreter to furnish reasonable proof of his or her deafness when the appointing authority has reason to believe that the person is not deaf.



§5-14A-7. Processing request for interpreter -- Duties and responsibilities.

It shall be the responsibility of the appointing authority to channel requests for qualified interpreters through the West Virginia commission for the deaf and hard-of-hearing except as provided under the provisions of section seven, article five, chapter fifty-seven of this code. This listing shall be made available to authorities in possible need of interpreter service as provided in this article.



§5-14A-8. Confirmation of accuracy of interpretation.

Before a qualified interpreter may participate in any proceedings under the provisions of this article, the interpreter shall make an oath or affirmation that he or she will make a true interpretation in an understandable manner to the deaf person for whom he or she is appointed and that he or she will interpret the statements of the deaf person desiring that statements be made, in the English language to the best of his or her skill and judgment. The appointing authority shall provide recess periods as necessary for the interpreter when the interpreter so indicates. Any and all information that the interpreter gathers from the deaf person pertaining to any proceeding then pending shall at all times remain confidential and privileged, or on a equal basis with the attorney-client privilege, unless the deaf person desired that the information be communicated to other persons.



§5-14A-9. Interpreter fee; authority for legislative rules.

Notwithstanding the provisions of section seven, article five, chapter fifty-seven with respect to fees, an interpreter appointed under the provisions of this article shall be entitled to a reasonable fee to be established by the West Virginia commission for the deaf and hard-of-hearing under a fee schedule promulgated by legislative rule pursuant to the provisions of chapter twenty-nine-a of this code. When the interpreter is appointed by a court, the fee shall be paid out of the local court fund and when the interpreter is otherwise appointed, the fee shall be paid out of funds available to the appointing authority.






ARTICLE 15. WHITE CANE LAW.

§5-15-1. Short title.

This article shall be known as the "White Cane Law."



§5-15-2. Policy.

It is the policy of this state to encourage and enable persons who are blind or otherwise visually impaired or who have a disability to participate fully in the social and economic life of the state and to engage in remunerative employment.



§5-15-3. Definitions.

For the purpose of this article:

(a) A "person who is blind" means a person whose central visual acuity does not exceed twenty/two hundred in the better eye with correcting lenses, or whose visual acuity is greater than twenty/two hundred but is occasioned by a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

(b) A "person with a disability" means any person who has a physical or mental impairment that substantially limits one or more of the major life activities of the individual; who has a record of such an impairment or who is regarded as having such an impairment.

(c) A "service animal" means any guide dog, signal dog or other animal individually trained to do work or perform tasks for the benefit of an individual with a disability, including, but not limited to, guiding individuals with impaired vision, alerting individuals with impaired hearing to intruders or sounds, providing minimal protection or rescue work, pulling a wheelchair or fetching dropped items.



§5-15-4. Equal right to use public facilities; service animals and trainers.

(a) A person who is blind or is a person with a disability shall have the same rights as other persons to the full and free use of the highways, roads, streets, sidewalks, walkways, public buildings, public facilities and other public places.

(b) Any person who is blind and any person with a disability is entitled to full and equal accommodations, advantages, facilities and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, streetcars, boats or any other public conveyances or modes of transportation, hotels, lodging places, restaurants, professional offices for health or legal services, hospitals, other places of public accommodation, amusement or resort, and other places, including places of employment, to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons.

(c) Every person who is blind, every person with a hearing impairment and every person with a disability shall have the right to be accompanied by a service animal in any of the places, accommodations or conveyances specified in subsection (b) of this section without being required to pay an extra charge for the admission of the service animal. The person who is blind, deaf or has a disability shall be liable for any damage done by the service animal to the premises or facilities or to persons using such premises or facilities: Provided, That the person who is blind, deaf or has a disability shall not be liable for any damage done by the service animal to any person or the property of a person who has contributed to or caused the service animal's behavior by inciting or provoking such behavior. A service animal shall not occupy a seat in any public conveyance and shall be upon a leash while using the facilities of a common carrier.

(d) The rights, privileges and responsibilities provided by this section also apply to any person who is certified as a trainer of a service animal while he or she is engaged in the training.

(e) A service animal as defined by section three of this article is not required to be licensed or certified by a state or local government, nor shall there be any requirement for the specific signage or labeling of a service animal.



§5-15-5. Standard of care to be exercised by and with respect to persons who are blind or who have a disability.

(a) A person who is blind or who has a disability shall exercise that degree of care for his or her own safety in any of the places, accommodations or conveyances specified in section four of this article which an ordinarily prudent person would exercise under similar circumstances.

(b) The driver of a vehicle approaching a pedestrian who is blind or who has a disability and who knows, or in the exercise of reasonable care should know, that the pedestrian is blind because the pedestrian is carrying a cane predominantly white or metallic in color, with or without a red tip, or is using a service animal or otherwise, shall exercise care commensurate with the situation to avoid injuring the pedestrian or the service animal.







